Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 1 of 525




                 EXHIBIT 1
                    Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 2 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of California
EPIC GAMES, INC. v. APPLE INC.                                                )       Civil Action Nos.           4:20-CV-05640-YGR
CAMERON ET AL v. APPLE INC.                                                   )                                   4:19-CV-03074-YGR
IN RE APPLE IPHONE ANTITRUST LITIGATION                                       )                                   4:11-CV-06714-YGR
                                                                              )
                                                                              )
                                                                              )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To:                                                            Basecamp, LLC
                                      (c/o Jason Fried, 30 N. Racine Ave. #200, Chicago, IL 60607-2184)
                                                       (Name of person to whom this subpoena is directed)

    6 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Schedule A


  Place: McDermott Will & Emery LLP                                                     Date and Time:
         444 W Lake Street                                                              December 22, 2020
         Chicago, IL 60606

           Or as otherwise agreed.


        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: December 8, 2020

                                  CLERK OF COURT
                                                                                           OR
                                                                                                   /s/ Michelle Lowery
                                          Signature of Clerk or Deputy Clerk                                          Attorney’s signature
                                                                                                  Michelle Lowery
The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Apple Inc.
                                                                        , who issues or requests this subpoena, are:
Michelle Lowery, 2049 Century Park East, Suite 3200, Los Angeles, CA 90067-3206, mslowery@mwe.com, (310) 551-9309


                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                    Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 3 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 4 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action Nos. 4:20-CV-05640-YGR, 4:19-CV-03074-YGR, 4:20-CV-05640-YGR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  on (date)

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 My fees are $                                      My fees are $



          I declare under penalty of perjury that this information is true.


Date:                                                         Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 5 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
        Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 6 of 525




                                      SCHEDULE A
        Notwithstanding any definition set forth below, each word, term, or phrase used in this

Subpoena is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure and the Local Rules of the Northern District of California.

                                         DEFINITIONS

        1.     The following rules of construction shall apply to all discovery requests:

               a. the connectives “and” and “or” shall be construed either disjunctively or

                  conjunctively as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               b. the use of the present or past tense shall be construed to include both the present

                  and past tenses as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               c. “any” and “each” shall be construed to include and encompass “all”; and

               d. the use of the singular form of any word includes the plural and vice versa.

        2.     “ADVERTISING” shall mean the in-APP presentation of third-party promotional

content in exchange for payment.

        3.     “APP” shall mean a software application for a HANDHELD DEVICE or NON-

HANDHELD DEVICE. For the avoidance of doubt, the phrase “YOUR APP” shall mean any

APP developed and/or published by YOU.

        4.     “APP DEVELOPER” shall mean any PERSON who developed one or more

APPS.

        5.     “APP MARKETPLACE” shall mean any online storefront where APPS are

offered for download and/or purchase. This term shall include, without limitation, Google Play,

the Samsung Galaxy Store, Android Market, DEFENDANT’S iOS and Mac App Stores, the

Amazon Appstore, Amazon Underground, the Microsoft Store for Xbox, the Windows Store, the

Windows Phone Store, the Epic Games Store, Steam, Origin, online storefronts distributing games

and digital content for Xbox, PlayStation, and Nintendo, and websites that offer APPS.

                                             1
        Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 7 of 525




        6.      “COALITION” shall mean the Coalition for App Fairness in which YOU are a

member or founder.

        7.      “COMMUNICATION” shall include, without limitation, any transmission or

transfer of information of any kind, whether orally, electronically, in writing, or in any other

manner, at any time or place, and under any circumstances whatsoever.

        8.      “CONCERNING” a given subject shall mean: directly or indirectly comprising,

concerning, constituting, containing, discussing, embodying, evidencing, exhibiting, identifying,

mentioning, negating, pertaining to, recording, regarding, reflecting, relating to, showing, or

supporting a given subject matter.

        9.      “DEFENDANT” shall mean Apple Inc.

        10.     “DEVICE” shall mean any HANDHELD DEVICE or NON-HANDHELD

DEVICE.

        11.     “DOCUMENT” and “DOCUMENTS” shall have the full meaning ascribed to

those terms under Rule 34 of the Federal Rules of Civil Procedure and shall include, without

limitation, any and all drafts; COMMUNICATIONS; memoranda; records; REPORTS; books;

records, REPORTS, and/or summaries of personal conversations or interviews; diaries;

presentations; slide decks; graphs; charts; spreadsheets; diagrams; tables; photographs; recordings;

tapes; microfilms; minutes; records, REPORTS, and/or summaries of meetings or conferences;

press releases; blog posts; stenographic handwritten or any other notes; work papers; checks, front

and back; check vouchers, check stubs, or receipts; tape data sheets or data processing cards or

discs or any other written, recorded, transcribed, punched, taped, filmed, or graphic matter,

however produced or reproduced; and any paper or writing of whatever description, INCLUDING

information contained in any computer although not yet printed out. Any production of

electronically stored information shall include the information needed to understand such

information. The term “DOCUMENT” or “DOCUMENTS” further includes all copies where the

copy is not identical to the original.



                                             2
       Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 8 of 525




       12.        “EPIC” shall mean Epic Games, Inc., its officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, or any other person or entity

acting on its behalf, or any PERSON or entity that served in any such role at any time, as well as

its predecessors, successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates,

(including but not limited to Epic Games International S.à r.l and Life on Air, Inc.), and any

PERSON that Epic Games, Inc., manages or controls.

       13.        “EXTERNAL PRODUCTS” shall mean digital products and services purchased

outside of an APP (such as through an APP DEVELOPER’s website) that one may use within an

APP.

       14.        “HANDHELD DEVICE” shall mean any smartphone, tablet, or portable MP3

music player.

       15.        “INCLUDING” shall not be construed as limiting any request, and shall mean the

same as “including, but not limited to.”

       16.        “IN-APP PRODUCT” shall mean any feature, service, or functionality that can be

enabled or unlocked within an APP in exchange for a fee, INCLUDING subscriptions, access to

premium content, unlocking a full version of an APP, or paying to eliminate advertisements within

an application.

       17.        “MALWARE” shall mean APPS and other software that could put users, user

data, or devices at risk, INCLUDING computer viruses, worms, trojans, ransomware, scareware,

spyware, phishing apps, backdoors, hostile downloaders, mobile billing fraud apps (including

SMS fraud, call fraud, and toll fraud), and click fraud apps.

       18.        “NAMED CONSUMER PLAINTIFF” shall mean a named plaintiff in Pepper v.

Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.), and Lawrence v. Apple Inc., Case No. 4:19-

cv-02852-YGR (N.D. Cal.), INCLUDING:

                  a. Edward W. Hayter, of Brooklyn, NY;

                  b. Edward Lawrence, of California;

                  c. Robert Pepper, of Chicago, IL; and

                                              3
       Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 9 of 525




               d. Stephen H. Schwartz, of Ardsley, NY.

       19.     “NAMED DEVELOPER PLAINTIFF” shall mean a named plaintiff in Cameron

v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.), and Sermons v. Apple Inc., Case No. 4:19-

cv-03796-YGR (N.D. Cal.), INCLUDING:

               a. Donald R. Cameron, of California;

               b. Barry Sermons, of Georgia; and

               c. Pure Sweat Basketball, Inc., an Illinois corporation.

       20.     “NON-HANDHELD DEVICE” shall mean laptop computers, desktop computers,

or video game consoles.

       21.     “PERSON” shall include, without limitation, natural persons, corporations,

partnerships, business trusts, associations, and business or other entities, and any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or

principal thereof.

       22.     “REPORTS” shall mean any final reports, research, papers, memoranda,

presentations, reviews, statistical compilations, or other analyses.

       23.      “THE” shall not be construed as limiting the scope of any topic.

       24.     “YOU” or “YOUR” shall refer to Basecamp, LLC or any of its predecessor or

successor companies, subsidiaries, corporate affiliates, officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, and any other PERSON or

entity acting on its behalf, or any PERSON or entity that served in any such role at any time.

                                         INSTRUCTIONS

       1.      All DOCUMENTS requested herein must be produced in their entirety, with all

attachments and enclosures, regardless of whether YOU consider the attachments and enclosures

to be relevant or responsive to the Request.

       2.      In responding to these Requests, YOU shall produce all DOCUMENTS and

information in YOUR possession, custody, or control, and all DOCUMENTS reasonably available

to YOU, INCLUDING those in the possession, custody, or control of YOUR present and former

                                               4
          Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 10 of 525




attorneys, investigators, accountants, agents, representatives, or other PERSONS acting on YOUR

behalf.

          3.    These Requests shall not be deemed to call for identical copies of DOCUMENTS.

“Identical” means precisely the same in all respects; for example, a DOCUMENT with

handwritten notes or editing marks shall not be deemed identical to one without such notes or

marks.

          4.    In the event YOU are able to produce only some of the DOCUMENTS called for

in a particular Request, YOU shall produce all the DOCUMENTS available and state the reason(s)

for YOUR inability to produce the remainder.

          5.    If there are no DOCUMENTS responsive to a category in these Requests, YOU

shall so state in writing. If a DOCUMENT requested is no longer existing or available, YOU shall

so state in writing.

          6.    If YOU object to a portion of any Request, YOU shall produce all DOCUMENTS

called for by that portion of the Request to which YOU do not object.

          7.    In producing DOCUMENTS responsive to these requests, YOU must Bates stamp

them in a manner that clearly identifies the party that is producing each such DOCUMENT, and

in whose possession the DOCUMENT was found.

          8.    If any requested DOCUMENT is withheld on the basis of any claim of privilege,

YOU must set forth the information necessary for DEFENDANT to ascertain whether the privilege

properly applies, INCLUDING describing the DOCUMENT withheld, stating the privilege being

relied upon, identifying all PERSONS (by name) who have had access to such DOCUMENT

(INCLUDING all the identity(ies) of the author(s) or maker(s), recipient(s), carbon copy

recipient(s), blind carbon copy recipient(s)), the number of attachments (if any), the Bates or

production number of any attachments not withheld on the basis of privilege, the applicable

date(s), and the subject matter(s) in a privilege log.

          9.    If any portion of any DOCUMENT responsive to these Requests is withheld under

claim of privilege, all non-privileged portions must be produced with the portion(s) claimed to be

                                               5
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 11 of 525




privileged redacted and logged in a privilege log pursuant to the preceding instructions.

       10.     If YOU cannot answer all parts of a Request, but can answer some parts, YOU must

answer those parts to which YOU can reply, and specify “unknown,” or some other response, as

appropriate, for any part to which YOU cannot reply.

       11.     Unless otherwise stated, the time period for which the Requests seek

DOCUMENTS is 2010 to the present.

       12.     References to any natural PERSON shall include, in addition to the natural

PERSON, any agent, employee, representative, attorney, superior, or principal thereof.

       13.     Specified date ranges are inclusive. Unless otherwise stated, a year includes all days

of that year from January 1 to December 31.

       14.     These Requests are to be regarded as continuing pursuant to Rule 26(e) of the

Federal Rules of Civil Procedure. YOU are required to provide, by way of supplementary

responses hereto, such additional information as may be obtained by YOU or any PERSON acting

on YOUR behalf that will augment or modify YOUR answers initially given to the following

Requests. Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, YOU are required to

supplement these responses and provide additional DOCUMENTS without a specific request from

DEFENDANT.

       15.     DEFENDANT serves these Requests without prejudice to its right to serve

additional requests for production of DOCUMENTS.

                              REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

       DOCUMENTS sufficient to show the name of each APP, that YOU have published in any

APP MARKETPLACE and for each such APP:

       a.      the dates during which the APP was available for download by U.S. consumers

from each APP MARKETPLACE;



                                              6
       Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 12 of 525




       b.      for each year that the APP was available, the number of times that the APP was

downloaded by U.S. consumers from each APP MARKETPLACE;

       c.      for each APP MARKETPLACE, the method(s) used (if any) to monetize the APP,

INCLUDING, but not limited to, whether the APP charges for APP downloads, sells IN-APP

PRODUCTS, permits use of EXTERNAL PRODUCTS, features ADVERTISING, whether the

APP is available as a subscription, or uses any other method(s) or some combination of the above;

       d.      YOUR decision to monetize the APP, INCLUDING why YOU chose the

monetization strategy YOU did, and whether that strategy changed over time;

       e.      the amount charged for APP downloads, subscriptions and IN-APP PRODUCTS,

by APP MARKETPLACE;

       f.      YOUR annual revenues from APP downloads, subscriptions, and IN-APP

PRODUCTS attributable to such distribution (by APP and by type of monetization, if available);

and

       g.      the number of minutes of usage of such APP.

REQUEST FOR PRODUCTION NO. 2:

       DOCUMENTS sufficient to show, with respect to any APP MARKETPLACE:

       a.      the total yearly amount remitted to YOU by each APP MARKETPLACE from sales

of APPS, subscriptions, and IN-APP PRODUCTS (by APP and method of monetization, if

available);

       b.      any estimates of or accounting for annual ADVERTISING revenue attributable to

each APP MARKETPLACE (by APP, if available);

       c.      any estimates of or accounting for YOUR annual revenues from sales of

EXTERNAL PRODUCTS attributable to each APP MARKETPLACE (by APP and method of

monetization, if available);

       d.      any estimates of or accounting for annual revenues (other than the foregoing)

attributable to each APP MARKETPLACE (by APP and method of monetization, if available);



                                            7
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 13 of 525




       e.         any estimates of or accounting for annual earnings, income, or profit (whether gross

or net) attributable to each APP MARKETPLACE (by APP and method of monetization, if

available); and

       f.         any comparisons of monetization rates across each APP MARKETPLACE for

YOUR APPS distributed through each APP MARKETPLACE.

REQUEST FOR PRODUCTION NO. 3:

       DOCUMENTS sufficient to show the name of each APP (if any) that YOU have made

available for direct distribution (i.e., not through an APP MARKETPLACE) to HANDHELD

DEVICE users, and for each such APP:

       a.         the dates during which the APP was available for direct download to such U.S.

consumers;

       b.         for each year that the APP was available, the number of times that the APP was

downloaded by U.S. consumers;

       c.         the method(s) used (if any) to monetize the APP, INCLUDING, but not limited to,

whether the APP charges for APP downloads, sells IN-APP PRODUCTS, permits use of

EXTERNAL PRODUCTS, features ADVERTISING, whether the APP is available as a

subscription, or uses any other method(s) or some combination of the above;

       d.         YOUR decision to monetize the APP, INCLUDING why YOU chose the revenue

model YOU did, and whether that strategy changed over time;

       e.         the amount charged for APP downloads and IN-APP PRODUCTS;

       f.         the percentage of the subscription costs paid to YOU that YOU retain for yourself

versus pass through to the websites that you partner with; and

       g.         YOUR annual revenues from APP downloads, subscriptions and IN-APP

PRODUCTS attributable to such distribution (by APP and by type of monetization, if available).




                                               8
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 14 of 525




REQUEST FOR PRODUCTION NO. 4:

       DOCUMENTS sufficient to show the name of each APP (if any) that YOU have made

available for direct distribution (i.e., not through an APP MARKETPLACE) to NON-

HANDHELD DEVICE users, and for each such APP:

       a.      the dates during which the APP was available for direct download to such U.S.

consumers;

       b.      for each year that the APP was available, the number of times that the APP was

downloaded by U.S. consumers;

       c.      the method(s) used (if any) to monetize the APP, INCLUDING, but not limited to,

whether the APP charges for APP downloads, sells IN-APP PRODUCTS, permits use of

EXTERNAL PRODUCTS, features ADVERTISING, whether the APP is available as a

subscription, or uses any other method(s) or some combination of the above;

       d.      YOUR decision to monetize the APP, INCLUDING why YOU chose the revenue

model YOU did, and whether that strategy changed over time;

       e.      the amount charged for APP downloads and IN-APP PRODUCTS;

       f.      the percentage of the subscription costs paid to YOU that YOU retain for yourself

versus pass through to the websites that you partner with; and

       g.      YOUR annual revenues from APP downloads, subscriptions, and IN-APP

PRODUCTS attributable to such distribution (by APP and by type of monetization, if available).

REQUEST FOR PRODUCTION NO. 5:

       REPORTS comparing the distribution of YOUR APPS through different APP

MARKETPLACES INCLUDING:

       a.      the past or present benefits or costs of distribution in each APP MARKETPLACE;

       b.      past or present fees and commission rates charged by each APP MARKETPLACE,

INCLUDING how such fees and commission rates affect the attractiveness of the APP

MARKETPLACE to YOU;



                                            9
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 15 of 525




      c.      past or present security or privacy protections offered in each APP

MARKETPLACE;

      d.      past or present APP REVIEW and approval procedures and practices in each APP

MARKETPLACE;

      e.      past or present tools for APP DEVELOPERS in each APP MARKETPLACE;

      f.      past or present relative ease or difficulty of updating YOUR APPS in each APP

MARKETPLACE;

      g.      past or present decision to distribute YOUR APPS on a particular APP

MARKETPLACE;

      h.      contemplated, planned, or actual distribution of YOUR APPS directly (i.e., not

through an APP MARKETPLACE) to DEVICE users; and

      i.      past or present APP maintenance activities in each APP MARKETPLACE.

REQUEST FOR PRODUCTION NO. 6:

      REPORTS concerning competition for each of YOUR APPS, INCLUDING:

      a.      who YOU consider to be YOUR competitors for each of YOUR APPS;

      b.      whether YOU offer the products or services available in YOUR APPS to NON-

HANDHELD DEVICE users; and

      c.      comparisons of YOUR APPS to other competing products.

REQUEST FOR PRODUCTION NO. 7:

      DOCUMENTS sufficient to show YOUR processes and protocols related to security, user

data protection and protection against MALWARE, INCLUDING:

           a. amount of time allocated as part of the development of YOUR APPS to security,

              user data protection and protection against MALWARE;

           b. costs YOU incur related to your efforts to make YOUR APPS secure, protect user

              data and protect users from MALWARE;

           c. controls you have in place in relation to each of YOUR APPS that protect user data

              and protect user from MALWARE; and

                                           10
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 16 of 525




          d. frequency of and results from third party security review.

REQUEST FOR PRODUCTION NO. 8:

       REPORTS AND DOCUMENTS related to the existence of MALWARE in connection

with any of YOUR APPS, INCLUDING, in relation to each MALWARE incident:

          a. description of the MALWARE and how it was used to attack the user’s DEVICE,

              INCLUDING whether the MALWARE resulted in ransomware being installed on

              the user’s DEVICE;

          b. the number of users impacted and any financial loss incurred by the users and by

              YOU;

          c. breakdown of the DEVICES the users were using at the time the MALWARE was

              used to attack their DEVICE;

          d. any change in user DEVICE preference as a result of a MALWARE incident;

          e. breakdown of which APP MARKETPLACE(S) the users downloaded the APP

              from that was affected by the MALWARE;

          f. details of how YOU became aware of the incident, how long the MALWARE was

              active, and what actions you took to stop the incident; and

          g. security updates and measures you took to prevent future MALWARE incidents.

REQUEST FOR PRODUCTION NO. 9:

    DOCUMENTS, INCLUDING COMMUNICATIONS, CONCERNING any                          security   or

privacy concerns or incidents YOU had in relation to any APP MARKETPLACE or DEVICE.

REQUEST FOR PRODUCTION NO. 10:

       DOCUMENTS, INCLUDING COMMUNICATIONS CONCERNING the COALITION

INCLUDING its formation, documents of incorporation, bylaws, purpose, objectives, activities,

sponsorship, founders, meeting minutes, membership, and fees.

REQUEST FOR PRODUCTION NO. 11:

       DOCUMENTS CONCERNING COMMUNICATIONS with any actual or proposed

founder or member of the COALITION, INCLUDING Basecamp, Blix Inc., Blockchain.com,

                                           11
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 17 of 525




Deezer, Epic Games Inc., European Publishers Council, Match Group Inc., News Media Europe,

Prepear Inc., ProtonMail, SkyDemon, and               Tile, CONCERNING the COALITION,

DEFENDANT, any APP MARKETPLACE, YOUR APP(s), and/or any allegations or suspicion

of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 12:

       For each of YOUR APPS, DOCUMENTS sufficient to show the extent to which:

       a. IN-APP PRODUCTS or EXTERNAL PRODUCTS purchased on one DEVICE can be

applied to the same APP on another DEVICE;

       b. products purchased outside of an APP (such are through an APP DEVELOPER’s

website) can be applied to YOUR APPS; and

       c. users can access activities, settings, calendars, documents, and messages in the APP

across their different DEVICES.

REQUEST FOR PRODUCTION NO. 13:

       For each of YOUR APPS, DOCUMENTS sufficient to show the prices of IN-APP

PRODUCTS or EXTERNAL PRODUCTS, whether those prices vary based on DEVICE or where

purchased, and whether APP users respond to discounts on IN-APP PRODUCTS or EXTERNAL

PRODUCTS.

REQUEST FOR PRODUCTION NO. 14:

       DOCUMENTS CONCERNING YOUR decision to sell YOUR APPS, INCLUDING

subscriptions, at a discounted or different price on YOUR website than through IN-APP purchases.

REQUEST FOR PRODUCTION NO. 15:

       REPORTS CONCERNING the habits of YOUR APP users, INCLUDING whether users

of YOUR APPS own multiple DEVICES and whether they use YOUR APPS on multiple

DEVICES.

REQUEST FOR PRODUCTION NO. 16:

       DOCUMENTS         CONCERNING            YOUR    negotiations   with   operators   of   APP

MARKETPLACES, INCLUDING YOUR negotiations CONCERNING commission rates.

                                           12
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 18 of 525




REQUEST FOR PRODUCTION NO. 17:

       DOCUMENTS sufficient to show YOUR efforts to increase the ability of consumers in

the United States to find and download YOUR APPS in any APP MARKETPLACE.

REQUEST FOR PRODUCTION NO. 18:

       DOCUMENTS sufficient to show YOUR agreements or contracts with any APP

MARKETPLACE or DEVICE manufacturer, INCLUDING any guidelines or rules setting forth

the terms and conditions under which YOU may distribute YOUR APPS through any APP

MARKETPLACE(S) or to DEVICE users.

REQUEST FOR PRODUCTION NO. 19:

       DOCUMENTS sufficient to show any marketing, services, assistance, or support provided

to YOU by any APP MARKETPLACE or DEVICE manufacturer, INCLUDING APP

development tools, application programming interfaces (“APIs”), programming tools, technical

support, opportunities for testing APPS before they are released to the consumers, marketing,

payment processing, refund processing, and security measures.

REQUEST FOR PRODUCTION NO. 20:

       DOCUMENTS sufficient to show YOUR marketing strategies for growing YOUR user

and subscriber base and how each strategy contributed to the growth of YOUR user and

subscriber base.

REQUEST FOR PRODUCTION NO. 21:

       DOCUMENTS describing the organizational structure of, and/or listing personnel working

within, any division or unit of YOUR business that is responsible for YOUR APPS.

REQUEST FOR PRODUCTION NO. 22:

       DOCUMENTS sufficient to show what user information and data YOU collect and how

YOU use user information and data, INCLUDING all third parties with whom you share user

information and data with, INCLUDING REPORTS reflecting when and how you have shared

user information and data with third parties.



                                            13
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 19 of 525




REQUEST FOR PRODUCTION NO. 23:

       DOCUMENTS relating to YOUR privacy practices and concerns about user privacy,

INCLUDING any customer COMMUNICATIONS raising questions or concerns about how

YOU use and/or share customer information and data.

REQUEST FOR PRODUCTION NO. 24:

       ALL COMMUNICATIONS between YOU and any NAMED CONSUMER PLAINTIFF

or NAMED DEVELOPER PLAINTIFF.

REQUEST FOR PRODUCTION NO. 25:

       ALL COMMUNICATIONS between YOU and any APP DEVELOPER, INCLUDING

EPIC, or any member of the COALITION, CONCERNING:

       a.     the DEFENDANT’S iOS App Store, INCLUDING any guidelines, policies, and

procedures for the DEFENDANT’S iOS App Store;

       b.     policies, practices, and/or procedures for handling and processing payments for the

sale of IN-APP PRODUCTS;

       c.      the following ongoing litigation, INCLUDING declarations, anticipated oral

testimony, or documentary evidence relating to the same:

              i.     Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

              ii.    Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

              iii.   Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

              iv.    Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

              v.     Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).

REQUEST FOR PRODUCTION NO. 26:

       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU and any federal,

state, or local governmental entity, either foreign or domestic, INCLUDING any U.S. or state

agency, attorney general’s office, or congressional committee, CONCERNING any APP

MARKETPLACE(S), the DEFENDANT, or YOUR privacy practices and user data.



                                          14
    Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 20 of 525




REQUEST FOR PRODUCTION NO. 27:

     ALL DOCUMENTS provided to EPIC in relation to any of the following litigations:

           i.     Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

           ii.    Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

           iii.   Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

           iv.    Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

           v.     Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).




                                      15
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 21 of 525




                 EXHIBIT 2
              Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 22 of 525
                                                                       ADRMOP,PROTO,REFDIS,RELATE

                                        U.S. District Court
                              California Northern District (Oakland)
                         CIVIL DOCKET FOR CASE #: 4:20-cv-05640-YGR


Epic Games, Inc. v. Apple Inc.                                Date Filed: 08/13/2020
Assigned to: Judge Yvonne Gonzalez Rogers                     Jury Demand: Defendant
Referred to: Magistrate Judge Thomas S. Hixson                Nature of Suit: 410 Anti-Trust
Relate Case Case: 4:19-cv-03074-YGR                           Jurisdiction: Federal Question
Cause: 15:1 Antitrust Litigation
Plaintiff
Epic Games, Inc.                                 represented by Benjamin Hans Diessel
                                                                Wiggin and Dana LLP
                                                                One Century Tower
                                                                PO Box 1832
                                                                New Haven, CT 06508-1832
                                                                203-498-4400
                                                                Fax: 203-782-2889
                                                                Email: bdiessel@wiggin.com
                                                                LEAD ATTORNEY
                                                                PRO HAC VICE
                                                                ATTORNEY TO BE NOTICED

                                                              Christine A Varney
                                                              Cravath, Swaine and Moore LLP
                                                              825 Eighth Avenue
                                                              New York, NY 10019
                                                              United Sta
                                                              212-474-1000
                                                              Email: cvarney@cravath.com
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Gary Andrew Bornstein
                                                              Cravath, Swaine and Moore
                                                              Worldwide Plaza
                                                              825 Eighth Ave.
                                                              New York, NY 10019
                                                              212-474-1000
                                                              Email: gbornstein@cravath.com
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                              Katherine B. Forrest
                                                              Cravath Swaine and Moore LLP
                                                              Worldwide Plaza
                                                              825 Eighth Avenue
                                                              New York, NY 10019
                                                              (212) 474-1000
                                                              Email: kforrest@cravath.com
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 23 of 525
                                         LEAD ATTORNEY
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Michael Brent Byars
                                         Cravath, Swaine Moore LLP
                                         825 Eighth avenue
                                         New York, NY 10019
                                         212-474-1000
                                         Email: mbyars@cravath.com
                                         LEAD ATTORNEY
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Robert Seth Hoff
                                         Wiggin and Dana LLP
                                         281 Tresser Blvd.
                                         Stamford, CT 06901
                                         203-363-7626
                                         Email: rhoff@wiggin.com
                                         LEAD ATTORNEY
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Yonatan Even
                                         Cravath, Swaine and Moore LLP
                                         825 Eighth Avenue
                                         New York, NY 10019
                                         212-474-1000
                                         Fax: 212-474-3700
                                         Email: yeven@cravath.com
                                         LEAD ATTORNEY
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Christina Norma Barreiro
                                         Cravath, Swaine Moore LLP
                                         Worldwide Plaza
                                         825 Eighth Avenue
                                         New York, NY 10019
                                         212-474-1000
                                         Fax: 212-474-3700
                                         Email: cbarreiro@cravath.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Darin P. McAtee
                                         Cravath, Swaine and Moore LLP
                                         825 Eighth Avenue
                                         New York, NY 10019
                                         212-474-1000
                                         Fax: 212-474-3700
                                         Email: dmcatee@cravath.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Hector J Valdes
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 24 of 525
                                         Cravath, Swaine and Moore LLP
                                         825 Eighth Avenue
                                         New York, NY 10019
                                         United Sta
                                         212-474-1000
                                         Email: hvaldes@cravath.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Joe Wesley Earnhardt
                                         Cravath, Swaine and Moore LLP
                                         825 8th Ave
                                         New York, NY 10019
                                         212-474-1138
                                         Email: wearnhardt@cravath.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         John I Karin
                                         Cravath, Swaine and Moore LLP
                                         825 Eighth Avenue
                                         New York, NY 10019
                                         212-474-1000
                                         Email: jkarin@cravath.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Justin C Clarke
                                         Cravath, Swaine and Moore LLP
                                         825 EighthAvenue
                                         New York, NY 10019
                                         United Sta
                                         212-474-1000
                                         Email: jcclarke@cravath.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Lauren Ann Moskowitz
                                         Cravath Swaine Moore LLP
                                         825 Eighth Avenue
                                         New York, NY 10019
                                         United Sta
                                         212-474-1000
                                         Fax: 212-474-3700
                                         Email: lmoskowitz@cravath.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Nathan E Denning
                                         Wiggin and Dana LLP
                                         437 Madison Ave
                                         35th Floor
                                         New York, NY 10022
                                         212-551-2630
                                         Email: ndenning@wiggin.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 25 of 525

                                                         Omid H. Nasab
                                                         Cravath, Swaine Moore LLP
                                                         825 Eighth Avenue
                                                         New York, NY 10019
                                                         (212) 474-1000
                                                         Email: onasab@cravath.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Samuel Adams Stuckey
                                                         Cravath, Swaine Moore LLP
                                                         Worldwide Plaza
                                                         825 Eighth Avenue
                                                         New York, NY 10019
                                                         212-474-1000
                                                         Fax: 212-474-3700
                                                         Email: sstuckey@cravath.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Vanessa A. Lavely
                                                         Cravath, Swaine and Moore LLP
                                                         825 8th Ave.
                                                         New York, NY 10019
                                                         212-474-1000
                                                         Fax: 212-474-3700
                                                         Email: vlavely@cravath.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Paul Jeffrey Riehle
                                                         Faegre Drinker Biddle & Reath LLP
                                                         Four Embarcadero Center, 27th Floor
                                                         San Francisco, CA 94111
                                                         415-591-7500
                                                         Fax: 415-591-7510
                                                         Email: paul.riehle@faegredrinker.com
                                                         ATTORNEY TO BE NOTICED


V.
Defendant
Apple Inc.                                 represented by Jason C Lo
                                                          Gibson, Dunn & Crutcher LLP
                                                          333 S. Grand Ave.
                                                          Los Angeles, CA 90071
                                                          213-229-7153
                                                          Fax: 213-229-6153
                                                          Email: jlo@gibsondunn.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         Jessica E Phillips
                                                         Paul Weiss Rifkind Wharton Garrison LLP
                                                         2001 K Street NW Washington, D.C.
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 26 of 525
                                         Washington, DC 20005
                                         202-223-7300
                                         Email: jphillips@paulweiss.com
                                         LEAD ATTORNEY
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Karen Leah Dunn
                                         Paul Weiss Rifkind Wharton & Garrison LLP
                                         2001 K Street, NW
                                         Washington, DC 20006
                                         (202) 223-7300
                                         Fax: (202) 223-7420
                                         Email: kdunn@paulweiss.com
                                         LEAD ATTORNEY
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Meredith Richardson Dearborn
                                         Paul Weiss Rifkind Wharton & Garrison LLP
                                         943 Steiner Street
                                         San Francisco, CA 94117
                                         (202) 223-7300
                                         Fax: (202) 223-7420
                                         Email: mdearborn@paulweiss.com
                                         LEAD ATTORNEY
                                         ATTORNEY TO BE NOTICED

                                         Peter John Sacripanti
                                         McDermott Will and Emery LLP
                                         340 Madison Avenue
                                         New York, NY 10173-1922
                                         212-547-5583
                                         Fax: 212-547-5444
                                         Email: psacripanti@mwe.com
                                         LEAD ATTORNEY
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         William A. Isaacson
                                         Paul, Weiss, Rifkind, Wharton & Garrison
                                         LLP
                                         2001 K Street, N.W
                                         Washington, DC 20006
                                         (202) 223-7300
                                         Fax: (202) 223-7420
                                         Email: wisaacson@paulweiss.com
                                         LEAD ATTORNEY
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Anna L Casey
                                         Gibson, Dunn, and Crutcher
                                         1050 Connecticut Ave. NW
                                         Washington, DC 20036
                                         202-887-3722
                                         Email: acasey@gibsondunn.com
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 27 of 525
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Anna Tryon Pletcher
                                         O'Melveny & Myers LLP
                                         Two Embarcadero Center
                                         28th Floor
                                         San Francisco, CA 94111
                                         415-984-8994
                                         Email: apletcher@omm.com
                                         ATTORNEY TO BE NOTICED

                                         Anthony Doc Bedel
                                         Gibson, Dunn and Crutcher
                                         555 Mission St Ste 3000
                                         San Francisco, CA 94105
                                         United Sta
                                         712-299-4971
                                         Email: tbedel@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Arpine Lawyer
                                         Paul, Weiss, Rifkind, Wharton and Garrison
                                         LLP
                                         2001 K Street, NW
                                         Washington, DC 20006
                                         202-223-7443
                                         Email: alawyer@paulweiss.com
                                         ATTORNEY TO BE NOTICED

                                         Bethany Marvin Stevens
                                         Walker Stevens Cannom LLP
                                         500 Molino Street #118
                                         Los Angeles, CA 90013
                                         213-337-4551
                                         Fax: 213-403-4906
                                         Email: bstevens@wscllp.com
                                         ATTORNEY TO BE NOTICED

                                         Betty X Yang
                                         Gibson Dunn and Crutcher LLP
                                         2100 McKinney Ave
                                         Suite 1100
                                         Dallas, TX 75201
                                         (214) 698-3100
                                         Email: BYang@gibsondunn.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Cynthia Richman
                                         Gibson Dunn and Crutcher LLP
                                         1050 Connecticut Avenue, N.W.
                                         Washington, DC 20036
                                         (202) 955-8234
                                         Fax: (202) 467-0539
                                         Email: crichman@gibsondunn.com
                                         PRO HAC VICE
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 28 of 525
                                         ATTORNEY TO BE NOTICED

                                         Dana Li
                                         Gibson Dunn Crutcher LLP
                                         1881 Page Mill Road
                                         Palo Alto, CA 94304
                                         650-849-5368
                                         Email: dli2@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Daniel Glen Swanson
                                         Gibson, Dunn & Crutcher LLP
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071
                                         (213) 229-7340
                                         Fax: (213) 229-7520
                                         Email: dswanson@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         David R. Eberhart
                                         O'Melveny & Myers LLP
                                         Two Embarcadero Center, 28th Floor
                                         San Francisco, CA 94111
                                         (415) 984-8700
                                         Fax: (415) 984-8701
                                         Email: deberhart@omm.com
                                         ATTORNEY TO BE NOTICED

                                         E. Joshua Rosenkranz
                                         Orrick Herrington Sutcliffe LLP
                                         51 W 52nd St.
                                         New York, NY 10019
                                         (212) 506-5000
                                         Email: jrosenkranz@orrick.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Elena Zarabozo
                                         O'Melveny and Myers LLP
                                         1625 Eye Street, N.W.
                                         Washington, DC 20006
                                         202-383-5300
                                         Email: ezarabozo@omm.com
                                         ATTORNEY TO BE NOTICED

                                         Elizabeth Andrea Rodd
                                         McDermott Will and Emery
                                         200 Clarendon Street
                                         Floor 58
                                         Boston, MA 02116-5021
                                         617-535-4040
                                         Fax: 617-535-3800
                                         Email: erodd@mwe.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Ethan D. Dettmer
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 29 of 525
                                         Gibson, Dunn & Crutcher LLP
                                         555 Mission Street
                                         Suite 3000
                                         San Francisco, CA 94105
                                         415-393-8200
                                         Fax: 415-986-5309
                                         Email: edettmer@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Evan R Kreiner
                                         Four Times Square
                                         New York, NY 10036
                                         212-735-2491
                                         Email: evan.kreiner@skadden.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Evan N Schlom
                                         O'Melveny and Myers LLP
                                         1625 Eye Street, N.W.
                                         Washington, DC 20006
                                         202-383-5300
                                         Email: eschlom@omm.com
                                         ATTORNEY TO BE NOTICED

                                         Hannah Cannom
                                         Walker Stevens Cannom LLP
                                         500 Molino Street
                                         Suite 118
                                         Los Angeles, CA 90013
                                         (213) 337-9972
                                         Email: hcannom@wscllp.com
                                         ATTORNEY TO BE NOTICED

                                         Harry Phillips
                                         Gibson, Dunn and Crutcher LLP
                                         1050 Connecticut Avenue NW
                                         Washington, DC 20036
                                         202-887-3706
                                         Email: hphillips2@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Henry H. Cornillie
                                         Gibson, Dunn & Crutcher LLP
                                         Gibson, Dunn & Crutcher LLP
                                         555 Mission St #3000
                                         San Francisco
                                         San Francisco, CA 94102
                                         415.393.8394
                                         Email: hcornillie@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Jagannathan P Srinivasan
                                         Gibson Dunn
                                         333 S Grand Ave
                                         Los Angeles, CA 90071
                                         213-229-7296
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 30 of 525
                                         Email: jsrinivasan@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Jennifer Bracht
                                         Gibson Dunn
                                         1801 California Street
                                         Suite 1400
                                         Denver, CO 80202
                                         (303) 298-5737
                                         Email: JBracht@gibsondunn.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Jennifer J. Rho
                                         Gibson, Dunn and Crutcher LLP
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071
                                         United Sta
                                         213-229-7000
                                         Fax: 213-229-7520
                                         Email: jrho@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         John J. Calandra
                                         McDermott Will and Emery LLP
                                         340 Madison Avenue
                                         New York, NY 10173-1922
                                         212-547-5489
                                         Fax: 212-547-5444
                                         Email: jcalandra@mwe.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Julian Wolfe Kleinbrodt
                                         Gibson Dunn and Crutcher, LLP
                                         555 Mission Street
                                         Suite 3000
                                         San Francisco, CA 94105
                                         415-393-8382
                                         Email: JKleinbrodt@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Karen Hoffman Lent
                                         Skadden Arps Slate Meagher Flom LLP
                                         One Manhattan West
                                         New York, NY 10001
                                         212-735-3000
                                         Email: karen.lent@skadden.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Katrina Marie Robson
                                         O'Melveny and Myers
                                         1625 Eye St., NW
                                         Washington, DC 20006
                                         202-220-5052
                                         Fax: 202-383-5414
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 31 of 525
                                         Email: krobson@omm.com
                                         ATTORNEY TO BE NOTICED

                                         Lauren Dansey
                                         Gibson, Dunn and Crutcher LLP
                                         555 Mission Street
                                         Suite 3000
                                         San Francisco, CA 94105
                                         415-393-8230
                                         Email: LDansey@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Mark A. Perry
                                         GIBSON, DUNN & CRUTCHER LLP
                                         1050 Connecticut Avenue, N.W.
                                         Suite 900
                                         Washington, DC 20036
                                         202/887-3621
                                         Fax: 202/530-9535
                                         Email: mperry@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Michael R Huttenlocher
                                         McDermott Will Emery LLP
                                         340 Madison Avenue
                                         New York, NY 10173
                                         United Sta
                                         212-547-5400
                                         Email: mhuttenlocher@mwe.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Michelle S Lowery
                                         McDermott Will and Emery
                                         2049 Century Park East
                                         Los Angeles, CA 90067
                                         (310) 551-9309
                                         Email: mslowery@mwe.com
                                         ATTORNEY TO BE NOTICED

                                         Nicole Lauren Castle
                                         McDermott Will and Emery LLP
                                         340 Madison Avenue
                                         New York, NY 10173-1922
                                         212-547-5480
                                         Fax: 212-547-5444
                                         Email: ncastle@mwe.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Rachel S. Brass
                                         Gibson Dunn & Crutcher LLP
                                         555 Mission Street, Suite 3000
                                         San Francisco, CA 94105-2933
                                         (415) 393-8200
                                         Fax: (415) 393-8306
                                         Email: rbrass@gibsondunn.com
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 32 of 525
                                         ATTORNEY TO BE NOTICED

                                         Richard Joseph Doren
                                         Gibson Dunn Crutcher
                                         333 S Grand Ave
                                         Los Angeles, CA 90071
                                         213-229-7038
                                         Fax: 213-629-7038
                                         Email: rdoren@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Scott A Schaeffer
                                         O'Melveny and Myers LLP
                                         Plaza 66, 37th Floor
                                         1266 Nanjing Road West
                                         Shanghai 200040
                                         China
                                         213-430-6000
                                         Email: sschaeffer@omm.com
                                         ATTORNEY TO BE NOTICED

                                         Soolean Choy
                                         Gibson, Dunn and Crutcher LLP
                                         555 Mission Street
                                         Suite 3000
                                         San Francisco, CA 94105
                                         415-393-8276
                                         Email: schoy@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Theodore J. Boutrous , Jr.
                                         Gibson, Dunn & Crutcher LLP
                                         333 South Grand Avenue
                                         Los Angeles, CA 90071-3197
                                         (213) 229-7804
                                         Fax: (213) 229-7520
                                         Email: tboutrous@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         Veronica Smith Moye
                                         Gibson Dunn Crutcher LLP
                                         2001 Ross Avenue
                                         Suite 1100
                                         Dallas, TX 75201
                                         214-698-3100
                                         Fax: 214-571-2936
                                         Email: VLewis@gibsondunn.com
                                         ATTORNEY TO BE NOTICED

                                         William F Stute
                                         Orrick, Herrington and Sutcliffe LLP
                                         1152 15th St, NW
                                         Washington, DC 20005
                                         202-339-8400
                                         Email: wstute@orrick.com
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 33 of 525

                                                         Zainab Ahmad
                                                         Gibson, Dunn and Crutcher
                                                         200 Park Avenue
                                                         New York, NY 10166-0193
                                                         212-351-2609
                                                         Email: ZAhmad@gibsondunn.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

Defendant
Lyft, Inc.                                 represented by Ellen London
                                                          Alto Litigation, PC
                                                          4 Embarcadero Center, Suite 1400
                                                          San Francisco, CA 94111
                                                          (415) 612-9566
                                                          Fax: (415) 436-6748
                                                          Email: ellen@altolit.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED


V.
Movant
Reporters Committee for Freedom of the     represented by Katie Townsend
Press and 18 Media Organizations                          Reporters Committee for Freedom of the Press
                                                          1156 15th Street NW, Suite 1020
                                                          Washington, DC 20005
                                                          (202) 795-9300
                                                          Fax: (202) 795-9310
                                                          Email: ktownsend@rcfp.org
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Movant
App Annie Inc.                             represented by Benjamin Matthew Crosson
                                                          Wilson Sonsini Goodrich & Rosati
                                                          650 Page Mill Road
                                                          Palo Alto, CA 94304-1050
                                                          650-493-9300
                                                          Fax: 650-565-5100
                                                          Email: bcrosson@wsgr.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Movant
Amazon.com Services LLC                    represented by Molly Newland Tullman
                                                          Davis Wright Tremaine LLP
                                                          1201 Third Avenue
                                                          Suite 2200
                                                          Seattle, WA 98101
                                                          206-622-3150
                                                          Fax: 206-757-7700
                                                          Email: mollytullman@dwt.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                 Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 34 of 525
3rd party defendant
Facebook, Inc.                                 represented by Emily Claire Curran-Huberty
                                                              Munger Tolles and Olson LLP
                                                              560 Mission Street
                                                              27th Floor
                                                              San Francisco, CA 94105
                                                              415-512-4052
                                                              Fax: 415-512-4077
                                                              Email: emily.curran-huberty@mto.com
                                                              ATTORNEY TO BE NOTICED

                                                             Justin Paul Raphael
                                                             Munger Tolles and Olson
                                                             560 Mission St.
                                                             Suite 2700
                                                             San Francisco, CA 94105
                                                             415-512-4000
                                                             Fax: 415-512-4077
                                                             Email: justin.raphael@mto.com
                                                             ATTORNEY TO BE NOTICED

                                                             Rosemarie Theresa Ring
                                                             Munger, Tolles & Olson LLP
                                                             560 Mission St
                                                             27th Floor
                                                             San Francisco, CA 95105-2907
                                                             415-512-4000
                                                             Fax: 415-512-4700
                                                             Email: rose.ring@mto.com
                                                             ATTORNEY TO BE NOTICED

Interested Party
Donald R. Cameron                              represented by Steve W. Berman
                                                              Hagens Berman Sobol Shapiro LLP
                                                              1301 Second Avenue, Suite 2000
                                                              Seattle, WA 98101
                                                              (206) 623-7292
                                                              Fax: (206) 623-0594
                                                              Email: steve@hbsslaw.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Ben Michael Harrington
                                                             Hagens Berman
                                                             715 Hearst Avenue, Suite 200
                                                             Berkeley, CA 94710
                                                             510-725-3000
                                                             Email: benh@hbsslaw.com
                                                             ATTORNEY TO BE NOTICED

                                                             Robert F Lopez
                                                             Hagens Berman Sobol Shapiro LLP
                                                             1301 Second Avenue
                                                             Suite 2000
                                                             Seattle, WA 98101
                                                             206-623-7292
              Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 35 of 525
                                                          Fax: 206-623-0594
                                                          Email: robl@hbsslaw.com
                                                          ATTORNEY TO BE NOTICED

Interested Party
Valve Corporation                           represented by Gavin W. Skok
                                                           Fox Rothschild LLP
                                                           1001 Fourth Avenue
                                                           Suite 4500
                                                           Seattle, WA 98154
                                                           206-624-3600
                                                           Fax: 206-389-1708
                                                           Email: gskok@foxrothschild.com
                                                           LEAD ATTORNEY
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                          Dwight Craig Donovan
                                                          Fox Rothschild LLP
                                                          345 California Street, Suite 2200
                                                          San Francisco, CA 94104
                                                          415-364-5540
                                                          Fax: 415-391-4436
                                                          Email: ddonovan@foxrothschild.com
                                                          ATTORNEY TO BE NOTICED

                                                          Jaemin Chang
                                                          Fox Rothschild LLP
                                                          345 California Street
                                                          Suite 2200
                                                          San Francisco, CA 94104-2670
                                                          (415) 364-5540
                                                          Fax: (415) 391-4436
                                                          Email: jchang@foxrothschild.com
                                                          ATTORNEY TO BE NOTICED

Interested Party
Microsoft Corporation                       represented by David P. Chiappetta
Non Party                                                  Perkins Coie LLP
                                                           505 Howard Street, Suite 1000
                                                           San Francisco, CA 94105
                                                           415-344-7076
                                                           Email: dchiappetta@perkinscoie.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                          Judith Bond Jennison
                                                          Perkins Coie LLP
                                                          1201 Third Avenue
                                                          Suite 4900
                                                          Seattle, WA 98101-3099
                                                          206-359-3489
                                                          Fax: 206-359-4489
                                                          Email: jjennison@perkinscoie.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
               Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 36 of 525
Interested Party
PayPal, Inc.                                 represented by Yi Yang
                                                            Norton Rose Fulbright US LLP
                                                            555 S. Flower St.
                                                            41st Floor
                                                            Los Angeles, CA 90017
                                                            213-892-9311
                                                            Email: eva.yang@nortonrosefulbright.com
                                                            ATTORNEY TO BE NOTICED
Interested Party
Lyft, Inc.                                   represented by Ellen London
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Interested Party
Kabam, Inc.                                  represented by Marc E. Mayer
                                                            Mitchell Silberberg & Knupp LLP
                                                            2049 Century Park East
                                                            18th Floor
                                                            Los Angeles, CA 90067-3120
                                                            310-312-3154
                                                            Fax: 310-312-3100
                                                            Email: mem@msk.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Interested Party
Visa Inc.                                    represented by Sharon D. Mayo
                                                            Arnold & Porter Kaye Scholer LLP
                                                            Three Embarcadero Center, 10th Floor
                                                            San Francisco, CA 94111-4024
                                                            (415) 471-3100
                                                            Fax: (415) 471-3400
                                                            Email: sharon.mayo@arnoldporter.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Interested Party
The Gearbox Entertainment                    represented by Eric J. Ball
                                                            Fenwick & West LLP
                                                            801 California Street
                                                            Mountain View, CA 94041
                                                            (650) 988-8500
                                                            Fax: (650) 938-5200
                                                            Email: eball@fenwick.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Amicus
Edward W. Hayter                             represented by Brittany Nicole DeJong
                                                            Wolf Haldenstein Adler Freeman and Herz
                                                            LLP
                                                            750 B Street, Suite 1820
                                                            San Diego, CA 92101
                Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 37 of 525
                                                            (619) 239-4599
                                                            Fax: (619) 234-4599
                                                            Email: dejong@whafh.com
                                                            ATTORNEY TO BE NOTICED

                                                            Rachele R. Byrd
                                                            Wolf Haldenstein Adler Freeman & Herz LLP
                                                            Symphony Towers
                                                            750 B Street, Suite 1820
                                                            San Diego, CA 92101
                                                            (619) 239-4599
                                                            Fax: (619) 234-4599
                                                            Email: byrd@whafh.com
                                                            ATTORNEY TO BE NOTICED

Amicus
Edward Lawrence                               represented by Brittany Nicole DeJong
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                            Rachele R. Byrd
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Amicus
Robert Pepper                                 represented by Brittany Nicole DeJong
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                            Rachele R. Byrd
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Amicus
Stephen H. Schwartz                           represented by Brittany Nicole DeJong
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                            Rachele R. Byrd
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED


V.
Miscellaneous
Samsung Electronics America Inc               represented by Victoria F. Maroulis
                                                             Quinn Emanuel Urquhart & Sullivan LLP
                                                             555 Twin Dolphin Drive, Fifth Floor
                                                             Redwood Shores, CA 94065
                                                             (650) 801-5000
                                                             Fax: (650) 801-5100
                                                             Email: victoriamaroulis@quinnemanuel.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Kyle Kenneth Batter
                Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 38 of 525
                                                            Quinn Emanuel Urquhart Sullivan
                                                            555 Twin Dolphin Drive, 5th Floor
                                                            Redwood Shores, CA 94065
                                                            United Sta
                                                            650-801-5000
                                                            Fax: 650-801-5000
                                                            Email: kylebatter@gmail.com
                                                            ATTORNEY TO BE NOTICED

Miscellaneous
Samsung Electronics Co., Ltd                  represented by Kyle Kenneth Batter
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

                                                            Victoria F. Maroulis
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Miscellaneous
Yoga Buddhi Co.                               represented by Brandon Kressin
                                                             1717 K St, NW
                                                             Suite 900
                                                             Washington, DC 20006
                                                             United Sta
                                                             202-792-3037
                                                             Email: brandon@kanterlawgroup.com
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                            Douglas James Dixon
                                                            Hueston Hennigan LLP
                                                            620 Newport Center Drive, Suite 1300
                                                            Newport Beach, CA 92660
                                                            (949) 229-6840
                                                            Fax: (888) 775-0898
                                                            Email: DDixon@hueston.com
                                                            ATTORNEY TO BE NOTICED

                                                            Jonathan Kanter
                                                            1717 K St, NW
                                                            Suite 900
                                                            Washington, DC 20006
                                                            United Sta
                                                            202-792-3037
                                                            Email: jonathan@kanterlawgroup.com
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

Miscellaneous
Match Group, Inc.                             represented by Douglas James Dixon
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Miscellaneous
Google LLC                                    represented by Asim M. Bhansali
                Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 39 of 525
                                                            Kwun Bhansali Lazarus LLP
                                                            555 Montgomery Street
                                                            Suite 750
                                                            San Francisco, CA 94111
                                                            (415) 630-2350
                                                            Fax: 415-367-1539
                                                            Email: abhansali@kblfirm.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Miscellaneous
Sony Interactive Entertainment LLC            represented by John F. Cove , Jr.
                                                             Shearman & Sterling LLP
                                                             535 Mission Street, 25th Floor
                                                             Suite 900
                                                             San Francisco, CA 94105-2997
                                                             415-616-1100
                                                             Fax: 415-616-1199
                                                             Email: john.cove@shearman.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Matthew G Berkowitz
                                                            Shearman Sterling LLP
                                                            1460 El Camino Real
                                                            2nd Floor
                                                            Menlo Park, CA 94025
                                                            650-838-3737
                                                            Email: matt.berkowitz@shearman.com
                                                            ATTORNEY TO BE NOTICED

Miscellaneous
Shelley Gould                                 represented by Karl C. Huth
                                                             Huth Reynolds LLP
                                                             41 Cannon Court
                                                             Huntington, NY 11743
                                                             212-731-9333
                                                             Email: huth@huthreynolds.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                            Matthew John Reynolds
                                                            Huth Reynolds LLP
                                                            7800 Grampian Court
                                                            Chesterfield, VA 23838
                                                            646-872-9353
                                                            Email: reynolds@huthreynolds.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

Miscellaneous
NVIDIA Corporation                            represented by Marc David Peters
                                                             Turner Boyd LLP
                                                             702 Marshall Street
                Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 40 of 525
                                                            Suite 640
                                                            Redwood City, CA 94063-1826
                                                            (650) 521-5935
                                                            Fax: (650) 521-5931
                                                            Email: mdpeters@turnerboyd.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
Miscellaneous
Roblox, Inc.                                  represented by Patrick Maben Hammon
                                                             McManis Faulkner
                                                             50 West San Fernando Street
                                                             10th Floor
                                                             San Jose, CA 95113
                                                             4082798700
                                                             Fax: 4082793244
                                                             Email: phammon@mcmanislaw.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

Miscellaneous
Spotify USA Inc.                              represented by Steven L. Holley
                                                             Sullivan and Cromwell LLP
                                                             125 Broad Street
                                                             New York, NY 10004
                                                             212-558-4737
                                                             Email: holleys@sullcrom.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                            Brendan P. Cullen
                                                            Sullivan & Cromwell LLP
                                                            1870 Embarcadero Road
                                                            Palo Alto, CA 94303
                                                            (650) 461-5600
                                                            Fax: (650) 461-5700
                                                            Email: cullenb@sullcrom.com
                                                            ATTORNEY TO BE NOTICED

                                                            Shane Michael Palmer
                                                            Sullivan and Cromwell LLP
                                                            125 Broad Street
                                                            New York, NY 10004
                                                            212-558-4085
                                                            Fax: 212-558-1600
                                                            Email: palmersh@sullcrom.com
                                                            ATTORNEY TO BE NOTICED

Miscellaneous
Netflix, Inc.                                 represented by Matthew A Macdonald
                                                             Munger Tolles Olson LLP
                                                             350 S Grand Ave 50th floor
                                                             Los Angeles, CA 90071
                                                             213-683-5131
                                                             Email: matthew.macdonald@mto.com
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 41 of 525
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Lauren M. Harding
                                                       Munger, Tolles and Olson
                                                       350 S. Grand Avenue
                                                       50th Floor
                                                       Los Angeles, CA 90071-3426
                                                       213-683-9100
                                                       Fax: 213-687-3702
                                                       Email: lauren.harding@MTO.com
                                                       ATTORNEY TO BE NOTICED


V.
Intervenor
Nintendo of America Inc.                   represented by David P. Chiappetta
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Counter-claimant
Apple Inc.                                 represented by Jessica E Phillips
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                       Karen Leah Dunn
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Meredith Richardson Dearborn
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Peter John Sacripanti
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       William A. Isaacson
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Anna Tryon Pletcher
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Arpine Lawyer
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Bethany Marvin Stevens
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 42 of 525
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED

                                         Betty X Yang
                                         (See above for address)
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Cynthia Richman
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED

                                         Daniel Glen Swanson
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED

                                         David R. Eberhart
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED

                                         E. Joshua Rosenkranz
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED

                                         Elena Zarabozo
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED

                                         Elizabeth Andrea Rodd
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED

                                         Ethan D. Dettmer
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED

                                         Evan R Kreiner
                                         (See above for address)
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Evan N Schlom
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED

                                         Hannah Cannom
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED

                                         Harry Phillips
                                         (See above for address)
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                         Jagannathan P Srinivasan
                                         (See above for address)
                                         ATTORNEY TO BE NOTICED
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 43 of 525

                                                      Jason C Lo
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      John J. Calandra
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Karen Hoffman Lent
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Katrina Marie Robson
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Mark A. Perry
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Michael R Huttenlocher
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Michelle S Lowery
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Nicole Lauren Castle
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Richard Joseph Doren
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Scott A Schaeffer
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Theodore J. Boutrous , Jr.
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Veronica Smith Moye
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      William F Stute
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED


V.
Counter-defendant
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 44 of 525
Epic Games, Inc.                                        represented by Christine A Varney
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Gary Andrew Bornstein
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Katherine B. Forrest
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Michael Brent Byars
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Yonatan Even
                                                                       (See above for address)
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Justin C Clarke
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Lauren Ann Moskowitz
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Nathan E Denning
                                                                       (See above for address)
                                                                       PRO HAC VICE
                                                                       ATTORNEY TO BE NOTICED

                                                                       Paul Jeffrey Riehle
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED


Date Filed         #   Docket Text
08/13/2020         1 COMPLAINT For Injunctive Relief against Apple Inc. ( Filing fee $ 400, receipt number 0971-
                     14811219.). Filed byEpic Games, Inc.. (Attachments: # 1 Civil Cover Sheet)(Riehle, Paul)
                     (Filed on 8/13/2020) (Entered: 08/13/2020)
08/13/2020         2 Proposed Summons. (Riehle, Paul) (Filed on 8/13/2020) (Entered: 08/13/2020)
08/13/2020         3 Certificate of Interested Entities by Epic Games, Inc. re 1 Complaint (Riehle, Paul) (Filed on
                     8/13/2020) (Entered: 08/13/2020)
08/13/2020         4 CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by Epic Games, Inc...
                     (Riehle, Paul) (Filed on 8/13/2020) (Entered: 08/13/2020)
08/13/2020         5 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 45 of 525
                  14811813.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)
                  (Bornstein, Gary) (Filed on 8/13/2020) (Entered: 08/13/2020)
08/13/2020     6 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                 14811915.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)(Forrest,
                 Katherine) (Filed on 8/13/2020) (Entered: 08/13/2020)
08/13/2020     7 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                 14811945.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)(Even,
                 Yonatan) (Filed on 8/13/2020) (Entered: 08/13/2020)
08/13/2020     8 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                 14811968.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)(Byars,
                 Michael) (Filed on 8/13/2020) (Entered: 08/13/2020)
08/13/2020     9 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                 14812272.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)(Varney,
                 Christine) (Filed on 8/13/2020) (Entered: 08/13/2020)
08/13/2020    10 Case assigned to Judge Edward M. Chen.

                  Counsel for plaintiff or the removing party is responsible for serving the Complaint or Notice
                  of Removal, Summons and the assigned judge's standing orders and all other new case
                  documents upon the opposing parties. For information, visit E-Filing A New Civil Case at
                  http://cand.uscourts.gov/ecf/caseopening.

                  Standing orders can be downloaded from the court's web page at
                  www.cand.uscourts.gov/judges. Upon receipt, the summons will be issued and returned
                  electronically. Counsel is required to send chambers a copy of the initiating documents
                  pursuant to L.R. 5-1(e)(7). A scheduling order will be sent by Notice of Electronic Filing
                  (NEF) within two business days. (haS, COURT STAFF) (Filed on 8/13/2020) (Entered:
                  08/13/2020)
08/14/2020    11 Order by Judge Edward M. Chen granting 6 Motion for Pro Hac Vice.(afmS, COURT
                 STAFF) (Filed on 8/14/2020) (Entered: 08/14/2020)
08/14/2020    12 Order by Judge Edward M. Chen granting 7 Motion for Pro Hac Vice.(afmS, COURT
                 STAFF) (Filed on 8/14/2020) (Entered: 08/14/2020)
08/14/2020    13 Order by Judge Edward M. Chen granting 8 Motion for Pro Hac Vice.(afmS, COURT
                 STAFF) (Filed on 8/14/2020) (Entered: 08/14/2020)
08/14/2020    14 Order by Judge Edward M. Chen granting 9 Motion for Pro Hac Vice.(afmS, COURT
                 STAFF) (Filed on 8/14/2020) (Entered: 08/14/2020)
08/14/2020    15 Initial Case Management Scheduling Order with ADR Deadlines: Case Management
                 Statement due by 11/5/2020. Initial Case Management Conference set for 11/12/2020 09:30
                 AM in San Francisco, Courtroom 05, 17th Floor. (elyS, COURT STAFF) (Filed on
                 8/14/2020) (Entered: 08/14/2020)
08/14/2020    16 Summons Issued as to Apple Inc. (elyS, COURT STAFF) (Filed on 8/14/2020) (Entered:
                 08/14/2020)
08/17/2020    17 MOTION for Temporary Restraining Order and Order to Show Cause Why Preliminary
                 Injunction Should Not Issue and Memorandum of Points and Authorities In Support Thereof
                 filed by Epic Games, Inc.. (Attachments: # 1 Declaration In Support of Plaintiff's Motion for
                 Temporary Restraining Order and Order to Show Cause Why Preliminary Injunction Should
                 Not Issue, # 2 Exhibit A to Paul Riehle Declaration In Support of Plaintiff's Motion for
                 Temporary Restraining Order and Order to Show Cause Why Preliminary Injunction Should
                 Not Issue, # 3 Exhibit B to Paul Riehle Declaration In Support of Plaintiff's Motion for
                 Temporary Restraining Order and Order to Show Cause Why Preliminary Injunction Should
                 Not Issue, # 4 Exhibit C to Paul Riehle Declaration In Support of Plaintiff's Motion for
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 46 of 525
                  Temporary Restraining Order and Order to Show Cause Why Preliminary Injunction Should
                  Not Issue, # 5 Declaration of Andrew Grant In Support of Plaintiff's Motion for Temporary
                  Restraining Order and Order to Show Cause Why Preliminary Injunction Should Not Issue, # 6
                  Exhibit A to Andrew Grant Declaration In Support of Plaintiff's Motion for Temporary
                  Restraining Order and Order to Show Cause Why Preliminary Injunction Should Not Issue, # 7
                  Declaration of Nicholas Penwarden In Support of Plaintiff's Motion for Temporary Restraining
                  Order and Order to Show Cause Why Preliminary Injunction Should Not Issue, # 8 Declaration
                  of Timothy Sweeney In Support of Plaintiff's Motion for Temporary Restraining Order and
                  Order to Show Cause Why Preliminary Injunction Should Not Issue, # 9 Exhibit A to Timothy
                  Sweeney Declaration In Support of Plaintiff's Motion for Temporary Restraining Order and
                  Order to Show Cause Why Preliminary Injunction Should Not Issue, # 10 Exhibit B to Timothy
                  Sweeney Declaration In Support of Plaintiff's Motion for Temporary Restraining Order and
                  Order to Show Cause Why Preliminary Injunction Should Not Issue, # 11 Proposed Order
                  [Proposed] Temporary Restraining Order and Order to Show Cause Why A Preliminary
                  Injunction Should Not Issue, # 12 Certificate/Proof of Service)(Riehle, Paul) (Filed on
                  8/17/2020) (Entered: 08/17/2020)
08/17/2020    18 Order by Judge Edward M. Chen granting 5 Motion for Pro Hac Vice.(afmS, COURT
                 STAFF) (Filed on 8/17/2020) (Entered: 08/17/2020)
08/17/2020    19 CLERK'S NOTICE SETTING HEARING AND BRIEFING FOR 17 MOTION FOR
                 TEMPORARY RESTRAINING ORDER: Hearing re: 17 MOTION for Temporary
                 Restraining Order and Order to Show Cause Why Preliminary Injunction Should Not Issue
                 and Memorandum of Points and Authorities In Support Thereof set for 8/24/2020 10:00 AM
                 in San Francisco before Judge Edward M. Chen. Opposition due by 8/19/2020, 12:00
                 noon. No replies. Hearing to be conducted by Zoom Webinar. Information to follow. (This
                 is a text-only entry generated by the court. There is no document associated with this entry.)
                 (afmS, COURT STAFF) (Filed on 8/17/2020) (Entered: 08/17/2020)
08/18/2020    20 NOTICE of Appearance by Richard Joseph Doren (Doren, Richard) (Filed on 8/18/2020)
                 (Entered: 08/18/2020)
08/18/2020    21 NOTICE of Appearance by Daniel Glen Swanson (Swanson, Daniel) (Filed on 8/18/2020)
                 (Entered: 08/18/2020)
08/18/2020    22 NOTICE of Appearance by Jagannathan P Srinivasan (Srinivasan, Jagannathan) (Filed on
                 8/18/2020) (Entered: 08/18/2020)
08/18/2020    23 CLERK'S NOTICE. Per the Court's discussion with the parties, Defendant shall have
                 until Friday, August 21, 2020, to file an opposition to 17 Plaintiff's motion for a
                 temporary restraining order. The hearing on the motion is temporarily vacated. Should
                 the instant case be transferred to Judge Gonzalez-Rogers, briefing and/or hearing dates
                 may be subject to change. (This is a text-only entry generated by the court. There is no
                 document associated with this entry.) (afmS, COURT STAFF) (Filed on 8/18/2020)
                 (Entered: 08/18/2020)
08/19/2020    24 ORDER RELATING CASES 4:19-cv-3074-YGR and 3:20-cv-5640-EMC. Signed by
                 Judge Yvonne Gonzalez Rogers on 8/19/2020. (fs, COURT STAFF) (Filed on 8/19/2020)
                 (Entered: 08/19/2020)
08/19/2020    25 NOTICE of Appearance by Theodore J. Boutrous, Jr (Boutrous, Theodore) (Filed on
                 8/19/2020) (Entered: 08/19/2020)
08/19/2020    26 ORDER REASSIGNING CASE. Case reassigned to Judge Yvonne Gonzalez Rogers for
                 all further proceedings. Judge Edward M. Chen no longer assigned to case, Notice: The
                 assigned judge participates in the Cameras in the Courtroom Pilot Project. See General
                 Order No. 65 and http://cand.uscourts.gov/cameras. Signed by the Clerk on 8/19/2020.
                 (Attachments: # 1 Notice of Eligibility for Video Recording)(anjS, COURT STAFF) (Filed
                 on 8/19/2020) (Entered: 08/19/2020)
08/19/2020    27 Renotice motion hearing re 17 MOTION for Temporary Restraining Order and Order to Show
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 47 of 525
                  Cause Why Preliminary Injunction Should Not Issue and Memorandum of Points and
                  Authorities In Support Thereof filed byEpic Games, Inc.. (Related document(s) 17 ) (Riehle,
                  Paul) (Filed on 8/19/2020) (Entered: 08/19/2020)
08/19/2020    28 TRANSCRIPT ORDER for proceedings held on August 19. 2020 before Judge Yvonne
                 Gonzalez Rogers by Epic Games, Inc., for Court Reporter: Raynee Mercado. (Forrest,
                 Katherine) (Filed on 8/19/2020) Modified on 8/20/2020 (napS, COURT STAFF). (Entered:
                 08/19/2020)
08/19/2020    29 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Status
                 Conference held on 8/19/2020 via Zoom platform. Defendant Apple's Responses due by
                 noon on Friday, 8/21/2020. Motion for TRO Hearing set for Monday, 8/24/2020 03:00 PM
                 via Zoom platform before Judge Yvonne Gonzalez Rogers.Total Time in Court: 28
                 minutes. Court Reporter: Raynee Mercado. (fs, COURT STAFF) (Date Filed: 8/19/2020)
                 (Entered: 08/19/2020)
08/20/2020    30 TRANSCRIPT ORDER for proceedings held on 8/19/2020 before Judge Yvonne Gonzalez
                 Rogers by Apple Inc., for Court Reporter: Raynee Mercado. (Srinivasan, Jagannathan) (Filed
                 on 8/20/2020) Modified on 8/20/2020 (napS, COURT STAFF). (Entered: 08/20/2020)
08/20/2020    31 TRANSCRIPT ORDER for proceedings held on 8/19/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 8/20/2020)
                 (Entered: 08/20/2020)
08/20/2020    32 MOTION for leave to appear in Pro Hac Vice Cynthia E. Richman ( Filing fee $ 310, receipt
                 number 0971-14841513.) filed by Apple Inc.. (Richman, Cynthia) (Filed on 8/20/2020)
                 (Entered: 08/20/2020)
08/20/2020    33 MOTION for leave to appear in Pro Hac Vice Veronica S. Lewis ( Filing fee $ 310, receipt
                 number 0971-14841573.) filed by Apple Inc.. (Lewis, Veronica) (Filed on 8/20/2020) (Entered:
                 08/20/2020)
08/20/2020    34 ORDER by Judge Yvonne Gonzalez Rogers granting 32 Motion for Pro Hac Vice as to
                 Cynthia E. Richman. (fs, COURT STAFF) (Filed on 8/20/2020) (Entered: 08/20/2020)
08/20/2020    35 ORDER by Judge Yvonne Gonzalez Rogers granting 33 Motion for Pro Hac Vice as to
                 Veronica S. Lewis. (fs, COURT STAFF) (Filed on 8/20/2020) (Entered: 08/20/2020)
08/21/2020    36 OPPOSITION/RESPONSE (re 17 MOTION for Temporary Restraining Order and Order to
                 Show Cause Why Preliminary Injunction Should Not Issue and Memorandum of Points and
                 Authorities In Support Thereof ) filed by Apple Inc. (Swanson, Daniel) (Filed on 8/21/2020)
                 Modified on 8/24/2020 (jjbS, COURT STAFF). (Entered: 08/21/2020)
08/21/2020    37 DECLARATION (re 17 MOTION for Temporary Restraining Order and Order to Show Cause
                 Why Preliminary Injunction Should Not Issue and Memorandum of Points and Authorities In
                 Support Thereof ) Declaration of Philip W. Schiller in Support of Apple's Opposition to
                 Plaintiff's Motion for Temporary Restraining Order filed byApple Inc.. (Attachments: # 1
                 Declaration, # 2 Declaration, # 3 Declaration, # 4 Declaration, # 5 Declaration, # 6 Declaration,
                 # 7 Declaration, # 8 Declaration, # 9 Declaration)(Swanson, Daniel) (Filed on 8/21/2020)
                 Modified on 8/24/2020 (jjbS, COURT STAFF). (Entered: 08/21/2020)
08/21/2020    38 ORDER PERMITTING LIMITED REPLY BRIEF FROM PLAINTIFF EPIC GAMES,
                 INC. Reply filed on or before 9:00 AM PDT on Sunday, 8/23/2020 and limited to ten (10)
                 pages or less. Signed by Judge Yvonne Gonzalez Rogers on 8/21/2020. (fs, COURT
                 STAFF) (Filed on 8/21/2020) (Entered: 08/21/2020)
08/21/2020    39 CLERKS NOTICE SETTING ZOOM HEARING. Temporary Restraining Order Hearing set
                 for Monday, 8/24/2020 03:00 PM. This proceeding will be held via a Zoom webinar.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 48 of 525
                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/ygr



                  Please click the link below to join webinars (public hearings). If you are a case participant, you
                  will j oin as an attendee, then you will be brought into the proceeding by court staff.

                  https://cand-uscourts.zoomgov.com/j/1618764848?
                  pwd=bW03Y2NvV0YrK2FQSkxoMXRxOWprQT09

                  Webinar ID: 161 876 4848
                  Password: 715550

                  Local telephone dial-in:US: +1 (669) 254-5252 or +1 (646) 828-7666

                  International numbers available: https://cand-uscourts.zoomgov.com/u/advFLxrTkx

                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.




                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.



                  Temporary Restraining Order Hearing set for 8/24/2020 03:00 PM.

                  (Related documents(s) 17 ) (This is a text-only entry generated by the court. There is no
                  document associated with this entry.) (fs, COURT STAFF) (Filed on 8/21/2020) (Entered:
                  08/21/2020)
08/23/2020    40 Declaration of Kevin Gammill in Support of 17 MOTION for Temporary Restraining Order
                 and Order to Show Cause Why Preliminary Injunction Should Not Issue and Memorandum of
                 Points and Authorities In Support Thereof filed byEpic Games, Inc.. (Related document(s) 17 )
                 (Forrest, Katherine) (Filed on 8/23/2020) (Entered: 08/23/2020)
08/23/2020    41 Declaration of M. Brent Byars in Support of 17 MOTION for Temporary Restraining Order
                 and Order to Show Cause Why Preliminary Injunction Should Not Issue and Memorandum of
                 Points and Authorities In Support Thereof filed byEpic Games, Inc.. (Attachments: # 1 Exhibit
                 A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14
                 Exhibit N, # 15 Exhibit O, # 16 Exhibit P, # 17 Exhibit Q, # 18 Exhibit R, # 19 Exhibit S, # 20
                 Exhibit T, # 21 Exhibit U, # 22 Exhibit V)(Related document(s) 17 ) (Forrest, Katherine) (Filed
                 on 8/23/2020) (Entered: 08/23/2020)
08/23/2020    42 Declaration of Nicholas Penwarden in Support of 17 MOTION for Temporary Restraining
                 Order and Order to Show Cause Why Preliminary Injunction Should Not Issue and
                 Memorandum of Points and Authorities In Support Thereof filed byEpic Games, Inc.. (Related
                 document(s) 17 ) (Forrest, Katherine) (Filed on 8/23/2020) (Entered: 08/23/2020)
08/23/2020    43 REPLY (re 17 MOTION for Temporary Restraining Order and Order to Show Cause Why
                 Preliminary Injunction Should Not Issue and Memorandum of Points and Authorities In
                 Support Thereof ) filed by Epic Games, Inc.. (Forrest, Katherine) (Filed on 8/23/2020)
                 Modified on 8/24/2020 (jjbS, COURT STAFF). (Entered: 08/23/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 49 of 525
08/24/2020    44 Joint Submission of Schedule 2 to Apple Development Program License Agreement by Epic
                 Games, Inc., Apple Inc. (Attachments: # 1 Schedule 2 Exhibit)(Forrest, Katherine) (Filed on
                 8/24/2020) Modified on 8/25/2020 (cjlS, COURT STAFF). (Entered: 08/24/2020)
08/24/2020    45 TRANSCRIPT ORDER for proceedings held on 8/24/2020 before Judge Yvonne Gonzalez
                 Rogers by Apple Inc., for Court Reporter Diane Skillman. (Srinivasan, Jagannathan) (Filed on
                 8/24/2020) Modified on 8/26/2020 (napS, COURT STAFF). (Entered: 08/24/2020)
08/24/2020    46 TRANSCRIPT ORDER for proceedings held on 8/24/2020 before Judge Yvonne Gonzalez
                 Rogers by Epic Games, Inc., for Court Reporter: Diane Skillman. (Forrest, Katherine) (Filed on
                 8/24/2020) Modified on 8/26/2020 (napS, COURT STAFF). (Entered: 08/24/2020)
08/24/2020    47 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Motion
                 Hearing held via Zoom and submitted on 8/24/2020 re 17 MOTION for Temporary
                 Restraining Order and Order to Show Cause Why Preliminary Injunction Should Not
                 Issue filed by Epic Games, Inc. Total Time in Court: 1:26. Court Reporter: Diane
                 Skillman. (fs, COURT STAFF) (Date Filed: 8/24/2020) (Entered: 08/24/2020)
08/24/2020    48 ORDER by Judge Yvonne Gonzalez Rogers granting in part and denying in part 17
                 Motion for Temporary Restraining Order. (fs, COURT STAFF) (Filed on 8/24/2020)
                 (Entered: 08/24/2020)
08/25/2020    49 TRANSCRIPT ORDER for proceedings held on 8/24/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 8/25/2020)
                 (Entered: 08/25/2020)
08/25/2020    50 Transcript of Proceedings held on August 24, 2020, before Judge Yvonne Gonzalez Rogers.
                 Court Reporter Diane E. Skillman, telephone number 925-899-2912,
                 Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                 this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                 through the Court Reporter until the deadline for the Release of Transcript Restriction. After
                 that date it may be obtained through PACER. Any Notice of Intent to Request Redaction, if
                 required, is due no later than 5 business days from date of this filing. (Re 45 Transcript Order )
                 Release of Transcript Restriction set for 11/23/2020. (Related documents(s) 45 ) (Skillman,
                 Diane) (Filed on 8/25/2020) (Entered: 08/25/2020)
08/26/2020    52 TRANSCRIPT ORDER for proceedings held on 8/24/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 8/26/2020)
                 (Entered: 08/26/2020)
08/27/2020    53 TRANSCRIPT ORDER for proceedings held on 8/24/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Diane Skillman. (napS, COURT STAFF) (Filed on 8/27/2020)
                 (Entered: 08/27/2020)
08/27/2020    54 CERTIFICATE OF SERVICE by Epic Games, Inc. Of Summons, Complaint, And
                 Supplementary Material On Apple Inc. (Riehle, Paul) (Filed on 8/27/2020) (Entered:
                 08/27/2020)
08/28/2020    55 TRANSCRIPT ORDER for proceedings held on 08/24/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 8/28/2020)
                 (Entered: 08/28/2020)
08/31/2020    56 STIPULATION WITH PROPOSED ORDER Regarding Briefing Page Limits on Motion for
                 Preliminary Injunction filed by Epic Games, Inc. and Apple Inc. (Forrest, Katherine) (Filed on
                 8/31/2020) Modified on 9/1/2020 (jjbS, COURT STAFF). (Entered: 08/31/2020)
08/31/2020    57 SUA SPONTE JUDICIAL REFERRAL FOR PURPOSES OF DETERMINING
                 RELATIONSHIP OF CASES. Cases 20-cv-5792-EMC; 20-cv-5671-JD; 19-cv-3074-YGR.
                 Signed by Judge Edward M. Chen on 8/31/2020. (afmS, COURT STAFF) (Filed on
                 8/31/2020) (Entered: 09/01/2020)
09/01/2020    58 ORDER by Judge Yvonne Gonzalez Rogers granting 56 Stipulation re Briefing Page
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 50 of 525
                  Limits. (fs, COURT STAFF) (Filed on 9/1/2020) (Entered: 09/01/2020)
09/03/2020    59 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                 14896973.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing (NY))
                 (Moskowitz, Lauren) (Filed on 9/3/2020) (Entered: 09/03/2020)
09/04/2020    60 ORDER by Judge Yvonne Gonzalez Rogers granting 59 Motion for Pro Hac Vice as to
                 Lauren A. Moskowitz. (fs, COURT STAFF) (Filed on 9/4/2020) (Entered: 09/04/2020)
09/04/2020    61 MOTION for Preliminary Injunction filed by Epic Games, Inc.. Responses due by 9/18/2020.
                 Replies due by 9/25/2020. (Attachments: # 1 Declaration of M. Brent Byars, # 2 Exhibit A, # 3
                 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit
                 H, # 10 Exhibit I, # 11 Exhibit J, # 12 Exhibit K, # 13 Exhibit L, # 14 Exhibit M, # 15 Exhibit
                 N, # 16 Exhibit O, # 17 Exhibit P, # 18 Exhibit Q, # 19 Exhibit R, # 20 Exhibit S, # 21 Exhibit
                 T, # 22 Exhibit U, # 23 Exhibit V, # 24 Exhibit W, # 25 Exhibit X, # 26 Exhibit Y, # 27 Exhibit
                 Z, # 28 Exhibit AA, # 29 Exhibit BB, # 30 Exhibit CC, # 31 Exhibit DD, # 32 Exhibit EE, # 33
                 Exhibit FF, # 34 Exhibit GG, # 35 Exhibit HH, # 36 Proposed Order)(Forrest, Katherine) (Filed
                 on 9/4/2020) (Entered: 09/04/2020)
09/04/2020    62 Declaration of David S. Evans in Support of 61 MOTION for Preliminary Injunction filed
                 byEpic Games, Inc.. (Related document(s) 61 ) (Forrest, Katherine) (Filed on 9/4/2020)
                 (Entered: 09/04/2020)
09/04/2020    63 Declaration of Andrew Grant in Support of 61 MOTION for Preliminary Injunction filed
                 byEpic Games, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, #
                 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H)(Related document(s) 61 ) (Forrest,
                 Katherine) (Filed on 9/4/2020) (Entered: 09/04/2020)
09/04/2020    64 Declaration of Nicholas Penwarden in Support of 61 MOTION for Preliminary Injunction filed
                 byEpic Games, Inc.. (Related document(s) 61 ) (Forrest, Katherine) (Filed on 9/4/2020)
                 (Entered: 09/04/2020)
09/04/2020    65 Declaration of Timothy Sweeney in Support of 61 MOTION for Preliminary Injunction filed
                 byEpic Games, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, #
                 5 Exhibit E, # 6 Exhibit F)(Related document(s) 61 ) (Forrest, Katherine) (Filed on 9/4/2020)
                 (Entered: 09/04/2020)
09/04/2020        Set/Reset Deadlines as to 61 MOTION for Preliminary Injunction . Motion Hearing set for
                  9/28/2020 09:30 AM before Judge Yvonne Gonzalez Rogers to be held via Zoom. (fs, COURT
                  STAFF) (Filed on 9/4/2020) (Entered: 09/21/2020)
09/08/2020    66 ANSWER to Complaint with Trial by jury on all issues so triable , COUNTERCLAIM against
                 Epic Games, Inc. byApple Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)
                 (Boutrous, Theodore) (Filed on 9/8/2020) (Entered: 09/08/2020)
09/11/2020    67 TRANSCRIPT ORDER for proceedings held on 8/24/20 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Diane Skillman. (napS, COURT STAFF) (Filed on 9/11/2020)
                 (Entered: 09/11/2020)
09/11/2020    68 RE-FILED AT DKT. NO. 71


                  MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                  14933073.) filed by Apple Inc.. (Rosenkranz, E. Joshua) (Filed on 9/11/2020) Modified on
                  9/16/2020 (fs, COURT STAFF). (Entered: 09/11/2020)
09/12/2020    69 RE-FILED AT DKT. NO. 72


                  MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 51 of 525
                  14933618.) filed by Apple Inc.. (Stute, William) (Filed on 9/12/2020) Modified on
                  9/16/2020 (fs, COURT STAFF). (Entered: 09/12/2020)
09/14/2020    70 NOTICE of Appearance by Mark A. Perry (Perry, Mark) (Filed on 9/14/2020) (Entered:
                 09/14/2020)
09/15/2020    71 Amended MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number
                 0971-14933073.) Filing fee previously paid on 9/11/2020 filed by Apple Inc.. (Rosenkranz, E.
                 Joshua) (Filed on 9/15/2020) (Entered: 09/15/2020)
09/15/2020    72 Amended MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number
                 0971-14933618.) Filing fee previously paid on 9/12/2020 filed by Apple Inc.. (Stute, William)
                 (Filed on 9/15/2020) (Entered: 09/15/2020)
09/15/2020    73 OPPOSITION/RESPONSE (re 61 MOTION for Preliminary Injunction ) filed byApple Inc..
                 (Boutrous, Theodore) (Filed on 9/15/2020) (Entered: 09/15/2020)
09/15/2020    74 DECLARATION of Phillip W. Schiller in Opposition to 61 MOTION for Preliminary
                 Injunction , 73 Opposition/Response to Motion filed byApple Inc.. (Attachments: # 1 Exhibit
                 A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                 Exhibit H, # 9 Exhibit I)(Related document(s) 61 , 73 ) (Boutrous, Theodore) (Filed on
                 9/15/2020) (Entered: 09/15/2020)
09/15/2020    75 DECLARATION of Mark G. Graff in Opposition to 73 Opposition/Response to Motion, 61
                 MOTION for Preliminary Injunction filed byApple Inc.. (Related document(s) 73 , 61 )
                 (Boutrous, Theodore) (Filed on 9/15/2020) (Entered: 09/15/2020)
09/15/2020    76 DECLARATION of Mark Grimm in Opposition to 73 Opposition/Response to Motion, 61
                 MOTION for Preliminary Injunction filed byApple Inc.. (Related document(s) 73 , 61 )
                 (Boutrous, Theodore) (Filed on 9/15/2020) (Entered: 09/15/2020)
09/15/2020    77 DECLARATION of Lorin M. Hitt in Opposition to 73 Opposition/Response to Motion, 61
                 MOTION for Preliminary Injunction filed byApple Inc.. (Related document(s) 73 , 61 )
                 (Boutrous, Theodore) (Filed on 9/15/2020) (Entered: 09/15/2020)
09/15/2020    78 DECLARATION of Richard Schmalensee in Opposition to 73 Opposition/Response to Motion,
                 61 MOTION for Preliminary Injunction filed byApple Inc.. (Related document(s) 73 , 61 )
                 (Boutrous, Theodore) (Filed on 9/15/2020) (Entered: 09/15/2020)
09/15/2020    79 DECLARATION of Mike Schmid in Opposition to 73 Opposition/Response to Motion, 61
                 MOTION for Preliminary Injunction filed byApple Inc.. (Related document(s) 73 , 61 )
                 (Boutrous, Theodore) (Filed on 9/15/2020) (Entered: 09/15/2020)
09/15/2020    80 DECLARATION of Jay P. Srinivasan in Opposition to 73 Opposition/Response to Motion, 61
                 MOTION for Preliminary Injunction filed byApple Inc.. (Related document(s) 73 , 61 )
                 (Boutrous, Theodore) (Filed on 9/15/2020) (Entered: 09/15/2020)
09/15/2020    81 Proposed Order re 73 Opposition/Response to Motion, 61 MOTION for Preliminary Injunction
                 by Apple Inc.. (Boutrous, Theodore) (Filed on 9/15/2020) (Entered: 09/15/2020)
09/16/2020    82 ORDER by Judge Yvonne Gonzalez Rogers granting 71 Motion for Pro Hac Vice as to E.
                 Joshua Rosenkranz. (fs, COURT STAFF) (Filed on 9/16/2020) (Entered: 09/16/2020)
09/16/2020    83 ORDER by Judge Yvonne Gonzalez Rogers granting 72 Motion for Pro Hac Vice as to
                 William F. Stute. (fs, COURT STAFF) (Filed on 9/16/2020) (Entered: 09/16/2020)
09/18/2020    84 ASSOCIATION of Counsel E. Joshua Rosenkranz and William F. Stute by Apple Inc.. (Stute,
                 William) (Filed on 9/18/2020) (Entered: 09/18/2020)
09/18/2020    85 ORDER SETTING COMPLIANCE DEADLINE RE: SCHEDULE. Joint Statement filed
                 by 4:00 PM (PDT) on Thursday, 9/24/2020. Signed by Judge Yvonne Gonzalez Rogers on
                 9/18/2020. (fs, COURT STAFF) (Filed on 9/18/2020) (Entered: 09/18/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 52 of 525
09/18/2020    86 Declaration of Timothy Sweeney in Support of 61 MOTION for Preliminary Injunction
                 ("Declaration of Timothy Sweeney in Further Support of Plaintiff Epic Games Inc.'s Motion for
                 a Preliminary Injunction") filed byEpic Games, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit
                 B)(Related document(s) 61 ) (Forrest, Katherine) (Filed on 9/18/2020) (Entered: 09/18/2020)
09/18/2020    87 Declaration of Andrew Grant in Support of 61 MOTION for Preliminary Injunction
                 ("Declaration of Andrew Grant in Further Support of Plaintiff Epic Games Inc.'s Motion for a
                 Preliminary Injunction") filed byEpic Games, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B,
                 # 3 Exhibit C)(Related document(s) 61 ) (Forrest, Katherine) (Filed on 9/18/2020) (Entered:
                 09/18/2020)
09/18/2020    88 Declaration of Dr. David S. Evans in Support of 61 MOTION for Preliminary Injunction
                 ("Second Declaration of Dr. David S. Evans") filed byEpic Games, Inc.. (Related document(s)
                 61 ) (Forrest, Katherine) (Filed on 9/18/2020) (Entered: 09/18/2020)
09/18/2020    89 Declaration of M. Brent Byars in Support of 61 MOTION for Preliminary Injunction
                 ("Declaration of M. Brent Byars in Further Support of Plaintiff Epic Games Inc.'s Motion for a
                 Preliminary Injunction") filed byEpic Games, Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B,
                 # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9
                 Exhibit I)(Related document(s) 61 ) (Forrest, Katherine) (Filed on 9/18/2020) (Entered:
                 09/18/2020)
09/18/2020    90 REPLY (re 61 MOTION for Preliminary Injunction ) ("Reply Memorandum of Points and
                 Authorities in Support of Plaintiff Epic Games, Inc.'s Motion for a Preliminary Injunction")
                 filed byEpic Games, Inc.. (Forrest, Katherine) (Filed on 9/18/2020) (Entered: 09/18/2020)
09/24/2020    91 JOINT Statement re 85 Order, Set Deadlines by Epic Games, Inc. and Apple Inc. (Forrest,
                 Katherine) (Filed on 9/24/2020) Modified on 9/25/2020 (jjbS, COURT STAFF). (Entered:
                 09/24/2020)
09/25/2020    92 CLERKS NOTICE SETTING ZOOM HEARING AS TO THE Preliminary Injunction Hearing
                 set for 9/28/2020 09:30 AM before Hon. Yvonne Gonzalez Rogers.

                  This proceeding will be held via a Zoom webinar.




                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/ygr



                  Please click the link below to join webinar s (public hearings). I f you are a case participant,
                  you will join as an attendee, then you will be brought into the proceeding by court staff.

                  https://cand-uscourts.zoomgov.com/j/1618764848?
                  pwd=bW03Y2NvV0YrK2FQSkxoMXRxOWprQT09

                  Webinar ID: 161 876 4848
                  Password: 715550

                  Local telephone dial-in:US: +1 (669) 254-5252 or +1 (646) 828-7666

                  International numbers available: https://cand-uscourts.zoomgov.com/u/advFLxrTkx


                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 53 of 525
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.




                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.



                  Preliminary Injunction Hearing 61 set for Monday 9/28/2020 09:30 AM.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (fs, COURT STAFF) (Filed on 9/25/2020) (Entered: 09/25/2020)
09/28/2020    93 TRANSCRIPT ORDER for proceedings held on September 28, 2020 before Judge Yvonne
                 Gonzalez Rogers by Epic Games, Inc., for Court Reporter Raynee Mercado. (Byars, Michael)
                 (Filed on 9/28/2020) (Entered: 09/28/2020)
09/28/2020    94 TRANSCRIPT ORDER for proceedings held on 9/28/2020 before Judge Yvonne Gonzalez
                 Rogers by Apple Inc., for Court Reporter: Raynee Mercado. (Srinivasan, Jagannathan) (Filed
                 on 9/28/2020) Modified on 9/28/2020 (napS, COURT STAFF). (Entered: 09/28/2020)
09/28/2020    95 TRANSCRIPT ORDER for proceedings held on 08/24/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Diane Skillman. (rjdS, COURT STAFF) (Filed on 9/28/2020)
                 (Entered: 09/28/2020)
09/28/2020   103 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Motion
                 Hearing held via Zoom on 9/28/2020 and submitted re 61 MOTION for Preliminary
                 Injunction filed by Epic Games, Inc. Case Management Statement due by 10/12/2020.
                 Further Case Management Conference set for 10/19/2020 * 01:30 PM * via Zoom.Total
                 Time in Court: 2:31. Court Reporter: Raynee Mercado. (fs, COURT STAFF) (Date Filed:
                 9/28/2020) (Entered: 09/29/2020)
09/29/2020    96 TRANSCRIPT ORDER for proceedings held on 9/28/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 9/29/2020)
                 (Entered: 09/29/2020)
09/29/2020    97 TRANSCRIPT ORDER for proceedings held on 9/28/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 9/29/2020)
                 (Entered: 09/29/2020)
09/29/2020    98 TRANSCRIPT ORDER for proceedings held on 9/28/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 9/29/2020)
                 (Entered: 09/29/2020)
09/29/2020    99 TRANSCRIPT ORDER for proceedings held on 8/19/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 9/29/2020)
                 (Entered: 09/29/2020)
09/29/2020   100 TRANSCRIPT ORDER for proceedings held on 9/28/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 9/29/2020)
                 (Entered: 09/29/2020)
09/29/2020   101 TRANSCRIPT ORDER for proceedings held on 9/28/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 9/29/2020)
                 (Entered: 09/29/2020)
09/29/2020   102 TRANSCRIPT ORDER for proceedings held on 09/28/2020 before Judge Yvonne Gonzalez
                 Rogers by Donald R. Cameron, for Court Reporter Raynee Mercado. (Lopez, Robert) (Filed on
                 9/29/2020) (Entered: 09/29/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 54 of 525
09/29/2020   104 ORDER RELATING TO CASE MANAGEMENT ISSUES. Case Management
                 Conference set 10/19/2020 will be held at 9:30am PDT via Zoom.The 1:30pm time is
                 VACATED. Signed by Judge Yvonne Gonzalez Rogers on 9/29/2020. (fs, COURT STAFF)
                 (Filed on 9/29/2020) (Entered: 09/29/2020)
09/29/2020   105 Joint Statement Concerning Trial by Apple Inc. Epic Games, Inc. (Doren, Richard) (Filed on
                 9/29/2020) Modified on 9/30/2020 (jjbS, COURT STAFF). (Entered: 09/29/2020)
09/29/2020         Set/Reset Hearing re 104 Order : Further Case Management Conference set for 10/19/2020
                   09:30 AM PDT via Zoom. (fs, COURT STAFF) (Filed on 9/29/2020) (Entered: 09/29/2020)
09/29/2020   106 ANSWER TO 66 COUNTERCLAIM by Epic Games, Inc.. (Bornstein, Gary) (Filed on
                 9/29/2020) Modified on 9/30/2020 (jjbS, COURT STAFF). (Entered: 09/29/2020)
09/30/2020   107 TRANSCRIPT ORDER for proceedings held on 9/28/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 9/30/2020)
                 (Entered: 09/30/2020)
09/30/2020   108 TRANSCRIPT ORDER for proceedings held on 9/28/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 9/30/2020)
                 (Entered: 09/30/2020)
09/30/2020   109 TRANSCRIPT ORDER for proceedings held on 9/28/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 9/30/2020)
                 (Entered: 09/30/2020)
10/01/2020    110 STIPULATION WITH PROPOSED ORDER RE PROTECTIVE ORDER filed by Apple Inc.
                  and Epic Games, Inc.. (Srinivasan, Jagannathan) (Filed on 10/1/2020) Modified on 10/2/2020
                  (jjbS, COURT STAFF). (Entered: 10/01/2020)
10/02/2020    112 ORDER by Judge Yvonne Gonzalez Rogers granting 110 Stipulation and Protective
                  Order. (fs, COURT STAFF) (Filed on 10/2/2020) (Entered: 10/02/2020)
10/02/2020    113 MOTION for Judgment on the Pleadings filed by Epic Games, Inc.. Responses due by
                  10/16/2020. Replies due by 10/23/2020. (Attachments: # 1 Proposed Order)(Bornstein, Gary)
                  (Filed on 10/2/2020) Modified on 10/5/2020 (jjbS, COURT STAFF). (Entered: 10/02/2020)
10/05/2020    114 TRANSCRIPT ORDER for proceedings held on 9/28/2020 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 10/5/2020)
                  (Entered: 10/05/2020)
10/06/2020    115 TRANSCRIPT ORDER for proceedings held on 09/28/2020 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Raynee Mercado. (oh, COURT STAFF) (Filed on 10/6/2020)
                  (Entered: 10/06/2020)
10/06/2020    116 CASE SCHEDULING AND PRETRIAL ORDER. Close of Expert Discovery due by
                  3/31/2021. Close of Fact Discovery due by 2/15/2021. Opening Reports due by 2/15/2021.
                  Rebuttal Reports due by 3/15/2021. Joint statement re compliance deadline is due by
                  3/26/2021. Bench Trial set for 5/3/2021 08:30 AM before Judge Yvonne Gonzalez Rogers.
                  Joint Pretrial Conference Statement filed by 4/9/2021. Pretrial Conference set for
                  WEDNESDAY, 4/21/2021 09:00 AM before Judge Yvonne Gonzalez Rogers. Compliance
                  deadline re pretrial preparation is set for 4/2/2021 09:01 AM before Judge Yvonne
                  Gonzalez Rogers. Joint proposed agenda for the 10/19/20 CMC filed by 10/15/2020.
                  Signed by Judge Yvonne Gonzalez Rogers on 10/6/2021. (fs, COURT STAFF) (Filed on
                  10/6/2020) (Entered: 10/06/2020)
10/08/2020    117 Corporate Disclosure Statement by Apple Inc. (Doren, Richard) (Filed on 10/8/2020) (Entered:
                  10/08/2020)
10/09/2020    118 ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
                  PRELIMINARY INJUNCTION by Judge Yvonne Gonzalez Rogers ; granting in part and
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 55 of 525
                   denying in part 61 Motion for Preliminary Injunction. (fs, COURT STAFF) (Filed on
                   10/9/2020) (Entered: 10/09/2020)
10/12/2020    119 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options (Even, Yonatan) (Filed on
                  10/12/2020) (Entered: 10/12/2020)
10/12/2020   120 JOINT CASE MANAGEMENT STATEMENT filed by Epic Games, Inc. and Apple, Inc..
                 (Bornstein, Gary) (Filed on 10/12/2020) Modified on 10/14/2020 (jjbS, COURT STAFF).
                 (Entered: 10/12/2020)
10/13/2020   121 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options (Srinivasan, Jagannathan)
                 (Filed on 10/13/2020) (Entered: 10/13/2020)
10/15/2020   122 Joint Proposed Agenda for Case Management Conference by Epic Games, Inc. and Apple Inc.
                 (Bornstein, Gary) (Filed on 10/15/2020) Modified on 10/16/2020 (jjbS, COURT STAFF).
                 (Entered: 10/15/2020)
10/16/2020   123 OPPOSITION/RESPONSE (re 113 MOTION for Judgment on the Pleadings ("Counter-
                 Defendant Epic Games, Inc.'s Notice of Motion and Motion for Judgment on the Pleadings") )
                 filed byApple Inc.. (Perry, Mark) (Filed on 10/16/2020) (Entered: 10/16/2020)
10/16/2020   124 Proposed Order re 123 Opposition/Response to Motion, by Apple Inc.. (Perry, Mark) (Filed on
                 10/16/2020) (Entered: 10/16/2020)
10/16/2020   125 CLERKS NOTICE SETTING ZOOM HEARING FOR THE RELATED CASES 11-CV-6714-
                 YGR; 19-CV-3074 AND 20-CV-5640-YGR FOR THE Further Case Management Conference
                 set for MONDAY, 10/19/2020 AT 09:30 AM by Zoom Webinar Videoconference.

                   This proceeding will be held via a Zoom webinar.




                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/ygr < /A>



                   Please click the link below to join webinar s (public hearings). If you are a case participant, you
                   will join as an attendee, then you will be brought into the proceeding by court staff.

                   https://cand-uscourts.zoomgov.com/j/1618764848?
                   pwd=bW03Y2NvV0YrK2FQSkxoMXRxOWprQT09

                   Webinar ID: 161 876 4848
                   Password: 715550

                   Local telephone dial-in:US: +1 (669) 254-5252 or +1 (646) 828-7666


                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.



                   Further Case Management Conference set for related cases on Monday, 10/19/2020 09:30 AM
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 56 of 525
                   by Zoom Video Webinar.

                   (This is a te xt-only entry generated by the court. There is no document associated with this
                   entry.) (fs, COURT STAFF) (Filed on 10/16/2020) (Entered: 10/16/2020)
10/19/2020   126 TRANSCRIPT ORDER for proceedings held on October 19, 2020 before Judge Yvonne
                 Gonzalez Rogers by Epic Games, Inc., for Court Reporter Pam Batalo. (Byars, Michael) (Filed
                 on 10/19/2020) (Entered: 10/19/2020)
10/19/2020   127 TRANSCRIPT ORDER for proceedings held on 10/19/2020 before Judge Yvonne Gonzalez
                 Rogers by Apple Inc., for Court Reporter Pam Batalo. (Srinivasan, Jagannathan) (Filed on
                 10/19/2020) (Entered: 10/19/2020)
10/19/2020   128 TRANSCRIPT ORDER for proceedings held on 10/19/2020 before Judge Yvonne Gonzalez
                 Rogers by Donald R. Cameron, for Court Reporter Pam Batalo. (Lopez, Robert) (Filed on
                 10/19/2020) (Entered: 10/19/2020)
10/19/2020   129 OPPOSITION/RESPONSE (re 113 MOTION for Judgment on the Pleadings ("Counter-
                 Defendant Epic Games, Inc.'s Notice of Motion and Motion for Judgment on the Pleadings") )
                 (AMENDED) filed byApple Inc.. (Attachments: # 1 Proposed Order)(Perry, Mark) (Filed on
                 10/19/2020) (Entered: 10/19/2020)
10/19/2020   130 Transcript of Proceedings held on 10/19/2020, before Judge Gonzalez Rogers. Court Reporter
                 Pamela Batalo Hebel, telephone number 626-688-7509; pamela_batalo-
                 hebel@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy, this
                 transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                 through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                 Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                 Redaction, if required, is due no later than 5 business days from date of this filing. (Re (126 in
                 4:20-cv-05640-YGR) Transcript Order ) Redaction Request due 11/9/2020. Redacted
                 Transcript Deadline set for 11/19/2020. Release of Transcript Restriction set for 1/19/2021.
                 (Batalo, Pam) (Filed on 10/19/2020) (Entered: 10/19/2020)
10/19/2020   140 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Further Case
                 Management Conference held on 10/19/2020. Further Case Management Conference set
                 for 3/1/2021 09:30 AM via Zoom Webinar Videoconference.Total Time in Court: 1:26.
                 Court Reporter: Pam Hebel. (fs, COURT STAFF) (Date Filed: 10/19/2020) (Entered:
                 10/28/2020)
10/20/2020   131 TRANSCRIPT ORDER for proceedings held on 10/19/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Pam Batalo. (oh, COURT STAFF) (Filed on 10/20/2020) (Entered:
                 10/20/2020)
10/21/2020   132 ORDER RE: CASE MANAGEMENT CONFERENCE; ORDER REFERRING CASE to
                 Magistrate Judge Thomas Hixson for Discovery purposes. Case Management Statement
                 due by 2/22/2021. Further Case Management Conference set for 3/1/2021 09:30 AM via
                 Zoom Webinar Videoconference. Signed by Judge Yvonne Gonzalez Rogers on
                 10/21/2020. (fs, COURT STAFF) (Filed on 10/21/2020) (Entered: 10/21/2020)
10/21/2020         CASE REFERRED to Magistrate Judge Thomas S. Hixson for Discovery (ahm, COURT
                   STAFF) (Filed on 10/21/2020) (Entered: 10/22/2020)
10/22/2020   133 STIPULATION WITH PROPOSED ORDER Regarding Document Subpoenas to Non-Parties,
                 Authenticity and Service filed by Epic Games, Inc. and Apple, Inc. (Bornstein, Gary) (Filed on
                 10/22/2020) Modified on 10/23/2020 (jjbS, COURT STAFF). (Entered: 10/22/2020)
10/23/2020   134 RE-FILED AT DOCKET NO. 135 *** REPLY (re 113 MOTION for Judgment on the
                 Pleadings ("Counter-Defendant Epic Games, Inc.'s Notice of Motion and Motion for Judgment
                 on the Pleadings") ) ("Reply Memorandum In Support Of Counter-Defendant Epic Games,
                 Inc.'s Motion For Judgment On The Pleadings") filed byEpic Games, Inc.. (Bornstein, Gary)
                 (Filed on 10/23/2020) Modified on 10/26/2020 (jjbS, COURT STAFF). (Entered: 10/23/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 57 of 525
10/24/2020   135 REPLY (re 113 MOTION for Judgment on the Pleadings ("Counter-Defendant Epic Games,
                 Inc.'s Notice of Motion and Motion for Judgment on the Pleadings") ) ("Reply Memorandum In
                 Support Of Counter-Defendant Epic Games, Inc.'s Motion For Judgment On The Pleadings")
                 filed byEpic Games, Inc.. (Bornstein, Gary) (Filed on 10/24/2020) (Entered: 10/24/2020)
10/26/2020   136 JOINT Statement Regarding Order RE: Discovery of Electronically Stored Information by
                 Apple Inc. and Epic Games, Inc (Attachments: # 1 Draft ESI Order)(Srinivasan, Jagannathan)
                 (Filed on 10/26/2020) Modified on 10/28/2020 (jjbS, COURT STAFF). (Entered: 10/27/2020)
10/27/2020   137 CLERKS NOTICE SETTING ZOOM HEARING FOR THE MOTION FOR JUDGMENT ON
                 THE PLEADINGS 113 .

                  Motion Hearing set for 11/10/2020 03:00 PM via Zoom Webinar Videoconference before Judge
                  Yvonne Gonzalez Rogers.

                  This proceeding will be held via a Zoom webinar.




                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/ygr


                  Please click the link below to join webinar (public hearings). If you are a case participant,
                  you will join as an attendee, then you will be brought into the proceeding by court staff.

                  https://cand-uscourts.zoomgov.com/j/1618764848?
                  pwd=bW03Y2NvV0YrK2FQSkxoMXRxOWprQT09

                  Webinar ID: 161 876 4848
                  Password: 715550

                  Local telephone dial-in:US: +1 (669) 254-5252 or +1 (646) 828-7666


                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of
                  court proceedings, including screenshots or other visual copying of a hearing, is
                  absolutely prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.


                  Set/Reset Deadlines as to 113 MOTION for Judgment on the Pleadings ("Counter-
                  Defendant Epic Games, Inc.'s Notice of Motion and Motion fo r Judgment on the
                  Pleadings").

                  Motion for Judgment on the Pleadings Hearing set for 11/10/2020 03:00 PM via Zoom
                  Webinar Videoconference before Judge Yvonne Gonzalez Rogers.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (fs, COURT STAFF) (Filed on 10/27/2020) (Entered: 10/27/2020)
10/27/2020   138 TRANSCRIPT ORDER for proceedings held on 10/19/2020 before Judge Yvonne Gonzalez
                 Rogers for Court Reporter Pam Batalo. (oh, COURT STAFF) (Filed on 10/27/2020) (Entered:
                 10/27/2020)
10/27/2020   139 ORDER by Judge Yvonne Gonzalez Rogers granting 133 Stipulation. (fs, COURT
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 58 of 525
                  STAFF) (Filed on 10/27/2020) (Entered: 10/27/2020)
10/28/2020   141 FURTHER JOINT STATEMENT Regarding Order Re: Discovery of Electronically Stored
                 Information by Apple Inc. and Epic Games, Inc. (Attachments: # 1 JOINT STIPULATION
                 AND [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED
                 INFORMATION)(Srinivasan, Jagannathan) (Filed on 10/28/2020) Modified on 10/29/2020
                 (jjbS, COURT STAFF). (Entered: 10/28/2020)
11/02/2020   142 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                 15142333.) filed by Apple Inc.. (Casey, Anna) (Filed on 11/2/2020) (Entered: 11/02/2020)
11/02/2020   143 ORDER GRANTING STIPULATION RE DISCOVERY OF ELECTRONICALLY
                 STORED INFORMATION re (133 in 4:19-cv-03074-YGR) Notice (Other), filed by
                 Donald R. Cameron, Barry Sermons, Apple Inc., Pure Sweat Basketball, Inc., (255 in
                 4:11-cv-06714-YGR) Notice (Other), filed by Stephen H. Schwartz, James Blackwell,
                 Robert Pepper, Harry Bass, Crystal Boykin, Apple Inc., Edward Lawrence, Kevin Fahey,
                 Edward W. Hayter, (141 in 4:20-cv-05640-YGR) Notice (Other), filed by Epic Games,
                 Inc., Apple Inc.. Signed by Judge Yvonne Gonzalez Rogers on 11/2/2020. (fsS, COURT
                 STAFF) (Filed on 11/2/2020) (Entered: 11/02/2020)
11/04/2020   144 NOTICE of Appearance by David R. Eberhart on behalf of Defendant and Counter-claimant
                 Apple Inc. (Eberhart, David) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020   145 NOTICE of Appearance by Anna Tryon Pletcher on behalf of Defendant and Counter-claimant
                 Apple Inc. (Pletcher, Anna) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020   146 NOTICE of Appearance by Katrina Marie Robson on behalf of Defendant and Counter-
                 claimant Apple Inc. (Robson, Katrina) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020   147 NOTICE of Appearance by Evan N Schlom on behalf of Defendant and Counter-claimant
                 Apple Inc. (Schlom, Evan) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020   148 NOTICE of Appearance by Scott A Schaeffer on behalf of Defendant and Counter-claimant
                 Apple Inc. (Schaeffer, Scott) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020   149 NOTICE of Appearance by Elena Zarabozo on behalf of Defendant and Counter-claimant
                 Apple Inc. (Zarabozo, Elena) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020   150 NOTICE of Appearance by Michelle S Lowery for Defendant Apple Inc. (Lowery, Michelle)
                 (Filed on 11/4/2020) (Entered: 11/04/2020)
11/06/2020   151 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                 15162150.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)(Karin,
                 John) (Filed on 11/6/2020) (Entered: 11/06/2020)
11/06/2020   152 ORDER by Judge Yvonne Gonzalez Rogers granting 142 Motion for Pro Hac Vice as to
                 Anna Casey. (fs, COURT STAFF) (Filed on 11/6/2020) (Entered: 11/06/2020)
11/09/2020   153 JOINT STATEMENT REGARDING VALIDATION OF DOCUMENT PRODUCTIONS by
                 Apple Inc. and Epic Games, Inc. (Srinivasan, Jagannathan) (Filed on 11/9/2020) Modified on
                 11/10/2020 (jjbS, COURT STAFF). (Entered: 11/09/2020)
11/10/2020   154 ORDER by Judge Yvonne Gonzalez Rogers granting 151 Motion for Pro Hac Vice as to
                 John I.Karin. (fs, COURT STAFF) (Filed on 11/10/2020) (Entered: 11/10/2020)
11/10/2020   160 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Motion
                 Hearing held via Zoom Webinar and Submitted on 11/10/2020 re 113 MOTION for
                 Judgment on the Pleadings("Counter-Defendant Epic Games, Inc.'s Notice of Motion and
                 Motion for Judgment on the Pleadings") filed by Epic Games, Inc.

                  Total Time in Court: 17 minutes. Court Reporter: Pam Hebel. (fs, COURT STAFF) (Date
                  Filed: 11/10/2020) (Entered: 11/18/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 59 of 525
11/11/2020   155 TRANSCRIPT ORDER for proceedings held on November 10, 2020 before Judge Yvonne
                 Gonzalez Rogers by Epic Games, Inc., for Court Reporter Pam Batalo. (Byars, Michael) (Filed
                 on 11/11/2020) (Entered: 11/11/2020)
11/12/2020   156 Transcript of Proceedings before Judge Gonzalez Rogers. Court Reporter Pamela Batalo Hebel,
                 telephone number 626-688-7509; pamela_batalo-hebel@cand.uscourts.gov. Per General Order
                 No. 59 and Judicial Conference policy, this transcript may be viewed only at the Clerk's Office
                 public terminal or may be purchased through the Court Reporter/Transcriber until the deadline
                 for the Release of Transcript Restriction. After that date it may be obtained through PACER.
                 Any Notice of Intent to Request Redaction, if required, is due no later than 5 business days
                 from date of this filing. (Re 155 Transcript Order ) Redaction Request due 12/3/2020. Redacted
                 Transcript Deadline set for 12/14/2020. Release of Transcript Restriction set for 2/10/2021.
                 (Related documents(s) 155 ) (Batalo, Pam) (Filed on 11/12/2020) (Entered: 11/12/2020)
11/12/2020   157 TRANSCRIPT ORDER for proceedings held on November 10, 2020 before Judge Yvonne
                 Gonzalez Rogers by Apple Inc., for Court Reporter Pam Batalo. (Lowery, Michelle) (Filed on
                 11/12/2020) (Entered: 11/12/2020)
11/13/2020   158 JOINT STATEMENT REGARDING VALIDATION OF DOCUMENT PRODUCTIONS by
                 Apple Inc., Epic Games, Inc., and Donald R. Cameron (Srinivasan, Jagannathan) (Filed on
                 11/13/2020) Modified on 11/16/2020 (jjbS, COURT STAFF). (Entered: 11/13/2020)
11/16/2020   159 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                 15200394.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)
                 (Earnhardt, Joe) (Filed on 11/16/2020) (Entered: 11/16/2020)
11/18/2020   161 MOTION for leave to appear in Pro Hac Vice for Peter John Sacripanti ( Filing fee $ 310,
                 receipt number 0971-15211069.) filed by Apple Inc.. (Sacripanti, Peter) (Filed on 11/18/2020)
                 (Entered: 11/18/2020)
11/18/2020   162 MOTION for leave to appear in Pro Hac Vice for John Calandra ( Filing fee $ 310, receipt
                 number 0971-15211101.) filed by Apple Inc.. (Calandra, John) (Filed on 11/18/2020) (Entered:
                 11/18/2020)
11/18/2020   163 MOTION for leave to appear in Pro Hac Vice for Nicole Castle ( Filing fee $ 310, receipt
                 number 0971-15211140.) filed by Apple Inc.. (Castle, Nicole) (Filed on 11/18/2020) (Entered:
                 11/18/2020)
11/18/2020   164 MOTION for leave to appear in Pro Hac Vice for Elizabeth Rodd ( Filing fee $ 310, receipt
                 number 0971-15211193.) filed by Apple Inc.. (Rodd, Elizabeth) (Filed on 11/18/2020)
                 (Entered: 11/18/2020)
11/18/2020   165 ORDER by Judge Yvonne Gonzalez Rogers granting 113 Motion for Judgment on the
                 Pleadings. (fs, COURT STAFF) (Filed on 11/18/2020) (Entered: 11/18/2020)
11/19/2020   166 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                 15215284.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)
                 (Diessel, Benjamin) (Filed on 11/19/2020) (Entered: 11/19/2020)
11/20/2020   167 JOINT STATEMENT REGARDING VALIDATION OF DOCUMENT PRODUCTIONS by
                 Apple Inc., Epic Games, Inc., and Donald R. Cameron (Srinivasan, Jagannathan) (Filed on
                 11/20/2020) Modified on 11/23/2020 (jjbS, COURT STAFF). (Entered: 11/20/2020)
11/23/2020   168 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                 15226565.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)(Hoff,
                 Robert) (Filed on 11/23/2020) (Entered: 11/23/2020)
11/24/2020        Electronic filing error. REMINDER TO COUNSEL: Counsel is instructed that all future filings
                  shall bear the initials YGR immediately after the case number. Re: 168 MOTI ON for leave to
                  appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-15226565.) filed by Epic
                  Games, Inc. (jjbS, COURT STAFF) (Filed on 11/24/2020) (Entered: 11/24/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 60 of 525
11/24/2020   169 ORDER by Judge Yvonne Gonzalez Rogers granting 159 Motion for Pro Hac Vice as to J.
                 Wesley Earnhardt. (fs, COURT STAFF) (Filed on 11/24/2020) (Entered: 11/24/2020)
12/02/2020   170 Joint Discovery Letter Brief("Joint Letter Brief Regarding Validation Protocol") filed by Epic
                 Games, Inc.. (Attachments: # 1 Exhibit 1)(Moskowitz, Lauren) (Filed on 12/2/2020) (Entered:
                 12/02/2020)
12/03/2020   171 CLERKS NOTICE SETTING ZOOM HEARING. Discovery Hearing set for 12/9/2020 01:00
                 PM - Videoconference Only, re Joint Letter Brief dated 12/2/2020, re validation protocol,
                 before Magistrate Judge Thomas S. Hixson.

                  On 12/8/2020, counsel will email the Courtroom Deputy, Rose Maher, with their appearances
                  so that they may be promoted to Panelist, so they may participate in the hearing on 12/9/2020
                  at 1:00 PM.

                  Courtroom Deputy email: Rose_Maher@cand.uscourts.gov


                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/tsh

                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                  Discovery Hearing by Zoom Video Conference set for 12/9/2020 01:00 PM, before Magistrate
                  Judge Thomas S. Hixson. (Rel ated documents(s) 170 )

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Filed on 12/3/2020) (Entered: 12/03/2020)
12/03/2020   172 CLERKS NOTICE SETTING ZOOM HEARING. Discovery Hearing set for 12/15/2020 at
                 10:00 AM - Zoom Videoconference Only. before Magistrate Judge Thomas S. Hixson. This is
                 re ECF Docket No. 158, Joint Discovery Letter Brief.



                  On 12/14/2020, counsel will email the Courtroom Deputy, Rose Maher, with their appearances
                  so that they may be promoted to Panelist, so they may participate in the hearing on 12/15/2020
                  at 10:00 AM.

                  Courtroom Deputy email: Rose_Maher@cand.uscourts.gov


                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/tsh

                  General Order 58. Per sons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                  Discovery Hearing set for 12/15/2020 10:00 AM in San Francisco, before Magistrate Judge
                  Thomas S. Hixson. (Related documents(s) 158 )
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 61 of 525

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/3/2020) (Entered: 12/03/2020)
12/07/2020   173 Joint Administrative Motion to File Under Seal filed by Epic Games, Inc.. (Attachments: # 1
                 Declaration OF LAUREN A. MOSKOWITZ IN SUPPORT OF PLAINTIFFS' JOINT
                 ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER
                 BRIEF AND SUPPORTING EXHIBITS, # 2 Proposed Order, # 3 JOINT DISCOVERY
                 LETTER BRIEF REGARDING ADDITIONAL APPLE DOCUMENT CUSTODIANS, # 4
                 Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit 6, # 10 Exhibit
                 7, # 11 Exhibit 8, # 12 Exhibit 9, # 13 Exhibit 10, # 14 Exhibit 11)(Moskowitz, Lauren) (Filed
                 on 12/7/2020) (Entered: 12/07/2020)
12/07/2020   174 CERTIFICATE OF SERVICE by Epic Games, Inc. re 173 Joint Administrative Motion to File
                 Under Seal (Karin, John) (Filed on 12/7/2020) (Entered: 12/07/2020)
12/08/2020   175 CLERK'S NOTICE adding an additional matter to the Agenda of the Discovery Hearing
                 scheduled for 12/15/2020 at 10:00 a.m.:

                   At the Discovery Hearing presently scheduled for 12/15/2020 at 10:00 a.m., before Magistrate
                   Judge Thomas S. Hixson, the Court is adding an additional matter for discussion. Counsel shall
                   be prepared to discuss the Joint Letter Brief, filed on ECF, dated 12/7/2020.

                   Any questions shall be directed to the Courtroom Deputy by email:
                   Rose_Maher@cand.uscourts.gov

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/08/2020)
12/08/2020   176 NOTICE of Appearance by Hannah Cannom on behalf of Defendant and Counter-claimant
                 Apple Inc. (Cannom, Hannah) (Filed on 12/8/2020) (Entered: 12/08/2020)
12/08/2020   177 NOTICE of Appearance by Bethany Marvin Stevens (Stevens, Bethany) (Filed on 12/8/2020)
                 (Entered: 12/08/2020)
12/09/2020   178 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                 Hearing held by Zoom on 12/9/2020 at 1:00 p.m.Total Time in Court: 59 minutes/Recorded by
                 Zoom: 1:00-1:59.

                   Court Reporter: Katherine Sullivan.

                   Counsel Appearances:

                   4:11-cv-6714 YGR (TSH)- In re Apple iPhone Antitrust Litigation
                   Counsel for Pltf: Rachele R. Byrd/Counsel for Def: Ethan Dettmer

                   4:19-cv-3074 YGR (TSH) - Cameron, et al. v. Apple Inc.
                   Counsel for Pltf: Robert F. Lopez/Counsel for Def: Ethan Dettmer

                   4:20-cv-5640 YGR(TSH) - Epic Games v. Apple Inc.
                   Counsel for Pltf: Lauren Moskowitz/Counsel for Def: Ethan Dettmer

                   Proceedings: Discovery Hearing held. Court Ordered as follows: Epic Games and Apple are to
                   meet and confer re validation procedure in light of the Courts guidance. By 12/14/2020, the
                   parties shall file either a stipulation and proposed order or a joint discovery letter brief with
                   competing proposed orders. This issue will be added to the agenda for the December 15, 2020
                   hearing

                   Court also Ordered: Parties to meet and confer re Deposition limits. By 12/14/2020, they shall
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 62 of 525
                   file either a stipulation and proposed order or a joint discovery letter brief not to exceed 10
                   pages (5 pages per side). This issue will also be added to the agenda for the December 15
                   hearing.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 12/9/2020) (Entered: 12/09/2020)
12/09/2020   179 TRANSCRIPT ORDER for proceedings held on 12/09/2020 before Magistrate Judge Thomas
                 S. Hixson by Epic Games, Inc., for Court Reporter Katherine Sullivan. (Byars, Michael) (Filed
                 on 12/9/2020) (Entered: 12/09/2020)
12/10/2020   180 TRANSCRIPT ORDER for proceedings held on 12/9/2020 before Magistrate Judge Thomas S.
                 Hixson by Apple Inc., for Court Reporter Katherine Sullivan. (Srinivasan, Jagannathan) (Filed
                 on 12/10/2020) (Entered: 12/10/2020)
12/10/2020   181 TRANSCRIPT ORDER for proceedings held on 12/09/2020 before Magistrate Judge Thomas
                 S. Hixson for Court Reporter Katherine Sullivan. (rjdS, COURT STAFF) (Filed on 12/10/2020)
                 (Entered: 12/10/2020)
12/10/2020   182 Transcript of Proceedings held on 12/9/20, before Judge Thomas S. Hixson. Court Reporter
                 Katherine Powell Sullivan, Katherine_Sullivan@cand.uscourts.gov. Per General Order No. 59
                 and Judicial Conference policy, this transcript may be viewed only at the Clerk's Office public
                 terminal or may be purchased through the Court Reporter/Transcriber until the deadline for the
                 Release of Transcript Restriction. After that date it may be obtained through PACER. Any
                 Notice of Intent to Request Redaction, if required, is due no later than 5 business days from
                 date of this filing. (Re (179 in 4:20-cv-05640-YGR) Transcript Order, (181 in 4:20-cv-05640-
                 YGR) Transcript Order, (180 in 4:20-cv-05640-YGR) Transcript Order ) Release of Transcript
                 Restriction set for 3/10/2021. (Sullivan, Katherine) (Filed on 12/10/2020) (Entered:
                 12/10/2020)
12/11/2020   183 Declaration of Jay P. Srinivasan in Support of 173 Joint Administrative Motion to File Under
                 Seal filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2 Redacted Version of Document
                 Sought to be Sealed (Joint Discovery Letter Brief), # 3 Redacted Version of Document Sought
                 to be Sealed (Ex. 1), # 4 Redacted Version of Document Sought to be Sealed (Ex. 4), # 5
                 Redacted Version of Document Sought to be Sealed (Ex. 6))(Related document(s) 173 )
                 (Srinivasan, Jagannathan) (Filed on 12/11/2020) (Entered: 12/11/2020)
12/11/2020   184 EXHIBITS re 173 Joint Administrative Motion to File Under Seal filed byApple Inc..
                 (Attachments: # 1 Unredacted Version of Document Sought to be Sealed (Joint Discovery
                 Letter Brief), # 2 Unredacted Version of Document Sought to be Sealed (Ex. 1), # 3 Unredacted
                 Version of Document Sought to be Sealed (Ex. 4), # 4 Unredacted Version of Document Sought
                 to be Sealed (Ex. 6))(Related document(s) 173 ) (Srinivasan, Jagannathan) (Filed on
                 12/11/2020) (Entered: 12/11/2020)
12/14/2020   185 NOTICE of Appearance by Jason C Lo (Lo, Jason) (Filed on 12/14/2020) (Entered:
                 12/14/2020)
12/14/2020   186 STIPULATION WITH PROPOSED ORDER RE: VALIDATION PROTOCOL filed by Apple
                 Inc., Epic Games, Inc., and Donal R. Cameron. (Srinivasan, Jagannathan) (Filed on
                 12/14/2020) Modified on 12/15/2020 (jjbS, COURT STAFF). (Entered: 12/14/2020)
12/15/2020   187 Joint Administrative Motion to File Under Seal filed by Epic Games, Inc.. (Attachments: # 1
                 Declaration of Yonatan Even in Support, # 2 Proposed Order, # 3 Joint Discovery Letter Brief,
                 # 4 Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit 6, # 10
                 Exhibit 7, # 11 Exhibit 8, # 12 Exhibit 9, # 13 Exhibit 10, # 14 Exhibit 11, # 15 Exhibit 12, # 16
                 Exhibit A, # 17 Exhibit B, # 18 Exhibit C, # 19 Exhibit D)(Even, Yonatan) (Filed on
                 12/15/2020) Modified on 12/16/2020 (jjbS, COURT STAFF). (Entered: 12/15/2020)
12/15/2020   188 CERTIFICATE OF SERVICE by Epic Games, Inc. re 187 Joint Administrative Motion to File
                 Under Seal (Karin, John) (Filed on 12/15/2020) (Entered: 12/15/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 63 of 525
12/15/2020   189 STIPULATION AND ORDER re (186 in 4:19-cv-03074-YGR) STIPULATION WITH
                 PROPOSED ORDER RE: VALIDATION PROTOCOL filed by Apple Inc., (307 in 4:11-cv-
                 06714-YGR) STIPULATION WITH PROPOSED ORDER RE: VALIDATION
                 PROTOCOL filed by Apple Inc., (186 in 4:20-cv-05640-YGR) STIPULATION WITH
                 PROPOSED ORDER RE: VALIDATION PROTOCOL filed by Apple Inc. Signed by
                 Magistrate Judge Thomas S. Hixson on 12/15/2020. (rmm2S, COURT STAFF) (Filed on
                 12/15/2020) (Entered: 12/15/2020)
12/15/2020   190 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                 Hearing held by Zoom Videoconferencing on 12/15/2020 at 10:00 a.m.

                  Total Time in Court: 2 hours 56 mins.

                  Court Reporter: Katherine Sullivan.

                  Appearances:

                  Case No. 11-6714 YGR (TSH)-In re Apple iPhone Antitrust Litigation:
                  Rachele R. Byrd for Consumer Plaintiffs
                  Ethan Dettmer and Jay Srinivasan for Defendant Apple Inc.
                  Lawrence Papale for Plaintiff Edward Lawrence

                  Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                  Counsel for Plaintiffs:
                  Steve W. Berman
                  Robert F. Lopez
                  Benjamin J. Siegel
                  Theodore Wojcik

                  Counsel for Defendant Apple Inc.:
                  Ethan Dettmer and Jay Srinivasan

                  Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                  Lauren Moskowitz for Plaintiff Epic
                  Ethan Dettmer and Jay Srinivasan for Defendant Apple Inc.

                  Proceedings: Discovery Conferences held. Matter submitted. Court to issue Order.

                  Deadlines and Hearing:

                  Re Scheduling of Depositions:

                  Counsel to meet and confer re Number of Depositions. By noon, on 12/17/2020, they shall file
                  a stipulation and proposed order, of if unable to agree, a Joint Letter Brief, no more than ten (10
                  )pages, five (5) pages each. A hearing will be scheduled for: 12/18/2020 at 9:00 a.m., by Zoom
                  Webinar for further hearing re depositions.

                  Apex Issue:

                  Counsel to file a Joint Letter Brief by 1/19/2020, COB, no more than ten (10) pages,
                  five(5)pages each. Hearing scheduled for: 1/21/2020 at 10:00 a.m., by Zoom Webinar.

                  Re Docket No. 269 - Consumer Plaintiff's request for Production 47:

                  Parties to file a joint discovery letter brief by 1/6/2021 concerning (and attaching) Plaintiffs
                  expert declaration (and any declaration by Apple in response) concerning the relevance of RFP
                  47 to the Consumer Plaintiffs claims. Hearing scheduled for: 1/8/2021 at 9:00 a.m., by Zoom
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 64 of 525
                  Webinar.

                  Re additional letter briefs on other discovery disputes:

                  The next round of joint letter briefs concerning issues the parties previewed at the end of the
                  hearing are due 12/28/2020 by Noon. Hearing scheduled for 12/29/2020 at 10:00 a.m., by
                  Zoom Webinar.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Date Filed: 12/15/2020) (Entered: 12/15/2020)
12/15/2020   191 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                 for 12/18/2020 at
                 9:00 AM. This proceeding will be held via a Zoom webinar.



                  On 12/17/2020, counsel will email the Courtroom Deputy, Rose Maher, with their appearances
                  so that they may be promoted to Panelist, so they may participate in the hearing on 12/18/2020
                  at 9:00 a.m.

                  Courtroom Deputy email: Rose_Maher@cand.uscourts.gov


                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/tsh

                  General Order 58. Persons granted access to court proceedings held by telephone or vi
                  deoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                  Zoom Video Camera hearing set for 12/18/2020 at 9:00 a.m.

                  (This is a text-only entry generated by the court. There is no document associated with this ent
                  ry.) (rmm2S, COURT STAFF) (Filed on 12/15/2020) (Entered: 12/15/2020)
12/15/2020        Set/Reset Hearing Video Camera hearing set for 12/18/2020 09:00 AM. (rmm2S, COURT
                  STAFF) (Filed on 12/15/2020) (Entered: 12/15/2020)
12/16/2020   192 Discovery Order re: ECF Nos. 269 , 270 , 271 , 295 , 298 in 4:11-cv-06714-YGR; ECF Nos.
                 145 , 146 , 147 , 173 , 177 in 4:19-cv-03074-YGR; ECF Nos. 170 , 173 in 4:20-cv-05640-
                 YGR. Signed by Judge Thomas S. Hixson on 12/16/2020. (cdnS, COURT STAFF) (Filed
                 on 12/16/2020) (Entered: 12/16/2020)
12/16/2020   193 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing
                 (Apex Issue) set for 1/21/2021 at 10:00 AM, before Magistrate Judge Thomas S. Hixson. This
                 proceeding will be held via a Zoom webinar.



                  On 1/20/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                  know appearances for the 1/21/2021 Discovery Zoom Hearing. Counsel will join the hearing as
                  an attendee and will be promoted to Panelist to participate in the hearing.

                  Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 65 of 525
                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand .uscourts.gov/tsh

                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                  Video Camera Discovery hearing set for 1/21/2021 at 10:00 AM. (This is a text-only entry
                  generated by the court. There is no document associated with this entry.) (rmm2S, COURT
                  STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020   194 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                 for 1/8/2021 at 9:00 AM, before Magistrate Judge Thomas S. Hixson. This proceeding will be
                 held via a Zoom webinar.



                  On 1/7/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                  know appearances for the 1/7/2021 Discovery Zoom Hearing. Counsel will join the hearing as
                  an attendee and will be promoted to Panelist to participate in the hearing.

                  Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/tsh

                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                  Video Camera Discovery hearing set for 1/8/2021 at 09:00 AM. (This is a text-only entry
                  generated by the court. There is no document associated with this entry.) (rmm2S, COURT
                  STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020   195 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                 for 1/8/2021 at
                 9:00 AM., before Magistrate Judge Thomas S. Hixson. This proceeding will be held via a
                 Zoom webinar.



                  On 1/7/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                  know appearances for the 1/7/2021 Discovery Zoom Hearing. Counsel will join the hearing as
                  an attendee and will be promoted to Panelist to participate in the hearing.

                  Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.g ov/tsh
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 66 of 525
                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                  Video Camera Discovery hearing set for 1/8/2021 at 9:00 AM .

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020   196 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                 for 12/29/2020
                 10:00 AM, before Magistrate Judge Thomas S. Hixson. This proceeding will be held via a
                 Zoom webinar.

                  On 12/28/2020 by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                  know appearances for the 12/29/2020 Discovery Zoom Hearing. Counsel will join the hearing
                  as an attendee and will be promoted to Panelist to participate in the hearing.

                  Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/tsh

                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                  Zoom Video Camera hearing set for 12/29/2020 at 10:00 AM.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020   197 NOTICE of Appearance by Ethan D. Dettmer (Dettmer, Ethan) (Filed on 12/16/2020) (Entered:
                 12/16/2020)
12/16/2020   198 Transcript of Proceedings held on 12-15-20, before Judge Thomas S. Hixson. Court Reporter
                 Katherine Powell Sullivan, Katherine_Sullivan@cand.uscourts.gov. Per General Order No. 59
                 and Judicial Conference policy, this transcript may be viewed only at the Clerk's Office public
                 terminal or may be purchased through the Court Reporter/Transcriber until the deadline for the
                 Release of Transcript Restriction. After that date it may be obtained through PACER. Any
                 Notice of Intent to Request Redaction, if required, is due no later than 5 business days from
                 date of this filing. (Re (313 in 4:11-cv-06714-YGR) Transcript Order, (311 in 4:11-cv-06714-
                 YGR) Transcript Order, (316 in 4:11-cv-06714-YGR) Transcript Order, (312 in 4:11-cv-06714-
                 YGR) Transcript Order ) Release of Transcript Restriction set for 3/16/2021. (kapS, COURT
                 STAFF) (Filed on 12/16/2020) Modified on 12/30/2020 (ewn, COURT STAFF). (Entered:
                 12/16/2020)
12/16/2020   199 ORDER by Judge Yvonne Gonzalez Rogers granting 168 Motion for Pro Hac Vice as to
                 Robert S. Hoff. (fs, COURT STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020   200 ORDER by Judge Yvonne Gonzalez Rogers granting 161 Motion for Pro Hac Vice as to
                 Peter John Sacripanti. (fs, COURT STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 67 of 525
12/17/2020   201 Joint Discovery Letter Brief regarding Apple depositions filed by Epic Games, Inc..
                 (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit 1)(Moskowitz, Lauren)
                 (Filed on 12/17/2020) (Entered: 12/17/2020)
12/18/2020   202 Discovery Order re: (323 in 4:11-cv-06714-YGR), (201 in 4:20-cv-05640-YGR), (199 in
                 4:19-cv-03074-YGR). Signed by Judge Thomas S. Hixson on 12/18/2020. (cdnS, COURT
                 STAFF) (Filed on 12/18/2020) (Entered: 12/18/2020)
12/18/2020   203 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                 Hearing held by Zoom Videoconference on 12/18/2020 at 9:00 a.m.

                  Total Time in Court: 17 minutes.

                  Court Reporter: Debra Pas.

                  Appearances:

                  11-6714 YGR (TSH) - In Re Apple iPhone Antitrust Litigation
                  Consumer Plaintiffs Counsel: Rachele R. Byrd
                  Defendant Apple Counsel: Jay Srinivasan

                  19-3074 YGR (TSH) - Cameron et al. v. Apple Inc.
                  Counsel for Plaintiffs: Benjamin J. Siegel
                  Counsel for Defendant: Jay Srinivasan

                  20-5640 YGR (TSH) - Epic Games, Inc. v. Apple Inc.
                  Plaintiff's Counsel: Lauren Moskowitz
                  Defendant's Counsel: Jay Srinivasan

                  Proceedings: Discovery hearing held. Court had reviewed the parties joint letter brief and
                  issued an Oral Ruling: There shall be 16 Apple Depositions.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Date Filed: 12/18/2020) (Entered: 12/18/2020)
12/22/2020   204 Declaration of Jay P. Srinivasan in Support of 187 Joint Administrative Motion to File Under
                 Seal filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2 Redacted Version of Document
                 Sought to be Sealed (Joint Discovery Letter Brief), # 3 Redacted Version of Document Sought
                 to be Sealed (Ex. A), # 4 Redacted Version of Document Sought to be Sealed (Ex. C), # 5
                 Redacted Version of Document Sought to be Sealed (Ex. 4))(Related document(s) 187 )
                 (Srinivasan, Jagannathan) (Filed on 12/22/2020) (Entered: 12/22/2020)
12/22/2020   205 EXHIBITS re 187 Joint Administrative Motion to File Under Seal filed byApple Inc..
                 (Attachments: # 1 Unredacted Version of Document Sought to be Sealed (Joint Discovery
                 Letter Brief), # 2 Unredacted Version of Document Sought to be Sealed (Ex. A), # 3
                 Unredacted Version of Document Sought to be Sealed (Ex. C), # 4 Unredacted Version of
                 Document Sought to be Sealed (Ex. 4))(Related document(s) 187 ) (Srinivasan, Jagannathan)
                 (Filed on 12/22/2020) (Entered: 12/22/2020)
12/22/2020   206 ORDER by Judge Thomas S. Hixson granting in part and denying in part (308)
                 Administrative Motion to File Under Seal in case 4:11-cv-06714-YGR; granting in part
                 and denying in part (187) Administrative Motion to File Under Seal in case 4:19-cv-
                 03074-YGR; granting in part and denying in part (187) Administrative Motion to File
                 Under Seal in case 4:20-cv-05640-YGR. (tshlc2S, COURT STAFF) (Filed on 12/22/2020)
                 (Entered: 12/22/2020)
12/22/2020   207 ORDER by Judge Yvonne Gonzalez Rogers granting 162 Motion for Pro Hac Vice as to
                 John Calandra. (fs, COURT STAFF) (Filed on 12/22/2020) (Entered: 12/22/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 68 of 525
12/22/2020   208 ORDER by Judge Yvonne Gonzalez Rogers granting 163 Motion for Pro Hac Vice as to
                 Nicole Castle. (fs, COURT STAFF) (Filed on 12/22/2020) (Entered: 12/22/2020)
12/22/2020   209 ORDER by Judge Yvonne Gonzalez Rogers granting 164 Motion for Pro Hac Vice as to
                 Elizabeth Rodd. (fs, COURT STAFF) (Filed on 12/22/2020) (Entered: 12/22/2020)
12/22/2020   210 ORDER by Judge Yvonne Gonzalez Rogers granting 166 Motion for Pro Hac Vice as to
                 Benjamin Diessel. (fs, COURT STAFF) (Filed on 12/22/2020) (Entered: 12/22/2020)
12/23/2020    211 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                  15359048.) filed by Apple Inc.. (Lent, Karen) (Filed on 12/23/2020) (Entered: 12/23/2020)
12/24/2020   212 Administrative Motion to File Under Seal filed by Apple Inc.. (Attachments: # 1 Proposed
                 Order, # 2 Redacted Version of Document Sought to be Sealed (Transcript), # 3 Declaration of
                 E. Dettmer - Redacted Version of Document Sought to be Filed Under Seal, # 4 Unredacted
                 Version of Document Sought to be Sealed, # 5 Declaration of E. Dettmer - Unredacted Version
                 of Document Sought to be Sealed, # 6 Exhibit A - Unredacted Version of Document Sought to
                 be Sealed, # 7 Exhibit B - Unredacted Version of Document Sought to be Sealed, # 8 Exhibit C
                 - Unredacted Version of Document Sought to be Sealed)(Lewis, Veronica) (Filed on
                 12/24/2020) (Entered: 12/24/2020)
12/28/2020   213 Administrative Motion to File Under Seal filed by Epic Games, Inc.. (Attachments: # 1
                 Declaration of Lauren A. Moskowitz in Support, # 2 Proposed Order, # 3 Joint Discovery
                 Letter Brief Regarding Epic's Requests for Production of Documents, # 4 Exhibit 1, # 5 Exhibit
                 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit 6, # 10 Exhibit 7, # 11 Exhibit 8)
                 (Moskowitz, Lauren) (Filed on 12/28/2020) (Entered: 12/28/2020)
12/28/2020   214 CERTIFICATE OF SERVICE by Epic Games, Inc. re 213 Administrative Motion to File Under
                 Seal (Karin, John) (Filed on 12/28/2020) (Entered: 12/28/2020)
12/28/2020   215 Clerks Notice Continuing Discovery Hearing:

                   The Zoom Videoconference Discovery hearing scheduled for tomorrow 12/29/2020 at 10:00
                   a.m., is CONTINUED TO: 12/30/2020 at 10:00 a.m. All parties shall join the Zoom hearing at
                   that date and time.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/28/2020) (Entered: 12/28/2020)
12/29/2020   216 ORDER re ECF No. 213 : On page 4 of the joint discovery letter brief, Epic Games cites
                 APL_APPSTORE_00227526 and an excerpt from the Fischer deposition. The Court
                 orders Epic to file those documents by noon Pacific time on December 29, 2020. Signed by
                 Judge Thomas S. Hixson on 12/29/2020. (cdnS, COURT STAFF) (Filed on 12/29/2020)
                 (Entered: 12/29/2020)
12/29/2020   217 Administrative Motion to File Under Seal Supporting Exhibits A and B to the Joint Discovery
                 Letter Brief Regarding Epic's Requests for Production of Documents filed by Epic Games, Inc..
                 (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Declaration, # 4 Proposed Order)(Moskowitz,
                 Lauren) (Filed on 12/29/2020) Modified on 12/30/2020 (jjbS, COURT STAFF). (Entered:
                 12/29/2020)
12/29/2020   218 CERTIFICATE OF SERVICE by Epic Games, Inc. re 217 Administrative Motion to File Under
                 Seal ("Epic Games, Inc.'s Administrative Motion to File Under Seal Supporting Exhibits A and
                 B to the Joint Discovery Letter Brief Regarding Epic's Requests for Production of Documents")
                 (Karin, John) (Filed on 12/29/2020) (Entered: 12/29/2020)
12/29/2020   219 Transcript of Zoom Video Conference Proceedings held on 12-18-2020, before Judge Thomas
                 S. Hixson. Court Reporter/Transcriber Debra L. Pas, CRR, telephone number (415) 431-
                 1477/Email: Debra_Pas@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                 policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                 purchased through the Court Reporter/Transcriber until the deadline for the Release of
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 69 of 525
                   Transcript Restriction. After that date it may be obtained through PACER. Any Notice of Intent
                   to Request Redaction, if required, is due no later than 5 business days from date of this filing.
                   (Re (329 in 4:11-cv-06714-YGR) Transcript Order ) Release of Transcript Restriction set for
                   3/29/2021. (Pas, Debra) (Filed on 12/29/2020) (Entered: 12/29/2020)
12/30/2020   220 Discovery Hearing held by Zoom Videoconferencing on 12/30/2020 at 10:00 a.m., before
                 Magistrate Judge Thomas S. Hixson:

                   Total Time in Court: 59 mins.

                   Court Reporter: Ana Dub

                   Appearances:

                   Case No. 11-6714 YGR (TSH)-In re Apple iPhone Antitrust Litigation:
                   Counselfor Consumer Plaintiffs: Rachele R. Byrd
                   Counsel for Defendant: Jay Srinivasan for Apple Inc.

                   Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                   Counsel for Plaintiffs: Robert F. Lopez - for Cameron
                   Counsel for Defendant: Jay Srinivasan - for Apple Inc.

                   Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                   Counsel for Plaintiff: Lauren Moskowitz for Epic
                   Counsel for Defendant: Jay Srinivasan - Apple Inc.

                   Proceedings: Discovery Conferences held. Matter submitted. Court to issue Order.

                   Deadlines and Hearing: By 1/6/2021 letter briefs due by Noon, for the 1/8/2021 discovery
                   hearing.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 12/30/2020) (Entered: 12/30/2020)
12/30/2020   221 TRANSCRIPT ORDER for proceedings held on 12/30/2020 before Magistrate Judge Thomas
                 S. Hixson by Epic Games, Inc., for Court Reporter Debra Pas. (Byars, Michael) (Filed on
                 12/30/2020) (Entered: 12/30/2020)
12/30/2020   222 ORDER by Magistrate Judge Thomas S. Hixson granting 212 Administrative Motion to
                 File Under Seal. (rmm2S, COURT STAFF) (Filed on 12/30/2020) (Entered: 12/30/2020)
12/31/2020   223 STATEMENT in Response to Order Tentatively Denying Administrative Motion to Modify
                 Case Schedule by Apple Inc. (Attachments: # 1 Declaration of M. Rollins)(Dettmer, Ethan)
                 (Filed on 12/31/2020) Modified on 1/4/2021 (jjbS, COURT STAFF). (Entered: 12/31/2020)
12/31/2020   224 Declaration of Ethan D. Dettmer in Support of 223 Notice (Other) filed byApple Inc..
                 (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11)(Related
                 document(s) 223 ) (Dettmer, Ethan) (Filed on 12/31/2020) (Entered: 12/31/2020)
12/31/2020   225 Administrative Motion to File Under Seal Exhibits to E. Dettmer Declaration filed by Apple
                 Inc.. (Attachments: # 1 Proposed Order, # 2 Declaration ISO Sealing, # 3 Declaration ISO
                 Statement, # 4 Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit
                 6, # 10 Exhibit 7, # 11 Exhibit 8, # 12 Exhibit 9, # 13 Exhibit 10, # 14 Exhibit 11)(Dettmer,
                 Ethan) (Filed on 12/31/2020) (Entered: 12/31/2020)
12/31/2020   226 Discovery Order re 213 Joint Letter. Signed by Judge Thomas S. Hixson on 12/31/2020.
                 (cdnS, COURT STAFF) (Filed on 12/31/2020) (Entered: 12/31/2020)
12/31/2020   227 Administrative Motion to File Under Seal ("Epic Games, Inc.'s Administrative Motion to Seal
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 70 of 525
                   Portion of Transcript") filed by Epic Games, Inc.. (Attachments: # 1 Declaration of Lauren A.
                   Moskowitz, # 2 Exhibit A, # 3 Proposed Order, # 4 Transcript [Redacted], # 5 Transcript
                   [Unredacted])(Moskowitz, Lauren) (Filed on 12/31/2020) (Entered: 12/31/2020)
12/31/2020   228 CERTIFICATE OF SERVICE by Epic Games, Inc. re 227 Administrative Motion to File Under
                 Seal ("Epic Games, Inc.'s Administrative Motion to Seal Portion of Transcript") (Karin, John)
                 (Filed on 12/31/2020) (Entered: 12/31/2020)
01/01/2021   229 EXHIBITS re: ECF 187 as per Court Order in ECF 206 filed byEpic Games, Inc.. (Even,
                 Yonatan) (Filed on 1/1/2021) (Entered: 01/01/2021)
01/04/2021   230 Joint Request for Clarification re 132 Order by Apple Inc. and Epic Games, Inc. (Attachments:
                 # 1 Exhibit A, # 2 Exhibit B)(Perry, Mark) (Filed on 1/4/2021) Modified on 1/5/2021 (jjbS,
                 COURT STAFF). (Entered: 01/04/2021)
01/04/2021   231 Declaration of Jay P. Srinivasan in Support of 213 Administrative Motion to File Under Seal ,
                 217 Administrative Motion to File Under Seal Supporting Exhibits A and B to the Joint
                 Discovery Letter Brief Regarding Epic's Requests for Production of Documents filed byApple
                 Inc.. (Attachments: # 1 Proposed Order, # 2 Redacted Version of Document Sought to be
                 Sealed (Joint Discovery Letter Brief), # 3 Redacted Version of Document Sought to be Sealed
                 (Ex. 6), # 4 Redacted Version of Document Sought to be Sealed (Ex. 7), # 5 Redacted Version
                 of Document Sought to be Sealed (Ex. A), # 6 Redacted Version of Document Sought to be
                 Sealed (Ex. B))(Related document(s) 213 , 217 ) (Srinivasan, Jagannathan) (Filed on 1/4/2021)
                 (Entered: 01/04/2021)
01/04/2021   232 EXHIBITS re 213 Administrative Motion to File Under Seal , 217 Administrative Motion to
                 File Under Seal Supporting Exhibits A and B to the Joint Discovery Letter Brief Regarding
                 Epic's Requests for Production of Documents filed byApple Inc.. (Attachments: # 1 Unredacted
                 Version of Document Sought to be Sealed (Joint Discovery Letter Brief), # 2 Unredacted
                 Version of Document Sought to be Sealed (Ex. 6), # 3 Unredacted Version of Document Sought
                 to be Sealed (Ex. 7), # 4 Unredacted Version of Document Sought to be Sealed (Ex. A), # 5
                 Unredacted Version of Document Sought to be Sealed (Ex. B))(Related document(s) 213 , 217
                 ) (Srinivasan, Jagannathan) (Filed on 1/4/2021) (Entered: 01/04/2021)
01/06/2021   233 Joint Discovery Letter Brief filed by Apple Inc.. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7)(Srinivasan, Jagannathan)
                 (Filed on 1/6/2021) (Entered: 01/06/2021)
01/06/2021   234 Statement Concerning Defendant Apple Inc.'s Statement in Response to Order Tentatively
                 Denying Administrative Motion to Modify Case Schedule by Epic Games, Inc.. (Moskowitz,
                 Lauren) (Filed on 1/6/2021) Modified on 1/7/2021 (jjbS, COURT STAFF). (Entered:
                 01/06/2021)
01/07/2021   235 Discovery Order re 233 Joint Discovery Letter Brief. Signed by Judge Thomas S. Hixson
                 on 1/7/2021. (cdnS, COURT STAFF) (Filed on 1/7/2021) (Entered: 01/07/2021)
01/07/2021   236 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                 15413727.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)(Lavely,
                 Vanessa) (Filed on 1/7/2021) (Entered: 01/07/2021)
01/07/2021   237 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                 15413809.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)
                 (Stuckey, Samuel) (Filed on 1/7/2021) (Entered: 01/07/2021)
01/07/2021   238 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                 15413786.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)
                 (Barreiro, Christina) (Filed on 1/7/2021) (Entered: 01/07/2021)
01/07/2021   239 ORDER by Judge Yvonne Gonzalez Rogers granting 211 Motion for Pro Hac Vice as to
                 Karen Lent. (fs, COURT STAFF) (Filed on 1/7/2021) (Entered: 01/07/2021)
01/08/2021   240 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 71 of 525
                  Hearing held on 1/8/2021 by Zoom Video Conference.

                  Court Reporter: Ruth Ekhaus/Total Time in Court: 9:00-9:17 - 17 minutes.

                  Appearances:

                  Case No. 11-6714 YGR (TSH)-In re Apple iPhone Antitrust Litigation:
                  Counselfor Consumer Plaintiffs: Rachele R. Byrd
                  Counsel for Defendant: Jay Srinivasan for Apple Inc.

                  Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                  Counsel for Plaintiffs: Robert F. Lopez/Benjamin J. Siegel - for Cameron
                  Counsel for Defendant: Jay Srinivasan - for Apple Inc.

                  Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                  Counsel for Plaintiff: Lauren Moskowitz for Epic
                  Counsel for Defendant: Jay Srinivasan - Apple Inc.

                  Proceedings: Discovery Hearing held, argument heard, matter submitted. Court to issue
                  Order.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Date Filed: 1/8/2021) (Entered: 01/08/2021)
01/08/2021   241 ORDER RE: CASE SCHEDULING.

                  Set/Reset Deadlines as to extending briefing deadlines in 11-6714-YGR and 19-3074-
                  YGR: Class Certification Motion due by 6/1/2021. Responses due by 8/10/2021. Replies
                  due by 10/12/2021. Class Certification Motion Hearing set for 11/16/2021 10:00 AM OPST
                  in Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers.

                  Signed by Judge Yvonne Gonzalez Rogers on 1/8/2021. (fs, COURT STAFF) (Filed on
                  1/8/2021) (Entered: 01/08/2021)
01/08/2021   242 AMENDED STIPULATION WITH PROPOSED ORDER filed by Apple Inc., Apple, Inc., and
                 Epic Games, Inc. (Srinivasan, Jagannathan) (Filed on 1/8/2021) Modified on 1/11/2021 (jjbS,
                 COURT STAFF). (Entered: 01/08/2021)
01/11/2021   243 ORDER by Magistrate Judge Thomas S. Hixson granting 227 Administrative Motion to
                 File Under Seal. (rmm2S, COURT STAFF) (Filed on 1/11/2021) (Entered: 01/11/2021)
01/11/2021   244 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                 15427394.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good Standing)(Valdes,
                 Hector) (Filed on 1/11/2021) (Entered: 01/11/2021)
01/11/2021   245 ORDER by Judge Yvonne Gonzalez Rogers granting (365) Amended Stipulation in case
                 4:11-cv-06714-YGR; granting (233) Amended Stipulation in case 4:19-cv-03074-YGR;
                 granting (242) Amended Stipulation in case 4:20-cv-05640-YGR. (fs, COURT STAFF)
                 (Filed on 1/11/2021) (Entered: 01/11/2021)
01/12/2021   246 ORDER by Judge Thomas S. Hixson granting in part and denying in part 213
                 Administrative Motion to File Under Seal; granting in part and denying in part 217
                 Administrative Motion to File Under Seal. (cdnS, COURT STAFF) (Filed on 1/12/2021)
                 (Entered: 01/12/2021)
01/14/2021   247 AMENDED STIPULATION WITH PROPOSED ORDER filed by Apple Inc. and Epic Games,
                 Inc. (Srinivasan, Jagannathan) (Filed on 1/14/2021) Modified on 1/15/2021 (jjbS, COURT
                 STAFF). (Entered: 01/14/2021)
01/14/2021   248 TRANSCRIPT ORDER for proceedings held on December 18, 2020 before Magistrate Judge
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 72 of 525
                   Thomas S. Hixson by Epic Games, Inc., for Court Reporter Debra Pas. (Byars, Michael) (Filed
                   on 1/14/2021) (Entered: 01/14/2021)
01/19/2021   249 NOTICE of Appearance by Meredith Richardson Dearborn (Dearborn, Meredith) (Filed on
                 1/19/2021) (Entered: 01/19/2021)
01/19/2021   250 MOTION for leave to appear in Pro Hac Vice for Jessica E. Phillips ( Filing fee $ 317, receipt
                 number 0971-15461555.) filed by Apple Inc.. (Phillips, Jessica) (Filed on 1/19/2021) (Entered:
                 01/19/2021)
01/19/2021   251 MOTION for leave to appear in Pro Hac Vice for William A. Isaacson ( Filing fee $ 317,
                 receipt number 0971-15461670.) filed by Apple Inc.. (Isaacson, William) (Filed on 1/19/2021)
                 (Entered: 01/19/2021)
01/19/2021   252 MOTION for leave to appear in Pro Hac Vice for Karen L. Dunn ( Filing fee $ 317, receipt
                 number 0971-15461748.) filed by Apple Inc.. (Dunn, Karen) (Filed on 1/19/2021) (Entered:
                 01/19/2021)
01/19/2021   253 ORDER by Judge Yvonne Gonzalez Rogers granting 236 Motion for Pro Hac Vice as to
                 Vanessa A. Lavely. (fs, COURT STAFF) (Filed on 1/19/2021) (Entered: 01/19/2021)
01/19/2021   254 ORDER by Judge Yvonne Gonzalez Rogers granting 237 Motion for Pro Hac Vice as to
                 Samuel A. Stuckey. (fs, COURT STAFF) (Filed on 1/19/2021) (Entered: 01/19/2021)
01/19/2021   255 ORDER by Judge Yvonne Gonzalez Rogers granting 238 Motion for Pro Hac Vice as to
                 Christina N. Barreiro. (fs, COURT STAFF) (Filed on 1/19/2021) (Entered: 01/19/2021)
01/19/2021   256 ORDER by Judge Yvonne Gonzalez Rogers granting 244 Motion for Pro Hac Vice as to
                 Hector J. Valdes. (fs, COURT STAFF) (Filed on 1/19/2021) (Entered: 01/19/2021)
01/19/2021   257 ORDER by Judge Yvonne Gonzalez Rogers granting 250 Motion for Pro Hac Vice as to
                 Jessica E. Phillips. (fs, COURT STAFF) (Filed on 1/19/2021) (Entered: 01/19/2021)
01/19/2021   258 ORDER by Judge Yvonne Gonzalez Rogers granting 251 Motion for Pro Hac Vice as to
                 William A. Isaacson. (fs, COURT STAFF) (Filed on 1/19/2021) (Entered: 01/19/2021)
01/19/2021   259 ORDER by Judge Yvonne Gonzalez Rogers granting 252 Motion for Pro Hac Vice as to
                 Karen L. Dunn. (fs, COURT STAFF) (Filed on 1/19/2021) (Entered: 01/19/2021)
01/19/2021   260 Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple Inc..
                 (Attachments: # 1 Declaration of J. Lo, # 2 Proposed Order, # 3 Joint Letter Brief re Discovery,
                 # 4 Exhibit 1, Joint Letter Brief re Discovery, # 5 Exhibit 2, Joint Letter Brief re Discovery, # 6
                 Certificate/Proof of Service)(Lo, Jason) (Filed on 1/19/2021) (Entered: 01/19/2021)
01/19/2021   261 Administrative Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cue and
                 Federighi Depositions and Supporting Exhibits") filed by Epic Games, Inc.. (Attachments: # 1
                 Declaration of Lauren A. Moskowitz, # 2 Proposed Order, # 3 Joint Discovery Letter Brief
                 Regarding Cue and Federighi Depositions, # 4 Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7
                 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit 6, # 10 Exhibit 7)(Moskowitz, Lauren) (Filed on
                 1/19/2021) Modified on 1/21/2021 (jjbS, COURT STAFF). (Entered: 01/20/2021)
01/20/2021   262 Administrative Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cook
                 Deposition") filed by Epic Games, Inc.. (Attachments: # 1 Declaration of Lauren A.
                 Moskowitz, # 2 Proposed Order, # 3 Joint Discovery Letter Brief Regarding Cook Deposition)
                 (Moskowitz, Lauren) (Filed on 1/20/2021) Modified on 1/21/2021 (jjbS, COURT STAFF).
                 (Entered: 01/20/2021)
01/20/2021   263 CERTIFICATE OF SERVICE by Epic Games, Inc. re 261 Administrative Motion to File Under
                 Seal ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint Discovery Letter
                 Brief Regarding Cue and Federighi Depositions and Supporting Exhibits") (Karin, John) (Filed
                 on 1/20/2021) (Entered: 01/20/2021)
01/20/2021   264 CERTIFICATE OF SERVICE by Epic Games, Inc. re 262 Administrative Motion to File Under
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 73 of 525
                   Seal ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint Discovery Letter
                   Brief Regarding Cook Deposition") (Karin, John) (Filed on 1/20/2021) (Entered: 01/20/2021)
01/20/2021   265 NOTICE of Appearance by Kyle Kenneth Batter for Victoria F. Maroulis (Batter, Kyle) (Filed
                 on 1/20/2021) (Entered: 01/20/2021)
01/20/2021   266 NOTICE of Appearance by Kyle Kenneth Batter (Batter, Kyle) (Filed on 1/20/2021) (Entered:
                 01/20/2021)
01/20/2021   267 Discovery Order rescheduling hearing from 1/21/2021 to 1/25/2021 at 10:00 a.m., by
                 Zoom Video Conference. Signed by Magistrate Judge Thomas S. Hixson on 1/20/2021.
                 (rmm2S, COURT STAFF) (Filed on 1/20/2021) (Entered: 01/20/2021)
01/20/2021   268 (This is a duplicate order - of Discovery Order 267 - posted in error) Discovery Order
                 rescheduling Discovery Hearing from 1/21/2021 to 1/25/2021 at 10:00 a.m., before
                 Magistrate Judge Thomas S. Hixson. Signed by Magistrate Judge Thomas S. Hixson on
                 1/20/2021.(rmm2S, COURT STAFF) (Filed on 1/20/2021) Modified on 1/20/2021 (rmm2S,
                 COURT STAFF). (Entered: 01/20/2021)
01/20/2021         Set/Reset Hearing re : Zoom Video Camera Discovery hearing set for 1/25/2021 at 10:00 AM.,
                   before Magistrate Judge Thomas S. Hixson.

                   Counsel shall by COB on Friday, 1/22/2021, email the Courtroom Deputy with their
                   appearances. Courtroom Deputy email: Rose_Maher@cand.uscourts.gov

                   (rmm2S, COURT STAFF) (Filed on 1/20/2021) (Entered: 01/20/2021)
01/21/2021   269 Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple Inc..
                 (Attachments: # 1 Declaration of J. Srinivasan, # 2 Proposed Order, # 3 Joint Letter Brief re
                 Discovery, # 4 Exhibit 1, Joint Letter Brief re Discovery, # 5 Exhibit 2, Joint Letter Brief re
                 Discovery, # 6 Exhibit 3, Joint Letter Brief re Discovery, # 7 Exhibit 4, Joint Letter Brief re
                 Discovery, # 8 Exhibit 5, Joint Letter Brief re Discovery, # 9 Certificate/Proof of Service)
                 (Srinivasan, Jagannathan) (Filed on 1/21/2021) (Entered: 01/21/2021)
01/21/2021   270 Administrative Motion to File Under Seal ("Plaintiffs' Administrative Motion to File Under
                 Seal Supporting Exhibits A to L to the Joint Discovery Letter Brief Regarding Cue and
                 Federighi Depositions") filed by Epic Games, Inc.. (Attachments: # 1 Declaration of Lauren M.
                 Moskowitz, # 2 Proposed Order, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7
                 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, # 10 Exhibit H, # 11 Exhibit I, # 12 Exhibit J, # 13
                 Exhibit K, # 14 Exhibit L)(Moskowitz, Lauren) (Filed on 1/21/2021) (Entered: 01/21/2021)
01/21/2021   271 Administrative Motion to File Under Seal ("Plaintiffs' Administrative Motion to File Under
                 Seal Supporting Exhibits A to G to the Joint Discovery Letter Brief Regarding Cook
                 Deposition") filed by Epic Games, Inc.. (Attachments: # 1 Declaration of Lauren M.
                 Moskowitz, # 2 Proposed Order, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7
                 Exhibit E, # 8 Exhibit F, # 9 Exhibit G)(Moskowitz, Lauren) (Filed on 1/21/2021) (Entered:
                 01/21/2021)
01/21/2021   272 CERTIFICATE OF SERVICE by Epic Games, Inc. re 270 Administrative Motion to File Under
                 Seal ("Plaintiffs' Administrative Motion to File Under Seal Supporting Exhibits A to L to the
                 Joint Discovery Letter Brief Regarding Cue and Federighi Depositions") (Karin, John) (Filed
                 on 1/21/2021) (Entered: 01/21/2021)
01/21/2021   273 CERTIFICATE OF SERVICE by Epic Games, Inc. re 271 Administrative Motion to File Under
                 Seal ("Plaintiffs' Administrative Motion to File Under Seal Supporting Exhibits A to G to the
                 Joint Discovery Letter Brief Regarding Cook Deposition") (Karin, John) (Filed on 1/21/2021)
                 (Entered: 01/21/2021)
01/21/2021   274 ORDER by Judge Yvonne Gonzalez Rogers granting 247 Stipulation and Amended
                 Protective Order. (fs, COURT STAFF) (Filed on 1/21/2021) (Entered: 01/21/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 74 of 525
01/22/2021   275 EXHIBITS re: ECF 213 as per Court Order in ECF 246 filed byEpic Games, Inc..
                 (Moskowitz, Lauren) (Filed on 1/22/2021) (Entered: 01/22/2021)
01/22/2021   276 Joint Submission Regarding Trial Elements, Legal Framework and Remedies re 132 Order by
                 Epic Games, Inc. and Apple, Inc. (Attachments: # 1 Appendix A-Remedies Sought--Specific
                 Relief)(Bornstein, Gary) (Filed on 1/22/2021) Modified on 1/25/2021 (jjbS, COURT STAFF).
                 (Entered: 01/22/2021)
01/25/2021        Electronic filing error. No caption Page. Exhibits e-filed separately and not as an attachment,
                  require a title page. Please refer to Civil Local Rules 3-4 re first page requireme nt and re-file in
                  its entirety. Re: 275 Exhibits filed by Epic Games, Inc. (jjbS, COURT STAFF) (Filed on
                  1/25/2021) (Entered: 01/25/2021)
01/25/2021   277 TRANSCRIPT ORDER for proceedings held on 1/25/2021 before Magistrate Judge Thomas S.
                 Hixson by Apple Inc., for Court Reporter Marla Knox. (Srinivasan, Jagannathan) (Filed on
                 1/25/2021) (Entered: 01/25/2021)
01/25/2021   278 TRANSCRIPT ORDER for proceedings held on January 25, 2021 before Magistrate Judge
                 Thomas S. Hixson by Epic Games, Inc., for Court Reporter Marla Knox. (Byars, Michael)
                 (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021   279 TRANSCRIPT ORDER for proceedings held on 01/25/2021 before Magistrate Judge Thomas
                 S. Hixson by Samsung Electronics America Inc, for Court Reporter Marla Knox. (Batter, Kyle)
                 (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021   280 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                 Hearing held by Zoom Videoconferencing on 1/25/2021 at 10:00 a.m.

                  Total Time in Court: 1 hour 25 minutes

                  Court Reporter: Marla Knox.

                  Appearances:

                  Case No. 11-6714 YGR (TSH)- In re Apple iPhone Antitrust Litigation:
                  Rachele R. Byrd for Consumer Plaintiffs
                  Jay Srinivasan for Defendant Apple Inc.

                  Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                  Robert F. Lopez and Benjamin J. Siegel for Plaintiff Developers
                  Jay Srinivasan - for Defendant Apple Inc.

                  Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                  Lauren Moskowitz for Plaintiff Epic
                  Victoria Maroulis, Kyle Batter and Richard Rosalez for non-party SEA
                  Jay Srinivasan for Defendant Apple Inc.

                  Proceedings: Discovery Conferences held. Matters submitted. Court to issue Order.

                  Deadlines and Hearing: Joint Letter Briefs due 1/29/2021 by Noon. A further hearing is
                  scheduled for: 2/1/2021 at 10:00 a.m., by Zoom.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Date Filed: 1/25/2021) (Entered: 01/25/2021)
01/25/2021   281 CLERKS NOTICE SETTING ZOOM FURTHER DISCOVERY HEARING. Video Camera
                 hearing set for 2/1/2021 10:00 AM. This proceeding will be held via a Zoom webinar.

                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/tsh
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 75 of 525
                  On 1/29/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                  know appearances for the 2/1/2021 Disco very Zoom Hearing at 10:00 a.m. Counsel will join
                  the hearing as an attendee and will be promoted to Panelist to participate in the hearing.

                  Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                  Video Camera hearing set for 2/1/2021 10:00 AM. (Related documents(s) 280 ) (This is a text -
                  only entry generated by the court. There is no document associated with this entry.) (rmm2S,
                  COURT STAFF) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021   282 NOTICE of Appearance by Kyle Kenneth Batter on behalf of Victoria Maroulis (Batter, Kyle)
                 (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021   283 NOTICE of Appearance by Kyle Kenneth Batter (Batter, Kyle) (Filed on 1/25/2021) (Entered:
                 01/25/2021)
01/25/2021   284 Declaration of Kyle Batter in Support of 269 Administrative Motion to File Under Seal Joint
                 Letter Brief re Discovery filed bySamsung Electronics Co., Ltd. (Related document(s) 269 )
                 (Batter, Kyle) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021   285 Declaration of Gary A. Bornstein in Support of 269 Administrative Motion to File Under Seal
                 Joint Letter Brief re Discovery filed byEpic Games, Inc.. (Attachments: # 1 Proposed Order)
                 (Related document(s) 269 ) (Bornstein, Gary) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021   286 EXHIBITS re 246 Order on Administrative Motion to File Under Seal, ("Unsealed Exhibits to
                 Joint Discovery Letter Brief Regarding Epic's Requests for Production of Documents [ECF No.
                 213]") filed byEpic Games, Inc.. (Related document(s) 246 ) (Moskowitz, Lauren) (Filed on
                 1/25/2021) (Entered: 01/25/2021)
01/25/2021   287 EXHIBITS re 271 Administrative Motion to File Under Seal ("Plaintiffs' Administrative
                 Motion to File Under Seal Supporting Exhibits A to G to the Joint Discovery Letter Brief
                 Regarding Cook Deposition"), 270 Administrative Motion to File Under Seal ("Plaintiffs'
                 Administrative Motion to File Under Seal Supporting Exhibits A to L to the Joint Discovery
                 Letter Brief Regarding Cue and Federighi Depositions"), 261 Administrative Motion to File
                 Under Seal the Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                 Supporting Exhibits"), 262 Administrative Motion to File Under Seal the Joint Discovery
                 Letter Brief Regarding Cook Deposition") Declaration of E. Dettmer In Support of Motions to
                 Seal filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2 Redacted Version of Document
                 Sought to be Sealed (Joint Discovery Letter re Apex Witnesses), # 3 Redacted Version of
                 Document Sought to be Sealed (Ex. 1), # 4 Redacted Version of Document Sought to be Sealed
                 (Ex. B), # 5 Redacted Version of Document Sought to be Sealed (Ex. C), # 6 Redacted Version
                 of Document Sought to be Sealed (Ex. E), # 7 Redacted Version of Document Sought to be
                 Sealed (Ex. F), # 8 Redacted Version of Document Sought to be Sealed (Ex. I), # 9 Redacted
                 Version of Document Sought to be Sealed (Ex. J), # 10 Redacted Version of Document Sought
                 to be Sealed (Ex. K), # 11 Redacted Version of Document Sought to be Sealed (Ex. L), # 12
                 Redacted Version of Document Sought to be Sealed (Joint Discovery Letter re Deposition of
                 Cook), # 13 Redacted Version of Document Sought to be Sealed (Ex. C), # 14 Redacted
                 Version of Document Sought to be Sealed (Ex. D), # 15 Redacted Version of Document Sought
                 to be Sealed (Ex. E), # 16 Redacted Version of Document Sought to be Sealed (Ex. F), # 17
                 Redacted Version of Document Sought to be Sealed (Ex. G), # 18 Unredacted Version of
                 Document Sought to be Sealed (Joint Discovery Letter re Apex Witnesses), # 19 Unredacted
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 76 of 525
                  Version of Documents Sought to be Sealed (Ex. 1), # 20 Unredacted Version of Document
                  Sought to be Sealed (Ex. A), # 21 Unredacted Version of Document Sought to be Sealed (Ex.
                  B), # 22 Unredacted Version of Document to be Sealed (Ex. C), # 23 Unredacted Version of
                  Document Sought to be Sealed (Exhibit D), # 24 Unredacted Version of Document Sought to
                  be Sealed (Ex. E), # 25 Unredacted Version of Document Sought to be Sealed (Ex. F), # 26
                  Unredacted Version of Document Sought to be Sealed (Ex. G), # 27 Unredacted Version of
                  Document Sought to be Sealed (Ex. H), # 28 Unredacted Version of Document Sought to be
                  Sealed (Ex. I), # 29 Unredacted Version of Document Sought to be Sealed (Ex. J), # 30
                  Unredacted Version of Document Sought to be Sealed (Ex. K), # 31 Unredacted Version of
                  Document Sought to be Sealed (Ex. L), # 32 Unredacted Version of Document Sought to be
                  Sealed (Joint Discovery Letter re Cook Deposition), # 33 Unredacted Version of Document
                  Sought to be Sealed (Ex. C), # 34 Unredacted Version of Document Sought to be Sealed (Ex.
                  D), # 35 Unredacted Version of Document Sought to be Sealed (Ex. E), # 36 Unredacted
                  Version of Document Sought to be Sealed (Ex. F), # 37 Unredacted Version of Document
                  Sought to be Sealed (Ex. G), # 38 Certificate/Proof of Service)(Related document(s) 271 , 270 ,
                  261 , 262 ) (Dettmer, Ethan) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/26/2021   288 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                 15490719.) filed by Apple Inc.. (Yang, Betty) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/26/2021        Electronic filing error. No caption Page. Exhibits e-filed separately and not as an attachment,
                  require a title page. Please refer to Civil Local Rules 3-4 re first page requireme nt. Re-filing of
                  the document is not necessary, but please include a caption page in the future. Re: 229
                  Exhibits filed by Epic Games, Inc. (jjbS, COURT STAFF) (Filed on 1/26/2021) (Entered:
                  01/26/2021)
01/26/2021   289 MOTION for leave to appear in Pro Hac Vice for Justin C. Clarke ( Filing fee $ 317, receipt
                 number 0971-15491937.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good
                 Standing)(Clarke, Justin) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/26/2021   290 ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO SEAL RE:
                 (372 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal the Joint Discovery
                 Letter Brief Regarding Cook Deposition") filed by Stephen H. Schwartz, Robert Pepper,
                 Harry Bass, Crystal Boykin, Epic Games, Inc., Edward Lawrence, Edward W. Hayter,
                 Kevin Fahey, (241 in 4:19-cv-03074-YGR) Administrative Motion to File Under Seal
                 ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint Discovery Letter Brief
                 Regarding Cue and Federighi Depositions and Supporting Exhibits") filed by Epic Games,
                 Inc., (271 in 4:20-cv-05640-YGR) Administrative Motion to File Under Seal ("Plaintiffs'
                 Administrative Motion to File Under Seal Supporting Exhibits A to G to the Joint Discovery
                 Letter Brief Regarding Cook Deposition") filed by Epic Games, Inc., (248 in 4:19-cv-03074-
                 YGR) Administrative Motion to File Under Seal ("Plaintiffs' Administrative Motion to File
                 Under Seal Supporting Exhibits A to L to the Joint Discovery Letter Brief Regarding Cue
                 and Federighi Depositions") filed by Epic Games, Inc., (240 in 4:19-cv-03074-YGR)
                 Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple
                 Inc., (249 in 4:19-cv-03074-YGR) Administrative Motion to File Under Seal ("Plaintiffs'
                 Administrative Motion to File Under Seal Supporting Exhibits A to G to the Joint Discovery
                 Letter Brief Regarding Cook Deposition") filed by Epic Games, Inc., (269 in 4:20-cv-05640-
                 YGR) Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by
                 Apple Inc., (370 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal Joint
                 Letter Brief re Discovery filed by Apple Inc., (377 in 4:11-cv-06714-YGR) Administrative
                 Motion to File Under Seal Supporting Exhibits A to L to the Joint Discovery Letter Brief
                 Regarding Cue and Federighi Depositions") filed by Epic Games, Inc., (242 in 4:19-cv-
                 03074-YGR) Administrative Motion to File Under Seal ("Plaintiffs' Joint Administrative
                 Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cook Depositions")
                 filed by Epic Games, Inc., (371 in 4:11-cv-06714-YGR) Administrative Motion to File
                 Under Seal Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                 Supporting Exhibits") filed by Stephen H. Schwartz, Crystal Boykin, Harry Bass, Robert
                 Pepper, Epic Games, Inc., Edward Lawrence, Kevin Fahey, Edward W. Hayter, (247 in
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 77 of 525
                   4:19-cv-03074-YGR) Administrative Motion to File Under Seal Joint Letter Brief re
                   Discovery filed by Apple Inc., (261 in 4:20-cv-05640-YGR) Administrative Motion to File
                   Under Seal the Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                   Supporting Exhibits") filed by Epic Games, Inc., (260 in 4:20-cv-05640-YGR)
                   Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple
                   Inc., (378 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal Supporting
                   Exhibits A to G to the Joint Discovery Letter Brief Regarding Cook Deposition") filed by
                   Epic Games, Inc., (376 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal
                   Joint Letter Brief re Discovery filed by Apple Inc., (262 in 4:20-cv-05640-YGR)
                   Administrative Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cook
                   Deposition") filed by Epic Games, Inc., (270 in 4:20-cv-05640-YGR) Administrative
                   Motion to File Under Seal ("Plaintiffs' Administrative Motion to File Under Seal
                   Supporting Exhibits A to L to the Joint Discovery Letter Brief Regarding Cue and Federighi
                   Depositions") filed by Epic Games, Inc... Signed by Judge Thomas S. Hixson on 1/26/2021.
                   (cdnS, COURT STAFF) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/26/2021   291 DISCOVERY ORDER - DOCUMENT E-FILED UNDER SEAL by Court Staff. (rmm2S,
                 COURT STAFF) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/26/2021   296 Discovery Order (Public Redacted Version) re (264 in 4:19-cv-03074-YGR, 291 in 4:20-cv-
                 05640-YGR, 392 in 4:11-cv-06714-YGR). Signed by Judge Thomas S. Hixson on
                 1/26/2021. (cdnS, COURT STAFF) (Filed on 1/26/2021) (Entered: 01/28/2021)
01/27/2021   292 MOTION for leave to appear in Pro Hac Vice for Nathan Denning ( Filing fee $ 317, receipt
                 number 0971-15499916.) filed by Epic Games, Inc.. (Attachments: # 1 Certificate of Good
                 Standing)(Denning, Nathan) (Filed on 1/27/2021) (Entered: 01/27/2021)
01/27/2021   293 CLERK'S NOTICE CHANGING START TIME OF ZOOM DISCOVERY HEARING: The
                 Zoom Video Conference Discovery Hearing scheduled for 2/1/2021, shall be heard at 9:00
                 a.m., rather than 10:00 a.m. All counsel shall join the Zoom call at 9:00 a.m.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 1/27/2021) (Entered: 01/27/2021)
01/28/2021   294 Administrative Motion to File Under Seal filed by Apple Inc.. (Attachments: # 1 Declaration of
                 E. Dettmer, # 2 Proposed Order, # 3 Sealed Discovery Order)(Dettmer, Ethan) (Filed on
                 1/28/2021) (Entered: 01/28/2021)
01/28/2021   295 REDACTION Request re Court Order by Samsung Electronics America Inc. (Batter, Kyle)
                 (Filed on 1/28/2021) (Entered: 01/28/2021)
01/29/2021   297 Administrative Motion to File Under Seal the Joint Letter Brief Concerning Epic's RFPs filed
                 by Epic Games, Inc.. (Attachments: # 1 Declaration of Lauren A. Moskowitz, # 2 Proposed
                 Order, # 3 Joint Letter Brief Concerning Epic's RFPs, # 4 Exhibit 1, # 5 Exhibit 2, # 6 Exhibit
                 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit 6, # 10 Exhibit 7, # 11 Exhibit 8, # 12 Exhibit 9, #
                 13 Exhibit 10, # 14 Exhibit 11, # 15 Exhibit 12, # 16 Exhibit by Apple, # 17 Exhibit by Apple,
                 # 18 Exhibit by Apple, # 19 Exhibit by Apple, # 20 Exhibit by Apple, # 21 Exhibit by Apple)
                 (Moskowitz, Lauren) (Filed on 1/29/2021) (Entered: 01/29/2021)
01/29/2021   298 CERTIFICATE OF SERVICE by Epic Games, Inc. re 297 Administrative Motion to File Under
                 Seal the Joint Letter Brief Concerning Epic's RFPs and Supporting Exhibits (Moskowitz,
                 Lauren) (Filed on 1/29/2021) (Entered: 01/29/2021)
01/29/2021   299 CERTIFICATE OF SERVICE by Epic Games, Inc. re 297 Administrative Motion to File Under
                 Seal the Joint Letter Brief Concerning Epic's RFPs with Supporting Exhibits. Correction of
                 Docket # 298 . (Karin, John) (Filed on 1/29/2021) (Entered: 01/29/2021)
01/29/2021   300 Transcript of Zoom Webinar Proceedings held on January 25, 2021, before Judge Thomas S.
                 Hixson. Court Reporter, Marla F. Knox, RPR, CRR, RMR, telephone number (602) 391-6990.
                 Per General Order No. 59 and Judicial Conference policy, this transcript may be viewed only at
                 the Clerk's Office public terminal or may be purchased through the Court Reporter until the
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 78 of 525
                  deadline for the Release of Transcript Restriction. After that date it may be obtained through
                  PACER. Any Notice of Intent to Request Redaction, if required, is due no later than 5 business
                  days from date of this filing. (Re 277 Transcript Order ) Release of Transcript Restriction set
                  for 4/29/2021. (Related documents(s) 277 ) (mfk, COURT STAFF) (Filed on 1/29/2021)
                  (Entered: 01/29/2021)
02/01/2021   301 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                 Hearing held on 2/1/2021 by Zoom.

                  Total Time in Court: 26 minutes.

                  Court Reporter: Belle Ball.

                  Plaintiff Attorney: Lauren Moskowitz.

                  Defendant Attorney: Jay Srinivasan.

                  Proceedings:

                  Discovery Conference held by Zoom Video Conferencing. The Court requested Apple to
                  try to produce the requested documents to Epic by 2/5/2021.

                  A further hearing is scheduled for: 2/5/2021 at 1:00 pm, by Zoom.

                  By noon on : 2/4/2012, counsel shall file a joint letter brief with any remaining issues
                  regarding the depositions or any other discovery issues the Court should review.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Date Filed: 2/1/2021) (Entered: 02/01/2021)
02/01/2021   302 CLERKS NOTICE SETTING ZOOM HEARING. Video Camera hearing set for 2/5/2021
                 01:00 PM. This proceeding will be held via a Zoom webinar.

                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/tsh

                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, rec ording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.can d.uscourts.gov/zoom/.

                  Video Camera hearing set for 2/5/2021 01:00 PM. (Related documents(s) 301 ) (This is a text-
                  only entry generated by the court. There is no document associated with this entry.) (rmm2S,
                  COURT STAFF) (Filed on 2/1/2021) (Entered: 02/01/2021)
02/01/2021   303 TRANSCRIPT ORDER for proceedings held on 2/1/2021 before Magistrate Judge Thomas S.
                 Hixson by Apple Inc., for Court Reporter Belle Ball. (Srinivasan, Jagannathan) (Filed on
                 2/1/2021) (Entered: 02/01/2021)
02/01/2021   304 Discovery Order re 297 Joint Letter Brief Concerning Epic's RFPs. Signed by Judge
                 Thomas S. Hixson on 2/1/2021. (cdnS, COURT STAFF) (Filed on 2/1/2021) (Entered:
                 02/01/2021)
02/01/2021   305 TRANSCRIPT ORDER for proceedings held on 02/01/2021 before Magistrate Judge Thomas
                 S. Hixson by Epic Games, Inc., for Court Reporter Belle Ball. (Byars, Michael) (Filed on
                 2/1/2021) (Entered: 02/01/2021)
02/01/2021   306 Transcript of Proceedings held on 2/1/21, before Judge Thomas S. Hixson. Court Reporter
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 79 of 525
                   Belle Ball, CSR, telephone number (415)373-2529, belle_ball@cand.uscourts.gov. Per General
                   Order No. 59 and Judicial Conference policy, this transcript may be viewed only at the Clerk's
                   Office public terminal or may be purchased through the Court Reporter until the deadline for
                   the Release of Transcript Restriction. After that date it may be obtained through PACER. Any
                   Notice of Intent to Request Redaction, if required, is due no later than 5 business days from
                   date of this filing. (Re 303 Transcript Order, 305 Transcript Order ) Release of Transcript
                   Restriction set for 5/3/2021. (Related documents(s) 303 , 305 ) (ballbb15S, COURT STAFF)
                   (Filed on 2/1/2021) (Entered: 02/01/2021)
02/01/2021   307 TRANSCRIPT ORDER for proceedings held on 02/01/2021 before Magistrate Judge Thomas
                 S. Hixson by Donald R. Cameron, for Court Reporter Belle Ball. (Lopez, Robert) (Filed on
                 2/1/2021) (Entered: 02/01/2021)
02/01/2021   308 Letter Brief (Redacted 269 Joint Letter Brief re Discovery) filed byApple Inc.. (Srinivasan,
                 Jagannathan) (Filed on 2/1/2021) (Entered: 02/01/2021)
02/02/2021   309 ORDER by Judge Thomas S. Hixson granting (394) Administrative Motion to File Under
                 Seal in case 4:11-cv-06714-YGR; denying without prejudice (223) Administrative Motion
                 to File Under Seal; granting (266) Administrative Motion to File Under Seal in case 4:19-
                 cv-03074-YGR; granting (294) Administrative Motion to File Under Seal in case 4:20-cv-
                 05640-YGR. (cdnS, COURT STAFF) (Filed on 2/2/2021) (Entered: 02/02/2021)
02/02/2021   310 DECLARATION OF ETHAN DETTMER IN SUPPORT OF 270 ADMINISTRATIVE
                 MOTION TO SEAL JOINT LETTER BRIEFS AND EXHIBITS filed by Apple Inc.
                 (Attachments: # 1 Proposed Order, # 2 Redacted Version of Document Sought to be Sealed
                 (Exhibit J), # 3 Unredacted Version of Document Sought to be Sealed (Exhibit J), # 4
                 Certificate/Proof of Service)(Related document(s) 270 ) (Dettmer, Ethan) (Filed on 2/2/2021)
                 Modified on 2/3/2021 (cjlS, COURT STAFF). (Entered: 02/02/2021)
02/02/2021    311 DECLARATION OF ETHAN DETTMER IN SUPPORT OF 297 ADMINISTRATIVE
                  MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER BRIEF
                  REGARDING EPICS OUTSTANDING DOCUMENT REQUESTS AND SUPPORTING
                  EXHIBITS filed by Apple Inc. (Attachments: # 1 Proposed Order, # 2 Redacted Version of
                  Document Sought to be Sealed (Exhibit 1), # 3 Redacted Version of Document Sought to be
                  Sealed (Ex. 4), # 4 Redacted Version of Document Sought to be Sealed (Ex. 5), # 5 Unredacted
                  Version of Document Sought to be Sealed (Ex. 1), # 6 Unredacted Version of Document Sought
                  to be Sealed (Ex. 4), # 7 Unredacted Version of Document Sought to be Sealed (Ex. 5), # 8
                  Certificate/Proof of Service)(Related document(s) 297 ) (Dettmer, Ethan) (Filed on 2/2/2021)
                  Modified on 2/3/2021 (cjlS, COURT STAFF). (Entered: 02/02/2021)
02/02/2021   312 MOTION for leave to appear in Pro Hac Vice for Zainab Ahmad (Filing fee $ 317, receipt
                 number 0971-15526032) filed by Apple Inc. (Ahmad, Zainab) (Filed on 2/2/2021) Modified on
                 2/3/2021 (cjlS, COURT STAFF). (Entered: 02/02/2021)
02/03/2021   313 NOTICE of Appearance by Ben Michael Harrington for Developer Plaintiffs (Harrington, Ben)
                 (Filed on 2/3/2021) (Entered: 02/03/2021)
02/03/2021   314 TRANSCRIPT ORDER for proceedings held on 01/25/2021 before Magistrate Judge Thomas
                 S. Hixson for Court Reporter Marla Knox. (rjdS, COURT STAFF) (Filed on 2/3/2021)
                 (Entered: 02/03/2021)
02/03/2021   315 ORDER by Judge Yvonne Gonzalez Rogers granting 288 Motion for Pro Hac Vice as to
                 Betty Yang. (fs, COURT STAFF) (Filed on 2/3/2021) (Entered: 02/03/2021)
02/03/2021   316 ORDER by Judge Yvonne Gonzalez Rogers granting 289 Motion for Pro Hac Vice as to
                 Justin C. Clarke. (fs, COURT STAFF) (Filed on 2/3/2021) (Entered: 02/03/2021)
02/03/2021   317 ORDER by Judge Yvonne Gonzalez Rogers granting 292 Motion for Pro Hac Vice as to
                 Nathan E. Denning. (fs, COURT STAFF) (Filed on 2/3/2021) (Entered: 02/03/2021)
02/03/2021   318 ORDER by Judge Yvonne Gonzalez Rogers granting 312 Motion for Pro Hac Vice as to
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 80 of 525
                  Zainab N. Ahmad. (fs, COURT STAFF) (Filed on 2/3/2021) (Entered: 02/03/2021)
02/04/2021   319 Joint Discovery Letter Brief Regarding Apple's Attorney Lists filed byEpic Games, Inc., Apple
                 Inc. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)(Moskowitz,
                 Lauren) (Filed on 2/4/2021) Modified on 2/4/2021 (cjlS, COURT STAFF). (Entered:
                 02/04/2021)
02/04/2021   320 STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                 DISCOVERY FROM SPOTIFY filed by Epic Games, Inc., Apple Inc. (Lavely, Vanessa) (Filed
                 on 2/4/2021) Modified on 2/5/2021 (cjlS, COURT STAFF). (Entered: 02/04/2021)
02/05/2021   321 MOTION for leave to appear in Pro Hac Vice Re: Omid Nasab for Epic Games, Inc. (Filing fee
                 $317, receipt number 0971-15538520) filed by Epic Games, Inc. (Attachments: # 1 Certificate
                 of Good Standing)(Nasab, Omid) (Filed on 2/5/2021) Modified on 2/5/2021 (cjlS, COURT
                 STAFF). (Entered: 02/05/2021)
02/05/2021   322 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                 Hearing held by Zoom Video Conference on 2/5/2021 at 1:00 p.m.

                  Total Time in Court: 1:00-1:21 - total 21 minutes

                  Court Reporter: JoAnn Bryce.

                  Plaintiff Attorney: Lauren Moskowitz.

                  Defendant Attorney: Ethan Dettmer.

                  Proceedings: Discovery Hearing held by Zoom Video Conference. Argument heard. Court
                  order parties to meet and confer about their outstanding issues. Court will not issue an
                  order. If the parties can't resolve their issues they may contact the Courtroom Deputy, by
                  email, to schedule a hearing.

                  Courtroom Deputy Information: Rose_Maher@cand.uscourts.gov

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Date Filed: 2/5/2021) (Entered: 02/05/2021)
02/05/2021   323 TRANSCRIPT ORDER for proceedings held on 02/05/21 before Magistrate Judge Thomas S.
                 Hixson by Apple Inc., for Court Reporter Jo Ann Bryce. (Srinivasan, Jagannathan) (Filed on
                 2/5/2021) (Entered: 02/05/2021)
02/05/2021   324 TRANSCRIPT ORDER for proceedings held on February 5, 2021 before Magistrate Judge
                 Thomas S. Hixson by Epic Games, Inc., for Court Reporter Jo Ann Bryce. (Byars, Michael)
                 (Filed on 2/5/2021) (Entered: 02/05/2021)
02/05/2021   325 Consumer Plaintiffs' Amicus Brief Regarding Trial Elements, Legal Framework and Remedies
                 re 276 Statement by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H.
                 Schwartz. (Byrd, Rachele) (Filed on 2/5/2021) Modified on 2/8/2021 (cjlS, COURT STAFF).
                 (Entered: 02/05/2021)
02/05/2021   326 Brief of Amici Curiae Developer Plaintiffs Regarding Trial Elements filed byDonald R.
                 Cameron. (Berman, Steve) (Filed on 2/5/2021) (Entered: 02/05/2021)
02/05/2021   327 Unsealed Exhibits to 290 Joint Discovery Letter Briefs Regarding Cook, Cue, and Federighi
                 filed by Epic Games, Inc. (Related document(s) 290 ) (Moskowitz, Lauren) (Filed on 2/5/2021)
                 Modified on 2/8/2021 (cjlS, COURT STAFF). (Entered: 02/05/2021)
02/06/2021   328 Transcript of Proceedings held on 2/5/21, before Magistrate Judge Thomas S. Hixson. Court
                 Reporter Jo Ann Bryce, Official Reporter, telephone number 510-910-5888,
                 joann_bryce@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy, this
                 transcript may be viewed only at the Clerk's Office public terminal or may be purchased
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 81 of 525
                  through the Court Reporter until the deadline for the Release of Transcript Restriction after 90
                  days. After that date, it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re 323
                  Transcript Order ) Release of Transcript Restriction set for 5/7/2021. (Related documents(s)
                  323 ) (jabS, COURTSTAFF) (Filed on 2/6/2021) (Entered: 02/06/2021)
02/08/2021   329 Discovery Order re 319 Letter Brief. Signed by Judge Thomas S. Hixson on 2/8/2021.
                 (cdnS, COURT STAFF) (Filed on 2/8/2021) (Entered: 02/08/2021)
02/08/2021   330 MOTION for leave to appear in Pro Hac Vice for Darin P. McAtee (Filing fee $317, receipt
                 number 0971-15549330) filed by Epic Games, Inc. (Attachments: # 1 Certificate/Proof of
                 Service Certificate of Good Standing)(McAtee, Darin) (Filed on 2/8/2021) Modified on
                 2/9/2021 (cjlS, COURT STAFF). (Entered: 02/08/2021)
02/08/2021   331 NOTICE of Appearance by Rachel S. Brass (Brass, Rachel) (Filed on 2/8/2021) (Entered:
                 02/08/2021)
02/11/2021   332 ORDER by Judge Yvonne Gonzalez Rogers granting 321 Motion for Pro Hac Vice as to
                 Omid Nasab. (fs, COURT STAFF) (Filed on 2/11/2021) (Entered: 02/11/2021)
02/11/2021   333 ORDER by Judge Yvonne Gonzalez Rogers granting 330 Motion for Pro Hac Vice as to
                 Darin P. McAtee. (fs, COURT STAFF) (Filed on 2/11/2021) (Entered: 02/11/2021)
02/11/2021   334 ORDER [*AS MODIFIED BY THE COURT*] STIPULATED SUPPLEMENTAL
                 PROTECTIVE ORDER GOVERNING DISCOVERY FROM SPOTIFY by Judge
                 Yvonne Gonzalez Rogers; granting as modified by the Court (402) Stipulation in case
                 4:11-cv-06714-YGR; granting as modified by the Court (276) Stipulation in case 4:19-cv-
                 03074-YGR; granting as modified by the Court (320) Stipulation in case 4:20-cv-05640-
                 YGR. (fs, COURT STAFF) (Filed on 2/11/2021) (Entered: 02/11/2021)
02/12/2021   335 ORDER by Judge Thomas S. Hixson granting in part and denying in part 297
                 Administrative Motion to File Under Seal. (cdnS, COURT STAFF) (Filed on 2/12/2021)
                 (Entered: 02/12/2021)
02/12/2021   336 STATUS REPORT ORDER: Status Report from Apple due by 2/17/2021. Signed by
                 Judge Thomas S. Hixson on 2/12/2021. (cdnS, COURT STAFF) (Filed on 2/12/2021)
                 (Entered: 02/12/2021)
02/12/2021   337 ORDER re Motion to Seal. Signed by Magistrate Judge Thomas S. Hixson on 2/12/2021.
                 (rmm2S, COURT STAFF) (Filed on 2/12/2021) (Entered: 02/12/2021)
02/14/2021   338 Joint Discovery Letter Brief Regarding Apple's Request for an Extension filed by Apple Inc.,
                 and Epic Games. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                 Exhibit E, # 6 Exhibit F, # 7 Exhibit G)(Perry, Mark) (Filed on 2/14/2021) Modified on
                 2/16/2021 (bnsS, COURT STAFF). (Entered: 02/14/2021)
02/15/2021   339 DISCOVERY ORDER by Magistrate Judge Thomas S. Hixson denying 338 Discovery
                 Letter Brief. (rmm2S, COURT STAFF) (Filed on 2/15/2021) (Entered: 02/15/2021)
02/15/2021   340 STIPULATION WITH PROPOSED ORDER re Case Schedule filed by Apple Inc., and Epic
                 Games, Inc.. (Perry, Mark) (Filed on 2/15/2021) Modified on 2/16/2021 (bnsS, COURT
                 STAFF). (Entered: 02/15/2021)
02/15/2021   341 STIPULATION WITH PROPOSED ORDER Permitting Non-Party Deposition of Adrian Ong
                 of Match Group, Inc. After the Non-Expert Discovery Cutoff filed by Epic Games, Inc., and
                 Apple, Inc.. (Attachments: # 1 Declaration of J. Wesley Earnhardt)(Earnhardt, Joe) (Filed on
                 2/15/2021) Modified on 2/16/2021 (bnsS, COURT STAFF). (Entered: 02/15/2021)
02/18/2021   342 STATUS REPORT re Motions to Seal by Apple Inc.. (Dettmer, Ethan) (Filed on 2/18/2021)
                 (Entered: 02/18/2021)
02/18/2021   343 ORDER re (261 in 4:20-cv-05640-YGR) Administrative Motion to File Under Seal the
                 Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and Supporting
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 82 of 525
                  Exhibits") filed by Epic Games, Inc., (241 in 4:19-cv-03074-YGR) Administrative Motion
                  to File Under Seal ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint
                  Discovery Letter Brief Regarding Cue and Federighi Depositions and Supporting Exhibits")
                  filed by Epic Games, Inc., (371 in 4:11-cv-06714-YGR) Administrative Motion to File
                  Under Seal Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                  Supporting Exhibits") filed by Stephen H. Schwartz, Robert Pepper, Harry Bass, Crystal
                  Boykin, Epic Games, Inc., Edward Lawrence, Edward W. Hayter, Kevin Fahey. Signed by
                  Judge Thomas S. Hixson on 2/18/2021. (cdnS, COURT STAFF) (Filed on 2/18/2021)
                  (Entered: 02/18/2021)
02/18/2021   344 ORDER by Judge Yvonne Gonzalez Rogers granting 341 Stipulation Permitting Non-
                 Party Deposition of Adrian Ong. (fs, COURT STAFF) (Filed on 2/18/2021) (Entered:
                 02/18/2021)
02/18/2021   345 ORDER by Judge Yvonne Gonzalez Rogers granting 340 Stipulation between Epic Games
                 Inc. and Apple Inc. re: case schedule. (fs, COURT STAFF) (Filed on 2/18/2021) (Entered:
                 02/18/2021)
02/18/2021   346 Joint Discovery Letter Brief filed by Apple Inc., Non-Party Valve Corporation. (Attachments: #
                 1 Exhibit, # 2 Exhibit)(Lowery, Michelle) (Filed on 2/18/2021) Modified on 2/19/2021 (cjlS,
                 COURT STAFF). (Entered: 02/18/2021)
02/19/2021   347 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                 for 2/24/2021 at
                 9:00 AM, before Magistrate Judge Thomas S. Hixson.

                  On 2/23/20, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her know
                  appearances for the 2/24/2021, at 9:00 a.m., Zoom Discovery Hearing re the Joint Letter brief,
                  re ECF Docket Nos.: 11-6714 Doc. No. 413, 19-3074 Doc. No. 292, 20-5640 Doc. No. 346.
                  Counsel will join the hearing as an attendee and will be promoted to Panelist to participate in
                  the hearing.

                  Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/tsh

                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadca sting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/< /A>.

                  Zoom Video Camera Discovery hearing set for 2/24/2021 at 9:00 AM.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Filed on 2/19/2021) (Entered: 02/19/2021)
02/19/2021   348 Unsealed Joint Discovery Letter Brief Regarding Epic's Outstanding Document Requests and
                 Supporting Exhibits filed byEpic Games, Inc., Apple Inc. (Related document(s) 335 )
                 (Moskowitz, Lauren) (Filed on 2/19/2021) Modified on 2/22/2021 (cjlS, COURT STAFF).
                 (Entered: 02/19/2021)
02/22/2021   349 MOTION for leave to appear in Pro Hac Vice Re: Gavin W. Skok (Filing fee $ 317, receipt
                 number 0971-15602806) filed by Valve Corporation. (Skok, Gavin) (Filed on 2/22/2021)
                 Modified on 2/23/2021 (cjlS, COURT STAFF). (Entered: 02/22/2021)
02/22/2021   350 Further Stipulation and Proposed Order Permitting Non-Party Deposition of Adrian Ong of
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 83 of 525
                   Match Group, Inc. After the Non-Expert Discovery Cutoff filed by Epic Games, Inc., Apple
                   Inc. (Attachments: # 1 Declaration of J. Wesley)(Earnhardt, Joe) (Filed on 2/22/2021) Modified
                   on 2/23/2021 (cjlS, COURT STAFF). (Entered: 02/22/2021)
02/22/2021   351 Order Granting 350 Stipulation Re Extension of Deposition Date. Entered by Judge
                 Yvonne Gonzalez Rogers. (This is a text-only entry generated by the court. There is no
                 document associated with this entry.) (Entered: 02/22/2021)
02/22/2021   352 JOINT CASE MANAGEMENT STATEMENT filed by Epic Games, Inc., Apple Inc.
                 (Bornstein, Gary) (Filed on 2/22/2021) Modified on 2/23/2021 (cjlS, COURT STAFF).
                 (Entered: 02/22/2021)
02/24/2021   353 TRANSCRIPT ORDER for proceedings held on 2/24/2021 before Magistrate Judge Thomas S.
                 Hixson by Apple Inc., for Court Reporter Ruth Ekhaus. (Srinivasan, Jagannathan) (Filed on
                 2/24/2021) (Entered: 02/24/2021)
02/24/2021   354 TRANSCRIPT ORDER for proceedings held on February 24, 2021 before Magistrate Judge
                 Thomas S. Hixson by Epic Games, Inc., for Court Reporter Ruth Ekhaus. (Byars, Michael)
                 (Filed on 2/24/2021) (Entered: 02/24/2021)
02/24/2021   355 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                 Hearing held on 2/24/2021 at 9:00 a.m., by Zoom Video Conference.

                   Total Time in Court: 49 minutes.

                   Court Reporter: Ruth Levine Ekhaus.

                   Appearances:

                   Gavin Skok (Pro Hac Vice Counsel, Pending), Rep. Non-Party Valve Corp.
                   Jaemin Chang, Local Co-Counsel, Rep. Non-Party Valve Corp.

                   Robert F. Lopez, Representing for Developer Plaintiffs

                   Jay P. Srinivasan and Michelle Lowery, Representing Def. Apple, Inc.

                   Proceedings: Discovery hearing held. Argument heard, matter submitted. Court to issue
                   Order.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 2/24/2021) (Entered: 02/24/2021)
02/24/2021   356 Discovery Order re: (346 in 4:20-cv-05640-YGR) Discovery Letter Brief filed by Apple
                 Inc., (413 in 4:11-cv-06714-YGR) Discovery Letter Brief filed by Apple Inc., (292 in 4:19-
                 cv-03074-YGR) Discovery Letter Brief filed by Apple Inc. Signed by Judge Thomas S.
                 Hixson on 2/24/2021. (cdnS, COURT STAFF) (Filed on 2/24/2021) (Entered: 02/24/2021)
02/25/2021   357 *** DISREGARD - FILED IN ERROR (SEE DOCKET # 361 ) ***
                 Transcript of Proceedings held on 02/24/2021, before Judge Thomas S. Hixson. Court Reporter
                 Ruth Levine Ekhaus, RDR, FCRR, CSR No. 12219, telephone number (415)336-
                 5223/ruth_ekhaus@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                 policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                 purchased through the Court Reporter until the deadline for the Release of Transcript
                 Restriction. After that date, it may be obtained through PACER. Any Notice of Intent to
                 Request Redaction, if required, is due no later than 5 business days from date of this filing. (Re
                 (353 in 4:20-cv-05640-YGR) Transcript Order, (354 in 4:20-cv-05640-YGR) Transcript Order
                 ) Release of Transcript Restriction set for 5/26/2021. (rreS, COURT STAFF) (Filed on
                 2/25/2021) Modified on 2/26/2021 (rjdS, COURT STAFF). (Entered: 02/25/2021)
02/25/2021   358 TRANSCRIPT ORDER for proceedings held on 02/24/2021 before Magistrate Judge Thomas
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 84 of 525
                  S. Hixson by Donald R. Cameron, for Court Reporter Ruth Ekhaus. (Lopez, Robert) (Filed on
                  2/25/2021) (Entered: 02/25/2021)
02/25/2021   359 TRANSCRIPT ORDER for proceedings held on 2/24/2021 before Magistrate Judge Thomas S.
                 Hixson by Valve Corporation, for Court Reporter Ruth Ekhaus. (Chang, Jaemin) (Filed on
                 2/25/2021) (Entered: 02/25/2021)
02/25/2021   360 ORDER REGARDING NOTICE OF AUDIO STREAMING PILOT PROJECT. Signed
                 by Judge Yvonne Gonzalez Rogers on 2/25/2021. (fs, COURT STAFF) (Filed on 2/25/2021)
                 (Entered: 02/25/2021)
02/26/2021   361 ***AMENDED**** Transcript of Proceedings held on 02/24/2021, before Judge Thomas S.
                 Hixson. Court Reporter Ruth Levine Ekhaus, RDR, FCRR, CSR No. 12219, telephone number
                 (415)336-5223/ruth_ekhaus@cand.uscourts.gov. Per General Order No. 59 and Judicial
                 Conference policy, this transcript may be viewed only at the Clerk's Office public terminal or
                 may be purchased through the Court Reporter until the deadline for the Release of Transcript
                 Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                 Redaction, if required, is due no later than 5 business days from date of this filing. (Re 359
                 Transcript Order, 358 Transcript Order, 353 Transcript Order, 354 Transcript Order ) Release of
                 Transcript Restriction set for 5/27/2021. (Related documents(s) 359 , 358 , 353 , 354 ) (rreS,
                 COURT STAFF) (Filed on 2/26/2021) (Entered: 02/26/2021)
02/26/2021   362 STIPULATION Regarding Audio Streaming Pilot Project filed by Epic Games, Inc., Apple Inc.
                 (Forrest, Katherine) (Filed on 2/26/2021) Modified on 3/1/2021 (cjlS, COURT STAFF).
                 (Entered: 02/26/2021)
02/26/2021   363 CLERK'S NOTICE: This Court is a participant in the District Court Audio Streaming Pilot.
                 See : https://www.uscourts.gov/about-federal-courts/judicial-administration/district-court-
                 audio-streaming-pilot

                  With the consent of the parties, the Monday, March 1, 2021 at 9:30am Case Management
                  Conference hearing has been approved for participation in the District Court Audio Streaming
                  Pilot.

                  Members of the press and public may listen to the live audio stream of this hearing at the courts
                  YouTube channel: www.youtube.com/user/USDCCAND.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) Further Case Management Conference set for 3/1/2021 09:30 AM via Zoom Webinar
                  Videoconference. (fs, COURT STAFF) (Filed on 2/26/2021) (Entered: 02/26/2021)
02/26/2021   364 CLERKS NOTICE SETTING ZOOM HEARING FOR THE Further Case Management
                 Conference set for Monday, 3/1/2021 09:30 AM Via Zoom Webinar Videoconference.

                  This proceeding will be held via a Zoom webinar.




                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/ygr


                  Please click the link below to join webinar (public hearings) . If you are a case participant, you
                  will join as an attendee, then you will be brought into the proceeding by court staff.

                  https://cand-uscourts.zoomgov.com/j/1618764848?
                  pwd=bW03Y2NvV0YrK2FQSkxoMXRxOWprQT09
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 85 of 525
                   Webinar ID: 161 876 4848
                   Password: 715550

                   Local telephone dial-in:US: +1 (669) 254-5252 or +1 (646) 828-7666


                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscou rts.gov/zoom/.



                   Further Case Management Conference set for 3/1/2021 09:30 AM via Zoom Webinar
                   Videoconference

                   (Related documents(s) 132 ) (This is a text-only entry generated by the court. There is no
                   document associated with this entry.) (fs, COURT STAFF) (Filed on 2/26/2021) (Entered:
                   02/26/2021)
03/01/2021   365 TRANSCRIPT ORDER for proceedings held on March 1, 2021 before Judge Yvonne Gonzalez
                 Rogers by Epic Games, Inc., for Court Reporter Diane Skillman. (Forrest, Katherine) (Filed on
                 3/1/2021) (Entered: 03/01/2021)
03/01/2021   366 TRANSCRIPT ORDER for proceedings held on 3/1/2021 before Judge Yvonne Gonzalez
                 Rogers by Apple Inc., for Court Reporter Diane Skillman. (Srinivasan, Jagannathan) (Filed on
                 3/1/2021) (Entered: 03/01/2021)
03/01/2021   367 Unsealed Exhibit to Joint Discovery Letter Brief Regarding Cue and Federighi Depositions re
                 343 Order filed by Epic Games, Inc. (Related document(s) 343 ) (Moskowitz, Lauren) (Filed
                 on 3/1/2021) Modified on 3/2/2021 (cjlS, COURT STAFF). (Entered: 03/01/2021)
03/01/2021   370 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Further CMC
                 and Pretrial Conference held on 3/1/2021 via Zoom Webinar. Pretrial Conference set for
                 Friday, 3/26/2021 09:30 AM via Zoom Webinar Videoconference before Judge Yvonne
                 Gonzalez Rogers.Total Time in Court: 1:02. Court Reporter: Duane Skillman. (fs,
                 COURT STAFF) (Date Filed: 3/1/2021) (Entered: 03/02/2021)
03/02/2021   368 Transcript of Proceedings held on March 1, 2021, before Judge Yvonne Gonzalez Rogers.
                 Court Reporter Diane E. Skillman, telephone number 925-899-2912,
                 Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                 this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                 through the Court Reporter until the deadline for the Release of Transcript Restriction. After
                 that date it may be obtained through PACER. Any Notice of Intent to Request Redaction, if
                 required, is due no later than 5 business days from date of this filing. (Re 365 Transcript Order
                 ) Release of Transcript Restriction set for 6/1/2021. (Related documents(s) 365 ) (Skillman,
                 Diane) (Filed on 3/2/2021) (Entered: 03/02/2021)
03/02/2021   369 TRANSCRIPT ORDER for proceedings held on 03/01/2021 before Judge Yvonne Gonzalez
                 Rogers by Donald R. Cameron, for Court Reporter Diane Skillman. (Lopez, Robert) (Filed on
                 3/2/2021) (Entered: 03/02/2021)
03/02/2021   371 PRETRIAL ORDER NO. 1. Signed by Judge Yvonne Gonzalez Rogers on 3/2/2021. (fs,
                 COURT STAFF) (Filed on 3/2/2021) (Entered: 03/02/2021)
03/02/2021   372 ORDER by Judge Yvonne Gonzalez Rogers granting 349 Motion for Pro Hac Vice as to
                 Gavin W. Skok. (fs, COURT STAFF) (Filed on 3/2/2021) (Entered: 03/02/2021)
03/02/2021         NOTICE OF INPUTING ALL BENCH TRIAL DATES FOR THE 5/3/2021 BENCH TRIAL
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 86 of 525
                   SO THAT DATES WILL BE REFLECTED ON COURT'S CALENDAR:

                   Set Hearing Dates : Bench Trial set for 5/3/2021 at 8:00 AM before Judge Yvonne Gonzalez.
                   Bench Trial set for 5/4/2021 at 8:00 AM before Judge Yvonne Gonzalez. Bench Trial set for
                   5/5/2021 at 8:00 AM before Judge Yvonne Gonzalez Rogers. Bench Trial set for 5/6/2021 at
                   8:00 AM before Judge Yvonne Gonzalez Rogers. Bench Trial set for 5/7/2021 at 8:00 AM
                   before Judge Yvonne Gonzalez Rogers.

                   Bench Trial set for 5/10/2021 08:00 AM before Judge Yvonne Gonzalez Rogers. Bench Trial
                   set for 5/11/2021 08:00 AM before Judge Yvonne Gonzalez Rogers. Bench Trial set for
                   5/12/2021 08:00 AM before Judge Yvonne Gonzalez Rogers. Bench Trial set for 5/13/2021
                   08:00 AM before Judge Yvonne Gonzalez Rogers. Bench Trial set for 5/14/2021 08:00 AM
                   before Judge Yvonne Gonzalez Rogers.

                   Bench Trial set for 5/17/2021 08:00 AM before Judge Yvonne Gonzalez Rogers. Bench Trial
                   set for 5/18/2021 08:00 AM before Judge Yvonne Gonzalez Rogers. Bench Trial set for
                   5/19/2021 08:00 AM before Judge Yvonne Gonzalez Rogers. Bench Trial set for 5/20/2021
                   08:00 AM before Judge Yvonne Gonzalez Rogers. Bench Trial set for 5/21/2021 08:00 AM
                   before Judge Yvonne Gonzalez Rogers. Bench Trial set for 5/24/2021 08:00 AM before Judge
                   Yvonne Gonzalez Rogers.

                   (fs, COURT STAFF) (Filed on 3/2/2021) (Entered: 04/08/2021)
03/15/2021   373 STIPULATION WITH [PROPOSED] ORDER RE: CASE SCHEDULE filed by Apple Inc.,
                 Epic Games, Inc. (Perry, Mark) (Filed on 3/15/2021) Modified on 3/16/2021 (cjlS, COURT
                 STAFF). (Entered: 03/15/2021)
03/17/2021   374 ORDER by Judge Yvonne Gonzalez Rogers granting 373 Stipulation re Case Schedule.
                 (fs, COURT STAFF) (Filed on 3/17/2021) (Entered: 03/17/2021)
03/19/2021   375 Witness List by Apple Inc. (Tentative Initial). (Doren, Richard) (Filed on 3/19/2021) (Entered:
                 03/19/2021)
03/19/2021   376 Witness List by Epic Games, Inc. ("Epic Games, Inc.'s Tentative Trial Witness List").
                 (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12
                 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17,
                 # 18 Exhibit 18)(Forrest, Katherine) (Filed on 3/19/2021) (Entered: 03/19/2021)
03/21/2021   377 STIPULATION WITH [PROPOSED] ORDER Regarding Pretrial Schedule filed by Epic
                 Games, Inc., Apple Inc. (Moskowitz, Lauren) (Filed on 3/21/2021) Modified on 3/22/2021
                 (cjlS, COURT STAFF). (Entered: 03/21/2021)
03/22/2021   378 Joint Discovery Letter Brief filed by Apple Inc. and Epic Games. (Perry, Mark) (Filed on
                 3/22/2021) Modified on 3/22/2021 (cjlS, COURT STAFF). (Entered: 03/22/2021)
03/22/2021   379 CLERKS NOTICE SETTING ZOOM DISCOVERY HEARING. Zoom Video Camera
                 Discovery hearing set for 3/25/2021 at 10:00 AM, re ECF Docket No. 378, before Magistrate
                 Judge Thomas S. Hixson. This proceeding will be held via a Zoom webinar.

                   On 3/24/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                   know appearances for the 3/25/2021, 10:00 a.m., Zoom Discovery Hearing re Docket No. 378,
                   Joint Letter Brief. Counsel will join the hearing as an attendee and will be promoted to Panelist
                   to participate in the hearing.

                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/tsh
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 87 of 525
                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebr oadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/z oom/.

                  Video Camera hearing set for 3/25/2021 10:00 AM, re ECF Docket No. 378.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Filed on 3/22/2021) (Entered: 03/22/2021)
03/22/2021   380 DISCOVERY ORDER re ECF No. 378 . As the joint discovery letter brief is hard to
                 evaluate without seeing both sides' expert reports, the Court will review them in camera.
                 The Court orders the parties to email their expert reports by March 23, 2021. Signed by
                 Judge Thomas S. Hixson on 3/22/2021. (cdnS, COURT STAFF) (Filed on 3/22/2021)
                 (Entered: 03/22/2021)
03/23/2021   381 PRETRIAL ORDER NO. 2. Signed by Judge Yvonne Gonzalez Rogers on 3/23/2021. (fs,
                 COURT STAFF) (Filed on 3/23/2021) (Entered: 03/23/2021)
03/23/2021   382 MOTION for leave to appear in Pro Hac Vice Re: Evan R. Kreiner (Filing fee $ 317, receipt
                 number 0971-15740652) filed by Apple Inc. (Kreiner, Evan) (Filed on 3/23/2021) Modified on
                 3/24/2021 (cjlS, COURT STAFF). (Entered: 03/23/2021)
03/24/2021   383 ORDER by Judge Yvonne Gonzalez Rogers granting 382 Motion for Pro Hac Vice as to
                 Evan R. Kreiner. (fs, COURT STAFF) (Filed on 3/24/2021) (Entered: 03/24/2021)
03/24/2021   384 ORDER re 378 Joint Discovery Letter Brief for Apple Inc. and Epic Games filed by Epic
                 Games, Inc., Apple Inc. Signed by Magistrate Judge Thomas S. Hixson on 3/24/2021.
                 (rmm2S, COURT STAFF) (Filed on 3/24/2021) (Entered: 03/24/2021)
03/25/2021   385 CLERKS NOTICE SETTING ZOOM HEARING FOR THE Pretrial Conference set for Friday,
                 3/26/2021 09:30 AM via Zoom Webinar Videoconference before Judge Yvonne Gonzalez
                 Rogers.

                  This proceeding will be held via a Zoom webinar.




                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/ygr



                  Please click the link below to joi n webinar s (public hearings). If you are a case participant,
                  you will join as an attendee, then you will be brought into the proceeding by court staff.

                  https://cand-uscourts.zoomgov.com/j/1618764848?
                  pwd=bW03Y2NvV0YrK2FQSkxoMXRxOWprQT09

                  Webinar ID: 161 876 4848
                  Password: 715550

                  Local telephone dial-in:US: +1 (669) 254-5252 or +1 (646) 828-7666


                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 88 of 525
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.



                  Pretrial Conference set for 3/26/2021 09:30 AM via Zoom Webinar Videoconference before
                  Judge Yvonne Gonzalez Rogers. (Related documents(s) 371 )

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (fs, COURT STAFF) (Filed on 3/25/2021) (Entered: 03/25/2021)
03/26/2021   386 TRANSCRIPT ORDER for proceedings held on 3/26/2021 before Judge Yvonne Gonzalez
                 Rogers by Apple Inc., for Court Reporter Raynee Mercado. (Srinivasan, Jagannathan) (Filed on
                 3/26/2021) (Entered: 03/26/2021)
03/26/2021   387 TRANSCRIPT ORDER for proceedings held on March 26, 2021 before Judge Yvonne
                 Gonzalez Rogers by Epic Games, Inc., for Court Reporter Raynee Mercado. (Byars, Michael)
                 (Filed on 3/26/2021) (Entered: 03/26/2021)
03/26/2021   388 TRANSCRIPT ORDER for proceedings held on 03/26/2021 before Judge Yvonne Gonzalez
                 Rogers by Donald R. Cameron, for Court Reporter Raynee Mercado. (Lopez, Robert) (Filed on
                 3/26/2021) (Entered: 03/26/2021)
03/26/2021   390 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Pretrial
                 Conference held via Zoom Webinar Videoconference on 3/26/2021. The 4/2/2021 at
                 9:01AM Compliance Deadline is vacated.Total Time in Court: 1:03. Court Reporter:
                 Raynee Mercado. (fsS, COURT STAFF) (Date Filed: 3/26/2021) (Entered: 03/31/2021)
03/30/2021   389 PRETRIAL ORDER NO. 3. Signed by Judge Yvonne Gonzalez Rogers on 3/30/2021. (fs,
                 COURT STAFF) (Filed on 3/30/2021) (Entered: 03/30/2021)
04/02/2021   392 NOTICE of Appearance of Emily Claire Curran-Huberty as Counsel for 3d Party Respondent
                 Facebook, Inc.. (Curran-Huberty, Emily) (Filed on 4/2/2021) Modified on 4/5/2021 (jlmS,
                 COURT STAFF). Modified on 4/5/2021 (jlmS, COURT STAFF). (Entered: 04/02/2021)
04/02/2021   393 NOTICE of Appearance of Rosemarie Theresa Ring as Counsel for 3d Party Respondent
                 Facebook, Inc.. (Ring, Rosemarie) (Filed on 4/2/2021) Modified on 4/5/2021 (jlmS, COURT
                 STAFF). (Entered: 04/02/2021)
04/02/2021   394 NOTICE of Appearance of Justin Paul Raphael for 3d Party Respondent Facebook, Inc..
                 (Raphael, Justin) (Filed on 4/2/2021) Modified on 4/5/2021 (jlmS, COURT STAFF). (Entered:
                 04/02/2021)
04/05/2021   395 Joint Discovery Letter Brief Regarding Apple's Subpoenas To Non-Party Facebook, Inc. filed
                 by Apple Inc., Facebook, Inc. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4
                 Exhibit D, # 5 Exhibit E)(Lent, Karen) (Filed on 4/5/2021) Modified on 4/6/2021 (cjlS,
                 COURT STAFF). (Entered: 04/05/2021)
04/05/2021   396 NOTICE of Appearance by David P. Chiappetta for Non-Party Microsoft Corporation
                 (Chiappetta, David) (Filed on 4/5/2021) (Entered: 04/05/2021)
04/05/2021   397 NOTICE of Appearance by Judith Bond Jennison for Non-Party Microsoft Corporation
                 (Jennison, Judith) (Filed on 4/5/2021) (Entered: 04/05/2021)
04/05/2021   398 Letter from J. Wes Earnhardt to Magistrate Judge Hixson in response to Joint Discovery Letter
                 Brief Regarding Apple's Subpoenas To Non-Party Facebook, Inc. (Docket No. 395) filed by
                 Apple, Inc.. (Earnhardt, Joe) (Filed on 4/5/2021) (Entered: 04/05/2021)
04/06/2021   399 Discovery Order re: (395 in 4:20-cv-05640-YGR) Joint Discovery Letter Brief Regarding
                 Apple's Subpoenas To Non-Party Facebook, Inc. filed by Apple Inc., (428 in 4:11-cv-06714-
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 89 of 525
                   YGR) Joint Discovery Letter Brief Regarding Apple's Subpoenas To Non-Party Facebook,
                   Inc. filed by Apple Inc., (314 in 4:19-cv-03074-YGR) Joint Discovery Letter Brief
                   Regarding Apple's Subpoenas To Non-Party Facebook, Inc. filed by Apple Inc. Signed by
                   Judge Thomas S. Hixson on 4/6/2021. (cdnS, COURT STAFF) (Filed on 4/6/2021)
                   (Entered: 04/06/2021)
04/06/2021   400 NOTICE of Appearance by Douglas James Dixon (Dixon, Douglas) (Filed on 4/6/2021)
                 (Entered: 04/06/2021)
04/06/2021   401 MOTION for leave to appear in Pro Hac Vice Re: Brandon Kressin (Filing fee $ 317, receipt
                 number 0971-15800347) filed by Yoga Buddhi Co. (Attachments: # 1 Certificate of Good
                 Standing)(Kressin, Brandon) (Filed on 4/6/2021) Modified on 4/7/2021 (cjlS, COURT STAFF).
                 (Entered: 04/06/2021)
04/06/2021   402 MOTION for leave to appear in Pro Hac Vice Re: Jonathan Kanter (Filing fee $ 317, receipt
                 number 0971-15800892) filed by Yoga Buddhi Co. (Attachments: # 1 Certificate of Good
                 Standing)(Dixon, Douglas) (Filed on 4/6/2021) Modified on 4/7/2021 (cjlS, COURT STAFF).
                 (Entered: 04/06/2021)
04/07/2021   403 Joint Discovery Letter Brief Regarding Epic Expert Productions filed by Apple Inc. Epic
                 Games, Inc. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit
                 K, # 12 Exhibit L, # 13 Exhibit M, # 14 Exhibit N)(Srinivasan, Jagannathan) (Filed on
                 4/7/2021) Modified on 4/8/2021 (cjlS, COURT STAFF). (Entered: 04/07/2021)
04/07/2021   404 Administrative Motion to File Under Seal PORTIONS OF PROPOSED FINDINGS OF FACT
                 AND CONCLUSIONS OF LAW filed by Epic Games, Inc. (Attachments: # 1 Unredacted
                 Proposed Findings of Fact and Conclusions of Law)(Byars, Michael) (Filed on 4/7/2021)
                 Modified on 4/8/2021 (cjlS, COURT STAFF). (Entered: 04/07/2021)
04/07/2021   405 ***SEE DOCKET ENTRY 410 FOR CORRECTED PDF WITH CAPTION PAGE***
                 Proposed Findings of Fact and Conclusions of Law by Apple Inc. (Perry, Mark) (Filed on
                 4/7/2021) Modified on 4/8/2021 (cjlS, COURT STAFF). Modified on 4/8/2021 (cjlS, COURT
                 STAFF). (Entered: 04/07/2021)
04/07/2021   406 Administrative Motion to File Under Seal Proposed Findings of Fact and Conclusions of Law
                 filed by Apple Inc.. (Attachments: # 1 Declaration of R. Brass, # 2 Proposed Order, # 3
                 Redacted Version of Document Sought to be Sealed, # 4 Unredacted Version of Document
                 Sought to be Sealed, # 5 Certificate/Proof of Service)(Brass, Rachel) (Filed on 4/7/2021)
                 (Entered: 04/08/2021)
04/08/2021   407 Proposed Findings of Fact and Conclusions of Law by Epic Games, Inc. (Forrest, Katherine)
                 (Filed on 4/8/2021) Modified on 4/9/2021 (bnsS, COURT STAFF). (Entered: 04/08/2021)
04/08/2021   408 Amended Administrative Motion to File Under Seal and Conclusions of Law (Corrected) filed
                 by Apple Inc.. (Attachments: # 1 Declaration of R. Brass, # 2 Proposed Order, # 3 Redacted
                 Version of Document Sought to be Sealed, # 4 Unredacted Version of Document Sought to be
                 Sealed, # 5 Certificate/Proof of Service)(Brass, Rachel) (Filed on 4/8/2021) (Entered:
                 04/08/2021)
04/08/2021   409 Declaration of M. Brent Byars in Support of 404 Administrative Motion to File Under Seal
                 filed byEpic Games, Inc.. (Attachments: # 1 Proposed Order)(Related document(s) 404 )
                 (Byars, Michael) (Filed on 4/8/2021) (Entered: 04/08/2021)
04/08/2021   410 Proposed Findings of Fact by Apple Inc. and Conclusions of Law (CORRECTION OF
                 DOCKET # 405 ). (Perry, Mark) (Filed on 4/8/2021) (Entered: 04/08/2021)
04/08/2021    411 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing re
                  ECF Docket No. 403, set for 4/9/2021 at 8:00 AM, before Magistrate Judge Thomas S. Hixson.
                  This proceeding will be held via a Zoom webinar.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 90 of 525
                  Today, 4/8/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                  know appearances for 4/9/2021 at 8:00 a.m., Zoom Discovery hearing, re ECF Docket No. 403.
                  Counsel will join the hearing as an attendee and will be promoted to Panelist to participate in
                  the hearing.

                  Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/tsh

                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceed ings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                  Video Camera hearing set for 4/9/2021 08:00 AM. (Related documents(s) 403 )

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Filed on 4/8/2021) (Entered: 04/08/2021)
04/08/2021   412 CERTIFICATE OF SERVICE by Epic Games, Inc. re 409 Declaration in Support, 408
                 Amended Administrative Motion to File Under Seal and Conclusions of Law (Corrected), 404
                 Administrative Motion to File Under Seal (Byars, Michael) (Filed on 4/8/2021) (Entered:
                 04/08/2021)
04/09/2021   413 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                 Hearing held on 4/9/2021 at 8:00 a.m., by Zoom Video Conference.

                  Total Time in Court: 8:00-8:31/ Total Time: 31 minutes.

                  Court Reporter: Katherine Sullivan.

                  Plaintiff Attorney: Lauren Moskowitz.

                  Defendant Attorney: Jay Srinivasan.

                  Proceedings: Discovery hearing held, argument heard, matter submitted. Court to issue
                  Order.

                  (This is a text-only entry generated by the court. There is no document associated with this
                  entry.) (rmm2S, COURT STAFF) (Date Filed: 4/9/2021) (Entered: 04/09/2021)
04/09/2021   414 Discovery Order re: 403 Discovery Letter Brief Regarding Epic Expert Productions filed
                 by Epic Games, Inc., Apple Inc. Signed by Judge Thomas S. Hixson on 4/9/2021. (cdnS,
                 COURT STAFF) (Filed on 4/9/2021) (Entered: 04/09/2021)
04/09/2021   415 TRANSCRIPT ORDER for proceedings held on 4/9/2021 before Magistrate Judge Thomas S.
                 Hixson by Apple Inc., for Court Reporter Katherine Sullivan. (Srinivasan, Jagannathan) (Filed
                 on 4/9/2021) (Entered: 04/09/2021)
04/09/2021   416 STIPULATED PROPOSED Supplemental Protective Order Governing Discovery From
                 Google filed by Apple Inc., Yoga Buddhi Co., Valve Corporation, Stephen H. Schwartz,
                 Samsung Electronics Co., Ltd, Samsung Electronics America Inc, Robert Pepper, Microsoft
                 Corporation, Edward Lawrence, Edward W. Hayter, Facebook Inc, Epic Games Inc, Donald R.
                 Cameron. (Srinivasan, Jagannathan) (Filed on 4/9/2021) Modified on 4/12/2021 (amd3S,
                 COURT STAFF). (Entered: 04/09/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 91 of 525
04/09/2021   417 STIPULATION WITH PROPOSED ORDER For Expedited Briefing Schedule and Hearing
                 Regarding Apple's Motion for Pre-Trial Sanctions, filed by Apple Inc., Epic Games Inc. (Lent,
                 Karen) (Filed on 4/9/2021) Modified on 4/12/2021 (amd3S, COURT STAFF). (Entered:
                 04/09/2021)
04/09/2021   418 ORDER [*AS MODIFIED BY THE COURT] by Judge Yvonne Gonzalez Rogers
                 granting 417 Stipulation for Expedited Briefing Schedule. (fsS, COURT STAFF) (Filed on
                 4/9/2021) (Entered: 04/09/2021)
04/09/2021   419 MOTION For Pre-Trial Sanctions Against Epic Games, Inc. re 418 Order on Stipulation filed
                 by Apple Inc.. Responses due by 4/12/2021. (Attachments: # 1 Declaration Of Karen Hoffman
                 Lent and Exhibits A-C, # 2 Declaration Of Jay P. Srinivasan and Exhibits A-F, # 3 Declaration
                 Of Michelle Lowery and Exhibits A-D, # 4 Proposed Order)(Lent, Karen) (Filed on 4/9/2021)
                 (Entered: 04/09/2021)
04/09/2021   420 ORDER by Judge Yvonne Gonzalez Rogers granting 402 Motion for Pro Hac Vice as to
                 Jonathan Kanter. (fs, COURT STAFF) (Filed on 4/9/2021) (Entered: 04/09/2021)
04/09/2021   421 ORDER by Judge Yvonne Gonzalez Rogers granting 401 Motion for Pro Hac Vice as to
                 Brandon Kressin. (fsS, COURT STAFF) (Filed on 4/9/2021) (Entered: 04/09/2021)
04/09/2021   422 CERTIFICATE OF SERVICE by Epic Games, Inc. re 409 Declaration in Support, 408
                 Amended Administrative Motion to File Under Seal and Conclusions of Law (Corrected), 404
                 Administrative Motion to File Under Seal (Byars, Michael) (Filed on 4/9/2021) (Entered:
                 04/09/2021)
04/09/2021   423 ORDER by Judge Yvonne Gonzalez Rogers granting (432) Stipulated Supplemental
                 Protective Order in case 4:11-cv-06714-YGR; granting (318) Stipulated Supplemental
                 Protective Order in case 4:19-cv-03074-YGR; granting (416) Stipulated Supplemental
                 Protective Order in case 4:20-cv-05640-YGR. (fs, COURT STAFF) (Filed on 4/9/2021)
                 (Entered: 04/09/2021)
04/09/2021   424 TRANSCRIPT ORDER for proceedings held on 4/9/2021 before Magistrate Judge Thomas S.
                 Hixson by Epic Games, Inc., for Court Reporter Katherine Sullivan. (Byars, Michael) (Filed on
                 4/9/2021) (Entered: 04/09/2021)
04/09/2021   425 TRANSCRIPT ORDER for Future Trial with Daily Transcripts by Epic Games, Inc.. (Byars,
                 Michael) (Filed on 4/9/2021) (Entered: 04/09/2021)
04/09/2021   426 CERTIFICATE OF SERVICE by Epic Games, Inc. re 409 Declaration in Support, 408
                 Amended Administrative Motion to File Under Seal and Conclusions of Law (Corrected), 404
                 Administrative Motion to File Under Seal (Byars, Michael) (Filed on 4/9/2021) (Entered:
                 04/09/2021)
04/09/2021   427 TRANSCRIPT ORDER for Future Trial with Daily Transcripts by Apple Inc.. (Doren,
                 Richard) (Filed on 4/9/2021) (Entered: 04/09/2021)
04/09/2021   428 Joint Pretrial Conference Statement by Epic Games, Inc.,Apple Inc.. (Forrest, Katherine) (Filed
                 on 4/9/2021) Modified on 4/12/2021 (jlmS, COURT STAFF). (Entered: 04/09/2021)
04/12/2021   429 Declaration of Sanghoon Park in Support of 408 Amended Administrative Motion to File
                 Under Seal and Conclusions of Law (Corrected) filed bySamsung Electronics Co., Ltd.
                 (Related document(s) 408 ) (Batter, Kyle) (Filed on 4/12/2021) (Entered: 04/12/2021)
04/12/2021   430 NOTICE of Appearance by Douglas James Dixon (Dixon, Douglas) (Filed on 4/12/2021)
                 (Entered: 04/12/2021)
04/12/2021   431 OPPOSITION/RESPONSE (re 419 MOTION For Pre-Trial Sanctions Against Epic Games,
                 Inc. re 418 Order on Stipulation ) filed byEpic Games, Inc.. (Attachments: # 1 Declaration of J.
                 Wesley Earnhardt, # 2 Exhibit A to Earnhardt Declaration, # 3 Exhibit B to Earnhardt
                 Declaration, # 4 Exhibit C to Earnhardt Declaration, # 5 Exhibit D to Earnhardt Declaration, #
                 6 Exhibit E to Earnhardt Declaration, # 7 Exhibit F to Earnhardt Declaration, # 8 Exhibit G to
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 92 of 525
                   Earnhardt Declaration, # 9 Declaration of Nathan E. Denning, # 10 Exhibit A to Denning
                   Declaration, # 11 Exhibit B to Denning Declaration, # 12 Proposed Order)(Earnhardt, Joe)
                   (Filed on 4/12/2021) (Entered: 04/12/2021)
04/12/2021   432 Transcript of Proceedings held on 4/9/21, before Judge Thomas S. Hixson. Court Reporter
                 Katherine Powell Sullivan, Katherine_Sullivan@cand.uscourts.gov. Per General Order No. 59
                 and Judicial Conference policy, this transcript may be viewed only at the Clerk's Office public
                 terminal or may be purchased through the Court Reporter/Transcriber until the deadline for the
                 Release of Transcript Restriction. After that date it may be obtained through PACER. Any
                 Notice of Intent to Request Redaction, if required, is due no later than 5 business days from
                 date of this filing. (Re 424 Transcript Order, 415 Transcript Order ) Release of Transcript
                 Restriction set for 7/12/2021. (Related documents(s) 424 , 415 ) (Sullivan, Katherine) (Filed on
                 4/12/2021) (Entered: 04/12/2021)
04/12/2021   433 Declaration of Douglas J. Dixon in Response (re 404 Administrative Motion to File Under
                 Seal) filed by Match Group, Inc. (Attachments: # 1 Exhibit A - Declaration of Adrian Ong)
                 (Dixon, Douglas) (Filed on 4/12/2021) Modified on 4/13/2021 (cjlS, COURT STAFF).
                 (Entered: 04/12/2021)
04/12/2021   434 NOTICE of Appearance by Asim M. Bhansali (Bhansali, Asim) (Filed on 4/12/2021) (Entered:
                 04/12/2021)
04/12/2021   435 Declaration of ANDREW ROPE in Support of 408 Amended Administrative Motion to File
                 Under Seal Conclusions of Law (Corrected) filed by Google LLC. (Related document(s) 408 )
                 (Bhansali, Asim) (Filed on 4/12/2021) Modified on 4/13/2021 (cjlS, COURT STAFF).
                 (Entered: 04/12/2021)
04/12/2021   436 Letter Brief re 419 MOTION For Pre-Trial Sanctions Against Epic Games, Inc. re 418 Order
                 on Stipulation filed byYoga Buddhi Co.. (Attachments: # 1 Exhibit Exhibit A)(Related
                 document(s) 419 ) (Dixon, Douglas) (Filed on 4/12/2021) (Entered: 04/12/2021)
04/12/2021   437 ORDER DENYING DEFENDANT APPLE INC.S MOTION FOR PRETRIAL
                 SANCTIONS by Judge Yvonne Gonzalez Rogers ;denying 419 Motion. (fs, COURT
                 STAFF) (Filed on 4/12/2021) (Entered: 04/12/2021)
04/12/2021   438 Declaration of R. Brass in Support of 404 Administrative Motion to File Under Seal filed by
                 Apple Inc. (Attachments: # 1 Proposed Order, # 2 Unredacted Version of Document Sought to
                 be Sealed, # 3 Certificate/Proof of Service)(Related document(s) 404 ) (Brass, Rachel) (Filed
                 on 4/12/2021) Modified on 4/13/2021 (cjlS, COURT STAFF). (Entered: 04/12/2021)
04/12/2021   439 ADMINISTRATIVE MOTION by Class Plaintiffs for Permission to View Trial via Zoom filed
                 by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz. Responses due
                 by 4/16/2021. (Attachments: # 1 Declaration Of Rachele R. Byrd, # 2 Proposed Order)(Byrd,
                 Rachele) (Filed on 4/12/2021) (Entered: 04/12/2021)
04/12/2021   440 STIPULATION WITH [PROPOSED] ORDER for Expedited Briefing and Hearing regarding
                 Epic's Motion for Special Master filed by Epic Games, Inc. Apple, Inc. (Bornstein, Gary) (Filed
                 on 4/12/2021) Modified on 4/13/2021 (cjlS, COURT STAFF). (Entered: 04/12/2021)
04/12/2021   441 MOTION to Appoint Special Master filed by Epic Games, Inc.. Responses due by 4/26/2021.
                 Replies due by 5/3/2021. (Attachments: # 1 Declaration of Justin C. Clarke in Support of Epic
                 Games, Inc.'s Motion to Appoint Special Master, # 2 Proposed Order Appointing Special
                 Master for Pre-Trial Rulings)(Bornstein, Gary) (Filed on 4/12/2021) (Entered: 04/12/2021)
04/12/2021   442 NOTICE of Appearance by John F. Cove, Jr (Cove, John) (Filed on 4/12/2021) (Entered:
                 04/12/2021)
04/12/2021   443 NOTICE of Appearance by Matthew G Berkowitz (Berkowitz, Matthew) (Filed on 4/12/2021)
                 (Entered: 04/12/2021)
04/12/2021   444 ADMINISTRATIVE MOTION to Keep Competitively Sensitive Information Under Seal re
                 410 Proposed Findings of Fact, 408 Amended Administrative Motion to File Under Seal and
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 93 of 525
                  Conclusions of Law (Corrected) filed by Sony Interactive Entertainment LLC. Responses due
                  by 4/16/2021. (Attachments: # 1 Declaration of D. Sechler Pursuant to Local Rule 79-5(e)(1) in
                  Response to Apple Inc.'s Administrative Motion to Partially Seal its Proposed Findings of Fact
                  and Conclusion of Law, # 2 Proposed Order Granting Non-Party Sony Interactive
                  Entertainment LLC's Administrative Motion to Keep Competitively Sensitive Information
                  Under Seal)(Cove, John) (Filed on 4/12/2021) (Entered: 04/12/2021)
04/13/2021   445 Order Granting 440 Stipulation for Expedited Briefing. The Court will set a hearing, if
                 necessary, after receipt and review of Apple's Responsive Brief. Entered by Judge Yvonne
                 Gonzalez Rogers. (This is a text-only entry generated by the court. There is no document
                 associated with this entry.) (Entered: 04/13/2021)
04/13/2021   446 OPPOSITION/RESPONSE (re 441 MOTION to Appoint Special Master ) filed byApple Inc..
                 (Dettmer, Ethan) (Filed on 4/13/2021) (Entered: 04/13/2021)
04/13/2021   466 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Status
                 Conference held via Zoom platform on 4/13/2021.Total Time in Court: 08 minutes. Court
                 Reporter: Raynee Mercado. (fs, COURT STAFF) (Date Filed: 4/13/2021) (Entered:
                 04/21/2021)
04/14/2021   447 Exhibit List of Discovery Excerpts Audio Video Likely To Be Used At Trial by Apple Inc...
                 (Doren, Richard) (Filed on 4/14/2021) (Entered: 04/14/2021)
04/14/2021   448 Plaintiff Epic Games, Inc.'s Exhibit List by Epic Games, Inc. (Byars, Michael) (Filed on
                 4/14/2021) Modified on 4/15/2021 (cjlS, COURT STAFF). (Entered: 04/14/2021)
04/14/2021   449 Plaintiff Epic Games, Inc.'s Audio Visual Exhibit List by Epic Games, Inc. (Byars, Michael)
                 (Filed on 4/14/2021) Modified on 4/15/2021 (cjlS, COURT STAFF). (Entered: 04/14/2021)
04/14/2021   450 Expert Witness List by Apple Inc. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, #
                 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10
                 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14 Exhibit N)(Doren, Richard)
                 (Filed on 4/14/2021) Modified on 4/15/2021 (cjlS, COURT STAFF). (Entered: 04/14/2021)
04/14/2021   451 Tentative Revised Trial Witness List by Apple Inc. (Doren, Richard) (Filed on 4/14/2021)
                 Modified on 4/15/2021 (cjlS, COURT STAFF). (Entered: 04/14/2021)
04/14/2021   452 Stipulation and Proposed Order re Trial Stipulations filed by Epic Games, Inc., Apple Inc.
                 (Forrest, Katherine) (Filed on 4/14/2021) Modified on 4/15/2021 (cjlS, COURT STAFF).
                 (Entered: 04/14/2021)
04/14/2021   453 Exhibit List by Apple Inc... (Doren, Richard) (Filed on 4/14/2021) (Entered: 04/14/2021)
04/14/2021   454 Epic Games, Inc.'s Tentative Revised Trial Witness List by Epic Games, Inc. (Forrest,
                 Katherine) (Filed on 4/14/2021) Modified on 4/15/2021 (cjlS, COURT STAFF). (Entered:
                 04/14/2021)
04/16/2021   455 NOTICE of Appearance of Katie Townsend as Counsel, filed by Reporters Committee for
                 Freedom of the Press and 18 Media Organizations (Townsend, Katie) (Filed on 4/16/2021)
                 Modified on 4/19/2021 (amd3S, COURT STAFF). (Entered: 04/16/2021)
04/16/2021   456 Corporate Disclosure Statement by Reporters Committee for Freedom of the Press and 18
                 Media Organizations (Townsend, Katie) (Filed on 4/16/2021) (Entered: 04/16/2021)
04/16/2021   457 ADMINISTRATIVE MOTION Trial Access filed by Reporters Committee for Freedom of the
                 Press and 18 Media Organizations. Responses due by 4/20/2021. (Attachments: # 1
                 Declaration, # 2 Proposed Order)(Townsend, Katie) (Filed on 4/16/2021) (Entered: 04/16/2021)
04/16/2021   458 ORDER re 457 ADMINISTRATIVE MOTION Trial Access filed by Reporters
                 Committee for Freedom of the Press and 18 Media Organizations. Filing due no later
                 than 12:30 PM PDT on April 19, 2021. Signed by Judge Yvonne Gonzalez Rogers on
                 4/16/2021. (fs, COURT STAFF) (Filed on 4/16/2021) (Entered: 04/16/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 94 of 525
04/19/2021   459 Joint Response to 458 April 16, 2021 Order by Epic Games, Inc., Apple, Inc. (Forrest,
                 Katherine) (Filed on 4/19/2021) Modified on 4/19/2021 (cjlS, COURT STAFF). (Entered:
                 04/19/2021)
04/19/2021   460 CLERK'S NOTICE :This court is a participant in the District Court Audio Streaming Pilot.

                  See www.uscourts.gov/about-federal-courts/judicial-administration/district-court-audio-
                  streaming-pilot.

                  The parties in this case have consented to audio streaming the Wednesday, April 21, 2021 at
                  9:00 AM Pretrial Conference.

                  Members of the press and public may listen to the live audio stream of the hearing at the court's
                  YouTube channel: www.youtube.com/user/USDCCAND.

                  Pretrial Conference set for WEDNESDAY, 4/21/2021 09:00 AM before Judge Yvonne
                  Gonzalez Rogers. (This is a text-only entry generated by the court. There is no document
                  associated with this entry.) (fs, COURT STAFF) (Filed on 4/19/2021) (Entered: 04/19/2021)
04/19/2021   461 CLERKS NOTICE SETTING ZOOM WEBINAR VIDEOCONFERENCE HEARING FOR
                 THE Pretrial Conference set for Wednesday, 4/21/2021 09:00 AM VIA ZOOM Webinar
                 Videoconference before Judge Yvonne Gonzalez Rogers.

                  This proceeding will be held via a Zoom webinar.




                  Webinar Access: All counsel, members of the public, and media may access the webinar
                  information at https://www.cand.uscourts.gov/ygr



                  Please click the link below to join webinar (public hearings). If you are a case participant, you
                  will join as an attendee, then you will be brought into the proceeding by court staff.

                  https://cand-uscourts.zoomgov.com/j/1618764848?
                  pwd=bW03Y2NvV0YrK2FQSkxoMXRxOWprQT09

                  Webinar ID: 161 876 4848
                  Password: 715550

                  Local telephone dial-in:US: +1 (669) 254-5252 or +1 (646) 828-7666


                  General Order 58. Persons granted access to court proceedings held by telephone or
                  videoconference are reminded that photographing, recording, and rebroadcasting of court
                  proceedings, including screenshots or other visual copying of a hearing, is absolutely
                  prohibited.

                  Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.



                  Pretrial Conference set for 4/21/2021 09:00 AM in Oakland, - Videoconference Only before
                  Judge Yvonne Gonzalez Rogers. (Related documents(s) 460

                  Live Aud io Stream: www.youtube.com/user/USDCCAND
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 95 of 525

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (fs, COURT STAFF) (Filed on 4/19/2021) (Entered: 04/19/2021)
04/19/2021   462 Response re 457 ADMINISTRATIVE MOTION Trial Access byEpic Games, Inc.. (Forrest,
                 Katherine) (Filed on 4/19/2021) (Entered: 04/19/2021)
04/20/2021   463 MOTION for leave to appear in Pro Hac Vice by Karl Huth of Huth Reynolds LLP ( Filing fee
                 $ 317, receipt number 0971-15862001.) Filed by Shelley Gould. (Huth, Karl) (Filed on
                 4/20/2021) Modified on 4/21/2021 (amd3S, COURT STAFF). (Entered: 04/20/2021)
04/20/2021   464 MOTION for leave to appear in Pro Hac Vice by Matthew John Reynolds of Huth Reynolds
                 LLP ( Filing fee $ 317, receipt number 0971-15862505.) filed by Shelley Gould. (Reynolds,
                 Matthew) (Filed on 4/20/2021) (Entered: 04/20/2021)
04/20/2021   465 STIPULATION WITH PROPOSED ORDER Concerning Objections to Deposition Testimony
                 filed by Epic Games, Inc., Apple Inc. (Forrest, Katherine) (Filed on 4/20/2021 Modified on
                 4/21/2021 (amd3S, COURT STAFF). (Entered: 04/20/2021)
04/21/2021   467 TRANSCRIPT ORDER for proceedings held on 4/21/2021 before Judge Yvonne Gonzalez
                 Rogers by Apple Inc., for Court Reporter Raynee Mercado. (Srinivasan, Jagannathan) (Filed on
                 4/21/2021) (Entered: 04/21/2021)
04/21/2021   468 PRETRIAL ORDER NO. 4. Signed by Judge Yvonne Gonzalez Rogers on 4/21/2021. (fs,
                 COURT STAFF) (Filed on 4/21/2021) (Entered: 04/21/2021)
04/21/2021   469 TRANSCRIPT ORDER for proceedings held on 04/21/2021 before Judge Yvonne Gonzalez
                 Rogers by Epic Games, Inc., for Court Reporter Diane Skillman. (Byars, Michael) (Filed on
                 4/21/2021) (Entered: 04/21/2021)
04/21/2021   470 TRANSCRIPT ORDER for proceedings held on 4/21/21 before Judge Yvonne Gonzalez
                 Rogers by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, for
                 Court Reporter Diane Skillman. (Byrd, Rachele) (Filed on 4/21/2021) (Entered: 04/21/2021)
04/21/2021   472 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Pretrial
                 Conference held via Zoom Webinar Videoconference on 4/21/2021 and via the District
                 Court Audio Streaming Pilot. Total Time in Court: 1:30. Court Reporter: Diane
                 Skillman. (fs, COURT STAFF) (Date Filed: 4/21/2021) Modified on 4/22/2021 (fs, COURT
                 STAFF). (Entered: 04/22/2021)
04/22/2021   471 Transcript of Proceedings held on April 21, 2021, before Judge Yvonne Gonzalez Rogers.
                 Court Reporter Diane E. Skillman, telephone number 925-899-2912,
                 Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                 this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                 through the Court Reporter until the deadline for the Release of Transcript Restriction. After
                 that date it may be obtained through PACER. Any Notice of Intent to Request Redaction, if
                 required, is due no later than 5 business days from date of this filing. (Re 469 Transcript Order
                 ) Release of Transcript Restriction set for 7/21/2021. (Related documents(s) 469 ) (Skillman,
                 Diane) (Filed on 4/22/2021) (Entered: 04/22/2021)
04/22/2021   473 STIPULATION WITH PROPOSED ORDER re Claim for Breach of Contract filed by Apple
                 Inc., Epic Games Inc. (Doren, Richard) (Filed on 4/22/2021) Modified on 4/23/2021 (amd3S,
                 COURT STAFF). (Entered: 04/22/2021)
04/23/2021   474 ORDER by Judge Yvonne Gonzalez Rogers granting 473 Stipulation re Breach of
                 Contract Counterclaim. (fs, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/23/2021)
04/23/2021   475 Proposed Protocol for Press Pool Trial Coverage re 468 Pretrial Order by Reporters Committee
                 for Freedom of the Press and 18 Media Organizations. (Townsend, Katie) (Filed on 4/23/2021)
                 Modified on 4/27/2021 (cjlS, COURT STAFF). (Entered: 04/23/2021)
04/23/2021   476 Class Plaintiffs' Response to Court's Order re In-Person Attendance at Trial re 468 Pretrial
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 96 of 525
                   Order by Donald R. Cameron. (Berman, Steve) (Filed on 4/23/2021) Modified on 4/27/2021
                   (cjlS, COURT STAFF). (Entered: 04/23/2021)
04/23/2021   477 ORDER by Judge Yvonne Gonzalez Rogers granting 463 Motion for Pro Hac Vice as to
                 Karl Huth. (fs, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/23/2021)
04/23/2021   478 ORDER by Judge Yvonne Gonzalez Rogers granting 464 Motion for Pro Hac Vice as to
                 Matthew John Reynolds. (fs, COURT STAFF) (Filed on 4/23/2021) (Entered: 04/23/2021)
04/23/2021   479 Proposed Order Authorizing the Entry of Plaintiff Epic Games, Inc.'s Trial Equipment Into
                 Courthouse by Epic Games, Inc.. (Byars, Michael) (Filed on 4/23/2021) (Entered: 04/23/2021)
04/25/2021   480 DEFENDANT APPLE INC.S UPDATED LIST OF DISCOVERY EXCERPTS, AUDIO, AND
                 VIDEO LIKELY TO BE USED AT TRIAL by Apple Inc. (Doren, Richard) (Filed on
                 4/25/2021) Modified on 4/27/2021 (cjlS, COURT STAFF). (Entered: 04/25/2021)
04/25/2021   481 Defendant Trial Exhibit List by Apple Inc. (Doren, Richard) (Filed on 4/25/2021) Modified on
                 4/27/2021 (cjlS, COURT STAFF). (Entered: 04/25/2021)
04/25/2021   482 Plaintiff Epic Games, Inc.'s Supplemental List of Summary Exhibits by Epic Games, Inc.
                 (Byars, Michael) (Filed on 4/25/2021) Modified on 4/27/2021 (cjlS, COURT STAFF).
                 (Entered: 04/25/2021)
04/26/2021   483 TRANSCRIPT ORDER for Future Trial with Daily Transcripts. (oh, COURT STAFF) (Filed
                 on 4/26/2021) (Entered: 04/26/2021)
04/26/2021   484 Proposed Order Authorizing Entry of Apple's Trial Equipment by Apple Inc.. (Lo, Jason) (Filed
                 on 4/26/2021) (Entered: 04/26/2021)
04/26/2021   485 PRETRIAL ORDER NO. 5. Signed by Judge Yvonne Gonzalez Rogers on 4/26/2021. (fs,
                 COURT STAFF) (Filed on 4/26/2021) (Entered: 04/26/2021)
04/26/2021   486 Administrative Motion to File Under Seal DX-3891 filed by Apple Inc.. (Attachments: # 1
                 Declaration of Rachel Brass, # 2 Proposed Order, # 3 Exhibit DX-3891, # 4 Exhibit DX-3891
                 (unredacted), # 5 Certificate/Proof of Service)(Brass, Rachel) (Filed on 4/26/2021) (Entered:
                 04/26/2021)
04/26/2021   487 Second Revised Tentative Witness List by Apple Inc. (Doren, Richard) (Filed on 4/26/2021)
                 Modified on 4/27/2021 (amd3S, COURT STAFF). (Entered: 04/26/2021)
04/26/2021   488 Epic Games, Inc.'s Tentative Updated Trial Witness List by Epic Games, Inc. (Forrest,
                 Katherine) (Filed on 4/26/2021) Modified on 4/27/2021 (cjlS, COURT STAFF). (Entered:
                 04/26/2021)
04/27/2021   489 Administrative Motion to File Under Seal Expert Written Direct Testimony filed by Apple Inc..
                 (Attachments: # 1 Declaration of R. Brass, # 2 Proposed Order, # 3 Redacted Version of
                 Document Sought to be Sealed (Ex. Expert 6), # 4 Redacted Version of Document Sought to be
                 Sealed (Ex. Expert 7), # 5 Redacted Version of Document Sought to be Sealed (Ex. Expert 8), #
                 6 Redacted Version of Document Sought to be Sealed (Ex. Expert 11), # 7 Unredacted Version
                 of Document Sought to be Sealed (Ex. Expert 6), # 8 Unredacted Version of Document Sought
                 to be Sealed (Ex. Expert 7), # 9 Unredacted Version of Document Sought to be Sealed (Ex.
                 Expert 8), # 10 Unredacted Version of Document Sought to be Sealed (Ex. Expert 11), # 11
                 Certificate/Proof of Service)(Brass, Rachel) (Filed on 4/27/2021) (Entered: 04/27/2021)
04/27/2021   490 NOTICE of Filing of Expert Written Direct Testimony by Apple Inc. (Attachments: # 1 Ex.
                 Expert 6, # 2 Ex. Expert 7, # 3 Ex. Expert 8, # 4 Ex. Expert 9, # 5 Ex. Expert 10, # 6 Ex. Expert
                 11, # 7 Ex. Expert 12)(Brass, Rachel) (Filed on 4/27/2021) Modified on 4/28/2021 (cjlS,
                 COURT STAFF). (Entered: 04/27/2021)
04/27/2021   491 Epic Games, Inc.'s Administrative Motion to Seal Portions of its Four-Hour Deposition
                 Designation filed by Epic Games, Inc. (Attachments: # 1 Declaration of M. Brent Byars, # 2
                 Proposed Order, # 3 Epic Games, Inc.'s Four-Hour Deposition Designation, # 4
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 97 of 525
                  Certificate/Proof of Service)(Byars, Michael) (Filed on 4/27/2021) Modified on 4/28/2021
                  (cjlS, COURT STAFF). (Entered: 04/27/2021)
04/27/2021   492 Epic Games, Inc.'s Four-Hour Deposition Designation (Redacted) by Epic Games, Inc. (Forrest,
                 Katherine) (Filed on 4/27/2021) Modified on 4/28/2021 (cjlS, COURT STAFF). (Entered:
                 04/27/2021)
04/27/2021   493 Joint Discovery Letter Brief Regarding Apple's Clawback Of Documents filed by Epic Games,
                 Inc., Apple Inc. (Even, Yonatan) (Filed on 4/27/2021) Modified on 4/28/2021 (cjlS, COURT
                 STAFF). (Entered: 04/27/2021)
04/27/2021   494 ORDER AUTHORIZING THE ENTRY OF EPIC GAMES INC.'S TRIAL
                 EQUIPMENT INTO COURTHOUSE. Signed by Judge Yvonne Gonzalez Rogers on
                 4/27/2021. (fs, COURT STAFF) (Filed on 4/27/2021) (Entered: 04/27/2021)
04/27/2021   495 NOTICE of Filing of Deposition Designations by Apple Inc. (Brass, Rachel) (Filed on
                 4/27/2021) Modified on 4/28/2021 (cjlS, COURT STAFF). (Entered: 04/27/2021)
04/27/2021   496 ORDER re 493 Letter Brief filed by Epic Games, Inc. The Court orders Apple to submit
                 the documents by emailing them by 5p.m. today. The Court orders Apple to file any
                 declarations in support of its claim of privilege by 11:59 p.m. today. Epic may file a
                 response to these declarations by noon tomorrow. Signed by Judge Thomas S. Hixson on
                 4/27/2021. (cdnS, COURT STAFF) (Filed on 4/27/2021) (Entered: 04/27/2021)
04/27/2021   497 ORDER AUTHORIZING THE ENTRY OF DEFENDANT APPLE INC.'S TRIAL
                 EQUIPMENT INTO COURTHOUSE. Signed by Judge Yvonne Gonzalez Rogers on
                 4/27/2021. (fs, COURT STAFF) (Filed on 4/27/2021) (Entered: 04/27/2021)
04/27/2021   498 Stipulation and Proposed Order Regarding Admissibility of Documents Submitted With Four-
                 Hour Deposition Designations filed by Epic Games, Inc., Apple Inc. (Forrest, Katherine) (Filed
                 on 4/27/2021) Modified on 4/28/2021 (cjlS, COURT STAFF). (Entered: 04/27/2021)
04/27/2021   499 DECLARATION of SEAN CAMERON in Opposition to 493 to Epic's Motion to Compel
                 Production of Documents filed by Apple Inc. (Related document(s) 493 ) (Dettmer, Ethan)
                 (Filed on 4/27/2021) Modified on 4/28/2021 (cjlS, COURT STAFF). (Entered: 04/27/2021)
04/27/2021   500 NOTICE of Appearance by Marc David Peters for Non-Party NVIDIA Corporation (Peters,
                 Marc) (Filed on 4/27/2021) (Entered: 04/27/2021)
04/27/2021   501 DECLARATION of PHILLIP W. SCHILLER in Opposition to 493 to Epic's Motion to Compel
                 Production of Documents filed byApple Inc. (Related document(s) 493 ) (Dettmer, Ethan)
                 (Filed on 4/27/2021) Modified on 4/28/2021 (cjlS, COURT STAFF). (Entered: 04/27/2021)
04/27/2021   502 Notice of Supporting Materials Cited in 493 Letter Brief by Apple Inc. (Attachments: # 1
                 Attachment 1, # 2 Attachment 2, # 3 Attachment 3, # 4 Attachment 4, # 5 Attachment 5, # 6
                 Attachment 6, # 7 Attachment 7)(Dettmer, Ethan) (Filed on 4/27/2021) Modified on 4/28/2021
                 (cjlS, COURT STAFF). (Entered: 04/27/2021)
04/27/2021   503 Administrative Motion to File Under Seal Deposition Testimony in Support of Apple Inc.'s
                 Position in 493 Joint Letter Brief filed by Apple Inc.. (Attachments: # 1 Declaration of E.
                 Dettmer, # 2 Proposed Order, # 3 Exhibit A, Dettmer Decl'n, # 4 Exhibit A, Dettmer Decl'n)
                 (Dettmer, Ethan) (Filed on 4/27/2021) (Entered: 04/27/2021)
04/27/2021   504 ADMINISTRATIVE MOTION to seal portions of trial exhibits and testimony , Administrative
                 Motion to File Under Seal filed by NVIDIA Corporation. Responses due by 5/3/2021.
                 (Attachments: # 1 Declaration of Aashish Patel, # 2 Declaration of Marc David Peters, # 3
                 Proposed Order, # 4 Exhibit Redacted Version of Patel Exhibit A, # 5 Exhibit Unredacted
                 Version of Patel Exhibit A, # 6 Exhibit Redacted Version of Patel Exhibit B, # 7 Exhibit
                 Unredacted Version of Patel Exhibit B, # 8 Exhibit Redacted Version of Patel Exhibit C, # 9
                 Exhibit Unredacted Version of Patel Exhibit C)(Peters, Marc) (Filed on 4/27/2021) (Entered:
                 04/27/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 98 of 525
04/27/2021   505 Administrative Motion to File Under Seal Deposition Designations filed by Apple Inc..
                 (Attachments: # 1 Declaration of Rachel Brass, # 2 Proposed Order)(Brass, Rachel) (Filed on
                 4/27/2021) (Entered: 04/27/2021)
04/27/2021   506 Administrative Motion to File Under Seal filed by Google LLC. (Attachments: # 1 Declaration
                 of Andrew Rope, # 2 Proposed Order, # 3 Unredacted Version of Exhibit A, # 4 Unredacted
                 Version of Exhibit B, # 5 Unredacted Version of Exhibit C, # 6 Unredacted Version of Exhibit
                 D, # 7 Unredacted Version of Exhibit E, # 8 Unredacted Version of Exhibit F, # 9 Unredacted
                 Version of Exhibit G, # 10 Unredacted Version of Exhibit H, # 11 Unredacted Version of
                 Exhibit I)(Bhansali, Asim) (Filed on 4/27/2021) (Entered: 04/27/2021)
04/27/2021   507 EXHIBITS re 506 Administrative Motion to File Under Seal filed byGoogle LLC.
                 (Attachments: # 1 Unredacted Version of Exhibit K, # 2 Unredacted Version of Exhibit L, # 3
                 Unredacted Version of Exhibit M, # 4 Unredacted Version of Exhibit N, # 5 Unredacted
                 Version of Exhibit O, # 6 Unredacted Version of Exhibit P, # 7 Unredacted Version of Exhibit
                 Q, # 8 Unredacted Version of Exhibit R, # 9 Unredacted Version of Exhibit S)(Related
                 document(s) 506 ) (Bhansali, Asim) (Filed on 4/27/2021) (Entered: 04/27/2021)
04/28/2021   508 NOTICE of submission of written direct testimony of expert witnesses by Epic Games, Inc.
                 (Attachments: # 1 Ex. Expert 1, # 2 Ex. Expert 2, # 3 Ex. Expert 3, # 4 Ex. Expert 4, # 5 Ex.
                 Expert 5, # 6 Ex. Expert 13, # 7 Ex. Expert 14, # 8 Ex. Expert 15, # 9 Ex. Expert 16)(Byars,
                 Michael) (Filed on 4/28/2021) Modified on 4/29/2021 (amd3S, COURT STAFF). (Entered:
                 04/28/2021)
04/28/2021   509 Epic Games, Inc.'s Administrative Motion to Seal Portions of Its Expert Written Direct
                 Examinations filed by Epic Games, Inc. (Attachments: # 1 Attachment A, # 2 Declaration of
                 M. Brent Byars, # 3 Proposed Order, # 4 Redacted Version of Ex. Expert 1, # 5 Unredacted
                 Version of Ex. Expert 1, # 6 Redacted Version of Ex. Expert 2, # 7 Unredacted Version of Ex.
                 Expert 2, # 8 Redacted Version of Ex. Expert 3, # 9 Unredacted Version of Ex. Expert 3, # 10
                 Redacted Version of Ex. Expert 13, # 11 Unredacted Version of Ex. Expert 13, # 12 Redacted
                 Version of Ex. Expert 14, # 13 Unredacted Version of Ex. Expert 14, # 14 Redacted Version of
                 Ex. Expert 15, # 15 Unredacted Version of Ex. Expert 15, # 16 Redacted Version of Ex. Expert
                 16, # 17 Unredacted Version of Ex. Expert 16)(Byars, Michael) (Filed on 4/28/2021) Modified
                 on 4/29/2021 (cjlS, COURT STAFF). (Entered: 04/28/2021)
04/28/2021   510 Joint Stipulation and Proposed Order Regarding Expert Direct Testimony filed by Epic Games,
                 Inc., Apple Inc. (Bornstein, Gary) (Filed on 4/28/2021) Modified on 4/29/2021 (cjlS, COURT
                 STAFF). (Entered: 04/28/2021)
04/28/2021    511 PLAINTIFF AND COUNTERDEFENDANT EPIC GAMES, INC.S RESPONSE TO
                  DECLARATIONS OF PHILLIP W. SCHILLER AND SEAN CAMERON IN SUPPORT OF
                  APPLES OPPOSITION TO EPICS MOTION TO COMPEL PRODUCTION OF
                  DOCUMENTS by Epic Games, Inc. (Even, Yonatan) (Filed on 4/28/2021) Modified on
                  4/29/2021 (cjlS, COURT STAFF). (Entered: 04/28/2021)
04/28/2021   512 Discovery Order re 493 Letter Brief. Signed by Judge Thomas S. Hixson on 4/28/2021.
                 (cdnS, COURT STAFF) (Filed on 4/28/2021) (Entered: 04/28/2021)
04/28/2021   513 Third Party ADMINISTRATIVE MOTION PER CIVIL LOCAL RULE 7-11 TO SEAL
                 TRIAL EXHIBITS IN THEIR ENTIRETY filed by App Annie Inc.. Responses due by
                 5/3/2021. (Attachments: # 1 Declaration of Benjamin M. Crosson, # 2 Declaration of Ketaki
                 Rao, # 3 Proposed Order)(Crosson, Benjamin) (Filed on 4/28/2021) (Entered: 04/28/2021)
04/28/2021   514 Administrative Motion to File Under Seal PX-2339 filed by Apple Inc.. (Attachments: # 1
                 Declaration of R. Brass, # 2 Proposed Order, # 3 Redacted Version of Document Sought to be
                 Sealed, # 4 Unredacted Version of Document Sought to be Sealed, # 5 Certificate/Proof of
                 Service)(Brass, Rachel) (Filed on 4/28/2021) (Entered: 04/28/2021)
04/28/2021   515 ADMINISTRATIVE MOTION Partially Seal the Courtroom filed by Apple Inc.. Responses
                 due by 5/3/2021. (Attachments: # 1 Declaration of R. Brass, # 2 Proposed Order)(Brass,
                 Rachel) (Filed on 4/28/2021) (Entered: 04/28/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 99 of 525
04/28/2021   516 Non-Party Sony Interactive Entertainment LLC's Administrative Motion to Keep
                 Competitively Sensitive Information Under Seal filed by Sony Interactive Entertainment LLC.
                 (Attachments: # 1 Declaration of Don Sechler, # 2 Declaration of John F. Cove, Jr., # 3 Exhibit
                 Exhibit A (Redacted), # 4 Exhibit Exhibit A (Unredacted), # 5 Exhibit Exhibit B (Redacted), #
                 6 Exhibit Exhibit B (Unredacted), # 7 Exhibit Exhibit C (Redacted), # 8 Exhibit Exhibit C
                 (Unredacted), # 9 Proposed Order, # 10 Certificate/Proof of Service)(Cove, John) (Filed on
                 4/28/2021) Modified on 4/29/2021 (cjlS, COURT STAFF). (Entered: 04/28/2021)
04/28/2021   517 Administrative Motion to File Under Seal Objections to Expert Testimony filed by Apple Inc..
                 (Attachments: # 1 Declaration of M. Perry, # 2 Proposed Order, # 3 Redacted Version of
                 Document Sought to be Sealed (Objections to Expert Testimony), # 4 Redacted Version of
                 Document Sought to be Sealed (Athey Deposition), # 5 Unredacted Version of Document
                 Sought to be Sealed (Objections to Expert Testimony), # 6 Unredacted Version of Document
                 Sought to be Sealed (Athey Deposition), # 7 Certificate/Proof of Service)(Perry, Mark) (Filed
                 on 4/28/2021) (Entered: 04/28/2021)
04/28/2021   518 OBJECTIONS to Expert Testimony by Apple Inc.. (Attachments: # 1 Declaration of M. Perry, #
                 2 Exhibit 1, # 3 Exhibit 2)(Perry, Mark) (Filed on 4/28/2021) (Entered: 04/28/2021)
04/28/2021   519 Joint Stipulation and Proposed Order Regarding Rebuttal Expert Direct Testimony filed by
                 Epic Games, Inc., Apple Inc. (Bornstein, Gary) (Filed on 4/28/2021) Modified on 4/29/2021
                 (cjlS, COURT STAFF). (Entered: 04/28/2021)
04/29/2021   520 Statement of Objections to Apple Expert's Written Direct Testimony by Epic Games, Inc.
                 (Bornstein, Gary) (Filed on 4/29/2021) Modified on 4/30/2021 (cjlS, COURT STAFF).
                 (Entered: 04/29/2021)
04/29/2021   521 PRETRIAL ORDER NO. 6 RE: OBJECTIONS TO EXPERT WRITTEN DIRECT
                 TESTIMONY 517 518 520 . Signed by Judge Yvonne Gonzalez Rogers on 4/29/2021.
                 (ygrlc2S, COURT STAFF) (Filed on 4/29/2021) (Entered: 04/29/2021)
04/29/2021   522 Administrative Motion to File Under Seal filed by Yoga Buddhi Co.. (Attachments: # 1
                 Declaration of Douglas J. Dixon, # 2 Declaration of Benjamin Simon, # 3 Proposed Order, # 4
                 Redacted Version of Exhibit A, # 5 Unredacted Version of Exhibit A, # 6 Redacted Version of
                 Exhibit B, # 7 Unredacted Version of Exhibit B, # 8 Redacted Version of Exhibit C, # 9
                 Unredacted Version of Exhibit C, # 10 Redacted Version of Exhibit D, # 11 Unredacted Version
                 of Exhibit D, # 12 Redacted Version of Exhibit E, # 13 Unredacted Version of Exhibit E, # 14
                 Redacted Version of Exhibit F, # 15 Unredacted Version of Exhibit F, # 16 Redacted Version of
                 Exhibit G, # 17 Unredacted Version of Exhibit G, # 18 Redacted Version of Exhibit H, # 19
                 Unredacted Version of Exhibit H, # 20 Redacted Version of Exhibit I, # 21 Unredacted Version
                 of Exhibit I, # 22 Redacted Version of Exhibit J, # 23 Unredacted Version of Exhibit J)(Dixon,
                 Douglas) (Filed on 4/29/2021) (Entered: 04/29/2021)
04/29/2021   523 NOTICE of Appearance by Patrick Maben Hammon. (Hammon, Patrick) (Filed on 4/29/2021)
                 Modified on 4/30/2021 (cjlS, COURT STAFF). (Entered: 04/29/2021)
04/29/2021   524 TRANSCRIPT ORDER for Future Trial with Daily Transcripts by Edward W. Hayter, Edward
                 Lawrence, Robert Pepper, Stephen H. Schwartz. (Byrd, Rachele) (Filed on 4/29/2021)
                 (Entered: 04/29/2021)
04/29/2021   525 Administrative Motion to File Under Seal Non-Party Roblox Inc's Administrative Motion to
                 Keep Competitively Sensitive Information Under Seal filed by Roblox, Inc.. (Attachments: # 1
                 Declaration Declaration of Hans Gunawan Pursuant to Local Rule 79-5(e)(1) In Support of
                 Roblox Inc.'s Administrative Motion to Keep Competitively Sensitive Information Under Seal,
                 # 2 Proposed Order [Proposed] Order Granting Non-Party Roblox Inc's Administrative Motion
                 to Keep Competitively Sensitive Information Under Seal, # 3 Certificate/Proof of Service
                 Certificate of Service)(Hammon, Patrick) (Filed on 4/29/2021) (Entered: 04/29/2021)
04/29/2021   526 Administrative Motion to File Under Seal Certain Trial Exhibits filed by Valve Corporation.
                 (Attachments: # 1 Declaration of Karl Quackenbush in Support of Non-Party Valve
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 100 of 525
                   Corporation's Administrative Motion to Seal Certain Trial Exhibits of Defendant Apple, Inc., #
                   2 Proposed Order Granting Non-Party Valve Corporation's Administrative Motion to Seal
                   Certain Trial Exhibits of Defendant Apple, Inc., # 3 Exhibit A Unredacted DX3585, # 4 Exhibit
                   B Unredacted DX5333, # 5 Exhibit C Unredacted DX3931, # 6 Exhibit D Unredacted DX4202,
                   # 7 Exhibit E Unredacted DX4388, # 8 Exhibit F Unredacted DX3746, # 9 Exhibit G
                   Unredacted DX3868 DX5322, # 10 Exhibit H Unredacted DX4514 DX5321, # 11 Exhibit I
                   Unredacted DX4200 DX5365)(Chang, Jaemin) (Filed on 4/29/2021) (Entered: 04/29/2021)
04/29/2021    527 Epic Games, Inc.'s Notice of Submission of Redacted Version of Written Direct Testimony of
                  Dr. David S. Evans (Ex. Expert 1) by Epic Games, Inc. (Attachments: # 1 Redacted Version of
                  Ex. Expert 1)(Byars, Michael) (Filed on 4/29/2021) Modified on 4/30/2021 (cjlS, COURT
                  STAFF). (Entered: 04/29/2021)
04/29/2021    528 Administrative Motion to File Under Seal filed by Match Group, Inc.. (Attachments: # 1
                  Declaration, # 2 Declaration, # 3 Proposed Order, # 4 Unredacted Version of Exhibit A, # 5
                  Redacted Version of Exhibit B, # 6 Unredacted Version of Exhibit B, # 7 Redacted Version of
                  Exhibit C, # 8 Unredacted Version of Exhibit C, # 9 Redacted Version of Exhibit D, # 10
                  Unredacted Version of Exhibit, # 11 Redacted Version of Exhibit E, # 12 Unredacted Version of
                  Exhibit E, # 13 Redacted Version of Exhibit F, # 14 Unredacted Version of Exhibit F, # 15
                  Redacted Version of Exhibit G, # 16 Unredacted Version of Exhibit G, # 17 Unredacted Version
                  of Exhibit H)(Dixon, Douglas) (Filed on 4/29/2021) (Entered: 04/29/2021)
04/29/2021    529 Declaration of Adrian Ong in Support of 491 Epic Games, Inc.'s Administrative Motion to Seal
                  Portions of its Four-Hour Deposition Designation filed byMatch Group, Inc.. (Related
                  document(s) 491 ) (Dixon, Douglas) (Filed on 4/29/2021) (Entered: 04/29/2021)
04/29/2021    530 CERTIFICATE OF SERVICE by Epic Games, Inc. re 509 Epic Games, Inc.'s Administrative
                  Motion to Seal Portions of Its Expert Written Direct Examinations (Byars, Michael) (Filed on
                  4/29/2021) (Entered: 04/29/2021)
04/29/2021    531 CERTIFICATE OF SERVICE by Epic Games, Inc. (Byars, Michael) (Filed on 4/29/2021)
                  (Entered: 04/29/2021)
04/30/2021    532 Press Pool Schedule for Week of May 3, 2021 re 485 Pretrial Order by Reporters Committee
                  for Freedom of the Press and 18 Media Organizations. (Townsend, Katie) (Filed on 4/30/2021)
                  Modified on 4/30/2021 (cjlS, COURT STAFF). (Entered: 04/30/2021)
04/30/2021    533 Class Plaintiffs' Schedule Re: In-Person Attendance at Trial, Week of May 3, 2021 re 485
                  Pretrial Order by Donald R. Cameron.(Berman, Steve) (Filed on 4/30/2021) Modified on
                  4/30/2021 (cjlS, COURT STAFF). (Entered: 04/30/2021)
04/30/2021    534 DEFENDANT APPLE INC.S RESPONSE TO COURT ORDER RE: OBJECTIONS TO
                  EXPERT TESTIMONY re 520 Statement, 521 Order on Objections to Expert Testimony by
                  Apple Inc. (Perry, Mark) (Filed on 4/30/2021) Modified on 4/30/2021 (cjlS, COURT STAFF).
                  (Entered: 04/30/2021)
04/30/2021    535 DECLARATION OF ANDREW ROPE IN SUPPORT OF SEALING PORTIONS PROPOSED
                  TRIAL TESTIMONY re 509 Epic Games, Inc.'s Administrative Motion to Seal Portions of Its
                  Expert Written Direct Examinations, 489 Administrative Motion to File Under Seal Expert
                  Written Direct Testimony, 505 Administrative Motion to File Under Seal Deposition
                  Designations, 491 Epic Games, Inc.'s Administrative Motion to Seal Portions of its Four-Hour
                  Deposition Designation filed by Google LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                  Exhibit C, # 4 Exhibit D)(Related document(s) 509 , 489 , 505 , 491 ) (Bhansali, Asim) (Filed
                  on 4/30/2021) Modified on 4/30/2021 (cjlS, COURT STAFF). (Entered: 04/30/2021)
04/30/2021    536 Epic Games, Inc.'s Statement Responding to Pretrial Order No. 6 & Apple Inc.'s Objections to
                  Expert Testimony by Epic Games, Inc. (Bornstein, Gary) (Filed on 4/30/2021) Modified on
                  4/30/2021 (cjlS, COURT STAFF). (Entered: 04/30/2021)
04/30/2021    537 Proposed Order re 489 Administrative Motion to File Under Seal Expert Written Direct
                  Testimony, 505 Administrative Motion to File Under Seal Deposition Designations, 491 Epic
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 101 of 525
                   Games, Inc.'s Administrative Motion to Seal Portions of its Four-Hour Deposition Designation,
                   509 Epic Games, Inc.'s Administrative Motion to Seal Portions of Its Expert Written Direct
                   Examinations by Google LLC. (Bhansali, Asim) (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    538 SUPPLEMENTAL STIPULATION AND PROPOSED ORDER RE TRIAL STIPULATIONS
                  filed by Epic Games, Inc., Apple Inc. (Forrest, Katherine) (Filed on 4/30/2021) Modified on
                  4/30/2021 (cjlS, COURT STAFF). (Entered: 04/30/2021)
04/30/2021    539 OPPOSITION/RESPONSE (re 515 ADMINISTRATIVE MOTION Partially Seal the
                  Courtroom ) filed byEpic Games, Inc.. (Bornstein, Gary) (Filed on 4/30/2021) (Entered:
                  04/30/2021)
04/30/2021    540 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO EPIC GAMES, INC.S
                  ADMINISTRATIVE MOTION TO SEAL PORTIONS OF ITS EXPERT WRITTEN DIRECT
                  EXAMINATIONS filed by Apple Inc. (Attachments: # 1 Proposed Order, # 2 Unredacted
                  Version of Document Sought to be Sealed (Ex. Expert 1), # 3 Unredacted Version of Document
                  Sought to be Sealed (Ex. Expert 2), # 4 Unredacted Version of Document Sought to be Sealed
                  (Ex. Expert 3), # 5 Unredacted Version of Document Sought to be Sealed (Ex. Expert 13), # 6
                  Unredacted Version of Document Sought to be Sealed (Ex. Expert 14), # 7 Unredacted Version
                  of Document Sought to be Sealed (Ex. Expert 15), # 8 Unredacted Version of Document
                  Sought to be Sealed (Ex. Expert 16), # 9 Certificate/Proof of Service)(Related document(s) 509
                  ) (Brass, Rachel) (Filed on 4/30/2021) Modified on 4/30/2021 (cjlS, COURT STAFF).
                  (Entered: 04/30/2021)
04/30/2021    541 TRANSCRIPT ORDER for Future Trial with Daily Transcripts. (oh, COURT STAFF) (Filed
                  on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    542 REDACTED EXHIBIT re 489 Administrative Motion to File Under Seal Re: Expert Written
                  Direct Testimony, 490 Notice (Other), (Replacement for 489-3 and 490-1 (Expert #6)) filed by
                  Apple Inc. (Related document(s) 489 , 490 ) (Brass, Rachel) (Filed on 4/30/2021) Modified on
                  5/3/2021 (cjlS, COURT STAFF). (Entered: 04/30/2021)
04/30/2021    543 DECLARATION OF BRIAN SIMS IN SUPPORT OF APPLE INC.S ADMINISTRATIVE
                  MOTION TO SEAL (re 515 ADMINISTRATIVE MOTION Partially Seal the Courtroom)
                  filed by PayPal, Inc. (Attachments: # 1 Exhibit A, # 2 Proposed Order)(Yang, Yi) (Filed on
                  4/30/2021) Modified on 5/3/2021 (cjlS, COURT STAFF). (Entered: 04/30/2021)
04/30/2021    544 TRANSCRIPT ORDER for Future Trial with Daily Transcripts. (oh, COURT STAFF) (Filed
                  on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    545 DECLARATION OF BRIAN SIMS IN SUPPORT OF 515 APPLE INC.S
                  ADMINISTRATIVE MOTION TO SEAL filed by PayPal, Inc. (Attachments: # 1 Exhibit A, #
                  2 Proposed Order)(Yang, Yi) (Filed on 4/30/2021) Modified on 5/3/2021 (cjlS, COURT
                  STAFF). (Entered: 04/30/2021)
04/30/2021    546 Administrative Motion to File Under Seal -Trial Exhibits- filed by Facebook, Inc..
                  (Attachments: # 1 Declaration, # 2 Proposed Order, # 3 Redacted Version of Exh 1, # 4
                  Unredacted Version of Exh 1, # 5 Redacted Version of Exh 2, # 6 Unredacted Version of Exh 2,
                  # 7 Redacted Version of Exh 3, # 8 Unredacted Version of Exh 3, # 9 Redacted Placeholder of
                  Exh 4, # 10 Unredacted Version of Exh 4)(Curran-Huberty, Emily) (Filed on 4/30/2021)
                  (Entered: 04/30/2021)
04/30/2021    547 PRETRIAL ORDER NO. 7: RE THIRD PARTY ADMINISTRATIVE MOTIONS TO
                  SEAL. Signed by Judge Yvonne Gonzalez Rogers on 4/30/2021. (fs, COURT STAFF)
                  (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    548 PRETRIAL ORDER NO. 8 RE: ADMINISTRATIVE MOTION TO SEAL THE
                  COURTROOM DURING PRESENTATION OF CERTAIN CONFIDENTIAL
                  MATERIAL AT TRIAL. Signed by Judge Yvonne Gonzalez Rogers on 4/30/2021. (fs,
                  COURT STAFF) (Filed on 4/30/2021) (Entered: 04/30/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 102 of 525
04/30/2021    549 NOTICE of Appearance by Ellen London on Behalf of Non-Party Lyft, Inc. (London, Ellen)
                  (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    550 Administrative Motion to File Under Seal Portions of Trial Exhibits filed by Lyft, Inc..
                  (Attachments: # 1 Declaration Declaration of Ellen London in Support of Non-Party Lyft, Inc.'s
                  Administrative Motion to File Under Seal Portions of Trial Exhibits, # 2 Declaration
                  Declaration of Mojin Chen in Support of Non-Party Lyft, Inc.'s Administrative Motion to File
                  Under Seal Portions of Trial Exhibits, # 3 Proposed Order [Proposed] Order Granting Non-
                  Party Lyft, Inc.'s Administrative Motion to Seal Confidential Information Pursuant to Civil
                  L.R. 7-11 & 79.5, # 4 Exhibit Redacted Version of Exhibit A, # 5 Exhibit Unredacted Version
                  of Exhibit A, # 6 Exhibit Redacted Version of Exhibit B, # 7 Exhibit Unredacted Version of
                  Exhibit B, # 8 Exhibit Redacted Version of Exhibit C, # 9 Exhibit Unredacted Version of
                  Exhibit C)(London, Ellen) (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    551 Administrative Motion to File Under Seal Portions of Proposed Trial Exhibits filed by
                  Microsoft Corporation. (Attachments: # 1 Proposed Order, # 2 Declaration of David P.
                  Chiappetta in Support of Administrative Motion to Seal Portions of Proposed Trial Exhibits, #
                  3 Declaration of David Hampton in Support of Administrative Motion to Seal Portions of
                  Proposed Trial Exhibits, # 4 Redacted Hampton Ex. A PX-2477 DX-5523, # 5 Unredacted
                  Hampton Ex. A PX-2477 DX-5523, # 6 Declaration of Herbert Holzer in Support of
                  Administrative Motion to Seal Portions of Proposed Trial Exhibits, # 7 Redacted Holzer Ex. A
                  PX-2478, # 8 Unredacted Holzer Ex. A PX-2478, # 9 Redacted Holzer Ex. B DX-5528, # 10
                  Unredacted Holzer Ex. B DX-5528, # 11 Declaration of David Los in Support of
                  Administrative Motion to Seal Portions of Proposed Trial Exhibits, # 12 Redacted Los Ex. A
                  DX-3110 5402, # 13 Unredacted Los Ex. A DX-3110 5402, # 14 Declaration of Stephanie
                  Louie in Support of Administrative Motion to Seal Portions of Proposed Trial Exhibits, # 15
                  Redacted Louie Ex. A DX-3918, # 16 Unredacted Louie Ex. A DX-3918, # 17 Declaration of
                  Cynthia Williams in Support of Administrative Motion to Seal Portions of Proposed Trial
                  Exhibits, # 18 Redacted Williams Ex. A PX-2475 DX-5521, # 19 Unredacted Williams Ex. A
                  PX-2475 DX-5521 Part 1, # 20 Unredacted Williams Ex. A PX-2475 DX-5521 Part 2, # 21
                  Redacted Williams Ex. B PX-2476 DX-5522, # 22 Unredacted Williams Ex. B PX-2476 DX-
                  5522, # 23 Redacted Williams Ex. C DX-3437, # 24 Unredacted Williams Ex. C DX-3437, #
                  25 Redacted Williams Ex. D DX-3587, # 26 Unredacted Williams Ex. D DX-3587, # 27
                  Redacted Williams Ex. E DX-3764, # 28 Unredacted Williams Ex. E DX-3764)(Chiappetta,
                  David) (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    552 NOTICE of Appearance by David P. Chiappetta For Non-Party Nintendo of America Inc.
                  (Chiappetta, David) (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    553 NOTICE of Appearance by Marc E. Mayer on behalf of Non-Party Kabam, Inc. (Mayer, Marc)
                  (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    554 Administrative Motion to File Under Seal filed by Nintendo of America Inc.. (Attachments: # 1
                  Exhibit Exhibit 1 redacted version, # 2 Exhibit Exhibit 1 sealed version, # 3 Declaration
                  Declaration of Steven Singer in Spport of Non Party Nintendo of America's Administrative
                  Motion to Seal, # 4 Proposed Order Proposed Order)(Chiappetta, David) (Filed on 4/30/2021)
                  (Entered: 04/30/2021)
04/30/2021    555 Administrative Motion to File Under Seal Certain Trial Exhibits of Plaintiff Epic Games, Inc.
                  filed by Kabam, Inc.. (Attachments: # 1 Declaration of Marc E. Mayer, # 2 Declaration of Erick
                  Chang, # 3 Proposed Order, # 4 Unredacted Version of Exhibit A, # 5 Unredacted Version of
                  Exhibit B)(Mayer, Marc) (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    556 NOTICE OF SUBMISSION OF REDACTED VERSION OF WRITTEN DIRECT
                  TESTIMONY OF NED S. BARNES, CPA by Epic Games, Inc. (Attachments: # 1 Exhibit
                  Expert 2, WRITTEN DIRECT TESTIMONY OF NED S. BARNES, CPA)(Byars, Michael)
                  (Filed on 4/30/2021) Modified on 5/3/2021 (cjlS, COURT STAFF). (Entered: 04/30/2021)
04/30/2021    557 NOTICE of Appearance by Brendan P. Cullen on Behalf of Spotify USA Inc. (Cullen, Brendan)
                  (Filed on 4/30/2021) (Entered: 04/30/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 103 of 525
04/30/2021    558 NOTICE of Appearance by Shane Michael Palmer on Behalf of Spotify USA Inc. (Palmer,
                  Shane) (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    559 MOTION for leave to appear in Pro Hac Vice re: Steven L. Holley ( Filing fee $ 317, receipt
                  number 0971-15914706.) filed by Spotify USA Inc.. (Attachments: # 1 Exhibit Certificate of
                  Good Standing)(Holley, Steven) (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    560 Administrative Motion to File Under Seal filed by Spotify USA Inc.. (Attachments: # 1
                  Declaration of Benjamin Kung, # 2 Declaration of Shane M. Palmer, # 3 Proposed Order, # 4
                  Unredacted Version of Exhibit 1, # 5 Unredacted Version of Exhibit 2)(Cullen, Brendan) (Filed
                  on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    561 Administrative Motion to File Under Seal filed by Samsung Electronics Co., Ltd.
                  (Attachments: # 1 Declaration, # 2 Proposed Order, # 3 Exhibit)(Batter, Kyle) (Filed on
                  4/30/2021) (Entered: 04/30/2021)
04/30/2021    562 Consumer Plaintiffs' Administrative Motion For Entry of Supplemental Protective Orders filed
                  by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz. Responses due
                  by 5/4/2021. (Attachments: # 1 Declaration Declaration of Brittany N. DeJong, # 2 Proposed
                  Order, # 3 Proposed Order, # 4 Proposed Order, # 5 Proposed Order, # 6 Certificate/Proof of
                  Service)(DeJong, Brittany) (Filed on 4/30/2021) Modified on 5/3/2021 (cjlS, COURT STAFF).
                  (Entered: 04/30/2021)
04/30/2021    563 STIPULATION WITH [PROPOSED] ORDER Regarding Access to Sealed Portions of Trial
                  Testimony filed by Epic Games, Inc., Apple Inc. (Forrest, Katherine) (Filed on 4/30/2021)
                  Modified on 5/3/2021 (cjlS, COURT STAFF). (Entered: 04/30/2021)
05/02/2021    564 PRETRIAL ORDER NO. 9 RE: ADDITIONAL THIRD PARTY ADMINISTRATIVE
                  MOTIONS TO SEAL Re: 551 and 561 . Signed by Judge Yvonne Gonzalez Rogers on
                  5/2/2021. (ygrlc2S, COURT STAFF) (Filed on 5/2/2021) (Entered: 05/02/2021)
05/02/2021    565 NOTICE of Appearance by Jennifer J. Rho for Defendant Apple Inc. (Rho, Jennifer) (Filed on
                  5/2/2021) (Entered: 05/02/2021)
05/03/2021    566 NOTICE of Appearance by Henry H. Cornillie for Defendant Apple Inc. (Cornillie, Henry)
                  (Filed on 5/3/2021) (Entered: 05/03/2021)
05/03/2021    567 DECLARATION of David P. Chiappetta in Opposition to 489 Administrative Motion to File
                  Under Seal Expert Written Direct Testimony, 505 Administrative Motion to File Under Seal
                  Deposition Designations (to Partially Seal)filed by Microsoft Corporation. (Attachments: # 1
                  Exhibit A - Declaration of Cynthia Williams)(Related document(s) 489 , 505 ) (Chiappetta,
                  David) (Filed on 5/3/2021) Modified on 5/4/2021 (amd3S, COURT STAFF). (Entered:
                  05/03/2021)
05/03/2021    568 Declaration of Steven Singer in Support of 489 Administrative Motion to File Under Seal
                  Expert Written Direct Testimony, 505 Administrative Motion to File Under Seal Deposition
                  Designations filed by Nintendo of America Inc.. (Related document(s) 489 , 505 ) (Chiappetta,
                  David) (Filed on 5/3/2021) Modified on 5/4/2021 (amd3S, COURT STAFF). (Entered:
                  05/03/2021)
05/03/2021    569 Declaration of Karl Quackenbush in Support of 489 Administrative Motion to File Under Seal
                  Expert Written Direct Testimony, 509 Epic Games, Inc.'s Administrative Motion to Seal
                  Portions of Its Expert Written Direct Examinations filed by Valve Corporation. (Related
                  document(s) 489 , 509 ) (Chang, Jaemin) (Filed on 5/3/2021) Modified on 5/4/2021 (amd3S,
                  COURT STAFF). (Entered: 05/03/2021)
05/03/2021    570 Declaration of Adrian Ong in Support of 509 Epic Games, Inc.'s Administrative Motion to Seal
                  Portions of Its Expert Written Direct Examinations filed by Match Group, Inc.. (Related
                  document(s) 509 ) (Dixon, Douglas) (Filed on 5/3/2021) Modified on 5/4/2021 (amd3S,
                  COURT STAFF). (Entered: 05/03/2021)
05/03/2021    571 MOTION for Joinder In 514 Defendant Apple Inc.'s Administrative Motion to Seal PX-2339
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 104 of 525
                   filed by Amazon.com Services LLC. (Attachments: # 1 Declaration of Andrew Bennet in
                   Support of Joinder, # 2 Exhibit 1 to Declaration of Andrew Bennet, # 3 Proposed Order)
                   (Tullman, Molly) (Filed on 5/3/2021) Modified on 5/4/2021 (amd3S, COURT STAFF).
                   (Entered: 05/03/2021)
05/03/2021    572 ***SEE DOCKET 578 FOR CORRECTED ENTRY***

                   Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                   held on 5/3/2021. Further Bench Trial Tuesday, 5/4/2021 at 8:00AM.Total Time in Court:
                   4:22. Court Reporter: Diane Skillman.

                   FOR PUBLIC ACCESS TO BENCH TRIAL:
                   Please use the following Dial in information:ATT PUBLIC DIAL IN: 1-877-336-1839
                   Access Code: 9403112
                   (fs, COURT STAFF) (Date Filed: 5/3/2021) Modified on 5/5/2021 (cjlS, COURT STAFF).
                   (Entered: 05/03/2021)
05/03/2021    573 Administrative Motion to File Under Seal Non-Party Roblox Inc's Administrative Motion to
                  Partially Seal Written Direct Testimony filed by Roblox, Inc.. (Attachments: # 1 Declaration
                  Declaration of Mark Barbolak in support of Apple Inc.'s and Epic Games, Inc.'s Motions to
                  Seal Certain Expert Testimony, # 2 Proposed Order [Proposed] Order Granting Non-Party
                  Roblox Inc's Administrative Motion to Partially Seal Written Direct Testimony, # 3
                  Certificate/Proof of Service Certificate of Service)(Hammon, Patrick) (Filed on 5/3/2021)
                  (Entered: 05/03/2021)
05/03/2021    574 Declaration of Benjamin Kung in Support of 489 Administrative Motion to File Under Seal
                  Expert Written Direct Testimony filed bySpotify USA Inc.. (Related document(s) 489 ) (Cullen,
                  Brendan) (Filed on 5/3/2021) (Entered: 05/03/2021)
05/03/2021    575 Declaration of Benjamin Kung in Support of 509 Epic Games, Inc.'s Administrative Motion to
                  Seal Portions of Its Expert Written Direct Examinations filed by Spotify USA Inc.. (Related
                  document(s) 509 ) (Cullen, Brendan) (Filed on 5/3/2021) Modified on 5/4/2021 (amd3S,
                  COURT STAFF). (Entered: 05/03/2021)
05/03/2021    576 Administrative Motion to File Under Seal Non-Party Sony Interactive Entertainment LLC's
                  Administrative Motion to Keep Competitively Sensitive Information Under Seal [Related
                  Docket Entries 453 , 489 and 505 filed by Sony Interactive Entertainment LLC. (SEE
                  DOCKET ENTRY 580 FOR CORRECTED VERSION OF ATTACHMNENT 17)
                  (Attachments: # 1 Declaration of John F. Cove, Jr., # 2 Exhibit A (Redacted), # 3 Exhibit A
                  (Unredacted), # 4 Exhibit B (Redacted), # 5 Exhibit B (Unredacted), # 6 Exhibit C (Redacted),
                  # 7 Exhibit C (Unredacted), # 8 Exhibit D (Redacted), # 9 Exhibit D (Unredacted), # 10 Exhibit
                  E (Redacted), # 11 Exhibit E (Unredacted), # 12 Exhibit F (Redacted), # 13 Exhibit F
                  (Unredacted), # 14 Exhibit G (Redacted), # 15 Exhibit G (Unredacted), # 16 Exhibit H
                  (Redacted), # 17 Exhibit H (Unredacted), # 18 Exhibit I (Redacted), # 19 Exhibit I
                  (Unredacted), # 20 Exhibit J (Redacted), # 21 Exhibit J (Unredacted), # 22 Declaration of Don
                  Sechler, # 23 Proposed Order, # 24 Certificate/Proof of Service)(Cove, John) (Filed on
                  5/3/2021) Modified on 5/4/2021 (amd3S, COURT STAFF). Modified on 5/4/2021 (cjlS,
                  COURT STAFF). (Entered: 05/03/2021)
05/03/2021    578 Corrected 572 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers:
                  Bench Trial held on 5/3/2021. [minutes corrected to reflect correct exhibit number on the
                  minute sheet.] (fs, COURT STAFF) (Filed on 5/3/2021) Modified on 5/5/2021 (cjlS, COURT
                  STAFF). (Entered: 05/04/2021)
05/04/2021    577 Administrative Motion to File Under Seal Portions of the Parties' Trial Exhibits and Live Trial
                  Testimony Related Thereto filed by Apple Inc.. (Attachments: # 1 Declaration of R. Brass, # 2
                  Proposed Order)(Brass, Rachel) (Filed on 5/4/2021) (Entered: 05/04/2021)
05/04/2021    579 Request to Modify List of Pre-Authorized Pool Reporters re 485 Pretrial Order, 475 Response
                  by Reporters Committee for Freedom of the Press and 18 Media Organizations. (Attachments:
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 105 of 525
                   # 1 Proposed Order)(Townsend, Katie) (Filed on 5/4/2021) Modified on 5/5/2021 (cjlS,
                   COURT STAFF). (Entered: 05/04/2021)
05/04/2021    580 UNREDACTED EXHIBIT H re 576 Non-Party Sony Interactive Entertainment LLC's
                  Administrative Motion to Keep Competitively Sensitive Information Under Seal (Related
                  Docket Entries 453 , 489 and 505 ) (CORRECTION OF DOCKET [576-17] EXHIBIT H) filed
                  by Sony Interactive Entertainment LLC. (Related document(s) 576 ) (Cove, John) (Filed on
                  5/4/2021) Modified on 5/4/2021 (cjlS, COURT STAFF). (Entered: 05/04/2021)
05/04/2021    581 MOTION for leave to appear in Pro Hac Vice by H. Phillips for Apple Inc. ( Filing fee $ 317,
                  receipt number 0971-15924156.) filed by Apple Inc.. (Phillips, Harry) (Filed on 5/4/2021)
                  (Entered: 05/04/2021)
05/04/2021    582 NOTICE of Appearance by Julian Wolfe Kleinbrodt for Defendant Apple Inc. (Kleinbrodt,
                  Julian) (Filed on 5/4/2021) (Entered: 05/04/2021)
05/04/2021    583 STIPULATION WITH [PROPOSED] ORDER Extending Time to Respond to 562 Consumer
                  Plaintiffs' Administrative Motion for Entry of Supplemental Protective Orders filed by Apple
                  Inc., Epic Games, Inc. (Attachments: # 1 Declaration of E. Dettmer)(Dettmer, Ethan) (Filed on
                  5/4/2021) Modified on 5/5/2021 (cjlS, COURT STAFF). (Entered: 05/04/2021)
05/04/2021    584 NOTICE of Appearance by Anthony Doc Bedel for Defendant Apple Inc. (Bedel, Anthony)
                  (Filed on 5/4/2021) (Entered: 05/04/2021)
05/04/2021    585 NOTICE of Appearance by Soolean Choy for Defendant Apple Inc. (Choy, Soolean) (Filed on
                  5/4/2021) (Entered: 05/04/2021)
05/04/2021    586 MOTION for leave to appear in Pro Hac Vice by J. Bracht for Apple Inc. ( Filing fee $ 317,
                  receipt number 0971-15926040.) filed by Apple Inc.. (Bracht, Jennifer) (Filed on 5/4/2021)
                  (Entered: 05/04/2021)
05/04/2021    587 NOTICE of Appearance by Lauren M. Harding on behalf of Non-Party Netflix, Inc. (Harding,
                  Lauren) (Filed on 5/4/2021) (Entered: 05/04/2021)
05/04/2021    588 Administrative Motion to File Under Seal Trial Exhibits PX-0197 and PX-2140 filed by
                  Netflix, Inc.. (Attachments: # 1 Declaration, # 2 Proposed Order, # 3 Redacted Version of
                  Exhibit A, # 4 Unredacted Version of Exhibit A, # 5 Redacted Version of Exhibit B, # 6
                  Unredacted Version of Exhibit B)(Harding, Lauren) (Filed on 5/4/2021) (Entered: 05/04/2021)
05/04/2021    589 CERTIFICATE OF SERVICE by Netflix, Inc. re 588 Administrative Motion to File Under Seal
                  Trial Exhibits PX-0197 and PX-2140 (Harding, Lauren) (Filed on 5/4/2021) (Entered:
                  05/04/2021)
05/04/2021    590 NOTICE of Appearance by Lauren Dansey for Defendant Apple Inc. (Dansey, Lauren) (Filed
                  on 5/4/2021) (Entered: 05/04/2021)
05/04/2021    591 NOTICE of Appearance by Jennifer Bracht for Defendant Apple Inc. (Bracht, Jennifer) (Filed
                  on 5/4/2021) (Entered: 05/04/2021)
05/04/2021    592 ***SEE DOCKET 599 FOR CORRECTED ENTRY*** Minute Entry for proceedings
                  held before Judge Yvonne Gonzalez Rogers: Bench Trial held on 5/4/2021. Further Bench
                  Trial set Wednesday, 5/5/2021 at 8:00 AM.Total Time in Court: 6:13. Court Reporter:
                  Diane Skillman.

                   FOR PUBLIC ACCESS TO BENCH TRIAL:
                   Please use the following Dial in information:
                   ATT PUBLIC DIAL IN: 1-877-336-1839
                   Access Code: 9403112
                   (fs, COURT STAFF) (Date Filed: 5/4/2021) Modified on 5/6/2021 (cjlS, COURT STAFF).
                   (Entered: 05/04/2021)
05/04/2021    599 Corrected 592 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers:
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 106 of 525
                   Bench Trial held on 5/4/2021. (fs, COURT STAFF) (Filed on 5/4/2021) Modified on 5/6/2021
                   (cjlS, COURT STAFF). (Entered: 05/06/2021)
05/05/2021         Electronic filing error. REMINDER: No title Page. Exhibits e-filed separately and not as an
                   attachment, requires a title page. Please refer to Civil Local Rules 3-4 re first page requirement.
                   [err201] No further action is necessary. Re: 580 UNREDACTED EXHIBIT H to an
                   Administrative Motion to File Under Seal, filed by Sony Interactive Entertainment LLC. (cjlS,
                   COURT STAFF) (Filed on 5/5/2021) (Entered: 05/05/2021)
05/05/2021    593 NOTICE of Appearance by Matthew A Macdonald on behalf of Non-Party Netflix, Inc.
                  (Macdonald, Matthew) (Filed on 5/5/2021) (Entered: 05/05/2021)
05/05/2021    594 TRIAL ORDER NO.1 RE: STIPULATIONS, MEDIA REQUEST, AND REMAINING
                  THIRD PARTY ADMINISTRATIVE MOTIONS TO SEAL. Signed by Judge Yvonne
                  Gonzalez Rogers on 5/5/2021. (fs, COURT STAFF) (Filed on 5/5/2021) Modified on
                  5/6/2021 (amd3S, COURT STAFF). (Entered: 05/05/2021)
05/05/2021    595 TRANSCRIPT ORDER for proceedings held on 5/4/2021 and 5/5/2021 before Judge Yvonne
                  Gonzalez Rogers by NVIDIA Corporation, for Court Reporter Diane Skillman. (Peters, Marc)
                  (Filed on 5/5/2021) (Entered: 05/05/2021)
05/05/2021    600 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/5/2021. Further Bench Trial set 5/6/2021 at 8:00 AM.Total Time in Court: 6
                  hours. Court Reporter: Diane Skillman.

                   FOR PUBLIC ACCESS TO BENCH TRIAL:
                   Please use the following Dial in information:
                   ATT PUBLIC DIAL IN: 1-877-336-1839
                   Access Code: 9403112

                   (fs, COURT STAFF) (Date Filed: 5/5/2021) (Entered: 05/06/2021)
05/06/2021    596 Administrative Motion to File Under Seal Limited Portions of the Parties' Trial Exhibits and
                  Deposition Testimony and any References at Trial to the Information Sought to be Sealed filed
                  by Epic Games, Inc.. (Attachments: # 1 Declaration of Joseph Kreiner, # 2 Exhibit A, # 3
                  Exhibit B, # 4 Proposed Order)(Byars, Michael) (Filed on 5/6/2021) (Entered: 05/06/2021)
05/06/2021    597 Declaration of Sanghoon Park in Support of 596 Administrative Motion to File Under Seal
                  Limited Portions of the Parties' Trial Exhibits and Deposition Testimony and any References at
                  Trial to the Information Sought to be Sealed filed bySamsung Electronics Co., Ltd. (Related
                  document(s) 596 ) (Batter, Kyle) (Filed on 5/6/2021) (Entered: 05/06/2021)
05/06/2021    598 NOTICE by Facebook, Inc. Motion for Clarification re: Trial Order No.1 594 (Curran-Huberty,
                  Emily) (Filed on 5/6/2021) (Entered: 05/06/2021)
05/06/2021         Electronic filing error. Incorrect event used. [err101] The proper event is a motion. This filing
                   will not be processed by the clerks office. Please re-file in its entirety. Re : 598
                   ADMINISTRATIVE MOTION OF NON-PARTY FACEBOOK, INC. FOR CLARIFICATION
                   RE: TRIAL ORDER NO. 1 [ECF 594] filed by Facebook, Inc. (cjlS, COURT STAFF) (Filed
                   on 5/6/2021) (Entered: 05/06/2021)
05/06/2021    601 ADMINISTRATIVE MOTION for Clarification re: Trial Order No. 1 (ECF 594 )
                  (CORRECTION OF DOCKET # 598 ) filed by Facebook, Inc. Responses due by 5/10/2021.
                  (Curran-Huberty, Emily) (Filed on 5/6/2021) Modified on 5/7/2021 (cjlS, COURT STAFF).
                  (Entered: 05/06/2021)
05/06/2021    602 MOTION Regarding Adverse Credibility Finding filed by Apple Inc.. Motion Hearing set for
                  6/15/2021 02:00 PM in Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez
                  Rogers. Responses due by 5/20/2021. Replies due by 5/27/2021. (Attachments: # 1
                  Declaration, # 2 Proposed Order)(Srinivasan, Jagannathan) (Filed on 5/6/2021) (Entered:
                  05/06/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 107 of 525
05/06/2021    603 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/6/2021. Further Bench Trial set Friday, 5/7/2021 at 8:00 AM.Total Time in
                  Court: 6:17. Court Reporter: Diane Skillman.

                   FOR PUBLIC ACCESS TO BENCH TRIAL:
                   Please use the following Dial in information:
                   ATT PUBLIC DIAL IN: 1-877-336-1839
                   Access Code: 9403112

                   (fs, COURT STAFF) (Date Filed: 5/6/2021) (Entered: 05/06/2021)
05/07/2021    604 Epic Games, Inc.'s Brief Regarding Apple Inc.'s Rule 802 Objections To Third Party
                  Statements To Apple filed by Epic Games, Inc. (Forrest, Katherine) (Filed on 5/7/2021)
                  Modified on 5/10/2021 (cjlS, COURT STAFF). (Entered: 05/07/2021)
05/07/2021    605 Press Pool Schedule for Week of May 10, 2021 by Reporters Committee for Freedom of the
                  Press and 18 Media Organizations re 485 Pretrial Order. (Townsend, Katie) (Filed on 5/7/2021)
                  Modified on 5/10/2021 (cjlS, COURT STAFF). (Entered: 05/07/2021)
05/07/2021    606 TRANSCRIPT ORDER for proceedings held on 5/5/2021 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 5/7/2021) (Entered:
                  05/07/2021)
05/07/2021    607 Class Plaintiffs' Schedule Re: In-Person Attendance at Trial, Week of May 10, 2021 by Donald
                  R. Cameron re 485 Pretrial Order. (Berman, Steve) (Filed on 5/7/2021) Modified on 5/10/2021
                  (cjlS, COURT STAFF). (Entered: 05/07/2021)
05/07/2021    608 Brief re: Exhibits Containing inadmissible Hearsay filed byApple Inc.. (Srinivasan,
                  Jagannathan) (Filed on 5/7/2021) (Entered: 05/07/2021)
05/07/2021    609 TRIAL ORDER NO. 2 RE: (1) 598 601 FACEBOOK INC. ADMINISTRATIVE
                  MOTION TO CLARIFY; AND (2) 491 505 ADMINISTRATIVE MOTIONS TO SEAL
                  DEPOSITION DESIGNATIONS. Signed by Judge Yvonne Gonzalez Rogers on 5/7/2021.
                  (ygrlc2S, COURT STAFF) (Filed on 5/7/2021) (Entered: 05/07/2021)
05/07/2021    623 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/7/2021. Further Bench Trial set Monday, 5/10/2021 at 8:00AM.

                   Total Time in Court: 6:13. Court Reporter: Diane Skillman.


                   FOR PUBLIC ACCESS TO BENCH TRIAL:
                   Please use the following Dial in information:
                   ATT PUBLIC DIAL IN: 1-877-336-1839
                   Access Code: 9403112

                   (fs, COURT STAFF) (Date Filed: 5/7/2021) (Entered: 05/10/2021)
05/08/2021    610 Declaration of Steven Singer in Support of 596 Administrative Motion to File Under Seal
                  Limited Portions of the Parties' Trial Exhibits and Deposition Testimony and any References at
                  Trial to the Information Sought to be Sealed Portions of DX-4365, DX-4485, PX-2456, and PX-
                  2442 I, filed byNintendo of America Inc.. (Related document(s) 596 ) (Chiappetta, David)
                  (Filed on 5/8/2021) (Entered: 05/08/2021)
05/08/2021    611 Administrative Motion to File Under Seal Trial Exhibits filed by Apple Inc.. (Attachments: # 1
                  Declaration of R. Brass, # 2 Proposed Order, # 3 DX-4178, # 4 PX-0059, # 5 PX-0201, # 6 PX-
                  0314, # 7 PX-0413, # 8 PX-0414)(Brass, Rachel) (Filed on 5/8/2021) (Entered: 05/08/2021)
05/08/2021    612 Notice of Withdrawal of Motion 611 Administrative Motion to File Under Seal Trial Exhibits
                  (Brass, Rachel) (Filed on 5/8/2021) (Entered: 05/08/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 108 of 525
05/09/2021    613 TRIAL ORDER NO. 3 RE: BENCH TRIAL WEEK 1 PARTY SEALING REQUESTS.
                  Signed by Judge Yvonne Gonzalez Rogers on 5/9/2021. (ygrlc2S, COURT STAFF) (Filed on
                  5/9/2021) (Entered: 05/09/2021)
05/09/2021    614 TRIAL ORDER NO. 4 RE: (1) ADMINISTRATIVE MOTIONS TO SEAL; AND (2)
                  PARTIAL RULING ON EXPERT OBJECTIONS. Signed by Judge Yvonne Gonzalez
                  Rogers on 5/9/2021. (ygrlc2S, COURT STAFF) (Filed on 5/9/2021) (Entered: 05/09/2021)
05/09/2021    615 NOTICE re Samsung Request to Seal May 4, 2021 Trial Transcript by Apple Inc.
                  (Attachments: # 1 Exhibit A)(Dettmer, Ethan) (Filed on 5/9/2021) Modified on 5/10/2021 (cjlS,
                  COURT STAFF). (Entered: 05/09/2021)
05/10/2021    616 Transcript of Proceedings held on May 3, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporter Diane E. Skillman, telephone number 925-899-2812
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                  this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter until the deadline for the Release of Transcript Restriction. After
                  that date it may be obtained through PACER. Any Notice of Intent to Request Redaction, if
                  required, is due no later than 5 business days from date of this filing. (Re 427 Transcript Order
                  - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with Daily Transcripts
                  ) Redacted Transcript Deadline set for 6/10/2021. Release of Transcript Restriction set for
                  8/9/2021. (Related documents(s) 427 , 425 ) (Skillman, Diane) (Filed on 5/10/2021)
                  (Additional attachment(s) added on 6/11/2021: # 1 Supplement Master Index) (oh, COURT
                  STAFF). (Entered: 05/10/2021)
05/10/2021    617 Transcript of Proceedings held on May 4, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporter Diane E. Skillman, telephone number 925-899-2812
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                  this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter until the deadline for the Release of Transcript Restriction. After
                  that date it may be obtained through PACER. Any Notice of Intent to Request Redaction, if
                  required, is due no later than 5 business days from date of this filing. (Re 427 Transcript Order
                  - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with Daily Transcripts
                  ) Release of Transcript Restriction set for 8/9/2021. (Related documents(s) 427 , 425 )
                  (Skillman, Diane) (Filed on 5/10/2021) (Entered: 05/10/2021)
05/10/2021    619 Transcript of Proceedings held on May 6, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporters Diane E. Skillman and Pamela Hebel, telephone number 925-899-2812
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                  this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re 427
                  Transcript Order - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with
                  Daily Transcripts ) Release of Transcript Restriction set for 8/9/2021. (Related documents(s)
                  427 , 425 ) (Skillman, Diane) (Filed on 5/10/2021) (Entered: 05/10/2021)
05/10/2021    620 Transcript of Proceedings held on May 7, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporters Diane E. Skillman and Pamela Hebel, telephone number 925-899-2812
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                  this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re 427
                  Transcript Order - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with
                  Daily Transcripts ) Release of Transcript Restriction set for 8/9/2021. (Related documents(s)
                  427 , 425 ) (Skillman, Diane) (Filed on 5/10/2021) (Entered: 05/10/2021)
05/10/2021    621 Transcript of Proceedings held on May 5, 2021, before Judge Yvonne Gonzalez Rogers. Court
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 109 of 525
                   Reporters Diane E. Skillman and Pamela Hebel, telephone number 925-899-2812
                   Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                   this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                   through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                   Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                   Redaction, if required, is due no later than 5 business days from date of this filing. (Re 427
                   Transcript Order - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with
                   Daily Transcripts ) Release of Transcript Restriction set for 8/9/2021. (Related documents(s)
                   427 , 425 ) (Skillman, Diane) (Filed on 5/10/2021) (Entered: 05/10/2021)
05/10/2021    622 TRANSCRIPT ORDER for proceedings held on 5/3/2021 and full trial before Judge Yvonne
                  Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on
                  5/10/2021) (Entered: 05/10/2021)
05/10/2021    624 Administrative Motion to File Under Seal Non-Party Nintendo of America Inc.'s Administrative
                  Motion to Seal Portions of DX-3464 filed by Nintendo of America Inc.. (Attachments: # 1
                  Exhibit Sealed Exhibit 1, # 2 Exhibit Redacted Exhibit 1, # 3 Proposed Order, # 4 Declaration
                  Steven Singer)(Chiappetta, David) (Filed on 5/10/2021) **Locked per filer's request.**
                  Modified on 5/10/2021 (ddkS, COURT STAFF). (Entered: 05/10/2021)
05/10/2021    625 MOTION for Leave to File Non-Party Nintendo of America Inc.s Notice of Motion and Motion
                  for Leave to Seek Reconsideration. filed by Nintendo of America Inc.. (Attachments: # 1
                  Proposed Order [PROPOSED] Order Granting Non-Party Nintendo's Notice of Motion and
                  Motion for Leave to Seek Reconsideration, # 2 Declaration Declaration of Steven Singer Non-
                  Party Nintendo's Notice of Motion and Motion for Leave to Seek Reconsideration)(Chiappetta,
                  David) (Filed on 5/10/2021) (Entered: 05/10/2021)
05/10/2021    626 ORDER by Magistrate Judge Thomas S. Hixson granting 510 Stipulation. (rmm2S,
                  COURT STAFF) (Filed on 5/10/2021) (Entered: 05/10/2021)
05/10/2021    627 Declaration in Support of 596 Administrative Motion to File Under Seal Limited Portions of
                  the Parties' Trial Exhibits and Deposition Testimony and any References at Trial to the
                  Information Sought to be Sealed Declaration of Brian Sims in Support of Epic Games, Inc.'s
                  Administrative Motion to Seal filed byPayPal, Inc.. (Attachments: # 1 Exhibit)(Related
                  document(s) 596 ) (Yang, Yi) (Filed on 5/10/2021) (Entered: 05/10/2021)
05/10/2021    628 NOTICE of Appearance by Dana Li for Defendant Apple Inc. (Li, Dana) (Filed on 5/10/2021)
                  (Entered: 05/10/2021)
05/10/2021    629 STIPULATION WITH PROPOSED ORDER Regarding Testimony Submitted With Four-Hour
                  Deposition Designations filed by Apple Inc., Epic Games, Inc. (Perry, Mark) (Filed on
                  5/10/2021) Modified on 5/11/2021 (amd3S, COURT STAFF). (Entered: 05/10/2021)
05/10/2021    636 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/10/2021. Further Bench Trial set for Tuesday, 5/11/2021 at 8:00 AM.
                  Total Time in Court: 6:32. Court Reporter: Diane Skillman.


                   FOR PUBLIC ACCESS TO BENCH TRIAL:
                   Please use the following Dial in information:
                   ATT PUBLIC DIAL IN: 1-877-336-1839
                   Access Code: 9403112

                   (fs, COURT STAFF) (Date Filed: 5/10/2021) (Entered: 05/11/2021)
05/11/2021    630 NOTICE of Appearance by Arpine Lawyer for Defendant Apple Inc. (Lawyer, Arpine) (Filed
                  on 5/11/2021) (Entered: 05/11/2021)
05/11/2021    631 TRANSCRIPT ORDER for proceedings held on 5/3/2021 - All trial days before Judge Yvonne
                  Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on
                  5/11/2021) (Entered: 05/11/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 110 of 525
05/11/2021    632 TRANSCRIPT ORDER for proceedings held on 5/3/2021 - All trial days before Judge Yvonne
                  Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on
                  5/11/2021) (Entered: 05/11/2021)
05/11/2021    633 TRANSCRIPT ORDER for proceedings held on 5/3,4,5/2021 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 5/11/2021)
                  (Entered: 05/11/2021)
05/11/2021    634 TRANSCRIPT ORDER for proceedings held on 3/1/2021 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 5/11/2021)
                  (Entered: 05/11/2021)
05/11/2021    635 STIPULATION WITH PROPOSED ORDER Regarding Materials Relied Upon By Experts
                  filed by Apple Inc., Epic Games Inc. (Brass, Rachel) (Filed on 5/11/2021) Modified on
                  5/12/2021 (amd3S, COURT STAFF). (Entered: 05/11/2021)
05/11/2021    637 STIPULATION WITH PROPOSED ORDER Regarding App Store App Categories filed by
                  Apple Inc., Epic Games, Inc. (Attachments: # 1 DX-5552)(Brass, Rachel) (Filed on 5/11/2021)
                  Modified on 5/12/2021 (amd3S, COURT STAFF). (Entered: 05/11/2021)
05/11/2021    638 Administrative Motion to File Under Seal Portions of SPOT-EPIC-00000932 filed by Spotify
                  USA Inc.. (Attachments: # 1 Declaration of Benjamin Kung, # 2 Declaration of Shane M.
                  Palmer, # 3 Proposed Order, # 4 Redacted Version of Exhibit A, # 5 Unredacted Version of
                  Exhibit A)(Cullen, Brendan) (Filed on 5/11/2021) (Entered: 05/11/2021)
05/11/2021    639 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/11/2021. Further Bench Trial set Wednesday, 5/12/2021 at 8:00 AM.
                  Total Time in Court: 6:14. Court Reporter: Diane Skillman.

                   FOR PUBLIC ACCESS TO BENCH TRIAL:
                   Please use the following Dial in information:
                   ATT PUBLIC DIAL IN: 1-877-336-1839
                   Access Code: 9403112

                   (fs, COURT STAFF) (Date Filed: 5/11/2021) (Entered: 05/12/2021)
05/12/2021    640 STIPULATION WITH PROPOSED ORDER Regarding Materials Relied Upon By Experts,
                  filed by Apple Inc., Epic Games, Inc. SEALED AT FILERS REQUEST. (Brass, Rachel) (Filed
                  on 5/12/2021) Modified on 5/12/2021 (cjlS, COURT STAFF). Modified on 5/13/2021 (amd3S,
                  COURT STAFF). (Entered: 05/12/2021)
05/12/2021    641 (Corrected) STIPULATION WITH [PROPOSED] ORDER Regarding Materials Relied Upon
                  By Experts filed by Apple Inc., Epic Games, Inc. (Brass, Rachel) (Filed on 5/12/2021)
                  Modified on 5/12/2021 (cjlS, COURT STAFF). (Entered: 05/12/2021)
05/12/2021    642 TRANSCRIPT ORDER for proceedings held on 5/3/2021 - 5/12/2021 and all future dates of
                  trial before Judge Yvonne Gonzalez Rogers by Sony Interactive Entertainment LLC, for Court
                  Reporter Diane Skillman. (Cove, John) (Filed on 5/12/2021) (Entered: 05/12/2021)
05/12/2021    643 TRIAL ORDER NO. 5 RE: (1) MOTION FOR ADVERSE CREDIBILITY FINDING;
                  (2) SEALING REQUESTS; (3) STIPULATIONS; AND (4) RELATED CASES
                  COUNSEL ACCESS TO SEALED DOCUMENTS AND TRANSCRIPTS. Signed by
                  Judge Yvonne Gonzalez Rogers on 5/12/2021. (fs, COURT STAFF) (Filed on 5/12/2021)
                  (Entered: 05/12/2021)
05/12/2021    644 ORDER by Judge Yvonne Gonzalez Rogers granting 559 Motion for Pro Hac Vice as to
                  Steven L. Holley. (fs, COURT STAFF) (Filed on 5/12/2021) (Entered: 05/12/2021)
05/12/2021    645 ORDER by Judge Yvonne Gonzalez Rogers granting 581 Motion for Pro Hac Vice as to
                  Harry Phillips. (fs, COURT STAFF) (Filed on 5/12/2021) (Entered: 05/12/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 111 of 525
05/12/2021    646 ORDER by Judge Yvonne Gonzalez Rogers granting 586 Motion for Pro Hac Vice as to
                  Jennifer K. Bracht. (fs, COURT STAFF) (Filed on 5/12/2021) (Entered: 05/12/2021)
05/12/2021    647 TRANSCRIPT ORDER for proceedings held on May 6, 7, 10, 11, 2021 before Judge Yvonne
                  Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on
                  5/12/2021) (Entered: 05/12/2021)
05/12/2021    648 Brief ("Epic Games, Inc.'s Opposition To Apple Inc.'s Motion For An Adverse Credibility
                  Finding And Memorandum Of Points And Authorities In Support Thereof") filed byEpic
                  Games, Inc.. (Attachments: # 1 Declaration of J. Wesley Earnhardt, # 2 Exhibit A, # 3 Exhibit
                  B (Redacted Version), # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G,
                  # 9 Proposed Order)(Earnhardt, Joe) (Filed on 5/12/2021) (Entered: 05/12/2021)
05/12/2021    649 Administrative Motion to File Under Seal Portions of SPOT-EPIC-00000925 and SPOT-EPIC-
                  00001023 filed by Spotify USA Inc.. (Attachments: # 1 Declaration of Benjamin Kung, # 2
                  Declaration of Shane M. Palmer, # 3 Proposed Order, # 4 Redacted Version of Exhibit A, # 5
                  Unredacted Version of Exhibit A, # 6 Redacted Version of Exhibit B, # 7 Unredacted Version
                  of Exhibit B)(Cullen, Brendan) (Filed on 5/12/2021) (Entered: 05/12/2021)
05/12/2021    650 Administrative Motion to File Under Seal ("Epic Games, Inc.'s Administrative Motion To File
                  Under Seal Supporting Exhibits To J. Wesley Earnhardt's Declaration In Support Of Epic
                  Games, Inc.s Opposition To Apple Inc.'s Motion For An Adverse Credibility Finding") filed by
                  Epic Games, Inc.. (Attachments: # 1 Declaration of J. Wesley Earnhardt, # 2 Exhibit B, # 3
                  Exhibit H, # 4 Exhibit I, # 5 Exhibit B (Redacted), # 6 Proposed Order)(Earnhardt, Joe) (Filed
                  on 5/12/2021) (Entered: 05/12/2021)
05/12/2021    651 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/12/2021. Further Bench Trial set Thursday, 5/13/2021 at 8:00 AM.
                  Total Time in Court: 6:16. Court Reporter: Diane Skillman.

                    FOR PUBLIC ACCESS TO BENCH TRIAL:
                    Please use the following Dial in information:
                    ATT PUBLIC DIAL IN: 1-877-336-1839
                    Access Code: 9403112

                    (fs, COURT STAFF) (Date Filed: 5/12/2021) (Entered: 05/13/2021)
05/13/2021    652 TRANSCRIPT ORDER for Future Trial with Daily Transcripts by Valve Corporation. (Chang,
                  Jaemin) (Filed on 5/13/2021) (Entered: 05/13/2021)
05/13/2021    653 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/13/2021. Further Bench Trial set Friday, 5/14/2021 at 8:00 AM.

                    Total Time in Court: 6:16. Court Reporter: Diane Skillman.

                    FOR PUBLIC ACCESS TO BENCH TRIAL:
                    Please use the following Dial in information:
                    ATT PUBLIC DIAL IN: 1-877-336-1839
                    Access Code: 9403112

                    (fs, COURT STAFF) (Date Filed: 5/13/2021) (Entered: 05/13/2021)
05/14/2021    654 Class Plaintiffs' Schedule re In-Person Attendance at Trial, Week of May 17, 2021 by Donald
                  R. Cameron. (Berman, Steve) (Filed on 5/14/2021) Modified on 5/14/2021 (cjlS, COURT
                  STAFF). (Entered: 05/14/2021)
05/14/2021    655 Press Pool Schedule for Week of May 17, 2021 by Reporters Committee for Freedom of the
                  Press and 18 Media Organizations. (Townsend, Katie) (Filed on 5/14/2021) Modified on
                  5/14/2021 (cjlS, COURT STAFF). (Entered: 05/14/2021)
05/14/2021    656 Administrative Motion to File Under Seal Trial Brief re Testimony of Dr. Cragg filed by Apple
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 112 of 525
                   Inc.. (Attachments: # 1 Declaration of R. Brass, # 2 Proposed Order, # 3 Redacted Version of
                   Document Sought to be Sealed (Trial Brief), # 4 Redacted Version of Document Sought to be
                   Sealed (Declaration of R. Brass), # 5 Unredacted Version of Document Sought to be Sealed
                   (Trial Brief), # 6 Unredacted Version of Document Sought to be Sealed (Declaration of R.
                   Brass), # 7 Certificate/Proof of Service)(Brass, Rachel) (Filed on 5/14/2021) (Entered:
                   05/14/2021)
05/14/2021    657 TRIAL BRIEF re Testimony of Dr. Cragg by Apple Inc.. (Attachments: # 1 Declaration of R.
                  Brass)(Brass, Rachel) (Filed on 5/14/2021) (Entered: 05/14/2021)
05/14/2021    658 TRANSCRIPT ORDER for proceedings held on May, 12, 13 & 14, 2021 before Judge Yvonne
                  Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on
                  5/14/2021) (Entered: 05/14/2021)
05/14/2021    659 Administrative Motion to File Under Seal (Partially) Portions of the Parties' Trial Exhibits and
                  Live Trial Testimony Related Thereto filed by Apple Inc.. (Attachments: # 1 Declaration of R.
                  Brass, # 2 Proposed Order)(Brass, Rachel) (Filed on 5/14/2021) (Entered: 05/14/2021)
05/14/2021    660 Administrative Motion to File Under Seal filed by Epic Games, Inc.. (Attachments: # 1
                  Declaration of Joseph Kreiner, # 2 Exhibit A to Declaration of Joseph Kreiner, # 3 DX-5549
                  (Sealed), # 4 DX-5550 (Sealed), # 5 DX-3233 (Sealed), # 6 DX-3233 (Redacted), # 7 DX-3297
                  (Sealed), # 8 DX-3297 (Redacted), # 9 DX-4362 (Sealed), # 10 DX-4362 (Redacted), # 11 DX-
                  4800 (Sealed), # 12 DX-4800 (Redacted), # 13 Hitt Demonstratives (Sealed), # 14 Hitt
                  Demonstratives (Redacted), # 15 PX-2456 (Sealed), # 16 PX-2456 (Redacted), # 17 PX-2469
                  (Sealed), # 18 PX-2469 (Redacted))(Clarke, Justin) (Filed on 5/14/2021) (Entered: 05/14/2021)
05/14/2021    661 Proposed Order re 660 Administrative Motion to File Under Seal by Epic Games, Inc.. (Clarke,
                  Justin) (Filed on 5/14/2021) (Entered: 05/14/2021)
05/14/2021    662 EXHIBITS re 659 Administrative Motion to File Under Seal (Partially) Portions of the Parties'
                  Trial Exhibits and Live Trial Testimony Related Thereto filed byApple Inc.. (Attachments: # 1
                  Cragg Direct Demonstrative, # 2 DX-3122, # 3 DX-3174, # 4 DX-3248, # 5 DX-3465, # 6 DX-
                  4089, # 7 DX-4094, # 8 DX-4170, # 9 DX-4199, # 10 DX-4312, # 11 DX-4495, # 12 DX-
                  4760, # 13 DX-4793, # 14 DX-4794, # 15 DX-4795, # 16 DX-4796, # 17 DX-4797, # 18 DX-
                  4800, # 19 DX-4807, # 20 DX-4809, # 21 DX-4815, # 22 DX-5338, # 23 PDX-0041, # 24 PX-
                  0432, # 25 PX-0526, # 26 PX-0602, # 27 PX-0603, # 28 PX-0604, # 29 PX-0605, # 30 PX-
                  0606, # 31 PX-0607, # 32 PX-0608, # 33 PX-0609, # 34 PX-0610, # 35 PX-0611, # 36 PX-
                  0612, # 37 PX-0747, # 38 PX-1000, # 39 PX-1001, # 40 PX-1003, # 41 PX-1026, # 42 PX-
                  1036, # 43 PX-1049, # 44 PX-1050, # 45 PX-1066, # 46 PX-1077, # 47 PX-2126, # 48 PX-
                  2142, # 49 PX-2176, # 50 PX-2326, # 51 PX-2328, # 52 PX-2385, # 53 PX-2391, # 54 PX-
                  2392)(Related document(s) 659 ) (Brass, Rachel) (Filed on 5/14/2021) (Entered: 05/14/2021)
05/14/2021    663 Administrative Motion to File Under Seal filed by Sony Interactive Entertainment LLC.
                  (Attachments: # 1 Declaration of Don Sechler in support of motion, # 2 Declaration of Patrick
                  Colsher in support of motion, # 3 Redacted Version of Exhibit A, # 4 Unredacted Version of
                  Exhibit A, # 5 Redacted Version of Exhibit B, # 6 Unredacted Version of Exhibit B, # 7
                  Redacted Version of Exhibit C, # 8 Unredacted Version of Exhibit C, # 9 Redacted Version of
                  Exhibit D, # 10 Unredacted Version of Exhibit D, # 11 Redacted Version of Exhibit E, # 12
                  Unredacted Version of Exhibit E, # 13 Redacted Version of Exhibit F, # 14 Unredacted Version
                  of Exhibit F, # 15 Redacted Version of Exhibit G, # 16 Unredacted Version of Exhibit G, # 17
                  Redacted Version of Exhibit H, # 18 Unredacted Version of Exhibit H, # 19 Redacted Version
                  of Exhibit I, # 20 Unredacted Version of Exhibit I, # 21 Redacted Version of Exhibit J, # 22
                  Unredacted Version of Exhibit J, # 23 Proposed Order, # 24 Certificate/Proof of Service)(Cove,
                  John) (Filed on 5/14/2021) (Entered: 05/14/2021)
05/14/2021    664 CERTIFICATE OF SERVICE by Apple Inc. re 662 Exhibits to an Administrative Motion to
                  File Under Seal,,,, 659 Administrative Motion to File Under Seal (Partially) Portions of the
                  Parties' Trial Exhibits and Live Trial Testimony Related Thereto (Brass, Rachel) (Filed on
                  5/14/2021) (Entered: 05/14/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 113 of 525
05/14/2021    665 Declaration of Kyle Batter in Support of 660 Administrative Motion to File Under Seal , 662
                  Exhibits to an Administrative Motion to File Under Seal,,,, filed bySamsung Electronics Co.,
                  Ltd. (Related document(s) 660 , 662 ) (Batter, Kyle) (Filed on 5/14/2021) (Entered:
                  05/14/2021)
05/14/2021    666 NOTICE of Filing of Deposition Designations Pursuant to Trial Order No. 2 by Apple Inc.
                  (Brass, Rachel) (Filed on 5/14/2021) Modified on 5/17/2021 (cjlS, COURT STAFF). (Entered:
                  05/14/2021)
05/14/2021    667 NOTICE of Filing of Four-Hour Deposition Designations Pursuant to Trial Order No. 2 by
                  Epic Games, Inc. (Attachments: # 1 Exhibit 1)(Byars, Michael) (Filed on 5/14/2021) Modified
                  on 5/17/2021 (cjlS, COURT STAFF). (Entered: 05/14/2021)
05/14/2021    689 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/14/2021. Further Bench Trial set for Monday, 5/17/2021 at 8:00AM.Total Time
                  in Court: 6:22. Court Reporter: Diane Skillman.

                    FOR PUBLIC ACCESS TO BENCH TRIAL:
                    Please use the following Dial in information:
                    ATT PUBLIC DIAL IN: 1-877-336-1839
                    Access Code: 9403112

                    (fs, COURT STAFF) (Date Filed: 5/14/2021) (Entered: 05/17/2021)
05/15/2021    668 Declaration of David P. Chiappetta in Support of 659 Administrative Motion to File Under Seal
                  (Partially) Portions of the Parties' Trial Exhibits and Live Trial Testimony Related Thereto
                  filed byMicrosoft Corporation. (Related document(s) 659 ) (Chiappetta, David) (Filed on
                  5/15/2021) (Entered: 05/15/2021)
05/15/2021    669 Declaration of Asim M. Bhansali in Support of 659 Administrative Motion to File Under Seal
                  (Partially) Portions of the Parties' Trial Exhibits and Live Trial Testimony Related Thereto
                  filed byGoogle LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Related document(s) 659 )
                  (Bhansali, Asim) (Filed on 5/15/2021) (Entered: 05/15/2021)
05/15/2021    670 Declaration of Brian Sims in Support of 659 Administrative Motion to File Under Seal
                  (Partially) Portions of the Parties' Trial Exhibits and Live Trial Testimony Related Thereto
                  filed byPayPal, Inc.. (Related document(s) 659 ) (Yang, Yi) (Filed on 5/15/2021) (Entered:
                  05/15/2021)
05/15/2021    671 Corrected EXHIBITS re 659 Administrative Motion to File Under Seal (Partially) Portions of
                  the Parties' Trial Exhibits and Live Trial Testimony Related Thereto filed by Apple Inc.
                  (Attachments: # 1 DX-4800 (corrected), # 2 Certificate/Proof of Service)(Related document(s)
                  659 ) (Brass, Rachel) (Filed on 5/15/2021) Modified on 5/17/2021 (cjlS, COURT STAFF).
                  (Entered: 05/15/2021)
05/15/2021    672 Declaration of Ryan Takemoto in Support of 659 Administrative Motion to File Under Seal
                  (Partially) Portions of the Parties' Trial Exhibits and Live Trial Testimony Related Thereto
                  filed byVisa Inc.. (Related document(s) 659 ) (Mayo, Sharon) (Filed on 5/15/2021) (Entered:
                  05/15/2021)
05/15/2021    673 Declaration of Cynthia Williams in Support of 660 Administrative Motion to File Under Seal
                  Limited Portions of the Parties Trial Exhibits and any References at Trial to the Information
                  Sought to be Sealed filed byMicrosoft Corporation. (Related document(s) 660 ) (Chiappetta,
                  David) (Filed on 5/15/2021) (Entered: 05/15/2021)
05/15/2021    674 Declaration of JONATHAN ROSS CHRISTIE in Support of 662 Exhibits to an Administrative
                  Motion to File Under Seal,,,, 659 Administrative Motion to File Under Seal (Partially)
                  Portions of the Parties' Trial Exhibits and Live Trial Testimony Related Thereto filed byApple
                  Inc.. (Related document(s) 662 , 659 ) (Brass, Rachel) (Filed on 5/15/2021) (Entered:
                  05/15/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 114 of 525
05/15/2021    675 Declaration of PETER WARMAN in Support of 662 Exhibits to an Administrative Motion to
                  File Under Seal,,,, 659 Administrative Motion to File Under Seal (Partially) Portions of the
                  Parties' Trial Exhibits and Live Trial Testimony Related Thereto filed byApple Inc.. (Related
                  document(s) 662 , 659 ) (Brass, Rachel) (Filed on 5/15/2021) (Entered: 05/15/2021)
05/15/2021    676 Notice of Withdrawal of Written Direct Testimony by Apple Inc. (Doren, Richard) (Filed on
                  5/15/2021) Modified on 5/17/2021 (cjlS, COURT STAFF). (Entered: 05/15/2021)
05/15/2021    677 Declaration of Don Sechler in Support of 660 Administrative Motion to File Under Seal
                  Portions of PX-2456 filed bySony Interactive Entertainment LLC. (Related document(s) 660 )
                  (Cove, John) (Filed on 5/15/2021) (Entered: 05/15/2021)
05/15/2021    678 EXHIBITS re 660 Administrative Motion to File Under Seal Sony Interactive's Proposed
                  Redactions to PX-2456, accompanying Declaration of Don Sechler (ECF 677) filed bySony
                  Interactive Entertainment LLC. (Attachments: # 1 PX-2456 (redacted), # 2 Certificate/Proof of
                  Service)(Related document(s) 660 ) (Cove, John) (Filed on 5/15/2021) (Entered: 05/15/2021)
05/15/2021    679 Declaration of Shane M. Palmer in Support of 659 Administrative Motion to File Under Seal
                  (Partially) Portions of the Parties' Trial Exhibits and Live Trial Testimony Related Thereto
                  filed bySpotify USA Inc.. (Related document(s) 659 ) (Cullen, Brendan) (Filed on 5/15/2021)
                  (Entered: 05/15/2021)
05/15/2021    680 Declaration of Benjamin Kung in Support of 660 Administrative Motion to File Under Seal
                  filed bySpotify USA Inc.. (Related document(s) 660 ) (Cullen, Brendan) (Filed on 5/15/2021)
                  (Entered: 05/15/2021)
05/15/2021    681 EXHIBITS re 660 Administrative Motion to File Under Seal accompanying Declaration of
                  Benjamin Kung (Dkt. No. 680) filed bySpotify USA Inc.. (Attachments: # 1 Unredacted
                  Version of Exhibit A (DX-5549), # 2 Unredacted Version of Exhibit B (DX-5550))(Related
                  document(s) 660 ) (Cullen, Brendan) (Filed on 5/15/2021) (Entered: 05/15/2021)
05/16/2021    682 STIPULATION WITH [PROPOSED] ORDER Regarding Materials Relied Upon By Experts
                  filed by Apple Inc., Epic Games, Inc. (Brass, Rachel) (Filed on 5/16/2021) Modified on
                  5/17/2021 (cjlS, COURT STAFF). (Entered: 05/16/2021)
05/17/2021    683 Transcript of Proceedings held on May 10, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporter Diane E. Skillman and Pamela Batalo-Hebel, telephone number 925-899-2812,
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                  this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter until the deadline for the Release of Transcript Restriction. After
                  that date it may be obtained through PACER. Any Notice of Intent to Request Redaction, if
                  required, is due no later than 5 business days from date of this filing. (Re 427 Transcript Order
                  - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with Daily Transcripts
                  ) Release of Transcript Restriction set for 8/16/2021. (Related documents(s) 427 , 425 )
                  (Skillman, Diane) (Filed on 5/17/2021) Modified on 5/18/2021 (oh, COURT STAFF). (Entered:
                  05/17/2021)
05/17/2021    685 Transcript of Proceedings held on May 12, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporters Diane E. Skillman, Pamela Hebel, Raynee Mercado, telephone number 925-899-
                  2812, Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                  purchased through the Court Reporter until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re 427
                  Transcript Order - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with
                  Daily Transcripts ) Release of Transcript Restriction set for 8/16/2021. (Related documents(s)
                  427 , 425 ) (Skillman, Diane) (Filed on 5/17/2021) (Entered: 05/17/2021)
05/17/2021    686 Transcript of Proceedings held on May 13, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporters Diane E. Skillman, Pamela Hebel, Raynee Mercado, telephone number 925-899-
                  2812, Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 115 of 525
                   policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                   purchased through the Court Reporter until the deadline for the Release of Transcript
                   Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                   Redaction, if required, is due no later than 5 business days from date of this filing. (Re 427
                   Transcript Order - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with
                   Daily Transcripts ) Release of Transcript Restriction set for 8/16/2021. (Related documents(s)
                   427 , 425 ) (Skillman, Diane) (Filed on 5/17/2021) (Entered: 05/17/2021)
05/17/2021    687 Transcript of Proceedings held on May 14, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporters Diane E. Skillman, Pamela Hebel, Raynee Mercado telephone number 925-899-
                  2812, Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                  purchased through the Court Reporter until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re 427
                  Transcript Order - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with
                  Daily Transcripts ) Release of Transcript Restriction set for 8/16/2021. (Related documents(s)
                  427 , 425 ) (Skillman, Diane) (Filed on 5/17/2021) (Entered: 05/17/2021)
05/17/2021    688 TRIAL ORDER NO. 6 RE: EXHIBITS ONLY CONTAINING HEARSAY RE: 604 and
                  608 . Signed by Judge Yvonne Gonzalez Rogers on 5/17/2021. (ygrlc2, COURT STAFF) (Filed
                  on 5/17/2021) (Entered: 05/17/2021)
05/17/2021    690 Declaration of Jenna Hardy in Support of 660 Administrative Motion to File Under Seal , 659
                  Administrative Motion to File Under Seal (Partially) Portions of the Parties' Trial Exhibits and
                  Live Trial Testimony Related Thereto filed byThe Gearbox Entertainment. (Related
                  document(s) 660 , 659 ) (Ball, Eric) (Filed on 5/17/2021) (Entered: 05/17/2021)
05/17/2021         Electronic filing error. REMINDER: No title Page. Exhibits e-filed separately and not as an
                   attachment, requires a title page. Please refer to Civil Local Rules 3-4 re first page requirement.
                   [err201] No further action is necessary. Re: 678 Exhibits to an Administrative Motion to File
                   Under Seal, filed by Sony Interactive Entertainment LLC. (cjlS, COURT STAFF) (Filed on
                   5/17/2021) (Entered: 05/17/2021)
05/17/2021    691 OPPOSITION/RESPONSE (re 602 MOTION Regarding Adverse Credibility Finding ) filed
                  byMicrosoft Corporation. (Attachments: # 1 Declaration of Brandon Kressin, # 2 Exhibit A, # 3
                  Exhibit B, # 4 Exhibit C)(Chiappetta, David) (Filed on 5/17/2021) (Entered: 05/17/2021)
05/17/2021    692 Administrative Motion to File Under Seal Portions of SPOT-EPIC-00001047 filed by Spotify
                  USA Inc.. (Attachments: # 1 Declaration of Benjamin Kung, # 2 Declaration of Shane M.
                  Palmer, # 3 Proposed Order, # 4 Redacted Version of Exhibit A, # 5 Unredacted Version of
                  Exhibit A)(Cullen, Brendan) (Filed on 5/17/2021) (Entered: 05/17/2021)
05/17/2021    693 Declaration of David P. Chiappetta in Support of 650 Administrative Motion to File Under Seal
                  ("Epic Games, Inc.'s Administrative Motion To File Under Seal Supporting Exhibits To J.
                  Wesley Earnhardt's Declaration In Support Of Epic Games, Inc.s Opposition To Apple Inc.'s
                  Motion Fo filed byMicrosoft Corporation. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                  Exhibit 3)(Related document(s) 650 ) (Chiappetta, David) (Filed on 5/17/2021) (Entered:
                  05/17/2021)
05/17/2021    694 Declaration of Steven Singer in Support of 650 Administrative Motion to File Under Seal
                  ("Epic Games, Inc.'s Administrative Motion To File Under Seal Supporting Exhibits To J.
                  Wesley Earnhardt's Declaration In Support Of Epic Games, Inc.s Opposition To Apple Inc.'s
                  Motion Fo filed byNintendo of America Inc.. (Related document(s) 650 ) (Chiappetta, David)
                  (Filed on 5/17/2021) (Entered: 05/17/2021)
05/17/2021    695 Stipulated [Proposed] Supplemental Protective Order Governing Discovery From Glu Mobile,
                  Inc. filed by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, Apple
                  Inc., Epic Games, Inc. (DeJong, Brittany) (Filed on 5/17/2021) Modified on 5/18/2021 (amd3S,
                  COURT STAFF). (Entered: 05/17/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 116 of 525
05/17/2021    696 Administrative Motion to File Under Seal Portions of Epic Games, Inc.'s Opposition to Apple
                  Inc.'s Motion to Strike Written and Oral Testimony of Dr. Michael I. Cragg filed by Epic
                  Games, Inc.. (Attachments: # 1 Exhibit A - Epic Games, Inc.'s Opposition to Apple Inc.'s
                  Motion to Strike Written and Oral Testimony of Dr. Michael I. Cragg, # 2 Exhibit B - Epic
                  Games, Inc.'s Opposition to Apple Inc.'s Motion to Strike Written and Oral Testimony of Dr.
                  Michael I. Cragg (REDACTED), # 3 Declaration of S. Stuckey in Support of Epic Games,
                  Inc.'s Administrative Motion to File Under Seal, # 4 Proposed Order Granting Epic Games,
                  Inc.'s Motion to file Under Seal, # 5 Certificate/Proof of Service Certificate of Service)(Even,
                  Yonatan) (Filed on 5/17/2021) (Entered: 05/17/2021)
05/17/2021    697 RESPONSE re 657 Trial Brief Epic Games, Inc.'s Opposition to Apple Inc.'s Motion to Strike
                  Written and Oral Testimony of Dr. Michael I. Cragg by Epic Games, Inc.. (Attachments: # 1
                  Declaration of S. Stuckey in Support of Epic Games, Inc.'s Opposition to Apple Inc.'s Motion
                  to Strike, # 2 Exhibit A to Decl. of S. Stuckey, # 3 Exhibit B to Decl. of S. Stuckey, # 4 Exhibit
                  C to Decl. of S. Stuckey, # 5 Exhibit D to Decl. of S. Stuckey, # 6 Exhibit E to Decl. of S.
                  Stuckey, # 7 Proposed Order Denying Apple Inc.'s Motion to Strike)(Even, Yonatan) (Filed on
                  5/17/2021) (Entered: 05/17/2021)
05/17/2021    700 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/17/2021. Further Bench Trial Tuesday, 5/18/2021 at 8:00AM.Total Time in
                  Court: 6:19. Court Reporter: Diane Skillman.

                    FOR PUBLIC ACCESS TO BENCH TRIAL:
                    Please use the following Dial in information:
                    ATT PUBLIC DIAL IN: 1-877-336-1839
                    Access Code: 9403112

                    (fs, COURT STAFF) (Date Filed: 5/17/2021) (Entered: 05/18/2021)
05/18/2021    698 Epic Games, Inc.'s Notice of Submission of Redacted Versions of Expert Written Direct
                  Testimony by Epic Games, Inc. (Attachments: # 1 Lesser Redacted Version of Ex. Expert 1, # 2
                  Lesser Redacted Version of Ex. Expert 13, # 3 Lesser Redacted Version of Ex. Expert 14, # 4
                  Lesser Redacted Version of Ex. Expert 15, # 5 Lesser Redacted Version of Ex. Expert 16)
                  (Byars, Michael) (Filed on 5/18/2021) Modified on 5/19/2021 (cjlS, COURT STAFF).
                  (Entered: 05/18/2021)
05/18/2021    699 Administrative Motion to File Under Seal Portions of Ex. Expert 1 filed by Epic Games, Inc..
                  (Attachments: # 1 Exhibit Expert 1 [UNREDACTED], # 2 Exhibit Expert 1 [REDACTED], # 3
                  Declaration of M. Brent Byars in Support of Epic Games Inc.'s Administrative Motion to Seal,
                  # 4 Proposed Order on Administrative Motion to Seal)(Byars, Michael) (Filed on 5/18/2021)
                  (Entered: 05/18/2021)
05/18/2021    701 TRANSCRIPT ORDER for proceedings held on May 10, 11, 12, 13 & 14, 2021 before Judge
                  Yvonne Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on
                  5/18/2021) (Entered: 05/18/2021)
05/18/2021    702 Administrative Motion to File Under Seal Reply Brief re Cragg Testimony filed by Apple Inc..
                  (Attachments: # 1 Proposed Order, # 2 Redacted Version of Document Sought to be Sealed
                  (Reply Brief), # 3 Unredacted Version of Document Sought to be Sealed (Reply Brief), # 4
                  Certificate/Proof of Service)(Brass, Rachel) (Filed on 5/18/2021) (Entered: 05/18/2021)
05/18/2021    703 TRIAL BRIEF re Testimony of Dr. Cragg by Apple Inc.. (Attachments: # 1 Declaration of R.
                  Brass, # 2 Exhibit A)(Brass, Rachel) (Filed on 5/18/2021) (Entered: 05/18/2021)
05/18/2021    704 NOTICE of Withdrawal of Trial Exhibit by Apple Inc. (Doren, Richard) (Filed on 5/18/2021)
                  Modified on 5/19/2021 (cjlS, COURT STAFF). (Entered: 05/18/2021)
05/18/2021    705 Administrative Motion to File Under Seal Portions of Redlined Content Licence and
                  Distribution Agreement filed by Nintendo of America Inc.. (Attachments: # 1 Exhibit Redacted
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 117 of 525
                   Version of Exhibit, # 2 Exhibit Unredacted Version of Exhibit, # 3 Proposed Order Proposed
                   Order)(Chiappetta, David) (Filed on 5/18/2021) (Entered: 05/18/2021)
05/18/2021    706 ADMINISTRATIVE MOTION for Leave to File Sur-Reply filed by Epic Games, Inc..
                  Responses due by 5/24/2021. (Attachments: # 1 Declaration of Yonatan Even in Support of
                  Epic Games, Inc.'s Administrative Motion for Leave To File Sur-Reply in Response to Apple's
                  Reply in Support of Its Motion To Strike Written and Oral Testimony of Dr. Michael I. Cragg, #
                  2 Epic Games, Inc.'s Sur-Reply in Response To Apple's Reply in Support of Its Motion To
                  Strike Written and Oral Testimony of Dr. Michael I. Cragg, # 3 Declaration of Yonatan Even in
                  Support of Epic Games, Inc.'s Sur-Reply in Response To Apple's Reply in Support of Its
                  Motion To Strike Written and Oral Testimony of Dr. Michael I. Cragg, # 4 Exhibit A, # 5
                  Proposed Order)(Even, Yonatan) (Filed on 5/18/2021) (Entered: 05/18/2021)
05/18/2021    707 Administrative Motion to File Under Seal filed by Epic Games, Inc.. (Attachments: # 1 Epic
                  Games, Inc.'s Sur-Reply in Response to Apple's Reply in Support of Its Motion To Strike
                  Written and Oral Testimony of Dr. Michael I. Cragg - SEALED/UNREDACTED, # 2 Epic
                  Games, Inc.'s Sur-Reply in Response to Apple's Reply in Support of Its Motion To Strike
                  Written and Oral Testimony of Dr. Michael I. Cragg - PUBLIC/REDACTED, # 3 Exhibit A
                  SEALED/UNREDACTED, # 4 Exhibit A PUBLIC/REDACTED, # 5 Declaration of Samuel
                  A. Stuckey in Support of Epic Games, Inc.'s Administrative Motion To File Under Seal
                  Exhibits to Its Administrative Motion for Leave To File Sur-Reply in Response to Apple's
                  Reply in Support of Its Motion To Strike Written and Oral Testimony of Dr. Michael I. Cragg, #
                  6 Proposed Order, # 7 Certificate of Service)(Even, Yonatan) (Filed on 5/18/2021) (Entered:
                  05/18/2021)
05/18/2021    708 MOTION for Judgment on Partial Findings Pursuant to Fed. R. Civ. P. 52(c) filed by Apple
                  Inc.. Motion Hearing set for 5/24/2021 08:00 AM in Oakland, Courtroom 1, 4th Floor before
                  Judge Yvonne Gonzalez Rogers. Responses due by 5/20/2021. Replies due by 5/21/2021.
                  (Perry, Mark) (Filed on 5/18/2021) (Entered: 05/18/2021)
05/18/2021    709 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/18/2021. Further Bench Trial set for Wednesday, 5/19/2021 at 8:00AM.Total
                  Time in Court: 6:15. Court Reporter: Diane Skillman.

                   FOR PUBLIC ACCESS TO BENCH TRIAL:
                   Please use the following Dial in information:
                   ATT PUBLIC DIAL IN: 1-877-336-1839
                   Access Code: 9403112

                   (fs, COURT STAFF) (Date Filed: 5/18/2021) (Entered: 05/19/2021)
05/19/2021    710 CERTIFICATE OF SERVICE by Epic Games, Inc. re 699 Administrative Motion to File Under
                  Seal Portions of Ex. Expert 1 (Byars, Michael) (Filed on 5/19/2021) (Entered: 05/19/2021)
05/19/2021    711 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/19/2021. Further Bench Trial on Thursday, 5/20/2021 at 8:00AM.Total Time in
                  Court: 6:38. Court Reporter: Diane Skillman.

                   FOR PUBLIC ACCESS TO BENCH TRIAL:
                   Please use the following Dial in information:
                   ATT PUBLIC DIAL IN: 1-877-336-1839
                   Access Code: 9403112

                   (fs, COURT STAFF) (Date Filed: 5/19/2021) (Entered: 05/19/2021)
05/19/2021    712 REPLY (re 602 MOTION Regarding Adverse Credibility Finding ) filed byApple Inc..
                  (Attachments: # 1 Declaration of J. Calandra, # 2 Declaration of J. Srinivasan)(Srinivasan,
                  Jagannathan) (Filed on 5/19/2021) (Entered: 05/19/2021)
05/19/2021    713 NOTICE of Submission of Amended and Redacted Versions of Expert Written Direct
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 118 of 525
                   Testimony by Apple Inc. (Attachments: # 1 Exhibit Expert 6, # 2 Exhibit Expert 7, # 3 Exhibit
                   Expert 8)(Doren, Richard) (Filed on 5/19/2021) Modified on 5/20/2021 (cjlS, COURT STAFF).
                   (Entered: 05/19/2021)
05/19/2021    714 Joint Discovery Letter Brief Regarding Apple Inc.'s Clawback of Document filed by Epic
                  Games, Inc., Apple Inc. (Moskowitz, Lauren) (Filed on 5/19/2021) Modified on 5/20/2021
                  (cjlS, COURT STAFF). (Entered: 05/19/2021)
05/20/2021    715 TRIAL ORDER NO. 7 RE: (1) PENDING STIPULATIONS; (2) BRIEFING SCHEDULE
                  RE: MOTION FOR JUDGMENT ON PARTIAL FINDINGS; AND (3) WEEK 2
                  SEALING REQUESTS. Signed by Judge Yvonne Gonzalez Rogers on 5/20/2021. (fs,
                  COURT STAFF) (Filed on 5/20/2021) (Entered: 05/20/2021)
05/20/2021    716 DISCOVERY ORDER re 714 Discovery Letter Brief. The Court orders Apple to email
                  the document by 1:00 p.m. today for in camera review, along with any declarations in
                  support of its claims of attorney-client privilege and work product. Epic may file any
                  response to those declarations by 4:00 p.m. today. Signed by Judge Thomas S. Hixson on
                  5/20/2021. (cdnS, COURT STAFF) (Filed on 5/20/2021) (Entered: 05/20/2021)
05/20/2021         Set/Reset Deadlines as to 708 MOTION for Judgment on Partial Findings Pursuant to Fed. R.
                   Civ. P. 52(c): Responses due by 5/23/2021 by 12:00 PM PDT. Replies due by 5/26/2021. (fs,
                   COURT STAFF) (Filed on 5/20/2021) (Entered: 05/20/2021)
05/20/2021    717 DISCOVERY ORDER re 716 Order. The Court orders Apple to file the Andeer
                  Declaration and orders Epic to file its response. Signed by Judge Thomas S. Hixson on
                  5/20/2021. (cdnS, COURT STAFF) (Filed on 5/20/2021) (Entered: 05/20/2021)
05/20/2021    718 Discovery Order re: 714 Joint Discovery Letter Brief Regarding Apple Inc.'s Clawback of
                  Document. Apple's clawback is SUSTAINED. Signed by Judge Thomas S. Hixson on
                  5/20/2021. (cdnS, COURT STAFF) (Filed on 5/20/2021) (Entered: 05/20/2021)
05/20/2021    719 Declaration of Kyle Andeer in Support of 717 Order in Support of Apple's Joint Letter
                  Submission Regarding Clawback of Document filed byApple Inc.. (Related document(s) 717 )
                  (Dettmer, Ethan) (Filed on 5/20/2021) (Entered: 05/20/2021)
05/20/2021    720 Epic Games Inc.'s Response to Declaration of Kyle Andeer in Support of Apple's Joint Letter
                  Submission Regarding Clawback of Document by Epic Games, Inc. (Attachments: # 1 Exhibit
                  A)(Moskowitz, Lauren) (Filed on 5/20/2021) Modified on 5/21/2021 (cjlS, COURT STAFF).
                  (Entered: 05/20/2021)
05/20/2021    721 MOTION to Strike Dr. Susan Athey's Written and Oral Expert Testimony filed by Apple Inc..
                  Motion Hearing set for 5/24/2021 08:00 AM in Oakland, Courtroom 1, 4th Floor before Judge
                  Yvonne Gonzalez Rogers. Responses due by 5/21/2021. Replies due by 5/24/2021.
                  (Attachments: # 1 Declaration of M. Perry, # 2 Exhibit A, Perry Decl., # 3 Exhibit B, Perry
                  Decl., # 4 Proposed Order)(Perry, Mark) (Filed on 5/20/2021) (Entered: 05/20/2021)
05/20/2021    722 Brief Regarding Susan Athey's Direct Written Testimony filed byEpic Games, Inc..
                  (Attachments: # 1 Appendix A, # 2 Declaration of Yonatan Even, # 3 Exhibit 1, # 4 Exhibit 2, #
                  5 Exhibit 3, # 6 Exhibit 4)(Even, Yonatan) (Filed on 5/20/2021) (Entered: 05/20/2021)
05/20/2021    723 NOTICE of Submission of Amended and Redacted Versions of Certain Expert Written Direct
                  Testimony and Withdrawal of Certain Expert Written Direct Testimony by Epic Games, Inc.
                  (Attachments: # 1 Ex. Expert 1, # 2 Ex. Expert 16)(Byars, Michael) (Filed on 5/20/2021)
                  Modified on 5/21/2021 (cjlS, COURT STAFF). (Entered: 05/20/2021)
05/20/2021    724 NOTICE of Joint Filing Pursuant to Stipulation Governing Objections to Deposition Testimony
                  by Epic Games, Inc., Apple Inc (Attachments: # 1 Deposition Objections Chart and Rulings
                  Thereon)(Forrest, Katherine) (Filed on 5/20/2021) Modified on 5/21/2021 (cjlS, COURT
                  STAFF). (Entered: 05/20/2021)
05/20/2021    725 STIPULATION WITH [PROPOSED] ORDER Regarding Admission of Exhibits and
                  Deposition Designations filed by Epic Games, Inc. Apple Inc. (Clarke, Justin) (Filed on
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 119 of 525
                    5/20/2021) Modified on 5/21/2021 (cjlS, COURT STAFF). (Entered: 05/20/2021)
05/20/2021    744 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/20/2021. Further Bench Trial set for Friday, 5/21/2021 at 8:00AM.Total Time in
                  Court: 6:24. Court Reporter: Diane Skillman.

                    FOR PUBLIC ACCESS TO BENCH TRIAL:
                    Please use the following Dial in information:
                    ATT PUBLIC DIAL IN: 1-877-336-1839
                    Access Code: 9403112

                    (fs, COURT STAFF) (Date Filed: 5/20/2021) (Entered: 05/24/2021)
05/21/2021    726 Press Pool Schedule for Week of May 24, 2021 by Reporters Committee for Freedom of the
                  Press and 18 Media Organizations. (Townsend, Katie) (Filed on 5/21/2021) Modified on
                  5/24/2021 (cjlS, COURT STAFF). (Entered: 05/21/2021)
05/21/2021    727 Class Plaintiffs' Schedule Re: In-Person Attendance at Trial, Week of May 24, 2021 by Donald
                  R. Cameron. (Berman, Steve) (Filed on 5/21/2021) Modified on 5/24/2021 (cjlS, COURT
                  STAFF). (Entered: 05/21/2021)
05/21/2021    728 TRANSCRIPT ORDER for proceedings held on 5/21/21 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 5/21/2021)
                  (Entered: 05/21/2021)
05/21/2021    729 Administrative Motion to File Under Seal (Partially) Portions of the Parties' Trial Exhibits and
                  Live Trial Testimony Related Thereto filed by Apple Inc.. (Attachments: # 1 Declaration of R.
                  Brass, # 2 Proposed Order)(Brass, Rachel) (Filed on 5/21/2021) (Entered: 05/21/2021)
05/21/2021    730 EXHIBITS TO DECLARATION OF RACHEL S. BRASS IN SUPPORT OF 729
                  DEFENDANT APPLE INC.S ADMINISTRATIVE MOTION TO PARTIALLY SEAL
                  PORTIONS OF THE PARTIES TRIAL EXHIBITS AND LIVE TRIAL TESTIMONY
                  RELATED THERETO filed by Apple Inc. (Attachments: # 1 DX-4089A, # 2 PX-0101, # 3
                  PX-0191, # 4 PX-1085, # 5 PX-1086, # 6 PX-1901, # 7 PX-1922, # 8 PX-2090, # 9 PX-2174, #
                  10 PX-2302, # 11 PX-2303, # 12 PX-2309, # 13 PX-2337, # 14 PX-2350, # 15 PX-2366, # 16
                  PX-2367, # 17 PX-2378, # 18 PX-2389, # 19 PX-2390)(Related document(s) 729 ) (Brass,
                  Rachel) (Filed on 5/21/2021) Modified on 5/24/2021 (cjlS, COURT STAFF). (Entered:
                  05/21/2021)
05/21/2021    731 Administrative Motion to File Under Seal Limited Portions of the Parties' Trial Exhibits and
                  Any References at Trial to the Information Sought to be Sealed filed by Epic Games, Inc..
                  (Attachments: # 1 Declaration of Joseph Kreiner in Support of Epic's Motion to Seal, # 2
                  Exhibit A of Joseph Kreiner Declaration, # 3 Exhibit, # 4 Exhibit, # 5 Proposed Order)(Clarke,
                  Justin) (Filed on 5/21/2021) (Entered: 05/21/2021)
05/21/2021    732 Declaration of Cynthia Williams in Support of 731 Administrative Motion to File Under Seal
                  Limited Portions of the Parties' Trial Exhibits and Any References at Trial to the Information
                  Sought to be Sealed filed byMicrosoft Corporation. (Related document(s) 731 ) (Chiappetta,
                  David) (Filed on 5/21/2021) (Entered: 05/21/2021)
05/21/2021    733 Declaration of Don Sechler in Support of 731 Administrative Motion to File Under Seal
                  Limited Portions of the Parties' Trial Exhibits and Any References at Trial to the Information
                  Sought to be Sealed filed bySony Interactive Entertainment LLC. (Related document(s) 731 )
                  (Cove, John) (Filed on 5/21/2021) (Entered: 05/21/2021)
05/21/2021    734 CERTIFICATE OF SERVICE by Epic Games, Inc. re 731 Administrative Motion to File Under
                  Seal Limited Portions of the Parties' Trial Exhibits and Any References at Trial to the
                  Information Sought to be Sealed (Karin, John) (Filed on 5/21/2021) (Entered: 05/21/2021)
05/21/2021    735 EXHIBITS TO DECLARATION OF RACHEL S. BRASS IN SUPPORT OF 729
                  DEFENDANT APPLE INC.S ADMINISTRATIVE MOTION TO PARTIALLY SEAL
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 120 of 525
                   PORTIONS OF THE PARTIES TRIAL EXHIBITS AND LIVE TRIAL TESTIMONY
                   RELATED THERETO filed by Apple Inc. (Attachments: # 1 Epic Ex. Depo. 8, # 2 Epic Ex.
                   Depo. 9, # 3 Epic Ex. Depo. 11, # 4 Epic Ex. Depo. 12, # 5 Epic Ex. Depo. 13, # 6 Epic Ex.
                   Depo. 19, # 7 Certificate/Proof of Service)(Related document(s) 729 ) (Brass, Rachel) (Filed on
                   5/21/2021) Modified on 5/24/2021 (cjlS, COURT STAFF). (Entered: 05/21/2021)
05/21/2021    736 Declaration of Shane M. Palmer in Support of 707 Administrative Motion to File Under Seal
                  Exhibits to Epic's Administrative Motion for Leave to File Sur-Reply filed bySpotify USA Inc..
                  (Related document(s) 707 ) (Palmer, Shane) (Filed on 5/21/2021) (Entered: 05/21/2021)
05/21/2021    751 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held on 5/21/2021. Further Bench Trial set for Monday, 5/24/2021 at 8:00 AM.Total Time
                  in Court: 5:14. Court Reporter: Diane Skillman.

                   FOR PUBLIC ACCESS TO BENCH TRIAL:
                   Please use the following Dial in information:
                   ATT PUBLIC DIAL IN: 1-877-336-1839
                   Access Code: 9403112

                   (fs, COURT STAFF) (Date Filed: 5/21/2021) (Entered: 05/25/2021)
05/23/2021    737 Opposition to 708 Apple Inc.'s Motion for Judgment on Partial Findings filed by Epic Games,
                  Inc. (Bornstein, Gary) (Filed on 5/23/2021) Modified on 5/24/2021 (cjlS, COURT STAFF).
                  (Entered: 05/23/2021)
05/23/2021    738 ORDER GRANTING 725 STIPULATION RE: ADMISSION OF EXHIBITS AND
                  DEPOSITION DESIGNATIONS by Judge Yvonne Gonzalez Rogers. (ygrlc2S, COURT
                  STAFF) (Filed on 5/23/2021) (Entered: 05/23/2021)
05/23/2021    739 ADMINISTRATIVE MOTION For Clarification re 715 Order ADMINISTRATIVE MOTION
                  OF NON-PARTY SONY INTERACTIVE ENTERTAINMENT FOR CLARIFICATION RE: TRIAL
                  ORDER NO. 7 [ECF 715] filed by Sony Interactive Entertainment LLC. Responses due by
                  5/27/2021. (Cove, John) (Filed on 5/23/2021) (Entered: 05/23/2021)
05/23/2021    740 Administrative Motion to File Under Seal Exhibit PX-1047 and Live Trial Testimony Related
                  Thereto filed by Apple Inc.. (Attachments: # 1 Declaration of R. Brass, # 2 Proposed Order, # 3
                  PX-1047, # 4 Certificate/Proof of Service)(Brass, Rachel) (Filed on 5/23/2021) (Entered:
                  05/23/2021)
05/23/2021    741 STIPULATION WITH [PROPOSED] ORDER Regarding Withdrawal of Exhibits from
                  Evidence filed by Epic Games, Inc., Apple Inc. (Clarke, Justin) (Filed on 5/23/2021) Modified
                  on 5/24/2021 (cjlS, COURT STAFF). (Entered: 05/23/2021)
05/23/2021    742 NOTICE of Filing of Expert Written Direct Testimony by Apple Inc. (Attachments: # 1 Ex.
                  Expert 6, # 2 Ex. Expert 7, # 3 Ex. Expert 8, # 4 Ex. Expert 10, # 5 Ex. Expert 11, # 6 Ex.
                  Expert 12)(Doren, Richard) (Filed on 5/23/2021) Modified on 5/24/2021 (cjlS, COURT
                  STAFF). (Entered: 05/23/2021)
05/23/2021    743 Notice of Filing of Unredacted Written Direct Testimony filed by Apple Inc. (Attachments: # 1
                  Ex. Expert 6, # 2 Ex. Expert 7, # 3 Ex. Expert 8, # 4 Ex. Expert 11)(Related document(s) 489 )
                  (Doren, Richard) (Filed on 5/23/2021) Modified on 5/24/2021 (cjlS, COURT STAFF).
                  (Entered: 05/23/2021)
05/24/2021    745 NOTICE of Errata Regarding Filing of Unredacted Final Versions of Expert Written Direct
                  Testimony by Apple Inc. (Attachments: # 1 Ex. Expert 6, # 2 Ex. Expert 12)(Brass, Rachel)
                  (Filed on 5/24/2021) Modified on 5/25/2021 (cjlS, COURT STAFF). (Entered: 05/24/2021)
05/24/2021    746 TRANSCRIPT ORDER for proceedings held on 5/21/2021 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 5/24/2021)
                  (Entered: 05/24/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 121 of 525
05/24/2021    747 Administrative Motion to File Under Seal Exhibits PX-1017 and PX-2946 filed by Apple Inc..
                  (Attachments: # 1 Declaration of R. Brass, # 2 Proposed Order, # 3 PX-1017, # 4 PX-2946, # 5
                  Certificate/Proof of Service)(Brass, Rachel) (Filed on 5/24/2021) (Entered: 05/24/2021)
05/24/2021    748 Declaration of RACHEL S. BRASS in Support of 699 Administrative Motion to File Under
                  Seal Portions of Ex. Expert 1 filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2
                  Certificate/Proof of Service)(Related document(s) 699 ) (Brass, Rachel) (Filed on 5/24/2021)
                  (Entered: 05/24/2021)
05/24/2021    749 EXHIBIT TO DECLARATION OF RACHEL S. BRASS IN RESPONSE TO 699 EPIC
                  GAMES, INC.S ADMINISTRATIVE MOTION TO SEAL PORTIONS OF EX. EXPERT 1
                  filed by Apple Inc. (Attachments: # 1 Ex. Expert 1)(Related document(s) 699 ) (Brass, Rachel)
                  (Filed on 5/24/2021) Modified on 5/25/2021 (cjlS, COURT STAFF). (Entered: 05/24/2021)
05/24/2021    753 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Bench Trial
                  held and completed on 5/24/2021.Total Time in Court: 3:33. Court Reporter: Diane
                  Skillman. (fs, COURT STAFF) (Date Filed: 5/24/2021) (Entered: 05/25/2021)
05/25/2021    750 TRANSCRIPT ORDER for proceedings held on 5/20/2021 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 5/25/2021)
                  (Entered: 05/25/2021)
05/25/2021    752 TRANSCRIPT ORDER for proceedings held on 5/6/21 and transcripts going forward until the
                  end of the trial before Judge Yvonne Gonzalez Rogers for Court Reporter Diane Skillman. (oh,
                  COURT STAFF) (Filed on 5/25/2021) (Entered: 05/25/2021)
05/26/2021    754 Transcript of Proceedings held on May 17, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporter Diane E. Skillman, Pamela Hebel, Raynee Mercado, telephone number 925-899-2912,
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                  this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re 427
                  Transcript Order - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with
                  Daily Transcripts ) Release of Transcript Restriction set for 8/24/2021. (Related documents(s)
                  427 , 425 ) (Skillman, Diane) (Filed on 5/26/2021) (Entered: 05/26/2021)
05/26/2021    755 Transcript of Proceedings held on May 18, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporter Diane E. Skillman, Pamela Hebel, Raynee Mercado, telephone number 925-899-2912,
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                  this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re 427
                  Transcript Order - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with
                  Daily Transcripts ) Release of Transcript Restriction set for 8/24/2021. (Related documents(s)
                  427 , 425 ) (Skillman, Diane) (Filed on 5/26/2021) (Entered: 05/26/2021)
05/26/2021    756 Transcript of Proceedings held on May 19, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporter Diane E. Skillman, Pamela Hebel, Raynee Mercado, telephone number 925-899-2912,
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                  this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re 427
                  Transcript Order - Future Trial with Daily Transcripts ) Release of Transcript Restriction set for
                  8/24/2021. (Related documents(s) 427 ) (Skillman, Diane) (Filed on 5/26/2021) (Entered:
                  05/26/2021)
05/26/2021    757 Transcript of Proceedings held on May 20, 2021, before Judge Yvonne Gonzalez Rogers. Court
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 122 of 525
                    Reporter Diane E. Skillman, Pamela Hebel, Raynee Mercado telephone number 925-899-2912,
                    Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                    this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                    through the Court Reporter until the deadline for the Release of Transcript Restriction. After
                    that date it may be obtained through PACER. Any Notice of Intent to Request Redaction, if
                    required, is due no later than 5 business days from date of this filing. (Re 427 Transcript Order
                    - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with Daily Transcripts
                    ) Release of Transcript Restriction set for 8/24/2021. (Related documents(s) 427 , 425 )
                    (Skillman, Diane) (Filed on 5/26/2021) (Entered: 05/26/2021)
05/26/2021    758 Transcript of Proceedings held on May 21, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporter Diane E. Skillman, Pamela Hebel, Raynee Mercado telephone number 925-899-2912,
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                  this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter until the deadline for the Release of Transcript Restriction. After
                  that date it may be obtained through PACER. Any Notice of Intent to Request Redaction, if
                  required, is due no later than 5 business days from date of this filing. (Re 427 Transcript Order
                  - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with Daily Transcripts
                  ) Release of Transcript Restriction set for 8/24/2021. (Related documents(s) 427 , 425 )
                  (Skillman, Diane) (Filed on 5/26/2021) (Entered: 05/26/2021)
05/26/2021    760 Transcript of Proceedings held on May 24, 2021, before Judge Yvonne Gonzalez Rogers. Court
                  Reporters Diane E. Skillman and Pamela Hebel, telephone number 925-899-2912,
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy,
                  this transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporters until the deadline for the Release of Transcript Restriction. After
                  that date it may be obtained through PACER. Any Notice of Intent to Request Redaction, if
                  required, is due no later than 5 business days from date of this filing. (Re 427 Transcript Order
                  - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with Daily Transcripts
                  ) Release of Transcript Restriction set for 8/24/2021. (Related documents(s) 427 , 425 )
                  (Skillman, Diane) (Filed on 5/26/2021) (Entered: 05/26/2021)
05/26/2021    761 Sealed Transcript of Proceedings held on May 3, 2021, before Judge Yvonne Gonzalez Rogers.
                  Court Reporter Diane E. Skillman, Telephone number 925-899-2912,
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy,any Notice of Intent to Request Redaction, if required, is due no later than 5 business
                  days from date of this filing. Redacted Transcript Deadline set for 6/23/2021. (desS, COURT
                  STAFF) (Filed on 5/26/2021) (Entered: 05/26/2021)
05/26/2021    762 Sealed Transcript of Proceedings held on May 4, 2021, before Judge Yvonne Gonzalez Rogers.
                  Court Reporter Diane E. Skillman, Telephone number 925-899-2912,
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy,any Notice of Intent to Request Redaction, if required, is due no later than 5 business
                  days from date of this filing. Redacted Transcript Deadline set for 6/23/2021. (desS, COURT
                  STAFF) (Filed on 5/26/2021) (Entered: 05/26/2021)
05/26/2021    763 Sealed Transcript of Proceedings held on May 5, 2021, before Judge Yvonne Gonzalez Rogers.
                  Court Reporters Diane E. Skillman Pamela Hebel, Telephone number 925-899-2912,
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy,any Notice of Intent to Request Redaction, if required, is due no later than 5 business
                  days from date of this filing. Redacted Transcript Deadline set for 6/23/2021. (desS, COURT
                  STAFF) (Filed on 5/26/2021) (Entered: 05/26/2021)
05/26/2021    764 Sealed Transcript of Proceedings held on May 6, 2021, before Judge Yvonne Gonzalez Rogers.
                  Court Reporters Diane E. Skillman and Pamela Hebel, Telephone number 925-899-2912,
                  Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy,any Notice of Intent to Request Redaction, if required, is due no later than 5 business
                  days from date of this filing. Redacted Transcript Deadline set for 6/23/2021. (desS, COURT
                  STAFF) (Filed on 5/26/2021) (Entered: 05/26/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 123 of 525
05/26/2021    765 Sealed Transcript of Proceedings held on May 11, 2021, before Judge Yvonne Gonzalez
                  Rogers. Court Reporters Diane E. Skillman and Pamela Hebel, Telephone number 925-899-
                  2912, Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy,any Notice of Intent to Request Redaction, if required, is due no later than 5 business
                  days from date of this filing. Redacted Transcript Deadline set for 6/23/2021. (desS, COURT
                  STAFF) (Filed on 5/26/2021) (Entered: 05/26/2021)
05/26/2021    766 TRANSCRIPT ORDER for proceedings held on 5/3, 5/21 & 5/24 before Judge Yvonne
                  Gonzalez Rogers by Apple Inc., for Court Reporter Diane Skillman. (Stute, William) (Filed on
                  5/26/2021) (Entered: 05/26/2021)
05/26/2021    767 REPLY (re 708 MOTION for Judgment on Partial Findings Pursuant to Fed. R. Civ. P. 52(c) )
                  filed byApple Inc.. (Perry, Mark) (Filed on 5/26/2021) (Entered: 05/26/2021)
05/27/2021    768 Sealed Transcript of Proceedings held on May 13, 2021, before Judge Yvonne Gonzalez
                  Rogers. Court Reporters Diane E. Skillman, Pamela Hebel, Raynee Mercado, Telephone
                  number 925-899-2912, Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and
                  Judicial Conference policy,any Notice of Intent to Request Redaction, if required, is due no
                  later than 5 business days from date of this filing. Redacted Transcript Deadline set for
                  6/24/2021. (desS, COURT STAFF) (Filed on 5/27/2021) (Entered: 05/27/2021)
05/27/2021    769 Sealed Transcript of Proceedings held on May 14, 2021, before Judge Yvonne Gonzalez
                  Rogers. Court Reporters Diane E. Skillman, Pamela Hebel, Raynee Mercado, Telephone
                  number 925-899-2912, Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and
                  Judicial Conference policy,any Notice of Intent to Request Redaction, if required, is due no
                  later than 5 business days from date of this filing. Redacted Transcript Deadline set for
                  6/24/2021. (desS, COURT STAFF) (Filed on 5/27/2021) (Entered: 05/27/2021)
05/27/2021    770 Sealed Transcript of Proceedings held on May 21, 2021, before Judge Yvonne Gonzalez
                  Rogers. Court Reporters Diane E. Skillman, Pamela Hebel, Raynee Mercado, Telephone
                  number 925-899-2912, Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and
                  Judicial Conference policy,any Notice of Intent to Request Redaction, if required, is due no
                  later than 5 business days from date of this filing. Redacted Transcript Deadline set for
                  6/24/2021. (desS, COURT STAFF) (Filed on 5/27/2021) (Entered: 05/27/2021)
05/28/2021    771 TRANSCRIPT ORDER for proceedings held on 5/3/21 - 5/24/21 Trial Days before Judge
                  Yvonne Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on
                  5/28/2021) (Entered: 05/28/2021)
05/28/2021    772 TRANSCRIPT ORDER for proceedings held on 5/3/21- 5/24/21 All Trial Days before Judge
                  Yvonne Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on
                  5/28/2021) (Entered: 05/28/2021)
05/28/2021    773 TRANSCRIPT ORDER for proceedings held on 5/6 & 7/2021 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 5/28/2021)
                  (Entered: 05/28/2021)
05/28/2021    774 TRANSCRIPT ORDER for proceedings held on 5/17 & 18/2021 before Judge Yvonne
                  Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on
                  5/28/2021) (Entered: 05/28/2021)
05/28/2021    775 TRANSCRIPT ORDER for proceedings held on 5/3 - 24/2021 Full Trial before Judge Yvonne
                  Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on
                  5/28/2021) (Entered: 05/28/2021)
05/28/2021    776 Notice of Submission of Full Set of Expert Written Direct Testimony re 509 Epic Games, Inc.'s
                  Administrative Motion to Seal Portions of Its Expert Written Direct Examinations filed by Epic
                  Games, Inc.. (Attachments: # 1 Ex. Expert 1, # 2 Ex. Expert 1 (Sealed), # 3 Ex. Expert 2, # 4
                  Ex. Expert 2 (Sealed), # 5 Ex. Expert 3, # 6 Ex. Expert 3 (Sealed), # 7 Ex. Expert 4, # 8 Ex.
                  Expert 5, # 9 Ex. Expert 13, # 10 Ex. Expert 13 (Sealed), # 11 Ex. Expert 16, # 12 Ex. Expert
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 124 of 525
                   16 (Sealed))(Related document(s) 509 ) (Byars, Michael) (Filed on 5/28/2021) Modified on
                   5/28/2021 (jmlS, COURT STAFF). (Entered: 05/28/2021)
05/28/2021    777 Epic Games, Inc.'s Administrative Motion to Seal Portions of Its Proposed Findings of Fact and
                  Conclusions of Law filed by Epic Games, Inc. (Attachments: # 1 Declaration of M. Brent
                  Byars, # 2 Proposed Order, # 3 Findings of Fact and Conclusions of Law (Redacted), # 4
                  Findings of Fact and Conclusions of Law (Unredacted))(Byars, Michael) (Filed on 5/28/2021)
                  Modified on 6/1/2021 (cjlS, COURT STAFF). (Entered: 05/28/2021)
05/28/2021    778 Administrative Motion to File Under Seal Final Proposed Findings of Fact and Conclusions of
                  Law filed by Apple Inc.. (Attachments: # 1 Declaration of R. Brass, # 2 Proposed Order, # 3
                  Redacted Version of Document Sought to be Sealed, # 4 Unredacted Version of Document
                  Sought to be Sealed, # 5 Certificate/Proof of Service)(Brass, Rachel) (Filed on 5/28/2021)
                  (Entered: 05/28/2021)
05/28/2021    779 Proposed Findings of Fact by Apple Inc. . (Attachments: # 1 Final Proposed Findings of Fact
                  and Conclusions of Law)(Perry, Mark) (Filed on 5/28/2021) (Entered: 05/28/2021)
05/28/2021    780 CERTIFICATE OF SERVICE by Epic Games, Inc. re 777 Administrative Motion to File Under
                  Seal ("Epic Games, Inc.'s Administrative Motion to Seal Portions of Its Proposed Findings of
                  Fact and Conclusions of Law") (Byars, Michael) (Filed on 5/28/2021) (Entered: 05/28/2021)
05/28/2021    781 CERTIFICATE OF SERVICE by Apple Inc. re 778 Administrative Motion to File Under Seal
                  Final Proposed Findings of Fact and Conclusions of Law (Brass, Rachel) (Filed on 5/28/2021)
                  (Entered: 05/28/2021)
05/28/2021    782 CORRECTED Transcript of Proceedings held on May 11, 2021, before Judge Yvonne
                  Gonzalez Rogers. Court Reporters Diane E. Skillman and Pamela Hebel, telephone number
                  925-899-2912, Diane_Skillman@cand.uscourts.gov. Per General Order No. 59 and Judicial
                  Conference policy, this transcript may be viewed only at the Clerk's Office public terminal or
                  may be purchased through the Court Reporter until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re 427
                  Transcript Order - Future Trial with Daily Transcripts, 425 Transcript Order - Future Trial with
                  Daily Transcripts ) Release of Transcript Restriction set for 8/26/2021. (Related documents(s)
                  427 , 425 ) (Skillman, Diane) (Filed on 5/28/2021) Modified on 5/28/2021 (oh, COURT
                  STAFF). (Entered: 05/28/2021)
05/29/2021    783 Declaration of Victoria F. Maroulis in Support of 778 Administrative Motion to File Under Seal
                  Final Proposed Findings of Fact and Conclusions of Law filed bySamsung Electronics Co.,
                  Ltd. (Related document(s) 778 ) (Maroulis, Victoria) (Filed on 5/29/2021) (Entered:
                  05/29/2021)
06/01/2021    784 Declaration of Asim M. Bhansali in Support of 778 Administrative Motion to File Under Seal
                  Final Proposed Findings of Fact and Conclusions of Law filed byGoogle LLC. (Attachments:
                  # 1 Exhibit, # 2 Exhibit)(Related document(s) 778 ) (Bhansali, Asim) (Filed on 6/1/2021)
                  (Entered: 06/01/2021)
06/01/2021    785 Declaration of David P. Chiappetta in Support of 778 Administrative Motion to File Under Seal
                  Final Proposed Findings of Fact and Conclusions of Law filed byMicrosoft Corporation.
                  (Related document(s) 778 ) (Chiappetta, David) (Filed on 6/1/2021) (Entered: 06/01/2021)
06/01/2021    786 Declaration of Don Sechler in Support of 778 Administrative Motion to File Under Seal Final
                  Proposed Findings of Fact and Conclusions of Law filed bySony Interactive Entertainment
                  LLC. (Related document(s) 778 ) (Cove, John) (Filed on 6/1/2021) (Entered: 06/01/2021)
06/03/2021    787 NOTICE of Appearance by Dwight Craig Donovan (Donovan, Dwight) (Filed on 6/3/2021)
                  (Entered: 06/03/2021)
06/04/2021    788 MOTION for leave to appear in Pro Hac Vice Re: Michael R. Huttenlocher (Filing fee $ 317,
                  receipt number 0971-16042357) filed by Apple Inc. (Attachments: # 1 Certificate of Good
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 125 of 525
                    Standing)(Huttenlocher, Michael) (Filed on 6/4/2021) Modified on 6/4/2021 (cjlS, COURT
                    STAFF). (Entered: 06/04/2021)
06/07/2021    789 TRANSCRIPT ORDER for proceedings held on 5/21/2021 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 6/7/2021) (Entered:
                  06/07/2021)
06/08/2021    790 TRANSCRIPT ORDER for proceedings held on 5/24/2021 before Judge Yvonne Gonzalez
                  Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 6/8/2021) (Entered:
                  06/08/2021)
06/08/2021    791 Epic Games, Inc.'s Objections to Apple Inc.'s Proposed Findings of Fact and Conclusions of
                  Law by Epic Games, Inc. (Bornstein, Gary) (Filed on 6/8/2021) Modified on 6/9/2021 (cjlS,
                  COURT STAFF). (Entered: 06/08/2021)
06/09/2021    792 TRANSCRIPT ORDER for proceedings held on 5/3/2021 - 5/24/2021 before Judge Yvonne
                  Gonzalez Rogers for Court Reporter Diane Skillman. (oh, COURT STAFF) (Filed on 6/9/2021)
                  (Entered: 06/09/2021)
06/09/2021    793 APPLE INC.S RESPONSE TO 791 OBJECTIONS TO PROPOSED FINDINGS OF FACT
                  AND CONCLUSIONS OF LAW by Apple Inc. (Perry, Mark) (Filed on 6/9/2021) Modified on
                  6/10/2021 (cjlS, COURT STAFF). (Entered: 06/09/2021)
06/09/2021    794 POSTTRIAL ORDER NO. 1 RE: (1) ORDER GRANTING PENDING STIPULATION;
                  (2) SONY INTERACTIVE ENTERTAINMENT LLCS ADMINISTRATIVE MOTION
                  TO CLARIFY; (3) FINAL SEALING REQUESTS; AND (4) DEFERRED
                  DOCUMENTS. Signed by Judge Yvonne Gonzalez Rogers on 6/9/2021. (fs, COURT
                  STAFF) (Filed on 6/9/2021) (Entered: 06/09/2021)
06/09/2021    795 ORDER by Judge Yvonne Gonzalez Rogers granting 788 Motion for Pro Hac Vice as to
                  Michael R. Huttenlocher. (fs, COURT STAFF) (Filed on 6/9/2021) (Entered: 06/09/2021)
06/11/2021    796 Joint Trial Transcript Errata by Epic Games, Inc., Apple Inc. (Forrest, Katherine) (Filed on
                  6/11/2021) Modified on 6/11/2021 (cjlS, COURT STAFF). (Entered: 06/11/2021)
06/25/2021    797 Statement of Recent Decision by Apple Inc.. (Attachments: # 1 Exhibit 1)(Perry, Mark) (Filed
                  on 6/25/2021) (Entered: 06/25/2021)
06/25/2021    798 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM NIANTIC, INC. Signed by Judge Yvonne Gonzalez Rogers on
                  6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/25/2021    799 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM ELECTRONIC ARTS INC. Signed by Judge Yvonne Gonzalez
                  Rogers on 6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/25/2021    800 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM WALT DISNEY COMPANY. Signed by Judge Yvonne Gonzalez
                  Rogers on 6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/25/2021    801 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM ZYNGA, INC. Signed by Judge Yvonne Gonzalez Rogers on
                  6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/28/2021    802 ORDER GRANTING STIPULATION EXTENDING TIME TO RESPOND TO
                  CONSUMER PLAINTIFFS' ADMINISTRATIVE MOTION FOR ENTRY OF
                  SUPPLEMENTAL PROTECTIVE ORDERS by Judge Yvonne Gonzalez Rogers
                  ;granting (436) Stipulation in case 4:11-cv-06714-YGR; granting (325) Stipulation in case
                  4:19-cv-03074-YGR. (fs, COURT STAFF) (Filed on 6/28/2021) (Entered: 06/28/2021)
06/28/2021    803 ORDER GRANTING STIPULATED SUPPLEMENTAL PROTECTIVE ORDER
                  GOVERNING DISCOVERY FROM GLU MOBILE INC. by Judge Yvonne Gonzalez
                  Rogers; granting (440) Stipulation in case 4:11-cv-06714-YGR; granting (330) Stipulation
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 126 of 525
                    in case 4:19-cv-03074-YGR; granting (695) Stipulation in case 4:20-cv-05640-YGR. (fs,
                    COURT STAFF) (Filed on 6/28/2021) (Entered: 06/28/2021)
07/16/2021    804 STATEMENT OF RECENT DECISION pursuant to Civil Local Rule 7-3.d filed byApple Inc..
                  (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)(Perry, Mark) (Filed on
                  7/16/2021) (Entered: 07/16/2021)
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 127 of 525




                  EXHIBIT 3
              Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 128 of 525
                                                    ADRMOP,CONSOL,PROTO,PRVADR,REFDIS,RELATE

                                        U.S. District Court
                              California Northern District (Oakland)
                         CIVIL DOCKET FOR CASE #: 4:19-cv-03074-YGR


Cameron et al v. Apple Inc.                                   Date Filed: 06/04/2019
Assigned to: Judge Yvonne Gonzalez Rogers                     Jury Demand: Both
Referred to: Magistrate Judge Thomas S. Hixson                Nature of Suit: 410 Anti-Trust
Relate Case Cases: 4:11-cv-06714-YGR                          Jurisdiction: Federal Question
                    4:20-cv-05640-YGR
Cause: 15:2 Antitrust Litigation
Plaintiff
Donald R. Cameron                                represented by Steve W. Berman
a California resident                                           Hagens Berman Sobol Shapiro LLP
                                                                1301 Second Avenue, Suite 2000
                                                                Seattle, WA 98101
                                                                (206) 623-7292
                                                                Fax: (206) 623-0594
                                                                Email: steve@hbsslaw.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                               Alberto Rodriguez
                                                               Sperling & Slater P.C.
                                                               55 W. Monroe St
                                                               Suite 3200
                                                               Chicago, IL 60603
                                                               (312) 641-3200
                                                               Email: arodriguez@sperling-law.com
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

                                                               Ben Michael Harrington
                                                               Hagens Berman
                                                               715 Hearst Avenue, Suite 200
                                                               Berkeley, CA 94710
                                                               510-725-3000
                                                               Email: benh@hbsslaw.com
                                                               ATTORNEY TO BE NOTICED

                                                               Benjamin Jacob Siegel
                                                               Hagens Berman Sobol Shapiro LLP
                                                               715 Hearst Avenue, Suite 202
                                                               Berkeley, CA 94710
                                                               (510) 725-3036
                                                               Fax: (510) 725-3001
                                                               Email: bens@hbsslaw.com
                                                               ATTORNEY TO BE NOTICED

                                                               Eamon Padraic Kelly
                                                               Sperling & Slater P.C.
                                                               55 West Monroe Street
               Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 129 of 525
                                                           Suite 3200
                                                           Chicago, IL 60603
                                                           312-641-3200
                                                           Email: ekelly@sperling-law.com
                                                           ATTORNEY TO BE NOTICED

                                                           Joseph M Vanek
                                                           Sperling & Slater, P.C.
                                                           55 West Monroe Street
                                                           Suite 3200
                                                           Chicago, IL 60603
                                                           312-641-3200
                                                           Email: jvanek@sperling-law.com
                                                           ATTORNEY TO BE NOTICED

                                                           Robert F Lopez
                                                           Hagens Berman Sobol Shapiro LLP
                                                           1301 Second Avenue
                                                           Suite 2000
                                                           Seattle, WA 98101
                                                           206-623-7292
                                                           Fax: 206-623-0594
                                                           Email: robl@hbsslaw.com
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Ted Wojcik
                                                           Hagens Berman Sobol Shapiro
                                                           1301 2nd Ave
                                                           No. 2000
                                                           Seattle, WA 98101
                                                           206-623-7292
                                                           Email: tedw@hbsslaw.com
                                                           ATTORNEY TO BE NOTICED

                                                           Shana E. Scarlett
                                                           Hagens Berman Sobol Shapiro LLP
                                                           715 Hearst Avenue, Suite 202
                                                           Berkeley, CA 94710
                                                           (510) 725-3000
                                                           Fax: (510) 725-3001
                                                           Email: shanas@hbsslaw.com
                                                           ATTORNEY TO BE NOTICED

Plaintiff
Pure Sweat Basketball, Inc.                    represented by Steve W. Berman
an Illinois corporation, on behalf of                         (See above for address)
themselves and all others similarly situated                  LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                           Alberto Rodriguez
                                                           (See above for address)
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Ben Michael Harrington
                                                           (See above for address)
              Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 130 of 525
                                                        ATTORNEY TO BE NOTICED

                                                        Benjamin Jacob Siegel
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Eamon Padraic Kelly
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Joseph M Vanek
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Robert F Lopez
                                                        (See above for address)
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Ted Wojcik
                                                        (See above for address)
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Shana E. Scarlett
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED


V.
Consol Plaintiff
Barry Sermons                               represented by Cadio R. Zirpoli
TERMINATED: 11/24/2020                                     Saveri & Saveri, Inc.
                                                           706 Sansome Street
                                                           San Francisco, CA 94111
                                                           415-217-6810
                                                           Fax: 415-217-6813
                                                           Email: cadio@saveri.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Benjamin Jacob Siegel
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Brian Michael Hogan
                                                        Freed Kanner London Millen LLC
                                                        2201 Waukegan Rd.
                                                        Suite 130
                                                        Bannockburn, IL 60015
                                                        224-632-4500
                                                        Fax: 224-632-4521
                                                        Email: bhogan@fklmlaw.com
                                                        ATTORNEY TO BE NOTICED

                                                        Douglas A. Millen
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 131 of 525
                                          Freed Kanner London & Millen LLC
                                          2201 Waukegan Road
                                          Suite 130
                                          Bannockburn, IL 60015
                                          224-632-4500
                                          Fax: 224-632-4519
                                          Email: doug@fklmlaw.com
                                          ATTORNEY TO BE NOTICED

                                          Guido Saveri
                                          Saveri & Saveri, Inc.
                                          706 Sansome Street
                                          San Francisco, CA 94111
                                          415-217-6810
                                          Fax: 415-217-6813
                                          Email: guido@saveri.com
                                          ATTORNEY TO BE NOTICED

                                          Jonathan Marc Jagher
                                          Freed Kanner London & Millen LLC
                                          923 Fayette Street
                                          Conshohocken, PA 19428
                                          6102346487
                                          Email: jjagher@fklmlaw.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Kimberly A Justice
                                          Freed Kanner London & Millen LLC
                                          923 Fayette Street
                                          Conshohocken, PA 19428
                                          610-234-6487
                                          Fax: 224-632-4521
                                          Email: kjustice@fklmlaw.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Richard Alexander Saveri
                                          Saveri & Saveri, Inc.
                                          706 Sansome Street
                                          San Francisco, CA 94111
                                          415-217-6810
                                          Fax: 415-217-6813
                                          Email: rick@saveri.com
                                          ATTORNEY TO BE NOTICED

                                          Sarah Jane Van Culin
                                          Saveri & Saveri, Inc
                                          706 Sansome Street
                                          San Francisco, CA 94111
                                          4152176810
                                          Fax: 4152176813
                                          Email: sarah@saveri.com
                                          ATTORNEY TO BE NOTICED

                                          Shana E. Scarlett
                                          (See above for address)
              Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 132 of 525
                                                          ATTORNEY TO BE NOTICED

                                                          Steve W. Berman
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED


V.
Defendant
Apple Inc.                                  represented by Jason C Lo
a California corporation                                   Gibson, Dunn & Crutcher LLP
                                                           333 S. Grand Ave.
                                                           Los Angeles, CA 90071
                                                           213-229-7153
                                                           Fax: 213-229-6153
                                                           Email: jlo@gibsondunn.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                          Peter John Sacripanti
                                                          McDermott Will and Emery LLP
                                                          340 Madison Avenue
                                                          New York, NY 10173-1922
                                                          212-547-5583
                                                          Fax: 212-547-5444
                                                          Email: psacripanti@mwe.com
                                                          LEAD ATTORNEY
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                          Theodore J. Boutrous , Jr.
                                                          Gibson, Dunn & Crutcher LLP
                                                          333 South Grand Avenue
                                                          Los Angeles, CA 90071-3197
                                                          (213) 229-7804
                                                          Fax: (213) 229-7520
                                                          Email: tboutrous@gibsondunn.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Anna Tryon Pletcher
                                                          O'Melveny & Myers LLP
                                                          Two Embarcadero Center
                                                          28th Floor
                                                          San Francisco, CA 94111
                                                          415-984-8994
                                                          Email: apletcher@omm.com
                                                          ATTORNEY TO BE NOTICED

                                                          Bethany Marvin Stevens
                                                          Walker Stevens Cannom LLP
                                                          500 Molino Street #118
                                                          Los Angeles, CA 90013
                                                          213-337-4551
                                                          Fax: 213-403-4906
                                                          Email: bstevens@wscllp.com
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 133 of 525
                                          ATTORNEY TO BE NOTICED

                                          Betty X Yang
                                          Gibson Dunn and Crutcher LLP
                                          2100 McKinney Ave
                                          Suite 1100
                                          Dallas, TX 75201
                                          (214) 698-3100
                                          Email: BYang@gibsondunn.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Cynthia Richman
                                          Gibson Dunn and Crutcher LLP
                                          1050 Connecticut Avenue, N.W.
                                          Washington, DC 20036
                                          (202) 955-8234
                                          Fax: (202) 467-0539
                                          Email: crichman@gibsondunn.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Dana Lynn Craig
                                          Gibson Dunn Crutcher LLP
                                          333 S. Grand Avenue
                                          Suite 5300
                                          Los Angeles, CA 90071
                                          (213) 229-7469
                                          Fax: (213) 229-6469
                                          Email: DCraig@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Daniel Glen Swanson
                                          Gibson, Dunn & Crutcher LLP
                                          333 South Grand Avenue
                                          Los Angeles, CA 90071
                                          (213) 229-7340
                                          Fax: (213) 229-7520
                                          Email: dswanson@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          David R. Eberhart
                                          O'Melveny & Myers LLP
                                          Two Embarcadero Center, 28th Floor
                                          San Francisco, CA 94111
                                          (415) 984-8700
                                          Fax: (415) 984-8701
                                          Email: deberhart@omm.com
                                          ATTORNEY TO BE NOTICED

                                          Elena Zarabozo
                                          O'Melveny and Myers LLP
                                          1625 Eye Street, N.W.
                                          Washington, DC 20006
                                          202-383-5300
                                          Email: ezarabozo@omm.com
                                          ATTORNEY TO BE NOTICED
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 134 of 525

                                          Eli Martin Lazarus
                                          Gibson, Dunn and Crutcher LLP
                                          555 Mission Street
                                          Suite 3000
                                          San Francisco, CA 94105-0921
                                          415-393-8200
                                          Email: elazarus@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Elizabeth Andrea Rodd
                                          McDermott Will and Emery
                                          200 Clarendon Street
                                          Floor 58
                                          Boston, MA 02116-5021
                                          617-535-4040
                                          Fax: 617-535-3800
                                          Email: erodd@mwe.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Ethan D. Dettmer
                                          Gibson, Dunn & Crutcher LLP
                                          555 Mission Street
                                          Suite 3000
                                          San Francisco, CA 94105
                                          415-393-8200
                                          Fax: 415-986-5309
                                          Email: edettmer@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Evan R Kreiner
                                          Four Times Square
                                          New York, NY 10036
                                          212-735-2491
                                          Email: evan.kreiner@skadden.com
                                          ATTORNEY TO BE NOTICED

                                          Evan N Schlom
                                          O'Melveny and Myers LLP
                                          1625 Eye Street, N.W.
                                          Washington, DC 20006
                                          202-383-5300
                                          Email: eschlom@omm.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Hannah Cannom
                                          Walker Stevens Cannom LLP
                                          500 Molino Street
                                          Suite 118
                                          Los Angeles, CA 90013
                                          (213) 337-9972
                                          Email: hcannom@wscllp.com
                                          ATTORNEY TO BE NOTICED

                                          Harry Phillips
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 135 of 525
                                          Gibson, Dunn and Crutcher LLP
                                          1050 Connecticut Avenue NW
                                          Washington, DC 20036
                                          202-887-3706
                                          Email: hphillips2@gibsondunn.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Jagannathan P Srinivasan
                                          Gibson Dunn
                                          333 S Grand Ave
                                          Los Angeles, CA 90071
                                          213-229-7296
                                          Email: jsrinivasan@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          John J. Calandra
                                          McDermott Will and Emery LLP
                                          340 Madison Avenue
                                          New York, NY 10173-1922
                                          212-547-5489
                                          Fax: 212-547-5444
                                          Email: jcalandra@mwe.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Karen Hoffman Lent
                                          Skadden Arps Slate Meagher Flom LLP
                                          One Manhattan West
                                          New York, NY 10001
                                          212-735-3000
                                          Email: karen.lent@skadden.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Katrina Marie Robson
                                          O'Melveny and Myers
                                          1625 Eye St., NW
                                          Washington, DC 20006
                                          202-220-5052
                                          Fax: 202-383-5414
                                          Email: krobson@omm.com
                                          ATTORNEY TO BE NOTICED

                                          Mark A. Perry
                                          GIBSON, DUNN & CRUTCHER LLP
                                          1050 Connecticut Avenue, N.W.
                                          Suite 900
                                          Washington, DC 20036
                                          202/887-3621
                                          Fax: 202/530-9535
                                          Email: mperry@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Melissa Phan
                                          Gibson Dunn
                                          333 South Grand Avenue
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 136 of 525
                                          Los Angeles, CA 90071
                                          213-229-7346
                                          Email: mphan@gibsondunn.com
                                          TERMINATED: 11/25/2019

                                          Michael J. Holecek
                                          Gibson Dunn Crutcher LLP
                                          333 South Grand Avenue
                                          Los Angeles, CA 90071
                                          (213) 229-7018
                                          Fax: (213) 229-7520
                                          Email: mholecek@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Michael R Huttenlocher
                                          McDermott Will Emery LLP
                                          340 Madison Avenue
                                          New York, NY 10173
                                          United Sta
                                          212-547-5400
                                          Email: mhuttenlocher@mwe.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Michelle S Lowery
                                          McDermott Will and Emery
                                          2049 Century Park East
                                          Los Angeles, CA 90067
                                          (310) 551-9309
                                          Email: mslowery@mwe.com
                                          ATTORNEY TO BE NOTICED

                                          Nicole Lauren Castle
                                          McDermott Will and Emery LLP
                                          340 Madison Avenue
                                          New York, NY 10173-1922
                                          212-547-5480
                                          Fax: 212-547-5444
                                          Email: ncastle@mwe.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Rachel S. Brass
                                          Gibson Dunn & Crutcher LLP
                                          555 Mission Street, Suite 3000
                                          San Francisco, CA 94105-2933
                                          (415) 393-8200
                                          Fax: (415) 393-8306
                                          Email: rbrass@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Richard Joseph Doren
                                          Gibson Dunn Crutcher
                                          333 S Grand Ave
                                          Los Angeles, CA 90071
                                          213-229-7038
                                          Fax: 213-629-7038
            Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 137 of 525
                                                        Email: rdoren@gibsondunn.com
                                                        ATTORNEY TO BE NOTICED

                                                        Scott A Schaeffer
                                                        O'Melveny and Myers LLP
                                                        Plaza 66, 37th Floor
                                                        1266 Nanjing Road West
                                                        Shanghai 200040
                                                        China
                                                        213-430-6000
                                                        Email: sschaeffer@omm.com
                                                        ATTORNEY TO BE NOTICED

                                                        Veronica Smith Moye
                                                        Gibson Dunn Crutcher LLP
                                                        2001 Ross Avenue
                                                        Suite 1100
                                                        Dallas, TX 75201
                                                        214-698-3100
                                                        Fax: 214-571-2936
                                                        Email: VLewis@gibsondunn.com
                                                        ATTORNEY TO BE NOTICED

                                                        Zainab Ahmad
                                                        Gibson, Dunn and Crutcher
                                                        200 Park Avenue
                                                        New York, NY 10166-0193
                                                        212-351-2609
                                                        Email: ZAhmad@gibsondunn.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED


V.
Movant
Robert Pepper                             represented by Brittany Nicole DeJong
                                                         Wolf Haldenstein Adler Freeman and Herz
                                                         LLP
                                                         750 B Street, Suite 1820
                                                         San Diego, CA 92101
                                                         (619) 239-4599
                                                         Fax: (619) 234-4599
                                                         Email: dejong@whafh.com
                                                         ATTORNEY TO BE NOTICED

Movant
Stephen H. Schwartz                       represented by Brittany Nicole DeJong
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED

Movant
Edward W. Hayter                          represented by Brittany Nicole DeJong
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED

Movant
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 138 of 525
Edward Lawrence                            represented by Brittany Nicole DeJong
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Interested Party
Epic Games, Inc.                           represented by Gary Andrew Bornstein
                                                          Cravath, Swaine and Moore
                                                          Worldwide Plaza
                                                          825 Eighth Ave.
                                                          New York, NY 10019
                                                          212-474-1000
                                                          Email: gbornstein@cravath.com
                                                          ATTORNEY TO BE NOTICED

                                                         Joe Wesley Earnhardt
                                                         Cravath, Swaine and Moore LLP
                                                         825 8th Ave
                                                         New York, NY 10019
                                                         212-474-1138
                                                         Email: wearnhardt@cravath.com
                                                         ATTORNEY TO BE NOTICED

                                                         John I Karin
                                                         Cravath, Swaine and Moore LLP
                                                         825 Eighth Avenue
                                                         New York, NY 10019
                                                         212-474-1000
                                                         Email: jkarin@cravath.com
                                                         ATTORNEY TO BE NOTICED

                                                         Justin C Clarke
                                                         Cravath, Swaine and Moore LLP
                                                         825 EighthAvenue
                                                         New York, NY 10019
                                                         United Sta
                                                         212-474-1000
                                                         Email: jcclarke@cravath.com
                                                         ATTORNEY TO BE NOTICED

                                                         Lauren Ann Moskowitz
                                                         Cravath Swaine Moore LLP
                                                         825 Eighth Avenue
                                                         New York, NY 10019
                                                         United Sta
                                                         212-474-1000
                                                         Fax: 212-474-3700
                                                         Email: lmoskowitz@cravath.com
                                                         ATTORNEY TO BE NOTICED

                                                         Michael Brent Byars
                                                         Cravath, Swaine Moore LLP
                                                         825 Eighth avenue
                                                         New York, NY 10019
                                                         212-474-1000
                                                         Email: mbyars@cravath.com
                                                         ATTORNEY TO BE NOTICED
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 139 of 525
                                                         Paul Jeffrey Riehle
                                                         Faegre Drinker Biddle & Reath LLP
                                                         Four Embarcadero Center, 27th Floor
                                                         San Francisco, CA 94111
                                                         415-591-7500
                                                         Fax: 415-591-7510
                                                         Email: paul.riehle@faegredrinker.com
                                                         ATTORNEY TO BE NOTICED

                                                         Vanessa A. Lavely
                                                         Cravath, Swaine and Moore LLP
                                                         825 8th Ave.
                                                         New York, NY 10019
                                                         212-474-1000
                                                         Fax: 212-474-3700
                                                         Email: vlavely@cravath.com
                                                         ATTORNEY TO BE NOTICED

                                                         Yonatan Even
                                                         Cravath, Swaine and Moore LLP
                                                         825 Eighth Avenue
                                                         New York, NY 10019
                                                         212-474-1000
                                                         Fax: 212-474-3700
                                                         Email: yeven@cravath.com
                                                         ATTORNEY TO BE NOTICED

Interested Party
Valve Corporation                          represented by Dwight Craig Donovan
                                                          Fox Rothschild LLP
                                                          345 California Street, Suite 2200
                                                          San Francisco, CA 94104
                                                          415-364-5540
                                                          Fax: 415-391-4436
                                                          Email: ddonovan@foxrothschild.com
                                                          ATTORNEY TO BE NOTICED

                                                         Gavin W. Skok
                                                         Fox Rothschild LLP
                                                         1001 Fourth Avenue
                                                         Suite 4500
                                                         Seattle, WA 98154
                                                         206-624-3600
                                                         Fax: 206-389-1708
                                                         Email: gskok@foxrothschild.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

Interested Party
Microsoft Corporation                      represented by David P. Chiappetta
                                                          Perkins Coie LLP
                                                          505 Howard Street, Suite 1000
                                                          San Francisco, CA 94105
                                                          415-344-7076
                                                          Email: dchiappetta@perkinscoie.com
                                                          LEAD ATTORNEY
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 140 of 525
                                                         ATTORNEY TO BE NOTICED

                                                         Judith Bond Jennison
                                                         Perkins Coie LLP
                                                         1201 Third Avenue
                                                         Suite 4900
                                                         Seattle, WA 98101-3099
                                                         206-359-3489
                                                         Fax: 206-359-4489
                                                         Email: jjennison@perkinscoie.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Miscellaneous
Samsung Electronics America Inc.           represented by Victoria F. Maroulis
                                                          Quinn Emanuel Urquhart & Sullivan LLP
                                                          555 Twin Dolphin Drive, Fifth Floor
                                                          Redwood Shores, CA 94065
                                                          (650) 801-5000
                                                          Fax: (650) 801-5100
                                                          Email: victoriamaroulis@quinnemanuel.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         Kyle Kenneth Batter
                                                         Quinn Emanuel Urquhart Sullivan
                                                         555 Twin Dolphin Drive, 5th Floor
                                                         Redwood Shores, CA 94065
                                                         United Sta
                                                         650-801-5000
                                                         Fax: 650-801-5000
                                                         Email: kylebatter@gmail.com
                                                         ATTORNEY TO BE NOTICED

Miscellaneous
Google LLC                                 represented by Brian C. Rocca
                                                          Morgan, Lewis & Bockius LLP
                                                          One Market, Spear Street Tower
                                                          San Francisco, CA 94105
                                                          (415) 442-1000
                                                          Fax: (415) 442-1001
                                                          Email: brian.rocca@morganlewis.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         Asim M. Bhansali
                                                         Kwun Bhansali Lazarus LLP
                                                         555 Montgomery Street
                                                         Suite 750
                                                         San Francisco, CA 94111
                                                         (415) 630-2350
                                                         Fax: 415-367-1539
                                                         Email: abhansali@kblfirm.com
                                                         ATTORNEY TO BE NOTICED

Miscellaneous
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 141 of 525
Samsung Electronics Co., Ltd.                       represented by Kyle Kenneth Batter
                                                                   (See above for address)
                                                                   ATTORNEY TO BE NOTICED

Miscellaneous
Facebook, Inc.                                      represented by Rosemarie Theresa Ring
                                                                   Munger, Tolles & Olson LLP
                                                                   560 Mission St
                                                                   27th Floor
                                                                   San Francisco, CA 95105-2907
                                                                   415-512-4000
                                                                   Fax: 415-512-4700
                                                                   Email: rose.ring@mto.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   Emily Claire Curran-Huberty
                                                                   Munger Tolles and Olson LLP
                                                                   560 Mission Street
                                                                   27th Floor
                                                                   San Francisco, CA 94105
                                                                   415-512-4052
                                                                   Fax: 415-512-4077
                                                                   Email: emily.curran-huberty@mto.com
                                                                   ATTORNEY TO BE NOTICED

                                                                   Justin Paul Raphael
                                                                   Munger Tolles and Olson
                                                                   560 Mission St.
                                                                   Suite 2700
                                                                   San Francisco, CA 94105
                                                                   415-512-4000
                                                                   Fax: 415-512-4077
                                                                   Email: justin.raphael@mto.com
                                                                   ATTORNEY TO BE NOTICED

Miscellaneous
Yoga Buddhi Co.                                     represented by Douglas James Dixon
                                                                   Hueston Hennigan LLP
                                                                   620 Newport Center Drive, Suite 1300
                                                                   Newport Beach, CA 92660
                                                                   (949) 229-6840
                                                                   Fax: (888) 775-0898
                                                                   Email: DDixon@hueston.com
                                                                   ATTORNEY TO BE NOTICED

Miscellaneous
Match Group, Inc.                                   represented by Douglas James Dixon
                                                                   (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED


Date Filed        #   Docket Text
06/04/2019        1 CLASS ACTION COMPLAINT with Jury Demand against Apple Inc. (Filing fee $ 400,
                    receipt number 0971-13404013.). Filed by Donald R. Cameron, Pure Sweat Basketball, Inc..
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 142 of 525
                   (Attachments: # 1 Civil Cover Sheet)(Scarlett, Shana) (Filed on 6/4/2019) Modified on
                   6/5/2019 (ajsS, COURT STAFF). (Entered: 06/04/2019)
06/04/2019      2 Proposed Summons. (Scarlett, Shana) (Filed on 6/4/2019) (Entered: 06/04/2019)
06/04/2019      3 Case assigned to Magistrate Judge Donna M. Ryu.

                   Counsel for plaintiff or the removing party is responsible for serving the Complaint or Notice
                   of Removal, Summons and the assigned judge's standing orders and all other new case
                   documents upon the opposing parties. For information, visit E-Filing A New Civil Case at
                   http://cand.uscourts.gov/ecf/caseopening.

                   Standing orders can be downloaded from the court's web page at
                   www.cand.uscourts.gov/judges. Upon receipt, the summons will be issued and returned
                   electronically. Counsel is required to send chambers a copy of the initiating documents
                   pursuant to L.R. 5-1(e)(7). A scheduling order will be sent by Notice of Electronic Filing
                   (NEF) within two business days. Consent/Declination due by 6/18/2019. (bwS, COURT
                   STAFF) (Filed on 6/4/2019) (Entered: 06/04/2019)
06/04/2019      4 CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by Donald R. Cameron,
                  Pure Sweat Basketball, Inc... (Scarlett, Shana) (Filed on 6/4/2019) (Entered: 06/04/2019)
06/05/2019      5 Initial Case Management Scheduling Order with ADR Deadlines: Case Management
                  Statement due by 8/28/2019. Initial Case Management Conference set for 9/4/2019 01:30
                  PM in Oakland, Courtroom 4, 3rd Floor. (ajsS, COURT STAFF) (Filed on 6/5/2019)
                  (Entered: 06/05/2019)
06/05/2019      6 Summons Issued as to Apple Inc. (ajsS, COURT STAFF) (Filed on 6/5/2019) (Entered:
                  06/05/2019)
06/07/2019      7 CLERK'S NOTICE OF IMPENDING REASSIGNMENT TO A U.S. DISTRICT COURT
                  JUDGE: The Clerk of this Court will now randomly reassign this case to a District Judge
                  because either (1) a party has not consented to the jurisdiction of a Magistrate Judge, or (2)
                  time is of the essence in deciding a pending judicial action for which the necessary consents to
                  Magistrate Judge jurisdiction have not been secured. You will be informed by separate notice of
                  the district judge to whom this case is reassigned.

                   ALL HEARING DATES PRESENTLY SCHEDULED BEFORE THE CURRENT
                   MAGISTRATE JUDGE ARE VACATED AND SHOULD BE RE-NOTICED FOR HEARING
                   BEFORE THE JUDGE TO WHOM THIS CASE IS REASSIGNED.

                   This is a text only docket entry; there is no document associated with this notice. (igS, COURT
                   STAFF) (Filed on 6/7/2019) (Entered: 06/07/2019)
06/07/2019      8 ORDER REASSIGNING CASE. Case reassigned using a proportionate, random, and
                  blind system pursuant to General Order No. 44 to Judge William Alsup for all further
                  proceedings. Magistrate Judge Donna M. Ryu no longer assigned to case, Notice: The
                  assigned judge participates in the Cameras in the Courtroom Pilot Project. See General
                  Order No. 65 and http://cand.uscourts.gov/cameras.. Signed by the Clerk on 06/07/2019.
                  (Attachments: # 1 Notice of Eligibility for Video Recording)(ajsS, COURT STAFF) (Filed
                  on 6/7/2019) (Entered: 06/07/2019)
06/07/2019      9 CLERK'S NOTICE SCHEDULING CMC ON REASSIGNMENT: Case Management
                  Statement due by 9/5/2019. Initial Case Management Conference set for 9/12/2019 11:00 AM
                  in San Francisco, Courtroom 12, 19th Floor. Standing orders can be downloaded from the
                  Court's web page at www.cand.uscourts.gov/whaorders. (This is a text-only entry generated by
                  the court. There is no document associated with this entry.) (tlhS, COURT STAFF) (Filed on
                  6/7/2019) (Entered: 06/07/2019)
06/07/2019     10 MOTION for leave to appear in Pro Hac Vice of Robert L. Lopez ( Filing fee $ 310, receipt
                  number 0971-13419251.) filed by Donald R. Cameron, Pure Sweat Basketball, Inc..
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 143 of 525
                   (Attachments: # 1 Certificate of Good Standing)(Lopez, Robert) (Filed on 6/7/2019) (Entered:
                   06/07/2019)
06/07/2019     11 MOTION for leave to appear in Pro Hac Vice of Steve W. Berman ( Filing fee $ 310, receipt
                  number 0971-13419310.) filed by Donald R. Cameron, Pure Sweat Basketball, Inc..
                  (Attachments: # 1 Certificate of Good Standing)(Berman, Steve) (Filed on 6/7/2019) (Entered:
                  06/07/2019)
06/13/2019     12 ORDER by Judge William Alsup granting 10 Motion for Pro Hac Vice as to attorney
                  Robert L. Lopez. (tlhS, COURT STAFF) (Filed on 6/13/2019) (Entered: 06/13/2019)
06/13/2019     13 ORDER by Judge William Alsup granting 11 Motion for Pro Hac Vice as to attorney
                  Steve W. Berman. (tlhS, COURT STAFF) (Filed on 6/13/2019) (Entered: 06/13/2019)
06/24/2019     14 NOTICE of Appearance by Daniel Glen Swanson Notice of Appearance of Theodore J.
                  Boutrous, Jr. (Swanson, Daniel) (Filed on 6/24/2019) (Entered: 06/24/2019)
06/24/2019     15 NOTICE of Appearance by Daniel Glen Swanson Notice of Appearance of Richard J. Doren
                  (Swanson, Daniel) (Filed on 6/24/2019) (Entered: 06/24/2019)
06/24/2019     16 NOTICE of Appearance by Daniel Glen Swanson (Swanson, Daniel) (Filed on 6/24/2019)
                  (Entered: 06/24/2019)
06/24/2019     17 NOTICE of Appearance by Daniel Glen Swanson Notice of Appearance of Melissa Phan
                  (Swanson, Daniel) (Filed on 6/24/2019) (Entered: 06/24/2019)
06/24/2019     18 Corporate Disclosure Statement by Apple Inc. and Certificate of Interested Entities or Persons
                  (Swanson, Daniel) (Filed on 6/24/2019) (Entered: 06/24/2019)
06/24/2019     19 NOTICE of Appearance by Melissa Phan Correction to ECF No. 17 (Phan, Melissa) (Filed on
                  6/24/2019) (Entered: 06/24/2019)
06/24/2019     20 NOTICE of Appearance by Daniel Glen Swanson Correction to ECF No. 16 (Swanson, Daniel)
                  (Filed on 6/24/2019) (Entered: 06/24/2019)
06/24/2019     21 NOTICE of Appearance by Richard Joseph Doren Correction to ECF No. 15 (Doren, Richard)
                  (Filed on 6/24/2019) (Entered: 06/24/2019)
06/24/2019     22 Corporate Disclosure Statement by Apple Inc. Pursuant to FED. R. CIV. P. 7.1 and Certificate
                  of Interested Entities or Persons Pursuant to Civil L.R. 3-15/ Correction to ECF No. 18 (Doren,
                  Richard) (Filed on 6/24/2019) (Entered: 06/24/2019)
06/25/2019     23 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                  13465673.) filed by Apple Inc.. (Richman, Cynthia) (Filed on 6/25/2019) (Entered:
                  06/25/2019)
06/25/2019     24 ORDER by Judge William Alsup denying 23 Motion for Pro Hac Vice as to attorney
                  Cynthia E. Richman. (tlhS, COURT STAFF) (Filed on 6/25/2019) (Entered: 06/25/2019)
06/27/2019     25 SUMMONS Returned Executed by Donald R. Cameron, Pure Sweat Basketball, Inc.. Apple
                  Inc. served on 6/13/2019, answer due 7/5/2019. (Berman, Steve) (Filed on 6/27/2019) (Entered:
                  06/27/2019)
06/27/2019     26 MOTION for leave to appear in Pro Hac Vice corrected version of Dkt. #23 ( Filing fee $ 310,
                  receipt number 0971-13465673.) Filing fee previously paid on 6/25/19 filed by Apple Inc..
                  (Richman, Cynthia) (Filed on 6/27/2019) (Entered: 06/27/2019)
06/27/2019     27 ORDER by Judge William Alsup granting 26 Motion for Pro Hac Vice as to attorney
                  Cynthia E. Richman. (tlhS, COURT STAFF) (Filed on 6/27/2019) (Entered: 06/27/2019)
07/03/2019     28 STIPULATION for Extension of Time for Defendant Apple Inc. to Answer or Otherwise
                  Respond to Complaint filed by Apple Inc., Pure Sweat Basketball, Inc. and Donald R.
                  Cameron. (Doren, Richard) (Filed on 7/3/2019) Modified on 7/5/2019 (amgS, COURT
                  STAFF). (Entered: 07/03/2019)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 144 of 525
08/05/2019     29 STIPULATION for Extension of Time for Defendant Apple Inc. to Answer or Otherwise
                  Respond to Complaint Pursuant to Civil Local Rule 6-1(a) filed by Apple Inc., Pure Sweat
                  Basketball, Inc. and Donald R. Cameron. (Doren, Richard) (Filed on 8/5/2019) Modified on
                  8/7/2019 (amgS, COURT STAFF). (Entered: 08/05/2019)
08/07/2019     30 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                  13589341.) filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Vanek, Joseph) (Filed
                  on 8/7/2019) (Entered: 08/07/2019)
08/07/2019     31 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                  13589374.) filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Kelly, Eamon) (Filed on
                  8/7/2019) (Entered: 08/07/2019)
08/07/2019     32 ORDER by Judge William Alsup denying 30 Motion for Pro Hac Vice as to attorney
                  Joseph M. Vanek. (tlhS, COURT STAFF) (Filed on 8/7/2019) (Entered: 08/07/2019)
08/07/2019     33 ORDER by Judge William Alsup denying 31 Motion for Pro Hac Vice as to attorney
                  Eamon P. Kelly. (tlhS, COURT STAFF) (Filed on 8/7/2019) (Entered: 08/07/2019)
08/08/2019     34 *** DISREGARD. ERROR IN FILING. PLEASE SEE 35 FOR CORRECTION ***
                  MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                  13589374.) Filing fee previously paid on August 7, 2019 filed by Pure Sweat Basketball, Inc..
                  (Kelly, Eamon) (Filed on 8/8/2019) Modified on 8/8/2019 (amgS, COURT STAFF). (Entered:
                  08/08/2019)
08/08/2019     35 MOTION for leave to appear in Pro Hac Vice CORRECTION OF DOCKET 34 ( Filing fee $
                  310, receipt number 0971-13589374.) Filing fee previously paid on August 7, 2019 filed by
                  Pure Sweat Basketball, Inc.. (Kelly, Eamon) (Filed on 8/8/2019) (Entered: 08/08/2019)
08/09/2019     36 Second MOTION for leave to appear in Pro Hac Vice CORRECTION OF DOCKET [NO. 30] (
                  Filing fee $ 310, receipt number 0971-13589341.) Filing fee previously paid on August 7, 2019
                  filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Vanek, Joseph) (Filed on 8/9/2019)
                  (Entered: 08/09/2019)
08/09/2019     37 ORDER by Judge William Alsup granting 35 Motion for Pro Hac Vice as to attorney
                  Eamon P. Kelly. (tlhS, COURT STAFF) (Filed on 8/9/2019) (Entered: 08/09/2019)
08/09/2019     38 ORDER by Judge William Alsup granting 36 Motion for Pro Hac Vice as to attorney
                  Joseph M. Vanek. (tlhS, COURT STAFF) (Filed on 8/9/2019) (Entered: 08/09/2019)
08/22/2019     39 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options of Donald R. Cameron
                  (Lopez, Robert) (Filed on 8/22/2019) (Entered: 08/22/2019)
08/22/2019     40 ORDER RELATING CASES 4:11-cv-6714-YGR and 19-cv-3074-WHA and 19-cv-3796-
                  WHA. Case Management Statement due by 9/6/2019. Initial Case Management
                  Conference in all cases is specially set for Friday, 9/13/2019 09:00 AM before Hon. Judge
                  Yvonne Gonzalez Rogers in Oakland, Courtroom 1, 4th Floor. Signed by Judge Yvonne
                  Gonzalez Rogers on 8/22/2019. (fs, COURT STAFF) (Filed on 8/22/2019) (Entered:
                  08/22/2019)
08/22/2019         Set Deadlines/Hearings: Case Management Statement due by 9/6/2019. Initial Case
                   Management Conference SPECIALLY set for FRIDAY 9/13/2019 09:00 AM BEFORE HON.
                   JUDGE YVONNE GONZALEZ ROGERS in Oakland, Courtroom 1, 4th Floor. (fs, COURT
                   STAFF) (Filed on 8/22/2019) (Entered: 08/22/2019)
08/22/2019     41 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options of Apple Inc. (Richman,
                  Cynthia) (Filed on 8/22/2019) (Entered: 08/22/2019)
08/22/2019     42 STIPULATION and Proposed Order selecting Private ADR by Apple Inc. filed by Apple Inc.,
                  Pure Sweat Basketball, Inc. and Donald R. Cameron. (Richman, Cynthia) (Filed on 8/22/2019)
                  Modified on 8/23/2019 (amgS, COURT STAFF). (Entered: 08/22/2019)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 145 of 525
08/23/2019     43 Case reassigned to Judge Yvonne Gonzalez Rogers. Judge William Alsup no longer assigned to
                  the case. Notice: The assigned judge participates in the Cameras in the Courtroom Pilot Project.
                  See General Order No. 65 and http://cand.uscourts.gov/cameras. (ajsS, COURT STAFF) (Filed
                  on 8/23/2019) (Entered: 08/23/2019)
08/23/2019     44 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options (Kelly, Eamon) (Filed on
                  8/23/2019) (Entered: 08/23/2019)
08/30/2019     45 STIPULATION WITH PROPOSED ORDER Continuing Case Management Conference filed
                  by Donald R. Cameron, Pure Sweat Basketball, Inc., Apple Inc. (Attachments: # 1 Declaration
                  of Mark C. Rifkin in Support of Stipulation and [Proposed] Order Continuing Case
                  Management Conference)(Rifkin, Mark) (Filed on 8/30/2019) Modified on 9/1/2019 (cpS,
                  COURT STAFF). (Entered: 08/30/2019)
09/05/2019     46 ORDER CONTINUING CASE MANAGEMENT CONFERENCE by Judge Yvonne
                  Gonzalez Rogers; granting (169) Stipulation in case 4:11-cv-06714-YGR; granting (24)
                  Stipulation in case 4:19-cv-02852-YGR; granting (45) Stipulation in case 4:19-cv-03074-
                  YGR; granting (38) Stipulation in case 4:19-cv-03796-YGR. The Case Management
                  Conference is continued from 9/13/2019 to 10/7/2019 at 2:00 p.m.; the parties in each
                  related action shall file a joint CMC statement no later than 9/30/2019; the parties in each
                  related action shall file their ADR Certifications by 9/16/2019. (fs, COURT STAFF) (Filed
                  on 9/5/2019) (Entered: 09/05/2019)
09/05/2019         Set Deadlines/Hearings: Case Management Statement due by 9/30/2019. Further Case
                   Management Conference set for 10/7/2019 02:00 PM in Oakland, Courtroom 1, 4th Floor. (fs,
                   COURT STAFF) (Filed on 9/5/2019) (Entered: 09/05/2019)
09/11/2019     47 STIPULATION for Extension of Time for Defendant Apple Inc. to Answer or Otherwise
                  Respond to Complaint Pursuant to Civil Local Rule 6-1(a) filed by Apple Inc., Donald R.
                  Cameron, Pure Sweat Basketball, Inc. (Doren, Richard) (Filed on 9/11/2019) Modified on
                  9/12/2019 (cpS, COURT STAFF). (Entered: 09/11/2019)
09/16/2019     48 STIPULATION AND ORDER FOR EXTENSION OF TIME FOR DEFENDANT
                  APPLE INC. TO ANSWER re 47 Stipulation, filed by Donald R. Cameron, Apple Inc.,
                  Pure Sweat Basketball, Inc.. Signed by Judge Yvonne Gonzalez Rogers on 9/16/2019. (fs,
                  COURT STAFF) (Filed on 9/16/2019) (Entered: 09/16/2019)
09/25/2019     49 Motion for Appointment of Interim lead Class Counsel and Executive Committee filed by
                  Donald R. Cameron, Pure Sweat Basketball, Inc.. (Attachments: # 1 Proposed Order, # 2
                  Declaration of Steve W. Berman, # 3 Declaration of R. Alexander Saveri, # 4 Declaration of
                  Eamon P. Kelly, # 5 Declaration of Jonathan M. Jagher)(Berman, Steve) (Filed on 9/25/2019)
                  Modified on 9/26/2019 (jmlS, COURT STAFF). (Entered: 09/25/2019)
09/25/2019     50 CLERK'S NOTICE SETTING DEADLINES RE DKT. NO. 49. Set/Reset Deadlines as to 49
                  MOTION to Appoint Interim lead Class Counsel and Executive Committee. Responses due by
                  10/9/2019. Replies due by 10/16/2019. Motion Hearing set for 11/5/2019 02:00 PM in
                  Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.),(fs, COURT STAFF) (Filed on 9/25/2019) (Entered: 09/26/2019)
09/26/2019     51 NOTICE of Appearance by Cadio R. Zirpoli (Zirpoli, Cadio) (Filed on 9/26/2019) (Entered:
                  09/26/2019)
09/30/2019     52 Plaintiff Pure Sweat Basketball, Inc.'s Corporate Disclosure Statement Pursuant to Fed. R. Civ.
                  P. 7.1 and Certificate of Interested Entities or Persons Pursuant to Civil L.R. 3-15 by Pure
                  Sweat Basketball, Inc. (Kelly, Eamon) (Filed on 9/30/2019) Modified on 9/30/2019 (jmlS,
                  COURT STAFF). (Entered: 09/30/2019)
09/30/2019     53 Plaintiffs' Consolidated Class Action Complaint for Violations of the Sherman Act and
                  California Unfair Competition Law against Apple Inc.. Filed by Donald R. Cameron, Barry
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 146 of 525
                   Sermons, Pure Sweat Basketball, Inc.. (Berman, Steve) (Filed on 9/30/2019) Modified on
                   10/1/2019 (jmlS, COURT STAFF). (Entered: 09/30/2019)
09/30/2019     54 JOINT CASE MANAGEMENT STATEMENT filed by Donald R. Cameron, Pure Sweat
                  Basketball, Inc., Barry Sermons and Apple, Inc. (Berman, Steve) (Filed on 9/30/2019)
                  Modified on 10/1/2019 (jmlS, COURT STAFF). (Entered: 09/30/2019)
10/01/2019     55 MOTION for leave to appear in Pro Hac Vice for Kimberly A. Justice ( Filing fee $ 310, receipt
                  number 0971-13754641.) filed by Barry Sermons. (Justice, Kimberly) (Filed on 10/1/2019)
                  Modified on 10/2/2019 (cjlS, COURT STAFF). (Entered: 10/01/2019)
10/01/2019     56 MOTION for leave to appear in Pro Hac Vice for Jonathan M. Jagher ( Filing fee $ 310,
                  receipt number 0971-13754682.) filed by Barry Sermons. (Jagher, Jonathan) (Filed on
                  10/1/2019) Modified on 10/2/2019 (cjlS, COURT STAFF). (Entered: 10/01/2019)
10/02/2019     57 MOTION to Appear by Telephone At Initial Case Management Conference filed by Pure Sweat
                  Basketball, Inc.. (Attachments: # 1 Proposed Order)(Kelly, Eamon) (Filed on 10/2/2019)
                  Modified on 10/3/2019 (jjbS, COURT STAFF). (Entered: 10/02/2019)
10/02/2019     58 ORDER by Judge Yvonne Gonzalez Rogers granting 55 Motion for Pro Hac Vice as to
                  KImberly A. Justice. (fs, COURT STAFF) (Filed on 10/2/2019) (Entered: 10/02/2019)
10/02/2019     59 ORDER by Judge Yvonne Gonzalez Rogers granting 56 Motion for Pro Hac Vice as to
                  Jonathan M. Jagher. (fs, COURT STAFF) (Filed on 10/2/2019) (Entered: 10/02/2019)
10/03/2019     60 ORDER [*AS MODIFIED BY THE COURT*] by Judge Yvonne Gonzalez Rogers
                  granting 57 Plaintiffs' Counsel Eamon P. Kelly of Sperling & Slater, P.C. Motion to
                  Appear by Telephone at the 10/7/2019 at 2:00 p.m. Initial Case Management Conference.
                  Plaintiffs' Counsel Eamon P. Kelly of Sperling & Slater, P.C. may only listen in and may
                  not speak during the conference. (fs, COURT STAFF) (Filed on 10/3/2019) (Entered:
                  10/03/2019)
10/03/2019     61 CLERK'S NOTICE: Plaintiffs Counsel Eamon P. Kelly of Sperling & Slater P.C. shall contact
                  CourtCall at (888) 882-6878 to make arrangements for the Monday, 10/7/19 at 2:00 PM
                  telephonic appearance before Judge Yvonne Gonzalez Rogers. **See Order, docket no. 60 ***

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (fs, COURT STAFF) (Filed on 10/3/2019) (Entered: 10/03/2019)
10/07/2019     62 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Further Case
                  Management Conference held on 10/7/2019. CASE REFERRED to Magistrate Judge
                  Thomas Hixon for Discovery, Case referred to Private ADR for Private Mediation to be
                  completed by 5/1/2020. Class Certification Motion filed by 9/30/2020. Responses due by
                  12/7/2020. Replies due by 1/8/2021. Motion Hearing set for Monday, 2/1/2021 at specially
                  set time of 10:00 AM in Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez
                  Rogers. Case Management Statement due by 1/6/2020. Further Case Management
                  Conference set for 1/13/2020 02:00 PM in Oakland, Courtroom 1, 4th Floor. Jury
                  Selection set for 3/7/2022 08:30 AM in Oakland, Courtroom 1, 4th Floor before Judge
                  Yvonne Gonzalez Rogers. Jury Trial set for 3/7/2022 08:30 AM in Oakland, Courtroom 1,
                  4th Floor before Judge Yvonne Gonzalez Rogers. Joint Pretrial Conference Statement
                  filed 2/4/2022. Pretrial Conference set for Friday, 2/18/2022 09:00 AM in Oakland,
                  Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers. Joint Statement re name
                  of private mediator due by 11/1/2019. Compliance hearing re name of private mediator
                  set for Friday, 11/18/2019 09:01 AM in Oakland, Courtroom 1, 4th Floor before Judge
                  Yvonne Gonzalez Rogers.. Compliance hearing re pretrial preparation is set for 1/28/2022
                  09:01 AM in Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers.
                  Joint Statement re pretrial preparation filed by 1/21/2022. Total Time in Court: 28 min.
                  Court Reporter: Pam Hebel. (fs, COURT STAFF) (Date Filed: 10/7/2019) (Entered:
                  10/09/2019)
10/07/2019         CASE REFERRED to Magistrate Judge Thomas S. Hixson for Discovery (ahm, COURT
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 147 of 525
                   STAFF) (Filed on 10/7/2019) (Entered: 10/15/2019)
10/10/2019     63 TRANSCRIPT ORDER for proceedings held on 10/07/2019 before Judge Yvonne Gonzalez
                  Rogers by Donald R. Cameron, Pure Sweat Basketball, Inc., Barry Sermons, for Court Reporter
                  Pam Batalo. (Scarlett, Shana) (Filed on 10/10/2019) (Entered: 10/10/2019)
10/10/2019     64 Discovery Order re 62 Case Referred to Magistrate Judge for Discovery. Signed by
                  Magistrate Judge Thomas S. Hixson on 10/10/2019.

                   (Attachments: # 1 Standing Order re Discovery)

                   (rmm2S, COURT STAFF) (Filed on 10/10/2019) (Entered: 10/10/2019)
10/10/2019     65 ORDER [*AS MODIFIED BY THE COURT*] by Judge Yvonne Gonzalez Rogers
                  granting 49 Motion for Appointment of Interim Lead Class Counsel and Executive
                  Committee. The Court VACATES the hearing scheduled for 11/5/2019. (fs, COURT
                  STAFF) (Filed on 10/10/2019) (Entered: 10/10/2019)
10/16/2019     66 Transcript of Proceedings held on 10/07/19, before Judge Gonzalez Rogers. Court Reporter
                  Pamela Batalo Hebel, telephone number 626-688-7509; pamela_batalo-
                  hebel@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy, this
                  transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re (179 in
                  4:11-cv-06714-YGR) Transcript Order ) Redaction Request due 11/6/2019. Redacted
                  Transcript Deadline set for 11/18/2019. Release of Transcript Restriction set for 1/14/2020.
                  (Batalo, Pam) (Filed on 10/16/2019) (Entered: 10/16/2019)
10/28/2019     67 STIPULATION WITH PROPOSED ORDER for Extension of Time for Defendant Apple Inc. to
                  Answer Complaint Pursuant to Civil Local Rule 6-1 filed by Apple Inc., Donald R. Cameron, et
                  al. (Attachments: # 1 Declaration in Support of Stipulation)(Swanson, Daniel) (Filed on
                  10/28/2019) Modified on 10/29/2019 (cpS, COURT STAFF). (Entered: 10/28/2019)
10/29/2019     68 ORDER by Judge Yvonne Gonzalez Rogers granting 67 Stipulation. Answer to
                  Consolidate Complaint filed by 11/11/2019. (fs, COURT STAFF) (Filed on 10/29/2019)
                  (Entered: 10/29/2019)
11/01/2019     69 STIPULATION WITH PROPOSED ORDER Consolidating Related Developer Cases for All
                  Purposes filed by Donald R. Cameron, Pure Sweat Basketball, Inc., Barry Sermons, Apple Inc.
                  (Berman, Steve) (Filed on 11/1/2019) Modified on 11/4/2019 (cpS, COURT STAFF). (Entered:
                  11/01/2019)
11/01/2019     70 Joint Statement Regarding Mediation by Donald R. Cameron, Pure Sweat Basketball, Inc.,
                  Barry Sermons, Apple Inc. (Byrd, Rachele) (Filed on 11/1/2019) Modified on 11/4/2019 (cpS,
                  COURT STAFF). (Entered: 11/01/2019)
11/05/2019     71 CLERK'S NOTICE VACATING THE MONDAY, NOVEMBER 18, 2019 AT 9:01AM
                  COMPLIANCE HEARING re name of mediator. In light of the filing at Dkt. no. 70, the
                  Monday, November 18, 2019 at 9:01 AM Compliance hearing is VACATED.

                   The Friday, November 8, 2019 Compliance hearing date is VACATED.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (fs, COURT STAFF) (Filed on 11/5/2019) (Entered: 11/05/2019)
11/05/2019     72 ORDER by Judge Yvonne Gonzalez Rogers granting (69) Stipulation Consolidating
                  Related Developer Cases for All Purposes in case 4:19-cv-03074-YGR; granting (46)
                  Stipulation Consolidating Related Developer Cases for All Purposes in case 4:19-cv-
                  03796-YGR. The Clerk of the Court is directed to administratively close the Sermons
                  Action [Case No. 19-cv-03796-YGR]. All future filings shall be made in the Cameron
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 148 of 525
                   Action [Case No. 19-cv-03074-YGR]. (fs, COURT STAFF) (Filed on 11/5/2019) (Entered:
                   11/05/2019)
11/07/2019     73 MOTION for leave to appear in Pro Hac Vice Veronica S. Lewis ( Filing fee $ 310, receipt
                  number 0971-13866413.) filed by Apple Inc.. (Lewis, Veronica) (Filed on 11/7/2019) Modified
                  on 11/8/2019 (cpS, COURT STAFF). (Entered: 11/07/2019)
11/08/2019         Electronic filing error. Judge initials are missing Re: 73 MOTION for leave to appear in Pro
                   Hac Vice Veronica S. Lewis filed by Apple Inc.

                   Counsel need not re-fi le the document, but should reference the judge initials as YGR after the
                   case number, and correctly reflected on your document as 4:19-cv-03074-YGR on future
                   filings. (cpS, COURT STAFF) (Filed on 11/8/2019) (Entered: 11/08/2019)
11/11/2019     74 ANSWER to Amended Complaint with Jury Demand byApple Inc.. (Richman, Cynthia) (Filed
                  on 11/11/2019) (Entered: 11/11/2019)
11/14/2019     75 ORDER by Judge Yvonne Gonzalez Rogers granting 73 Motion for Pro Hac Vice as to
                  Veronica S. Lewis. (fs, COURT STAFF) (Filed on 11/14/2019) (Entered: 11/14/2019)
11/21/2019     76 NOTICE of Appearance by Eli Martin Lazarus (Lazarus, Eli) (Filed on 11/21/2019) (Entered:
                  11/21/2019)
11/22/2019     77 CLERK'S NOTICE CHANGING TIME OF CASE MANAGEMENT CONFERENCE. The
                  Further Case Management Conference set for 1/13/2020 WILL BE HELD AT 01:00 PM in
                  Oakland, Courtroom 1, 4th Floor. The 2:00 PM time is VACATED.

                   . (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (fs, COURT STAFF) (Filed on 11/22/2019) (Entered: 11/22/2019)
11/25/2019     78 NOTICE by Apple Inc. OF WITHDRAWAL OF ATTORNEY MELISSA PHAN (Phan, Melissa)
                  (Filed on 11/25/2019) (Entered: 11/25/2019)
01/02/2020     79 STIPULATION WITH PROPOSED ORDER REGARDING COORDINATION OF
                  DISCOVERY filed by Apple Inc., Pure Sweat Basketball Inc., Barry Sermons, Donald R.
                  Cameron. (Richman, Cynthia) (Filed on 1/2/2020) Modified on 1/2/2020 (cpS, COURT
                  STAFF). (Entered: 01/02/2020)
01/06/2020     80 ORDER by Judge Yvonne Gonzalez Rogers granting (193) Stipulation regarding
                  Coordination of Discovery in case 4:11-cv-06714-YGR; granting (79) Stipulation
                  regarding Coordination of Discovery in case 4:19-cv-03074-YGR. (fs, COURT STAFF)
                  (Filed on 1/6/2020) (Entered: 01/06/2020)
01/06/2020     81 STIPULATION WITH PROPOSED ORDER RE PROTECTIVE ORDER filed by Apple Inc.,
                  Donald R. Cameron, Pure Sweat Basketball Inc, Barry Sermons. (Richman, Cynthia) (Filed on
                  1/6/2020) Modified on 1/7/2020 (cpS, COURT STAFF). (Entered: 01/06/2020)
01/06/2020     82 FURTHER JOINT CASE MANAGEMENT STATEMENT filed by Donald R. Cameron, Pure
                  Sweat Basketball, Inc., Barry Sermons., Apple Inc (Byrd, Rachele) (Filed on 1/6/2020)
                  Modified on 1/7/2020 (cpS, COURT STAFF). (Entered: 01/06/2020)
01/09/2020     83 ORDER CONTINUING FURTHER CASE MANAGEMENT CONFERENCE. Case
                  Management Statement due by 7/27/2020. Further Case Management Conference set for
                  1/13/2020 is CONTINUED to Monday, 8/3/2020 02:00 PM in Oakland, Courtroom 1, 4th
                  Floor. Signed by Judge Yvonne Gonzalez Rogers on 1/9/2020. (fs, COURT STAFF) (Filed
                  on 1/9/2020) (Entered: 01/09/2020)
01/09/2020     84 REVISED CASE MANAGEMENT AND PRETRIAL ORDER. Signed by Judge Yvonne
                  Gonzalez Rogers on 1/9/2020. (fs, COURT STAFF) (Filed on 1/9/2020) (Entered:
                  01/09/2020)
01/09/2020     85 STIPULATED PROTECTIVE ORDER. Signed by Judge Yvonne Gonzalez Rogers on
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 149 of 525
                   1/9/2020. (fs, COURT STAFF) (Filed on 1/9/2020) (Entered: 01/09/2020)
01/28/2020     86 EXPERT STIPULATION WITH PROPOSED ORDER filed by Apple Inc., Donald R.
                  Cameron, Pure Sweat Basketball, Inc., Barry Sermons,. (Lazarus, Eli) (Filed on 1/28/2020)
                  Modified on 1/29/2020 (cpS, COURT STAFF). (Entered: 01/28/2020)
01/29/2020     87 ORDER by Judge Yvonne Gonzalez Rogers granting (200) Expert Stipulation in case
                  4:11-cv-06714-YGR; granting (86) Expert Stipulation in case 4:19-cv-03074-YGR. (fs,
                  COURT STAFF) (Filed on 1/29/2020) (Entered: 01/30/2020)
03/25/2020     88 STIPULATION WITH PROPOSED ORDER Extending Mediation Deadline filed by Donald
                  R. Cameron, Pure Sweat Basketball, Inc., Barry Sermons and Apple, Inc. (Byrd, Rachele)
                  (Filed on 3/25/2020) Modified on 3/26/2020 (jjbS, COURT STAFF). (Entered: 03/25/2020)
03/26/2020     89 ORDER by Judge Yvonne Gonzalez Rogers granting (204) Stipulation to Extend Private
                  Mediation Deadline from 5/1/2020 to 7/30/2020 in case 4:11-cv-06714-YGR; granting (88)
                  Stipulation to Extend Private Mediation Deadline from 5/1/2020 to 7/30/2020 in case 4:19-
                  cv-03074-YGR. (fs, COURT STAFF) (Filed on 3/26/2020) (Entered: 03/26/2020)
05/11/2020     90 NOTICE of Appearance by Benjamin Jacob Siegel (Siegel, Benjamin) (Filed on 5/11/2020)
                  (Entered: 05/11/2020)
05/13/2020     91 NOTICE of Appearance by Ethan D. Dettmer (Dettmer, Ethan) (Filed on 5/13/2020) (Entered:
                  05/13/2020)
05/27/2020     92 STIPULATION WITH PROPOSED ORDER Modifying Schedule filed by Donald R. Cameron,
                  Pure Sweat Basketball, Inc., Barry Sermons, and Apple Inc.. (Berman, Steve) (Filed on
                  5/27/2020) Modified on 5/28/2020 (jjbS, COURT STAFF). (Entered: 05/27/2020)
06/02/2020     93 ORDER by Judge Yvonne Gonzalez Rogers granting 92 Stipulation Modifying
                  Schedule.Class Certification Motion due by 2/3/2021. Replies due by 5/14/2021. Responses
                  due by 4/12/2021. Joint Statement re pretrial preparation due by 5/27/2021. Jury
                  Selection set for 7/11/2022 08:30 AM in Oakland, Courtroom 1, 4th Floor before Judge
                  Yvonne Gonzalez Rogers. [Jury selection is scheduled in the week prior to the Jury Trial
                  date.] Jury Trial set for 7/11/2022 08:30 AM in Oakland, Courtroom 1, 4th Floor before
                  Judge Yvonne Gonzalez Rogers. Class Certification Motion Hearing set for 6/7/2021 02:00
                  PM in Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers. Joint
                  Pretrial Conference Statement filed by 6/10/2022. Pretrial Conference set for 6/24/2022
                  09:00 AM in Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers.
                  Compliance hearing re pretrial preparation is set for 6/3/2022 09:01 AM before Judge
                  Yvonne Gonzalez Rogers. (fs, COURT STAFF) (Filed on 6/2/2020) (Entered: 06/02/2020)
07/14/2020     94 NOTICE of Appearance by Jagannathan P Srinivasan (Srinivasan, Jagannathan) (Filed on
                  7/14/2020) (Entered: 07/14/2020)
07/14/2020     95 Joint Discovery Letter Brief filed by Apple Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, #
                  3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H)
                  (Srinivasan, Jagannathan) (Filed on 7/14/2020) (Entered: 07/14/2020)
07/14/2020     96 NOTICE of Appearance by Kyle Kenneth Batter on behalf of Victoria F. Maroulis (Batter,
                  Kyle) (Filed on 7/14/2020) (Entered: 07/14/2020)
07/14/2020     97 NOTICE of Appearance by Kyle Kenneth Batter (Batter, Kyle) (Filed on 7/14/2020) (Entered:
                  07/14/2020)
07/15/2020     98 Discovery Order re (212 in 4:11-cv-06714-YGR), (95 in 4:19-cv-03074-YGR). Signed by
                  Judge Thomas S. Hixson on 7/15/2020. (cdnS, COURT STAFF) (Filed on 7/15/2020)
                  (Entered: 07/15/2020)
07/28/2020     99 Further Joint CASE MANAGEMENT STATEMENT filed by Donald R. Cameron, Pure Sweat
                  Basketball, Inc. and Apple, Inc.. (Byrd, Rachele) (Filed on 7/28/2020) Modified on 7/29/2020
                  (jmlS, COURT STAFF). (Entered: 07/28/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 150 of 525
07/31/2020    100 ORDER CONTINUING FURTHER CASE MANAGEMENT CONFERENCE. Case
                  Management Statement due by 1/4/2021. Further Case Management Conference set for
                  8/3/2020 is CONTINUED to 1/11/2021 02:00 PM. Signed by Judge Yvonne Gonzalez
                  Rogers on 7/31/2020. (fs, COURT STAFF) (Filed on 7/31/2020) (Entered: 07/31/2020)
07/31/2020    101 MOTION to Compel Discovery from Non-Party Samsung Electronics America, Inc. filed by
                  Apple Inc.. Motion Hearing set for 9/10/2020 10:00 AM in San Francisco, Courtroom G, 15th
                  Floor before Magistrate Judge Thomas S. Hixson. Responses due by 8/14/2020. Replies due by
                  8/21/2020. (Attachments: # 1 Declaration of Jay Srinivasan, # 2 Exhibit A, # 3 Exhibit B, # 4
                  Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10
                  Exhibit I, # 11 Proposed Order)(Srinivasan, Jagannathan) (Filed on 7/31/2020) (Entered:
                  07/31/2020)
08/14/2020    102 OPPOSITION/RESPONSE (re 101 MOTION to Compel Discovery from Non-Party Samsung
                  Electronics America, Inc. ) filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Berman,
                  Steve) (Filed on 8/14/2020) Modified on 8/17/2020 (jjbS, COURT STAFF). (Entered:
                  08/14/2020)
08/14/2020    103 OPPOSITION/RESPONSE (re 101 MOTION to Compel Discovery from Non-Party Samsung
                  Electronics America, Inc. ) filed bySamsung Electronics America Inc.. (Attachments: # 1
                  Declaration of Kyle Batter, # 2 Proposed Order)(Batter, Kyle) (Filed on 8/14/2020) (Entered:
                  08/14/2020)
08/14/2020    104 Administrative Motion to File Under Seal Viejo Declaration and exhibits thereto filed by
                  Samsung Electronics America Inc.. (Attachments: # 1 Declaration in Support, # 2 Proposed
                  Order, # 3 Unredacted Version of Viejo Declaration and Exhibits to be Sealed)(Batter, Kyle)
                  (Filed on 8/14/2020) (Entered: 08/14/2020)
08/18/2020    105 STIPULATION WITH PROPOSED ORDER filed by Apple Inc.. (Attachments: # 1 Exhibit A)
                  (Richman, Cynthia) (Filed on 8/18/2020) (Entered: 08/18/2020)
08/18/2020    106 OPPOSITION/RESPONSE (re 104 Administrative Motion to File Under Seal Viejo
                  Declaration and exhibits thereto ) filed byApple Inc.. (Attachments: # 1 Proposed Order)
                  (Srinivasan, Jagannathan) (Filed on 8/18/2020) (Entered: 08/18/2020)
08/19/2020    107 ORDER RELATING CASES 4:19-cv-3074-YGR and 3:20-cv-5640-EMC. Signed by
                  Judge Yvonne Gonzalez Rogers on 8/19/2020. (fs, COURT STAFF) (Filed on 8/19/2020)
                  (Entered: 08/19/2020)
08/21/2020    108 STIPULATION re 104 Administrative Motion to File Under Seal Viejo Declaration and
                  exhibits thereto filed by Samsung Electronics America Inc. and Apple, Inc. (Batter, Kyle)
                  (Filed on 8/21/2020) Modified on 8/24/2020 (jjbS, COURT STAFF). (Entered: 08/21/2020)
08/21/2020    109 Proposed Order re 104 Administrative Motion to File Under Seal Viejo Declaration and
                  exhibits thereto by Samsung Electronics America Inc.. (Batter, Kyle) (Filed on 8/21/2020)
                  (Entered: 08/21/2020)
08/21/2020    110 Administrative Motion to File Under Seal Its Reply Brief in Support of Motion to Compel
                  Discovery filed by Apple Inc.. (Attachments: # 1 Declaration of Harry Phillips in Support, # 2
                  Redacted Version of Reply Brief, # 3 Unredacted Version of Reply Brief)(Srinivasan,
                  Jagannathan) (Filed on 8/21/2020) (Entered: 08/21/2020)
08/21/2020    111 REPLY (re 101 MOTION to Compel Discovery from Non-Party Samsung Electronics America,
                  Inc. ) filed byApple Inc.. (Srinivasan, Jagannathan) (Filed on 8/21/2020) (Entered: 08/21/2020)
08/24/2020    112 ORDER by Judge Thomas S. Hixson granting in part and denying in part (221)
                  Administrative Motion to File Under Seal in case 4:11-cv-06714-YGR; granting in part
                  and denying in part (104) Administrative Motion to File Under Seal in case 4:19-cv-
                  03074-YGR. (tshlc2S, COURT STAFF) (Filed on 8/24/2020) (Entered: 08/24/2020)
08/25/2020    113 TRANSCRIPT ORDER for proceedings held on 10/07/2019 before Judge Yvonne Gonzalez
                  Rogers by Samsung Electronics America Inc., for Court Reporter Pam Batalo. (Batter, Kyle)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 151 of 525
                   (Filed on 8/25/2020) (Entered: 08/25/2020)
08/31/2020    114 SUA SPONTE JUDICIAL REFERRAL FOR PURPOSES OF DETERMINING
                  RELATIONSHIP OF CASES. Cases 20-cv-5792-EMC; 20-cv-5671-JD; 20-cv-5640-YGR.
                  Signed by Judge Edward M. Chen on 8/31/2020. (afmS, COURT STAFF) (Filed on
                  8/31/2020) (Entered: 09/01/2020)
09/03/2020    115 RESPONSE re 114 Order by Google LLC. (Rocca, Brian) (Filed on 9/3/2020) (Entered:
                  09/03/2020)
09/04/2020    116 RESPONSE re 114 Order Sua Sponte Referring Case for Determination of Relatedness by Pure
                  Sweat Basketball, Inc.. (Attachments: # 1 Declaration of Robert F. Lopez, # 2 Exhibit Lopez
                  Exhibits 1-3, # 3 Proposed Order)(Berman, Steve) (Filed on 9/4/2020) (Entered: 09/04/2020)
09/08/2020         ORDER The September 10, 2020 hearing on Apple Inc.'s Motion to Compel Discovery
                   from Non-Party Samsung Electronics America, Inc. is vacated. (This is a text-only entry
                   generated by the court. There is no document associated with this entry.) (tshlc2S, COURT
                   STAFF) (Filed on 9/8/2020) (Entered: 09/08/2020)
09/29/2020    117 CLERK'S NOTICE SETTING CASE MANAGEMENT CONFERENCE IN RELATED
                  CASES 20-cv-5640-YGR; 11-cv-6714-YGR AND 19-cv-3704-YGR.

                   Further Case Management Conference set for Monday, 10/19/2020 09:30 AM via Zoom before
                   Hon. Yvonne Gonzalez Rogers. Updated CMC Statement filed by 10/12/2020.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (fs, COURT STAFF) (Filed on 9/29/2020) (Entered: 09/29/2020)
09/30/2020    118 CLERKS NOTICE SETTING ZOOM HEARING: Discovery Hearing re Motion to Compel set
                  for 10/8/2020 at 2:00 PM, before Magistrate Judge Thomas S. Hixson. This proceeding will be
                  held via a Zoom webinar.

                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/tsh

                   Court Appearances: Advanced notice is required of counsel or parties who wish to be
                   identified by the court as making an appearance or will be participating in the argument at the
                   hearing. A list of names and emails must be sent to the CRD at
                   Rose_Maher@cand.uscourts.gov no later than October 7, 2020 by COB.

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Discovery Hearing set for 10/8/2020 at 2:00 PM, before Magistrate Judge Thomas S. Hixson.
                   by Zoom. (This is a text-only entry generated by the court. There is no document associated
                   with this entry.) (rmm2S, COURT STAFF) (Filed on 9/30/2020) (Entered: 09/30/2020)
10/06/2020    119 ORDER RE: CASE MANAGEMENT CONFERENCE. Signed by Judge Yvonne
                  Gonzalez Rogers on 10/6/2020. (fs, COURT STAFF) (Filed on 10/6/2020) (Entered:
                  10/06/2020)
10/07/2020    120 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                  15034181.) filed by Apple Inc.. (Phillips, Harry) (Filed on 10/7/2020) (Entered: 10/07/2020)
10/08/2020    121 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson:

                   Discovery Hearing held on 10/8/2020 at 2:00 p.m, by Zoom Video Conference.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 152 of 525

                    Total Time in Court: 41 minutes
                    Court Reporter: JoAnn Bryce.

                    Attorneys for Apple: Jay Srinivasan, argued as Counsel for Apple; Harry Phillips,
                    counsel for Apple.

                    Attorneys for Non-Party Samsung: Victoria Maroulis, argued as Counsel for Samsung;
                    Kyle Batter, Counsel for Samsung.

                    Proceedings: Discovery Hearing held by Zoom, all parties appeared by Zoom. Argument
                    heard. Matter submitted. Court to issue Order.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Date Filed: 10/8/2020) (Entered: 10/08/2020)
10/09/2020    122 NOTICE of Appearance by Mark A. Perry (Perry, Mark) (Filed on 10/9/2020) (Entered:
                  10/09/2020)
10/09/2020    123 Transcript of Proceedings held on 10/8/20, before Judge Thomas S. Hixson. Court Reporter Jo
                  Ann Bryce, telephone number 510-910-5888, joann_bryce@cand.uscourts.gov. Per General
                  Order No. 59 and Judicial Conference policy, this transcript may be viewed only at the Clerk's
                  Office public terminal or may be purchased through the Court Reporter until the deadline for
                  the Release of Transcript Restriction after 90 days. After that date, it may be obtained through
                  PACER. Any Notice of Intent to Request Redaction, if required, is due no later than 5 business
                  days from date of this filing. (Re (238 in 4:11-cv-06714-YGR) Transcript Order ) Release of
                  Transcript Restriction set for 1/7/2021. (jabS, COURTSTAFF) (Filed on 10/9/2020) (Entered:
                  10/09/2020)
10/09/2020    124 TRANSCRIPT ORDER for proceedings held on 10/08/2020 before Magistrate Judge Thomas
                  S. Hixson for Court Reporter Jo Ann Bryce. (rjdS, COURT STAFF) (Filed on 10/9/2020)
                  (Entered: 10/09/2020)
10/09/2020    125 ORDER by Judge Thomas S. Hixson granting in part and denying in part (218) Motion to
                  Compel in case 4:11-cv-06714-YGR; granting in part and denying in part (101) Motion to
                  Compel in case 4:19-cv-03074-YGR. (cdnS, COURT STAFF) (Filed on 10/9/2020)
                  (Entered: 10/09/2020)
10/09/2020    126 ORDER by Magistrate Judge Thomas S. Hixson granting (225) Administrative Motion to
                  File Under Seal in case 4:11-cv-06714-YGR; granting (110) Administrative Motion to File
                  Under Seal in case 4:19-cv-03074-YGR. (This is a text-only entry generated by the court.
                  There is no document associated with this entry.) (cdnS, COURT STAFF) (Filed on
                  10/9/2020) (Entered: 10/09/2020)
10/12/2020    127 JOINT CASE MANAGEMENT STATEMENT filed by Apple Inc., Donald R. Cameron, Pure
                  Sweat Basketball, Inc., and Barry Sermons. (Richman, Cynthia) (Filed on 10/12/2020)
                  Modified on 10/13/2020 (jjbS, COURT STAFF). (Entered: 10/12/2020)
10/15/2020    128 Joint Proposed Agenda for Case Management Conference by Donald R. Cameron, Pure Sweat
                  Basketball, Inc., and Apple, Inc.. (DeJong, Brittany) (Filed on 10/15/2020) Modified on
                  10/16/2020 (jjbS, COURT STAFF). (Entered: 10/15/2020)
10/16/2020    129 CLERKS NOTICE SETTING ZOOM HEARING FOR THE RELATED CASES 11-CV-6714-
                  YGR; 19-CV-3074 AND 20-CV-5640-YGR FOR THE Further Case Management Conference
                  set for MONDAY, 10/19/2020 AT 09:30 AM by Zoom Webinar Videoconference.

                    This proceeding will be held via a Zoom webinar.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 153 of 525
                    Webinar Access: All counsel, members of the public, and media may access the webinar
                    information at https://www.cand.uscourts.gov/ygr < /A>



                    Please click the link below to join webinar s (public hearings). If you are a case participant, you
                    will join as an attendee, then you will be brought into the proceeding by court staff.

                    https://cand-uscourts.zoomgov.com/j/1618764848?
                    pwd=bW03Y2NvV0YrK2FQSkxoMXRxOWprQT09

                    Webinar ID: 161 876 4848
                    Password: 715550

                    Local telephone dial-in:US: +1 (669) 254-5252 or +1 (646) 828-7666


                    General Order 58. Persons granted access to court proceedings held by telephone or
                    videoconference are reminded that photographing, recording, and rebroadcasting of court
                    proceedings, including screenshots or other visual copying of a hearing, is absolutely
                    prohibited.

                    Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.



                    Further Case Management Conference set for related cases on Monday, 10/19/2020 09:30 AM
                    by Zoom Video Webinar.

                    (This is a te xt-only entry generated by the court. There is no document associated with this
                    entry.) (fs, COURT STAFF) (Filed on 10/16/2020) (Entered: 10/16/2020)
10/16/2020    130 ORDER by Judge Yvonne Gonzalez Rogers granting 120 Motion for Pro Hac Vice as to
                  Harry R. S. Phillips. (fs, COURT STAFF) (Filed on 10/16/2020) (Entered: 10/16/2020)
10/19/2020    131 Transcript of Proceedings held on 10/19/2020, before Judge Gonzalez Rogers. Court Reporter
                  Pamela Batalo Hebel, telephone number 626-688-7509; pamela_batalo-
                  hebel@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy, this
                  transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re (126 in
                  4:20-cv-05640-YGR) Transcript Order ) Redaction Request due 11/9/2020. Redacted
                  Transcript Deadline set for 11/19/2020. Release of Transcript Restriction set for 1/19/2021.
                  (Batalo, Pam) (Filed on 10/19/2020) (Entered: 10/19/2020)
10/19/2020    134 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Further Case
                  Management Conference held on 10/19/2020. Further Case Management Conference set
                  for 3/1/2021 09:30 AM via Zoom Webinar Videoconference.Total Time in Court: 1:26.
                  Court Reporter: Pam Hebel. (fs, COURT STAFF) (Date Filed: 10/19/2020) (Entered:
                  10/28/2020)
10/21/2020    132 ORDER RE: CASE MANAGEMENT CONFERENCE; ORDER REFERRING CASE to
                  Magistrate Judge Thomas Hixson for Discovery purposes. Case Management Statement
                  due by 2/22/2021. Further Case Management Conference set for 3/1/2021 09:30 AM via
                  Zoom Webinar Videoconference. Signed by Judge Yvonne Gonzalez Rogers on
                  10/21/2020. (fs, COURT STAFF) (Filed on 10/21/2020) (Entered: 10/21/2020)
10/27/2020    133 JOINT STATEMENT Regarding Order Re: Discovery of Electronically Stored Information by
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 154 of 525
                   Apple Inc. Donald R. Cameron, Pure Sweat Basketball, Inc., and Barry Sermons (Attachments:
                   # 1 Draft ESI Order)(Srinivasan, Jagannathan) (Filed on 10/27/2020) Modified on 10/28/2020
                   (jjbS, COURT STAFF). Modified on 10/28/2020 (jjbS, COURT STAFF). (Entered:
                   10/27/2020)
10/28/2020    135 Further Joint Statement Re: Discovery of Electronically Stored Information by Donald R.
                  Cameron, Pure Sweat Basketball, Inc. and Apple, Inc. (Attachments: # 1 Joint Stipulation and
                  [Proposed] Order Re: Discovery of Electronically Stored Information)(Berman, Steve) (Filed
                  on 10/28/2020) Modified on 10/29/2020 (jjbS, COURT STAFF). (Entered: 10/28/2020)
11/02/2020    136 ORDER GRANTING STIPULATION RE DISCOVERY OF ELECTRONICALLY
                  STORED INFORMATION re (133 in 4:19-cv-03074-YGR) Notice (Other), filed by
                  Donald R. Cameron, Barry Sermons, Apple Inc., Pure Sweat Basketball, Inc., (255 in
                  4:11-cv-06714-YGR) Notice (Other), filed by Stephen H. Schwartz, James Blackwell,
                  Robert Pepper, Harry Bass, Crystal Boykin, Apple Inc., Edward Lawrence, Kevin Fahey,
                  Edward W. Hayter, (141 in 4:20-cv-05640-YGR) Notice (Other), filed by Epic Games,
                  Inc., Apple Inc.. Signed by Judge Yvonne Gonzalez Rogers on 11/2/2020. (fsS, COURT
                  STAFF) (Filed on 11/2/2020) (Entered: 11/02/2020)
11/04/2020    137 NOTICE of Appearance by David R. Eberhart on behalf of Defendant Apple Inc. (Eberhart,
                  David) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    138 NOTICE of Appearance by Anna Tryon Pletcher on behalf of Defendant Apple Inc. (Pletcher,
                  Anna) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    139 NOTICE of Appearance by Katrina Marie Robson on behalf of Defendant Apple Inc. (Robson,
                  Katrina) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    140 NOTICE of Appearance by Evan N Schlom on behalf of Defendant Apple Inc. (Schlom, Evan)
                  (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    141 NOTICE of Appearance by Scott A Schaeffer on behalf of Defendant Apple Inc. (Schaeffer,
                  Scott) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    142 NOTICE of Appearance by Elena Zarabozo on behalf of Defendant Apple Inc. (Zarabozo,
                  Elena) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    143 NOTICE of Appearance by Michelle S Lowery for Defendant Apple Inc. (Lowery, Michelle)
                  (Filed on 11/4/2020) (Entered: 11/04/2020)
11/09/2020    144 JOINT STATEMENT Regarding Validation of Document Productions by Apple Inc., Pure
                  Sweat Basketball, Inc., and Barry Sermons (Srinivasan, Jagannathan) (Filed on 11/9/2020)
                  Modified on 11/10/2020 (jjbS, COURT STAFF). (Entered: 11/09/2020)
11/13/2020    145 Joint Statement Regarding Apple's Production of Documents Responsive to Consumer
                  Plaintiffs' 2nd Set of Requests for Production of Documents filed by Donald R. Cameron, Pure
                  Sweat Basketball, Inc. and Apple Inc.. (Lopez, Robert) (Filed on 11/13/2020) Modified on
                  11/16/2020 (jjbS, COURT STAFF). (Entered: 11/13/2020)
11/13/2020    146 Joint Administrative Motion to File Under Seal Joint Discovery Letter Brief and Supporting
                  Exhibits filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Attachments: # 1
                  Declaration of Robert F. Lopez, # 2 Proposed Order, # 3 SEALED Joint Letter Brief Regarding
                  Apple's Production of Cost and Expense Documents and Data, # 4 Certificate/Proof of Service)
                  (Lopez, Robert) (Filed on 11/13/2020) (Entered: 11/13/2020)
11/13/2020    147 Joint Administrative Motion to File Under Seal Joint Discovery Letter Brief and Supporting
                  Exhibits filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Attachments: # 1
                  Declaration of Robert F. Lopez, # 2 Proposed Order, # 3 SEALED Joint Statement Regarding
                  Apple's Production of Transactional Data, # 4 Certificate/Proof of Service)(Lopez, Robert)
                  (Filed on 11/13/2020) (Entered: 11/13/2020)
11/13/2020    148 JOINT STATEMENT REGARDING VALIDATION OF DOCUMENT PRODUCTIONS filed
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 155 of 525
                    by Apple, Inc., Donald R. Cameron, Pure Sweat Basketball, Inc., and Barry Sermons
                    (Srinivasan, Jagannathan) (Filed on 11/13/2020) Modified on 11/16/2020 (jjbS, COURT
                    STAFF). (Entered: 11/13/2020)
11/16/2020    149 STIPULATION WITH PROPOSED ORDER GRANTING BARRY SERMONS' VOLUNTARY
                  DISMISSAL filed by Barry Sermons, Apple, Inc., and Pure Sweat Basketball, Inc. (Saveri,
                  Richard) (Filed on 11/16/2020) Modified on 11/17/2020 (jjbS, COURT STAFF). (Entered:
                  11/16/2020)
11/17/2020    150 Declaration of Ethan D. Dettmer in Support of 146 Joint Administrative Motion to File Under
                  Seal Joint Discovery Letter Brief and Supporting Exhibits re Cost Data filed byApple Inc..
                  (Attachments: # 1 Proposed Order, # 2 Exhibit Redacted Version of Documents Sought to Be
                  Sealed)(Related document(s) 146 ) (Dettmer, Ethan) (Filed on 11/17/2020) (Entered:
                  11/17/2020)
11/17/2020    151 EXHIBITS re 146 Joint Administrative Motion to File Under Seal Joint Discovery Letter Brief
                  and Supporting Exhibits re Cost Data filed byApple Inc.. (Related document(s) 146 ) (Dettmer,
                  Ethan) (Filed on 11/17/2020) (Entered: 11/17/2020)
11/17/2020    152 Declaration of Ethan D. Dettmer in Support of 147 Joint Administrative Motion to File Under
                  Seal Joint Discovery Letter Brief and Supporting Exhibits re Transactional Data filed byApple
                  Inc.. (Attachments: # 1 Proposed Order, # 2 Exhibit Redacted Version of Documents Sought to
                  Be Sealed)(Related document(s) 147 ) (Dettmer, Ethan) (Filed on 11/17/2020) (Entered:
                  11/17/2020)
11/17/2020    153 EXHIBITS re 147 Joint Administrative Motion to File Under Seal Joint Discovery Letter Brief
                  and Supporting Exhibits re Transactional Data filed byApple Inc.. (Related document(s) 147 )
                  (Dettmer, Ethan) (Filed on 11/17/2020) (Entered: 11/17/2020)
11/18/2020    154 MOTION for leave to appear in Pro Hac Vice for Peter Sacripanti ( Filing fee $ 310, receipt
                  number 0971-15210740.) filed by Apple Inc.. (Sacripanti, Peter) (Filed on 11/18/2020)
                  (Entered: 11/18/2020)
11/18/2020    155 MOTION for leave to appear in Pro Hac Vice for John Calandra ( Filing fee $ 310, receipt
                  number 0971-15210832.) filed by Apple Inc.. (Calandra, John) (Filed on 11/18/2020) (Entered:
                  11/18/2020)
11/18/2020    156 MOTION for leave to appear in Pro Hac Vice for Nicole Castle ( Filing fee $ 310, receipt
                  number 0971-15210945.) filed by Apple Inc.. (Castle, Nicole) (Filed on 11/18/2020) (Entered:
                  11/18/2020)
11/18/2020    157 MOTION for leave to appear in Pro Hac Vice for Elizabeth Rodd ( Filing fee $ 310, receipt
                  number 0971-15211022.) filed by Apple Inc.. (Rodd, Elizabeth) (Filed on 11/18/2020)
                  (Entered: 11/18/2020)
11/20/2020    158 JOINT STATEMENT REGARDING VALIDATION OF DOCUMENT PRODUCTIONS by
                  Apple Inc., Donald R. Cameron, Pure Sweat Basketball, Inc., and Barry Sermons (Srinivasan,
                  Jagannathan) (Filed on 11/20/2020) Modified on 11/23/2020 (jjbS, COURT STAFF). (Entered:
                  11/20/2020)
11/23/2020    159 Joint Administrative Motion to File Under Seal Plaintiffs' Joint Administrative Motion to
                  Partially File Under Seal Exhibits to Declaration of Benjamin J. Siegel in Support of Plaintiffs'
                  Administrative Motion to Modify Case Schedule filed by Donald R. Cameron, Pure Sweat
                  Basketball, Inc.. (Attachments: # 1 Declaration of Benjamin J. Siegel, # 2 Proposed Order, # 3
                  Plaintiffs' Administrative Motion to Modify Case Schedule [Public], # 4 Declaration of
                  Benjamin J. Siegel in Support of Administrative Motion to Modify Case Scheduleof, # 5
                  Exhibit Exhibits 1-7 [Public], # 6 Exhibit Exhibit 8 [Public], # 7 Exhibit Exhibit 8 [Sealed], # 8
                  Exhibit Exhibits 9-11 [Public], # 9 Exhibit Exhibit 12 [Public], # 10 Exhibit Exhibit 12
                  [Sealed], # 11 Exhibit Exhibit 13 [Public], # 12 Exhibit Exhibits 14-15 [Public], # 13 Exhibit
                  Exhibits 14-15 [Sealed], # 14 Exhibit Exhibit 16 [Public], # 15 Exhibit Exhibits 17-19 [Public],
                  # 16 Exhibit Exhibits 17-19 [Sealed], # 17 Exhibit Exhibits 20-26 [Public], # 18 Exhibit
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 156 of 525
                   Exhibits 20-26 [Sealed], # 19 Exhibit Exhibit 27 [Public], # 20 Exhibit Exhibit 28 [Public], #
                   21 Exhibit Exhibit 28 [Sealed], # 22 Exhibit Exhibits 29-33 [Public], # 23 Exhibit Exhibit 34
                   [Public], # 24 Exhibit Exhibit 34 [Sealed], # 25 Exhibit Exhibits 35-45 [Public], # 26 Proposed
                   Order Granting Administrative Motion to Modify Case Schedule, # 27 Certificate/Proof of
                   Service)(Berman, Steve) (Filed on 11/23/2020) (Entered: 11/23/2020)
11/24/2020    160 ORDER by Judge Yvonne Gonzalez Rogers granting 149 Stipulation for Barry Sermons'
                  Voluntary Withdrawal. (fs, COURT STAFF) (Filed on 11/24/2020) (Entered: 11/24/2020)
11/25/2020    161 ORDER by Judge Yvonne Gonzalez Rogers granting 154 Motion for Pro Hac Vice as to
                  Peter John Sacripanti. (fs, COURT STAFF) (Filed on 11/25/2020) (Entered: 11/25/2020)
11/25/2020    162 ORDER by Judge Yvonne Gonzalez Rogers granting 155 Motion for Pro Hac Vice as to
                  John J. Calandra. (fs, COURT STAFF) (Filed on 11/25/2020) (Entered: 11/25/2020)
11/25/2020    163 ORDER by Judge Yvonne Gonzalez Rogers granting 156 Motion for Pro Hac Vice as to
                  Nicole Castle. (fs, COURT STAFF) (Filed on 11/25/2020) (Entered: 11/25/2020)
11/25/2020    164 ORDER by Judge Yvonne Gonzalez Rogers granting 157 Motion for Pro Hac Vice as to
                  Elizabeth Rodd. (fs, COURT STAFF) (Filed on 11/25/2020) (Entered: 11/25/2020)
11/27/2020    165 OPPOSITION/RESPONSE (re 159 Joint Administrative Motion to File Under Seal Plaintiffs'
                  Joint Administrative Motion to Partially File Under Seal Exhibits to Declaration of Benjamin
                  J. Siegel in Support of Plaintiffs' Administrative Motion to Modify Case Schedule ) filed by
                  Apple Inc.. (Perry, Mark) (Filed on 11/27/2020) Modified on 11/30/2020 (jjbS, COURT
                  STAFF). (Entered: 11/27/2020)
11/27/2020    166 Declaration of Ethan D. Dettmer in Support of 165 Opposition/Response to Motion, filed
                  byApple Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                  Exhibit E)(Related document(s) 165 ) (Perry, Mark) (Filed on 11/27/2020) (Entered:
                  11/27/2020)
11/27/2020    167 Declaration of Ethan D. Dettmer in Support of 159 Joint Administrative Motion to File Under
                  Seal Plaintiffs' Joint Administrative Motion to Partially File Under Seal Exhibits to
                  Declaration of Benjamin J. Siegel in Support of Plaintiffs' Administrative Motion to Modify
                  Case Schedule filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2 Exhibit Redacted
                  Version of Document Sought To Be Sealed (Ex. 12), # 3 Exhibit Redacted Version of
                  Document Sought To Be Sealed (Ex. 17-19))(Related document(s) 159 ) (Dettmer, Ethan)
                  (Filed on 11/27/2020) (Entered: 11/27/2020)
11/27/2020    168 EXHIBITS re 159 Joint Administrative Motion to File Under Seal Plaintiffs' Joint
                  Administrative Motion to Partially File Under Seal Exhibits to Declaration of Benjamin J.
                  Siegel in Support of Plaintiffs' Administrative Motion to Modify Case Schedule Unredacted
                  Version of Document Sought To Be Sealed (Ex. 12) filed byApple Inc.. (Related document(s)
                  159 ) (Dettmer, Ethan) (Filed on 11/27/2020) (Entered: 11/27/2020)
11/27/2020    169 EXHIBITS re 159 Joint Administrative Motion to File Under Seal Plaintiffs' Joint
                  Administrative Motion to Partially File Under Seal Exhibits to Declaration of Benjamin J.
                  Siegel in Support of Plaintiffs' Administrative Motion to Modify Case Schedule Unredacted
                  Version of Document Sought To Be Sealed (Ex. 17-19) filed byApple Inc.. (Related document(s)
                  159 ) (Dettmer, Ethan) (Filed on 11/27/2020) (Entered: 11/27/2020)
11/27/2020    170 NOTICE of Appearance by Paul Jeffrey Riehle (Riehle, Paul) (Filed on 11/27/2020) (Entered:
                  11/27/2020)
11/27/2020    171 Statement in Support filed by Epic Games, Inc.. (Attachments: # 1 Declaration Paul J. Riehle, #
                  2 Proposed Order)(Riehle, Paul) (Filed on 11/27/2020) Modified on 11/30/2020 (jjbS, COURT
                  STAFF). (Entered: 11/27/2020)
11/30/2020         Electronic filing error. When a document sought to be filed under seal would normally be e-
                   filed using the Motions or Response and Replies events, a redacted version of the docum e nt
                   must be filed again using the appropriate event. Please e-file a redacted version of the Motion
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 157 of 525
                    to Modify Case Schedule on the docket. Re: 159 Joint Administrative Motion to File Under
                    Seal Plaintiffs' Joint Administrative Motion to Partially File Under Seal Exhibits to
                    Declaration of Benjamin J. Siegel in Support of Plaintiffs' Administrative Motion to Modify
                    Case Schedule filed by Donald R. Cameron, Pure Sweat Basketball, Inc. (jjbS, COURT
                    STAFF) (Filed on 11/30/2020) (Entered: 11/30/2020)
12/01/2020    172 ADMINISTRATIVE MOTION Modify Case Schedule re 159 Joint Administrative Motion to
                  File Under Seal Plaintiffs' Joint Administrative Motion to Partially File Under Seal Exhibits to
                  Declaration of Benjamin J. Siegel in Support of Plaintiffs' Administrative Motion to Modify
                  Case Schedule filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. Responses due by
                  12/7/2020. (Berman, Steve) (Filed on 12/1/2020) (Entered: 12/01/2020)
12/02/2020    173 Joint Discovery Letter Brief Regarding Validation Protocol filed by Donald R. Cameron, Pure
                  Sweat Basketball, Inc. and Apple, Inc. (Attachments: # 1 Exhibit 1)(Byrd, Rachele) (Filed on
                  12/2/2020) Modified on 12/3/2020 (jjbS, COURT STAFF). (Entered: 12/02/2020)
12/03/2020    174 CLERKS NOTICE SETTING ZOOM HEARING. Discovery Hearing set for 12/9/2020 at 1:00
                  PM re Joint Letter Brief dated 12/2/2020, re Validation protocol - Zoom Videoconference Only,
                  before Magistrate Judge Thomas S. Hixson.



                    On 12/8/2020, counsel will email the Courtroom Deputy, Rose Maher, with their appearances
                    so that they may be promoted to Panelist, so they may participate in the hearing on 12/9/2020
                    at 1:00 PM.

                    Courtroom Deputy email: Rose_Maher@cand.uscourts.gov


                    Webinar Access: All counsel, members of the public, and media may access the webinar
                    information at https://www.cand.uscourts.gov/tsh

                    General Order 58. Perso ns granted access to court proceedings held by telephone or
                    videoconference are reminded that photographing, recording, and rebroadcasting of court
                    proceedings, including screenshots or other visual copying of a hearing, is absolutely
                    prohibited.

                    Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                    Discovery Hearing set for 12/9/2020 01:00 PM - Videoconference Only before Magistrate
                    Judge Thomas S. Hixso n. Re Joint Letter brief dated 12/2/2020 re validation protocol.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Filed on 12/3/2020) (Entered: 12/03/2020)
12/03/2020    175 CLERKS NOTICE SETTING ZOOM HEARING. Discovery Hearing set for 12/15/2020 at
                  10:00 AM - Zoom Videoconference Only before Magistrate Judge Thomas S. Hixson. Re ECF
                  Docket Joint Letter Briefs dated 11/13/2020.

                    On 12/14/2020, counsel will email the Courtroom Deputy, Rose Maher, with their appearances
                    so that they may be promoted to Panelist, so they may participate in the hearing on 12/15/2020
                    at 10:00 AM.

                    Courtroom Deputy email: Rose_Maher@cand.uscourts.gov


                    Webinar Access: All counsel, members of the public, and media may access the webinar
                    information at https://www.cand.uscourts.gov/tsh
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 158 of 525
                   General Order 58. Persons granted ac cess to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Discovery Hearing set for 12/15/2020 at 10:00 AM - Zoom Videoconference Only before
                   Magistrate Judge Thomas S. Hixson. Re: Joint Letter Brief dated 11/13/2020.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/3/2020) (Entered: 12/03/2020)
12/04/2020    176 MOTION for leave to appear in Pro Hac Vice of Theodore Wojcik ( Filing fee $ 317, receipt
                  number 0971-15274371.) filed by Donald R. Cameron, Pure Sweat Basketball, Inc..
                  (Attachments: # 1 Certificate of Good Standing)(Wojcik, Ted) (Filed on 12/4/2020) (Entered:
                  12/04/2020)
12/07/2020    177 Joint Administrative Motion to File Under Seal the Joint Discovery Letter Brief and Supporting
                  Exhibits filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Attachments: # 1
                  Declaration of Rachele R. Byrd, # 2 Proposed Order, # 3 Unredacted Version of Joint
                  Discovery Letter Brief, # 4 Unredacted Version of Exhibit 1, # 5 Unredacted Version of Exhibit
                  2, # 6 Unredacted Version of Exhibit 3, # 7 Unredacted Version of Exhibit 4, # 8 Unredacted
                  Version of Exhibit 5, # 9 Unredacted Version of Exhibit 6, # 10 Unredacted Version of Exhibit
                  7, # 11 Unredacted Version of Exhibit 8, # 12 Unredacted Version of Exhibit 9, # 13
                  Unredacted Version of Exhibit 10, # 14 Unredacted Version of Exhibit 11, # 15
                  Certificate/Proof of Service)(Byrd, Rachele) (Filed on 12/7/2020) Modified on 12/8/2020 (jjbS,
                  COURT STAFF). (Entered: 12/07/2020)
12/08/2020    178 CLERK'S NOTICE adding an additional matter to the Agenda of the Discovery Hearing
                  scheduled for 12/15/2020 at 10:00 a.m.:

                   At the Discovery Hearing presently scheduled for 12/15/2020 at 10:00 a.m., before Magistrate
                   Judge Thomas S. Hixson, the Court is adding an additional matter for discussion. Counsel shall
                   be be prepared to discuss the Joint Letter Brief, filed on ECF, dated 12/7/2020.

                   Any questions shall be directed to the Courtroom Deputy by email:
                   Rose_Maher@cand.uscourts.gov

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/08/2020)
12/08/2020    179 NOTICE of Appearance by Hannah Cannom on behalf of Defendant Apple Inc. (Cannom,
                  Hannah) (Filed on 12/8/2020) (Entered: 12/08/2020)
12/08/2020    180 NOTICE of Appearance by Bethany Marvin Stevens (Stevens, Bethany) (Filed on 12/8/2020)
                  (Entered: 12/08/2020)
12/09/2020    181 NOTICE of Appearance by Dana Lynn Craig (Craig, Dana) (Filed on 12/9/2020) (Entered:
                  12/09/2020)
12/09/2020    182 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held by Zoom on 12/9/2020 at 1:00 p.m.Total Time in Court: 59 minutes/Recorded by
                  Zoom: 1:00-1:59.

                   Court Reporter: Katherine Sullivan.

                   Counsel Appearances:

                   4:11-cv-6714 YGR (TSH)- In re Apple iPhone Antitrust Litigation
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 159 of 525
                    Counsel for Pltf: Rachele R. Byrd/Counsel for Def: Ethan Dettmer

                    4:19-cv-3074 YGR (TSH) - Cameron, et al. v. Apple Inc.
                    Counsel for Pltf: Robert F. Lopez/Counsel for Def: Ethan Dettmer

                    4:20-cv-5640 YGR(TSH) - Epic Games v. Apple Inc.
                    Counsel for Pltf: Lauren Moskowitz/Counsel for Def: Ethan Dettmer

                    Proceedings: Discovery Hearing held. Court Ordered as follows: Epic Games and Apple are to
                    meet and confer re validation procedure in light of the Courts guidance. By 12/14/2020, the
                    parties shall file either a stipulation and proposed order or a joint discovery letter brief with
                    competing proposed orders. This issue will be added to the agenda for the December 15, 2020
                    hearing

                    Court also Ordered: Parties to meet and confer re Deposition limits. By 12/14/2020, they shall
                    file either a stipulation and proposed order or a joint discovery letter brief not to exceed 10
                    pages (5 pages per side). This issue will also be added to the agenda for the December 15
                    hearing.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Date Filed: 12/9/2020) (Entered: 12/09/2020)
12/10/2020    183 Transcript of Proceedings held on 12/9/20, before Judge Thomas S. Hixson. Court Reporter
                  Katherine Powell Sullivan, Katherine_Sullivan@cand.uscourts.gov. Per General Order No. 59
                  and Judicial Conference policy, this transcript may be viewed only at the Clerk's Office public
                  terminal or may be purchased through the Court Reporter/Transcriber until the deadline for the
                  Release of Transcript Restriction. After that date it may be obtained through PACER. Any
                  Notice of Intent to Request Redaction, if required, is due no later than 5 business days from
                  date of this filing. (Re (179 in 4:20-cv-05640-YGR) Transcript Order, (181 in 4:20-cv-05640-
                  YGR) Transcript Order, (180 in 4:20-cv-05640-YGR) Transcript Order ) Release of Transcript
                  Restriction set for 3/10/2021. (Sullivan, Katherine) (Filed on 12/10/2020) (Entered:
                  12/10/2020)
12/11/2020    184 Declaration of Jay P. Srinivasan in Support of 177 Joint Administrative Motion to File Under
                  Seal the Joint Discovery Letter Brief and Supporting Exhibits filed byApple Inc.. (Attachments:
                  # 1 Proposed Order, # 2 Redacted Version of Document Sought to be Sealed (Joint Discovery
                  Letter Brief), # 3 Redacted Version of Document Sought to be Sealed (Ex. 1), # 4 Redacted
                  Version of Document Sought to be Sealed (Ex. 4), # 5 Redacted Version of Document Sought
                  to be Sealed (Ex. 6))(Related document(s) 177 ) (Srinivasan, Jagannathan) (Filed on
                  12/11/2020) (Entered: 12/11/2020)
12/11/2020    185 EXHIBITS re 177 Joint Administrative Motion to File Under Seal the Joint Discovery Letter
                  Brief and Supporting Exhibits filed byApple Inc.. (Attachments: # 1 Unredacted Version of
                  Document Sought to be Sealed (Joint Discovery Letter Brief), # 2 Unredacted Version of
                  Document Sought to be Sealed (Ex. 1), # 3 Unredacted Version of Document Sought to be
                  Sealed (Ex. 4), # 4 Unredacted Version of Document Sought to be Sealed (Ex. 6))(Related
                  document(s) 177 ) (Srinivasan, Jagannathan) (Filed on 12/11/2020) (Entered: 12/11/2020)
12/14/2020    186 STIPULATION WITH PROPOSED ORDER RE: VALIDATION PROTOCOL filed by Apple
                  Inc., Donal R. Cameron, and Pure Sweat Basketball, Inc.. (Srinivasan, Jagannathan) (Filed on
                  12/14/2020) Modified on 12/15/2020 (jjbS, COURT STAFF). (Entered: 12/14/2020)
12/15/2020    187 Joint Administrative Motion to File Under Seal filed by Epic Games, Inc.. (Attachments: # 1
                  Declaration OF YONATAN EVEN IN SUPPORT OF PLAINTIFFS JOINT
                  ADMINISTRATIVE MOTION TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER
                  BRIEF REGARDING APPLE DEPOSITIONS AND SUPPORTING EXHIBITS, # 2 JOINT
                  DISCOVERY LETTER BRIEF REGARDING APPLE DEPOSITIONS, # 3 Exhibit 1, # 4
                  Exhibit 2, # 5 Exhibit 3, # 6 Exhibit 4, # 7 Exhibit 5, # 8 Exhibit 6, # 9 Exhibit 7, # 10 Exhibit
                  8, # 11 Exhibit 9, # 12 Exhibit 10, # 13 Exhibit 11, # 14 Exhibit 12, # 15 Exhibit A, # 16
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 160 of 525
                   Exhibit B, # 17 Exhibit C, # 18 Exhibit D, # 19 Proposed Order)(Even, Yonatan) (Filed on
                   12/15/2020) (Entered: 12/15/2020)
12/15/2020    188 CERTIFICATE OF SERVICE by Epic Games, Inc. re 187 Joint Administrative Motion to File
                  Under Seal (Karin, John) (Filed on 12/15/2020) (Entered: 12/15/2020)
12/15/2020    189 STIPULATION AND ORDER re (186 in 4:19-cv-03074-YGR) STIPULATION WITH
                  PROPOSED ORDER RE: VALIDATION PROTOCOL filed by Apple Inc., (307 in 4:11-cv-
                  06714-YGR) STIPULATION WITH PROPOSED ORDER RE: VALIDATION
                  PROTOCOL filed by Apple Inc., (186 in 4:20-cv-05640-YGR) STIPULATION WITH
                  PROPOSED ORDER RE: VALIDATION PROTOCOL filed by Apple Inc. Signed by
                  Magistrate Judge Thomas S. Hixson on 12/15/2020. (rmm2S, COURT STAFF) (Filed on
                  12/15/2020) (Entered: 12/15/2020)
12/15/2020    190 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held by Zoom Videoconferencing on 12/15/2020 at 10:00 a.m.

                   Total Time in Court: 2 hours 56 mins.

                   Court Reporter: Katherine Sullivan.

                   Appearances:

                   Case No. 11-6714 YGR (TSH)-In re Apple iPhone Antitrust Litigation:
                   Rachele R. Byrd for Consumer Plaintiffs
                   Ethan Dettmer and Jay Srinivasan for Defendant Apple Inc.
                   Lawrence Papale for Plaintiff Edward Lawrence

                   Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                   Counsel for Plaintiffs:
                   Steve W. Berman
                   Robert F. Lopez
                   Benjamin J. Siegel
                   Theodore Wojcik

                   Counsel for Defendant Apple Inc.:
                   Ethan Dettmer and Jay Srinivasan

                   Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                   Lauren Moskowitz for Plaintiff Epic
                   Ethan Dettmer and Jay Srinivasan for Defendant Apple Inc.

                   Proceedings: Discovery Conferences held. Matter submitted. Court to issue Order.

                   Deadlines and Hearing:

                   Re Scheduling of Depositions:

                   Counsel to meet and confer re Number of Depositions. By noon, on 12/17/2020, they shall file
                   a stipulation and proposed order, of if unable to agree, a Joint Letter Brief, no more than ten (10
                   )pages, five (5) pages each. A hearing will be scheduled for: 12/18/2020 at 9:00 a.m., by Zoom
                   Webinar for further hearing re depositions.

                   Apex Issue:

                   Counsel to file a Joint Letter Brief by 1/19/2020, COB, no more than ten (10) pages,
                   five(5)pages each. Hearing scheduled for: 1/21/2020 at 10:00 a.m., by Zoom Webinar.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 161 of 525
                   Re Docket No. 269 - Consumer Plaintiff's request for Production 47:

                   Parties to file a joint discovery letter brief by 1/6/2021 concerning (and attaching) Plaintiffs
                   expert declaration (and any declaration by Apple in response) concerning the relevance of RFP
                   47 to the Consumer Plaintiffs claims. Hearing scheduled for: 1/8/2021 at 9:00 a.m., by Zoom
                   Webinar.

                   Re additional letter briefs on other discovery disputes:

                   The next round of joint letter briefs concerning issues the parties previewed at the end of the
                   hearing are due 12/28/2020 by Noon. Hearing scheduled for 12/29/2020 at 10:00 a.m., by
                   Zoom Webinar.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 12/15/2020) Modified on 12/15/2020 (rmm2S,
                   COURT STAFF). (Entered: 12/15/2020)
12/15/2020    191 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                  for 12/18/2020 at
                  9:00 AM. This proceeding will be held via a Zoom webinar.



                   On 12/17/2020, counsel will email the Courtroom Deputy, Rose Maher, with their appearances
                   so that they may be promoted to Panelist, so they may participate in the hearing on 12/18/2020
                   at 9:00 a.m.

                   Courtroom Deputy email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/tsh

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Zoom Video Camera hearing set for 12/18/2020 at 9:00 a.m. (This is a text-only entry
                   generated by the court. There is no document associated with this entry.)< /I> (rmm2S,
                   COURT STAFF) (Filed on 12/15/2020) (Entered: 12/15/2020)
12/16/2020    192 Discovery Order re: ECF Nos. 269 , 270 , 271 , 295 , 298 in 4:11-cv-06714-YGR; ECF Nos.
                  145 , 146 , 147 , 173 , 177 in 4:19-cv-03074-YGR; ECF Nos. 170 , 173 in 4:20-cv-05640-
                  YGR. Signed by Judge Thomas S. Hixson on 12/16/2020. (cdnS, COURT STAFF) (Filed
                  on 12/16/2020) (Entered: 12/16/2020)
12/16/2020    193 CLERKS NOTICE SETTING ZOOM DISCOVERY HEARING. Zoom Video Camera
                  Discovery hearing (Apex Issue) set for 1/21/2021 at 10:00 AM, before Magistrate Judge
                  Thomas S. Hixson. This proceeding will be held via a Zoom webinar.



                   On 1/20/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                   know appearances for the 1/21/2021 Discovery Zoom Hearing. Counsel will join the hearing as
                   an attendee and will be promoted to Panelist to participate in the hearing.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 162 of 525
                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https: //www.cand.uscourts.gov/tsh

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Zoom Video Camera Discovery hearing (Ap ex Issue) set for 1/21/2021 10:00 AM.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020    194 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                  15325304.) filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Rodriguez, Alberto)
                  (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020    195 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                  for 1/8/2021 at
                  9:00 AM, before Magistrate Judge Thomas S. Hixson. This proceeding will be held via a Zoom
                  webinar.



                   On 1/7/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                   know appearances for the 1/7/2021 Discovery Zoom Hearing. Counsel will join the hearing as
                   an attendee and will be promoted to Panelist to participate in the hearing.

                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/ tsh

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Zoom Video Camera Discovery hearing set for 1/8/2021 at 9:00 A M.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020    196 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                  for 12/29/2020 at 10:00 AM, before Magistrate Judge Thomas S. Hixson. This proceeding will
                  be held via a Zoom webinar.



                   On 12/28/2020 by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                   know appearances for the 12/29/2020 Discovery Zoom Hearing. Counsel will join the hearing
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 163 of 525
                   as an attendee and will be promoted to Panelist to participate in the hearing.

                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.go v/tsh

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Zoom Video Camera Discovery hearing set for 12/29/2020 10:00 AM.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020    197 STIPULATION WITH PROPOSED ORDER Joint Stipulation and [Proposed] Order Re:
                  Authenticity Presumptions filed by Donald R. Cameron, Pure Sweat Basketball, Inc., and
                  Apple, Inc. (Lopez, Robert) (Filed on 12/16/2020) Modified on 12/17/2020 (jjbS, COURT
                  STAFF). (Entered: 12/16/2020)
12/16/2020    198 Transcript of Proceedings held on 12-15-20, before Judge Thomas S. Hixson. Court Reporter
                  Katherine Powell Sullivan, Katherine_Sullivan@cand.uscourts.gov. Per General Order No. 59
                  and Judicial Conference policy, this transcript may be viewed only at the Clerk's Office public
                  terminal or may be purchased through the Court Reporter/Transcriber until the deadline for the
                  Release of Transcript Restriction. After that date it may be obtained through PACER. Any
                  Notice of Intent to Request Redaction, if required, is due no later than 5 business days from
                  date of this filing. (Re (313 in 4:11-cv-06714-YGR) Transcript Order, (311 in 4:11-cv-06714-
                  YGR) Transcript Order, (316 in 4:11-cv-06714-YGR) Transcript Order, (312 in 4:11-cv-06714-
                  YGR) Transcript Order ) Release of Transcript Restriction set for 3/16/2021. (kapS, COURT
                  STAFF) (Filed on 12/16/2020) Modified on 12/30/2020 (ewn, COURT STAFF). (Entered:
                  12/16/2020)
12/17/2020    199 Joint Discovery Letter Brief regarding Apple depositions filed by Epic Games, Inc..
                  (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit 1)(Moskowitz, Lauren)
                  (Filed on 12/17/2020) (Entered: 12/17/2020)
12/18/2020    200 Discovery Order re: (323 in 4:11-cv-06714-YGR), (201 in 4:20-cv-05640-YGR), (199 in
                  4:19-cv-03074-YGR). Signed by Judge Thomas S. Hixson on 12/18/2020. (cdnS, COURT
                  STAFF) (Filed on 12/18/2020) (Entered: 12/18/2020)
12/18/2020    201 Joint MOTION for Leave to File Reply in Support of Motion to Modify Case Schedule filed by
                  Donald R. Cameron, Pure Sweat Basketball, Inc.. (Attachments: # 1 Attachment 1: [Proposed]
                  Reply in Support of Administrative Motion to Modify Case Schedule, # 2 Declaration of
                  Benjamin J. Siegel in Support of Motion for Leave to File Reply, # 3 Proposed Order)(Berman,
                  Steve) (Filed on 12/18/2020) (Entered: 12/18/2020)
12/18/2020    202 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held by Zoom Videoconference on 12/18/2020 at 9:00 a.m.

                   Total Time in Court: 17 minutes.

                   Court Reporter: Debra Pas.

                   Appearances:
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 164 of 525
                   11-6714 YGR (TSH) - In Re Apple iPhone Antitrust Litigation
                   Consumer Plaintiffs Counsel: Rachele R. Byrd
                   Defendant Apple Counsel: Jay Srinivasan

                   19-3074 YGR (TSH) - Cameron et al. v. Apple Inc.
                   Counsel for Plaintiffs: Benjamin J. Siegel
                   Counsel for Defendant: Jay Srinivasan

                   20-5640 YGR (TSH) - Epic Games, Inc. v. Apple Inc.
                   Plaintiff's Counsel: Lauren Moskowitz
                   Defendant's Counsel: Jay Srinivasan

                   Proceedings: Discovery hearing held. Court had reviewed the parties joint letter brief and
                   issued an Oral Ruling: There shall be 16 Apple Depositions.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 12/18/2020) (Entered: 12/18/2020)
12/18/2020    203 ORDER TENTATIVELY DENYING ADMINISTRATIVE MOTION TO MODIFY
                  CASE SCHEDULE by Judge Yvonne Gonzalez Rogers 294 in case 4:11-cv-06714-YGR
                  and 172 in case 4:19-cv-03074-YGR; GRANTING(282) Administrative Motion to File
                  Under Seal AND DENYING (327) Motion for Leave to File; in case 4:11-cv-06714-YGR;
                  GRANTING (159) Administrative Motion to File Under Seal; DENYING (201) Motion
                  for Leave to File in case 4:19-cv-03074-YGR. (ygrlc1, COURT STAFF) (Filed on
                  12/18/2020) (Entered: 12/18/2020)
12/21/2020    204 Declaration of Jay P. Srinivasan in Support of 187 Joint Administrative Motion to File Under
                  Seal filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2 Redacted Version of Document
                  Sought to be Sealed (Joint Discovery Letter Brief), # 3 Redacted Version of Document Sought
                  to be Sealed (Ex. A), # 4 Redacted Version of Document Sought to be Sealed (Ex. C), # 5
                  Redacted Version of Document Sought to be Sealed (Ex. 4))(Related document(s) 187 )
                  (Srinivasan, Jagannathan) (Filed on 12/21/2020) (Entered: 12/21/2020)
12/21/2020    205 EXHIBITS re 187 Joint Administrative Motion to File Under Seal filed byApple Inc..
                  (Attachments: # 1 Unredacted Version of Document Sought to be Sealed (Joint Discovery
                  Letter Brief), # 2 Unredacted Version of Document Sought to be Sealed (Ex. A), # 3
                  Unredacted Version of Document Sought to be Sealed (Ex. C), # 4 Unredacted Version of
                  Document Sought to be Sealed (Ex. 4))(Related document(s) 187 ) (Srinivasan, Jagannathan)
                  (Filed on 12/21/2020) (Entered: 12/21/2020)
12/21/2020    206 *** DUPLICATE OF DOCKET NO. 204 *** Declaration of Jay P. Srinivasan in Support of
                  187 Joint Administrative Motion to File Under Seal filed byApple Inc.. (Attachments: # 1
                  Proposed Order, # 2 Redacted Version of Document Sought to be Sealed (Joint Discovery
                  Letter Brief), # 3 Redacted Version of Document Sought to be Sealed (Ex. A), # 4 Redacted
                  Version of Document Sought to be Sealed (Ex. C), # 5 Redacted Version of Document Sought
                  to be Sealed (Ex. 4))(Related document(s) 187 ) (Srinivasan, Jagannathan) (Filed on
                  12/21/2020) Modified on 12/22/2020 (jjbS, COURT STAFF). Modified on 12/22/2020 (jjbS,
                  COURT STAFF). (Entered: 12/21/2020)
12/21/2020    207 ***DUPLICATE OF DOCKET NO. 205 *** EXHIBITS re 187 Joint Administrative Motion
                  to File Under Seal filed byApple Inc.. (Attachments: # 1 Unredacted Version of Document
                  Sought to be Sealed (Joint Discovery Letter Brief), # 2 Unredacted Version of Document
                  Sought to be Sealed (Ex. A), # 3 Unredacted Version of Document Sought to be Sealed (Ex. C),
                  # 4 Unredacted Version of Document Sought to be Sealed (Ex. 4))(Related document(s) 187 )
                  (Srinivasan, Jagannathan) (Filed on 12/21/2020) Modified on 12/22/2020 (jjbS, COURT
                  STAFF). (Entered: 12/21/2020)
12/22/2020    208 ORDER by Judge Yvonne Gonzalez Rogers granting 176 Motion for Pro Hac Vice as to
                  Theodore Wojcik. (fs, COURT STAFF) (Filed on 12/22/2020) (Entered: 12/22/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 165 of 525
12/22/2020    209 ORDER by Judge Thomas S. Hixson granting in part and denying in part (308)
                  Administrative Motion to File Under Seal in case 4:11-cv-06714-YGR; granting in part
                  and denying in part (187) Administrative Motion to File Under Seal in case 4:19-cv-
                  03074-YGR; granting in part and denying in part (187) Administrative Motion to File
                  Under Seal in case 4:20-cv-05640-YGR. (tshlc2S, COURT STAFF) (Filed on 12/22/2020)
                  (Entered: 12/22/2020)
12/23/2020    210 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                  15360133.) filed by Apple Inc.. (Lent, Karen) (Filed on 12/23/2020) (Entered: 12/23/2020)
12/24/2020    211 Administrative Motion to File Under Seal filed by Apple Inc.. (Attachments: # 1 Proposed
                  Order, # 2 Redacted Version of Document Sought to be Sealed (Transcript), # 3 Declaration of
                  E. Dettmer - Redacted Version of Document Sought to be Sealed, # 4 Unredacted Version of
                  Document Sought to be Sealed (Transcript), # 5 Declaration of E. Dettmer - Unredacted
                  Version of Document Sought to be Sealed, # 6 Exhibit A - Unredacted Version of Document
                  Sought to be Sealed, # 7 Exhibit B - Unredacted Version of Document Sought to be Sealed, # 8
                  Exhibit C - Unredacted Version of Document Sought to be Sealed)(Lewis, Veronica) (Filed on
                  12/24/2020) (Entered: 12/24/2020)
12/28/2020    212 Clerks Notice Continuing Discovery Hearing:

                    The Zoom Videoconference Discovery hearing scheduled for tomorrow 12/29/2020 at 10:00
                    a.m., is CONTINUED TO: 12/30/2020 at 10:00 a.m. All parties shall join the Zoom hearing at
                    that date and time.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Filed on 12/28/2020) (Entered: 12/28/2020)
12/28/2020    213 OPPOSITION/RESPONSE (re 211 Administrative Motion to File Under Seal ) filed byDonald
                  R. Cameron, Pure Sweat Basketball, Inc.. (Berman, Steve) (Filed on 12/28/2020) (Entered:
                  12/28/2020)
12/29/2020    214 Transcript of Zoom Video Conference Proceedings held on 12-18-2020, before Judge Thomas
                  S. Hixson. Court Reporter/Transcriber Debra L. Pas, CRR, telephone number (415) 431-
                  1477/Email: Debra_Pas@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                  purchased through the Court Reporter/Transcriber until the deadline for the Release of
                  Transcript Restriction. After that date it may be obtained through PACER. Any Notice of Intent
                  to Request Redaction, if required, is due no later than 5 business days from date of this filing.
                  (Re (329 in 4:11-cv-06714-YGR) Transcript Order ) Release of Transcript Restriction set for
                  3/29/2021. (Pas, Debra) (Filed on 12/29/2020) (Entered: 12/29/2020)
12/30/2020    215 Discovery Hearing held by Zoom Videoconferencing on 12/30/2020 at 10:00 a.m., before
                  Magistrate Judge Thomas S. Hixson:

                    Total Time in Court: 59 mins.

                    Court Reporter: Ana Dub

                    Appearances:

                    Case No. 11-6714 YGR (TSH)-In re Apple iPhone Antitrust Litigation:
                    Counselfor Consumer Plaintiffs: Rachele R. Byrd
                    Counsel for Defendant: Jay Srinivasan for Apple Inc.

                    Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                    Counsel for Plaintiffs: Robert F. Lopez - for Cameron
                    Counsel for Defendant: Jay Srinivasan - for Apple Inc.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 166 of 525
                    Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                    Counsel for Plaintiff: Lauren Moskowitz for Epic
                    Counsel for Defendant: Jay Srinivasan - Apple Inc.

                    Proceedings: Discovery Conferences held. Matter submitted. Court to issue Order.

                    Deadlines and Hearing: By 1/6/2021 letter briefs due by Noon, for the 1/8/2021 discovery
                    hearing.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Date Filed: 12/30/2020) (Entered: 12/30/2020)
12/30/2020    216 ORDER by Magistrate Judge Thomas S. Hixson granting (336) Administrative Motion to
                  File Under Seal in case 4:11-cv-06714-YGR; granting (211) Administrative Motion to File
                  Under Seal in case 4:19-cv-03074-YGR. (rmm2S, COURT STAFF) (Filed on 12/30/2020)
                  (Entered: 12/30/2020)
12/30/2020    217 Statement in Response to 203 Order on Administrative Motion to File Under Seal by Apple
                  Inc. (Attachments: # 1 Declaration Declaration of M. Rollins)(Dettmer, Ethan) (Filed on
                  12/30/2020) Modified on 1/4/2021 (jjbS, COURT STAFF). (Entered: 12/30/2020)
12/30/2020    218 Declaration of Ethan D. Dettmer in Support of 217 Notice (Other), filed byApple Inc..
                  (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                  Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11)(Related
                  document(s) 217 ) (Dettmer, Ethan) (Filed on 12/30/2020) (Entered: 12/31/2020)
12/31/2020    219 Administrative Motion to File Under Seal Exhibits to E. Dettmer Declaration filed by Apple
                  Inc.. (Attachments: # 1 Proposed Order, # 2 Declaration ISO Sealing, # 3 Declaration ISO
                  Statement, # 4 Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit
                  6, # 10 Exhibit 7, # 11 Exhibit 8, # 12 Exhibit 9, # 13 Exhibit 10, # 14 Exhibit 11)(Dettmer,
                  Ethan) (Filed on 12/31/2020) (Entered: 12/31/2020)
12/31/2020    220 Administrative Motion to File Under Seal ("Epic Games, Inc.'s Administrative Motion to Seal
                  Portion of Transcript") filed by Epic Games, Inc.. (Attachments: # 1 Declaration of Lauren A.
                  Moskowitz, # 2 Exhibit A, # 3 Proposed Order, # 4 Transcript [Redacted], # 5 Transcript
                  [Unredacted])(Moskowitz, Lauren) (Filed on 12/31/2020) (Entered: 12/31/2020)
12/31/2020    221 CERTIFICATE OF SERVICE by Epic Games, Inc. re 220 Administrative Motion to File Under
                  Seal ("Epic Games, Inc.'s Administrative Motion to Seal Portion of Transcript") (Karin, John)
                  (Filed on 12/31/2020) (Entered: 12/31/2020)
01/01/2021    222 EXHIBITS re: ECF 187 as per Court Order in ECF 209 filed byEpic Games, Inc.. (Even,
                  Yonatan) (Filed on 1/1/2021) (Entered: 01/01/2021)
01/06/2021    223 Administrative Motion to File Under Seal filed by Apple Inc.. (Attachments: # 1 Declaration of
                  E. Dettmer, # 2 Proposed Order and Stipulation, # 3 Unredacted Version of Joint Letter Brief, #
                  4 Unredacted Version of Exhibit A, # 5 Unredacted Version of Exhibit B, # 6 Unredacted
                  Version of Exhibit C, # 7 Unredacted Version of Exhibit D, # 8 Unredacted Version of Exhibit
                  E, # 9 Unredacted Version of Exhibit F, # 10 Unredacted Version of Exhibit G)(Lewis,
                  Veronica) (Filed on 1/6/2021) (Entered: 01/06/2021)
01/06/2021    224 RESPONSE to Apple Inc.'s Statement in Response to Order Tentatively Denying Administrative
                  Motion to Modify Case Schedule by Donald R. Cameron, Pure Sweat Basketball, Inc..
                  (Berman, Steve) (Filed on 1/6/2021) Modified on 1/7/2021 (jjbS, COURT STAFF). (Entered:
                  01/06/2021)
01/06/2021    225 Statement Concerning Defendant Apple Inc.'s Statement in Response to Order Tentatively
                  Denying Administrative Motion to Modify Case Schedule") by Epic Games, Inc.. (Moskowitz,
                  Lauren) (Filed on 1/6/2021) Modified on 1/7/2021 (jjbS, COURT STAFF). (Entered:
                  01/06/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 167 of 525
01/07/2021    226 Discovery Order re 223 : The parties' Joint Discovery Letter Brief Regarding Motion for
                  Sanctions is denied without prejudice to Apple filing a sanctions motion under Civil Local
                  Rule 7. Signed by Judge Thomas S. Hixson on 1/7/2021. (cdnS, COURT STAFF) (Filed on
                  1/7/2021) (Entered: 01/07/2021)
01/07/2021    227 ORDER by Judge Yvonne Gonzalez Rogers granting 194 Motion for Pro Hac Vice as to
                  Alberto Rodriguez. (fs, COURT STAFF) (Filed on 1/7/2021) (Entered: 01/07/2021)
01/07/2021    228 ORDER by Judge Yvonne Gonzalez Rogers granting 210 Motion for Pro Hac Vice as to
                  Karen Lent. (fs, COURT STAFF) (Filed on 1/7/2021) (Entered: 01/07/2021)
01/07/2021    229 Administrative Motion to File Under Seal filed by Apple Inc.. (Attachments: # 1 Declaration of
                  E. Dettmer, # 2 Proposed Order and Stipulation, # 3 Redacted Version of Motion for Sanctions,
                  # 4 Unredacted Version of Motion for Sanctions, # 5 Unredacted Version of Declaration of E.
                  Dettmer, # 6 Unredacted Version of Exhibit C, # 7 Unredacted Version of Exhibit D, # 8
                  Unredacted Version of Exhibit E, # 9 Unredacted Version of Exhibit F)(Lewis, Veronica) (Filed
                  on 1/7/2021) (Entered: 01/07/2021)
01/07/2021    230 MOTION for Sanctions filed by Apple Inc.. Motion Hearing set for 2/11/2021 10:00 AM
                  before Magistrate Judge Thomas S. Hixson. Responses due by 1/21/2021. Replies due by
                  1/28/2021. (Attachments: # 1 Proposed Order, # 2 Declaration of E. Dettmer, # 3 Exhibit A, # 4
                  Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F)(Lewis, Veronica) (Filed
                  on 1/7/2021) (Entered: 01/07/2021)
01/08/2021    231 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held on 1/8/2021 by Zoom Video Conference.

                   Court Reporter: Ruth Ekhaus/Total Time in Court: 9:00-9:17 - 17 minutes.

                   Appearances:

                   Case No. 11-6714 YGR (TSH)-In re Apple iPhone Antitrust Litigation:
                   Counselfor Consumer Plaintiffs: Rachele R. Byrd
                   Counsel for Defendant: Jay Srinivasan for Apple Inc.

                   Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                   Counsel for Plaintiffs: Robert F. Lopez/Benjamin J. Siegel - for Cameron
                   Counsel for Defendant: Jay Srinivasan - for Apple Inc.

                   Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                   Counsel for Plaintiff: Lauren Moskowitz for Epic
                   Counsel for Defendant: Jay Srinivasan - Apple Inc.

                   Proceedings: Discovery Hearing held, argument heard, matter submitted. Court to issue
                   Order.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 1/8/2021) (Entered: 01/08/2021)
01/08/2021    232 ORDER RE: CASE SCHEDULING.

                   Set/Reset Deadlines as to extending briefing deadlines in 11-6714-YGR and 19-3074-
                   YGR: Class Certification Motion due by 6/1/2021. Responses due by 8/10/2021. Replies
                   due by 10/12/2021. Class Certification Motion Hearing set for 11/16/2021 10:00 AM OPST
                   in Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers.

                   Signed by Judge Yvonne Gonzalez Rogers on 1/8/2021. (fs, COURT STAFF) (Filed on
                   1/8/2021) (Entered: 01/08/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 168 of 525
01/08/2021    233 AMENDED STIPULATION WITH PROPOSED ORDER filed by Apple Inc., Donald R.
                  Cameron, Pure Sweat Basketball, Inc., and Epic Games, Inc. (Srinivasan, Jagannathan) (Filed
                  on 1/8/2021) Modified on 1/11/2021 (jjbS, COURT STAFF). (Entered: 01/08/2021)
01/11/2021    234 ORDER by Magistrate Judge Thomas S. Hixson granting (348) Administrative Motion to
                  File Under Seal in case 4:11-cv-06714-YGR; granting (220) Administrative Motion to File
                  Under Seal in case 4:19-cv-03074-YGR. (rmm2S, COURT STAFF) (Filed on 1/11/2021)
                  (Entered: 01/11/2021)
01/11/2021    235 ORDER by Judge Yvonne Gonzalez Rogers granting (321) Stipulation re Authenticity
                  Presumptions in case 4:11-cv-06714-YGR; granting (197) Stipulation re Authenticity
                  Presumptions in case 4:19-cv-03074-YGR. (fs, COURT STAFF) (Filed on 1/11/2021)
                  (Entered: 01/11/2021)
01/11/2021    236 ORDER by Judge Yvonne Gonzalez Rogers granting (365) Amended Stipulation in case
                  4:11-cv-06714-YGR; granting (233) Amended Stipulation in case 4:19-cv-03074-YGR;
                  granting (242) Amended Stipulation in case 4:20-cv-05640-YGR. (fs, COURT STAFF)
                  (Filed on 1/11/2021) (Entered: 01/11/2021)
01/12/2021    237 ORDER by Judge Thomas S. Hixson granting in part and denying in part 229
                  Administrative Motion to File Under Seal. (cdnS, COURT STAFF) (Filed on 1/12/2021)
                  (Entered: 01/12/2021)
01/13/2021    238 Second Administrative Motion to File Under Seal Motion for Sanctions filed by Apple Inc..
                  (Attachments: # 1 Declaration of E. Dettmer, # 2 Proposed Order and Stipulation, # 3 Redacted
                  Version of Document Sought to be Sealed (Declaration), # 4 Redacted Version of Document
                  Sought to be Sealed (Ex. C), # 5 Unredacted Version of Document Sought to be Sealed
                  (Declaration), # 6 Unredacted Version of Document Sought to be Sealed (Ex. C))(Lewis,
                  Veronica) (Filed on 1/13/2021) (Entered: 01/13/2021)
01/14/2021    239 AMENDED STIPULATION WITH PROPOSED ORDER filed by Apple Inc., Donald R.
                  Cameron, and Pure Sweat Basketball, Inc. (Richman, Cynthia) (Filed on 1/14/2021) Modified
                  on 1/15/2021 (jjbS, COURT STAFF). (Entered: 01/14/2021)
01/19/2021    240 Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple Inc..
                  (Attachments: # 1 Declaration of J. Lo, # 2 Proposed Order, # 3 Joint Letter Brief re Discovery,
                  # 4 Exhibit 1, Joint Letter Brief re Discovery, # 5 Exhibit 2, Joint Letter Brief re Discovery, # 6
                  Certificate/Proof of Service)(Lo, Jason) (Filed on 1/19/2021) (Entered: 01/19/2021)
01/20/2021    241 Administrative Motion to File Under Seal ("Plaintiffs' Joint Administrative Motion to File
                  Under Seal the Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                  Supporting Exhibits") filed by Epic Games, Inc.. (Attachments: # 1 Declaration of Lauren A.
                  Moskowitz, # 2 Proposed Order, # 3 Joint Discovery Letter Brief Regarding Cue and Federighi
                  Depositions, # 4 Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit
                  6, # 10 Exhibit 7)(Moskowitz, Lauren) (Filed on 1/20/2021) (Entered: 01/20/2021)
01/20/2021    242 Administrative Motion to File Under Seal ("Plaintiffs' Joint Administrative Motion to File
                  Under Seal the Joint Discovery Letter Brief Regarding Cook Depositions") filed by Epic
                  Games, Inc.. (Attachments: # 1 Declaration of Lauren A. Moskowitz, # 2 Proposed Order, # 3
                  Joint Discovery Letter Brief Regarding Cook Deposition)(Moskowitz, Lauren) (Filed on
                  1/20/2021) (Entered: 01/20/2021)
01/20/2021    243 CERTIFICATE OF SERVICE by Epic Games, Inc. re 241 Administrative Motion to File Under
                  Seal ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint Discovery Letter
                  Brief Regarding Cue and Federighi Depositions and Supporting Exhibits") (Karin, John) (Filed
                  on 1/20/2021) (Entered: 01/20/2021)
01/20/2021    244 CERTIFICATE OF SERVICE by Epic Games, Inc. re 242 Administrative Motion to File Under
                  Seal ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint Discovery Letter
                  Brief Regarding Cook Depositions") (Karin, John) (Filed on 1/20/2021) (Entered: 01/20/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 169 of 525
01/20/2021    245 ORDER by Magistrate Judge Thomas S. Hixson granting 238 Second Administrative
                  Motion to File Under Seal. (rmm2S, COURT STAFF) (Filed on 1/20/2021) (Entered:
                  01/20/2021)
01/20/2021    246 Discovery Order rescheduling hearing from 1/21/2021 to 1/25/2021 at 10:00 a.m., by
                  Zoom Video Conference. Signed by Magistrate Judge Thomas S. Hixson on 1/20/2021.
                  (rmm2S, COURT STAFF) (Filed on 1/20/2021) (Entered: 01/20/2021)
01/20/2021          Set/Reset Hearing re (246 in 4:19-cv-03074-YGR, 375 in 4:11-cv-06714-YGR) Discovery
                    Order Rescheduling Discovery hearing:

                    Zoom Video Camera hearing set for 1/25/2021 10:00 AM, before Magistrate Judge Thomas S.
                    Hixson.

                    Counsel shall by COB on Friday, 1/22/2021, email the Courtroom Deputy with their
                    appearances. Courtroom Deputy email: Rose_Maher@cand.uscourts.gov

                    (rmm2S, COURT STAFF) (Filed on 1/20/2021) (Entered: 01/20/2021)
01/21/2021    247 Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple Inc..
                  (Attachments: # 1 Declaration of J. Srinivasan, # 2 Proposed Order, # 3 Joint Letter Brief re
                  Discovery, # 4 Exhibit 1, Joint Letter Brief re Discovery, # 5 Exhibit 2, Joint Letter Brief re
                  Discovery, # 6 Exhibit 3, Joint Letter Brief re Discovery, # 7 Exhibit 4, Joint Letter Brief re
                  Discovery, # 8 Exhibit 5, Joint Letter Brief re Discovery, # 9 Certificate/Proof of Service)
                  (Srinivasan, Jagannathan) (Filed on 1/21/2021) (Entered: 01/21/2021)
01/21/2021    248 Administrative Motion to File Under Seal ("Plaintiffs' Administrative Motion to File Under
                  Seal Supporting Exhibits A to L to the Joint Discovery Letter Brief Regarding Cue and
                  Federighi Depositions") filed by Epic Games, Inc.. (Attachments: # 1 Declaration of Lauren M.
                  Moskowitz, # 2 Proposed Order, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7
                  Exhibit E, # 8 Exhibit F, # 9 Exhibit G, # 10 Exhibit H, # 11 Exhibit I, # 12 Exhibit J, # 13
                  Exhibit K, # 14 Exhibit L)(Moskowitz, Lauren) (Filed on 1/21/2021) (Entered: 01/21/2021)
01/21/2021    249 Administrative Motion to File Under Seal ("Plaintiffs' Administrative Motion to File Under
                  Seal Supporting Exhibits A to G to the Joint Discovery Letter Brief Regarding Cook
                  Deposition") filed by Epic Games, Inc.. (Attachments: # 1 Declaration of Lauren A.
                  Moskowitz, # 2 Proposed Order, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7
                  Exhibit E, # 8 Exhibit F, # 9 Exhibit G)(Moskowitz, Lauren) (Filed on 1/21/2021) (Entered:
                  01/21/2021)
01/21/2021    250 CERTIFICATE OF SERVICE by Epic Games, Inc. re 248 Administrative Motion to File Under
                  Seal ("Plaintiffs' Administrative Motion to File Under Seal Supporting Exhibits A to L to the
                  Joint Discovery Letter Brief Regarding Cue and Federighi Depositions") (Karin, John) (Filed
                  on 1/21/2021) (Entered: 01/21/2021)
01/21/2021    251 CERTIFICATE OF SERVICE by Epic Games, Inc. re 249 Administrative Motion to File Under
                  Seal ("Plaintiffs' Administrative Motion to File Under Seal Supporting Exhibits A to G to the
                  Joint Discovery Letter Brief Regarding Cook Deposition") (Karin, John) (Filed on 1/21/2021)
                  (Entered: 01/21/2021)
01/21/2021    252 ORDER by Judge Yvonne Gonzalez Rogers granting (369) Stipulated Amended
                  Protective Order in case 4:11-cv-06714-YGR; granting (239) Stipulated Amended
                  Protective Order in case 4:19-cv-03074-YGR. (fs, COURT STAFF) (Filed on 1/21/2021)
                  (Entered: 01/21/2021)
01/21/2021    253 Administrative Motion to File Under Seal Developer Plaintiffs' Opposition to Defendant Apple
                  Inc.'s Motion for Sanctions filed by Donald R. Cameron, Pure Sweat Basketball, Inc..
                  (Attachments: # 1 Declaration of Steve W. Berman in Support of Administrative Motion to
                  Seal, # 2 Proposed Order, # 3 Developer Plaintiffs' Opposition to Defendant Apple Inc.'s
                  Motion for Sanctions (Sealed), # 4 Declaration of Benjamin J. Siegel in Support of Developer
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 170 of 525
                   Plaintiffs' Opposition to Defendant Apple Inc.'s Motion for Sanctions, Exhibits A-T Thereto
                   (Sealed), # 5 Certificate/Proof of Service)(Berman, Steve) (Filed on 1/21/2021) (Entered:
                   01/21/2021)
01/25/2021    254 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held by Zoom Videoconferencing on 1/25/2021 at 10:00 a.m.

                   Total Time in Court: 1 hour 25 minutes

                   Court Reporter: Marla Knox.

                   Appearances:

                   Case No. 11-6714 YGR (TSH)- In re Apple iPhone Antitrust Litigation:
                   Rachele R. Byrd for Consumer Plaintiffs
                   Jay Srinivasan for Defendant Apple Inc.

                   Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                   Robert F. Lopez and Benjamin J. Siegel for Plaintiff Developers
                   Jay Srinivasan - for Defendant Apple Inc.

                   Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                   Lauren Moskowitz for Plaintiff Epic
                   Victoria Maroulis, Kyle Batter and Richard Rosalez for non-party SEA
                   Jay Srinivasan for Defendant Apple Inc.

                   Proceedings: Discovery Conferences held. Matters submitted. Court to issue Order.

                   Deadlines and Hearing: Joint Letter Briefs due 1/29/2021 by Noon. A further hearing is
                   scheduled for: 2/1/2021 at 10:00 a.m., by Zoom.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 1/25/2021) (Entered: 01/25/2021)
01/25/2021    255 CLERKS NOTICE SETTING FURTHER ZOOM DISCOVERY HEARING BEFORE
                  MAGISTRATE JUDGE THOMAS S. HIXSON. This proceeding will be held via a Zoom
                  webinar.

                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/tsh

                   On 1/29/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                   know appearances for the 2/1/2021 Discovery Z oom Hearing at 10:00 a.m. Counsel will join
                   the hearing as an attendee and will be promoted to Panelist to participate in the hearing.

                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry .) (rmm2S, COURT STAFF) (Filed on 1/25/2021) (Entered: 01/25/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 171 of 525
01/25/2021         Set/Reset Hearing re (255 in 4:19-cv-03074-YGR) Clerk's Notice Setting Zoom Hearing. Zoom
                   Video Camera further Discovery hearing set for 2/1/2021 at 10:00 AM. (rmm2S, COURT
                   STAFF) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021    256 NOTICE of Appearance by Kyle Kenneth Batter on behalf of Victoria Maroulis (Batter, Kyle)
                  (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021    257 NOTICE of Appearance by Kyle Kenneth Batter (Batter, Kyle) (Filed on 1/25/2021) (Entered:
                  01/25/2021)
01/25/2021    258 Declaration of Kyle Batter in Support of 247 Administrative Motion to File Under Seal Joint
                  Letter Brief re Discovery filed bySamsung Electronics Co., Ltd.. (Related document(s) 247 )
                  (Batter, Kyle) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021    259 Declaration of Gary A. Bornstein in Support of 247 Administrative Motion to File Under Seal
                  Joint Letter Brief re Discovery filed byEpic Games, Inc.. (Attachments: # 1 Proposed Order)
                  (Related document(s) 247 ) (Bornstein, Gary) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021    260 EXHIBITS re 253 Administrative Motion to File Under Seal Developer Plaintiffs' Opposition
                  to Defendant Apple Inc.'s Motion for Sanctions Declaration of E. Dettmer In Support of Motion
                  to Seal filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2 Redacted Version of
                  Document Sought to Be Sealed (Opposition to Motion for Sanctions), # 3 Redacted Version of
                  Document Sought to be Sealed (Siegel Declaration and Exs. A-T), # 4 Unredacted Version of
                  Document Sought to be Sealed (Opposition to Motion for Sanctions), # 5 Unredacted Version
                  of Document Sought to be Sealed (Siegel Declaration and Exs. A-T), # 6 Certificate/Proof of
                  Service)(Related document(s) 253 ) (Dettmer, Ethan) (Filed on 1/25/2021) (Entered:
                  01/25/2021)
01/25/2021    261 EXHIBITS re 249 Administrative Motion to File Under Seal ("Plaintiffs' Administrative
                  Motion to File Under Seal Supporting Exhibits A to G to the Joint Discovery Letter Brief
                  Regarding Cook Deposition"), 242 Administrative Motion to File Under Seal ("Plaintiffs' Joint
                  Administrative Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cook
                  Depositions"), 241 Administrative Motion to File Under Seal ("Plaintiffs' Joint Administrative
                  Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cue and Federighi
                  Depositions and Supporting Exhibits"), 248 Administrative Motion to File Under Seal
                  ("Plaintiffs' Administrative Motion to File Under Seal Supporting Exhibits A to L to the Joint
                  Discovery Letter Brief Regarding Cue and Federighi Depositions") Declaration of E. Dettmer
                  In Support of Motions to Seal filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2
                  Redacted Version of Document Sought to be Sealed (Joint Discovery Letter re Apex
                  Witnesses), # 3 Redacted Version of Document Sought to be Sealed (Ex. 1), # 4 Redacted
                  Version of Document Sought to be Sealed (Ex. B), # 5 Redacted Version of Document Sought
                  to be Sealed (Ex. C), # 6 Redacted Version of Document Sought to be Sealed (Ex. E), # 7
                  Redacted Version of Document Sought to be Sealed (Ex. F), # 8 Redacted Version of Document
                  Sought to be Sealed (Ex. I), # 9 Redacted Version of Document Sought to be Sealed (Ex. J), #
                  10 Redacted Version of Document Sought to be Sealed (Ex. K), # 11 Redacted Version of
                  Document Sought to be Sealed (Ex. L), # 12 Redacted Version of Document Sought to be
                  Sealed (Joint Discovery Letter re Deposition of Cook), # 13 Redacted Version of Document
                  Sought to be Sealed (Ex. C), # 14 Redacted Version of Document Sought to be Sealed (Ex. D),
                  # 15 Redacted Version of Document Sought to be Sealed (Ex. E), # 16 Redacted Version of
                  Document Sought to be Sealed (Ex. F), # 17 Redacted Version of Document Sought to be
                  Sealed (Ex. G), # 18 Unredacted Version of Document Sought to be Sealed (Joint Discovery
                  Letter re Apex Witnesses), # 19 Unredacted Version of Documents Sought to be Sealed (Ex. 1),
                  # 20 Unredacted Version of Document Sought to be Sealed (Ex. A), # 21 Unredacted Version
                  of Document Sought to be Sealed (Ex. B), # 22 Unredacted Version of Document to be Sealed
                  (Ex. C), # 23 Unredacted Version of Document Sought to be Sealed (Exhibit D), # 24
                  Unredacted Version of Document Sought to be Sealed (Ex. E), # 25 Unredacted Version of
                  Document Sought to be Sealed (Ex. F), # 26 Unredacted Version of Document Sought to be
                  Sealed (Ex. G), # 27 Unredacted Version of Document Sought to be Sealed (Ex. H), # 28
                  Unredacted Version of Document Sought to be Sealed (Ex. I), # 29 Unredacted Version of
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 172 of 525
                   Document Sought to be Sealed (Ex. J), # 30 Unredacted Version of Document Sought to be
                   Sealed (Ex. K), # 31 Unredacted Version of Document Sought to be Sealed (Ex. L), # 32
                   Unredacted Version of Document Sought to be Sealed (Joint Discovery Letter re Cook
                   Deposition), # 33 Unredacted Version of Document Sought to be Sealed (Ex. C), # 34
                   Unredacted Version of Document Sought to be Sealed (Ex. D), # 35 Unredacted Version of
                   Document Sought to be Sealed (Ex. E), # 36 Unredacted Version of Document Sought to be
                   Sealed (Ex. F), # 37 Unredacted Version of Document Sought to be Sealed (Ex. G), # 38
                   Certificate/Proof of Service)(Related document(s) 249 , 242 , 241 , 248 ) (Dettmer, Ethan)
                   (Filed on 1/25/2021) (Entered: 01/25/2021)
01/26/2021    262 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                  15490731.) filed by Apple Inc.. (Yang, Betty) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/26/2021    263 ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO SEAL RE:
                  (372 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal the Joint Discovery
                  Letter Brief Regarding Cook Deposition") filed by Stephen H. Schwartz, Robert Pepper,
                  Harry Bass, Crystal Boykin, Epic Games, Inc., Edward Lawrence, Edward W. Hayter,
                  Kevin Fahey, (241 in 4:19-cv-03074-YGR) Administrative Motion to File Under Seal
                  ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint Discovery Letter Brief
                  Regarding Cue and Federighi Depositions and Supporting Exhibits") filed by Epic Games,
                  Inc., (271 in 4:20-cv-05640-YGR) Administrative Motion to File Under Seal ("Plaintiffs'
                  Administrative Motion to File Under Seal Supporting Exhibits A to G to the Joint Discovery
                  Letter Brief Regarding Cook Deposition") filed by Epic Games, Inc., (248 in 4:19-cv-03074-
                  YGR) Administrative Motion to File Under Seal ("Plaintiffs' Administrative Motion to File
                  Under Seal Supporting Exhibits A to L to the Joint Discovery Letter Brief Regarding Cue
                  and Federighi Depositions") filed by Epic Games, Inc., (240 in 4:19-cv-03074-YGR)
                  Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple
                  Inc., (249 in 4:19-cv-03074-YGR) Administrative Motion to File Under Seal ("Plaintiffs'
                  Administrative Motion to File Under Seal Supporting Exhibits A to G to the Joint Discovery
                  Letter Brief Regarding Cook Deposition") filed by Epic Games, Inc., (269 in 4:20-cv-05640-
                  YGR) Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by
                  Apple Inc., (370 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal Joint
                  Letter Brief re Discovery filed by Apple Inc., (377 in 4:11-cv-06714-YGR) Administrative
                  Motion to File Under Seal Supporting Exhibits A to L to the Joint Discovery Letter Brief
                  Regarding Cue and Federighi Depositions") filed by Epic Games, Inc., (242 in 4:19-cv-
                  03074-YGR) Administrative Motion to File Under Seal ("Plaintiffs' Joint Administrative
                  Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cook Depositions")
                  filed by Epic Games, Inc., (371 in 4:11-cv-06714-YGR) Administrative Motion to File
                  Under Seal Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                  Supporting Exhibits") filed by Stephen H. Schwartz, Crystal Boykin, Harry Bass, Robert
                  Pepper, Epic Games, Inc., Edward Lawrence, Kevin Fahey, Edward W. Hayter, (247 in
                  4:19-cv-03074-YGR) Administrative Motion to File Under Seal Joint Letter Brief re
                  Discovery filed by Apple Inc., (261 in 4:20-cv-05640-YGR) Administrative Motion to File
                  Under Seal the Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                  Supporting Exhibits") filed by Epic Games, Inc., (260 in 4:20-cv-05640-YGR)
                  Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple
                  Inc., (378 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal Supporting
                  Exhibits A to G to the Joint Discovery Letter Brief Regarding Cook Deposition") filed by
                  Epic Games, Inc., (376 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal
                  Joint Letter Brief re Discovery filed by Apple Inc., (262 in 4:20-cv-05640-YGR)
                  Administrative Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cook
                  Deposition") filed by Epic Games, Inc., (270 in 4:20-cv-05640-YGR) Administrative
                  Motion to File Under Seal ("Plaintiffs' Administrative Motion to File Under Seal
                  Supporting Exhibits A to L to the Joint Discovery Letter Brief Regarding Cue and Federighi
                  Depositions") filed by Epic Games, Inc... Signed by Judge Thomas S. Hixson on 1/26/2021.
                  (cdnS, COURT STAFF) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/26/2021    264 DISCOVERY ORDER - DOCUMENT E-FILED UNDER SEAL by Court Staff. (rmm2S,
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 173 of 525
                    COURT STAFF) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/26/2021    268 Discovery Order (Public Redacted Version) re (264 in 4:19-cv-03074-YGR, 291 in 4:20-cv-
                  05640-YGR, 392 in 4:11-cv-06714-YGR). Signed by Judge Thomas S. Hixson on
                  1/26/2021. (cdnS, COURT STAFF) (Filed on 1/26/2021) (Entered: 01/28/2021)
01/27/2021    265 CLERK'S NOTICE CHANGING START TIME OF ZOOM DISCOVERY HEARING: The
                  Zoom Video Conference Discovery Hearing scheduled for 2/1/2021, shall be heard at 9:00
                  a.m., rather than 10:00 a.m. All counsel shall join the Zoom call at 9:00 a.m. (This is a text-only
                  entry generated by the court. There is no document associated with this entry.) (rmm2S,
                  COURT STAFF) (Filed on 1/27/2021) (Entered: 01/27/2021)
01/28/2021    266 Administrative Motion to File Under Seal filed by Apple Inc.. (Attachments: # 1 Declaration of
                  E. Dettmer, # 2 Proposed Order, # 3 Sealed Discovery Order)(Dettmer, Ethan) (Filed on
                  1/28/2021) (Entered: 01/28/2021)
01/28/2021    267 REDACTION Request re Court Order by Samsung Electronics America Inc.. (Batter, Kyle)
                  (Filed on 1/28/2021) (Entered: 01/28/2021)
01/28/2021    269 Administrative Motion to File Under Seal Reply in Support of Motion for Sanctions filed by
                  Apple Inc.. (Attachments: # 1 Declaration of E. Dettmer, # 2 Proposed Order and Stipulation, #
                  3 Redacted Version of Document Sought to be Sealed (Reply in Support of Motion for
                  Sanctions), # 4 Unredacted Version of Document Sought to be Sealed (Reply in Support of
                  Motion for Sanctions), # 5 Certificate/Proof of Service)(Lewis, Veronica) (Filed on 1/28/2021)
                  (Entered: 01/28/2021)
01/28/2021    270 REPLY (re 230 MOTION for Sanctions ) filed byApple Inc.. (Lewis, Veronica) (Filed on
                  1/28/2021) (Entered: 01/28/2021)
02/01/2021    271 Letter Brief (Redacted 247 Joint Letter Brief re Discovery) filed byApple Inc.. (Srinivasan,
                  Jagannathan) (Filed on 2/1/2021) (Entered: 02/01/2021)
02/02/2021    272 ORDER by Judge Thomas S. Hixson granting (394) Administrative Motion to File Under
                  Seal in case 4:11-cv-06714-YGR; denying without prejudice (223) Administrative Motion
                  to File Under Seal; granting (266) Administrative Motion to File Under Seal in case 4:19-
                  cv-03074-YGR; granting (294) Administrative Motion to File Under Seal in case 4:20-cv-
                  05640-YGR. (cdnS, COURT STAFF) (Filed on 2/2/2021) (Entered: 02/02/2021)
02/02/2021    273 EXHIBITS re 248 Administrative Motion to File Under Seal ("Plaintiffs' Administrative
                  Motion to File Under Seal Supporting Exhibits A to L to the Joint Discovery Letter Brief
                  Regarding Cue and Federighi Depositions") Declaration of E. Dettmer In Support of Motion to
                  Seal filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2 Redacted Version of Document
                  Sought to be Sealed (Exhibit J), # 3 Unredacted Version of Document Sought to be Sealed
                  (Exhibit J), # 4 Certificate/Proof of Service)(Related document(s) 248 ) (Dettmer, Ethan) (Filed
                  on 2/2/2021) (Entered: 02/02/2021)
02/02/2021    274 MOTION for leave to appear in Pro Hac Vice for Zainab Ahmad ( Filing fee $ 317, receipt
                  number 0971-15526017.) filed by Apple Inc.. (Ahmad, Zainab) (Filed on 2/2/2021) (Entered:
                  02/02/2021)
02/03/2021    275 NOTICE of Appearance by Ben Michael Harrington for Developer Plaintiffs (Harrington, Ben)
                  (Filed on 2/3/2021) (Entered: 02/03/2021)
02/04/2021    276 STIPULATION WITH PROPOSED ORDER STIPULATED PROPOSED SUPPLEMENTAL
                  PROTECTIVE ORDER GOVERNING DISCOVERY FROM SPOTIFY filed by Epic Games,
                  Inc.. (Lavely, Vanessa) (Filed on 2/4/2021) (Entered: 02/04/2021)
02/05/2021          Set/Reset Hearing re 230 MOTION for Sanctions Motion Hearing set for 2/18/2021 10:00 AM
                    in San Francisco, - Videoconference Only before Magistrate Judge Thomas S. Hixson. Zoom
                    Video Camera hearing set for 2/18/2021 at 10:00 AM. (rmm2S, COURT STAFF) (Filed on
                    2/5/2021) (Entered: 02/05/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 174 of 525
02/05/2021    277 EXHIBITS re 263 Discovery Order, Terminate Motions ("Unsealed Exhibits to Joint Discovery
                  Letter Briefs Regarding Cook, Cue, and Federighi") filed by Epic Games, Inc.. (Related
                  document(s) 263 ) (Moskowitz, Lauren) (Filed on 2/5/2021) Modified on 2/8/2021 (bnsS,
                  COURT STAFF). (Entered: 02/05/2021)
02/08/2021    278 ORDER by Judge Yvonne Gonzalez Rogers granting 262 Motion for Pro Hac Vice as to
                  Betty Yang. (fs, COURT STAFF) (Filed on 2/8/2021) (Entered: 02/08/2021)
02/08/2021    279 ORDER by Judge Yvonne Gonzalez Rogers granting 274 Motion for Pro Hac Vice as to
                  Zainab N. Ahmad. (fs, COURT STAFF) (Filed on 2/8/2021) (Entered: 02/08/2021)
02/08/2021    280 NOTICE of Appearance by Rachel S. Brass (Brass, Rachel) (Filed on 2/8/2021) (Entered:
                  02/08/2021)
02/09/2021    281 Declaration of E. Dettmer In Support of Motion to Seal re 223 Administrative Motion to File
                  Under Seal filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2 Redacted Version of
                  Document Sought to be Sealed (Joint Letter re Sanctions), # 3 Unredacted Version of
                  Document Sought to be Sealed (Joint Letter re Sanctions), # 4 Unredacted Version of
                  Document Sought to be Sealed (Ex. A), # 5 Unredacted Version of Document Sought to be
                  Sealed (Ex. B), # 6 Unredacted Version of Document Sought to be Sealed (Ex. C), # 7
                  Unredacted Version of Document Sought to be Sealed (Ex. D), # 8 Unredacted Version of
                  Document Sought to be Sealed (Ex. E), # 9 Unredacted Version of Document Sought to be
                  Sealed (Ex. F), # 10 Exhibit G, # 11 Certificate/Proof of Service)(Related document(s) 223 )
                  (Dettmer, Ethan) (Filed on 2/9/2021) Modified on 2/10/2021 (bnsS, COURT STAFF). (Entered:
                  02/09/2021)
02/10/2021         Electronic filing error. Incorrect event used. [err101] NOTICE TO COUNSEL:</b For
                   future filings, the correct event is Declaration In Support. Correct event is found under C
                   ivil Events > Motions and Related Filings > Other Supporting Documents. Corrected by
                   Clerk's Office. No further action is necessary. Re: 281 Exhibits to an Administrative
                   Motion to File Under Seal, filed by Apple Inc. (bnsS, COURT STAFF) (Filed on
                   2/10/2021) (Entered: 02/10/2021)
02/11/2021    282 ORDER [*AS MODIFIED BY THE COURT*] STIPULATED SUPPLEMENTAL
                  PROTECTIVE ORDER GOVERNING DISCOVERY FROM SPOTIFY by Judge
                  Yvonne Gonzalez Rogers; granting as modified by the Court (402) Stipulation in case
                  4:11-cv-06714-YGR; granting as modified by the Court (276) Stipulation in case 4:19-cv-
                  03074-YGR; granting as modified by the Court (320) Stipulation in case 4:20-cv-05640-
                  YGR. (fs, COURT STAFF) (Filed on 2/11/2021) (Entered: 02/11/2021)
02/12/2021    283 ORDER re 223 Administrative Motion to File Under Seal filed by Apple Inc.. Signed by
                  Magistrate Judge Thomas S. Hixson on 2/12/2021. (rmm2S, COURT STAFF) (Filed on
                  2/12/2021) (Entered: 02/12/2021)
02/12/2021    284 STATUS REPORT ORDER: Status Report from Apple due by 2/17/2021. Signed by
                  Judge Thomas S. Hixson on 2/12/2021. (cdnS, COURT STAFF) (Filed on 2/12/2021)
                  (Entered: 02/12/2021)
02/12/2021    285 ORDER re Motion to Seal. Signed by Magistrate Judge Thomas S. Hixson on 2/12/2021.
                  (rmm2S, COURT STAFF) (Filed on 2/12/2021) (Entered: 02/12/2021)
02/15/2021    286 Consent ADMINISTRATIVE MOTION to Partially Seal Hearing on Motion for Sanctions re
                  230 MOTION for Sanctions filed by Apple Inc.. Responses due by 2/19/2021. (Attachments: #
                  1 Declaration of E. Dettmer, # 2 Exhibit A, # 3 Proposed Order)(Dettmer, Ethan) (Filed on
                  2/15/2021) (Entered: 02/15/2021)
02/16/2021    287 CLERK'S NOTICE CONTINUING MOTION FOR SANCTIONS HEARING BY ZOOM:

                   The Motion for Sanctions presently scheduled for 2/18/2021 at 10:00 a.m., is CONTINUED to:
                   3/4/2021 at 10:00 a.m., by Zoom Video Conference, before Magistrate Judge Thomas S.
                   Hixson.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 175 of 525

                   The Zoom link remains the same.

                   Counsel shall send the Courtroom Deputy their appearances by email on 3/3/2021 by COB.

                   Courtroom Deputy email:Rose_Maher@cand.uscourts.gov

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) Video Camera hearing set for 3/4/2021 10:00 AM. (rmm2S, COURT STAFF) (Filed on
                   2/16/2021) (Entered: 02/16/2021)
02/18/2021    288 STATUS REPORT re Motions to Seal by Apple Inc.. (Dettmer, Ethan) (Filed on 2/18/2021)
                  (Entered: 02/18/2021)
02/18/2021    289 ORDER re (261 in 4:20-cv-05640-YGR) Administrative Motion to File Under Seal the
                  Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and Supporting
                  Exhibits") filed by Epic Games, Inc., (241 in 4:19-cv-03074-YGR) Administrative Motion
                  to File Under Seal ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint
                  Discovery Letter Brief Regarding Cue and Federighi Depositions and Supporting Exhibits")
                  filed by Epic Games, Inc., (371 in 4:11-cv-06714-YGR) Administrative Motion to File
                  Under Seal Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                  Supporting Exhibits") filed by Stephen H. Schwartz, Robert Pepper, Harry Bass, Crystal
                  Boykin, Epic Games, Inc., Edward Lawrence, Edward W. Hayter, Kevin Fahey. Signed by
                  Judge Thomas S. Hixson on 2/18/2021. (cdnS, COURT STAFF) (Filed on 2/18/2021)
                  (Entered: 02/18/2021)
02/18/2021    290 ORDER by Magistrate Judge Thomas S. Hixson granting 269 Administrative Motion to
                  File Under Seal. (rmm2S, COURT STAFF) (Filed on 2/18/2021) (Entered: 02/18/2021)
02/18/2021    291 ORDER by Magistrate Judge Thomas S. Hixson granting 253 Administrative Motion to
                  File Under Seal. (rmm2S, COURT STAFF) (Filed on 2/18/2021) (Entered: 02/18/2021)
02/18/2021    292 Discovery Letter Brief filed by Apple Inc.. (Attachments: # 1 Exhibit, # 2 Exhibit)(Lowery,
                  Michelle) (Filed on 2/18/2021) (Entered: 02/18/2021)
02/19/2021    293 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera hearing set for
                  2/24/2021 at 9:00 AM, before Magistrate Judge Thomas S. Hixson. This proceeding will be
                  held via a Zoom webinar.

                   On 2/23/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                   know appearances for the 2/24/2021, Zoom Discovery Hearing re Joint Letter brief at 9:00
                   a.m., re ECF Docket Nos. 11-6714 Doc. No. 413, 19-3074 Doc. No. 292, 20-5640 Doc. No.
                   346. Counsel will join the hearing as an attendee and will be promoted to Panelist to participate
                   in the hearing.

                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/tsh

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photogra phing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https ://www.cand.uscourts.gov/zoom/.

                   Video Camera hearing set for 2/24/2021 09:00 AM.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 176 of 525
                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Filed on 2/19/2021) (Entered: 02/19/2021)
02/22/2021    294 Further Joint CASE MANAGEMENT STATEMENT filed by Donald R. Cameron, Pure Sweat
                  Basketball, Inc. and Apple Inc.. (Byrd, Rachele) (Filed on 2/22/2021) Modified on 2/23/2021
                  (jmlS, COURT STAFF). (Entered: 02/22/2021)
02/23/2021    295 ORDER by Magistrate Judge Thomas S. Hixson granting in part and denying in part 286
                  Administrative Motion Sealing Hearing. (rmm2S, COURT STAFF) (Filed on 2/23/2021)
                  (Entered: 02/23/2021)
02/23/2021    296 ORDER VACATING CASE MANAGEMENT CONFERENCE. The case management
                  conference currently set for March 1, 2021 is VACATED. Signed by Judge Yvonne
                  Gonzalez Rogers on 2/23/2021. (fs, COURT STAFF) (Filed on 2/23/2021) (Entered:
                  02/23/2021)
02/24/2021    297 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held on 2/24/2021 at 9:00 a.m., by Zoom Video Conference.

                    Total Time in Court: 49 minutes.

                    Court Reporter: Ruth Levine Ekhaus.

                    Appearances:

                    Gavin Skok (Pro Hac Vice Counsel, Pending), Rep. Non-Party Valve Corp.
                    Jaemin Chang, Local Co-Counsel, Rep. Non-Party Valve Corp.

                    Robert F. Lopez, Representing for Developer Plaintiffs

                    Jay P. Srinivasan and Michelle Lowery, Representing Def. Apple, Inc.

                    Proceedings: Discovery hearing held. Argument heard, matter submitted. Court to issue
                    Order.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Date Filed: 2/24/2021) (Entered: 02/24/2021)
02/24/2021    298 Discovery Order re: (346 in 4:20-cv-05640-YGR) Discovery Letter Brief filed by Apple
                  Inc., (413 in 4:11-cv-06714-YGR) Discovery Letter Brief filed by Apple Inc., (292 in 4:19-
                  cv-03074-YGR) Discovery Letter Brief filed by Apple Inc. Signed by Judge Thomas S.
                  Hixson on 2/24/2021. (cdnS, COURT STAFF) (Filed on 2/24/2021) (Entered: 02/24/2021)
02/25/2021    299 Transcript of Proceedings held on 02/24/2021, before Judge Thomas S. Hixson. Court Reporter
                  Ruth Levine Ekhaus, RDR, FCRR, CSR No. 12219, telephone number (415)336-
                  5223/ruth_ekhaus@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                  purchased through the Court Reporter until the deadline for the Release of Transcript
                  Restriction. After that date, it may be obtained through PACER. Any Notice of Intent to
                  Request Redaction, if required, is due no later than 5 business days from date of this filing. (Re
                  (353 in 4:20-cv-05640-YGR) Transcript Order, (354 in 4:20-cv-05640-YGR) Transcript Order
                  ) Release of Transcript Restriction set for 5/26/2021. (rreS, COURT STAFF) (Filed on
                  2/25/2021) (Entered: 02/25/2021)
02/25/2021    300 ORDER REGARDING NOTICE OF AUDIO STREAMING PILOT PROJECT. Signed
                  by Judge Yvonne Gonzalez Rogers on 2/25/2021. (fs, COURT STAFF) (Filed on 2/25/2021)
                  (Entered: 02/25/2021)
03/01/2021    301 EXHIBITS re 289 Order,,, ("Unsealed Exhibit to Joint Discovery Letter Brief Regarding Cue
                  and Federighi Depositions") filed byEpic Games, Inc.. (Related document(s) 289 )
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 177 of 525
                   (Moskowitz, Lauren) (Filed on 3/1/2021) (Entered: 03/01/2021)
03/04/2021    303 TRANSCRIPT ORDER for proceedings held on 3/4/2021 before Magistrate Judge Thomas S.
                  Hixson by Apple Inc., for Court Reporter Marla Knox. (Srinivasan, Jagannathan) (Filed on
                  3/4/2021) (Entered: 03/04/2021)
03/04/2021    304 TRANSCRIPT ORDER for proceedings held on March 4, 2021 before Magistrate Judge
                  Thomas S. Hixson by Epic Games, Inc., for Court Reporter Marla Knox. (Byars, Michael)
                  (Filed on 3/4/2021) (Entered: 03/04/2021)
03/04/2021    305 ORDER by Judge Thomas S. Hixson re 230 Motion for Sanctions. (cdnS, COURT
                  STAFF) (Filed on 3/4/2021) (Entered: 03/04/2021)
03/05/2021    306 Sealed Transcript of Zoom Webinar Proceedings held on March 4, 2021, before Judge Thomas
                  S. Hixson. Court Reporter, Marla F. Knox, RPR, CRR, RMR, Telephone number (602) 391-
                  6990. Per General Order No. 59 and Judicial Conference policy,any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (mfk,
                  COURT STAFF) (Filed on 3/5/2021) (Entered: 03/05/2021)
03/12/2021    307 NOTICE of Intent to Request Redaction of Transcript by Jagannathan P Srinivasan (Srinivasan,
                  Jagannathan) (Filed on 3/12/2021) (Entered: 03/12/2021)
03/23/2021    308 MOTION for leave to appear in Pro Hac Vice for Evan R. Kreiner ( Filing fee $ 317, receipt
                  number 0971-15740769.) filed by Apple Inc.. (Kreiner, Evan) (Filed on 3/23/2021) Modified
                  on 3/24/2021 (bnsS, COURT STAFF). (Entered: 03/23/2021)
03/25/2021    309 Administrative Motion to File Under Seal Portions of Transcript of March 4, 2021 Proceeding
                  filed by Apple Inc.. (Attachments: # 1 Declaration, # 2 Proposed Order, # 3 March 4, 2021
                  Transcript (Redacted), # 4 March 4, 2021 Transcript (Unredacted))(Srinivasan, Jagannathan)
                  (Filed on 3/25/2021) (Entered: 03/25/2021)
03/26/2021    310 ORDER by Judge Yvonne Gonzalez Rogers granting 308 Motion for Pro Hac Vice as to
                  Evan R. Kreiner. (fs, COURT STAFF) (Filed on 3/26/2021) (Entered: 03/26/2021)
04/02/2021    311 NOTICE of Appearance by Emily Claire Curran-Huberty for 3d Party Respondent Facebook,
                  Inc. (Curran-Huberty, Emily) (Filed on 4/2/2021) (Entered: 04/02/2021)
04/02/2021    312 NOTICE of Appearance by Rosemarie Theresa Ring for 3d Party Respondent Facebook, Inc.
                  (Ring, Rosemarie) (Filed on 4/2/2021) (Entered: 04/02/2021)
04/02/2021    313 NOTICE of Appearance by Justin Paul Raphael for 3d Party Respondent Facebook, Inc.
                  (Raphael, Justin) (Filed on 4/2/2021) (Entered: 04/02/2021)
04/05/2021    314 Joint Discovery Letter Brief Regarding Apple's Subpoenas To Non-Party Facebook, Inc. filed
                  by Apple Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                  Exhibit E)(Lent, Karen) (Filed on 4/5/2021) (Entered: 04/05/2021)
04/05/2021    315 Letter from J. Wes Earnhardt to Magistrate Judge Hixson in response to Joint Discovery Letter
                  Brief Regarding Apple's Subpoenas To Non-Party Facebook, Inc. (Docket No. 314) filed by
                  Apple, Inc.. (Earnhardt, Joe) (Filed on 4/5/2021) (Entered: 04/05/2021)
04/06/2021    316 Discovery Order re: (395 in 4:20-cv-05640-YGR) Joint Discovery Letter Brief Regarding
                  Apple's Subpoenas To Non-Party Facebook, Inc. filed by Apple Inc., (428 in 4:11-cv-06714-
                  YGR) Joint Discovery Letter Brief Regarding Apple's Subpoenas To Non-Party Facebook,
                  Inc. filed by Apple Inc., (314 in 4:19-cv-03074-YGR) Joint Discovery Letter Brief
                  Regarding Apple's Subpoenas To Non-Party Facebook, Inc. filed by Apple Inc. Signed by
                  Judge Thomas S. Hixson on 4/6/2021. (cdnS, COURT STAFF) (Filed on 4/6/2021)
                  (Entered: 04/06/2021)
04/06/2021    317 NOTICE of Appearance by Douglas James Dixon (Dixon, Douglas) (Filed on 4/6/2021)
                  (Entered: 04/06/2021)
04/09/2021    318 STIPULATION WITH PROPOSED ORDER re Supplemental Protective Order Governing
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 178 of 525
                    Discovery From Google filed by Apple Inc.. (Srinivasan, Jagannathan) (Filed on 4/9/2021)
                    (Entered: 04/09/2021)
04/09/2021    319 ORDER by Judge Yvonne Gonzalez Rogers granting (432) Stipulated Supplemental
                  Protective Order in case 4:11-cv-06714-YGR; granting (318) Stipulated Supplemental
                  Protective Order in case 4:19-cv-03074-YGR; granting (416) Stipulated Supplemental
                  Protective Order in case 4:20-cv-05640-YGR. (fs, COURT STAFF) (Filed on 4/9/2021)
                  (Entered: 04/09/2021)
04/12/2021    320 NOTICE of Appearance by Douglas James Dixon (Dixon, Douglas) (Filed on 4/12/2021)
                  (Entered: 04/12/2021)
04/28/2021    321 ORDER by Judge Thomas S. Hixson denying 309 Administrative Motion to File Under
                  Seal. (cdnS, COURT STAFF) (Filed on 4/28/2021) (Entered: 04/28/2021)
04/30/2021    322 NOTICE of Appearance by Brittany Nicole DeJong on Behalf of Consumer Plaintiffs (DeJong,
                  Brittany) (Filed on 4/30/2021) (Entered: 04/30/2021)
04/30/2021    323 ADMINISTRATIVE MOTION Consumer Plaintiffs' Administrative Motion For Entry of
                  Supplemental Protective Orders filed by Edward W. Hayter, Edward Lawrence, Robert Pepper,
                  Stephen H. Schwartz. Responses due by 5/4/2021. (Attachments: # 1 Declaration Declaration
                  of Brittany N. DeJong, # 2 Proposed Order, # 3 Proposed Order, # 4 Proposed Order, # 5
                  Proposed Order, # 6 Certificate/Proof of Service)(DeJong, Brittany) (Filed on 4/30/2021)
                  (Entered: 04/30/2021)
05/03/2021    324 ***DOCUMENT FILED IN THE WRONG CASE*** Administrative Motion to File Under
                  Seal Portions of the Parties' Trial Exhibits and Live Trial Testimony Related Thereto filed by
                  Apple Inc.. (Attachments: # 1 Declaration of R. Brass, # 2 Proposed Order)(Brass, Rachel)
                  (Filed on 5/3/2021) Modified on 5/4/2021 (cjlS, COURT STAFF). (Entered: 05/03/2021)
05/04/2021    325 STIPULATION WITH PROPOSED ORDER re 323 ADMINISTRATIVE MOTION Consumer
                  Plaintiffs' Administrative Motion For Entry of Supplemental Protective Orders Extending Time
                  to Respond to Consumer Plaintiffs' Administrative Motion for Entry of Supplemental Protective
                  Orders filed by Apple Inc.. (Attachments: # 1 Declaration of E. Dettmer)(Dettmer, Ethan)
                  (Filed on 5/4/2021) (Entered: 05/04/2021)
05/04/2021    326 Notice of Withdrawal of Motion 324 to Seal Trial Exhibits (Lazarus, Eli) (Filed on 5/4/2021)
                  (Entered: 05/04/2021)
05/05/2021    327 OPPOSITION/RESPONSE (re 323 ADMINISTRATIVE MOTION Consumer Plaintiffs'
                  Administrative Motion For Entry of Supplemental Protective Orders ) filed byApple Inc..
                  (Attachments: # 1 Declaration of E. Dettmer)(Dettmer, Ethan) (Filed on 5/5/2021) (Entered:
                  05/05/2021)
05/05/2021    328 EXHIBITS re 327 Opposition/Response to Motion, filed byApple Inc.. (Attachments: # 1
                  Exhibit A, Dettmer Decl, # 2 Exhibit B, Dettmer Decl, # 3 Exhibit C, in support of opposition,
                  # 4 Exhibit D, in support of opposition, # 5 Exhibit E, in support of opposition, # 6 Exhibit F, in
                  support of opposition)(Related document(s) 327 ) (Dettmer, Ethan) (Filed on 5/5/2021)
                  (Entered: 05/05/2021)
05/06/2021    329 Supplemental Brief re 327 Opposition/Response to Motion, 323 ADMINISTRATIVE
                  MOTION Consumer Plaintiffs' Administrative Motion For Entry of Supplemental Protective
                  Orders , 328 Exhibits, filed byApple Inc.. (Attachments: # 1 Declaration of E. Dettmer)
                  (Related document(s) 327 , 323 , 328 ) (Dettmer, Ethan) (Filed on 5/6/2021) (Entered:
                  05/06/2021)
05/17/2021    330 Stipulated [Proposed] Supplemental Protective Order Governing Discovery From Glu Mobile,
                  Inc. filed by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, Epic
                  Games, Inc.. (DeJong, Brittany) (Filed on 5/17/2021) Modified on 5/18/2021 (bnsS, COURT
                  STAFF). (Entered: 05/17/2021)
06/01/2021    331 Administrative Motion to File Under Seal filed by Donald R. Cameron, Pure Sweat Basketball,
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 179 of 525
                    Inc.. (Attachments: # 1 Declaration of Steve W. Berman, # 2 Proposed Order, # 3
                    [REDACTED] Developer Plaintiffs' Motion for Class Certification, # 4 [SEALED] Developer
                    Plaintiffs' Motion for Class Certification, # 5 [SEALED] Expert Class Certification Report of
                    Professor Nicholas Economides, # 6 [SEALED] Expert Class Certification Report of Professor
                    Einer Elhauge, # 7 [SEALED] Expert Report of Christian Tregillis, CPA, ABV, CFF, CLP, # 8
                    Declaration of Steve W. Berman in Support of Developer Plaintiffs' Motion for Class
                    Certification, # 9 Exhibit 1 [Sealed], # 10 Exhibit 3 [Sealed], # 11 Exhibit 5-6 [Sealed], # 12
                    Exhibit 10-15 [Sealed], # 13 Exhibit 17-20 [Sealed], # 14 Certificate/Proof of Service
                    [Regarding Counsel of Record], # 15 Certificate/Proof of Service [Regarding Non-Parties])
                    (Berman, Steve) (Filed on 6/1/2021) (Entered: 06/01/2021)
06/01/2021    332 Developer Plaintiffs' Motion for Class Certification [Public Version] filed by Donald R.
                  Cameron, Pure Sweat Basketball, Inc.. Motion Hearing set for 11/16/2021 10:00 AM in
                  Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers. Responses due by
                  8/10/2021. Replies due by 10/12/2021. (Attachments: # 1 Expert Class Certification Report of
                  Professor Nicholas Economides (Cover Only), # 2 Expert Class Certification Report of
                  Professor Einer Elhauge (Cover Only), # 3 Expert Report of Christian Tregillis, CPA, ABV,
                  CFF, CLP (Cover Only), # 4 Declaration of Steve W. Berman in Support of Developer
                  Plaintiffs' Motion for Class Certification, # 5 Exhibit 1 [Submitted Under Seal], # 6 Exhibit 2, #
                  7 Exhibit 3 [Submitted Under Seal], # 8 Exhibit 4, # 9 Exhibit 5-6 [Submitted Under Seal], #
                  10 Exhibit 7-9, # 11 Exhibit 10-15 [Submitted Under Seal], # 12 Exhibit 16, # 13 Exhibit 17-20
                  [Submitted Under Seal], # 14 Exhibit 21-23, # 15 Declaration of Donald R. Cameron in
                  Support of Developer Plaintiffs' Motion for Class Certification, # 16 Declaration of Richard
                  Czeslawski in Support of Developer Plaintiffs' Motion for Class Certification, # 17 Proposed
                  Order Granting Developer Plaintiffs' Motion for Class Certification)(Berman, Steve) (Filed on
                  6/1/2021) Modified on 6/2/2021 (cjlS, COURT STAFF). (Entered: 06/01/2021)
06/01/2021    333 AMENDED CERTIFICATE OF SERVICE re 331 Administrative Motion to File Under Seal by
                  Donald R. Cameron, Pure Sweat Basketball, Inc. [Regarding Counsel of Record] (Berman,
                  Steve) (Filed on 6/1/2021) Modified on 6/2/2021 (cjlS, COURT STAFF). (Entered:
                  06/01/2021)
06/03/2021    334 NOTICE of Appearance by Dwight Craig Donovan (Donovan, Dwight) (Filed on 6/3/2021)
                  (Entered: 06/03/2021)
06/04/2021    335 MOTION for leave to appear in Pro Hac Vice Re: Michael R. Huttenlocher (Filing fee $ 317,
                  receipt number 0971-16042815) filed by Apple Inc.. (Attachments: # 1 Certificate of Good
                  Standing)(Huttenlocher Michael) (Filed on 6/4/2021) Modified on 6/4/2021 (cjlS, COURT
                  STAFF). (Entered: 06/04/2021)
06/04/2021    336 NOTICE of Appearance by Asim M. Bhansali on behalf of non-party Google LLC (Bhansali,
                  Asim) (Filed on 6/4/2021) (Entered: 06/04/2021)
06/04/2021    337 Declaration of Andrew Rope in Support of re 331 Administrative Motion to File Under Seal
                  filed by Google LLC. (Attachments: # 1 Unredacted Elhauge Ex A, # 2 Unredacted
                  Economides Ex A)(Related document(s) 331 ) (Bhansali, Asim) (Filed on 6/4/2021) Modified
                  on 6/4/2021 (cjlS, COURT STAFF). (Entered: 06/04/2021)
06/07/2021    338 Declaration of Karl Quackenbush in Support of 331 Administrative Motion to File Under Seal
                  filed byValve Corporation. (Related document(s) 331 ) (Donovan, Dwight) (Filed on 6/7/2021)
                  (Entered: 06/07/2021)
06/07/2021    339 NOTICE of Appearance by David P. Chiappetta on behalf of Non-Party Microsoft Corporation
                  (Chiappetta, David) (Filed on 6/7/2021) (Entered: 06/07/2021)
06/07/2021    340 NOTICE of Appearance by Judith Bond Jennison on behalf of Non-Party Microsoft
                  Corporation (Jennison, Judith) (Filed on 6/7/2021) (Entered: 06/07/2021)
06/07/2021    341 MOTION for leave to appear in Pro Hac Vice Re: Gavin W. Skok (Filing fee $ 317, receipt
                  number 0971-16050522) filed by Valve Corporation. (Skok, Gavin) (Filed on 6/7/2021)
                  Modified on 6/7/2021 (cjlS, COURT STAFF). (Entered: 06/07/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 180 of 525
06/07/2021    342 Declaration of David P. Chiappetta in Support of 331 Administrative Motion to File Under Seal
                  filed byMicrosoft Corporation. (Related document(s) 331 ) (Chiappetta, David) (Filed on
                  6/7/2021) (Entered: 06/07/2021)
06/07/2021    343 Declaration of Herbert T. Holzer in Support of 331 Administrative Motion to File Under Seal
                  filed byMicrosoft Corporation. (Attachments: # 1 Exhibit A - Excerpted Economides Report
                  Redacted, # 2 Exhibit B - Excerpted Elhauge Report Redacted)(Related document(s) 331 )
                  (Chiappetta, David) (Filed on 6/7/2021) (Entered: 06/07/2021)
06/07/2021    344 STIPULATION WITH [PROPOSED] ORDER Granting Extension of Samsung Electronics
                  Co., Ltd.'s Deadline to Submit Declaration in Support of Sealing Pursuant to Local Rule 79-
                  5(e)(1) filed by Donald R. Cameron, Pure Sweat Basketball, Inc., Samsung Electronics Co.,
                  Ltd. (Berman, Steve) (Filed on 6/7/2021) Modified on 6/8/2021 (cjlS, COURT STAFF).
                  (Entered: 06/07/2021)
06/07/2021    345 Declaration of RACHEL S. BRASS in Support of 331 Administrative Motion to File Under
                  Seal filed byApple Inc.. (Related document(s) 331 ) (Brass, Rachel) (Filed on 6/7/2021)
                  (Entered: 06/07/2021)
06/07/2021    346 EXHIBITS TO 345 DECLARATION OF RACHEL S. BRASS IN RESPONSE TO 331
                  DEVELOPER PLAINTIFFS ADMINISTRATIVE MOTION TO FILE UNDER SEAL filed by
                  Apple Inc. (Attachments: # 1 Developer Class Certification Motion, # 2 Berman Decl. Ex 1, #
                  3 Berman Decl. Ex 6, # 4 Berman Decl. Ex 12, # 5 Berman Decl. Ex 13, # 6 Berman Decl. Ex
                  14, # 7 Berman Decl. Ex 15, # 8 Tregillis Class Certification Report, # 9 Elhauge Class
                  Certification Report, # 10 Economides Class Certification Report, # 11 Certificate/Proof of
                  Service)(Related document(s) 331 ) (Brass, Rachel) (Filed on 6/7/2021) Modified on 6/8/2021
                  (cjlS, COURT STAFF). (Entered: 06/07/2021)
06/07/2021    347 Declaration of Joseph Kreiner in Support of 331 Developer Plaintiffs' Motion to Seal filed by
                  Epic Games, Inc. (Attachments: # 1 Exhibit A)(Related document(s) 331 ) (Clarke, Justin)
                  (Filed on 6/7/2021) Modified on 6/8/2021 (cjlS, COURT STAFF). (Entered: 06/07/2021)
06/08/2021    348 Declaration of Sanghoon Park in Support of 331 Administrative Motion to File Under Seal
                  filed bySamsung Electronics Co., Ltd.. (Related document(s) 331 ) (Batter, Kyle) (Filed on
                  6/8/2021) (Entered: 06/08/2021)
06/11/2021    349 Developer Plaintiffs' Administrative Motion to File Under Seal Errata Regarding Expert Class
                  Certification Report of Professor Nicholas Economides filed by Donald R. Cameron, Pure
                  Sweat Basketball, Inc. (Attachments: # 1 Declaration of Steve W. Berman, # 2 Proposed Order,
                  # 3 [Redacted] Errata Regarding Expert Class Certification Report of Professor Nicholas
                  Economides, # 4 [Unredacted] Errata Regarding Expert Class Certification Report of Professor
                  Nicholas Economides, # 5 Certificate/Proof of Service)(Berman, Steve) (Filed on 6/11/2021)
                  Modified on 6/11/2021 (cjlS, COURT STAFF). (Entered: 06/11/2021)
06/11/2021    350 DEVELOPER PLAINTIFFS NOTICE OF FILING OF ERRATA REGARDING EXPERT
                  CLASS CERTIFICATION REPORT OF PROFESSOR NICHOLAS ECONOMIDES re 332
                  Developer Plaintiffs' Motion for Class Certification [Public Version], 331 Administrative
                  Motion to File Under Seal by Donald R. Cameron, Pure Sweat Basketball, Inc. (Attachments: #
                  1 Errata [Redacted Version])(Berman, Steve) (Filed on 6/11/2021) Modified on 6/11/2021
                  (cjlS, COURT STAFF). (Entered: 06/11/2021)
06/15/2021    351 Declaration of MICHAEL J. HOLECEK in Response to 350 Developer Plaintiffs'
                  Administrative Motion to File Under Seal Errata Regarding Class Certification Report of Prof.
                  N. Economides filed by Apple Inc. (Related document(s) 350 ) (Holecek, Michael) (Filed on
                  6/15/2021) Modified on 6/16/2021 (cjlS, COURT STAFF). (Entered: 06/15/2021)
06/15/2021    352 EXHIBITS re 349 Developer Plaintiffs' Administrative Motion to File Under Seal Errata
                  Regarding Expert Class Certification Report of Professor Nicholas Economides, 350 Errata
                  Regarding Expert Class Certification Report of Professor Nicholas Economides, and 351
                  Declaration of Michael J. Holecek in Response to 349 Developer Plaintiffs' Administrative
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 181 of 525
                   Motion to File Under Seal filed by Apple Inc. (Attachments: # 1 Economides Class Cert
                   Report, # 2 Civil Cover Sheet to Economides Class Report, # 3 Certificate/Proof of Service)
                   (Related document(s) 349 ) (Holecek, Michael) (Filed on 6/15/2021) Modified on 6/16/2021
                   (cjlS, COURT STAFF). (Entered: 06/15/2021)
06/16/2021    353 Developer Plaintiffs' Unopposed Administrative Motion for Leave to File Supplemental
                  Declaration in Support of Motion for Class Certification filed by Donald R. Cameron, Pure
                  Sweat Basketball, Inc. (Attachments: # 1 Declaration of Eamon P. Kelly, # 2 Exhibit A -
                  Supplemental Declaration of Richard Czeslawski, # 3 Proposed Order)(Berman, Steve) (Filed
                  on 6/16/2021) Modified on 6/16/2021 (cjlS, COURT STAFF). (Entered: 06/16/2021)
06/25/2021    354 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM NIANTIC, INC. Signed by Judge Yvonne Gonzalez Rogers on
                  6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/25/2021    355 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM ELECTRONIC ARTS INC. Signed by Judge Yvonne Gonzalez
                  Rogers on 6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/25/2021    356 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM WALT DISNEY COMPANY. Signed by Judge Yvonne Gonzalez
                  Rogers on 6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/25/2021    357 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM ZYNGA, INC. Signed by Judge Yvonne Gonzalez Rogers on
                  6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/28/2021    358 ORDER by Judge Yvonne Gonzalez Rogers granting 353 Motion for Leave to File
                  Supplemental Declaration in Support of Motion for Class Certification. (fs, COURT
                  STAFF) (Filed on 6/28/2021) (Entered: 06/28/2021)
06/28/2021    359 ORDER by Judge Yvonne Gonzalez Rogers granting 344 Stipulation Granting Extension
                  of Deadline. (fs, COURT STAFF) (Filed on 6/28/2021) (Entered: 06/28/2021)
06/28/2021    360 ORDER GRANTING STIPULATION EXTENDING TIME TO RESPOND TO
                  CONSUMER PLAINTIFFS' ADMINISTRATIVE MOTION FOR ENTRY OF
                  SUPPLEMENTAL PROTECTIVE ORDERS by Judge Yvonne Gonzalez Rogers
                  ;granting (436) Stipulation in case 4:11-cv-06714-YGR; granting (325) Stipulation in case
                  4:19-cv-03074-YGR. (fs, COURT STAFF) (Filed on 6/28/2021) (Entered: 06/28/2021)
06/28/2021    361 ORDER GRANTING STIPULATED SUPPLEMENTAL PROTECTIVE ORDER
                  GOVERNING DISCOVERY FROM GLU MOBILE INC. by Judge Yvonne Gonzalez
                  Rogers; granting (440) Stipulation in case 4:11-cv-06714-YGR; granting (330) Stipulation
                  in case 4:19-cv-03074-YGR; granting (695) Stipulation in case 4:20-cv-05640-YGR. (fs,
                  COURT STAFF) (Filed on 6/28/2021) (Entered: 06/28/2021)
07/09/2021    362 ORDER by Judge Yvonne Gonzalez Rogers granting 335 Motion for Pro Hac Vice as to
                  Michael R. Huttenlocher. (fs, COURT STAFF) (Filed on 7/9/2021) (Entered: 07/09/2021)
07/09/2021    363 ORDER by Judge Yvonne Gonzalez Rogers granting 341 Motion for Pro Hac Vice as to
                  Gavin W. Skok. (fs, COURT STAFF) (Filed on 7/9/2021) (Entered: 07/09/2021)
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 182 of 525




                  EXHIBIT 4
              Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 183 of 525
                                               ADRMOP,CONSOL,PROTO,PRVADR,REFDIS,RELATE,REOPEN

                                        U.S. District Court
                              California Northern District (Oakland)
                         CIVIL DOCKET FOR CASE #: 4:11-cv-06714-YGR


In re Apple iPhone Antitrust Litigation                          Date Filed: 12/29/2011
Assigned to: Hon. Yvonne Gonzalez Rogers                         Jury Demand: Both
Referred to: Magistrate Judge Thomas S. Hixson                   Nature of Suit: 410 Anti-Trust
Relate Case Cases: 4:12-cv-05404-YGR                             Jurisdiction: Federal Question
                    5:07-cv-05152-JW
                    4:19-cv-03074-YGR
                    4:19-cv-03796-YGR
                    4:20-cv-07034-YGR
                    4:20-cv-08733-YGR
Case in other court: USCA 9th Circuit, 14-15000
                    U.S. Supreme Court, 17-00204
Cause: 15:2 Antitrust Litigation
Plaintiff
Robert Pepper                                      represented by Betsy Carol Manifold
                                                                  Wolf Haldenstein Adler Freeman & Herz, LLP
                                                                  Symphony Towers
                                                                  750 B Street, Suite 1820
                                                                  San Diego, CA 92101
                                                                  (619) 239-4599
                                                                  Fax: (619) 234-4599
                                                                  Email: manifold@whafh.com
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED

                                                                 Mark Carl Rifkin
                                                                 Wolf Haldenstein Adler Freeman & Herz LLP
                                                                 270 Madison Avenue
                                                                 New York, NY 10016
                                                                 212-545-4600
                                                                 Fax: 212-545-4653
                                                                 Email: rifkin@whafh.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                 Rachele R. Byrd
                                                                 Wolf Haldenstein Adler Freeman & Herz LLP
                                                                 Symphony Towers
                                                                 750 B Street, Suite 1820
                                                                 San Diego, CA 92101
                                                                 (619) 239-4599
                                                                 Fax: (619) 234-4599
                                                                 Email: byrd@whafh.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

                                                                 Alexander H Schmidt
                                                                 Alexander H. Schmidt, Esq.
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 184 of 525
                                          5 Professional Circle
                                          Suite 204
                                          Colts Neck, NJ 07722
                                          732-226-0004
                                          Fax: 732-845-9087
                                          Email: alex@alexschmidt.law
                                          TERMINATED: 01/30/2019

                                          Brittany Nicole DeJong
                                          Wolf Haldenstein Adler Freeman and Herz
                                          LLP
                                          750 B Street, Suite 1820
                                          San Diego, CA 92101
                                          (619) 239-4599
                                          Fax: (619) 234-4599
                                          Email: dejong@whafh.com
                                          ATTORNEY TO BE NOTICED

                                          David C. Frederick
                                          Kellogg, Hansen, Todd, Figel & Frederick,
                                          PLLC
                                          1615 M Street, NW
                                          Suite 400
                                          Washington, DC 20036
                                          202-326-7951
                                          Email: dfrederick@kellogghansen.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Francis M. Gregorek
                                          Wolf Haldenstein Adler Freeman & Herz LLP
                                          Symphony Towers
                                          750 B Street
                                          Suite 2770
                                          San Diego, CA 92101
                                          619-239-4599
                                          Email: gregorek@whafh.com
                                          TERMINATED: 01/30/2019

                                          Matthew Moylan Guiney
                                          Wolf Haldenstein Adler Freeman Herz LLP
                                          270 Madison
                                          New York, NY 10016
                                          212-545-4600
                                          Fax: 2125454600
                                          Email: guiney@whafh.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Michael Liskow
                                          Calcaterra Pollack LLP
                                          1140 Avenue of the Americas
                                          9th Floor
                                          New York, NY 10036-5803
                                          (212) 899-1761
                                          Email: mliskow@calcaterrapollack.com
                                          ATTORNEY TO BE NOTICED
            Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 185 of 525
Plaintiff
Stephen H. Schwartz                       represented by Betsy Carol Manifold
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                      Mark Carl Rifkin
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Rachele R. Byrd
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Alexander H Schmidt
                                                      (See above for address)
                                                      TERMINATED: 01/30/2019

                                                      Brittany Nicole DeJong
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      David C. Frederick
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Francis M. Gregorek
                                                      (See above for address)
                                                      TERMINATED: 01/30/2019

                                                      Matthew Moylan Guiney
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Michael Liskow
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
Edward W. Hayter                          represented by Betsy Carol Manifold
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                      Mark Carl Rifkin
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Rachele R. Byrd
                                                      (See above for address)
                                                      LEAD ATTORNEY
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 186 of 525
                                                       ATTORNEY TO BE NOTICED

                                                       Alexander H Schmidt
                                                       (See above for address)
                                                       TERMINATED: 01/30/2019

                                                       Brittany Nicole DeJong
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       David C. Frederick
                                                       (See above for address)
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Francis M. Gregorek
                                                       (See above for address)
                                                       TERMINATED: 01/30/2019

                                                       Matthew Moylan Guiney
                                                       (See above for address)
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Michael Liskow
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Plaintiff
Harry Bass                                 represented by Betsy Carol Manifold
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                       Mark Carl Rifkin
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Rachele R. Byrd
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Alexander H Schmidt
                                                       (See above for address)
                                                       TERMINATED: 01/30/2019

                                                       Francis M. Gregorek
                                                       (See above for address)
                                                       TERMINATED: 01/30/2019

                                                       Michael Liskow
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Plaintiff
            Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 187 of 525
Eric Terrell                              represented by Mark Carl Rifkin
TERMINATED: 11/14/2019                                   (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                      Alexander H Schmidt
                                                      (See above for address)
                                                      TERMINATED: 01/30/2019

                                                      Brittany Nicole DeJong
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      David C. Frederick
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Matthew Moylan Guiney
                                                      (See above for address)
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Michael Liskow
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Rachele R. Byrd
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
James Blackwell                           represented by Mark Carl Rifkin
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                      Alexander H Schmidt
                                                      (See above for address)
                                                      TERMINATED: 01/30/2019

                                                      Michael Liskow
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Rachele R. Byrd
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Plaintiff
Crystal Boykin                            represented by Mark Carl Rifkin
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                      Alexander H Schmidt
              Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 188 of 525
                                                          (See above for address)
                                                          TERMINATED: 01/30/2019

                                                          Michael Liskow
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Rachele R. Byrd
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED


V.
Consol Plaintiff
Edward Lawrence                             represented by Joseph M. Alioto , Sr.
                                                           Alioto Law Firm
                                                           One Sansome Street, 35th Floor
                                                           San Francisco, CA 94104
                                                           (415) 434-8900
                                                           Fax: (415) 434-9200
                                                           Email: jmalioto@aliotolaw.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                          Brittany Nicole DeJong
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Christopher A. Nedeau
                                                          Law Offices of Gregory J. Ryken
                                                          750 Battery Street, Seventh Floor
                                                          San Francisco, CA 94111
                                                          (415) 524-0070
                                                          Email: cnedeau@nedeaulaw.net
                                                          ATTORNEY TO BE NOTICED

                                                          Jamie Lynne Miller
                                                          Alioto Law Firm
                                                          One Sansome Street
                                                          35th Floor
                                                          San Francisco, CA 94104
                                                          415-434-8900
                                                          Fax: 415-434-9200
                                                          Email: jmiller@aliotolaw.com
                                                          TERMINATED: 12/17/2020

                                                          Jeffery Kenneth Perkins
                                                          Law Offices of Jeffery Kenneth Perkins
                                                          1550-G Tiburon Blvd., Suite 344
                                                          Tiburon, CA 94920
                                                          415-302-1115
                                                          Fax: 415-435-4053
                                                          Email: jefferykperkins@aol.com
                                                          ATTORNEY TO BE NOTICED

                                                          Lawrence Genaro Papale
              Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 189 of 525
                                                          Law Offices of Lawrence G. Papale
                                                          The Cornerstone Building
                                                          1308 Main Street, Suite 117
                                                          St. Helena, CA 94574
                                                          707-963-1704
                                                          Email: lgpapale@papalelaw.com
                                                          ATTORNEY TO BE NOTICED

                                                          Rachele R. Byrd
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Theresa Driscoll Moore
                                                          Alioto Law Firm
                                                          One Sansome Street
                                                          35th Floor
                                                          San Francisco, CA 94104
                                                          415-434-8900
                                                          Fax: 415-434-9200
                                                          Email: TMoore@aliotolaw.com
                                                          ATTORNEY TO BE NOTICED

Consol Plaintiff
Kevin Fahey                                 represented by Thomas C. Willcox
                                                           THOMAS C. WILLCOX, ATTORNEY AT
                                                           LAW
                                                           1701 16th Street NW
                                                           211
                                                           Washington, DC 20009
                                                           (202) 338-0818
                                                           Email: tcw19law@gmail.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED


V.
Defendant
Apple Inc.                                  represented by Christopher S. Yates
                                                           Latham & Watkins LLP
                                                           505 Montgomery Street, Suite 2000
                                                           San Francisco, CA 94111
                                                           415-391-0600
                                                           Fax: 415-395-8095
                                                           Email: chris.yates@lw.com
                                                           TERMINATED: 02/25/2020
                                                           LEAD ATTORNEY

                                                          Daniel Murray Wall
                                                          Latham & Watkins LLP
                                                          505 Montgomery Street, Suite 2000
                                                          San Francisco, CA 94111
                                                          415-395-8240
                                                          Fax: 415-395-8095
                                                          Email: dan.wall@lw.com
                                                          TERMINATED: 02/25/2020
                                                          LEAD ATTORNEY
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 190 of 525

                                          Jason C Lo
                                          Gibson, Dunn & Crutcher LLP
                                          333 S. Grand Ave.
                                          Los Angeles, CA 90071
                                          213-229-7153
                                          Fax: 213-229-6153
                                          Email: jlo@gibsondunn.com
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Peter John Sacripanti
                                          McDermott Will and Emery LLP
                                          340 Madison Avenue
                                          New York, NY 10173-1922
                                          212-547-5583
                                          Fax: 212-547-5444
                                          Email: psacripanti@mwe.com
                                          LEAD ATTORNEY
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Sadik Harry Huseny
                                          Latham & Watkins LLP
                                          505 Montgomery Street, Suite 2000
                                          San Francisco, CA 94111
                                          415-391-0600
                                          Fax: 415-395-8095
                                          Email: sadik.huseny@lw.com
                                          TERMINATED: 02/25/2020
                                          LEAD ATTORNEY

                                          Anna Tryon Pletcher
                                          O'Melveny & Myers LLP
                                          Two Embarcadero Center
                                          28th Floor
                                          San Francisco, CA 94111
                                          415-984-8994
                                          Email: apletcher@omm.com
                                          ATTORNEY TO BE NOTICED

                                          Bethany Marvin Stevens
                                          Walker Stevens Cannom LLP
                                          500 Molino Street #118
                                          Los Angeles, CA 90013
                                          213-337-4551
                                          Fax: 213-403-4906
                                          Email: bstevens@wscllp.com
                                          ATTORNEY TO BE NOTICED

                                          Betty X Yang
                                          Gibson Dunn and Crutcher LLP
                                          2100 McKinney Ave
                                          Suite 1100
                                          Dallas, TX 75201
                                          (214) 698-3100
                                          Email: BYang@gibsondunn.com
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 191 of 525
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Cynthia Richman
                                          Gibson Dunn and Crutcher LLP
                                          1050 Connecticut Avenue, N.W.
                                          Washington, DC 20036
                                          (202) 955-8234
                                          Fax: (202) 467-0539
                                          Email: crichman@gibsondunn.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Dana Lynn Craig
                                          Gibson Dunn Crutcher LLP
                                          333 S. Grand Avenue
                                          Suite 5300
                                          Los Angeles, CA 90071
                                          (213) 229-7469
                                          Fax: (213) 229-6469
                                          Email: DCraig@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Daniel Glen Swanson
                                          Gibson, Dunn & Crutcher LLP
                                          333 South Grand Avenue
                                          Los Angeles, CA 90071
                                          (213) 229-7340
                                          Fax: (213) 229-7520
                                          Email: dswanson@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          David R. Eberhart
                                          O'Melveny & Myers LLP
                                          Two Embarcadero Center, 28th Floor
                                          San Francisco, CA 94111
                                          (415) 984-8700
                                          Fax: (415) 984-8701
                                          Email: deberhart@omm.com
                                          ATTORNEY TO BE NOTICED

                                          Elena Zarabozo
                                          O'Melveny and Myers LLP
                                          1625 Eye Street, N.W.
                                          Washington, DC 20006
                                          202-383-5300
                                          Email: ezarabozo@omm.com
                                          ATTORNEY TO BE NOTICED

                                          Eli Martin Lazarus
                                          Gibson, Dunn and Crutcher LLP
                                          555 Mission Street
                                          Suite 3000
                                          San Francisco, CA 94105-0921
                                          415-393-8200
                                          Email: elazarus@gibsondunn.com
                                          ATTORNEY TO BE NOTICED
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 192 of 525

                                          Elizabeth Andrea Rodd
                                          McDermott Will and Emery
                                          200 Clarendon Street
                                          Floor 58
                                          Boston, MA 02116-5021
                                          617-535-4040
                                          Fax: 617-535-3800
                                          Email: erodd@mwe.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Ethan D. Dettmer
                                          Gibson, Dunn & Crutcher LLP
                                          555 Mission Street
                                          Suite 3000
                                          San Francisco, CA 94105
                                          415-393-8200
                                          Fax: 415-986-5309
                                          Email: edettmer@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Evan R Kreiner
                                          Four Times Square
                                          New York, NY 10036
                                          212-735-2491
                                          Email: evan.kreiner@skadden.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Evan N Schlom
                                          O'Melveny and Myers LLP
                                          1625 Eye Street, N.W.
                                          Washington, DC 20006
                                          202-383-5300
                                          Email: eschlom@omm.com
                                          ATTORNEY TO BE NOTICED

                                          Hannah Cannom
                                          Walker Stevens Cannom LLP
                                          500 Molino Street
                                          Suite 118
                                          Los Angeles, CA 90013
                                          (213) 337-9972
                                          Email: hcannom@wscllp.com
                                          ATTORNEY TO BE NOTICED

                                          Harry Phillips
                                          Gibson, Dunn and Crutcher LLP
                                          1050 Connecticut Avenue NW
                                          Washington, DC 20036
                                          202-887-3706
                                          Email: hphillips2@gibsondunn.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Jagannathan P Srinivasan
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 193 of 525
                                          Gibson Dunn
                                          333 S Grand Ave
                                          Los Angeles, CA 90071
                                          213-229-7296
                                          Email: jsrinivasan@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          John J. Calandra
                                          McDermott Will and Emery LLP
                                          340 Madison Avenue
                                          New York, NY 10173-1922
                                          212-547-5489
                                          Fax: 212-547-5444
                                          Email: jcalandra@mwe.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Karen Hoffman Lent
                                          Skadden Arps Slate Meagher Flom LLP
                                          One Manhattan West
                                          New York, NY 10001
                                          212-735-3000
                                          Email: karen.lent@skadden.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Katrina Marie Robson
                                          O'Melveny and Myers
                                          1625 Eye St., NW
                                          Washington, DC 20006
                                          202-220-5052
                                          Fax: 202-383-5414
                                          Email: krobson@omm.com
                                          ATTORNEY TO BE NOTICED

                                          Mark A. Perry
                                          GIBSON, DUNN & CRUTCHER LLP
                                          1050 Connecticut Avenue, N.W.
                                          Suite 900
                                          Washington, DC 20036
                                          202/887-3621
                                          Fax: 202/530-9535
                                          Email: mperry@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Melissa Phan
                                          Gibson Dunn
                                          333 South Grand Avenue
                                          Los Angeles, CA 90071
                                          213-229-7346
                                          Email: mphan@gibsondunn.com
                                          TERMINATED: 11/25/2019

                                          Michael R Huttenlocher
                                          McDermott Will Emery LLP
                                          340 Madison Avenue
                                          New York, NY 10173
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 194 of 525
                                          United Sta
                                          212-547-5400
                                          Email: mhuttenlocher@mwe.com
                                          ATTORNEY TO BE NOTICED

                                          Michelle S Lowery
                                          McDermott Will and Emery
                                          2049 Century Park East
                                          Los Angeles, CA 90067
                                          (310) 551-9309
                                          Email: mslowery@mwe.com
                                          ATTORNEY TO BE NOTICED

                                          Nicole Lauren Castle
                                          McDermott Will and Emery LLP
                                          340 Madison Avenue
                                          New York, NY 10173-1922
                                          212-547-5480
                                          Fax: 212-547-5444
                                          Email: ncastle@mwe.com
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                          Rachel S. Brass
                                          Gibson Dunn & Crutcher LLP
                                          555 Mission Street, Suite 3000
                                          San Francisco, CA 94105-2933
                                          (415) 393-8200
                                          Fax: (415) 393-8306
                                          Email: rbrass@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Richard Joseph Doren
                                          Gibson Dunn Crutcher
                                          333 S Grand Ave
                                          Los Angeles, CA 90071
                                          213-229-7038
                                          Fax: 213-629-7038
                                          Email: rdoren@gibsondunn.com
                                          ATTORNEY TO BE NOTICED

                                          Scott A Schaeffer
                                          O'Melveny and Myers LLP
                                          Plaza 66, 37th Floor
                                          1266 Nanjing Road West
                                          Shanghai 200040
                                          China
                                          213-430-6000
                                          Email: sschaeffer@omm.com
                                          ATTORNEY TO BE NOTICED

                                          Theodore Joseph Boutrous , Jr.
                                          Gibson, Dunn & Crutcher LLP
                                          333 South Grand Avenue
                                          Los Angeles, CA 90071
                                          213-229-7804
                                          Fax: 213-229-6804
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 195 of 525
                                                         Email: tboutrous@gibsondunn.com
                                                         ATTORNEY TO BE NOTICED

                                                         Veronica Smith Moye
                                                         Gibson Dunn Crutcher LLP
                                                         2001 Ross Avenue
                                                         Suite 1100
                                                         Dallas, TX 75201
                                                         214-698-3100
                                                         Fax: 214-571-2936
                                                         Email: VLewis@gibsondunn.com
                                                         ATTORNEY TO BE NOTICED

                                                         Zainab Ahmad
                                                         Gibson, Dunn and Crutcher
                                                         200 Park Avenue
                                                         New York, NY 10166-0193
                                                         212-351-2609
                                                         Email: ZAhmad@gibsondunn.com
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED


V.
Respondent
John Pistacchio                            represented by Todd Anthony Seaver
                                                          Berman Tabacco
                                                          44 Montgomery Street, Suite 650
                                                          San Francisco, CA 94104
                                                          415-433-3200
                                                          Email: tseaver@bermantabacco.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Interested Party
Epic Games, Inc.                           represented by Paul Jeffrey Riehle
                                                          Faegre Drinker Biddle & Reath LLP
                                                          Four Embarcadero Center, 27th Floor
                                                          San Francisco, CA 94111
                                                          415-591-7500
                                                          Fax: 415-591-7510
                                                          Email: paul.riehle@faegredrinker.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         Gary Andrew Bornstein
                                                         Cravath, Swaine and Moore
                                                         Worldwide Plaza
                                                         825 Eighth Ave.
                                                         New York, NY 10019
                                                         212-474-1000
                                                         Email: gbornstein@cravath.com
                                                         ATTORNEY TO BE NOTICED

                                                         Joe Wesley Earnhardt
                                                         Cravath, Swaine and Moore LLP
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 196 of 525
                                          825 8th Ave
                                          New York, NY 10019
                                          212-474-1138
                                          Email: wearnhardt@cravath.com
                                          ATTORNEY TO BE NOTICED

                                          John I Karin
                                          Cravath, Swaine and Moore LLP
                                          825 Eighth Avenue
                                          New York, NY 10019
                                          212-474-1000
                                          Email: jkarin@cravath.com
                                          ATTORNEY TO BE NOTICED

                                          Justin C Clarke
                                          Cravath, Swaine and Moore LLP
                                          825 EighthAvenue
                                          New York, NY 10019
                                          United Sta
                                          212-474-1000
                                          Email: jcclarke@cravath.com
                                          ATTORNEY TO BE NOTICED

                                          Lauren Ann Moskowitz
                                          Cravath Swaine Moore LLP
                                          825 Eighth Avenue
                                          New York, NY 10019
                                          United Sta
                                          212-474-1000
                                          Fax: 212-474-3700
                                          Email: lmoskowitz@cravath.com
                                          ATTORNEY TO BE NOTICED

                                          Michael Brent Byars
                                          Cravath, Swaine Moore LLP
                                          825 Eighth avenue
                                          New York, NY 10019
                                          212-474-1000
                                          Email: mbyars@cravath.com
                                          ATTORNEY TO BE NOTICED

                                          Vanessa A. Lavely
                                          Cravath, Swaine and Moore LLP
                                          825 8th Ave.
                                          New York, NY 10019
                                          212-474-1000
                                          Fax: 212-474-3700
                                          Email: vlavely@cravath.com
                                          ATTORNEY TO BE NOTICED

                                          Yonatan Even
                                          Cravath, Swaine and Moore LLP
                                          825 Eighth Avenue
                                          New York, NY 10019
                                          212-474-1000
                                          Fax: 212-474-3700
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 197 of 525
                                                         Email: yeven@cravath.com
                                                         ATTORNEY TO BE NOTICED
Interested Party
SaurikIT, LLC                              represented by Adam Bryan Wolfson
                                                          Quinn Emanuel Urquhart Sullivan LLP
                                                          865 S Figeuroa
                                                          Los Angeles, CA 90017
                                                          213-443-3000
                                                          Email: adamwolfson@quinnemanuel.com
                                                          ATTORNEY TO BE NOTICED

Interested Party
Yoga Buddhi Co.                            represented by Douglas James Dixon
                                                          Hueston Hennigan LLP
                                                          620 Newport Center Drive, Suite 1300
                                                          Newport Beach, CA 92660
                                                          (949) 229-6840
                                                          Fax: (888) 775-0898
                                                          Email: DDixon@hueston.com
                                                          ATTORNEY TO BE NOTICED

Interested Party
Pocket Gems, Inc.                          represented by Steven Shea Kaufhold
                                                          Kaufhold Gaskin Gallagher LLP
                                                          485 Pacific Avenue
                                                          San Francisco, CA 94133
                                                          415-881-3189
                                                          Fax: 415-480-6078
                                                          Email: skaufhold@kaufholdgaskin.com
                                                          ATTORNEY TO BE NOTICED

Interested Party
Microsoft Corporation                      represented by David P. Chiappetta
                                                          Perkins Coie LLP
                                                          505 Howard Street, Suite 1000
                                                          San Francisco, CA 94105
                                                          415-344-7076
                                                          Email: dchiappetta@perkinscoie.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         Judith Bond Jennison
                                                         Perkins Coie LLP
                                                         1201 Third Avenue
                                                         Suite 4900
                                                         Seattle, WA 98101-3099
                                                         206-359-3489
                                                         Fax: 206-359-4489
                                                         Email: jjennison@perkinscoie.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Miscellaneous
Donald R. Cameron                          represented by Ben Michael Harrington
                                                          Hagens Berman
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 198 of 525
                                                         715 Hearst Avenue, Suite 200
                                                         Berkeley, CA 94710
                                                         510-725-3000
                                                         Email: benh@hbsslaw.com
                                                         ATTORNEY TO BE NOTICED

                                                         Robert F Lopez
                                                         Hagens Berman Sobol Shapiro LLP
                                                         1301 Second Avenue
                                                         Suite 2000
                                                         Seattle, WA 98101
                                                         206-623-7292
                                                         Fax: 206-623-0594
                                                         Email: robl@hbsslaw.com
                                                         ATTORNEY TO BE NOTICED

                                                         Steve W. Berman
                                                         Hagens Berman Sobol Shapiro LLP
                                                         1301 Second Avenue, Suite 2000
                                                         Seattle, WA 98101
                                                         (206) 623-7292
                                                         Fax: (206) 623-0594
                                                         Email: steve@hbsslaw.com
                                                         ATTORNEY TO BE NOTICED
Miscellaneous
Pure Sweat Basketball, Inc.                represented by Ben Michael Harrington
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                         Robert F Lopez
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED

                                                         Steve W. Berman
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED

Miscellaneous
Barry Sermons                              represented by Richard Alexander Saveri
                                                          Saveri & Saveri, Inc.
                                                          706 Sansome Street
                                                          San Francisco, CA 94111
                                                          415-217-6810
                                                          Fax: 415-217-6813
                                                          Email: rick@saveri.com
                                                          ATTORNEY TO BE NOTICED

Miscellaneous
Samsung Electronics America Inc.           represented by Victoria F. Maroulis
                                                          Quinn Emanuel Urquhart & Sullivan LLP
                                                          555 Twin Dolphin Drive, Fifth Floor
                                                          Redwood Shores, CA 94065
                                                          (650) 801-5000
                                                          Fax: (650) 801-5100
                                                          Email: victoriamaroulis@quinnemanuel.com
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 199 of 525
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Kyle Kenneth Batter
                                                         Quinn Emanuel Urquhart Sullivan
                                                         555 Twin Dolphin Drive, 5th Floor
                                                         Redwood Shores, CA 94065
                                                         United Sta
                                                         650-801-5000
                                                         Fax: 650-801-5000
                                                         Email: kylebatter@gmail.com
                                                         ATTORNEY TO BE NOTICED

Miscellaneous
Samsung Electronics Co., Ltd.              represented by Kyle Kenneth Batter
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Miscellaneous
Facebook, Inc.                             represented by Rosemarie Theresa Ring
                                                          Munger, Tolles & Olson LLP
                                                          560 Mission St
                                                          27th Floor
                                                          San Francisco, CA 95105-2907
                                                          415-512-4000
                                                          Fax: 415-512-4700
                                                          Email: rose.ring@mto.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         Emily Claire Curran-Huberty
                                                         Munger Tolles and Olson LLP
                                                         560 Mission Street
                                                         27th Floor
                                                         San Francisco, CA 94105
                                                         415-512-4052
                                                         Fax: 415-512-4077
                                                         Email: emily.curran-huberty@mto.com
                                                         ATTORNEY TO BE NOTICED

                                                         Justin Paul Raphael
                                                         Munger Tolles and Olson
                                                         560 Mission St.
                                                         Suite 2700
                                                         San Francisco, CA 94105
                                                         415-512-4000
                                                         Fax: 415-512-4077
                                                         Email: justin.raphael@mto.com
                                                         ATTORNEY TO BE NOTICED

Miscellaneous
Match Group, Inc.                          represented by Douglas James Dixon
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 200 of 525
Miscellaneous
Spotify USA Inc.                                       represented by Steven L. Holley
                                                                      Sullivan and Cromwell LLP
                                                                      125 Broad Street
                                                                      New York, NY 10004
                                                                      212-558-4737
                                                                      Email: holleys@sullcrom.com
                                                                      LEAD ATTORNEY
                                                                      PRO HAC VICE
                                                                      ATTORNEY TO BE NOTICED

                                                                      Brendan P. Cullen
                                                                      Sullivan & Cromwell LLP
                                                                      1870 Embarcadero Road
                                                                      Palo Alto, CA 94303
                                                                      (650) 461-5600
                                                                      Fax: (650) 461-5700
                                                                      Email: cullenb@sullcrom.com
                                                                      ATTORNEY TO BE NOTICED

                                                                      Shane Michael Palmer
                                                                      Sullivan and Cromwell LLP
                                                                      125 Broad Street
                                                                      New York, NY 10004
                                                                      212-558-4085
                                                                      Fax: 212-558-1600
                                                                      Email: palmersh@sullcrom.com
                                                                      ATTORNEY TO BE NOTICED

Miscellaneous
Playtika Ltd.                                          represented by Andy M. LeGolvan
                                                                      Paul Hastings LLP
                                                                      4747 Executive Drive, Twelfth Floor
                                                                      San Diego, CA 92121
                                                                      (858) 458-3006
                                                                      Email: andylegolvan@paulhastings.com
                                                                      ATTORNEY TO BE NOTICED


Date Filed         #   Docket Text
12/29/2011         1 COMPLAINT against Apple Inc. ( Filing fee $ 350, receipt number 34611068684.). Filed
                     byRobert Pepper, Edward W. Hayter, Harry Bass, Stephen H. Schwartz. (Attachments: # 1
                     Summons)(ga, COURT STAFF) (Filed on 12/29/2011) (Additional attachment(s) added on
                     1/11/2016: # 2 Summons issued Correction of Attachment 1) (kc, COURT STAFF). (Entered:
                     12/29/2011)
12/29/2011         2 Certificate of Interested Entities by Harry Bass, Edward W. Hayter, Robert Pepper, Stephen H.
                     Schwartz re 1 Complaint (ga, COURT STAFF) (Filed on 12/29/2011) (Entered: 12/29/2011)
12/29/2011         3 ADR SCHEDULING ORDER: Case Management Statement due by 4/5/2012. Case
                     Management Conference set for 4/12/2012 10:00 AM in Courtroom B, 15th Floor, San
                     Francisco.. Signed by Judge Maria-Elena James on 12/29/11. (Attachments: # 1 Standing
                     Order)(ga, COURT STAFF) (Filed on 12/29/2011) (Entered: 12/29/2011)
01/06/2012         4 MOTION for Mark C. Rifkin leave to appear in Pro Hac Vice ( Filing fee $ 305, receipt
                     number 34611069117.) Filing fee previously paid on 1/6/12 filed by Harry Bass, Edward W.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 201 of 525
                   Hayter, Robert Pepper, Stephen H. Schwartz. (Attachments: # 1 Proposed Order)(ga, COURT
                   STAFF) (Filed on 1/6/2012) (Entered: 01/11/2012)
01/06/2012      5 MOTION for attorney Alexander H. Schmidt leave to appear in Pro Hac Vice ( Filing fee $
                  305, receipt number 34611069128.) Filing fee previously paid on 1/6/12 filed by Harry Bass,
                  Edward W. Hayter, Robert Pepper, Stephen H. Schwartz. (Attachments: # 1 Proposed Order)
                  (ga, COURT STAFF) (Filed on 1/6/2012) (Entered: 01/11/2012)
01/12/2012      6 ORDER by Chief Magistrate Judge MARIA-ELENA JAMES granting 4 Motion for Pro Hac
                  Vice as to Mark C. Rifkin. (bjtS, COURT STAFF) (Filed on 1/12/2012) (Entered: 01/12/2012)
01/12/2012      7 ORDER by Chief Magistrate Judge MARIA-ELENA JAMES granting 5 Motion for Pro Hac
                  Vice as to Alexander H. Schmidt. (bjtS, COURT STAFF) (Filed on 1/12/2012) (Entered:
                  01/12/2012)
01/23/2012      8 SUMMONS Returned Executed by Robert Pepper, Edward W. Hayter, Harry Bass, Stephen H.
                  Schwartz. Apple Inc. served on 1/12/2012, answer due 2/2/2012. (Rickert, Rachele) (Filed on
                  1/23/2012) (Entered: 01/23/2012)
02/02/2012      9 NOTICE of Appearance by Sadik Harry Huseny on behalf of Defendant Apple Inc. (Huseny,
                  Sadik) (Filed on 2/2/2012) (Entered: 02/02/2012)
02/02/2012     10 STIPULATION Extending Time to Respond to Complaint Pursuant to Civil Local Rule 6-1
                  filed by Apple Inc.. (Huseny, Sadik) (Filed on 2/2/2012) (Entered: 02/02/2012)
02/09/2012     11 ORDER RELATING CASE. Case now related to 07-5152 JW. Signed by Judge James Ware on
                  2/9/12. (sis, COURT STAFF) (Filed on 2/9/2012) (Entered: 02/09/2012)
02/10/2012         Case Reassigned to Judge Hon. James Ware. Magistrate Judge Maria-Elena James no longer
                   assigned to the case. (as, COURT STAFF) (Filed on 2/10/2012) (Entered: 02/10/2012)
02/29/2012     12 ORDER setting case management conference. Signed by Judge James Ware on February 29,
                  2012. (jwlc2, COURT STAFF) (Filed on 2/29/2012) (Entered: 02/29/2012)
02/29/2012         Set Deadlines/Hearings: Case Management Statement due by 3/16/2012. Case Management
                   Conference set for 3/26/2012 10:00 AM in Courtroom 9, 19th Floor, San Francisco. (sis,
                   COURT STAFF) (Filed on 2/29/2012) (Entered: 02/29/2012)
03/02/2012     13 Certificate of Interested Entities by Apple Inc. (Yates, Christopher) (Filed on 3/2/2012)
                  (Entered: 03/02/2012)
03/02/2012     14 MOTION to Dismiss filed by Apple Inc.. Motion Hearing set for 4/16/2012 09:00 AM in
                  Courtroom 9, 19th Floor, San Francisco before Hon. James Ware. Responses due by 3/16/2012.
                  Replies due by 3/23/2012. (Attachments: # 1 Proposed Order)(Yates, Christopher) (Filed on
                  3/2/2012) (Entered: 03/02/2012)
03/05/2012     15 CLERKS NOTICE Continuing Motion Hearing, Set/Reset Deadlines as to 14 MOTION to
                  Dismiss . Motion Hearing set for 4/23/2012 09:00 AM in Courtroom 9, 19th Floor, San
                  Francisco before Hon. James Ware. (sis, COURT STAFF) (Filed on 3/5/2012) (Entered:
                  03/05/2012)
03/07/2012     16 NOTICE of Appearance by Michael Milton Liskow (Liskow, Michael) (Filed on 3/7/2012)
                  (Entered: 03/07/2012)
03/15/2012     17 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options ADR Certification by
                  Parties and Counsel (Rickert, Rachele) (Filed on 3/15/2012) (Entered: 03/15/2012)
03/15/2012     18 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options ADR Certification by
                  Parties and Counsel (Rickert, Rachele) (Filed on 3/15/2012) (Entered: 03/15/2012)
03/15/2012     19 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options ADR Certification by
                  Parties and Counsel (Rickert, Rachele) (Filed on 3/15/2012) (Entered: 03/15/2012)
03/15/2012     20 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options ADR Certification by
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 202 of 525
                   Parties and Counsel (Rickert, Rachele) (Filed on 3/15/2012) (Entered: 03/15/2012)
03/15/2012     21 CERTIFICATE OF SERVICE by Harry Bass, Edward W. Hayter, Robert Pepper, Stephen H.
                  Schwartz re 19 ADR Certification (ADR L.R. 3-5 b)of discussion of ADR options, 20 ADR
                  Certification (ADR L.R. 3-5 b)of discussion of ADR options, 18 ADR Certification (ADR L.R.
                  3-5 b)of discussion of ADR options, 17 ADR Certification (ADR L.R. 3-5 b)of discussion of
                  ADR options (Rickert, Rachele) (Filed on 3/15/2012) (Entered: 03/15/2012)
03/15/2012     22 JOINT CASE MANAGEMENT STATEMENT filed by Harry Bass, Edward W. Hayter, Robert
                  Pepper, Stephen H. Schwartz. (Rickert, Rachele) (Filed on 3/15/2012) (Entered: 03/15/2012)
03/16/2012     23 RESPONSE (re 14 MOTION to Dismiss ) Plaintiffs' Opposition to Defendant Apple Inc.'s
                  Motion to Dismiss filed byHarry Bass, Edward W. Hayter, Robert Pepper, Stephen H.
                  Schwartz. (Rickert, Rachele) (Filed on 3/16/2012) (Entered: 03/16/2012)
03/16/2012     24 Declaration of Rachele R. Rickert in Support of 23 Opposition/Response to Motion
                  Declaration of Rachele R. Rickert in Support of Plantiffs' Opposition to Defendant Apple Inc.'s
                  Motion to Dismiss filed byHarry Bass, Edward W. Hayter, Robert Pepper, Stephen H.
                  Schwartz. (Related document(s) 23 ) (Rickert, Rachele) (Filed on 3/16/2012) (Entered:
                  03/16/2012)
03/20/2012     25 ORDER VACATING CASE MANAGEMENT CONFERENCE; CONSOLIDATING CASES;
                  DENYING MOTION TO DISMISS AS MOOT, Cases associated., Motions terminated: (14 in
                  3:11-cv-06714-JW) MOTION to Dismiss filed by Apple Inc.. Signed by Judge James Ware on
                  3/20/12. (sis, COURT STAFF) (Filed on 3/20/2012) (Entered: 03/20/2012)
03/21/2012     26 CONSOLIDATED CLASS ACTION COMPLAINT against Apple Inc. DEMAND FOR JURY
                  TRIAL. Filed by Edward W. Hayter, Robert Pepper, Harry Bass, Stephen H. Schwartz, Eric
                  Terrell, James Blackwell, Crystal Boykin. (Rickert, Rachele) (Filed on 3/21/2012) Modified on
                  3/22/2012 (far, COURT STAFF). (Entered: 03/21/2012)
03/26/2012     27 MOTION to Appoint Lead Plaintiff and Lead Counsel Notice of Motion and Motion for
                  Appointment of Interim Class Counsel; Memorandum of Points and Authorities filed by Harry
                  Bass, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz. Motion Hearing set for
                  5/21/2012 09:00 AM in Courtroom 9, 19th Floor, San Francisco before Hon. James Ware.
                  Responses due by 4/9/2012. Replies due by 4/16/2012. (Attachments: # 1 Proposed Order)
                  (Rickert, Rachele) (Filed on 3/26/2012) (Entered: 03/26/2012)
03/26/2012     28 Declaration of Rachele R. Rickert in Support of 27 MOTION to Appoint Lead Plaintiff and
                  Lead Counsel Notice of Motion and Motion for Appointment of Interim Class Counsel;
                  Memorandum of Points and Authorities filed byHarry Bass, Edward W. Hayter, Robert Pepper,
                  Stephen H. Schwartz. (Attachments: # 1 Exhibit Exhibits A-B, # 2 Exhibit Exhibits C-F, # 3
                  Certificate/Proof of Service)(Related document(s) 27 ) (Rickert, Rachele) (Filed on 3/26/2012)
                  (Entered: 03/26/2012)
03/27/2012     29 MOTION to Shorten Time The Pepper Plaintiffs' L.R. 6-3 Motion to Change Time for Briefing
                  and Hearing on Motion for Appointment of Interim Class Counsel [ECF No. 27] filed by Harry
                  Bass, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz. (Attachments: # 1 Proposed
                  Order)(Rickert, Rachele) (Filed on 3/27/2012) (Entered: 03/27/2012)
03/27/2012     30 Declaration of Rachele R. Rickert in Support of 29 MOTION to Shorten Time The Pepper
                  Plaintiffs' L.R. 6-3 Motion to Change Time for Briefing and Hearing on Motion for
                  Appointment of Interim Class Counsel [ECF No. 27] filed byHarry Bass, Edward W. Hayter,
                  Robert Pepper, Stephen H. Schwartz. (Attachments: # 1 Certificate/Proof of Service)(Related
                  document(s) 29 ) (Rickert, Rachele) (Filed on 3/27/2012) (Entered: 03/27/2012)
03/29/2012     31 ORDER by Judge James Ware granting in part and denying in part 29 Motion to Shorten Time
                  (jwlc2, COURT STAFF) (Filed on 3/29/2012) (Entered: 03/29/2012)
03/29/2012         Set/Reset Deadlines as to 27 MOTION to Appoint Lead Plaintiff and Lead Counsel Notice of
                   Motion and Motion for Appointment of Interim Class Counsel; Memorandum of Points and
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 203 of 525
                   Authorities., Set Deadlines/Hearings: Responses due by 4/5/2012. Replies due by 4/9/2012.
                   Motion Hearing set for 4/23/2012 09:00 AM in Courtroom 9, 19th Floor, San Francisco before
                   Hon. James Ware. Motions due by 4/2/2012. (sis, COURT STAFF) (Filed on 3/29/2012)
                   (Entered: 03/29/2012)
04/09/2012     32 STIPULATION WITH PROPOSED ORDER Extending Time to Respond to Consolidated
                  Complaint and Extending Time to File Opposition Brief filed by Apple Inc.. (Huseny, Sadik)
                  (Filed on 4/9/2012) (Entered: 04/09/2012)
04/09/2012     33 Declaration of Sadik Huseny in Support of 32 STIPULATION WITH PROPOSED ORDER
                  Extending Time to Respond to Consolidated Complaint and Extending Time to File Opposition
                  Brief filed byApple Inc.. (Related document(s) 32 ) (Huseny, Sadik) (Filed on 4/9/2012)
                  (Entered: 04/09/2012)
04/09/2012     34 ORDER by Judge James Ware granting 27 Motion to Appoint Lead Plaintiff and Lead Counsel
                  (jwlc3, COURT STAFF) (Filed on 4/9/2012) (Entered: 04/09/2012)
04/13/2012     35 ORDER by Chief Judge James Ware granting 32 Stipulation Extending Time to Respond to
                  Consolidated Complaint and Extending Time to File Opposition Brief (ahm, COURT STAFF)
                  (Filed on 4/13/2012) (Entered: 04/13/2012)
04/16/2012     36 Administrative Motion to File Under Seal Defendant Apple Inc.'s Motion to Dismiss Plaintiffs'
                  Consolidated Complaint filed by Apple Inc.. (Attachments: # 1 Declaration in Support, # 2
                  Proposed Order)(Yates, Christopher) (Filed on 4/16/2012) (Entered: 04/16/2012)
04/16/2012     37 MOTION to Dismiss [REDACTED] filed by Apple Inc.. Motion Hearing set for 6/11/2012
                  09:00 AM in Courtroom 9, 19th Floor, San Francisco before Hon. James Ware. Responses due
                  by 4/30/2012. Replies due by 5/7/2012. (Yates, Christopher) (Filed on 4/16/2012) (Entered:
                  04/16/2012)
04/16/2012     38 Declaration of Eddy Cue in Support of 37 MOTION to Dismiss [REDACTED] filed byApple
                  Inc.. (Related document(s) 37 ) (Yates, Christopher) (Filed on 4/16/2012) (Entered:
                  04/16/2012)
04/16/2012     39 Declaration of Shari Ross Lahlou in Support of 37 MOTION to Dismiss [REDACTED] filed
                  byApple Inc.. (Related document(s) 37 ) (Yates, Christopher) (Filed on 4/16/2012) (Entered:
                  04/16/2012)
04/16/2012     40 Proposed Order re 37 MOTION to Dismiss [REDACTED] by Apple Inc.. (Yates, Christopher)
                  (Filed on 4/16/2012) (Entered: 04/16/2012)
04/25/2012     41 ORDER by Judge James Ware granting 36 Administrative Motion to File Under Seal (tdm,
                  COURT STAFF) (Filed on 4/25/2012) (Entered: 04/25/2012)
04/25/2012     42 DOCUMENT E-FILED UNDER SEAL re 41 Order on Administrative Motion to File Under
                  Seal Defendant Apple Inc.'s Motion to Dismiss Plaintiffs' Consolidated Complaint by Apple
                  Inc.. (Attachments: # 1 Declaration of Eddy Cue In Support)(Yates, Christopher) (Filed on
                  4/25/2012) (Entered: 04/25/2012)
05/07/2012     43 Administrative Motion to File Under Seal Plaintiffs' Notice of Motion and Administrative
                  Motion to File Under Seal [Pursuant to Civil L.R. 7-11 And 79-5(d)] filed by Harry Bass,
                  James Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz,
                  Eric Terrell. (Rickert, Rachele) (Filed on 5/7/2012) (Entered: 05/07/2012)
05/07/2012     44 RESPONSE (re 43 Administrative Motion to File Under Seal Plaintiffs' Notice of Motion and
                  Administrative Motion to File Under Seal [Pursuant to Civil L.R. 7-11 And 79-5(d)] )
                  [REDACTED] filed byHarry Bass, James Blackwell, Crystal Boykin, Edward W. Hayter,
                  Robert Pepper, Stephen H. Schwartz, Eric Terrell. (Rickert, Rachele) (Filed on 5/7/2012)
                  (Entered: 05/07/2012)
05/07/2012     45 Declaration of Rachele R. Rickert in Support of 44 Opposition/Response to Motion,
                  Declaration of Rachele R. Rickert In Support of Plaintiffs' Opposition To Defendant Apple
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 204 of 525
                   Inc.'s Motion to Dismiss the Consolidated Complaint [REDACTED] filed byHarry Bass, James
                   Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric
                   Terrell. (Related document(s) 44 ) (Rickert, Rachele) (Filed on 5/7/2012) (Entered: 05/07/2012)
05/11/2012     46 STIPULATION WITH PROPOSED ORDER Extending Time To File Reply in Support of
                  Apple Inc.'s Motion to Dismiss filed by Apple Inc.. (Attachments: # 1 Declaration in Support)
                  (Yates, Christopher) (Filed on 5/11/2012) (Entered: 05/11/2012)
05/14/2012     47 RESPONSE (re 43 Administrative Motion to File Under Seal Plaintiffs' Notice of Motion and
                  Administrative Motion to File Under Seal [Pursuant to Civil L.R. 7-11 And 79-5(d)] ) filed
                  byApple Inc.. (Yates, Christopher) (Filed on 5/14/2012) (Entered: 05/14/2012)
05/14/2012     48 MOTION to Compel Arbitration of Claims filed by Apple Inc.. Motion Hearing set for
                  6/18/2012 09:00 AM in Courtroom 9, 19th Floor, San Francisco before Hon. James Ware.
                  Responses due by 5/29/2012. Replies due by 6/5/2012. (Attachments: # 1 Exhibit 1, # 2
                  Proposed Order)(Yates, Christopher) (Filed on 5/14/2012) (Entered: 05/14/2012)
05/14/2012     49 STIPULATION AND ORDER EXTENDING TIME re 46 STIPULATION WITH PROPOSED
                  ORDER. Reply in Support of Motion due by 5/18/2012. Signed by Judge James Ware on May
                  14, 2012. (wsn, COURT STAFF) (Filed on 5/14/2012) (Entered: 05/14/2012)
05/15/2012     50 Proposed Order re 43 Administrative Motion to File Under Seal Plaintiffs' Notice of Motion
                  and Administrative Motion to File Under Seal [Pursuant to Civil L.R. 7-11 And 79-5(d)] by
                  Apple Inc.. (Yates, Christopher) (Filed on 5/15/2012) (Entered: 05/15/2012)
05/15/2012     51 MOTION to Shorten Time for Briefing and Hearing on Apple's Motion to Compel Arbitration
                  filed by Apple Inc.. (Attachments: # 1 Declaration of Christopher S. Yates in Support, # 2
                  Proposed Order)(Yates, Christopher) (Filed on 5/15/2012) (Entered: 05/15/2012)
05/16/2012     52 ORDER GRANTING PLAINTIFFS' ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                  by Judge James Ware granting 43 Administrative Motion to File Under Seal. Signed by Judge
                  James Ware on May 16, 2012. (wsn, COURT STAFF) (Filed on 5/16/2012) (Entered:
                  05/16/2012)
05/16/2012     53 ORDER by Judge James Ware denying 51 Motion to Shorten Time (jwlc2, COURT STAFF)
                  (Filed on 5/16/2012) (Entered: 05/16/2012)
05/16/2012         Set/Reset Deadlines as to 37 MOTION to Dismiss. Motion Hearing set for 6/18/2012 09:00
                   AM in Courtroom 9, 19th Floor, San Francisco before Hon. James Ware. (wsn, COURT
                   STAFF) (Filed on 5/16/2012) (Entered: 05/16/2012)
05/17/2012     54 MOTION for Extension of Time to File Response/Reply as to 48 MOTION to Compel
                  Arbitration of Claims Plaintiffs' L.R. 6-3 Administrative Motion to Enlarge Time for Briefing
                  and Hearing on Apple Inc.'s Motion to Compel Arbitration [ECF No. 48] filed by Harry Bass,
                  James Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz,
                  Eric Terrell. (Attachments: # 1 Declaration of Rachele R. Rickert in Support of Plaintiffs' L.R.
                  6-3 Administrative Motion to Enlarge Time for Briefing and Hearing on Apple Inc.'s Motion to
                  Compel Arbitration [ECF No. 48], # 2 Proposed Order)(Rickert, Rachele) (Filed on 5/17/2012)
                  (Entered: 05/17/2012)
05/18/2012     55 RESPONSE (re 54 MOTION for Extension of Time to File Response/Reply as to 48 MOTION
                  to Compel Arbitration of Claims Plaintiffs' L.R. 6-3 Administrative Motion to Enlarge Time for
                  Briefing and Hearing on Apple Inc.'s Motion to Compel Arbitr ) filed byApple Inc..
                  (Attachments: # 1 Declaration of Christopher S. Yates in Support Thereof)(Yates, Christopher)
                  (Filed on 5/18/2012) (Entered: 05/18/2012)
05/18/2012     56 Administrative Motion to File Under Seal the Reply in Support of Motion to Dismiss Plaintiffs'
                  Second Amended Complaint filed by Apple Inc.. (Attachments: # 1 Proposed Order)(Yates,
                  Christopher) (Filed on 5/18/2012) (Entered: 05/18/2012)
05/18/2012     57 REPLY (re 37 MOTION to Dismiss [REDACTED] ) filed byApple Inc.. (Yates, Christopher)
                  (Filed on 5/18/2012) (Entered: 05/18/2012)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 205 of 525
05/22/2012     58 ORDER GRANTING DEFENDANT APPLE INC.S ADMINISTRATIVE MOTION TO FILE
                  UNDER SEAL signed by Judge James Ware granting 56 Administrative Motion to File Under
                  Seal. (wsn, COURT STAFF) (Filed on 5/22/2012) (Entered: 05/22/2012)
05/22/2012     59 DOCUMENT E-FILED UNDER SEAL re 58 Order on Administrative Motion to File Under
                  Seal Defendant Apple Inc.'s Reply in Support of its Motion to Dismiss Plaintiffs' Consolidated
                  Complaint by Apple Inc.. (Yates, Christopher) (Filed on 5/22/2012) (Entered: 05/22/2012)
05/23/2012     60 ORDER by Judge May 23, 2012 denying 54 Motion for Extension of Time to File
                  Response/Reply (jwlc2, COURT STAFF) (Filed on 5/23/2012) (Entered: 05/23/2012)
05/29/2012     61 RESPONSE (re 48 MOTION to Compel Arbitration of Claims ) filed byHarry Bass, James
                  Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric
                  Terrell. (Rifkin, Mark) (Filed on 5/29/2012) (Entered: 05/29/2012)
05/29/2012     62 Declaration of Mark C. Rifkin in Support of 61 Opposition/Response to Motion Declaration of
                  Mark C. Rifkin In Support of Plaintiffs' Opposition to Apple's Motion to Compel Arbitration
                  filed byHarry Bass, James Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper,
                  Stephen H. Schwartz, Eric Terrell. (Related document(s) 61 ) (Rifkin, Mark) (Filed on
                  5/29/2012) (Entered: 05/29/2012)
05/29/2012     63 Declaration of Simon J. Wilkie, PH.D. in Support of 61 Opposition/Response to Motion Expert
                  Declaration of Simon J. Wilkie, PH.D. filed byHarry Bass, James Blackwell, Crystal Boykin,
                  Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell. (Related document(s) 61
                  ) (Rifkin, Mark) (Filed on 5/29/2012) (Entered: 05/29/2012)
05/29/2012     64 Declaration of Michael A. Williams, PH.D. in Support of 61 Opposition/Response to Motion
                  Expert Declaration of Michael A. Williams, PH.D. filed byHarry Bass, James Blackwell,
                  Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell. (Related
                  document(s) 61 ) (Rifkin, Mark) (Filed on 5/29/2012) (Entered: 05/29/2012)
06/05/2012     65 REPLY (re 48 MOTION to Compel Arbitration of Claims ) filed byApple Inc.. (Yates,
                  Christopher) (Filed on 6/5/2012) (Entered: 06/05/2012)
06/08/2012     66 MOTION for Leave to File Plaintiffs' Civil L.R. 7-3 Motion For Permission To File A Sur-
                  Reply Brief On Apple Inc.'s Motion To Compel Arbitration [ECF No. 48] filed by Harry Bass,
                  James Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz,
                  Eric Terrell. (Attachments: # 1 Proposed Order [Proposed] Order Granting Plaintiffs' Civil L.R.
                  7-3 Motion For Permission To File A Sur-Reply Brief On Apple Inc.'s Motion To Compel
                  Arbitration [ECF No. 48])(Rickert, Rachele) (Filed on 6/8/2012) (Entered: 06/08/2012)
06/08/2012     67 Declaration of Mark C. Rifkin in Support of 66 MOTION for Leave to File Plaintiffs' Civil L.R.
                  7-3 Motion For Permission To File A Sur-Reply Brief On Apple Inc.'s Motion To Compel
                  Arbitration [ECF No. 48] Declaration of Mark C. Rifkin In Support of Plaintiffs' Civil L.R. 7-3
                  Motion For Permission To File A Sur-Reply Brief On Apple Inc.'s Motion to Compel
                  Arbitration [ECF No. 48] filed byHarry Bass, James Blackwell, Crystal Boykin, Edward W.
                  Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell. (Related document(s) 66 ) (Rickert,
                  Rachele) (Filed on 6/8/2012) (Entered: 06/08/2012)
06/12/2012     68 RESPONSE (re 66 MOTION for Leave to File Plaintiffs' Civil L.R. 7-3 Motion For Permission
                  To File A Sur-Reply Brief On Apple Inc.'s Motion To Compel Arbitration [ECF No. 48] ) filed
                  byApple Inc.. (Yates, Christopher) (Filed on 6/12/2012) (Entered: 06/12/2012)
06/15/2012     69 OBJECTIONS to re 67 Declaration in Support,, 62 Declaration in Support, in connection with
                  Apple's Motion to Compel Arbitration by Apple Inc.. (Yates, Christopher) (Filed on 6/15/2012)
                  (Entered: 06/15/2012)
06/18/2012     70 Minute Entry: Motion Hearing held on 6/18/2012 before Chief Judge James Ware re 48
                  MOTION to Compel; and 37 MOTION to Dismiss. (Date Filed: 6/18/2012). (Court Reporter
                  Jim Yeomans.) (wsn, COURT STAFF) (Date Filed: 6/18/2012) (Entered: 06/18/2012)
06/21/2012     71 Transcript of Proceedings held on 06/18/12, before Judge James Ware. Court
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 206 of 525
                   Reporter/Transcriber James Yeomans, Telephone number (415) 863-5179. Per General Order
                   No. 59 and Judicial Conference policy, this transcript may be viewed only at the Clerks Office
                   public terminal or may be purchased through the Court Reporter/Transcriber until the deadline
                   for the Release of Transcript Restriction.After that date it may be obtained through PACER.
                   Any Notice of Intent to Request Redaction, if required, is due no later than 5 business days
                   from date of this filing. Release of Transcript Restriction set for 9/19/2012. (jjy, COURT
                   STAFF) (Filed on 6/21/2012) (Entered: 06/21/2012)
07/02/2012     72 MOTION for Leave to File Plaintiffs' L.R. 7-3 Motion For Persmission To File A Supplemental
                  Brief On Apple Inc.'s Motion To Dismiss [ECF No. 37] And Motion to Compel Arbitration
                  [ECF No. 48] filed by Harry Bass, James Blackwell, Crystal Boykin, Edward W. Hayter,
                  Robert Pepper, Stephen H. Schwartz, Eric Terrell. (Attachments: # 1 Proposed Order
                  [Proposed] Order Granting Plaintiffs' Civil L.R. 7-3 Motion For Permission To File A
                  Supplemental Brief On Apple Inc.'s Motion to Dismiss [ECF No. 37] And Motion To Compel
                  Arbitration [ECF No. 48])(Rifkin, Mark) (Filed on 7/2/2012) (Entered: 07/02/2012)
07/02/2012     73 Declaration of Mark C. Rifkin in Support of 72 MOTION for Leave to File Plaintiffs' L.R. 7-3
                  Motion For Persmission To File A Supplemental Brief On Apple Inc.'s Motion To Dismiss
                  [ECF No. 37] And Motion to Compel Arbitration [ECF No. 48] filed byHarry Bass, James
                  Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric
                  Terrell. (Related document(s) 72 ) (Rifkin, Mark) (Filed on 7/2/2012) (Entered: 07/02/2012)
07/06/2012     74 RESPONSE (re 72 MOTION for Leave to File Plaintiffs' L.R. 7-3 Motion For Persmission To
                  File A Supplemental Brief On Apple Inc.'s Motion To Dismiss [ECF No. 37] And Motion to
                  Compel Arbitration [ECF No. 48] ) filed byApple Inc.. (Yates, Christopher) (Filed on
                  7/6/2012) (Entered: 07/06/2012)
07/11/2012     75 ORDER by Judge James Ware granting in part and denying in part 37 Motion to Dismiss;
                  denying 48 Motion to Compel; finding as moot 66 Motion for Leave to File; denying 72
                  Motion for Leave to File (jwlc2, COURT STAFF) (Filed on 7/11/2012) (Entered: 07/11/2012)
07/11/2012         Set Deadlines/Hearings: Joint Case Management Statement due by 9/14/2012. Case
                   Management Conference set for 9/24/2012 10:00 AM in Courtroom 9, 19th Floor, San
                   Francisco. (wsn, COURT STAFF) (Filed on 7/11/2012). (Entered: 07/12/2012)
07/23/2012     76 STIPULATION WITH PROPOSED ORDER Extending Plaintiffs' Time To File An Amended
                  Complaint filed by Harry Bass, James Blackwell, Crystal Boykin, Edward W. Hayter, Robert
                  Pepper, Stephen H. Schwartz, Eric Terrell. (Attachments: # 1 Declaration Of Rachele R.
                  Rickert In Support Of Stipulation And [Proposed] Order Extending Plaintiffs' Time To File An
                  Amended Complaint)(Rickert, Rachele) (Filed on 7/23/2012) (Entered: 07/23/2012)
07/25/2012     77 STIPULATION AND ORDER EXTENDING PLAINTIFFS TIME TO FILE AN AMENDED
                  COMPLAINT re 76 STIPULATION WITH PROPOSED ORDER. Signed by Chief Judge
                  James Ware on July 25, 2012. (wsn, COURT STAFF) (Filed on 7/25/2012) (Entered:
                  07/25/2012)
09/06/2012     78 ORDER REASSIGNING CASE. Case reassigned to Judge Hon. Yvonne Gonzalez Rogers for
                  all further proceedings. Judge Hon. James Ware no longer assigned to the case. (cp, COURT
                  STAFF) (Filed on 9/6/2012) (Entered: 09/06/2012)
09/06/2012     79 REASSIGNMENT ORDER OF JUDGE YVONNE GONZALEZ ROGERS. Signed by Judge
                  Yvonne Gonzalez Rogers on 9/6/12. (fs, COURT STAFF) (Filed on 9/6/2012) (Entered:
                  09/13/2012)
09/24/2012     80 JOINT CASE MANAGEMENT STATEMENT filed by Harry Bass, James Blackwell, Crystal
                  Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell, Apple Inc.
                  (Rickert, Rachele) (Filed on 9/24/2012) Modified on 9/25/2012 (cp, COURT STAFF).
                  (Entered: 09/24/2012)
09/28/2012     81 AMENDED CONSOLIDATED CLASS ACTION COMPLAINT; JURY TRIAL against Apple
                  Inc.. Filed byCrystal Boykin, Robert Pepper, Edward W. Hayter, James Blackwell, Harry Bass,
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 207 of 525
                   Eric Terrell, Stephen H. Schwartz. (Rickert, Rachele) (Filed on 9/28/2012) Modified on
                   10/1/2012 (cpS, COURT STAFF). (Entered: 09/28/2012)
10/05/2012     82 STIPULATION Extending Time to Respond to Plaintiffs' Amended Consolidated Class Action
                  Complaint filed by Apple Inc., Robert Pepper. (Huseny, Sadik) (Filed on 10/5/2012) Modified
                  on 10/9/2012 (cjl, COURT STAFF). (Entered: 10/05/2012)
10/18/2012     83 STIPULATION AND ORDER EXTENDING TIME TO RESPOND TO PLAINTIFFS'
                  AMENDED CONSOLIDATED CLASS ACTION COMPLAINT re 82 Stipulation filed by
                  Robert Pepper, Apple Inc. Signed by Judge Yvonne Gonzalez Rogers on 11/18/12. (nah,
                  COURT STAFF) (Filed on 10/18/2012) (Entered: 10/18/2012)
10/25/2012     84 CLERKS NOTICE Initial Case Management Conference set for 12/10/2012 02:00 PM in
                  Courtroom 5, 2nd Floor, Oakland. (Attachments: # 1 Standing Order) (fs, COURT STAFF)
                  (Filed on 10/25/2012) (Entered: 10/25/2012)
10/25/2012     85 CORRECTED CLERKS NOTICE SETTING Initial Case Management Conference set for
                  12/10/2012 02:00 PM in Courtroom 5, 2nd Floor, Oakland. [Corrected to reflect correct case
                  number] (Attachments: # 1 Standing Order) (fs, COURT STAFF) (Filed on 10/25/2012)
                  (Entered: 10/26/2012)
11/01/2012     86 STIPULATION Extending Time to Respond to Plaintiffs' Amended Consolidated Class Action
                  Complaint, filed by Apple Inc., Harry Bass, James Blackwell, Crystal Boykin, Edward W.
                  Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell. (Huseny, Sadik) (Filed on 11/1/2012)
                  Modified on 11/2/2012 (jlm, COURT STAFF). (Entered: 11/01/2012)
11/02/2012     87 MOTION to Relate Case and [Proposed] Order filed by Apple Inc. (Attachments: # 1 Proposed
                  Order)(Yates, Christopher) (Filed on 11/2/2012) Modified on 11/5/2012 (cjl, COURT STAFF).
                  (Entered: 11/02/2012)
11/02/2012     88 MOTION to Dismiss and [Proposed] Order filed by Apple Inc. Motion Hearing set for
                  12/18/2012 02:00 PM before Hon. Yvonne Gonzalez Rogers. Responses due by 11/16/2012.
                  Replies due by 11/26/2012. (Attachments: # 1 Proposed Order)(Wall, Daniel) (Filed on
                  11/2/2012) Modified on 11/5/2012 (cjl, COURT STAFF). (Entered: 11/02/2012)
11/02/2012     89 Request for Judicial Notice re 88 MOTION to Dismiss filed byApple Inc.. (Attachments: # 1
                  Exhibit 1, # 2 Exhibit 2)(Related document(s) 88 ) (Wall, Daniel) (Filed on 11/2/2012)
                  (Entered: 11/02/2012)
11/02/2012     90 CERTIFICATE OF SERVICE by Apple Inc. re 87 MOTION to Relate Case (Yates,
                  Christopher) (Filed on 11/2/2012) (Entered: 11/02/2012)
11/14/2012     91 STIPULATION WITH PROPOSED ORDER Extending Briefing Schedule on Defendant Apple
                  Inc.'s Motion to Dismiss Plaintiffs' Amended Consolidated Complaint [ECF NO. 88] filed by
                  Harry Bass, James Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H.
                  Schwartz, Eric Terrell, Apple Inc. (Attachments: # 1 Declaration of Rachele R. Rickert in
                  Support of Stipulation and [Proposed] Order Extending Briefing Schedule on Defendant Apple
                  Inc.'s Motion to Dismiss Plaintiffs' Amended Consolidated Complaint [ECF NO. 88])(Rickert,
                  Rachele) (Filed on 11/14/2012) Modified on 11/15/2012 (cp, COURT STAFF). (Entered:
                  11/14/2012)
11/15/2012     92 ORDER RELATING CASES C-11-6714-YGR and C-12-5404-JCS. Signed by Judge Yvonne
                  Gonzalez Rogers on 11/15/12. (fs, COURT STAFF) (Filed on 11/15/2012) (Entered:
                  11/15/2012)
11/15/2012     93 ORDER by Judge Yvonne Gonzalez Rogers granting 91 Stipulation Extending Briefing
                  Schedule (fs, COURT STAFF) (Filed on 11/15/2012) (Entered: 11/16/2012)
11/15/2012         Set/Reset Deadlines as to 88 MOTION to Dismiss . Responses due by 12/7/2012. Replies due
                   by 12/21/2012. Motion Hearing set for 1/15/2013 02:00 PM in Courtroom 5, 2nd Floor,
                   Oakland before Hon. Yvonne Gonzalez Rogers. (fs, COURT STAFF) (Filed on 11/15/2012)
                   (Entered: 11/16/2012)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 208 of 525
11/28/2012     94 STIPULATION WITH PROPOSED ORDER CONTINUING CASE MANAGEMENT
                  CONFERENCE filed by Harry Bass, James Blackwell, Crystal Boykin, Edward W. Hayter,
                  Robert Pepper, Stephen H. Schwartz, Eric Terrell, Apple Inc. (Rickert, Rachele) (Filed on
                  11/28/2012) Modified on 11/29/2012 (cpS, COURT STAFF). (Entered: 11/28/2012)
11/28/2012     95 Declaration of RACHELE R. RICKERT in Support of 94 STIPULATION WITH PROPOSED
                  ORDER CONTINUING CASE MANAGEMENT CONFERENCE filed byHarry Bass, James
                  Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric
                  Terrell. (Related document(s) 94 ) (Rickert, Rachele) (Filed on 11/28/2012) (Entered:
                  11/28/2012)
12/03/2012     96 JOINT CASE MANAGEMENT STATEMENT filed by Harry Bass, James Blackwell, Crystal
                  Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell, Apple Inc.
                  (Rickert, Rachele) (Filed on 12/3/2012) Modified on 12/4/2012 (cpS, COURT STAFF).
                  (Entered: 12/03/2012)
12/03/2012     97 ORDER DENYING STIPULATION TO CONTINUE CASE MANAGEMENT
                  CONFERENCE by Judge Yvonne Gonzalez Rogers denying (94) Stipulation in case 4:11-cv-
                  06714-YGR; denying (8) Stipulation in case 4:12-cv-05404-YGR (fs, COURT STAFF) (Filed
                  on 12/3/2012) (Entered: 12/04/2012)
12/06/2012     98 JOINT CASE MANAGEMENT STATEMENT (Amended) filed by Harry Bass, James
                  Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric
                  Terrell, Apple Inc. (Rickert, Rachele) (Filed on 12/6/2012) Modified on 12/7/2012 (cp, COURT
                  STAFF). (Entered: 12/06/2012)
12/07/2012     99 RESPONSE (re 88 MOTION to Dismiss ) PLAINTIFFS MEMORANDUM OF POINTS AND
                  AUTHORITIES IN OPPOSITION TO DEFENDANT APPLES MOTION TO DISMISS THE
                  AMENDED CONSOLIDATED COMPLAINT filed byHarry Bass, James Blackwell, Crystal
                  Boykin, Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell. (Schmidt,
                  Alexander) (Filed on 12/7/2012) (Entered: 12/07/2012)
12/07/2012    100 Declaration of Michael Liskow in Support of 99 Opposition/Response to Motion, filed byHarry
                  Bass, James Blackwell, Crystal Boykin, Edward W. Hayter, Robert Pepper, Stephen H.
                  Schwartz, Eric Terrell. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
                  D, # 5 Exhibit E)(Related document(s) 99 ) (Liskow, Michael) (Filed on 12/7/2012) (Entered:
                  12/07/2012)
12/10/2012    101 Minute Entry: Initial Case Management Conference held on 12/10/2012 before Yvonne
                  Gonzalez Rogers (Date Filed: 12/10/2012). Further Case Management Conference set for
                  12/17/2012 02:00 PM in Courtroom 5, 2nd Floor, Oakland. (Court Reporter Raynee Mercado.)
                  (fs, COURT STAFF) (Date Filed: 12/10/2012) (Entered: 12/10/2012)
12/17/2012          CLERKS NOTICE : THE 12/17/12 AT 2:00PM CASE MANAGEMENT CONFERENCES IN
                    CASE C-11-6714-YGR AND CASE C-12-5404-YGR ARE VACATED.

                    (This is a text only docket entry, there is no document associated with this notice.)

                    (fs, COURT STAFF) (Filed on 12/17/2012) (Entered: 12/17/2012)
12/18/2012    102 Transcript of Proceedings held on December 10, 2012, before Judge Yvonne Gonzalez Rogers.
                  Court Reporter Raynee H. Mercado, CSR, Telephone number 510-451-7530,
                  raynee_mercado@cand.uscourts.gov, rayneeh@hotmail.com. Per General Order No. 59 and
                  Judicial Conference policy, this transcript may be viewed only at the Clerks Office public
                  terminal or may be purchased through the Court Reporter until the deadline for the Release of
                  Transcript Restriction.After that date it may be obtained through PACER. Any Notice of Intent
                  to Request Redaction, if required, is due no later than 5 business days from date of this filing.
                  Redaction Request due 1/8/2013. Redacted Transcript Deadline set for 1/18/2013. Release of
                  Transcript Restriction set for 3/18/2013. (rhm) (Filed on 12/18/2012) (Entered: 12/18/2012)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 209 of 525
12/21/2012    103 REPLY (re 88 MOTION to Dismiss ) filed byApple Inc.. (Huseny, Sadik) (Filed on
                  12/21/2012) (Entered: 12/21/2012)
01/07/2013          CLERKS NOTICE CONTINUING HEARING ON DEFENDANT APPLE'S MOTION TO
                    DISMISS PLAINTIFF'S AMENDED CONSOLIDATED COMPLAINT [Dkt. No. 88] Motion
                    Hearing set for 1/15/2013 is VACATED AND RESET to Tuesday 2/12/2013 02:00 PM in
                    Courtroom 5, 2nd Floor, Oakland before Hon. Yvonne Gonzalez Rogers.

                    (This is a text only docket entry, there is no document associated with this notice.)

                    (fs, COURT STAFF) (Filed on 1/7/2013) (Entered: 01/07/2013)
01/07/2013          Set/Reset Deadlines as to 88 MOTION to Dismiss . Motion Hearing set for 2/12/2013 02:00
                    PM in Courtroom 5, 2nd Floor, Oakland before Hon. Yvonne Gonzalez Rogers. (fs, COURT
                    STAFF) (Filed on 1/7/2013) (Entered: 01/07/2013)
01/14/2013    104 STIPULATION WITH PROPOSED ORDER To Continue Hearing on Defendant's Motion to
                  Dismiss filed by Apple Inc., Robert Pepper, et al. (Huseny, Sadik) (Filed on 1/14/2013)
                  Modified on 1/15/2013 (cpS, COURT STAFF). (Entered: 01/14/2013)
01/24/2013    105 ORDER by Judge Yvonne Gonzalez Rogers granting 104 Stipulation to Continue Hearing on
                  Defendant's Motion to Dismiss (fs, COURT STAFF) (Filed on 1/24/2013) (Entered:
                  01/24/2013)
01/24/2013          Set/Reset Deadlines as to 88 MOTION to Dismiss . Motion Hearing set for 3/5/2013 02:00 PM
                    in Courtroom 5, 2nd Floor, Oakland before Hon. Yvonne Gonzalez Rogers. (fs, COURT
                    STAFF) (Filed on 1/24/2013) (Entered: 01/24/2013)
03/05/2013    106 Minute Entry: Motion Hearing held and submitted on 3/5/2013 before Yvonne Gonzalez
                  Rogers (Date Filed: 3/5/2013) re 88 MOTION to Dismiss filed by Apple Inc.. (Court Reporter
                  Raynee Mercado.) (fs, COURT STAFF) (Date Filed: 3/5/2013) (Entered: 03/13/2013)
04/03/2013    107 Transcript of Proceedings held on March 5, 2013, before Judge Yvonne Gonzalez Rogers.
                  Court Reporter Raynee H. Mercado, CSR, Telephone number 510-451-7530,
                  rayneeh@hotmail.com, raynee_mercado@cand.uscourts.gov. Per General Order No. 59 and
                  Judicial Conference policy, this transcript may be viewed only at the Clerks Office public
                  terminal or may be purchased through the Court Reporter until the deadline for the Release of
                  Transcript Restriction.After that date it may be obtained through PACER. Any Notice of Intent
                  to Request Redaction, if required, is due no later than 5 business days from date of this filing.
                  Release of Transcript Restriction set for 7/2/2013. (rhm) (Filed on 4/3/2013) (Entered:
                  04/03/2013)
08/15/2013    108 ORDER by Judge Yvonne Gonzalez Rogers granting 88 Motion to Dismiss Plaintiffs'
                  Amended Consolidated Complaint with Leave to Amend. (fs, COURT STAFF) (Filed on
                  8/15/2013) (Entered: 08/15/2013)
08/15/2013          Set/Reset Hearing per the 108 Order on Motion to Dismiss. Case Management Conference set
                    for Monday, 11/4/2013 02:00 PM in Courtroom 5, 2nd Floor, Oakland. (fs, COURT STAFF)
                    (Filed on 8/15/2013) (Entered: 08/15/2013)
08/28/2013    109 STIPULATION WITH PROPOSED ORDER Extending Time to Respond to Plaintiffs' Second
                  Amended Consolidated Class Action Complaint filed by Apple Inc., Robert Pepper, et al.
                  (Yates, Christopher) (Filed on 8/28/2013) Modified on 8/29/2013 (cpS, COURT STAFF).
                  (Entered: 08/28/2013)
08/29/2013    110 ORDER by Judge Yvonne Gonzalez Rogers DENYING 109 Stipulation (fs, COURT
                  STAFF) (Filed on 8/29/2013) (Entered: 08/29/2013)
09/05/2013    111 AMENDED COMPLAINT CONSOLIDATED CLASS ACTION COMPLAINT (SECOND);
                  Jury Demand against Robert Pepper, Edward W. Hayter, Eric Terrell, Stephen H. Schwartz.
                  Filed byRobert Pepper, Edward W. Hayter, Eric Terrell, Stephen H. Schwartz. (Rickert,
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 210 of 525
                   Rachele) (Filed on 9/5/2013) Modified on 9/6/2013 (cpS, COURT STAFF). (Entered:
                   09/05/2013)
09/10/2013    112 MOTION for Extension of Time to File Answer filed by Apple Inc.. (Attachments: # 1
                  Declaration of Sadik Huseny, # 2 Proposed Order)(Huseny, Sadik) (Filed on 9/10/2013)
                  (Entered: 09/10/2013)
09/10/2013    113 RESPONSE (re 112 MOTION for Extension of Time to File Answer ) filed byEdward W.
                  Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell. (Attachments: # 1 Declaration of
                  Alexander H. Schmidt In Support of Plaintiffs' Response to Defendant's Administrative Motion
                  To Enlarge Time To Respond To Second Amended Complaint)(Schmidt, Alexander) (Filed on
                  9/10/2013) (Entered: 09/10/2013)
09/11/2013    114 ORDER by Judge Yvonne Gonzalez Rogers granting 112 Motion for Extension of Time to
                  Answer to 9/30/2013. (fs, COURT STAFF) (Filed on 9/11/2013) (Entered: 09/11/2013)
09/30/2013    115 MOTION to Dismiss Plaintiffs' Second Amended Complaint filed by Apple Inc.. Motion
                  Hearing set for 11/5/2013 02:00 PM in Courtroom 5, 2nd Floor, Oakland before Hon. Yvonne
                  Gonzalez Rogers. Responses due by 10/15/2013. Replies due by 10/22/2013. (Attachments: # 1
                  Proposed Order)(Wall, Daniel) (Filed on 9/30/2013) (Entered: 09/30/2013)
10/15/2013    116 RESPONSE (re 115 MOTION to Dismiss Plaintiffs' Second Amended Complaint )
                  Memorandum of Points and Authorities In Opposition to Defendant Apple's Motion to Dismiss
                  Plaintiffs' Second Amended Consolidated Complaint filed byEdward W. Hayter, Robert Pepper,
                  Stephen H. Schwartz, Eric Terrell. (Attachments: # 1 Proposed Order Denying Defendant
                  Apple's Motion to Dismiss Plaintiff's Second Amended Complaint)(Schmidt, Alexander) (Filed
                  on 10/15/2013) (Entered: 10/15/2013)
10/21/2013    117 CLERKS NOTICE CHANGING TIME OF HEARING ON NOVEMBER 5, 2013. Set/Reset
                  Deadlines as to 115 MOTION to Dismiss Plaintiffs' Second Amended Complaint. Motion
                  Hearing set for 11/5/2013 WILL BE HELD AT 10:00 AM (Instead of at 2:00PM) in Courtroom
                  5, 2nd Floor, Oakland before Hon. Yvonne Gonzalez Rogers.

                   (This is a text only docket entry, there is no document associated with this notice.)

                   (fs, COURT STAFF) (Filed on 10/21/2013) (Entered: 10/21/2013)
10/22/2013    118 REPLY (re 115 MOTION to Dismiss Plaintiffs' Second Amended Complaint ) filed byApple
                  Inc.. (Wall, Daniel) (Filed on 10/22/2013) (Entered: 10/22/2013)
10/28/2013    119 JOINT CASE MANAGEMENT STATEMENT filed by Apple Inc., Edward W. Hayter, Robert
                  Pepper, Stephen H. Schwartz, Eric Terrell. (Rickert, Rachele) (Filed on 10/28/2013) Modified
                  on 10/29/2013 (cpS, COURT STAFF). (Entered: 10/28/2013)
10/30/2013    120 CLERKS NOTICE CONTINUING CASE MANAGEMENT CONFERENCE. Case
                  Management Conference set for 11/4/2013 is CONTINUED to Monday, 12/16/2013 02:00 PM
                  in Courtroom 5, 2nd Floor, Oakland.

                   (This is a text only docket entry, there is no document associated with this notice.)

                   (fs, COURT STAFF) (Filed on 10/30/2013) (Entered: 10/30/2013)
11/07/2013    121 Minute Entry: Motion Hearing held and submitted on 11/5/2013 before Yvonne Gonzalez
                  Rogers (Date Filed: 11/7/2013) re 115 MOTION to Dismiss Plaintiffs' Second Amended
                  Complaint filed by Apple Inc.. (Court Reporter Raynee Mercado.) (fs, COURT STAFF) (Date
                  Filed: 11/7/2013) (Entered: 11/07/2013)
11/07/2013    122 TRANSCRIPT ORDER by Apple Inc. for Court Reporter Raynee Mercado. (Wall, Daniel)
                  (Filed on 11/7/2013) (Entered: 11/07/2013)
11/25/2013    123 Transcript of Proceedings held on November 5, 2013, before Judge Yvonne Gonzalez Rogers.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 211 of 525
                   Court Reporter Raynee H. Mercado, CSR, Telephone number 510-451-7530,
                   cacsr8258@gmail.com, raynee_mercado@cand.uscourts.gov. Per General Order No. 59 and
                   Judicial Conference policy, this transcript may be viewed only at the Clerks Office public
                   terminal or may be purchased through the Court Reporter until the deadline for the Release of
                   Transcript Restriction.After that date it may be obtained through PACER. Any Notice of Intent
                   to Request Redaction, if required, is due no later than 5 business days from date of this filing.
                   Release of Transcript Restriction set for 2/24/2014. (Related document(s) 122 ) (rhm) (Filed on
                   11/25/2013) (Entered: 11/25/2013)
12/02/2013    124 ORDER by Judge Yvonne Gonzalez Rogers granting 115 Motion to Dismiss Plaintiff's
                  Second Amended Complaint with Prejudice. (fs, COURT STAFF) (Filed on 12/2/2013)
                  (Entered: 12/02/2013)
12/04/2013    125 TRANSCRIPT ORDER by Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric
                  Terrell for Court Reporter Raynee Mercado. (Rickert, Rachele) (Filed on 12/4/2013) (Entered:
                  12/04/2013)
12/30/2013    126 Proposed Judgment by Apple Inc. (Yates, Christopher) (Filed on 12/30/2013) Modified on
                  12/31/2013 (kcS, COURT STAFF). (Entered: 12/30/2013)
12/31/2013    127 NOTICE OF APPEAL to the 9th CCA Edward W. Hayter, Robert Pepper, Stephen H.
                  Schwartz, Eric Terrell. Appeal of Order on Motion to Dismiss 124 (Appeal fee of $505 receipt
                  number 0971-8263870 paid.) (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Rickert, Rachele)
                  (Filed on 12/31/2013) (Entered: 12/31/2013)
01/02/2014    128 USCA Case Number 14-15000 for 127 Notice of Appeal, filed by Stephen H. Schwartz, Robert
                  Pepper, Eric Terrell, Edward W. Hayter. (cjl, COURT STAFF) (Filed on 1/2/2014) (Entered:
                  01/02/2014)
01/07/2014    129 JUDGMENT. Signed by Judge Yvonne Gonzalez Rogers on 1/7/2014. (fs, COURT
                  STAFF) (Filed on 1/7/2014) (Entered: 01/07/2014)
01/30/2014    130 Transcript Designation Form for proceedings held on 11/05/13, 03/05/13, 12/10/12, 06/18/12
                  before Judge Yvonne Gonzalez-Rogers, James Ware, (Attachments: # 1 Certificate/Proof of
                  Service)(Rickert, Rachele) (Filed on 1/30/2014) (Entered: 01/30/2014)
01/12/2017    131 Opinion of USCA as to 127 Notice of Appeal, filed by Stephen H. Schwartz, Robert Pepper,
                  Eric Terrell, Edward W. Hayter. REVERSED AND REMANDED. (cjlS, COURT STAFF)
                  (Filed on 1/12/2017) Modified on 1/13/2017 (vlkS, COURT STAFF). (Entered: 01/12/2017)
05/12/2017    132 MANDATE of USCA as to 127 Notice of Appeal, filed by Stephen H. Schwartz, Robert
                  Pepper, Eric Terrell, Edward W. Hayter (cpS, COURT STAFF) (Filed on 5/12/2017) (Entered:
                  05/17/2017)
08/07/2017    133 USCA Case Number 17-204 US Supreme Court (petition for a writ of certiorari) (cjlS, COURT
                  STAFF) (Filed on 8/7/2017) Modified on 6/21/2018 (cpS, COURT STAFF). (Entered:
                  08/08/2017)
05/09/2018    134 NOTICE of filing to provide the Court with an update regarding Apples petition for a writ of
                  certiorari to the Supreme Court by Apple Inc. (Attachments: # 1 Exhibit A)(Huseny, Sadik)
                  (Filed on 5/9/2018) Modified on 5/9/2018 (cpS, COURT STAFF). (Entered: 05/09/2018)
06/18/2018    135 ORDER of U.S. Supreme Court: Granting petition for a writ of certiorari as to 133 USCA Case
                  Number 17-204. (cpS, COURT STAFF) (Filed on 6/18/2018) (Entered: 06/21/2018)
09/04/2018    136 NOTICE of Change of Address by Michael Milton Liskow (Liskow, Michael) (Filed on
                  9/4/2018) Modified on 9/5/2018 (cpS, COURT STAFF). (Entered: 09/04/2018)
09/06/2018    137 NOTICE of Filing of Opening and Amicus Briefs with the U.S. Supreme Court by Apple Inc.
                  (Attachments: # 1 Exhibit A)(Huseny, Sadik) (Filed on 9/6/2018) Modified on 9/7/2018 (cjlS,
                  COURT STAFF). (Entered: 09/06/2018)
01/30/2019    138 NOTICE of Withdrawal by Attorneys Francis M. Gregorek and Alexander Schmidt by Edward
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 212 of 525
                   W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell (Byrd, Rachele) (Filed on
                   1/30/2019) Modified on 1/31/2019 (cpS, COURT STAFF). (Entered: 01/30/2019)
01/30/2019    139 NOTICE of Change of Address by Rachele R. Byrd (Byrd, Rachele) (Filed on 1/30/2019)
                  (Entered: 01/30/2019)
05/13/2019    140 U.S. Supreme Court Notice of Opinion. (jmlS, COURT STAFF) (Filed on 5/13/2019) (Entered:
                  05/15/2019)
05/13/2019    141 U.S. Supreme Court Opinion. (jmlS, COURT STAFF) (Filed on 5/13/2019) (Entered:
                  05/15/2019)
05/23/2019    142 Received Document From Rudolf J. Friederich. (Attachments: # 1 Envelope)(jmlS, COURT
                  STAFF) (Filed on 5/23/2019) (Entered: 05/28/2019)
06/07/2019    143 MOTION to Relate Case Administrative Motion to Consider Whether Cases Should Be Related
                  Pursuant to Civil L.R. 3-12 filed by Harry Bass, James Blackwell, Crystal Boykin, Edward W.
                  Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell. (Attachments: # 1 Declaration of
                  Rachele R. Byrd, # 2 Proposed Order, # 3 Certificate/Proof of Service)(Byrd, Rachele) (Filed
                  on 6/7/2019) (Entered: 06/07/2019)
06/11/2019    144 OPPOSITION/RESPONSE (re 143 MOTION to Relate Case Administrative Motion to
                  Consider Whether Cases Should Be Related Pursuant to Civil L.R. 3-12 ) filed byApple Inc..
                  (Attachments: # 1 Certificate of Service)(Huseny, Sadik) (Filed on 6/11/2019) (Entered:
                  06/11/2019)
06/12/2019    145 RELATED CASE ORDER by Judge Yvonne Gonzalez Rogers granting 143 Motion to
                  Relate Case. The Court finds that Cases 11-cv-06714 YGR and 19-cv-2852 WHA are
                  related.(dtmS, COURT STAFF) (Filed on 6/12/2019) (Entered: 06/12/2019)
06/17/2019    146 U.S. Supreme Court JUDGMENT affirmed as to 127 Notice of Appeal, filed by Stephen H.
                  Schwartz, Robert Pepper, Eric Terrell, Edward W. Hayter (jmlS, COURT STAFF) (Filed on
                  6/17/2019) (Entered: 06/20/2019)
06/21/2019    147 NOTICE of Appearance by Daniel Glen Swanson (Swanson, Daniel) (Filed on 6/21/2019)
                  (Entered: 06/21/2019)
06/21/2019    148 NOTICE of Appearance by Daniel Glen Swanson Notice of Appearance by Richard J. Doren
                  (Swanson, Daniel) (Filed on 6/21/2019) (Entered: 06/21/2019)
06/21/2019    149 NOTICE of Appearance by Daniel Glen Swanson Notice of Appearance by Theodore J.
                  Boutrous, Jr. (Swanson, Daniel) (Filed on 6/21/2019) (Entered: 06/21/2019)
06/21/2019    150 MOTION to Relate Case filed by Apple Inc.. (Attachments: # 1 Declaration of Daniel G.
                  Swanson in Support of Administrative Motion to Consider Whether Cases Should be Related
                  Pursuant to Civil L.R. 3-12, # 2 Exhibit A to the Declaration of Daniel G. Swanson, # 3 Exhibit
                  B to the Declaration of Daniel G. Swanson, # 4 Proposed Order Granting Administrative
                  Motion to Consider Whether Cases Should be Realted Pursuant to Civil L.R. 3-12)(Swanson,
                  Daniel) (Filed on 6/21/2019) (Entered: 06/21/2019)
06/25/2019    151 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                  13465834.) filed by Apple Inc.. (Richman, Cynthia) (Filed on 6/25/2019) (Entered:
                  06/25/2019)
06/25/2019    152 OPPOSITION/RESPONSE (re 150 MOTION to Relate Case ) Cameron Plaintiffs'
                  Memorandum in Opposition to Defendant Apple, Inc.'s Administrative Motion to Consider
                  Whether Cases Should Be Related Pursuant to Civ. L.R. 3-12 filed byDonald R. Cameron, Pure
                  Sweat Basketball, Inc.. (Attachments: # 1 Proposed Order)(Berman, Steve) (Filed on
                  6/25/2019) (Entered: 06/25/2019)
06/26/2019    153 OPPOSITION/RESPONSE (re 150 MOTION to Relate Case ) Plaintiffs' Response to
                  Defendant Apple Inc.'s Administrative Motion to Consider Whether Cases Should be Related
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 213 of 525
                   Pursuant to Civil L.R. 3-12 filed byEdward W. Hayter, Robert Pepper, Stephen H. Schwartz,
                   Eric Terrell. (Rifkin, Mark) (Filed on 6/26/2019) (Entered: 06/26/2019)
06/26/2019    154 NOTICE of Appearance by Melissa Phan (Phan, Melissa) (Filed on 6/26/2019) (Entered:
                  06/26/2019)
06/27/2019    155 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                  13473246.) filed by Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell.
                  (Attachments: # 1 Certificate of Good Standing)(Guiney, Matthew) (Filed on 6/27/2019)
                  (Entered: 06/27/2019)
06/27/2019    156 ORDER ALLOWING ADDITIONAL SUBMISSIONS REGARDING PENDING
                  MOTION TO RELATE re 150 MOTION to Relate Case filed by Apple Inc. Parties may
                  file a supplemental brief by 4:00 PM on Monday, July 8, 2019, not to exceed five pages.
                  Signed by Judge Yvonne Gonzalez Rogers on 6/27/2019. (fsS, COURT STAFF) (Filed on
                  6/27/2019) (Entered: 06/27/2019)
06/27/2019    157 ORDER by Judge Yvonne Gonzalez Rogers granting 155 Motion for Pro Hac Vice as to
                  Matthew M. Guiney. (fs, COURT STAFF) (Filed on 6/27/2019) (Entered: 06/27/2019)
06/27/2019    158 ORDER by Judge Yvonne Gonzalez Rogers granting 151 Motion for Pro Hac Vice as to
                  Cynthia Richman. (fs, COURT STAFF) (Filed on 6/27/2019) (Entered: 06/27/2019)
07/08/2019    159 Supplemental Brief re 150 MOTION to Relate Case Plaintiffs' Supplemental Response
                  Regarding Defendant Apple Inc.'s Administrative Motion to Consider Whether Cases Should
                  Be Related Pursuant to Civil L.R. 3-12 filed byEdward W. Hayter, Robert Pepper, Stephen H.
                  Schwartz, Eric Terrell. (Related document(s) 150 ) (Rifkin, Mark) (Filed on 7/8/2019)
                  (Entered: 07/08/2019)
07/08/2019    160 Supplemental Brief re 150 MOTION to Relate Case Defendant Apple Inc.'s Supplemental Brief
                  in Support of Its Administrative Motion to Consider Whether Cases Should Be Related
                  Pursuant to Civil L.R. 3-12 filed byApple Inc.. (Related document(s) 150 ) (Swanson, Daniel)
                  (Filed on 7/8/2019) (Entered: 07/08/2019)
07/08/2019    161 Supplemental Brief re 156 Order, Cameron Plaintiffs' Supplemental Opposition to Apple Inc.'s
                  Motion to Relate Cases filed byDonald R. Cameron. (Related document(s) 156 ) (Berman,
                  Steve) (Filed on 7/8/2019) (Entered: 07/08/2019)
07/16/2019    162 ORDER of USCA Remanding case to United States District Court as to 135 USCA Order
                  (jmlS, COURT STAFF) (Filed on 7/16/2019) (Entered: 07/16/2019)
07/22/2019    163 MOTION to Relate Case filed by Apple Inc.. (Attachments: # 1 Declaration Declaration of
                  Daniel G. Swanson in Support of Apple's Administrative Motion to Consider Whether Cases
                  Should Be Related Pursuant to Civil L.R. 3-12, # 2 Exhibit Exhibit A to the Declaration of
                  Daniel G. Swanson, # 3 Proposed Order Proposed Order Granting Administrative Motion to
                  Consider Whether Cases Should Be Related Pursuant to Civil L.R. 3-12)(Swanson, Daniel)
                  (Filed on 7/22/2019) (Entered: 07/22/2019)
07/26/2019    164 OPPOSITION/RESPONSE (re 163 MOTION to Relate Case ) Plaintiffs' Response to
                  Defendant Apple Inc.'s Administrative Motion to Consider Whether Cases Should Be Related
                  Pursuant to Civil L.R. 3-12 filed byEdward W. Hayter, Robert Pepper, Stephen H. Schwartz,
                  Eric Terrell. (Rifkin, Mark) (Filed on 7/26/2019) (Entered: 07/26/2019)
07/26/2019    165 OPPOSITION/RESPONSE (re 163 MOTION to Relate Case ) filed byBarry Sermons.
                  (Attachments: # 1 Proposed Order Denying Administrative Motion to Relate)(Saveri, Richard)
                  (Filed on 7/26/2019) (Entered: 07/26/2019)
07/30/2019    166 ANSWER to Second Amended Consolidated Class Action Complaint with Jury Demand by
                  Apple Inc.. (Richman, Cynthia) (Filed on 7/30/2019) Modified on 7/31/2019 (jmlS, COURT
                  STAFF). (Entered: 07/30/2019)
08/22/2019    167 MANDATE of USCA as to 127 Notice of Appeal, filed by Stephen H. Schwartz, Robert
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 214 of 525
                   Pepper, Eric Terrell, Edward W. Hayter. (cjlS, COURT STAFF) (Filed on 8/22/2019) (Entered:
                   08/22/2019)
08/22/2019    168 ORDER GRANTING ADMINISTRATIVE MOTIONS TO RELATE CASES by Judge
                  Yvonne Gonzalez Rogers granting 150 Motion to Relate Cases 4:11-cv-6714-YGR and 19-
                  cv-3074-WHA; granting 163 Motion to Relate Cases 4:11-cv-6714-YGR and 19-cv-3796-
                  WHA. Case Management Statement due by 9/6/2019. Initial Case Management
                  Conference in all cases is specially set for Friday, 9/13/2019 09:00 AM before Hon. Judge
                  Yvonne Gonzalez Rogers in Oakland, Courtroom 1, 4th Floor. (fs, COURT STAFF) (Filed
                  on 8/22/2019) (Entered: 08/22/2019)
08/30/2019    169 STIPULATION WITH PROPOSED ORDER Continuing Case Management Conference filed
                  by Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell, Barry Semons, et al.
                  (Attachments: # 1 Declaration of Mark C. Rifkin in Support of Stipulation and [Proposed]
                  Order Continuing Case Management Conference)(Rifkin, Mark) (Filed on 8/30/2019) Modified
                  on 8/30/2019 (cpS, COURT STAFF). (Entered: 08/30/2019)
09/05/2019    170 ORDER CONTINUING CASE MANAGEMENT CONFERENCE by Judge Yvonne
                  Gonzalez Rogers; granting (169) Stipulation in case 4:11-cv-06714-YGR; granting (24)
                  Stipulation in case 4:19-cv-02852-YGR; granting (45) Stipulation in case 4:19-cv-03074-
                  YGR; granting (38) Stipulation in case 4:19-cv-03796-YGR. The Case Management
                  Conference is continued from 9/13/2019 to 10/7/2019 at 2:00 p.m.; the parties in each
                  related action shall file a joint CMC statement no later than 9/30/2019; the parties in each
                  related action shall file their ADR Certifications by 9/16/2019. (fs, COURT STAFF) (Filed
                  on 9/5/2019) (Entered: 09/05/2019)
09/05/2019         Set Deadlines/Hearings: Case Management Statement due by 9/30/2019. Further Case
                   Management Conference set for 10/7/2019 02:00 PM in Oakland, Courtroom 1, 4th Floor. (fs,
                   COURT STAFF) (Filed on 9/5/2019) (Entered: 09/05/2019)
09/05/2019    171 NOTICE of Appearance by Brittany Nicole DeJong (DeJong, Brittany) (Filed on 9/5/2019)
                  (Entered: 09/05/2019)
09/16/2019    172 NOTICE of Change of Address by Michael Milton Liskow (Liskow, Michael) (Filed on
                  9/16/2019) (Entered: 09/16/2019)
09/16/2019    173 ADR Certification (ADR L.R. 3-5 b) of discussion of ADR options ADR Certification by
                  Parties and Counsel (Richman, Cynthia) (Filed on 9/16/2019) (Entered: 09/16/2019)
09/30/2019    174 Joint CASE MANAGEMENT STATEMENT filed by Edward W. Hayter, Robert Pepper,
                  Stephen H. Schwartz, Eric Terrell and Apple, Inc.. (Byrd, Rachele) (Filed on 9/30/2019)
                  Modified on 10/1/2019 (jmlS, COURT STAFF). (Entered: 09/30/2019)
10/02/2019    175 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                  13757598.) filed by Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell.
                  (Attachments: # 1 Certificate of Good Standing)(Frederick, David) (Filed on 10/2/2019)
                  (Entered: 10/02/2019)
10/04/2019    176 ORDER by Judge Yvonne Gonzalez Rogers granting 175 Motion for Pro Hac Vice as to
                  David C. Frederick. (fs, COURT STAFF) (Filed on 10/4/2019) (Entered: 10/04/2019)
10/04/2019    177 STIPULATION WITH PROPOSED ORDER Consolidating Related Consumer Cases for All
                  Purposes filed by Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell and
                  Apple, Inc. (Byrd, Rachele) (Filed on 10/4/2019) Modified on 10/7/2019 (jmlS, COURT
                  STAFF). (Entered: 10/04/2019)
10/07/2019    178 Minute EntryFurther Case Management Conference held on 10/7/2019.CASE
                  REFERRED to Magistrate Judge Thomas Hixson for Discovery. Case referred to Private
                  ADR: Private Mediation to be completed by 5/1/2020. Class Certification Motion due by
                  9/30/2020. Responses due by 12/7/2020. Replies due by 1/8/2021. Class Certification
                  Motion Hearing set for Monday, 2/1/2021 at specially set time of 10:00 AM in Oakland,
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 215 of 525
                    Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers. Joint Statement re name
                    of private mediator due by 11/1/2019. Compliance hearing re name of private mediator is
                    set for Friday, 11/18/2019 09:01 AM in Oakland, Courtroom 1, 4th Floor before Judge
                    Yvonne Gonzalez Rogers. Further Case Management Conference set for 1/13/2020 01:30
                    PM in Oakland, Courtroom 1, 4th Floor. Case Management Statement due by 1/6/2020.
                    Jury Selection set for 3/7/2022 08:30 AM in Oakland, Courtroom 1, 4th Floor before
                    Judge Yvonne Gonzalez Rogers. Jury Trial set for 3/7/2022 08:30 AM in Oakland,
                    Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers. Rogers. Joint Pretrial
                    Conference Statement filed by 2/4/2022. Pretrial Conference set for Friday, 2/18/2022
                    09:00 AM in Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers.
                    Compliance hearing re pretrial preparation is set for Friday, 1/28/2022 09:01 AM in
                    Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers. Joint Statement
                    filed by 1/21/2022Total Time in Court: 28 minutes. Court Reporter: Pam Hebel. (fs,
                    COURT STAFF) (Date Filed: 10/7/2019) (Entered: 10/09/2019)
10/07/2019          CASE REFERRED to Magistrate Judge Thomas S. Hixson for Discovery (ahm, COURT
                    STAFF) (Filed on 10/7/2019) (Entered: 10/11/2019)
10/09/2019    179 TRANSCRIPT ORDER for proceedings held on 10/7/2019 before Judge Yvonne Gonzalez
                  Rogers by Apple Inc., for Court Reporter Pam Batalo. (Richman, Cynthia) (Filed on 10/9/2019)
                  (Entered: 10/09/2019)
10/10/2019    180 TRANSCRIPT ORDER for proceedings held on 10/7/2019 before Judge Yvonne Gonzalez
                  Rogers by Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell, for Court
                  Reporter Pam Batalo. (Byrd, Rachele) (Filed on 10/10/2019) (Entered: 10/10/2019)
10/10/2019    181 Discovery Order re 178 Case Management Conference - Case Referred to Magistrate
                  Judge for Discovery. Signed by Magistrate Judge Thomas S. Hixson on 10/10/2019.

                    (Attachments: # 1 Standing Order re Discovery)

                    (rmm2S, COURT STAFF) (Filed on 10/10/2019) (Entered: 10/10/2019)
10/16/2019    182 Transcript of Proceedings held on 10/07/19, before Judge Gonzalez Rogers. Court Reporter
                  Pamela Batalo Hebel, telephone number 626-688-7509; pamela_batalo-
                  hebel@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy, this
                  transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. (Re (179 in
                  4:11-cv-06714-YGR) Transcript Order ) Redaction Request due 11/6/2019. Redacted
                  Transcript Deadline set for 11/18/2019. Release of Transcript Restriction set for 1/14/2020.
                  (Batalo, Pam) (Filed on 10/16/2019) (Entered: 10/16/2019)
10/29/2019    183 ORDER [*AS MODIFIED BY THE COURT*] by Judge Yvonne Gonzalez Rogers
                  granting (177) Stipulation CONSOLIDATING Related Consumer Cases for all Purposes
                  in case 4:11-cv-06714-YGR; granting (30) Stipulation CONSOLIDATING Related
                  Consumer Cases for All Purposes in case 4:19-cv-02852-YGR.

                    The Clerk of the Court is directed to administratively close the Lawrence action, Case No.
                    4:19-cv-2852-YGR. ALL FUTURE FILING WILL BE MADE IN THE PEPPER
                    ACTION, Case No. 4:11-cv-06714-YGR.

                    (fs, COURT STAFF) (Filed on 10/29/2019) (Entered: 10/29/2019)
11/01/2019    184 Joint Statement Regarding Mediation by Edward W. Hayter, Robert Pepper, Stephen H.
                  Schwartz, Eric Terrell. (Byrd, Rachele) (Filed on 11/1/2019) Modified on 11/4/2019 (cpS,
                  COURT STAFF). (Entered: 11/01/2019)
11/05/2019    185 CLERK'S NOTICE VACATING COMPLIANCE HEARING regarding name of Mediator. In
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 216 of 525
                    light of the filing at Dkt. no. 184, the Monday, November 18, 2019 at 9:01 AM Compliance
                    hearing is VACATED.

                    The Friday, 11/8/2019 at 9:01am Compliance date is also VACATED.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (fs, COURT STAFF) (Filed on 11/5/2019) (Entered: 11/05/2019)
11/07/2019    186 MOTION for leave to appear in Pro Hac Vice Veronica S. Lewis ( Filing fee $ 310, receipt
                  number 0971-13866526.) filed by Apple Inc.. (Lewis, Veronica) (Filed on 11/7/2019) Modified
                  on 11/8/2019 (cpS, COURT STAFF). (Entered: 11/07/2019)
11/08/2019          Electronic filing error. Judge initials are missing Re: 186 MOTION for leave to appear in Pro
                    Hac Vice filed by Apple Inc..

                    Counsel need not re-file the document, but should r eference the correct judge initials as YGR
                    after the case number, and correctly reflected on your document as 4:11-cv-06714-YGR on
                    future filings. (cpS, COURT STAFF) (Filed on 11/8/2019) (Entered: 11/08/2019)
11/08/2019    187 STIPULATION WITH PROPOSED ORDER Dismissing the Individual Claims of Named
                  Plaintiff Eric Terrell without Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) filed by
                  Edward W. Hayter, Robert Pepper, Stephen H. Schwartz, Eric Terrell, Apple Inc. (Byrd,
                  Rachele) (Filed on 11/8/2019) Modified on 11/11/2019 (cpS, COURT STAFF). (Entered:
                  11/08/2019)
11/14/2019    188 ORDER by Judge Yvonne Gonzalez Rogers granting 186 Motion for Pro Hac Vice as to
                  Veronica S. Lewis. (fs, COURT STAFF) (Filed on 11/14/2019) (Entered: 11/14/2019)
11/14/2019    189 ORDER by Judge Yvonne Gonzalez Rogers granting 187 Stipulation Dismissing the
                  Individual Claims of Named Plaintiff Eric Terrell without Prejudice pursuant to FRCP
                  41(a)(1)(A)(ii). (fs, COURT STAFF) (Filed on 11/14/2019) (Entered: 11/14/2019)
11/21/2019    190 NOTICE of Appearance by Eli Martin Lazarus (Lazarus, Eli) (Filed on 11/21/2019) (Entered:
                  11/21/2019)
11/22/2019    191 CLERK'S NOTICE CHANGING TIME OF FURTHER CASE MANAGEMENT
                  CONFERENCE TO 1:00 PM. The Further Case Management Conference set for 1/13/2020
                  WILL BE HELD AT 01:00 PM in Oakland, Courtroom 1, 4th Floor. The 2:00 PM time is
                  VACATED.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (fs, COURT STAFF) (Filed on 11/22/2019) (Entered: 11/22/2019)
11/25/2019    192 NOTICE by Apple Inc. OF WITHDRAWAL OF ATTORNEY MELISSA PHAN (Phan, Melissa)
                  (Filed on 11/25/2019) (Entered: 11/25/2019)
01/02/2020    193 STIPULATION WITH PROPOSED ORDER REGARDING COORDINATION OF
                  DISCOVERY filed by Apple Inc., Pure Sweat Basketball Inc, Edward W. Hayter, Harry Bass,
                  Robert Pepper, Stephen H. Schwartz, Crystal Boykin, James Blackwell. (Richman, Cynthia)
                  (Filed on 1/2/2020) Modified on 1/2/2020 (cpS, COURT STAFF). (Entered: 01/02/2020)
01/06/2020    194 ORDER by Judge Yvonne Gonzalez Rogers granting (193) Stipulation regarding
                  Coordination of Discovery in case 4:11-cv-06714-YGR; granting (79) Stipulation
                  regarding Coordination of Discovery in case 4:19-cv-03074-YGR. (fs, COURT STAFF)
                  (Filed on 1/6/2020) (Entered: 01/06/2020)
01/06/2020    195 STIPULATION WITH PROPOSED ORDER RE PROTECTIVE ORDER filed by Apple Inc.,
                  Robert Pepper, Pure Sweat Basketball Inc, et al. (Richman, Cynthia) (Filed on 1/6/2020)
                  Modified on 1/7/2020 (cpS, COURT STAFF). (Entered: 01/06/2020)
01/06/2020    196 FURTHER CASE MANAGEMENT STATEMENT filed by Edward W. Hayter, Edward
                  Lawrence, Robert Pepper, Stephen H. Schwartz, Pure Sweat Basketball Inc, Donald R.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 217 of 525
                   Cameron. (Byrd, Rachele) (Filed on 1/6/2020) Modified on 1/7/2020 (cpS, COURT STAFF).
                   (Entered: 01/06/2020)
01/09/2020    197 ORDER CONTINUING FURTHER CASE MANAGEMENT CONFERENCE. Case
                  Management Statement due by 7/27/2020. Further Case Management Conference set for
                  1/13/2020 is CONTINUED to Monday, 8/3/2020 at 02:00 PM in Oakland, Courtroom 1,
                  4th Floor. Signed by Judge Yvonne Gonzalez Rogers on 1/9/2020. (fs, COURT STAFF)
                  (Filed on 1/9/2020) (Entered: 01/09/2020)
01/09/2020    198 REVISED CASE MANAGEMENT AND PRETRIAL ORDER. Signed by Judge Yvonne
                  Gonzalez Rogers on 1/9/2020. (fs, COURT STAFF) (Filed on 1/9/2020) (Entered:
                  01/09/2020)
01/09/2020    199 STIPULATED PROTECTIVE ORDER. Signed by Judge Yvonne Gonzalez Rogers on
                  1/9/2020. (fs, COURT STAFF) (Filed on 1/9/2020) (Entered: 01/09/2020)
01/28/2020    200 EXPERT STIPULATION WITH PROPOSED ORDER filed by Apple Inc., Donald R.
                  Cameron, Pure Sweat Basketball Inc, Barry Sermons. (Lazarus, Eli) (Filed on 1/28/2020)
                  Modified on 1/29/2020 (cpS, COURT STAFF). (Entered: 01/28/2020)
01/29/2020    201 ORDER by Judge Yvonne Gonzalez Rogers granting (200) Expert Stipulation in case
                  4:11-cv-06714-YGR; granting (86) Expert Stipulation in case 4:19-cv-03074-YGR. (fs,
                  COURT STAFF) (Filed on 1/29/2020) (Entered: 01/30/2020)
02/21/2020    202 MOTION to Withdraw as Attorney filed by Apple Inc.. Responses due by 3/6/2020. Replies
                  due by 3/13/2020. (Attachments: # 1 Proposed Order)(Wall, Daniel) (Filed on 2/21/2020)
                  (Entered: 02/21/2020)
02/25/2020    203 ORDER by Judge Yvonne Gonzalez Rogers granting 202 Motion to Withdraw as
                  Attorney. Daniel Wall, Christopher Yates and Sadik Huseny terminated as counsel. (fs,
                  COURT STAFF) (Filed on 2/25/2020) (Entered: 02/25/2020)
03/25/2020    204 STIPULATION WITH PROPOSED ORDER Extending Mediation Deadline filed by Donald
                  R. Cameron, Edward W. Hayter, Edward Lawrence, Robert Pepper, Pure Sweat Basketball,
                  Inc., Stephen H. Schwartz, Barry Sermons, Apple, Inc., harry Bass, James Blackwell, Crystal
                  Boykin. (Byrd, Rachele) (Filed on 3/25/2020) Modified on 3/26/2020 (jjbS, COURT STAFF).
                  (Entered: 03/25/2020)
03/26/2020    205 ORDER by Judge Yvonne Gonzalez Rogers granting (204) Stipulation to Extend Private
                  Mediation Deadline from 5/1/2020 to 7/30/2020 in case 4:11-cv-06714-YGR; granting (88)
                  Stipulation to Extend Private Mediation Deadline from 5/1/2020 to 7/30/2020 in case 4:19-
                  cv-03074-YGR. (fs, COURT STAFF) (Filed on 3/26/2020) (Entered: 03/26/2020)
05/13/2020    206 NOTICE of Appearance by Ethan D. Dettmer (Dettmer, Ethan) (Filed on 5/13/2020) (Entered:
                  05/13/2020)
05/19/2020    207 NOTICE of Change of Address by Michael Liskow (Liskow, Michael) (Filed on 5/19/2020)
                  (Entered: 05/19/2020)
05/27/2020    208 STIPULATION WITH PROPOSED ORDER Modifying Schedule filed by Donald R. Cameron,
                  Edward W. Hayter, Edward Lawrence, Robert Pepper, Pure Sweat Basketball, Inc., Stephen H.
                  Schwartz, Barry Sermons, Apple, Inc., Crystal Boykin, James Blackwell. (Berman, Steve)
                  (Filed on 5/27/2020) Modified on 5/28/2020 (jjbS, COURT STAFF). (Entered: 05/27/2020)
06/02/2020    209 ORDER by Judge Yvonne Gonzalez Rogers granting 208 Stipulation Modifying Schedule.
                  Class Certification Motion due by 2/3/2021. Replies due by 5/14/2021. Responses due by
                  4/12/2021. Joint Statement re pretrial preparation due by 5/27/2022. Jury Selection set for
                  7/11/2022 08:30 AM in Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez
                  Rogers.[Jury selection is held in the week prior to the Jury trial date.] Jury Trial set for
                  7/11/2022 08:30 AM before Judge Yvonne Gonzalez Rogers. Class Certification Motion
                  Hearing set for 6/7/2021 02:00 PM in Oakland, Courtroom 1, 4th Floor before Judge
                  Yvonne Gonzalez Rogers. Joint Pretrial conference statement filed 6/10/2022 Pretrial
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 218 of 525
                   Conference set for 6/24/2022 09:00 AM in Oakland, Courtroom 1, 4th Floor before Judge
                   Yvonne Gonzalez Rogers. Compliance hearing re pretrial preparation is set for 6/3/2022
                   09:01 AM before Judge Yvonne Gonzalez Rogers. (fs, COURT STAFF) (Filed on 6/2/2020)
                   (Entered: 06/02/2020)
06/11/2020    210 NOTICE of Appearance by Thomas C. Willcox on behalf of Kevin Fahey (Willcox, Thomas)
                  (Filed on 6/11/2020) (Entered: 06/11/2020)
06/12/2020         Electronic filing error. REMINDER TO COUNSEL: Counsel is instructed that all future
                   filings shall bear the initials YGR immediately after the case number. Re: 210 Notice of
                   Appearance filed by Kevin Fahey. (jjbS, COURT STAFF) (Filed on 6/12/2020) (Entered:
                   06/12/2020)
07/13/2020    211 NOTICE of Appearance by Jagannathan P Srinivasan (Srinivasan, Jagannathan) (Filed on
                  7/13/2020) (Entered: 07/13/2020)
07/13/2020    212 Letter from Apple Inc. and Samsung Electronics America, Inc. Regarding Discovery Dispute .
                  (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                  Exhibit F, # 7 Exhibit G, # 8 Exhibit H)(Srinivasan, Jagannathan) (Filed on 7/13/2020)
                  (Entered: 07/13/2020)
07/14/2020    213 NOTICE of Appearance by Kyle Kenneth Batter on behalf of Victoria F. Maroulis (Batter,
                  Kyle) (Filed on 7/14/2020) (Entered: 07/14/2020)
07/14/2020    214 NOTICE of Appearance by Kyle Kenneth Batter (Batter, Kyle) (Filed on 7/14/2020) (Entered:
                  07/14/2020)
07/15/2020    215 Discovery Order re (212 in 4:11-cv-06714-YGR), (95 in 4:19-cv-03074-YGR). Signed by
                  Judge Thomas S. Hixson on 7/15/2020. (cdnS, COURT STAFF) (Filed on 7/15/2020)
                  (Entered: 07/15/2020)
07/28/2020    216 Further Joint CASE MANAGEMENT STATEMENT filed by Edward W. Hayter, Edward
                  Lawrence, Robert Pepper, Stephen H. Schwartz, Donald R. Cameron, Pure Sweat Basketball,
                  Inc. and Apple Inc.. (Byrd, Rachele) (Filed on 7/28/2020) Modified on 7/29/2020 (jmlS,
                  COURT STAFF). (Entered: 07/28/2020)
07/31/2020    217 ORDER CONTINUING FURTHER CASE MANAGEMENT CONFERENCE. Case
                  Management Statement due by 1/4/2021. Further Case Management Conference set for
                  8/3/2020 is CONTINUED to 1/11/2021 02:00 PM. Signed by Judge Yvonne Gonzalez
                  Rogers on 7/31/2020. (fs, COURT STAFF) (Filed on 7/31/2020) (Entered: 07/31/2020)
07/31/2020    218 MOTION to Compel Discovery from Non-Party Samsung Electronics America, Inc. filed by
                  Apple Inc.. Motion Hearing set for 9/10/2020 10:00 AM in San Francisco, Courtroom G, 15th
                  Floor before Magistrate Judge Thomas S. Hixson. Responses due by 8/14/2020. Replies due by
                  8/21/2020. (Attachments: # 1 Declaration of Jay Srinivasan, # 2 Exhibit A, # 3 Exhibit B, # 4
                  Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10
                  Exhibit I, # 11 Proposed Order)(Srinivasan, Jagannathan) (Filed on 7/31/2020) (Entered:
                  07/31/2020)
08/14/2020    219 OPPOSITION/RESPONSE (re 218 MOTION to Compel Discovery from Non-Party Samsung
                  Electronics America, Inc. ) filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Berman,
                  Steve) (Filed on 8/14/2020) Modified on 8/17/2020 (jjbS, COURT STAFF). (Entered:
                  08/14/2020)
08/14/2020    220 OPPOSITION/RESPONSE (re 218 MOTION to Compel Discovery from Non-Party Samsung
                  Electronics America, Inc. ) filed bySamsung Electronics America Inc.. (Attachments: # 1
                  Declaration of Kyle Batter, # 2 Proposed Order)(Batter, Kyle) (Filed on 8/14/2020) (Entered:
                  08/14/2020)
08/14/2020    221 Administrative Motion to File Under Seal Viejo Declaration and exhibits thereto filed by
                  Samsung Electronics America Inc.. (Attachments: # 1 Declaration in Support, # 2 Proposed
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 219 of 525
                   Order, # 3 Unredacted Version of Viejo Declaration and Exhibits to be Sealed)(Batter, Kyle)
                   (Filed on 8/14/2020) (Entered: 08/14/2020)
08/18/2020    222 OPPOSITION/RESPONSE (re 221 Administrative Motion to File Under Seal Viejo
                  Declaration and exhibits thereto ) filed byApple Inc.. (Attachments: # 1 Proposed Order)
                  (Srinivasan, Jagannathan) (Filed on 8/18/2020) (Entered: 08/18/2020)
08/21/2020    223 STIPULATION re Third Party Samsung Electronics America, Inc's 221 Administrative Motion
                  to File Under Seal filed by Samsung Electronics America Inc. and Apple Inc. (Batter, Kyle)
                  (Filed on 8/21/2020) Modified on 8/24/2020 (jjbS, COURT STAFF). (Entered: 08/21/2020)
08/21/2020    224 Proposed Order re 221 Administrative Motion to File Under Seal Viejo Declaration and
                  exhibits thereto by Samsung Electronics America Inc.. (Batter, Kyle) (Filed on 8/21/2020)
                  (Entered: 08/21/2020)
08/21/2020    225 Administrative Motion to File Under Seal Its Reply Brief in Support of Motion to Compel
                  Discovery filed by Apple Inc.. (Attachments: # 1 Declaration of Harry Phillips in Support, # 2
                  Redacted Version of Reply Brief, # 3 Unredacted Version of Reply Brief)(Srinivasan,
                  Jagannathan) (Filed on 8/21/2020) (Entered: 08/21/2020)
08/21/2020    226 REPLY (re 218 MOTION to Compel Discovery from Non-Party Samsung Electronics America,
                  Inc. ) filed byApple Inc.. (Srinivasan, Jagannathan) (Filed on 8/21/2020) (Entered: 08/21/2020)
08/24/2020    227 ORDER by Judge Thomas S. Hixson granting in part and denying in part (221)
                  Administrative Motion to File Under Seal in case 4:11-cv-06714-YGR; granting in part
                  and denying in part (104) Administrative Motion to File Under Seal in case 4:19-cv-
                  03074-YGR. (tshlc2S, COURT STAFF) (Filed on 8/24/2020) (Entered: 08/24/2020)
09/08/2020         ORDER The September 10, 2020 hearing on Apple Inc.'s Motion to Compel Discovery
                   from Non-Party Samsung Electronics America, Inc. is vacated. (This is a text-only entry
                   generated by the court. There is no document associated with this entry.) (tshlc2S, COURT
                   STAFF) (Filed on 9/8/2020) (Entered: 09/08/2020)
09/11/2020    228 STIPULATION WITH PROPOSED ORDER for Leave to File Third Amended Consolidated
                  Class Action Complaint filed by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen
                  H. Schwartz and Apple Inc. (Byrd, Rachele) (Filed on 9/11/2020) Modified on 9/14/2020 (jjbS,
                  COURT STAFF). (Entered: 09/11/2020)
09/17/2020    229 ORDER by Judge Yvonne Gonzalez Rogers granting 228 Stipulation for Leave to file
                  Third Amended Consolidated Class Action Complaint. (fs, COURT STAFF) (Filed on
                  9/17/2020) (Entered: 09/17/2020)
09/29/2020    230 CLERK'S NOTICE SETTING CASE MANAGEMENT CONFERENCE IN RELATED
                  CASES 20-cv-5640-YGR; 11-cv-6714-YGR AND 19-cv-3704-YGR.

                   Further Case Management Conference set for Monday, 10/19/2020 09:30 AM via Zoom before
                   Hon. Yvonne Gonzalez Rogers. Updated CMC Statement filed by 10/12/2020.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (fs, COURT STAFF) (Filed on 9/29/2020) (Entered: 09/29/2020)
09/30/2020    231 CLERKS NOTICE SETTING ZOOM HEARING: Discovery Hearing re Motion to Compel set
                  for 10/8/2020 at 2:00 PM, before Magistrate Judge Thomas S. Hixson. This proceeding will be
                  held via a Zoom webinar.

                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/tsh

                   Court Appearances: Advanced notice is required of counsel or parties who wish to be
                   identified by the court as making an appearance or will be participating in the argument at the
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 220 of 525
                   hearing. A list of names and emails must be sent to the CRD at
                   Rose_Maher@cand.uscourts.gov no later than October 7, 2020 by COB.

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Discovery Hearing set for 10/8/2020 at 2:00 PM, before Magistrate Judge Thomas S. Hixson.
                   by Zoom. (This is a text-only entry generated by the court. There is no document associated
                   with this entry.) (rmm2S, COURT STAFF) (Filed on 9/30/2020) (Entered: 09/30/2020)
10/06/2020    232 ORDER RE: CASE MANAGEMENT CONFERENCE. Signed by Judge Yvonne
                  Gonzalez Rogers on 10/6/2020. (fs, COURT STAFF) (Filed on 10/6/2020) (Entered:
                  10/06/2020)
10/07/2020    233 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 310, receipt number 0971-
                  15034255.) filed by Apple Inc.. (Phillips, Harry) (Filed on 10/7/2020) (Entered: 10/07/2020)
10/08/2020    234 TRANSCRIPT ORDER for proceedings held on 10/8/2020 before Magistrate Judge Thomas S.
                  Hixson by Apple Inc., for Court Reporter FTR - Oakland. (Srinivasan, Jagannathan) (Filed on
                  10/8/2020) (Entered: 10/08/2020)
10/08/2020    235 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson:

                   Discovery Hearing held on 10/8/2020 at 2:00 p.m, by Zoom Video Conference.

                   Total Time in Court: 41 minutes
                   Court Reporter: JoAnn Bryce.

                   Attorneys for Apple: Jay Srinivasan, argued as Counsel for Apple; Harry Phillips,
                   counsel for Apple.

                   Attorneys for Non-Party Samsung: Victoria Maroulis, argued as Counsel for Samsung;
                   Kyle Batter, Counsel for Samsung.

                   Proceedings: Discovery Hearing held by Zoom, all parties appeared by Zoom. Argument
                   heard. Matter submitted. Court to issue Order.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 10/8/2020) (Entered: 10/08/2020)
10/09/2020    236 TRANSCRIPT ORDER for proceedings held on 10/08/2020 before Magistrate Judge Thomas
                  S. Hixson by Samsung Electronics America Inc., for Court Reporter Jo Ann Bryce. (Batter,
                  Kyle) (Filed on 10/9/2020) Modified on 10/9/2020: Added court reporter's name. (rjdS,
                  COURT STAFF). (Entered: 10/09/2020)
10/09/2020    237 TRANSCRIPT ORDER for proceedings held on 10/8/2020 before Magistrate Judge Thomas S.
                  Hixson by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, for
                  Court Reporter Jo Ann Bryce. (Byrd, Rachele) (Filed on 10/9/2020) (Entered: 10/09/2020)
10/09/2020    238 TRANSCRIPT ORDER for proceedings held on 10/8/2020 before Magistrate Judge Thomas S.
                  Hixson by Apple Inc., for Court Reporter Jo Ann Bryce. (Srinivasan, Jagannathan) (Filed on
                  10/9/2020) (Entered: 10/09/2020)
10/09/2020    239 NOTICE of Appearance by Mark A. Perry (Perry, Mark) (Filed on 10/9/2020) (Entered:
                  10/09/2020)
10/09/2020    240 Transcript of Proceedings held on 10/8/20, before Judge Thomas S. Hixson. Court Reporter Jo
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 221 of 525
                   Ann Bryce, telephone number 510-910-5888, joann_bryce@cand.uscourts.gov. Per General
                   Order No. 59 and Judicial Conference policy, this transcript may be viewed only at the Clerk's
                   Office public terminal or may be purchased through the Court Reporter until the deadline for
                   the Release of Transcript Restriction after 90 days. After that date, it may be obtained through
                   PACER. Any Notice of Intent to Request Redaction, if required, is due no later than 5 business
                   days from date of this filing. (Re (238 in 4:11-cv-06714-YGR) Transcript Order ) Release of
                   Transcript Restriction set for 1/7/2021. (jabS, COURTSTAFF) (Filed on 10/9/2020) (Entered:
                   10/09/2020)
10/09/2020    241 TRANSCRIPT ORDER for proceedings held on 10/08/2020 before Magistrate Judge Thomas
                  S. Hixson for Court Reporter Jo Ann Bryce. (rjdS, COURT STAFF) (Filed on 10/9/2020)
                  (Entered: 10/09/2020)
10/09/2020    242 ORDER by Judge Thomas S. Hixson granting in part and denying in part (218) Motion to
                  Compel in case 4:11-cv-06714-YGR; granting in part and denying in part (101) Motion to
                  Compel in case 4:19-cv-03074-YGR. (cdnS, COURT STAFF) (Filed on 10/9/2020)
                  (Entered: 10/09/2020)
10/09/2020    243 ORDER by Magistrate Judge Thomas S. Hixson granting (225) Administrative Motion to
                  File Under Seal in case 4:11-cv-06714-YGR; granting (110) Administrative Motion to File
                  Under Seal in case 4:19-cv-03074-YGR. (This is a text-only entry generated by the court.
                  There is no document associated with this entry.) (cdnS, COURT STAFF) (Filed on
                  10/9/2020) (Entered: 10/09/2020)
10/12/2020    244 JOINT CASE MANAGEMENT STATEMENT filed by Apple Inc and Plaihntiffs. (Richman,
                  Cynthia) (Filed on 10/12/2020) Modified on 10/13/2020 (jjbS, COURT STAFF). (Entered:
                  10/12/2020)
10/15/2020    245 Statement Joint Proposed Agenda for Case Management Conference by Edward W. Hayter,
                  Edward Lawrence, Robert Pepper, Stephen H. Schwartz. (DeJong, Brittany) (Filed on
                  10/15/2020) (Entered: 10/15/2020)
10/16/2020    246 ORDER by Judge Yvonne Gonzalez Rogers granting 233 Motion for Pro Hac Vice as to
                  Harry R.S. Phillips. (fs, COURT STAFF) (Filed on 10/16/2020) (Entered: 10/16/2020)
10/16/2020    247 CLERKS NOTICE SETTING ZOOM HEARING FOR THE RELATED CASES 11-CV-6714-
                  YGR; 19-CV-3074 AND 20-CV-5640-YGR FOR THE Further Case Management Conference
                  set for MONDAY, 10/19/2020 AT 09:30 AM by Zoom Webinar Videoconference.

                   This proceeding will be held via a Zoom webinar.




                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/ygr < /A>



                   Please click the link below to join webinar s (public hearings). If you are a case participant, you
                   will join as an attendee, then you will be brought into the proceeding by court staff.

                   https://cand-uscourts.zoomgov.com/j/1618764848?
                   pwd=bW03Y2NvV0YrK2FQSkxoMXRxOWprQT09

                   Webinar ID: 161 876 4848
                   Password: 715550

                   Local telephone dial-in:US: +1 (669) 254-5252 or +1 (646) 828-7666
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 222 of 525
                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.



                   Further Case Management Conference set for related cases on Monday, 10/19/2020 09:30 AM
                   by Zoom Video Webinar.

                   (This is a te xt-only entry generated by the court. There is no document associated with this
                   entry.) (fs, COURT STAFF) (Filed on 10/16/2020) (Entered: 10/16/2020)
10/19/2020    248 Answer to Consumer Plaintiffs' Third Amended Consolidated Class Action Complaint by
                  Apple Inc.. (Richman, Cynthia) (Filed on 10/19/2020) Modified on 10/20/2020 (bnsS, COURT
                  STAFF). (Entered: 10/19/2020)
10/19/2020    249 TRANSCRIPT ORDER for proceedings held on 10/19/2020 before Judge Yvonne Gonzalez
                  Rogers by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, for
                  Court Reporter Pam Batalo. (Byrd, Rachele) (Filed on 10/19/2020) (Entered: 10/19/2020)
10/19/2020    250 Transcript of Proceedings held on 10/19/2020, before Judge Gonzalez Rogers. Court Reporter
                  Pamela Batalo Hebel, telephone number 626-688-7509; pamela_batalo-
                  hebel@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference policy, this
                  transcript may be viewed only at the Clerk's Office public terminal or may be purchased
                  through the Court Reporter/Transcriber until the deadline for the Release of Transcript
                  Restriction. After that date it may be obtained through PACER. Any Notice of Intent to Request
                  Redaction, if required, is due no later than 5 business days from date of this filing. Redaction
                  Request due 11/9/2020. Redacted Transcript Deadline set for 11/19/2020. Release of Transcript
                  Restriction set for 1/19/2021. (Batalo, Pam) (Filed on 10/19/2020) (Entered: 10/19/2020)
10/19/2020    257 Minute Entry for proceedings held before Judge Yvonne Gonzalez Rogers: Further Case
                  Management Conference held on 10/19/2020. Further Case Management Conference set
                  for 3/1/2021 09:30 AM via Zoom Webinar Videoconference.Total Time in Court: 1:26.
                  Court Reporter: Pam Hebel. (fs, COURT STAFF) (Date Filed: 10/19/2020) (Entered:
                  10/28/2020)
10/20/2020    251 TRANSCRIPT ORDER for proceedings held on 10/19/2020 before Judge Yvonne Gonzalez
                  Rogers by Samsung Electronics America Inc., for Court Reporter Pam Batalo. (Batter, Kyle)
                  (Filed on 10/20/2020) (Entered: 10/20/2020)
10/21/2020    252 ORDER RE: CASE MANAGEMENT CONFERENCE; ORDER REFERRING CASE to
                  Magistrate Judge Thomas Hixson for Discovery purposes. Case Management Statement
                  due by 2/22/2021. Further Case Management Conference set for 3/1/2021 09:30 AM via
                  Zoom Webinar Videoconference. Signed by Judge Yvonne Gonzalez Rogers on
                  10/21/2020. (fs, COURT STAFF) (Filed on 10/21/2020) (Entered: 10/21/2020)
10/23/2020    253 Joint ADMINISTRATIVE MOTION to Consider Whether Cases Should be Related Pursuant
                  to Civil Local Rules 3-12 and 7-11 filed by Apple Inc.. Responses due by 10/27/2020.
                  (Attachments: # 1 Proposed Order)(Dearborn, Meredith) (Filed on 10/23/2020) (Entered:
                  10/23/2020)
10/23/2020    254 Declaration of Meredith R. Dearborn in Support of 253 Joint ADMINISTRATIVE MOTION to
                  Consider Whether Cases Should be Related Pursuant to Civil Local Rules 3-12 and 7-11 filed
                  byApple Inc.. (Related document(s) 253 ) (Dearborn, Meredith) (Filed on 10/23/2020)
                  (Entered: 10/23/2020)
10/27/2020    255 JOINT STATEMENT Regarding Order Re: Discovery of Electronically Stored Information by
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 223 of 525
                   Apple Inc, Robert Pepper, Stephen H. Schwartz, Edward W. Hayter, Harry Bass, James
                   Blackwell, Crystal Boykin, Edward Lawrence, and Kevin Fahey. (Attachments: # 1 Draft ESI
                   Order)(Srinivasan, Jagannathan) (Filed on 10/27/2020) Modified on 10/28/2020 (jjbS, COURT
                   STAFF). (Entered: 10/27/2020)
10/27/2020    256 OPPOSITION/RESPONSE (re 253 Joint ADMINISTRATIVE MOTION to Consider Whether
                  Cases Should be Related Pursuant to Civil Local Rules 3-12 and 7-11 ) filed byJohn Pistacchio.
                  (Attachments: # 1 Proposed Order, # 2 Certificate/Proof of Service)(Seaver, Todd) (Filed on
                  10/27/2020) (Entered: 10/27/2020)
10/28/2020    258 FURTHER JOINT STATEMENT Regarding Order Re: Discovery of Electronically Stored
                  Information by Apple Inc., Robert Pepper, Stephen H. Schwartz, Edward W. Hayter, Harry
                  Bass, James Blackwell, Crystal Boykin, and Edward Lawrence (Attachments: # 1 JOINT
                  STIPULATION AND [PROPOSED] ORDER RE: DISCOVERY OF ELECTRONICALLY
                  STORED INFORMATION)(Srinivasan, Jagannathan) (Filed on 10/28/2020) Modified on
                  10/29/2020 (jjbS, COURT STAFF). (Entered: 10/28/2020)
11/02/2020    259 ORDER GRANTING STIPULATION RE DISCOVERY OF ELECTRONICALLY
                  STORED INFORMATION re (133 in 4:19-cv-03074-YGR) Notice (Other), filed by
                  Donald R. Cameron, Barry Sermons, Apple Inc., Pure Sweat Basketball, Inc., (255 in
                  4:11-cv-06714-YGR) Notice (Other), filed by Stephen H. Schwartz, James Blackwell,
                  Robert Pepper, Harry Bass, Crystal Boykin, Apple Inc., Edward Lawrence, Kevin Fahey,
                  Edward W. Hayter, (141 in 4:20-cv-05640-YGR) Notice (Other), filed by Epic Games,
                  Inc., Apple Inc.. Signed by Judge Yvonne Gonzalez Rogers on 11/2/2020. (fsS, COURT
                  STAFF) (Filed on 11/2/2020) (Entered: 11/02/2020)
11/02/2020    260 ORDER by Judge Yvonne Gonzalez Rogers granting 253 Administrative Motion to Relate
                  Cases 4:11-6714-YGR and 3:20-cv-7034-RS and ORDER RELATING CASES. (fs,
                  COURT STAFF) (Filed on 11/2/2020) (Entered: 11/02/2020)
11/04/2020    261 NOTICE of Appearance by David R. Eberhart on behalf of Defendant Apple Inc. (Eberhart,
                  David) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    262 NOTICE of Appearance on behalf of Defendant Apple Inc. by Anna Tryon Pletcher (Pletcher,
                  Anna) (Filed on 11/4/2020) Modified on 11/5/2020 (jjbS, COURT STAFF). (Entered:
                  11/04/2020)
11/04/2020    263 NOTICE of Appearance by Katrina Marie Robson on behalf of Defendant Apple Inc. (Robson,
                  Katrina) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    264 NOTICE of Appearance by Evan N Schlom on behalf of Defendant Apple Inc. (Schlom, Evan)
                  (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    265 NOTICE of Appearance by Scott A Schaeffer on behalf of Defendant Apple Inc. (Schaeffer,
                  Scott) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    266 NOTICE of Appearance by Elena Zarabozo on behalf of Defendant Apple Inc. (Zarabozo,
                  Elena) (Filed on 11/4/2020) (Entered: 11/04/2020)
11/04/2020    267 NOTICE of Appearance by Michelle S Lowery for Defendant Apple Inc. (Lowery, Michelle)
                  (Filed on 11/4/2020) (Entered: 11/04/2020)
11/09/2020    268 JOINT STATEMENT Regarding Validation of Document Production by Apple Inc. and all
                  Plaintiffs. (Srinivasan, Jagannathan) (Filed on 11/9/2020) Modified on 11/10/2020 (jjbS,
                  COURT STAFF). (Entered: 11/09/2020)
11/13/2020    269 Joint Statement Regarding Apple's Production of Documents Responsive to Consumer
                  Plaintiffs' 2nd Set of Requests for Production of Documents filed by Donald R. Cameron, Pure
                  Sweat Basketball, Inc.. (Lopez, Robert) (Filed on 11/13/2020) Modified on 11/16/2020 (jjbS,
                  COURT STAFF). (Entered: 11/13/2020)
11/13/2020    270 Joint Administrative Motion to File Under Seal Joint Discovery Letter Brief and Supporting
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 224 of 525
                    Exhibits filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Attachments: # 1
                    Declaration of Robert F. Lopez, # 2 Proposed Order, # 3 SEALED Joint Letter Brief Regarding
                    Apple's Production of Cost and Expense Documents and Data, # 4 Certificate/Proof of Service)
                    (Lopez, Robert) (Filed on 11/13/2020) (Entered: 11/13/2020)
11/13/2020    271 Joint Administrative Motion to File Under Seal Joint Discovery Letter Brief and Supporting
                  Exhibits filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. (Attachments: # 1
                  Declaration of Robert F. Lopez, # 2 Proposed Order, # 3 SEALED Joint Statement Regarding
                  Apple's Production of Transactional Data, # 4 Certificate/Proof of Service)(Lopez, Robert)
                  (Filed on 11/13/2020) (Entered: 11/13/2020)
11/13/2020    272 JOINT STATEMENT REGARDING VALIDATION OF DOCUMENT PRODUCTIONS filed
                  by Apple Inc., Harry Bass, James Blackwell, Crystal Boykin, Donald R. Cameron, Kevin
                  Fahey, Edward W. Hayter, Edward Lawrence, Robert Pepper, John Pistacchio, Pure Sweat
                  Basketball, Inc., Samsung Electronics America Inc., Stephen H. Schwartz, Barry Sermons
                  (Srinivasan, Jagannathan) (Filed on 11/13/2020) Modified on 11/16/2020 (jjbS, COURT
                  STAFF). (Entered: 11/13/2020)
11/17/2020    273 Declaration of Ethan D. Dettmer in Support of 270 Joint Administrative Motion to File Under
                  Seal Joint Discovery Letter Brief and Supporting Exhibits re Cost Data filed byApple Inc..
                  (Attachments: # 1 Proposed Order, # 2 Exhibit Redacted Version of Documents Sought to Be
                  Sealed)(Related document(s) 270 ) (Dettmer, Ethan) (Filed on 11/17/2020) (Entered:
                  11/17/2020)
11/17/2020    274 EXHIBITS re 270 Joint Administrative Motion to File Under Seal Joint Discovery Letter Brief
                  and Supporting Exhibits re Cost Data filed byApple Inc.. (Related document(s) 270 ) (Dettmer,
                  Ethan) (Filed on 11/17/2020) (Entered: 11/17/2020)
11/17/2020    275 Declaration of Ethan D. Dettmer in Support of 271 Joint Administrative Motion to File Under
                  Seal Joint Discovery Letter Brief and Supporting Exhibits re Transactional Data filed byApple
                  Inc.. (Attachments: # 1 Proposed Order, # 2 Exhibit)(Related document(s) 271 ) (Dettmer,
                  Ethan) (Filed on 11/17/2020) (Entered: 11/17/2020)
11/17/2020    276 EXHIBITS re 271 Joint Administrative Motion to File Under Seal Joint Discovery Letter Brief
                  and Supporting Exhibits re Transactional Data filed byApple Inc.. (Related document(s) 271 )
                  (Dettmer, Ethan) (Filed on 11/17/2020) (Entered: 11/17/2020)
11/18/2020    277 MOTION for leave to appear in Pro Hac Vice for Peter John Sacripanti ( Filing fee $ 310,
                  receipt number 0971-15211227.) filed by Apple Inc.. (Sacripanti, Peter) (Filed on 11/18/2020)
                  (Entered: 11/18/2020)
11/18/2020    278 MOTION for leave to appear in Pro Hac Vice for John Calandra ( Filing fee $ 310, receipt
                  number 0971-15211330.) filed by Apple Inc.. (Calandra, John) (Filed on 11/18/2020) (Entered:
                  11/18/2020)
11/18/2020    279 MOTION for leave to appear in Pro Hac Vice for Nicole Castle ( Filing fee $ 310, receipt
                  number 0971-15211361.) filed by Apple Inc.. (Castle, Nicole) (Filed on 11/18/2020) (Entered:
                  11/18/2020)
11/18/2020    280 MOTION for leave to appear in Pro Hac Vice for Elizabeth Rodd ( Filing fee $ 310, receipt
                  number 0971-15211389.) filed by Apple Inc.. (Rodd, Elizabeth) (Filed on 11/18/2020)
                  (Entered: 11/18/2020)
11/20/2020    281 JOINT STATEMENT REGARDING VALIDATION OF DOCUMENT PRODUCTIONS by
                  Apple Inc and all Plaintiffs. (Srinivasan, Jagannathan) (Filed on 11/20/2020) Modified on
                  11/23/2020 (jjbS, COURT STAFF). (Entered: 11/20/2020)
11/23/2020    282 Joint Administrative Motion to File Under Seal Plaintiffs' Joint Administrative Motion to
                  Partially File Under Seal Exhibits to Declaration of Benjamin J. Siegel in Support of Plaintiffs'
                  Administrative Motion to Modify Case Schedule filed by Donald R. Cameron, Pure Sweat
                  Basketball, Inc.. (Attachments: # 1 Declaration of Benjamin J. Siegel, # 2 Proposed Order, # 3
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 225 of 525
                   Plaintiffs' Administrative Motion to Modify Case Schedule [Public]), # 4 Declaration of
                   Benjamin J. Siegel in Support of Administrative Motion to Modify Case Schedule [Public], # 5
                   Exhibit Exhibits 1-7 [Public], # 6 Exhibit Exhibit 8 [Public], # 7 Exhibit Exhibit 8 [Sealed], # 8
                   Exhibit Exhibits 9-11 [Public], # 9 Exhibit Exhibit 12 [Public], # 10 Exhibit Exhibit 12
                   [Sealed], # 11 Exhibit Exhibit 13 [Public], # 12 Exhibit Exhibits 14-15 [Public], # 13 Exhibit
                   Exhibits 14-15 [Sealed], # 14 Exhibit Exhibit 16 [Public], # 15 Exhibit Exhibits 17-19 [Public],
                   # 16 Exhibit Exhibits 17-19 [Sealed], # 17 Exhibit Exhibits 20-26 [Public], # 18 Exhibit
                   Exhibits 20-26 [Sealed], # 19 Exhibit Exhibit 27 [Public], # 20 Exhibit Exhibit 28 [Public], #
                   21 Exhibit Exhibit 28 [Sealed], # 22 Exhibit Exhibits 29-33 [Public], # 23 Exhibit Exhibit 34
                   [Public], # 24 Exhibit Exhibit 34 [Sealed], # 25 Exhibit Exhibits 35-45 [Public], # 26 Proposed
                   Order Granting Motion to Modify Case Schedule, # 27 Certificate/Proof of Service)(Berman,
                   Steve) (Filed on 11/23/2020) (Entered: 11/23/2020)
11/25/2020    283 ORDER by Judge Yvonne Gonzalez Rogers granting 277 Motion for Pro Hac Vice as to
                  Peter John Sacripanti. (fs, COURT STAFF) (Filed on 11/25/2020) (Entered: 11/25/2020)
11/25/2020    284 ORDER by Judge Yvonne Gonzalez Rogers granting 278 Motion for Pro Hac Vice as to
                  John Calandra. (fs, COURT STAFF) (Filed on 11/25/2020) (Entered: 11/25/2020)
11/25/2020    285 ORDER by Judge Yvonne Gonzalez Rogers granting 279 Motion for Pro Hac Vice as to
                  Nicole Castle. (fs, COURT STAFF) (Filed on 11/25/2020) (Entered: 11/25/2020)
11/25/2020    286 ORDER by Judge Yvonne Gonzalez Rogers granting 280 Motion for Pro Hac Vice as to
                  Elizabeth Rodd. (fs, COURT STAFF) (Filed on 11/25/2020) (Entered: 11/25/2020)
11/27/2020    287 OPPOSITION/RESPONSE (re 282 Joint Administrative Motion to File Under Seal Plaintiffs'
                  Joint Administrative Motion to Partially File Under Seal Exhibits to Declaration of Benjamin
                  J. Siegel in Support of Plaintiffs' Administrative Motion to Modify Case Schedule ) filed by
                  Apple Inc.. (Perry, Mark) (Filed on 11/27/2020) Modified on 11/30/2020 (jjbS, COURT
                  STAFF). (Entered: 11/27/2020)
11/27/2020    288 Declaration of Ethan D. Dettmer in Support of 287 Opposition/Response to Motion,
                  OPPOSITION TO MOTION TO MODIFY CASE SCHEDULE filed byApple Inc..
                  (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E)
                  (Related document(s) 287 ) (Perry, Mark) (Filed on 11/27/2020) (Entered: 11/27/2020)
11/27/2020    289 Declaration of Ethan D. Dettmer in Support of 282 Joint Administrative Motion to File Under
                  Seal Plaintiffs' Joint Administrative Motion to Partially File Under Seal Exhibits to
                  Declaration of Benjamin J. Siegel in Support of Plaintiffs' Administrative Motion to Modify
                  Case Schedule filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2 Exhibit Redacted
                  Version of Documents Sought to Be Sealed, # 3 Exhibit Redacted Version of Documents
                  Sought to Be Sealed)(Related document(s) 282 ) (Dettmer, Ethan) (Filed on 11/27/2020)
                  (Entered: 11/27/2020)
11/27/2020    290 EXHIBITS re 282 Joint Administrative Motion to File Under Seal Plaintiffs' Joint
                  Administrative Motion to Partially File Under Seal Exhibits to Declaration of Benjamin J.
                  Siegel in Support of Plaintiffs' Administrative Motion to Modify Case Schedule Unredacted
                  version of document sought to be sealed (Ex. 12) filed byApple Inc.. (Related document(s) 282
                  ) (Dettmer, Ethan) (Filed on 11/27/2020) (Entered: 11/27/2020)
11/27/2020    291 EXHIBITS re 282 Joint Administrative Motion to File Under Seal Plaintiffs' Joint
                  Administrative Motion to Partially File Under Seal Exhibits to Declaration of Benjamin J.
                  Siegel in Support of Plaintiffs' Administrative Motion to Modify Case Schedule Unredacted
                  version of document sought to be sealed (Ex. 17-19) filed byApple Inc.. (Related document(s)
                  282 ) (Dettmer, Ethan) (Filed on 11/27/2020) (Entered: 11/27/2020)
11/27/2020    292 NOTICE of Appearance by Paul Jeffrey Riehle (Riehle, Paul) (Filed on 11/27/2020) (Entered:
                  11/27/2020)
11/27/2020    293 Statement in Support filed by Epic Games, Inc.. (Attachments: # 1 Declaration Paul J. Riehle, #
                  2 Proposed Order)(Riehle, Paul) (Filed on 11/27/2020) Modified on 11/30/2020 (jjbS, COURT
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 226 of 525
                    STAFF). (Entered: 11/27/2020)
11/30/2020          Electronic filing error. When a document sought to be filed under seal would normally be e-
                    filed using the Motions or Response and Replies events, a redacted version of the docume nt
                    must be filed again using the appropriate event. Please e-file a redacted version of the Motion
                    to Modify Case Schedule on the docket. Re: 282 Joint Administrative Motion to File Under
                    Seal Plaintiffs' Joint Administrative Motion to Partially File Under Seal Exhibits to
                    Declaration of Benjamin J. Siegel in Support of Plaintiffs' Administrative Motion to Modify
                    Case Schedule filed by Donald R. Cameron, Pure Sweat Basketball, Inc. (jjbS, COURT
                    STAFF) (Filed on 11/30/2020) (Entered: 11/30/2020)
12/01/2020    294 ADMINISTRATIVE MOTION Modify Case Schedule re 282 Joint Administrative Motion to
                  File Under Seal Plaintiffs' Joint Administrative Motion to Partially File Under Seal Exhibits to
                  Declaration of Benjamin J. Siegel in Support of Plaintiffs' Administrative Motion to Modify
                  Case Schedule filed by Donald R. Cameron, Pure Sweat Basketball, Inc.. Responses due by
                  12/7/2020. (Berman, Steve) (Filed on 12/1/2020) (Entered: 12/01/2020)
12/02/2020    295 Joint Discovery Letter Brief Regarding Validation Protocol filed by Edward W. Hayter, Edward
                  Lawrence, Robert Pepper, Stephen H. Schwartz, Apple, Inc., Harry Bass, James Blackwell,
                  Crystal Boykin, and Kevin Fahey. (Attachments: # 1 Exhibit 1)(Byrd, Rachele) (Filed on
                  12/2/2020) Modified on 12/3/2020 (jjbS, COURT STAFF). (Entered: 12/02/2020)
12/03/2020    296 CLERKS NOTICE SETTING ZOOM HEARING. Discovery Hearing set for 12/9/2020 at 1:00
                  PM re Joint Letter Brief dated 12/2/2020, re Validation protocol - Zoom Videoconference Only,
                  before Magistrate Judge Thomas S. Hixson.



                    On 12/8/2020, counsel will email the Courtroom Deputy, Rose Maher, with their appearances
                    so that they may be promoted to Panelist, so they may participate in the hearing on 12/9/2020
                    at 1:00 PM.

                    Courtroom Deputy email: Rose_Maher@cand.uscourts.gov


                    Webinar Access: All counsel, members of the public, and media may access the webinar
                    information at https://www.cand.uscourts.gov/tsh

                    General Order 58. Perso ns granted access to court proceedings held by telephone or
                    videoconference are reminded that photographing, recording, and rebroadcasting of court
                    proceedings, including screenshots or other visual copying of a hearing, is absolutely
                    prohibited.

                    Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                    Discovery Hearing set for 12/9/2020 01:00 PM - Videoconference Only before Magistrate
                    Judge Thomas S. Hixso n. Re Joint Letter brief dated 12/2/2020 re validation protocol.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Filed on 12/3/2020) (Entered: 12/03/2020)
12/03/2020    297 CLERKS NOTICE SETTING ZOOM HEARING. Discovery Hearing set for 12/15/2020 at
                  10:00 AM - Zoom Videoconference Only before Magistrate Judge Thomas S. Hixson. Re ECF
                  Docket Joint Letter Briefs dated 11/13/2020.

                    On 12/14/2020, counsel will email the Courtroom Deputy, Rose Maher, with their appearances
                    so that they may be promoted to Panelist, so they may participate in the hearing on 12/15/2020
                    at 10:00 AM.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 227 of 525
                   Courtroom Deputy email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/tsh

                   General Order 58. Persons granted ac cess to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Discovery Hearing set for 12/15/2020 at 10:00 AM - Zoom Videoconference Only before
                   Magistrate Judge Thomas S. Hixson. Re: Joint Letter Brief dated 11/13/2020.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/3/2020) (Entered: 12/03/2020)
12/07/2020    298 Joint Administrative Motion to File Under Seal the Joint Discovery Letter Brief and Supporting
                  Exhibits filed by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz,
                  Epic Games, Inc., Harry Bass, James Blackwell, Crystal Boykin, and Kevin Fahey.
                  (Attachments: # 1 Declaration of Rachele R. Byrd, # 2 Proposed Order, # 3 Unredacted Version
                  of Joint Discovery Letter Brief, # 4 Unredacted Version of Exhibit 1, # 5 Unredacted Version of
                  Exhibit 2, # 6 Unredacted Version of Exhibit 3, # 7 Unredacted Version of Exhibit 4, # 8
                  Unredacted Version of Exhibit 5, # 9 Unredacted Version of Exhibit 6, # 10 Unredacted Version
                  of Exhibit 7, # 11 Unredacted Version of Exhibit 8, # 12 Unredacted Version of Exhibit 9, # 13
                  Unredacted Version of Exhibit 10, # 14 Unredacted Version of Exhibit 11, # 15
                  Certificate/Proof of Service)(Byrd, Rachele) (Filed on 12/7/2020) Modified on 12/8/2020 (jjbS,
                  COURT STAFF). (Entered: 12/07/2020)
12/08/2020    299 CLERK'S NOTICE adding an additional matter to the Agenda of the Discovery Hearing
                  scheduled for 12/15/2020 at 10:00 a.m.:

                   At the Discovery Hearing presently scheduled for 12/15/2020 at 10:00 a.m., before Magistrate
                   Judge Thomas S. Hixson, the Court is adding an additional matter for discussion. Counsel shall
                   be be prepared to discuss the Joint Letter Brief, filed on ECF, dated 12/7/2020.

                   Any questions shall be directed to the Courtroom Deputy by email:
                   Rose_Maher@cand.uscourts.gov

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/8/2020) (Entered: 12/08/2020)
12/08/2020    300 NOTICE of Appearance by Hannah Cannom on behalf of Defendant Apple Inc. (Cannom,
                  Hannah) (Filed on 12/8/2020) (Entered: 12/08/2020)
12/08/2020    301 NOTICE of Appearance by Bethany Marvin Stevens (Stevens, Bethany) (Filed on 12/8/2020)
                  (Entered: 12/08/2020)
12/09/2020    302 NOTICE of Appearance by Dana Lynn Craig (Craig, Dana) (Filed on 12/9/2020) (Entered:
                  12/09/2020)
12/09/2020    303 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held by Zoom on 12/9/2020 at 1:00 p.m.Total Time in Court: 59 minutes/Recorded by
                  Zoom: 1:00-1:59.

                   Court Reporter: Katherine Sullivan.

                   Counsel Appearances:
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 228 of 525

                    4:11-cv-6714 YGR (TSH)- In re Apple iPhone Antitrust Litigation
                    Counsel for Pltf: Rachele R. Byrd/Counsel for Def: Ethan Dettmer

                    4:19-cv-3074 YGR (TSH) - Cameron, et al. v. Apple Inc.
                    Counsel for Pltf: Robert F. Lopez/Counsel for Def: Ethan Dettmer

                    4:20-cv-5640 YGR(TSH) - Epic Games v. Apple Inc.
                    Counsel for Pltf: Lauren Moskowitz/Counsel for Def: Ethan Dettmer

                    Proceedings: Discovery Hearing held. Court Ordered as follows: Epic Games and Apple are to
                    meet and confer re validation procedure in light of the Courts guidance. By 12/14/2020, the
                    parties shall file either a stipulation and proposed order or a joint discovery letter brief with
                    competing proposed orders. This issue will be added to the agenda for the December 15, 2020
                    hearing

                    Court also Ordered: Parties to meet and confer re Deposition limits. By 12/14/2020, they shall
                    file either a stipulation and proposed order or a joint discovery letter brief not to exceed 10
                    pages (5 pages per side). This issue will also be added to the agenda for the December 15
                    hearing.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Date Filed: 12/9/2020) (Entered: 12/09/2020)
12/10/2020    304 Transcript of Proceedings held on 12/9/20, before Judge Thomas S. Hixson. Court Reporter
                  Katherine Powell Sullivan, Katherine_Sullivan@cand.uscourts.gov. Per General Order No. 59
                  and Judicial Conference policy, this transcript may be viewed only at the Clerk's Office public
                  terminal or may be purchased through the Court Reporter/Transcriber until the deadline for the
                  Release of Transcript Restriction. After that date it may be obtained through PACER. Any
                  Notice of Intent to Request Redaction, if required, is due no later than 5 business days from
                  date of this filing. (Re (179 in 4:20-cv-05640-YGR) Transcript Order, (181 in 4:20-cv-05640-
                  YGR) Transcript Order, (180 in 4:20-cv-05640-YGR) Transcript Order ) Release of Transcript
                  Restriction set for 3/10/2021. (Sullivan, Katherine) (Filed on 12/10/2020) (Entered:
                  12/10/2020)
12/11/2020    305 Declaration of Jay P. Srinivasan in Support of 298 Joint Administrative Motion to File Under
                  Seal the Joint Discovery Letter Brief and Supporting Exhibits filed byApple Inc.. (Attachments:
                  # 1 Proposed Order, # 2 Redacted Version of Document Sought to be Sealed (Joint Discovery
                  Letter Brief), # 3 Redacted Version of Document Sought to be Sealed (Ex. 1), # 4 Redacted
                  Version of Document Sought to be Sealed (Ex. 4), # 5 Redacted Version of Document Sought
                  to be Sealed (Ex. 6))(Related document(s) 298 ) (Srinivasan, Jagannathan) (Filed on
                  12/11/2020) (Entered: 12/11/2020)
12/11/2020    306 EXHIBITS re 298 Joint Administrative Motion to File Under Seal the Joint Discovery Letter
                  Brief and Supporting Exhibits filed byApple Inc.. (Attachments: # 1 Unredacted Version of
                  Document Sought to be Sealed (Joint Discovery Letter Brief), # 2 Unredacted Version of
                  Document Sought to be Sealed (Ex. 1), # 3 Unredacted Version of Document Sought to be
                  Sealed (Ex. 4), # 4 Unredacted Version of Document Sought to be Sealed (Ex. 6))(Related
                  document(s) 298 ) (Srinivasan, Jagannathan) (Filed on 12/11/2020) (Entered: 12/11/2020)
12/14/2020    307 STIPULATION WITH PROPOSED ORDER RE: VALIDATION PROTOCOL filed by Apple
                  Inc. Rober Pepper, Edward W. Hayter, Harry Bass, Crystal Boykin, Edward Lawrence, and
                  Kevin Fahey. (Srinivasan, Jagannathan) (Filed on 12/14/2020) Modified on 12/15/2020 (jjbS,
                  COURT STAFF). (Entered: 12/14/2020)
12/15/2020    308 Joint Administrative Motion to File Under Seal filed by Epic Games, Inc., Robert Pepper,
                  Stephen H. Schwartz, Edward W. Hayter, Harry Bass, James Blackwell, Edward Lawrence, and
                  Kevin Fahey. (Attachments: # 1 Declaration of Yonatan even in Support, # 2Joint Discovery
                  Letter Brief, # 3 Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, # 6 Exhibit 4, # 7 Exhibit 5, # 8 Exhibit
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 229 of 525
                   6, # 9 Exhibit 7, # 10 Exhibit 8, # 11 Exhibit 9, # 12 Exhibit 10, # 13 Exhibit 11, # 14 Exhibit
                   12, # 15 Exhibit A, # 16 Exhibit B, # 17 Exhibit C, # 18 Exhibit D, # 19 Proposed Order)(Even,
                   Yonatan) (Filed on 12/15/2020) Modified on 12/16/2020 (jjbS, COURT STAFF). (Entered:
                   12/15/2020)
12/15/2020    309 CERTIFICATE OF SERVICE by Epic Games, Inc. re 308 Joint Administrative Motion to File
                  Under Seal (Karin, John) (Filed on 12/15/2020) (Entered: 12/15/2020)
12/15/2020    310 STIPULATION AND ORDER re (186 in 4:19-cv-03074-YGR) STIPULATION WITH
                  PROPOSED ORDER RE: VALIDATION PROTOCOL filed by Apple Inc., (307 in 4:11-cv-
                  06714-YGR) STIPULATION WITH PROPOSED ORDER RE: VALIDATION
                  PROTOCOL filed by Apple Inc., (186 in 4:20-cv-05640-YGR) STIPULATION WITH
                  PROPOSED ORDER RE: VALIDATION PROTOCOL filed by Apple Inc. Signed by
                  Magistrate Judge Thomas S. Hixson on 12/15/2020. (rmm2S, COURT STAFF) (Filed on
                  12/15/2020) (Entered: 12/15/2020)
12/15/2020    311 TRANSCRIPT ORDER for proceedings held on 12/15/2020 before Magistrate Judge Thomas
                  S. Hixson by Apple Inc., for Court Reporter Katherine Powell. (Srinivasan, Jagannathan) (Filed
                  on 12/15/2020) (Entered: 12/15/2020)
12/15/2020    312 TRANSCRIPT ORDER for proceedings held on 12/15/2020 before Magistrate Judge Thomas
                  S. Hixson by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, for
                  Court Reporter Katherine Sullivan. (Byrd, Rachele) (Filed on 12/15/2020) (Entered:
                  12/15/2020)
12/15/2020    313 TRANSCRIPT ORDER for proceedings held on 12/15/2020 before Magistrate Judge Thomas
                  S. Hixson by Donald R. Cameron, Pure Sweat Basketball, Inc., for Court Reporter Katherine
                  Powell. (Lopez, Robert) (Filed on 12/15/2020) (Entered: 12/15/2020)
12/15/2020    314 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held by Zoom Videoconferencing on 12/15/2020 at 10:00 a.m.

                   Total Time in Court: 2 hours 56 mins.

                   Court Reporter: Katherine Sullivan.

                   Appearances:

                   Case No. 11-6714 YGR (TSH)-In re Apple iPhone Antitrust Litigation:
                   Rachele R. Byrd for Consumer Plaintiffs
                   Ethan Dettmer and Jay Srinivasan for Defendant Apple Inc.
                   Lawrence Papale for Plaintiff Edward Lawrence

                   Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                   Counsel for Plaintiffs:
                   Steve W. Berman
                   Robert F. Lopez
                   Benjamin J. Siegel
                   Theodore Wojcik

                   Counsel for Defendant Apple Inc.:
                   Ethan Dettmer and Jay Srinivasan

                   Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                   Lauren Moskowitz for Plaintiff Epic
                   Ethan Dettmer and Jay Srinivasan for Defendant Apple Inc.

                   Proceedings: Discovery Conferences held. Matter submitted. Court to issue Order.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 230 of 525
                   Deadlines and Hearing:

                   Re Scheduling of Depositions:

                   Counsel to meet and confer re Number of Depositions. By noon, on 12/17/2020, they shall file
                   a stipulation and proposed order, of if unable to agree, a Joint Letter Brief, no more than ten (10
                   )pages, five (5) pages each. A hearing will be scheduled for: 12/18/2020 at 9:00 a.m., by Zoom
                   Webinar for further hearing re depositions.

                   Apex Issue:

                   Counsel to file a Joint Letter Brief by 1/19/2020, COB, no more than ten (10) pages,
                   five(5)pages each. Hearing scheduled for: 1/21/2020 at 10:00 a.m., by Zoom Webinar.

                   Re Docket No. 269 - Consumer Plaintiff's request for Production 47:

                   Parties to file a joint discovery letter brief by 1/6/2021 concerning (and attaching) Plaintiffs
                   expert declaration (and any declaration by Apple in response) concerning the relevance of RFP
                   47 to the Consumer Plaintiffs claims. Hearing scheduled for: 1/8/2021 at 9:00 a.m., by Zoom
                   Webinar.

                   Re additional letter briefs on other discovery disputes:

                   The next round of joint letter briefs concerning issues the parties previewed at the end of the
                   hearing are due 12/28/2020 by Noon. Hearing scheduled for 12/29/2020 at 10:00 a.m., by
                   Zoom Webinar.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 12/15/2020) Modified on 12/15/2020 (rmm2S,
                   COURT STAFF). (Entered: 12/15/2020)
12/15/2020    315 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                  for 12/18/2020 at
                  9:00 AM. This proceeding will be held via a Zoom webinar.



                   On 12/17/2020, counsel will email the Courtroom Deputy, Rose Maher, with their appearances
                   so that they may be promoted to Panelist, so they may participate in the hearing on 12/18/2020
                   at 9:00 a.m.

                   Courtroom Deputy email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/tsh

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Zoom Video Camera hearing set for 12/18/2020 at 9:00 a.m. (This is a text-only entry
                   generated by the court. There is no document associated with this entry.)< /I> (rmm2S,
                   COURT STAFF) (Filed on 12/15/2020) (Entered: 12/15/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 231 of 525
12/16/2020    316 TRANSCRIPT ORDER for proceedings held on 12/15/2020 before Magistrate Judge Thomas
                  S. Hixson by Epic Games, Inc., for Court Reporter Katherine Powell. (Byars, Michael) (Filed
                  on 12/16/2020) (Entered: 12/16/2020)
12/16/2020    317 Discovery Order re: ECF Nos. 269 , 270 , 271 , 295 , 298 in 4:11-cv-06714-YGR; ECF Nos.
                  145 , 146 , 147 , 173 , 177 in 4:19-cv-03074-YGR; ECF Nos. 170 , 173 in 4:20-cv-05640-
                  YGR. Signed by Judge Thomas S. Hixson on 12/16/2020. (cdnS, COURT STAFF) (Filed
                  on 12/16/2020) (Entered: 12/16/2020)
12/16/2020    318 CLERKS NOTICE SETTING ZOOM DISCOVERY HEARING. Zoom Video Camera
                  Discovery hearing (Apex Issue) set for 1/21/2021 at 10:00 AM, before Magistrate Judge
                  Thomas S. Hixson. This proceeding will be held via a Zoom webinar.



                   On 1/20/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                   know appearances for the 1/21/2021 Discovery Zoom Hearing. Counsel will join the hearing as
                   an attendee and will be promoted to Panelist to participate in the hearing.

                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https: //www.cand.uscourts.gov/tsh

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Zoom Video Camera Discovery hearing (Ap ex Issue) set for 1/21/2021 10:00 AM.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020    319 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                  for 1/8/2021 at 9:00 AM, before Magistrate Judge Thomas S. Hixson. This proceeding will be
                  held via a Zoom webinar.



                   On 1/7/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                   know appearances for the 1/7/2021 Discovery Zoom Hearing. Counsel will join the hearing as
                   an attendee and will be promoted to Panelist to participate in the hearing.

                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/tsh

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 232 of 525
                   Video Camera Discovery hearing set for 1/8/2021 at 09:00 AM. (This is a text-only entry
                   generated by the court. There is no document associated with this entry.) (rmm2S, COURT
                   STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020    320 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                  for 12/29/2020 at 10:00 AM, before Magistrate Judge Thomas S. Hixson. This proceeding will
                  be held via a Zoom webinar.



                   On 12/28/2020 by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                   know appearances for the 12/29/2020 Discovery Zoom Hearing. Counsel will join the hearing
                   as an attendee and will be promoted to Panelist to participate in the hearing.

                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.go v/tsh

                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   Zoom Video Camera Discovery hearing set for 12/29/2020 10:00 AM.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Filed on 12/16/2020) (Entered: 12/16/2020)
12/16/2020    321 STIPULATION WITH PROPOSED ORDER Joint Stipulation and [Proposed] Order Re:
                  Authenticity Presumptions filed by Donald R. Cameron, Pure Sweat Basketball, Inc. Robert
                  Pepper, Stephen H. Schwartz, Edward W. Hayter, Harry Bass, James Blackwell, Crystal
                  Boykin, Edward Lawrence, and Kevin Fahey. (Lopez, Robert) (Filed on 12/16/2020) Modified
                  on 12/17/2020 (jjbS, COURT STAFF). (Entered: 12/16/2020)
12/16/2020    322 Transcript of Proceedings held on 12-15-20, before Judge Thomas S. Hixson. Court Reporter
                  Katherine Powell Sullivan, Katherine_Sullivan@cand.uscourts.gov. Per General Order No. 59
                  and Judicial Conference policy, this transcript may be viewed only at the Clerk's Office public
                  terminal or may be purchased through the Court Reporter/Transcriber until the deadline for the
                  Release of Transcript Restriction. After that date it may be obtained through PACER. Any
                  Notice of Intent to Request Redaction, if required, is due no later than 5 business days from
                  date of this filing. (Re (313 in 4:11-cv-06714-YGR) Transcript Order, (311 in 4:11-cv-06714-
                  YGR) Transcript Order, (316 in 4:11-cv-06714-YGR) Transcript Order, (312 in 4:11-cv-06714-
                  YGR) Transcript Order ) Release of Transcript Restriction set for 3/16/2021. (kapS, COURT
                  STAFF) (Filed on 12/16/2020) Modified on 12/30/2020 (ewn, COURT STAFF). (Entered:
                  12/16/2020)
12/17/2020    323 Joint Discovery Letter Brief regarding Apple depositions filed by Epic Games, Inc..
                  (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit 1)(Moskowitz, Lauren)
                  (Filed on 12/17/2020) (Entered: 12/17/2020)
12/17/2020    324 NOTICE by Edward Lawrence of Withdrawal of Counsel, Jamie L. Miller (Alioto, Joseph)
                  (Filed on 12/17/2020) (Entered: 12/17/2020)
12/18/2020    325 Discovery Order re: (323 in 4:11-cv-06714-YGR), (201 in 4:20-cv-05640-YGR), (199 in
                  4:19-cv-03074-YGR). Signed by Judge Thomas S. Hixson on 12/18/2020. (cdnS, COURT
                  STAFF) (Filed on 12/18/2020) (Entered: 12/18/2020)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 233 of 525
12/18/2020    326 TRANSCRIPT ORDER for proceedings held on 12/18/2020 before Magistrate Judge Thomas
                  S. Hixson by Apple Inc., for Court Reporter Debra Pas. (Srinivasan, Jagannathan) (Filed on
                  12/18/2020) (Entered: 12/18/2020)
12/18/2020    327 Joint MOTION for Leave to File Reply in Support of Motion to Modify Case Schedule filed by
                  Donald R. Cameron, Pure Sweat Basketball, Inc.. (Attachments: # 1 Attachment 1: [Proposed]
                  Reply in Support of Administrative Motion to Modify Case Schedule, # 2 Declaration of
                  Benjamin J. Siegel in Support of Motion for Leave to File Reply, # 3 Proposed Order)(Berman,
                  Steve) (Filed on 12/18/2020) (Entered: 12/18/2020)
12/18/2020    328 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held by Zoom Videoconference on 12/18/2020 at 9:00 a.m.

                   Total Time in Court: 17 minutes.

                   Court Reporter: Debra Pas.

                   Appearances:

                   11-6714 YGR (TSH) - In Re Apple iPhone Antitrust Litigation
                   Consumer Plaintiffs Counsel: Rachele R. Byrd
                   Defendant Apple Counsel: Jay Srinivasan

                   19-3074 YGR (TSH) - Cameron et al. v. Apple Inc.
                   Counsel for Plaintiffs: Benjamin J. Siegel
                   Counsel for Defendant: Jay Srinivasan

                   20-5640 YGR (TSH) - Epic Games, Inc. v. Apple Inc.
                   Plaintiff's Counsel: Lauren Moskowitz
                   Defendant's Counsel: Jay Srinivasan

                   Proceedings: Discovery hearing held. Court had reviewed the parties joint letter brief and
                   issued an Oral Ruling: There shall be 16 Apple Depositions.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 12/18/2020) (Entered: 12/18/2020)
12/18/2020    329 TRANSCRIPT ORDER for proceedings held on 12/18/2020 before Magistrate Judge Thomas
                  S. Hixson by Epic Games, Inc., for Court Reporter Debra Pas. (Byars, Michael) (Filed on
                  12/18/2020) (Entered: 12/18/2020)
12/18/2020    330 ORDER TENTATIVELY DENYING ADMINISTRATIVE MOTION TO MODIFY
                  CASE SCHEDULE by Judge Yvonne Gonzalez Rogers 294 in case 4:11-cv-06714-YGR
                  and 172 in case 4:19-cv-03074-YGR; GRANTING(282) Administrative Motion to File
                  Under Seal AND DENYING (327) Motion for Leave to File; in case 4:11-cv-06714-YGR;
                  GRANTING (159) Administrative Motion to File Under Seal; DENYING (201) Motion
                  for Leave to File in case 4:19-cv-03074-YGR. (ygrlc1, COURT STAFF) (Filed on
                  12/18/2020) (Entered: 12/18/2020)
12/21/2020    331 Declaration of Jay P. Srinivasan in Support of 308 Joint Administrative Motion to File Under
                  Seal filed byApple Inc.. (Attachments: # 1 Proposed Order, # 2 Redacted Version of Document
                  Sought to be Sealed (Joint Discovery Letter Brief), # 3 Redacted Version of Document Sought
                  to be Sealed (Ex. A), # 4 Redacted Version of Document Sought to be Sealed (Ex. C), # 5
                  Redacted Version of Document Sought to be Sealed (Ex. 4))(Related document(s) 308 )
                  (Srinivasan, Jagannathan) (Filed on 12/21/2020) (Entered: 12/21/2020)
12/21/2020    332 EXHIBITS re 308 Joint Administrative Motion to File Under Seal filed byApple Inc..
                  (Attachments: # 1 Unredacted Version of Document Sought to be Sealed (Joint Discovery
                  Letter Brief), # 2 Unredacted Version of Document Sought to be Sealed (Ex. A), # 3
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 234 of 525
                    Unredacted Version of Document Sought to be Sealed (Ex. C), # 4 Unredacted Version of
                    Document Sought to be Sealed (Ex. 4))(Related document(s) 308 ) (Srinivasan, Jagannathan)
                    (Filed on 12/21/2020) (Entered: 12/21/2020)
12/22/2020    333 ADMINISTRATIVE MOTION to Consider Whether Cases Should Be Related filed by
                  SaurikIT, LLC. Responses due by 12/28/2020. (Attachments: # 1 Declaration of Adam B.
                  Wolfson, # 2 Exhibit 1 (SaurikIT v Apple Complaint))(Wolfson, Adam) (Filed on 12/22/2020)
                  (Entered: 12/22/2020)
12/22/2020    334 ORDER by Judge Thomas S. Hixson granting in part and denying in part (308)
                  Administrative Motion to File Under Seal in case 4:11-cv-06714-YGR; granting in part
                  and denying in part (187) Administrative Motion to File Under Seal in case 4:19-cv-
                  03074-YGR; granting in part and denying in part (187) Administrative Motion to File
                  Under Seal in case 4:20-cv-05640-YGR. (tshlc2S, COURT STAFF) (Filed on 12/22/2020)
                  (Entered: 12/22/2020)
12/23/2020    335 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                  15360272.) filed by Apple Inc.. (Lent, Karen) (Filed on 12/23/2020) (Entered: 12/23/2020)
12/24/2020    336 Administrative Motion to File Under Seal filed by Apple Inc.. (Attachments: # 1 Proposed
                  Order, # 2 Redacted Version of Document Sought to be Sealed (Transcript), # 3 Declaration of
                  E. Dettmer - Redacted Version of Document Sought to be Sealed, # 4 Unredacted Version of
                  Document Sought to be Sealed (Transcript), # 5 Declaration of E. Dettmer - Unredacted
                  Version of Document Sought to be Sealed, # 6 Exhibit A - Unredacted Version of Document
                  Sought to be Sealed, # 7 Exhibit B - Unredacted Version of Document Sought to be Sealed, # 8
                  Exhibit C - Unredacted Version of Document Sought to be Sealed)(Lewis, Veronica) (Filed on
                  12/24/2020) (Entered: 12/24/2020)
12/28/2020    337 OPPOSITION/RESPONSE (re 333 ADMINISTRATIVE MOTION to Consider Whether Cases
                  Should Be Related ) filed byApple Inc.. (Dearborn, Meredith) (Filed on 12/28/2020) (Entered:
                  12/28/2020)
12/28/2020    338 OPPOSITION/RESPONSE (re 333 ADMINISTRATIVE MOTION to Consider Whether Cases
                  Should Be Related ) filed by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H.
                  Schwartz. (Byrd, Rachele) (Filed on 12/28/2020) Modified on 12/29/2020 (jjbS, COURT
                  STAFF). (Entered: 12/28/2020)
12/28/2020    339 Clerks Notice Continuing Discovery Hearing:

                    The Zoom Videoconference Discovery hearing scheduled for tomorrow 12/29/2020 at 10:00
                    a.m., is CONTINUED TO: 12/30/2020 at 10:00 a.m. All parties shall join the Zoom hearing at
                    that date and time.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Filed on 12/28/2020) (Entered: 12/28/2020)
12/29/2020    340 Transcript of Zoom Video Conference Proceedings held on 12-18-2020, before Judge Thomas
                  S. Hixson. Court Reporter/Transcriber Debra L. Pas, CRR, telephone number (415) 431-
                  1477/Email: Debra_Pas@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                  purchased through the Court Reporter/Transcriber until the deadline for the Release of
                  Transcript Restriction. After that date it may be obtained through PACER. Any Notice of Intent
                  to Request Redaction, if required, is due no later than 5 business days from date of this filing.
                  (Re (329 in 4:11-cv-06714-YGR) Transcript Order ) Release of Transcript Restriction set for
                  3/29/2021. (Pas, Debra) (Filed on 12/29/2020) (Entered: 12/29/2020)
12/30/2020    341 Discovery Hearing held by Zoom Videoconferencing on 12/30/2020 at 10:00 a.m., before
                  Magistrate Judge Thomas S. Hixson:

                    Total Time in Court: 59 mins.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 235 of 525

                    Court Reporter: Ana Dub

                    Appearances:

                    Case No. 11-6714 YGR (TSH)-In re Apple iPhone Antitrust Litigation:
                    Counselfor Consumer Plaintiffs: Rachele R. Byrd
                    Counsel for Defendant: Jay Srinivasan for Apple Inc.

                    Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                    Counsel for Plaintiffs: Robert F. Lopez - for Cameron
                    Counsel for Defendant: Jay Srinivasan - for Apple Inc.

                    Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                    Counsel for Plaintiff: Lauren Moskowitz for Epic
                    Counsel for Defendant: Jay Srinivasan - Apple Inc.

                    Proceedings: Discovery Conferences held. Matter submitted. Court to issue Order.

                    Deadlines and Hearing: By 1/6/2021 letter briefs due by Noon, for the 1/8/2021 discovery
                    hearing.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Date Filed: 12/30/2020) (Entered: 12/30/2020)
12/30/2020    342 TRANSCRIPT ORDER for proceedings held on 12/30/2020 before Magistrate Judge Thomas
                  S. Hixson by Apple Inc., for Court Reporter Ana Dub. (Srinivasan, Jagannathan) (Filed on
                  12/30/2020) (Entered: 12/30/2020)
12/30/2020    343 TRANSCRIPT ORDER for proceedings held on 12/30/2020 before Magistrate Judge Thomas
                  S. Hixson by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, for
                  Court Reporter Ana Dub. (Byrd, Rachele) (Filed on 12/30/2020) (Entered: 12/30/2020)
12/30/2020    344 ORDER by Magistrate Judge Thomas S. Hixson granting (336) Administrative Motion to
                  File Under Seal in case 4:11-cv-06714-YGR; granting (211) Administrative Motion to File
                  Under Seal in case 4:19-cv-03074-YGR. (rmm2S, COURT STAFF) (Filed on 12/30/2020)
                  (Entered: 12/30/2020)
12/31/2020    345 Statement in Response to 330 Order on Administrative Motion to File Under Seal by Apple
                  Inc. (Attachments: # 1 Declaration of M. Rollins)(Dettmer, Ethan) (Filed on 12/31/2020)
                  Modified on 1/4/2021 (jjbS, COURT STAFF). (Entered: 12/31/2020)
12/31/2020    346 Declaration of Ethan D. Dettmer in Support of 345 Notice (Other), filed byApple Inc..
                  (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                  Exhibit 6, # 7 Exhibit 7, # 8 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11)(Related
                  document(s) 345 ) (Dettmer, Ethan) (Filed on 12/31/2020) (Entered: 12/31/2020)
12/31/2020    347 Administrative Motion to File Under Seal Exhibits to E. Dettmer Declaration filed by Apple
                  Inc.. (Attachments: # 1 Proposed Order, # 2 Declaration ISO Sealing, # 3 Declaration ISO
                  Statement, # 4 Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit
                  6, # 10 Exhibit 7, # 11 Exhibit 8, # 12 Exhibit 9, # 13 Exhibit 10, # 14 Exhibit 11)(Dettmer,
                  Ethan) (Filed on 12/31/2020) (Entered: 12/31/2020)
12/31/2020    348 Administrative Motion to File Under Seal ("Epic Games, Inc.'s Administrative Motion to Seal
                  Portion of Transcript") filed by Epic Games, Inc.. (Attachments: # 1 Declaration of Lauren A.
                  Moskowitz, # 2 Exhibit A, # 3 Proposed Order, # 4 Transcript [Redacted], # 5 Transcript
                  [Unredacted])(Moskowitz, Lauren) (Filed on 12/31/2020) (Entered: 12/31/2020)
12/31/2020    349 CERTIFICATE OF SERVICE by Epic Games, Inc. re 348 Administrative Motion to File Under
                  Seal ("Epic Games, Inc.'s Administrative Motion to Seal Portion of Transcript") (Karin, John)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 236 of 525
                    (Filed on 12/31/2020) (Entered: 12/31/2020)
12/31/2020    355 Transcript of Remote Zoom Video Conference Proceedings held on 12/30/2020, before
                  Magistrate Judge Thomas S. Hixson. Court Reporter Ana M. Dub, CSR 7445, RDR, CRR,
                  telephone number 415-290-1651; ana_dub@cand.uscourts.gov. Per General Order No. 59 and
                  Judicial Conference policy, this transcript may be viewed only at the Clerk's Office public
                  terminal or may be purchased through the Court Reporter until the deadline for the Release of
                  Transcript Restriction. After that date, it may be obtained through PACER. Any Notice of
                  Intent to Request Redaction, if required, is due no later than 5 business days from date of this
                  filing. (Re 342 Transcript Order ) Release of Transcript Restriction set for 3/31/2021. (Related
                  documents(s) 342 ) (rjdS, COURT STAFF) (Filed on 12/31/2020) Modified on 5/31/2021:
                  Corrected hearing date. (rjdS, COURT STAFF). (Entered: 01/08/2021)
01/01/2021    350 EXHIBITS re: ECF 308 as per Court Order in ECF 334 filed byEpic Games, Inc.. (Even,
                  Yonatan) (Filed on 1/1/2021) (Entered: 01/01/2021)
01/05/2021    351 TRANSCRIPT ORDER for proceedings held on 12/30/2021 before Magistrate Judge Thomas
                  S. Hixson by Donald R. Cameron, Pure Sweat Basketball, Inc., for Court Reporter Ana Dub.
                  (Lopez, Robert) (Filed on 1/5/2021) (Entered: 01/05/2021)
01/06/2021    352 Joint Discovery Letter BriefRegarding Apple's Production of Documents Responsive to
                  Consumer Plaintiffs' 2nd Set of Requests for Production of Documents filed by Edward W.
                  Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, and Apple, Inc. (Attachments:
                  # 1 Exhibit A, # 2 Exhibit B)(Byrd, Rachele) (Filed on 1/6/2021) Modified on 1/7/2021 (jjbS,
                  COURT STAFF). (Entered: 01/06/2021)
01/06/2021    353 Statement Concerning Defendant Apple Inc.'s Statement in Response to Order Tentatively
                  Denying Administrative Motion to Modify Case Schedule by Epic Games, Inc.. (Moskowitz,
                  Lauren) (Filed on 1/6/2021) Modified on 1/7/2021 (jjbS, COURT STAFF). (Entered:
                  01/06/2021)
01/07/2021    354 ORDER by Judge Yvonne Gonzalez Rogers granting 335 Motion for Pro Hac Vice as to
                  Karen Lent. (fs, COURT STAFF) (Filed on 1/7/2021) (Entered: 01/07/2021)
01/08/2021    356 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held on 1/8/2021 by Zoom Video Conference.

                    Court Reporter: Ruth Ekhaus/Total Time in Court: 9:00-9:17 - 17 minutes.

                    Appearances:

                    Case No. 11-6714 YGR (TSH)-In re Apple iPhone Antitrust Litigation:
                    Counselfor Consumer Plaintiffs: Rachele R. Byrd
                    Counsel for Defendant: Jay Srinivasan for Apple Inc.

                    Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                    Counsel for Plaintiffs: Robert F. Lopez/Benjamin J. Siegel - for Cameron
                    Counsel for Defendant: Jay Srinivasan - for Apple Inc.

                    Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                    Counsel for Plaintiff: Lauren Moskowitz for Epic
                    Counsel for Defendant: Jay Srinivasan - Apple Inc.

                    Proceedings: Discovery Hearing held, argument heard, matter submitted. Court to issue
                    Order.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Date Filed: 1/8/2021) (Entered: 01/08/2021)
01/08/2021    357 TRANSCRIPT ORDER for proceedings held on 1/8/2021 before Magistrate Judge Thomas S.
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 237 of 525
                    Hixson by Apple Inc., for Court Reporter Ruth Ekhaus. (Srinivasan, Jagannathan) (Filed on
                    1/8/2021) (Entered: 01/08/2021)
01/08/2021    358 TRANSCRIPT ORDER for proceedings held on January 8, 2021 before Magistrate Judge
                  Thomas S. Hixson by Epic Games, Inc., for Court Reporter Ruth Ekhaus. (Byars, Michael)
                  (Filed on 1/8/2021) (Entered: 01/08/2021)
01/08/2021    359 ORDER by Judge Yvonne Gonzalez Rogers granting 333 Administrative Motion to relate
                  cases 4:11-cv-6714-YGR and 4:20-8733-HSG; and ORDER RELATING CASES. (fs,
                  COURT STAFF) (Filed on 1/8/2021) (Entered: 01/08/2021)
01/08/2021    360 TRANSCRIPT ORDER for proceedings held on 1/8/2021 before Magistrate Judge Thomas S.
                  Hixson by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, for
                  Court Reporter Ruth Ekhaus. (Byrd, Rachele) (Filed on 1/8/2021) (Entered: 01/08/2021)
01/08/2021    361 TRANSCRIPT ORDER for proceedings held on 01/08/2021 before Magistrate Judge Thomas
                  S. Hixson by Donald R. Cameron, Pure Sweat Basketball, Inc., for Court Reporter Ruth
                  Ekhaus. (Lopez, Robert) (Filed on 1/8/2021) (Entered: 01/08/2021)
01/08/2021    362 ORDER RE: CASE SCHEDULING.

                    Set/Reset Deadlines as to extending briefing deadlines in 11-6714-YGR and 19-3074-
                    YGR: Class Certification Motion due by 6/1/2021. Responses due by 8/10/2021. Replies
                    due by 10/12/2021. Class Certification Motion Hearing set for 11/16/2021 10:00 AM OPST
                    in Oakland, Courtroom 1, 4th Floor before Judge Yvonne Gonzalez Rogers.

                    Signed by Judge Yvonne Gonzalez Rogers on 1/8/2021. (fs, COURT STAFF) (Filed on
                    1/8/2021) (Entered: 01/08/2021)
01/08/2021    363 Transcript of Proceedings held on 01/08/2021, before Judge Thomas S. Hixson. Court Reporter
                  Ruth Levine Ekhaus, RDR, FCRR, CSR No. 12219, telephone number (415)336-
                  5223/ruth_ekhaus@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                  purchased through the Court Reporter until the deadline for the Release of Transcript
                  Restriction. After that date, it may be obtained through PACER. Any Notice of Intent to
                  Request Redaction, if required, is due no later than 5 business days from date of this filing. (Re
                  358 Transcript Order, 361 Transcript Order ) Release of Transcript Restriction set for 4/8/2021.
                  (Related documents(s) 358 , 361 ) (rreS, COURT STAFF) (Filed on 1/8/2021) (Entered:
                  01/08/2021)
01/08/2021    364 Discovery Order re: 352 Joint Statement Regarding Apple's Production of Documents
                  Responsive to Consumer Plaintiffs' 2nd Set of Requests for Production of Documents.
                  Signed by Judge Thomas S. Hixson on 1/8/2021. (cdnS, COURT STAFF) (Filed on
                  1/8/2021) (Entered: 01/08/2021)
01/08/2021    365 AMENDED STIPULATION WITH PROPOSED ORDER filed by Apple Inc., Epic Games,
                  Inc., Robert Pepper, Stephen H. Schwartz, Edward Lawrence, Kevin Fahey. (Srinivasan,
                  Jagannathan) (Filed on 1/8/2021) Modified on 1/11/2021 (jjbS, COURT STAFF). (Entered:
                  01/08/2021)
01/11/2021    366 ORDER by Magistrate Judge Thomas S. Hixson granting (348) Administrative Motion to
                  File Under Seal in case 4:11-cv-06714-YGR; granting (220) Administrative Motion to File
                  Under Seal in case 4:19-cv-03074-YGR. (rmm2S, COURT STAFF) (Filed on 1/11/2021)
                  (Entered: 01/11/2021)
01/11/2021    367 ORDER by Judge Yvonne Gonzalez Rogers granting (321) Stipulation re Authenticity
                  Presumptions in case 4:11-cv-06714-YGR; granting (197) Stipulation re Authenticity
                  Presumptions in case 4:19-cv-03074-YGR. (fs, COURT STAFF) (Filed on 1/11/2021)
                  (Entered: 01/11/2021)
01/11/2021    368 ORDER by Judge Yvonne Gonzalez Rogers granting (365) Amended Stipulation in case
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 238 of 525
                    4:11-cv-06714-YGR; granting (233) Amended Stipulation in case 4:19-cv-03074-YGR;
                    granting (242) Amended Stipulation in case 4:20-cv-05640-YGR. (fs, COURT STAFF)
                    (Filed on 1/11/2021) (Entered: 01/11/2021)
01/14/2021    369 AMENDED STIPULATION WITH PROPOSED ORDER filed by Apple Inc. and all Plaintiffs
                  (Richman, Cynthia) (Filed on 1/14/2021) Modified on 1/15/2021 (jjbS, COURT STAFF).
                  (Entered: 01/14/2021)
01/19/2021    370 Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple Inc..
                  (Attachments: # 1 Declaration of J. Lo, # 2 Proposed Order, # 3 Joint Letter Brief re Discovery,
                  # 4 Exhibit 1, Joint Letter Brief re Discovery, # 5 Exhibit 2, Joint Letter Brief re Discovery, # 6
                  Certificate/Proof of Service)(Lo, Jason) (Filed on 1/19/2021) (Entered: 01/19/2021)
01/20/2021    371 Administrative Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cue and
                  Federighi Depositions and Supporting Exhibits") filed by Epic Games, Inc., Robert Pepper,
                  Stephen H. Schwartz, Edward W. Hayter, Harry Bass, Crystal Boykin, Edward Lawrence, and
                  Kevin Kahey (Attachments: # 1 Declaration of Lauren A. Moskowitz, # 2 Proposed Order, # 3
                  Joint Discovery Letter Brief Regarding Cue and Federighi Depositions, # 4 Exhibit 1, # 5
                  Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4, # 8 Exhibit 5, # 9 Exhibit 6, # 10 Exhibit 7)(Moskowitz,
                  Lauren) (Filed on 1/20/2021) Modified on 1/21/2021 (jjbS, COURT STAFF). (Entered:
                  01/20/2021)
01/20/2021    372 Administrative Motion to File Under Seal Joint Discovery Letter Brief Regarding Cook
                  Deposition") filed by Epic Games, Inc., Robert Pepper, Edward Lawrence, Kevin Fahey, Harry
                  Bass, Stephen H. Schwartz, Edward W. Hayter, Crystal Boykin. (Attachments: # 1 Declaration
                  of Lauren A. Moskowitz, # 2 Proposed Order, # 3 Joint Discovery Letter Brief Regarding Cook
                  Deposition)(Moskowitz, Lauren) (Filed on 1/20/2021) Modified on 1/21/2021 (jjbS, COURT
                  STAFF). (Entered: 01/20/2021)
01/20/2021    373 CERTIFICATE OF SERVICE by Epic Games, Inc. re 371 Administrative Motion to File Under
                  Seal ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint Discovery Letter
                  Brief Regarding Cue and Federighi Depositions and Supporting Exhibits") (Karin, John) (Filed
                  on 1/20/2021) (Entered: 01/20/2021)
01/20/2021    374 CERTIFICATE OF SERVICE by Epic Games, Inc. re 372 Administrative Motion to File Under
                  Seal ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint Discovery Letter
                  Brief Regarding Cook Deposition") (Karin, John) (Filed on 1/20/2021) (Entered: 01/20/2021)
01/20/2021    375 Discovery Order rescheduling hearing from 1/21/2021 to 1/25/2021 at 10:00 a.m., by
                  Zoom Video Conference. Signed by Magistrate Judge Thomas S. Hixson on 1/20/2021.
                  (rmm2S, COURT STAFF) (Filed on 1/20/2021) (Entered: 01/20/2021)
01/20/2021          Set/Reset Hearing re (246 in 4:19-cv-03074-YGR, 375 in 4:11-cv-06714-YGR) Discovery
                    Order Rescheduling Discovery hearing:

                    Zoom Video Camera hearing set for 1/25/2021 10:00 AM, before Magistrate Judge Thomas S.
                    Hixson.

                    Counsel shall by COB on Friday, 1/22/2021, email the Courtroom Deputy with their
                    appearances. Courtroom Deputy email: Rose_Maher@cand.uscourts.gov

                    (rmm2S, COURT STAFF) (Filed on 1/20/2021) (Entered: 01/20/2021)
01/21/2021    376 Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple Inc..
                  (Attachments: # 1 Declaration of J. Srinivasan, # 2 Proposed Order, # 3 Joint Letter Brief re
                  Discovery, # 4 Exhibit 1, Joint Letter Brief re Discovery, # 5 Exhibit 2, Joint Letter Brief re
                  Discovery, # 6 Exhibit 3, Joint Letter Brief re Discovery, # 7 Exhibit 4, Joint Letter Brief re
                  Discovery, # 8 Exhibit 5, Joint Letter Brief re Discovery, # 9 Certificate/Proof of Service)
                  (Srinivasan, Jagannathan) (Filed on 1/21/2021) (Entered: 01/21/2021)
01/21/2021    377 Administrative Motion to File Under Seal Supporting Exhibits A to L to the Joint Discovery
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 239 of 525
                   Letter Brief Regarding Cue and Federighi Depositions filed by Epic Games, Inc..
                   (Attachments: # 1 Declaration of Lauren A. Moskowitz, # 2 Proposed Order, # 3 Exhibit A, # 4
                   Exhibit B, # 5 Exhibit C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, # 10
                   Exhibit H, # 11 Exhibit I, # 12 Exhibit J, # 13 Exhibit K, # 14 Exhibit L)(Moskowitz, Lauren)
                   (Filed on 1/21/2021) Modified on 1/22/2021 (jjbS, COURT STAFF). (Entered: 01/21/2021)
01/21/2021    378 Administrative Motion to File Under Seal Supporting Exhibits A to G to the Joint Discovery
                  Letter Brief Regarding Cook Deposition filed by Epic Games, Inc. (Attachments: # 1
                  Declaration of Lauren A. Moskowitz, # 2 Proposed Order, # 3 Exhibit A, # 4 Exhibit B, # 5
                  Exhibit C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G)(Moskowitz, Lauren)
                  (Filed on 1/21/2021) Modified on 1/22/2021 (jjbS, COURT STAFF). (Entered: 01/21/2021)
01/21/2021    379 CERTIFICATE OF SERVICE by Epic Games, Inc. re 377 Administrative Motion to File Under
                  Seal ("Plaintiffs' Administrative Motion to File Under Seal Supporting Exhibits A to L to the
                  Joint Discovery Letter Brief Regarding Cue and Federighi Depositions") (Karin, John) (Filed
                  on 1/21/2021) (Entered: 01/21/2021)
01/21/2021    380 CERTIFICATE OF SERVICE by Epic Games, Inc. re 378 Administrative Motion to File Under
                  Seal ("Plaintiffs' Administrative Motion to File Under Seal Supporting Exhibits A to G to the
                  Joint Discovery Letter Brief Regarding Cook Deposition") (Karin, John) (Filed on 1/21/2021)
                  (Entered: 01/21/2021)
01/21/2021    381 ORDER by Judge Yvonne Gonzalez Rogers granting (369) Stipulated Amended
                  Protective Order in case 4:11-cv-06714-YGR; granting (239) Stipulated Amended
                  Protective Order in case 4:19-cv-03074-YGR. (fs, COURT STAFF) (Filed on 1/21/2021)
                  (Entered: 01/21/2021)
01/25/2021    382 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held by Zoom Videoconferencing on 1/25/2021 at 10:00 a.m.

                   Total Time in Court: 1 hour 25 minutes

                   Court Reporter: Marla Knox.

                   Appearances:

                   Case No. 11-6714 YGR (TSH)- In re Apple iPhone Antitrust Litigation:
                   Rachele R. Byrd for Consumer Plaintiffs
                   Jay Srinivasan for Defendant Apple Inc.

                   Case No. 19-3074 YGR(TSH)- Cameron et al. v. Apple Inc.
                   Robert F. Lopez and Benjamin J. Siegel for Plaintiff Developers
                   Jay Srinivasan - for Defendant Apple Inc.

                   Case No. 20-5640 YGR (TSH)- Epic Games v. Apple Inc.
                   Lauren Moskowitz for Plaintiff Epic
                   Victoria Maroulis, Kyle Batter and Richard Rosalez for non-party SEA
                   Jay Srinivasan for Defendant Apple Inc.

                   Proceedings: Discovery Conferences held. Matters submitted. Court to issue Order.

                   Deadlines and Hearing: Joint Letter Briefs due 1/29/2021 by Noon. A further hearing is
                   scheduled for: 2/1/2021 at 10:00 a.m., by Zoom.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry.) (rmm2S, COURT STAFF) (Date Filed: 1/25/2021) (Entered: 01/25/2021)
01/25/2021    383 CLERKS NOTICE SETTING FURTHER ZOOM DISCOVERY HEARING BEFORE
                  MAGISTRATE JUDGE THOMAS S. HIXSON. This proceeding will be held via a Zoom
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 240 of 525
                   webinar.

                   Webinar Access: All counsel, members of the public, and media may access the webinar
                   information at https://www.cand.uscourts.gov/tsh

                   On 1/29/2021, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her
                   know appearances for the 2/1/2021 Discovery Z oom Hearing at 10:00 a.m. Counsel will join
                   the hearing as an attendee and will be promoted to Panelist to participate in the hearing.

                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov


                   General Order 58. Persons granted access to court proceedings held by telephone or
                   videoconference are reminded that photographing, recording, and rebroadcasting of court
                   proceedings, including screenshots or other visual copying of a hearing, is absolutely
                   prohibited.

                   Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/.

                   (This is a text-only entry generated by the court. There is no document associated with this
                   entry .) (rmm2S, COURT STAFF) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021         Set/Reset Hearing re (255 in 4:19-cv-03074-YGR) Clerk's Notice Setting Zoom Hearing. Zoom
                   Video Camera further Discovery hearing set for 2/1/2021 at 10:00 AM. (rmm2S, COURT
                   STAFF) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021    384 TRANSCRIPT ORDER for proceedings held on 1/25/2021 before Magistrate Judge Thomas S.
                  Hixson by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, for
                  Court Reporter Marla Knox. (Byrd, Rachele) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021    385 NOTICE of Appearance by Kyle Kenneth Batter on behalf of Victoria Maroulis (Batter, Kyle)
                  (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021    386 NOTICE of Appearance by Kyle Kenneth Batter (Batter, Kyle) (Filed on 1/25/2021) (Entered:
                  01/25/2021)
01/25/2021    387 Declaration of Kyle Batter in Support of 376 Administrative Motion to File Under Seal Joint
                  Letter Brief re Discovery filed bySamsung Electronics Co., Ltd.. (Related document(s) 376 )
                  (Batter, Kyle) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021    388 Declaration of Gary A. Bornstein in Support of 376 Administrative Motion to File Under Seal
                  Joint Letter Brief re Discovery filed byEpic Games, Inc.. (Attachments: # 1 Proposed Order)
                  (Related document(s) 376 ) (Bornstein, Gary) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/25/2021    389 EXHIBITS re 378 Administrative Motion to File Under Seal Supporting Exhibits A to G to the
                  Joint Discovery Letter Brief Regarding Cook Deposition"), 377 Administrative Motion to File
                  Under Seal Supporting Exhibits A to L to the Joint Discovery Letter Brief Regarding Cue and
                  Federighi Depositions"), 372 Administrative Motion to File Under Seal the Joint Discovery
                  Letter Brief Regarding Cook Deposition"), 371 Administrative Motion to File Under Seal Joint
                  Discovery Letter Brief Regarding Cue and Federighi Depositions and Supporting Exhibits")
                  Declaration of E. Dettmer In Support of Motions to Seal filed byApple Inc.. (Attachments: # 1
                  Proposed Order, # 2 Redacted Version of Document Sought to be Sealed (Joint Discovery
                  Letter re Apex Witnesses), # 3 Redacted Version of Document Sought to be Sealed (Ex. 1), # 4
                  Redacted Version of Document Sought to be Sealed (Ex. B), # 5 Redacted Version of
                  Document Sought to be Sealed (Ex. C), # 6 Redacted Version of Document Sought to be Sealed
                  (Ex. E), # 7 Redacted Version of Document Sought to be Sealed (Ex. F), # 8 Redacted Version
                  of Document Sought to be Sealed (Ex. I), # 9 Redacted Version of Document Sought to be
                  Sealed (Ex. J), # 10 Redacted Version of Document Sought to be Sealed (Ex. K), # 11 Redacted
                  Version of Document Sought to be Sealed (Ex. L), # 12 Redacted Version of Document Sought
                  to be Sealed (Joint Discovery Letter re Deposition of Cook), # 13 Redacted Version of
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 241 of 525
                   Document Sought to be Sealed (Ex. C), # 14 Redacted Version of Document Sought to be
                   Sealed (Ex. D), # 15 Redacted Version of Document Sought to be Sealed (Ex. E), # 16
                   Redacted Version of Document Sought to be Sealed (Ex. F), # 17 Redacted Version of
                   Document Sought to be Sealed (Ex. G), # 18 Unredacted Version of Document Sought to be
                   Sealed (Joint Discovery Letter re Apex Witnesses), # 19 Unredacted Version of Documents
                   Sought to be Sealed (Ex. 1), # 20 Unredacted Version of Document Sought to be Sealed (Ex.
                   A), # 21 Unredacted Version of Document Sought to be Sealed (Ex. B), # 22 Unredacted
                   Version of Document to be Sealed (Ex. C), # 23 Unredacted Version of Document Sought to be
                   Sealed (Exhibit D), # 24 Unredacted Version of Document Sought to be Sealed (Ex. E), # 25
                   Unredacted Version of Document Sought to be Sealed (Ex. F), # 26 Unredacted Version of
                   Document Sought to be Sealed (Ex. G), # 27 Unredacted Version of Document Sought to be
                   Sealed (Ex. H), # 28 Unredacted Version of Document Sought to be Sealed (Ex. I), # 29
                   Unredacted Version of Document Sought to be Sealed (Ex. J), # 30 Unredacted Version of
                   Document Sought to be Sealed (Ex. K), # 31 Unredacted Version of Document Sought to be
                   Sealed (Ex. L), # 32 Unredacted Version of Document Sought to be Sealed (Joint Discovery
                   Letter re Cook Deposition), # 33 Unredacted Version of Document Sought to be Sealed (Ex.
                   C), # 34 Unredacted Version of Document Sought to be Sealed (Ex. D), # 35 Unredacted
                   Version of Document Sought to be Sealed (Ex. E), # 36 Unredacted Version of Document
                   Sought to be Sealed (Ex. F), # 37 Unredacted Version of Document Sought to be Sealed (Ex.
                   G), # 38 Certificate/Proof of Service)(Related document(s) 378 , 377 , 372 , 371 ) (Dettmer,
                   Ethan) (Filed on 1/25/2021) (Entered: 01/25/2021)
01/26/2021    390 MOTION for leave to appear in Pro Hac Vice ( Filing fee $ 317, receipt number 0971-
                  15490729.) filed by Apple Inc.. (Yang, Betty) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/26/2021    391 ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO SEAL RE:
                  (372 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal the Joint Discovery
                  Letter Brief Regarding Cook Deposition") filed by Stephen H. Schwartz, Robert Pepper,
                  Harry Bass, Crystal Boykin, Epic Games, Inc., Edward Lawrence, Edward W. Hayter,
                  Kevin Fahey, (241 in 4:19-cv-03074-YGR) Administrative Motion to File Under Seal
                  ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint Discovery Letter Brief
                  Regarding Cue and Federighi Depositions and Supporting Exhibits") filed by Epic Games,
                  Inc., (271 in 4:20-cv-05640-YGR) Administrative Motion to File Under Seal ("Plaintiffs'
                  Administrative Motion to File Under Seal Supporting Exhibits A to G to the Joint Discovery
                  Letter Brief Regarding Cook Deposition") filed by Epic Games, Inc., (248 in 4:19-cv-03074-
                  YGR) Administrative Motion to File Under Seal ("Plaintiffs' Administrative Motion to File
                  Under Seal Supporting Exhibits A to L to the Joint Discovery Letter Brief Regarding Cue
                  and Federighi Depositions") filed by Epic Games, Inc., (240 in 4:19-cv-03074-YGR)
                  Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple
                  Inc., (249 in 4:19-cv-03074-YGR) Administrative Motion to File Under Seal ("Plaintiffs'
                  Administrative Motion to File Under Seal Supporting Exhibits A to G to the Joint Discovery
                  Letter Brief Regarding Cook Deposition") filed by Epic Games, Inc., (269 in 4:20-cv-05640-
                  YGR) Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by
                  Apple Inc., (370 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal Joint
                  Letter Brief re Discovery filed by Apple Inc., (377 in 4:11-cv-06714-YGR) Administrative
                  Motion to File Under Seal Supporting Exhibits A to L to the Joint Discovery Letter Brief
                  Regarding Cue and Federighi Depositions") filed by Epic Games, Inc., (242 in 4:19-cv-
                  03074-YGR) Administrative Motion to File Under Seal ("Plaintiffs' Joint Administrative
                  Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cook Depositions")
                  filed by Epic Games, Inc., (371 in 4:11-cv-06714-YGR) Administrative Motion to File
                  Under Seal Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                  Supporting Exhibits") filed by Stephen H. Schwartz, Crystal Boykin, Harry Bass, Robert
                  Pepper, Epic Games, Inc., Edward Lawrence, Kevin Fahey, Edward W. Hayter, (247 in
                  4:19-cv-03074-YGR) Administrative Motion to File Under Seal Joint Letter Brief re
                  Discovery filed by Apple Inc., (261 in 4:20-cv-05640-YGR) Administrative Motion to File
                  Under Seal the Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                  Supporting Exhibits") filed by Epic Games, Inc., (260 in 4:20-cv-05640-YGR)
                  Administrative Motion to File Under Seal Joint Letter Brief re Discovery filed by Apple
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 242 of 525
                    Inc., (378 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal Supporting
                    Exhibits A to G to the Joint Discovery Letter Brief Regarding Cook Deposition") filed by
                    Epic Games, Inc., (376 in 4:11-cv-06714-YGR) Administrative Motion to File Under Seal
                    Joint Letter Brief re Discovery filed by Apple Inc., (262 in 4:20-cv-05640-YGR)
                    Administrative Motion to File Under Seal the Joint Discovery Letter Brief Regarding Cook
                    Deposition") filed by Epic Games, Inc., (270 in 4:20-cv-05640-YGR) Administrative
                    Motion to File Under Seal ("Plaintiffs' Administrative Motion to File Under Seal
                    Supporting Exhibits A to L to the Joint Discovery Letter Brief Regarding Cue and Federighi
                    Depositions") filed by Epic Games, Inc... Signed by Judge Thomas S. Hixson on 1/26/2021.
                    (cdnS, COURT STAFF) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/26/2021    392 DISCOVERY ORDER - DOCUMENT E-FILED UNDER SEAL by Court Staff. (rmm2S,
                  COURT STAFF) (Filed on 1/26/2021) (Entered: 01/26/2021)
01/26/2021    396 Discovery Order (Public Redacted Version) re (264 in 4:19-cv-03074-YGR, 291 in 4:20-cv-
                  05640-YGR, 392 in 4:11-cv-06714-YGR). Signed by Judge Thomas S. Hixson on
                  1/26/2021. (cdnS, COURT STAFF) (Filed on 1/26/2021) (Entered: 01/28/2021)
01/27/2021    393 CLERK'S NOTICE CHANGING START TIME OF ZOOM DISCOVERY HEARING: The
                  Zoom Video Conference Discovery Hearing scheduled for 2/1/2021, shall be heard at 9:00
                  a.m., rather than 10:00 a.m. All counsel shall join the Zoom call at 9:00 a.m. (This is a text-only
                  entry generated by the court. There is no document associated with this entry.) (rmm2S,
                  COURT STAFF) (Filed on 1/27/2021) (Entered: 01/27/2021)
01/28/2021    394 Administrative Motion to File Under Seal filed by Apple Inc.. (Attachments: # 1 Declaration of
                  E. Dettmer, # 2 Proposed Order, # 3 Sealed Discovery Order)(Dettmer, Ethan) (Filed on
                  1/28/2021) (Entered: 01/28/2021)
01/28/2021    395 REDACTION Request re Court Order by Samsung Electronics America Inc.. (Batter, Kyle)
                  (Filed on 1/28/2021) (Entered: 01/28/2021)
02/01/2021    397 Letter Brief (Redacted 376 Joint Letter Brief re Discovery) filed byApple Inc., Samsun
                  Electronics America, Inc.. (Srinivasan, Jagannathan) (Filed on 2/1/2021) Modified on 2/2/2021
                  (bnsS, COURT STAFF). (Entered: 02/01/2021)
02/02/2021    398 ORDER by Judge Thomas S. Hixson granting (394) Administrative Motion to File Under
                  Seal in case 4:11-cv-06714-YGR; denying without prejudice (223) Administrative Motion
                  to File Under Seal; granting (266) Administrative Motion to File Under Seal in case 4:19-
                  cv-03074-YGR; granting (294) Administrative Motion to File Under Seal in case 4:20-cv-
                  05640-YGR. (cdnS, COURT STAFF) (Filed on 2/2/2021) (Entered: 02/02/2021)
02/02/2021    399 EXHIBITS re 377 Administrative Motion to File Under Seal Supporting Exhibits A to L to the
                  Joint Discovery Letter Brief Regarding Cue and Federighi Depositions") Declaration of E.
                  Dettmer In Support of Motion to Seal filed byApple Inc.. (Attachments: # 1 Proposed Order, #
                  2 Redacted Version of Document Sought to be Sealed (Exhibit J), # 3 Unredacted Version of
                  Document Sought to be Sealed (Exhibit J), # 4 Certificate/Proof of Service)(Related
                  document(s) 377 ) (Dettmer, Ethan) (Filed on 2/2/2021) (Entered: 02/02/2021)
02/02/2021    400 MOTION for leave to appear in Pro Hac Vice for Zainab Ahmad ( Filing fee $ 317, receipt
                  number 0971-15525988.) filed by Apple Inc.. (Ahmad, Zainab) (Filed on 2/2/2021) (Entered:
                  02/02/2021)
02/03/2021    401 NOTICE of Appearance by Ben Michael Harrington for Developer Plaintiffs (Harrington, Ben)
                  (Filed on 2/3/2021) (Entered: 02/03/2021)
02/04/2021    402 STIPULATED PROPOSED SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM SPOTIFY filed by Epic Games, Inc., Apple Inc., . (Lavely, Vanessa)
                  (Filed on 2/4/2021) Modified on 2/5/2021 (bnsS, COURT STAFF). (Entered: 02/04/2021)
02/05/2021    403 EXHIBITS re 391 Discovery Order, Terminate Motions ("Unsealed Exhibits to Joint Discovery
                  Letter Briefs Regarding Cook, Cue, and Federighi") filed byEpic Games, Inc.. (Related
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 243 of 525
                   document(s) 391 ) (Moskowitz, Lauren) (Filed on 2/5/2021) Modified on 2/8/2021 (bnsS,
                   COURT STAFF). (Entered: 02/05/2021)
02/08/2021    404 ORDER by Judge Yvonne Gonzalez Rogers granting 390 Motion for Pro Hac Vice as to
                  Betty Yang. (fs, COURT STAFF) (Filed on 2/8/2021) (Entered: 02/08/2021)
02/08/2021    405 ORDER by Judge Yvonne Gonzalez Rogers granting 400 Motion for Pro Hac Vice as to
                  Zainab N. Ahmad. (fs, COURT STAFF) (Filed on 2/8/2021) (Entered: 02/08/2021)
02/08/2021    406 NOTICE of Appearance by Rachel S. Brass (Brass, Rachel) (Filed on 2/8/2021) (Entered:
                  02/08/2021)
02/08/2021    408 Received Document- Letter from Christopher Pergrossi. (bnsS, COURT STAFF) (Filed on
                  2/8/2021) (Entered: 02/12/2021)
02/11/2021    407 ORDER [*AS MODIFIED BY THE COURT*] STIPULATED SUPPLEMENTAL
                  PROTECTIVE ORDER GOVERNING DISCOVERY FROM SPOTIFY by Judge
                  Yvonne Gonzalez Rogers; granting as modified by the Court (402) Stipulation in case
                  4:11-cv-06714-YGR; granting as modified by the Court (276) Stipulation in case 4:19-cv-
                  03074-YGR; granting as modified by the Court (320) Stipulation in case 4:20-cv-05640-
                  YGR. (fs, COURT STAFF) (Filed on 2/11/2021) (Entered: 02/11/2021)
02/12/2021    409 STATUS REPORT ORDER: Status Report from Apple due by 2/17/2021. Signed by
                  Judge Thomas S. Hixson on 2/12/2021. (cdnS, COURT STAFF) (Filed on 2/12/2021)
                  (Entered: 02/12/2021)
02/12/2021    410 ORDER re Motion to Seal. Signed by Magistrate Judge Thomas S. Hixson on 2/12/2021.
                  (rmm2S, COURT STAFF) (Filed on 2/12/2021) (Entered: 02/12/2021)
02/18/2021    411 STATUS REPORT re Motions to Seal by Apple Inc.. (Dettmer, Ethan) (Filed on 2/18/2021)
                  (Entered: 02/18/2021)
02/18/2021    412 ORDER re (261 in 4:20-cv-05640-YGR) Administrative Motion to File Under Seal the
                  Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and Supporting
                  Exhibits") filed by Epic Games, Inc., (241 in 4:19-cv-03074-YGR) Administrative Motion
                  to File Under Seal ("Plaintiffs' Joint Administrative Motion to File Under Seal the Joint
                  Discovery Letter Brief Regarding Cue and Federighi Depositions and Supporting Exhibits")
                  filed by Epic Games, Inc., (371 in 4:11-cv-06714-YGR) Administrative Motion to File
                  Under Seal Joint Discovery Letter Brief Regarding Cue and Federighi Depositions and
                  Supporting Exhibits") filed by Stephen H. Schwartz, Robert Pepper, Harry Bass, Crystal
                  Boykin, Epic Games, Inc., Edward Lawrence, Edward W. Hayter, Kevin Fahey. Signed by
                  Judge Thomas S. Hixson on 2/18/2021. (cdnS, COURT STAFF) (Filed on 2/18/2021)
                  (Entered: 02/18/2021)
02/18/2021    413 Discovery Letter Brief filed by Apple Inc.. (Attachments: # 1 Exhibit, # 2 Exhibit)(Lowery,
                  Michelle) (Filed on 2/18/2021) (Entered: 02/18/2021)
02/19/2021    414 CLERKS NOTICE SETTING ZOOM HEARING. Zoom Video Camera Discovery hearing set
                  for 2/24/2021 at
                  9:00 AM, before Magistrate Judge Thomas S. Hixson.

                   On 2/23/20, by COB, counsel shall email the Courtroom Deputy, Rose Maher, letting her know
                   appearances for the 2/24/2021, at 9:00 a.m., Zoom Discovery Hearing re the Joint Letter brief,
                   re ECF Docket Nos.: 11-6714 Doc. No. 413, 19-3074 Doc. No. 292, 20-5640 Doc. No. 346.
                   Counsel will join the hearing as an attendee and will be promoted to Panelist to participate in
                   the hearing.

                   Courtroom Deputy Contact Email: Rose_Maher@cand.uscourts.gov
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 244 of 525
                    Webinar Access: All counsel, members of the public, and media may access the webinar
                    information at https://www.cand.uscourts.gov/tsh

                    General Order 58. Persons granted access to court proceedings held by telephone or
                    videoconference are reminded that photographing, recording, and rebroadca sting of court
                    proceedings, including screenshots or other visual copying of a hearing, is absolutely
                    prohibited.

                    Zoom Guidance and Setup: https://www.cand.uscourts.gov/zoom/< /A>.

                    Zoom Video Camera Discovery hearing set for 2/24/2021 at 9:00 AM.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Filed on 2/19/2021) (Entered: 02/19/2021)
02/22/2021    415 Further Joint CASE MANAGEMENT STATEMENT filed by Edward W. Hayter, Edward
                  Lawrence, Robert Pepper, Stephen H. Schwartz and Apple, Inc.. (Byrd, Rachele) (Filed on
                  2/22/2021) Modified on 2/23/2021 (jmlS, COURT STAFF). (Entered: 02/22/2021)
02/23/2021    416 ORDER VACATING CASE MANAGEMENT CONFERENCE. The case management
                  conference currently set for March 1, 2021 is VACATED. Signed by Judge Yvonne
                  Gonzalez Rogers on 2/23/2021. (fs, COURT STAFF) (Filed on 2/23/2021) (Entered:
                  02/23/2021)
02/24/2021    417 Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Discovery
                  Hearing held on 2/24/2021 at 9:00 a.m., by Zoom Video Conference.

                    Total Time in Court: 49 minutes.

                    Court Reporter: Ruth Levine Ekhaus.

                    Appearances:

                    Gavin Skok (Pro Hac Vice Counsel, Pending), Rep. Non-Party Valve Corp.
                    Jaemin Chang, Local Co-Counsel, Rep. Non-Party Valve Corp.

                    Robert F. Lopez, Representing for Developer Plaintiffs

                    Jay P. Srinivasan and Michelle Lowery, Representing Def. Apple, Inc.

                    Proceedings: Discovery hearing held. Argument heard, matter submitted. Court to issue
                    Order.

                    (This is a text-only entry generated by the court. There is no document associated with this
                    entry.) (rmm2S, COURT STAFF) (Date Filed: 2/24/2021) (Entered: 02/24/2021)
02/24/2021    418 Discovery Order re: (346 in 4:20-cv-05640-YGR) Discovery Letter Brief filed by Apple
                  Inc., (413 in 4:11-cv-06714-YGR) Discovery Letter Brief filed by Apple Inc., (292 in 4:19-
                  cv-03074-YGR) Discovery Letter Brief filed by Apple Inc. Signed by Judge Thomas S.
                  Hixson on 2/24/2021. (cdnS, COURT STAFF) (Filed on 2/24/2021) (Entered: 02/24/2021)
02/25/2021    419 Transcript of Proceedings held on 02/24/2021, before Judge Thomas S. Hixson. Court Reporter
                  Ruth Levine Ekhaus, RDR, FCRR, CSR No. 12219, telephone number (415)336-
                  5223/ruth_ekhaus@cand.uscourts.gov. Per General Order No. 59 and Judicial Conference
                  policy, this transcript may be viewed only at the Clerk's Office public terminal or may be
                  purchased through the Court Reporter until the deadline for the Release of Transcript
                  Restriction. After that date, it may be obtained through PACER. Any Notice of Intent to
                  Request Redaction, if required, is due no later than 5 business days from date of this filing. (Re
                  (353 in 4:20-cv-05640-YGR) Transcript Order, (354 in 4:20-cv-05640-YGR) Transcript Order
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 245 of 525
                   ) Release of Transcript Restriction set for 5/26/2021. (rreS, COURT STAFF) (Filed on
                   2/25/2021) (Entered: 02/25/2021)
02/25/2021    420 ORDER REGARDING NOTICE OF AUDIO STREAMING PILOT PROJECT. Signed
                  by Judge Yvonne Gonzalez Rogers on 2/25/2021. (fs, COURT STAFF) (Filed on 2/25/2021)
                  (Entered: 02/25/2021)
03/01/2021    421 EXHIBITS re 412 Order,,, ("Unsealed Exhibit to Joint Discovery Letter Brief Regarding Cue
                  and Federighi Depositions") filed byEpic Games, Inc.. (Related document(s) 412 )
                  (Moskowitz, Lauren) (Filed on 3/1/2021) (Entered: 03/01/2021)
03/19/2021    422 TRANSCRIPT ORDER for proceedings held on 2/24/2021 before Magistrate Judge Thomas S.
                  Hixson by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz, for
                  Court Reporter Ruth Ekhaus. (Byrd, Rachele) (Filed on 3/19/2021) (Entered: 03/19/2021)
03/23/2021    423 MOTION for leave to appear in Pro Hac Vice for Evan R. Kreiner ( Filing fee $ 317, receipt
                  number 0971-15740811.) filed by Apple Inc.. (Kreiner, Evan) (Filed on 3/23/2021) Modified
                  on 3/24/2021 (bnsS, COURT STAFF). (Entered: 03/23/2021)
03/26/2021    424 ORDER by Judge Yvonne Gonzalez Rogers granting 423 Motion for Pro Hac Vice as to
                  Evan R. Kreiner. (fs, COURT STAFF) (Filed on 3/26/2021) (Entered: 03/26/2021)
04/02/2021    425 NOTICE of Appearance by Emily Claire Curran-Huberty for 3d Party Respondent Facebook,
                  Inc. (Curran-Huberty, Emily) (Filed on 4/2/2021) (Entered: 04/02/2021)
04/02/2021    426 NOTICE of Appearance by Rosemarie Theresa Ring for 3d Party Respondent Facebook, Inc.
                  (Ring, Rosemarie) (Filed on 4/2/2021) (Entered: 04/02/2021)
04/02/2021    427 NOTICE of Appearance by Justin Paul Raphael for 3d Party Respondent Facebook, Inc.
                  (Raphael, Justin) (Filed on 4/2/2021) (Entered: 04/02/2021)
04/05/2021    428 Joint Discovery Letter Brief Regarding Apple's Subpoenas To Non-Party Facebook, Inc. filed
                  by Apple Inc.. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                  Exhibit E)(Lent, Karen) (Filed on 4/5/2021) (Entered: 04/05/2021)
04/05/2021    429 Letter from J. Wes Earnhardt to Magistrate Judge Hixson in response to Joint Discovery Letter
                  Brief Regarding Apple's Subpoenas To Non-Party Facebook, Inc. (Docket No. 428) filed by
                  Apple, Inc.. (Earnhardt, Joe) (Filed on 4/5/2021) (Entered: 04/05/2021)
04/06/2021    430 Discovery Order re: (395 in 4:20-cv-05640-YGR) Joint Discovery Letter Brief Regarding
                  Apple's Subpoenas To Non-Party Facebook, Inc. filed by Apple Inc., (428 in 4:11-cv-06714-
                  YGR) Joint Discovery Letter Brief Regarding Apple's Subpoenas To Non-Party Facebook,
                  Inc. filed by Apple Inc., (314 in 4:19-cv-03074-YGR) Joint Discovery Letter Brief
                  Regarding Apple's Subpoenas To Non-Party Facebook, Inc. filed by Apple Inc. Signed by
                  Judge Thomas S. Hixson on 4/6/2021. (cdnS, COURT STAFF) (Filed on 4/6/2021)
                  (Entered: 04/06/2021)
04/06/2021    431 NOTICE of Appearance by Douglas James Dixon (Dixon, Douglas) (Filed on 4/6/2021)
                  (Entered: 04/06/2021)
04/09/2021    432 STIPULATION WITH PROPOSED ORDER re Supplemental Protective Order Governing
                  Discovery From Google filed by Apple Inc.. (Srinivasan, Jagannathan) (Filed on 4/9/2021)
                  (Entered: 04/09/2021)
04/09/2021    433 ORDER by Judge Yvonne Gonzalez Rogers granting (432) Stipulated Supplemental
                  Protective Order in case 4:11-cv-06714-YGR; granting (318) Stipulated Supplemental
                  Protective Order in case 4:19-cv-03074-YGR; granting (416) Stipulated Supplemental
                  Protective Order in case 4:20-cv-05640-YGR. (fs, COURT STAFF) (Filed on 4/9/2021)
                  (Entered: 04/09/2021)
04/12/2021    434 NOTICE of Appearance by Douglas James Dixon (Dixon, Douglas) (Filed on 4/12/2021)
                  (Entered: 04/12/2021)
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 246 of 525
04/30/2021    435 ADMINISTRATIVE MOTION by Consumer Plaintiffs for Entry of Supplemental Protective
                  Orders filed by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz.
                  Responses due by 5/4/2021. (Attachments: # 1 Declaration of Brittany N. DeJong, # 2
                  Proposed Order, # 3 Proposed Order, # 4 Proposed Order, # 5 Proposed Order, # 6
                  Certificate/Proof of Service)(DeJong, Brittany) (Filed on 4/30/2021) (Entered: 04/30/2021)
05/04/2021    436 STIPULATION WITH PROPOSED ORDER re 435 ADMINISTRATIVE MOTION by
                  Consumer Plaintiffs for Entry of Supplemental Protective Orders Extending Time to Respond to
                  Consumer Plaintiffs' Administrative Motion for Entry of Supplemental Protective Orders filed
                  by Apple Inc.. (Attachments: # 1 Declaration of E. Dettmer)(Dettmer, Ethan) (Filed on
                  5/4/2021) (Entered: 05/04/2021)
05/05/2021    437 OPPOSITION/RESPONSE (re 435 ADMINISTRATIVE MOTION by Consumer Plaintiffs for
                  Entry of Supplemental Protective Orders ) filed byApple Inc.. (Attachments: # 1 Declaration of
                  E. Dettmer)(Dettmer, Ethan) (Filed on 5/5/2021) (Entered: 05/05/2021)
05/05/2021    438 EXHIBITS re 437 Opposition/Response to Motion filed byApple Inc.. (Attachments: # 1
                  Exhibit A, Dettmer Decl, # 2 Exhibit B, Dettmer Decl, # 3 Exhibit C, in support of opposition,
                  # 4 Exhibit D, in support of opposition, # 5 Exhibit E, in support of opposition, # 6 Exhibit F, in
                  support of opposition)(Related document(s) 437 ) (Dettmer, Ethan) (Filed on 5/5/2021)
                  (Entered: 05/05/2021)
05/06/2021    439 Supplemental Brief re 435 ADMINISTRATIVE MOTION by Consumer Plaintiffs for Entry of
                  Supplemental Protective Orders, 437 Opposition/Response to Motion, 438 Exhibits, filed
                  byApple Inc.. (Attachments: # 1 Declaration of E. Dettmer)(Related document(s) 435 , 437 ,
                  438 ) (Dettmer, Ethan) (Filed on 5/6/2021) (Entered: 05/06/2021)
05/17/2021    440 Stipulated [Proposed] Supplemental Protective Order Governing Discovery From Glu Mobile,
                  Inc. filed by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz.
                  (DeJong, Brittany) (Filed on 5/17/2021) Modified on 5/18/2021 (bnsS, COURT STAFF).
                  (Entered: 05/17/2021)
06/01/2021    441 [Redacted] Plaintiffs' Notice of Motion and Motion for Class Certification; Memorandum of
                  Points and Authorities filed by Edward W. Hayter, Edward Lawrence, Robert Pepper, Stephen
                  H. Schwartz. Motion Hearing set for 11/16/2021 10:00 AM in Oakland, Courtroom 1, 4th Floor
                  before Judge Yvonne Gonzalez Rogers. Responses due by 6/15/2021. Replies due by
                  6/22/2021. (Attachments: # 1 Proposed Order)(Byrd, Rachele) (Filed on 6/1/2021) Modified on
                  6/2/2021 (cjlS, COURT STAFF). (Entered: 06/01/2021)
06/01/2021    442 Declaration of Rachele R. Byrd in Support of 441 Redacted Plaintiffs' Notice of Motion and
                  Motion for Class Certification; Memorandum of Points and Authorities filed by Edward W.
                  Hayter, Edward Lawrence, Robert Pepper, Stephen H. Schwartz. (Attachments: # 1 Exhibit A,
                  # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                  Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14
                  Exhibit N, # 15 Exhibit O, # 16 Exhibit P, # 17 Exhibit Q, # 18 Exhibit R, # 19 Exhibit S, # 20
                  Exhibit T, # 21 Exhibit U, # 22 Exhibit V, # 23 Exhibit W, # 24 Exhibit X, # 25 Exhibit Y, # 26
                  Exhibit Z, # 27 Exhibit AA, # 28 Exhibit BB, # 29 Exhibit CC, # 30 Exhibit DD, # 31 Exhibit
                  EE, # 32 Exhibit FF, # 33 Exhibit HH, # 34 Exhibit II, # 35 Exhibit JJ, # 36 Exhibit KK, # 37
                  Exhibit LL, # 38 Exhibit MM, # 39 Exhibit NN, # 40 Exhibit OO, # 41 Exhibit PP, # 42 Exhibit
                  QQ)(Related document(s) 441 ) (Byrd, Rachele) (Filed on 6/1/2021) Modified on 6/2/2021
                  (cjlS, COURT STAFF). (Entered: 06/01/2021)
06/02/2021    443 Administrative Motion to File Under Seal Portions of Plaintiffs' Motion for Class Certification
                  and Exhibits in Support Thereof filed by Edward W. Hayter, Edward Lawrence, Robert Pepper,
                  Stephen H. Schwartz. (Attachments: # 1 Declaration of Brittany N. DeJong, # 2 Proposed
                  Order, # 3 Redacted Motion for Class Certification, # 4 Unredacted Motion for Class
                  Certification, # 5 Unredacted Exhibit A, # 6 Unredacted Exhibit B, # 7 Unredacted Exhibit D, #
                  8 Unredacted Exhibit E, # 9 Unredacted Exhibit F, # 10 Unredacted Exhibit G, # 11 Unredacted
                  Exhibit H, # 12 Unredacted Exhibit I, # 13 Unredacted Exhibit J, # 14 Unredacted Exhibit K, #
                  15 Unredacted Exhibit M, # 16 Unredacted Exhibit N, # 17 Unredacted Exhibit O, # 18
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 247 of 525
                    Unredacted Exhibit P, # 19 Unredacted Exhibit Q, # 20 Unredacted Exhibit R, # 21 Unredacted
                    Exhibit S, # 22 Unredacted Exhibit T, # 23 Unredacted Exhibit V, # 24 Unredacted Exhibit W,
                    # 25 Unredacted Exhibit X, # 26 Unredacted Exhibit Y, # 27 Unredacted Exhibit Z, # 28
                    Unredacted Exhibit AA, # 29 Unredacted Exhibit BB, # 30 Unredacted Exhibit DD, # 31
                    Unredacted Exhibit EE, # 32 Unredacted Exhibit FF, # 33 Unredacted Exhibit II, # 34
                    Unredacted Exhibit JJ, # 35 Unredacted Exhibit KK, # 36 Certificate/Proof of Service, # 37
                    Certificate/Proof of Service)(DeJong, Brittany) (Filed on 6/2/2021) (Entered: 06/02/2021)
06/04/2021    444 MOTION for leave to appear in Pro Hac Vice Re: Michael R. Huttenlocher (Filing fee $ 317,
                  receipt number 0971-16042267) filed by Apple Inc. (Attachments: # 1 Certificate of Good
                  Standing)(Huttenlocher, Michael) (Filed on 6/4/2021) Modified on 6/4/2021 (cjlS, COURT
                  STAFF). (Entered: 06/04/2021)
06/06/2021    445 DECLARATION OF HELEN HSU IN SUPPORT OF 443 PLAINTIFFS ADMINISTRATIVE
                  MOTION TO FILE UNDER SEAL PORTIONS OF PLAINTIFFS MOTION FOR CLASS
                  CERTIFICATION AND EXHIBITS IN SUPPORT THEREOF filed by Pocket Gems, Inc.
                  (Attachments: # 1 Exhibit Exhibit A (442-11) Non-Redacted, # 2 Exhibit Exhibit A (442-11)
                  Redacted, # 3 Proposed Order)(Related document(s) 443 ) (Kaufhold, Steven) (Filed on
                  6/6/2021) Modified on 6/7/2021 (cjlS, COURT STAFF). (Entered: 06/06/2021)
06/07/2021    446 Declaration of Adrian Ong in Support of 443 Administrative Motion to File Under Seal
                  Portions of Plaintiffs' Motion for Class Certification and Exhibits in Support Thereof filed
                  byMatch Group, Inc.. (Related document(s) 443 ) (Dixon, Douglas) (Filed on 6/7/2021)
                  (Entered: 06/07/2021)
06/07/2021    447 NOTICE of Appearance by Brendan P. Cullen on Behalf of Non-Party Spotify USA Inc.
                  (Cullen, Brendan) (Filed on 6/7/2021) (Entered: 06/07/2021)
06/07/2021    448 NOTICE of Appearance by Shane Michael Palmer on Behalf of Non-Party Spotify USA Inc.
                  (Palmer, Shane) (Filed on 6/7/2021) (Entered: 06/07/2021)
06/07/2021    449 Administrative Motion to File Under Seal - Declaration of Andy LeGolvan In Support Of
                  Plaintiffs' Administrative Motion to File Under Seal filed by Playtika Ltd.. (Attachments: # 1
                  Expert Report of Daniel L. McFadden in Support of Plaintiffs' Motion for Class Certification
                  (SEALED), # 2 Expert Report of Daniel L. McFadden in Support of Plaintiffs' Motion for
                  Class Certification (PUBLIC), # 3 Proposed Order Granting Plaintiffs' Administrative Motion
                  to File Under Seal)(LeGolvan, Andy) (Filed on 6/7/2021) (Entered: 06/07/2021)
06/07/2021    450 MOTION for leave to appear in Pro Hac Vice re: Steven L. Holley ( Filing fee $ 317, receipt
                  number 0971-16050996.) filed by Spotify USA Inc.. (Attachments: # 1 Certificate of Good
                  Standing)(Holley, Steven) (Filed on 6/7/2021) (Entered: 06/07/2021)
06/07/2021    451 Declaration of Benjamin Kung in Support of 443 Administrative Motion to File Under Seal
                  Portions of Plaintiffs' Motion for Class Certification and Exhibits in Support Thereof filed
                  bySpotify USA Inc.. (Related document(s) 443 ) (Cullen, Brendan) (Filed on 6/7/2021)
                  (Entered: 06/07/2021)
06/07/2021    452 ***ERROR ON THE PDF, SEE RE-FILED DOCUMENT AT 457 ***
                  EXHIBITS re 443 Administrative Motion to File Under Seal Portions of Plaintiffs' Motion for
                  Class Certification and Exhibits in Support Thereof accompanying Declaration of Benjamin
                  Kung (Dkt. No. 451) filed bySpotify USA Inc.. (Attachments: # 1 Unredacted Version of
                  Exhibit A)(Related document(s) 443 ) (Cullen, Brendan) (Filed on 6/7/2021) Modified on
                  6/8/2021 (cjlS, COURT STAFF). (Entered: 06/07/2021)
06/07/2021    453 Declaration of RACHEL S. BRASS in Support of 443 Administrative Motion to File Under
                  Seal Portions of Plaintiffs' Motion for Class Certification and Exhibits in Support Thereof filed
                  byApple Inc.. (Attachments: # 1 Certificate/Proof of Service)(Related document(s) 443 )
                  (Brass, Rachel) (Filed on 6/7/2021) (Entered: 06/07/2021)
06/07/2021    454 EXHIBITS re 443 Administrative Motion to File Under Seal Portions of Plaintiffs' Motion for
                  Class Certification and Exhibits in Support Thereof ( 453 Declaration of RACHEL S. BRASS in
             Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 248 of 525
                   Response) filed byApple Inc.. (Attachments: # 1 Consumer Class Certification Motion, # 2
                   Exhibit F, # 3 Exhibit I, # 4 Exhibit K, # 5 Exhibit M, # 6 Exhibit W, # 7 Exhibit X, # 8 Exhibit
                   Y, # 9 Exhibit II, # 10 Certificate/Proof of Service)(Related document(s) 443 ) (Brass, Rachel)
                   (Filed on 6/7/2021) (Entered: 06/07/2021)
06/07/2021    455 Declaration of Joseph Kreiner in Support of 443 Consumer Plaintiffs' Motion to Seal filed by
                  Epic Games, Inc. (Attachments: # 1 Exhibit A)(Related document(s) 443 ) (Clarke, Justin)
                  (Filed on 6/7/2021) Modified on 6/8/2021 (cjlS, COURT STAFF). (Entered: 06/07/2021)
06/08/2021    456 NOTICE of Appearance by Andy M. LeGolvan (LeGolvan, Andy) (Filed on 6/8/2021)
                  (Entered: 06/08/2021)
06/08/2021    457 EXHIBITS re 443 Administrative Motion to File Under Seal Portions of Plaintiffs' Motion for
                  Class Certification and Exhibits in Support Thereof accompanying Declaration of Benjamin
                  Kung (Dkt. No. 451) CORRECTION OF DOCKET # 452 filed bySpotify USA Inc..
                  (Attachments: # 1 Unredacted Version of Exhibit A)(Related document(s) 443 ) (Cullen,
                  Brendan) (Filed on 6/8/2021) (Entered: 06/08/2021)
06/10/2021    458 NOTICE of Appearance by David P. Chiappetta on Behalf of Microsoft Corporation
                  (Chiappetta, David) (Filed on 6/10/2021) (Entered: 06/10/2021)
06/10/2021    459 NOTICE of Appearance by Judith Bond Jennison on Behalf of Microsoft Corporation
                  (Jennison, Judith) (Filed on 6/10/2021) (Entered: 06/10/2021)
06/25/2021    460 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM NIANTIC, INC. Signed by Judge Yvonne Gonzalez Rogers on
                  6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/25/2021    461 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM ELECTRONIC ARTS INC. Signed by Judge Yvonne Gonzalez
                  Rogers on 6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/25/2021    462 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM WALT DISNEY COMPANY. Signed by Judge Yvonne Gonzalez
                  Rogers on 6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/25/2021    463 ORDER GRANTING SUPPLEMENTAL PROTECTIVE ORDER GOVERNING
                  DISCOVERY FROM ZYNGA, INC. Signed by Judge Yvonne Gonzalez Rogers on
                  6/25/2021. (fs, COURT STAFF) (Filed on 6/25/2021) (Entered: 06/25/2021)
06/28/2021    464 ORDER GRANTING STIPULATION EXTENDING TIME TO RESPOND TO
                  CONSUMER PLAINTIFFS' ADMINISTRATIVE MOTION FOR ENTRY OF
                  SUPPLEMENTAL PROTECTIVE ORDERS by Judge Yvonne Gonzalez Rogers
                  ;granting (436) Stipulation in case 4:11-cv-06714-YGR; granting (325) Stipulation in case
                  4:19-cv-03074-YGR. (fs, COURT STAFF) (Filed on 6/28/2021) (Entered: 06/28/2021)
06/28/2021    465 ORDER GRANTING STIPULATED SUPPLEMENTAL PROTECTIVE ORDER
                  GOVERNING DISCOVERY FROM GLU MOBILE INC. by Judge Yvonne Gonzalez
                  Rogers; granting (440) Stipulation in case 4:11-cv-06714-YGR; granting (330) Stipulation
                  in case 4:19-cv-03074-YGR; granting (695) Stipulation in case 4:20-cv-05640-YGR. (fs,
                  COURT STAFF) (Filed on 6/28/2021) (Entered: 06/28/2021)
07/06/2021    466 ORDER by Judge Yvonne Gonzalez Rogers granting 444 Motion for Pro Hac Vice as to
                  Michael R. Huttenlocher. (fs, COURT STAFF) (Filed on 7/6/2021) (Entered: 07/06/2021)
07/06/2021    467 ORDER by Judge Yvonne Gonzalez Rogers granting 450 Motion for Pro Hac Vice as to
                  Steven L. Holley. (fs, COURT STAFF) (Filed on 7/6/2021) (Entered: 07/06/2021)
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 249 of 525




                  EXHIBIT 5
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 250 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 251 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 252 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 253 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 254 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 255 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 256 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 257 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 258 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 259 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 260 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 261 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 262 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 263 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 264 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 265 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 266 of 525




                  EXHIBIT 6
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 267 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 268 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 269 of 525




                  EXHIBIT 7
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 270 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 271 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 272 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 273 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 274 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 275 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 276 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 277 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 278 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 279 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 280 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 281 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 282 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 283 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 284 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 285 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 286 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 287 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 288 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 289 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 290 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 291 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 292 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 293 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 294 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 295 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 296 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 297 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 298 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 299 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 300 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 301 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 302 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 303 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 304 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 305 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 306 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 307 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 308 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 309 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 310 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 311 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 312 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 313 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 314 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 315 of 525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 316 of 525




                  EXHIBIT 8
                                                                                                                                                217
         Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 317 of 525
                                                           VOLUME 2        1                               I N D E X

                                                     Pages 215 - 480       2                                               PAGE          VOL.

                                            UNDER SEAL PAGES 481 - 486     3   PLAINTIFF'S WITNESS:

                            UNITED STATES DISTRICT COURT                   4   Sweeney, Timothy

                          NORTHERN DISTRICT OF CALIFORNIA                  5   Cross-Examination by Mr. Doren (Resumed)        225         2

     Before The Honorable YVONNE GONZALEZ ROGERS, Judge                    6   Redirect Examination by Ms. Forrest             303         2

     EPIC GAMES, INC.,           )                                         7   Recross-Examination by Mr. Doren                342         2
                                 )
            Plaintiff,           )         NO. C-20-5640 YGR               8   Examination by the Court                        345         2
                                 )
       vs.                       )         Tuesday, May 4, 2021            9   Simon, Benjamin
                                 )
     APPLE, INC.,                )         Oakland, California            10   Direct Examination by Mr. Earnhardt             349         2
                                 )
            Defendant.           )         BENCH TRIAL                    11   Cross-Examination by Ms. Dearborn               397         2
     ____________________________)
     APPLE, INC.,                )                                        12   Redirect Examination by Mr. Earnhardt           412         2
                                 )
            Counterclaimant,     )         Pages 481 - 486 (Under Seal)   13   Examination by the Court                        416         2
       vs.                       )
                                 )                                        14   Patel, Aashish
     EPIC GAMES, Inc.,           )
                                 )                                        15   Direct Examination by Mr. Earnhardt             421         2
            Counter-Defendant.   )
     ____________________________)                                        16   Cross-Examination by Mr. Srinivasan             452         2

                                                                          17   (sealed testimony)
                    REPORTER'S TRANSCRIPT OF PROCEEDINGS
                                                                          18   Redirect Examination by Mr. Earnhardt           481         2
     APPEARANCES:
                                                                          19   Recross Examination by Mr. Srinivasan           485         2
     For Plaintiff:           CRAVATH, SWAINE & MOORE, LLP
                              825 Eighth Avenue                           20
                              New York, New York 10019
                          BY: KATHERINE B. FORREST, ESQUIRE               21   Plaintiff's Exhibits:                       EVD.          VOL.
                              GARY A. BORNSTEIN, ESQUIRE
                              YONATAN EVEN, ESQUIRE                       22        721                                     444            2

                              (Appearances continued.)                    23       2374                                     340            2

     Reported By:            Diane E. Skillman, CSR 4909, RPR, FCRR       24       2421                                     341            2
                             Official Court Reporter
          TRANSCRIPT PRODUCED BY COMPUTER-AIDED TRANSCRIPTION             25       2790                                     361            2


            DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC                         DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC




                                                                 216                                                                            218



 1   For Plaintiff:                  CRAVATH, SWAINE & MOORE, LLP          1   Defendant's Exhibits:                       EVD.          VOL.
                                     825 Eighth Avenue
 2                                   New York, New York 10019              2       2624                                     411            2
                             BY:     LAUREN A. MOSKOWITZ, ESQUIRE
 3                                   JUSTIN C. CLARKE, ESQUIRE             3       3098                                     251            2
                                     W. WES EARNHARDT, ESQUIRE
 4                                   BRENDAN BLAKE, ESQUIRE                4       3125                                     235            2
                                     JIN NIU, ESQUIRE
 5                                                                         5       3199                                     256            2

 6   For Defendant:                   GIBSON, DUNN & CRUTCHER              6       3478                                     296            2
                                      333 South Grand Avenue
 7                                    Los Angeles, California 90071        7       3724                                     301            2
                              BY:     RICHARD J. DOREN, ESQUIRE
 8                                    DAN SWANSON, ESQUIRE                 8       3768                                     247      `     2
                                      CYNTHIA RICHMAN, ESQUIRE
 9                                    RACHEL BRASS, ESQUIRE                9       3774                                     301            2

10                                     GIBSON, DUNN & CRUTCHER, LLP       10       4036                                     344            2
                                       2001 Ross Avenue, Suite 1100
11                                     Dallas, Texas 75201                11       4361                                     279            2
                               BY:     VERONICA S. MOYE, ESQUIRE
12                                                                        12       4419                                     284            2
                                       PAUL WEISS RIFKIND
13                                     WHARTON & GARRISON LLP             13       4579                                     292            2
                                       2001 K STREET, NW
14                                     Washington, DC 20006               14       5505                                     411            2
                               BY:     KAREN DUNN, ESQUIRE
15                                     JESSICA E. PHILLIPS, ESQUIRE       15

16                                                                        16

17   For Defendant:                  PAUL WEISS RIFKIND                   17
                                     WHARTON & GARRISON LLP
18                                   943 Steiner Street                   18
                                     San Francisco, California 94117
19                           BY:     MEREDITH DEARBORN, ESQUIRE           19

20                                                                        20

21                                                                        21

22                                                                        22

23                                                                        23

24                                                                        24

25                                                                        25


        DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC                             DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
                                                                          279                                                                           281
          Case 3:21-mc-80187-TSH
                   SWEENEY - CROSS / DOREN
                                           Document 1-5 Filed 07/20/21SWEENEY
                                                                         Page     318 of 525
                                                                              - CROSS / DOREN

 1   Q.   Thank you.                                                             1   chain from May 11th at 11:25 a.m.     It's from Daniel Vogel.

 2        Mr. Sweeney, let's talk for a few minutes, and --                      2   Who is Mr. Vogel?

 3                THE COURT:     Okay.   Can I make sure our record is           3   A.   Daniel Vogel is Epic's chief operating officer.

 4   clear?      Are you moving 4361?                                            4   Q.   And Mr. Vogel states, making sure we were all in alignment

 5                MR. DOREN:     Thank you, Your Honor.   I would have           5   on approach and what to focus our limited mind share on.

 6   gotten there eventually.        May I please move -- first of all,          6        Then he goes on to say the critical dependency on going

 7   DX3818 into evidence, if I haven't done that.                               7   live with our V-Bucks price reduction efforts is finding the

 8               THE COURT:     You haven't.   So 3818 is admitted, but          8   most effective way to get Apple and Google to reconsider

 9   we'll wait until I hear from Ms. Forrest --                                 9   without us looking like the baddies.

10               MR. DOREN:     Thank you, Your Honor.                          10        Do you see that?

11               THE COURT:     -- after lunch.                                 11   A.   Yes.

12               MR. DOREN:     And I would also move to admit DX4361.          12   Q.   And did you agree with Mr. Vogel that that was a critical

13               THE COURT:     I assume no objection.                          13   issue related to Project Liberty?

14               MS. FORREST:     No objection, Your Honor.                     14   A.   I was focused on various other things.

15               THE COURT:     4361 is admitted.                               15   Q.   You were leaving this to Mr. Vogel, the chief operations

16            (Defendant's Exhibit 4361 received in evidence)                   16   officer?

17               MR. DOREN:    Thank you, Your Honor.                           17   A.   He played a major role in the planning of the price drop.

18   BY MR. DOREN:                                                              18   Q.   Thank you.

19   Q.   Mr. Sweeney, you testified yesterday that by the spring of            19        Now you go on to say -- he goes on to say, Here is my

20   2020 you had initiated Project Liberty, correct?                           20   understanding of the plan.     We submit a build to Google and

21   A.   We were in the planning and preparation phases of at that             21   Apple with the ability to hot fix on our payment method that

22   point.                                                                     22   passes the savings on to customers.      We flip the switch when

23   Q.   Okay.    And by that time you had hired your lawyers who              23   we know we can get by without having to update the client for

24   helped you implement that, correct?                                        24   three weeks or so.      Our message is about passing on price

25   A.   By spring, yes.                                                       25   savings to players.     Google and Apple will immediately pull


              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC                              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC




                                                                          280                                                                           282
                                SWEENEY - CROSS / DOREN                                                      SWEENEY - CROSS / DOREN

 1   Q.   And those are the lawyers who are representing you in this             1   the build for new players and potentially take an even more

 2   lawsuit?                                                                    2   aggressive stance.

 3   A.   Yes.                                                                   3        And first of all, you agree with Mr. Vogel about what the

 4   Q.   And you'd also, in the spring, you hired a public                      4   plan regarding a hot fix was as of May 11, 2020, correct?

 5   relations firm, correct?                                                    5   A.   Yes.    That's the plan pertaining to the hot fix.

 6   A.   Yes.                                                                   6   Q.   Okay.   And the point in flipping the switch at a point

 7   Q.   And by May 2020 you had settled on your strategy regarding             7   where there would be three weeks until an update was that even

 8   a hot fix, correct?                                                         8   after the Direct Pay option had been implemented, it would

 9   A.   At that point we had a plan of record that included the                9   remain in place for players and they would be able to continue

10   hot fix.                                                                   10   playing cross-platform because they would be on the same

11   Q.   And, sir, if you could please take a look at Exhibit 4419,            11   version as other players on other platforms, correct?

12   DX4419.                                                                    12   A.   Yes.

13        Do you have that exhibit in front of you?                             13   Q.   But after Fortnite was updated, and the version on iOS

14   A.   Yes.                                                                  14   remained the previous version because Apple had pulled it,

15   Q.   And do you recognize this to be an internal Epic email                15   they would -- the players on iOS would no longer be able to

16   chain from May 11, 2020?                                                   16   interact with other platforms, correct?

17   A.   Yes.                                                                  17   A.   If Apple and Google blocked Fortnite, which I was not

18   Q.   And the first email at the top of the first page is                   18   certain would happen.

19   actually from a gentleman named Mark Rein, correct?                        19   Q.   Mr. Vogel was, though, wasn't he?

20   A.   Yes.                                                                  20   A.   Mr. Vogel appeared certain.

21   Q.   And he is the cofounder of Epic Games?                                21   Q.   And your email on page 1 from May 11 at 12:44 p.m., it is

22   A.   Yes.     He joined Epic in 1992.                                      22   about two-thirds of the way down the page.     Let me know when

23   Q.   And he owns about 4 percent of the company?                           23   you see that.

24   A.   Thereabouts.                                                          24   A.   Yes.

25   Q.   If we can go back, please, to the first email in this                 25   Q.   And you say, hi, Ed.


              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC                              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
                                                                             347                                                                             349
         Case 3:21-mc-80187-TSH
                 SWEENEY - EXAMINATION / COURT
                                              Document 1-5 Filed 07/20/21    Page 319 of 525
                                                                        SIMON - DIRECT / EARNHARDT

 1   Store, Your Honor?                                                             1               THE WITNESS:     Good morning.

 2              THE COURT:     I'm talking about games in particular.               2               THE COURT:     You may proceed.

 3              THE WITNESS:     I see.    Apple has -- hosts the App               3                            DIRECT EXAMINATION

 4   Store from iOS, so there are all kinds of apps, including                      4   BY MR. EARNHARDT:

 5   games.                                                                         5   Q.   Good morning, Mr. Simon.    Where are you employed?

 6               THE COURT:      Okay.    I don't have anything else.               6   A.   Yoga Buddhi Co.

 7          Any follow up on my questions, Ms. Forrest?                             7   Q.   Does Yoga Buddhi Co. go by another name?

 8               THE WITNESS:    Your Honor, can I correct something I              8   A.   Yes.   We usually use the name Down Dog publicly.

 9   said to you earlier?                                                           9   Q.   What kind of company is Down Dog?

10          You asked about age knowledge that Epic -- for new                     10   A.   We are a small software company.

11   players, we ask for the players age.          And if the player is            11   Q.   What does it develop?

12   under 13, then we implement child safety practices required by                12   A.   We develop consumer applications for wellness practices,

13   law.    But we do not retain player age information outside of                13   primarily our yoga app.

14   that process.      I apologize.                                               14   Q.   Down Dog is an unusual name.    Where does it come from?

15              THE COURT:    No, that's all right.     Thank you for the          15   A.   Down Dog is a yoga pose.    We also wanted to make my dog

16   clarification.                                                                16   the icon for the app, so it helped make that make sense.

17          Ms. Forrest, any?                                                      17   Q.   What is your title at Down Dog?

18               MS. FORREST:      No follow-up, Your Honor.                       18   A.   I'm the president and CEO.

19               THE COURT:      Mr. Doren?                                        19   Q.   What year -- did you also found Down Dog?

20               MR. DOREN:      No, Your Honor.     Thank you.                    20   A.   Yes.

21               THE COURT:      All right, sir.     You may step down.            21   Q.   What year?

22               THE WITNESS:      Thank you.                                      22   A.   We founded the company in 2015.

23               THE COURT:      Next witness.                                     23   Q.   And what did you do before you founded Down Dog?

24          Wait, I did have another question.                                     24   A.   I was a software engineer at Google for three years.        I

25          Mr. Sweeney, you are asking the Court for equitable                    25   worked on a small team that built what is now the current


              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC                                 DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC




                                                                             348                                                                             350
                           SWEENEY - EXAMINATION / COURT                                                       SIMON - DIRECT / EARNHARDT

 1   relief.    So part of the equitable relief that I've already                   1   version of Google Sheets for two years, and then I worked on

 2   provided was to require that Apple keep the Unreal Engine                      2   Google Maps for mobile.

 3   open.                                                                          3   Q.   How many employees does Down Dog have?

 4          What is your backup plan if I don't?      What is your backup           4   A.   Currently we have five full-time employees, including

 5   plan?                                                                          5   myself.

 6               THE WITNESS:     If Epic -- if Apple's actions are                 6   Q.   And what are your responsibilities as CEO?

 7   lawful, then I acknowledge Apple would have the right to                       7   A.   I oversee most of the operations of Down Dog, particularly

 8   remove Epic from the developer program for any reason or no                    8   anything involving the code and software, distribution side.

 9   reason, and then it would be up to Apple to decide.          If Apple          9   My cofounder handles some of the more purely business, admin

10   cut us off, then we would have to live with that, without                     10   kinds of things.

11   supporting the iOS platform.                                                  11   Q.   Are you involved in the -- in overseeing the distribution

12                  THE COURT:   Okay.     Thank you.                              12   of your applications?

13          Okay.     Now next witness.                                            13   A.   Yes.

14                  MR. EARNHARDT:     Good morning, Your Honor.      Wes          14   Q.   Are you involved in overseeing customer support?

15   Earnhardt for Epic Games.         We call Benjamin Simon.                     15   A.   Yes.

16              MS. FORREST:     While they are getting their witness,             16   Q.   Are you in charge of setting Down Dog's pricing?

17   Your Honor, I will just remove the equipment over by the stand                17   A.   That's usually a conversation with me and my cofounder.

18   so nobody trips on it.                                                        18   Q.   Does Down Dog have a data analytics team?

19          (BENJAMIN SIMON, called as a witness for the Plaintiff,                19   A.   No.

20   having been duly sworn, testified as follows:)                                20   Q.   Are you in charge of reviewing Down Dog's data analytics?

21              THE CLERK:   Please be seated.     Please state your full          21   A.   Yes.

22   name and spell your last name.                                                22   Q.   Do you do that in the ordinary course of your business?

23              THE WITNESS:     My full name is Benjamin Simon.      And          23   A.   Yes.

24   the last name is S-I-M-O-N.                                                   24   Q.   What are Down Dog's products?

25                  THE COURT:   Good morning, sir.                                25   A.   Currently we have five applications:     Our yoga app; we


              DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC                                 DIANE E. SKILLMAN, OFFICIAL COURT REPORTER, USDC
                                                                                                                                           1321
           Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 320 of 525
                                                                        1   Plaintiff's Witnesses:                          Page    VOL.

                                                           VOLUME 6     2   Weissinger, Matthew

                                                   Pages 1319 - 1583    3   Direct Examination by Ms. Moskowitz (Resumed)    1331     6

                            UNITED STATES DISTRICT COURT                4   Cross-Examination by Mr. Doren                   1352     6

                          NORTHERN DISTRICT OF CALIFORNIA               5   Redirect Examination by Ms. Moskowitz            1437     6

     Before The Honorable YVONNE GONZALEZ ROGERS, Judge                 6   Recross-examination by Mr. Doren                 1444     6

     EPIC GAMES, INC.,           )                                      7   Evans, David
                                 )
            Plaintiff,           )          NO. C-20-5640 YGR           8   Direct Examination by Mr. Bornstein              1448     6
                                 )
       vs.                       )          Monday, May 10, 2021        9
                                 )
     APPLE, INC.,                )          Oakland, California        10   Plaintiff's Exhibits:                           EVD.    VOL.
                                 )
            Defendant.           )          BENCH TRIAL                11        0058                                        1582     6
     ____________________________)
     APPLE, INC.,                )                                     12        2435                                        1344     6
                                 )
            Counterclaimant,     )                                     13        2624                                        1582     6
       vs.                       )
                                 )                                     14   Defendant's Exhibits:                           EVD.    VOL.
     EPIC GAMES, Inc.,           )
                                 )                                     15        3222                                        1398     6
            Counter-Defendant.   )
     ____________________________)                                     16        3233                                        1392     6

                                                                       17        3254                                        1404     6
                    REPORTER'S TRANSCRIPT OF PROCEEDINGS
                                                                       18        3297                                        1421     6
     APPEARANCES:
                                                                       19        3457                                        1396     6
     For Plaintiff:           CRAVATH, SWAINE & MOORE, LLP
                              825 Eighth Avenue                        20        3641                                        1418     6
                              New York, New York 10019
                          BY: KATHERINE B. FORREST, ESQUIRE            21        3933                                        3933     6
                              GARY A. BORNSTEIN, ESQUIRE
                              YONATAN EVEN, ESQUIRE                    22        4138                                        1426     6

                              (Appearances continued.)                 23        4167                                        1422     6

     Reported By:            Diane E. Skillman, CSR 4909, RPR, FCRR    24        4177                                        1417     6
                             Official Court Reporter
          TRANSCRIPT PRODUCED BY COMPUTER-AIDED TRANSCRIPTION          25        4374                                        1582     6




                                                                1320                                                                       1322



 1   For Plaintiff:                  CRAVATH, SWAINE & MOORE, LLP       1   Defendant's Exhibits:                           EVD.    VOL.
                                     825 Eighth Avenue
 2                                   New York, New York 10019           2        4652                                        1437     6
                             BY:     LAUREN A. MOSKOWITZ, ESQUIRE
 3                                   JUSTIN C. CLARKE, ESQUIRE          3        5505                                        1582     6
                                     W. WES EARNHARDT, ESQUIRE
 4                                   BRENDAN BLAKE, ESQUIRE             4        5539                                        1365     6
                                     JIN NIU, ESQUIRE
 5                                                                      5        5540                                        1381     6

 6   For Defendant:                   GIBSON, DUNN & CRUTCHER           6        5541                                        1361     6
                                      333 South Grand Avenue
 7                                    Los Angeles, California 90071     7        5544                                        1373     6
                              BY:     RICHARD J. DOREN, ESQUIRE
 8                                    DAN SWANSON, ESQUIRE              8         5545
                                      CYNTHIA RICHMAN, ESQUIRE
 9                                    RACHEL BRASS, ESQUIRE             9
                                      ARPINE LAWYER, ESQUIRE
10                                                                     10

11                                     GIBSON, DUNN & CRUTCHER, LLP    11
                                       2001 Ross Avenue, Suite 1100
12                                     Dallas, Texas 75201             12
                               BY:     VERONICA S. MOYE, ESQUIRE
13                                                                     13
                                       PAUL WEISS RIFKIND
14                                     WHARTON & GARRISON LLP          14
                                       2001 K STREET, NW
15                                     Washington, DC 20006            15
                               BY:     KAREN DUNN, ESQUIRE
16                                     JESSICA E. PHILLIPS, ESQUIRE    16

17                                                                     17

18   For Defendant:                  PAUL WEISS RIFKIND                18
                                     WHARTON & GARRISON LLP
19                                   943 Steiner Street                19
                                     San Francisco, California 94117
20                           BY:     ARPINE LAWYER, ESQUIRE            20

21                                                                     21

22                                                                     22

23                                                                     23

24                                                                     24

25                                                                     25
                                                                                 1415                                                                              1417
              Case 3:21-mc-80187-TSH
                      WEISSINGER - CROSS - DOREN
                                                 Document 1-5 Filed 07/20/21    Page 321 of 525
                                                                           WEISSINGER - CROSS - DOREN

 1   Q.      And you, in fact, sir, were offered as the corporate                        1                 THE COURT:          No objection?

 2   representative related to the formation of that coalition;                          2                 MS. MOSKOWITZ:           No objection.

 3   correct?                                                                            3         (Defense Exhibits 4177 and 3933 received in evidence)

 4   A.      You're saying in the deposition process?                                    4   BY MR. DOREN:

 5   Q.      Yes, sir. Yes, sir.                                                         5   Q.    Sir, please take a look at DX3641. Is this exhibit also

 6   A.      Yes.                                                                        6   notes that you created?

 7   Q.      And you're familiar with the Coalition for App Fairness;                    7   A.    Yes. It looks like that.

 8   true?                                                                               8   Q.    And either you wrote them or last edited them on May 22nd,

 9   A.      Yes.                                                                        9   2020; correct?

10   Q.      And that was the coalition that you and Mr. Kasselman                      10   A.    I believe so.

11   formed; correct?                                                                   11   Q.    All right. And you have the notation there "Create

12   A.      I was involved in the early discussions for it. I did not                  12   narrative that we are benevolent," don't you?

13   myself form it.                                                                    13   A.    That is written there.

14   Q.      Take a look, please, sir, at DX4177. Do you have that in                   14   Q.    Yes. And then the next line below "dimension" talks about

15   front of you?                                                                      15   who can be founding members of the coalition; correct?

16   A.      Yes, sir.                                                                  16   A.    What was the question again? I'm sorry.

17   Q.      These are notes that you typed up; correct?                                17   Q.    No. We'll go on, sir.

18   A.      This is -- I had a habit or I still have a habit of                        18   A.    Okay.

19   writing kind of random notes in email drafts that I use to                         19   Q.    Now, Epic initially -- Epic initially paid Greenbrier --

20   just kind of record.                                                               20   that's Mr. Kasselman's firm; correct?

21   Q.      That's how you keep your notes sometimes?                                  21   A.    Yes.

22   A.      Yeah.                                                                      22   Q.    And Epic paid them $100,000 for the PR consultation;

23   Q.      And these are notes that you kept on May 15, 2020;                         23   correct?

24   correct?                                                                           24   A.    I believe that's correct.

25   A.      It's unclear. That's probably the last edit to this                        25   Q.    And it then hired an affiliated firm, a firm affiliated




                                                                                 1416                                                                              1418
                                   WEISSINGER - CROSS - DOREN                                                           WEISSINGER - CROSS - DOREN

 1   document.                                                                           1   with Greenbrier called The Messina Group; correct?

 2   Q.      Sir, you created these notes; correct?                                      2   A.    Yes.

 3   A.      Yes, I did.                                                                 3   Q.    That firm was hired to create the coalition; correct?

 4   Q.      All right. And halfway down -- and you created them or                      4   A.    Yes. To help with the creation of the coalition.

 5   last edited them on May 15, 2020; correct?                                          5   Q.    And at that point the spend went up to $300,000 from Epic

 6   A.      I believe so.                                                               6   to both Kasselman and Messina, correct, The Messina Group?

 7   Q.      All right. And there are a number of entries here, but                      7   A.    Yes. I believe so.

 8   let's focus on the one that starts, "Go the nuclear option."                        8   Q.    Take a look, please, at DX3297.

 9   Do you see that, a little over halfway down?                                        9         And, Your Honor, I would move to admit 3641, though I

10   A.      Yes.                                                                       10   thought I just did.

11   Q.      It says, "Go the nuclear option. It becomes the catalyst                   11                 THE COURT:          You did not.

12   for the coalition, which is up and running, and can                                12         No objection?

13   dimensionalize the battle for us. That being said, we                              13                 MS. MOSKOWITZ:           No objection.

14   recommend we go the nuclear option and submit onto Google                          14                 THE COURT:          Admitted.

15   Play."                                                                             15                 (Defense Exhibit 3641 received in evidence)

16           And that was you advising that the hotfix, the nuclear                     16                 MR. DOREN:          Thank you, Your Honor, very much.

17   option, should be adopted in order to create a good PR event;                      17   Q.    Mr. Weissinger, do you have Exhibit 3297 in front of you?

18   correct?                                                                           18   A.    Yes, I do.

19   A.      I have no idea of the context for that particular line in                  19   Q.    And do you recognize this as a statement of work proposed

20   this draft notes document.                                                         20   by The Messina Group to Epic?

21                   MR. DOREN:         Your Honor, I would move into evidence          21   A.    Yes, I do.

22   DX4177.                                                                            22   Q.    And do you recognize under the project scope, "The

23                   THE COURT:         No objection?                                   23   consultant will work as directed by Matthew Weissenberg [sic]

24                   MS. MOSKOWITZ:           No objection, Your Honor.                 24   or other Epic personnel so designated"?

25                   MR. DOREN:         And DX3933 please.                              25   A.    "Weissinger." Yes.
                                                                                 1419                                                                                              1421
              Case 3:21-mc-80187-TSH
                      WEISSINGER - CROSS - DOREN
                                                 Document 1-5 Filed 07/20/21    Page 322 of 525
                                                                           WEISSINGER - CROSS - DOREN

 1   Q.      I'm sorry, sir.                                                             1                 THE COURT:          Objection?

 2   A.      No worries.                                                                 2                 MS. MOSKOWITZ:             No objection.

 3   Q.      If you would look, please, at Exhibit .002 or page .002,                    3                 THE COURT:          Admitted.

 4   and you see the heading "Coalition Launch"?                                         4                 (Defense Exhibit 3297 received in evidence)

 5   A.      Yes.                                                                        5                 MR. DOREN:          I would also move to admit --

 6   Q.      And underneath that, it is stated, "The proven and tested                   6   Q.     Actually, Mr. Weissinger, do you recognize DX4167?

 7   coalition formula is as follows: Established to correct a                           7   A.     It looks like the website for the coalition.

 8   wrong plus media interest plus sustained public attacks equals                      8   Q.     And you recognize, sir, that nowhere in this document is

 9   success."                                                                           9   any company other than Apple referenced; correct?

10           Did I read that correctly?                                                 10                 THE COURT:          Apple?

11   A.      Yes.                                                                       11                 MR. DOREN:          Apple.

12   Q.      It then goes on to say, "Thus, for the coalition to be                     12                 THE WITNESS:          I'm not sure, but looking at it right

13   effective, consultant will help to establish a reason for it                       13   now, that looks to be the case.

14   to exist (either organic or manufactured)"; correct, sir?                          14                 MR. DOREN:          Your Honor, I have about five more

15   A.      That's what it says.                                                       15   minutes. We can stop here or I can finish up.

16   Q.      And here the reason for the existence of the coalition was                 16                 THE COURT:          Why don't we go ahead and stop. The

17   wholly manufactured, wasn't it?                                                    17   court reporter needs a break. So we will stand in recess for

18   A.      No. The principles have always existed.                                    18   20 minutes.

19   Q.      Always existed; is that right, sir?                                        19          Ms. Forrest, could I by the end of the day receive a hard

20   A.      Well, the principles as established exist. There's no                      20   copy color printout of your latest findings of fact?

21   manufacturing in that.                                                             21                 MS. FORREST:          Yes.

22   Q.      All right, sir.                                                            22                 THE COURT:          The redacted version.

23           The coalition was incorporated in August 2020; correct?                    23                 MS. FORREST:          Yes.

24   A.      I believe so.                                                              24                 THE COURT:          I would appreciate it. Thank you so

25   Q.      And, again, it was named the Coalition for App Fairness;                   25   much.




                                                                                 1420                                                                                              1422
                                    WEISSINGER - CROSS - DOREN                                                           WEISSINGER - CROSS - DOREN

 1   true?                                                                               1          All right. We will stand in recess for 20 minutes. Thank

 2   A.      Yes.                                                                        2   you.

 3   Q.      And at the time it was incorporated, Epic was the only                      3                             (Recess taken at 10:14 a.m.)

 4   member; correct?                                                                    4                          (Proceedings resumed at           .m.)

 5   A.      I'm not positive, but I believe so.                                         5                 ****************

 6   Q.      Okay. And it's existence was not publicly announced until                   6                 THE COURT:

 7   after the hotfix had been triggered; correct?                                       7

 8   A.      Correct.                                                                    8

 9   Q.      And it was kept under wraps until then because if Apple                     9          *************DIANE***************

10   gave in to the demands of Epic, the coalition would have                           10            (Recess taken at                .m.; resumed at 10:35 a.m.)

11   disappeared altogether; correct?                                                   11                THE COURT:          Okay.     We are back on the record.           The

12   A.      Not necessarily.                                                           12   record will reflect the parties are present.                    Witness is still

13   Q.      But it could -- it was likely that it would have, correct,                 13   on the stand.        And, Ms. Forrest, I'm sure I misspoke.                 I meant

14   sir?                                                                               14   redline, not redacted.

15   A.      I mean, Google's still around, too. There is other stores                  15                MS. FORREST:         Okay.     Thank you, Your Honor.           Thank

16   that have the same, you know, issues with principles.                              16   you.

17   Q.      Well, sir, let's take a look at Exhibit 4167.                              17                 THE COURT:         Thank you.      You may proceed.

18           And, Your Honor, the version in the binders here is                        18                 MR. DOREN:         Thank you, Your Honor.           First I would

19   actually a corrected version of this exhibit. The one in the                       19   like to move to admit Exhibit DX4167.

20   main binder here did not print properly so we will hand one up                     20                THE COURT:       Any objection?

21   for the record as well.                                                            21                MS. MOSKOWITZ:         Sorry.      I'm just flipping back.          I

22                    THE COURT:       Okay. And you've got two minutes before          22   don't think so.            No objection.

23   our break.                                                                         23                 THE COURT:           Admitted.

24                    MR. DOREN:       Thank you, Your Honor.                           24              (Defendant's Exhibit 4167 received in evidence)

25           First of all, I would move to admit DX3297.                                25
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 323 of 525




                  EXHIBIT 9
REDACTED
     Case
   Case  VERSION  OF DOCUMENT(S)
           4:20-cv-05640-YGR
        3:21-mc-80187-TSH        SOUGHT1-5
                              Document
                             Document   TO BE
                                        660-8 SEALED
                                                Filed
                                            Filed     05/14/21Page
                                                   07/20/21     Page 1 of
                                                                   324 of 4525
REDACTED
     Case
   Case  VERSION  OF DOCUMENT(S)
           4:20-cv-05640-YGR
        3:21-mc-80187-TSH        SOUGHT1-5
                              Document
                             Document   TO BE
                                        660-8 SEALED
                                                Filed
                                            Filed     05/14/21Page
                                                   07/20/21     Page 2 of
                                                                   325 of 4525
REDACTED
     Case
   Case  VERSION  OF DOCUMENT(S)
           4:20-cv-05640-YGR
        3:21-mc-80187-TSH        SOUGHT1-5
                              Document
                             Document   TO BE
                                        660-8 SEALED
                                                Filed
                                            Filed     05/14/21Page
                                                   07/20/21     Page 3 of
                                                                   326 of 4525
REDACTED
     Case
   Case  VERSION  OF DOCUMENT(S)
           4:20-cv-05640-YGR
        3:21-mc-80187-TSH        SOUGHT1-5
                              Document
                             Document   TO BE
                                        660-8 SEALED
                                                Filed
                                            Filed     05/14/21Page
                                                   07/20/21     Page 4 of
                                                                   327 of 4525
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 328 of 525




                EXHIBIT 10
                  Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 329 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of California
EPIC GAMES, INC. v. APPLE INC.                                                )       Civil Action Nos.           4:20-CV-05640-YGR
CAMERON ET AL v. APPLE INC.                                                   )                                   4:19-CV-03074-YGR
IN RE APPLE IPHONE ANTITRUST LITIGATION                                       )                                   4:11-CV-06714-YGR
                                                                              )
                                                                              )
                                                                              )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To:                                                       Yoga Buddhi Co.
                       (c/o InCorp Services, Inc., 5716 Corsa Ave, Suite 110, Westlake Village, CA 91362-7354)
                                                       (Name of person to whom this subpoena is directed)

    6 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Schedule A


  Place: McDermott Will & Emery LLP                                                     Date and Time:
         2049 Century Park East                                                         December 22, 2020
         Suite 3200
         Los Angeles, CA 90067-3206

           Or as otherwise agreed.


        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date: December 8, 2020

                                  CLERK OF COURT
                                                                                           OR
                                                                                                   /s/ Michelle Lowery
                                          Signature of Clerk or Deputy Clerk                                          Attorney’s signature
                                                                                                  Michelle Lowery
The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Apple Inc.
                                                                        , who issues or requests this subpoena, are:
Michelle Lowery, 2049 Century Park East, Suite 3200, Los Angeles, CA 90067-3206, mslowery@mwe.com, (310) 551-9309

                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                  Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 330 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                   Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 331 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action Nos. 4:20-CV-05640-YGR, 4:19-CV-03074-YGR, 4:20-CV-05640-YGR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  on (date)

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 My fees are $                                      My fees are $



          I declare under penalty of perjury that this information is true.


Date:                                                         Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                   Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 332 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 333 of 525




                                      SCHEDULE A
        Notwithstanding any definition set forth below, each word, term, or phrase used in this

Subpoena is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure and the Local Rules of the Northern District of California.

                                         DEFINITIONS

        1.     The following rules of construction shall apply to all discovery requests:

               a. the connectives “and” and “or” shall be construed either disjunctively or

                  conjunctively as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               b. the use of the present or past tense shall be construed to include both the present

                  and past tenses as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               c. “any” and “each” shall be construed to include and encompass “all”; and

               d. the use of the singular form of any word includes the plural and vice versa.

        2.     “ADVERTISING” shall mean the in-APP presentation of third-party promotional

content in exchange for payment.

        3.     “APP” shall mean a software application for a HANDHELD DEVICE or NON-

HANDHELD DEVICE. For the avoidance of doubt, the phrase “YOUR APP” shall mean any

APP developed and/or published by YOU.

        4.     “APP DEVELOPER” shall mean any PERSON who developed one or more

APPS.

        5.     “APP MARKETPLACE” shall mean any online storefront where APPS are

offered for download and/or purchase. This term shall include, without limitation, Google Play,

the Samsung Galaxy Store, Android Market, DEFENDANT’S iOS and Mac App Stores, the

Amazon Appstore, Amazon Underground, the Microsoft Store for Xbox, the Windows Store, the

Windows Phone Store, the Epic Games Store, Steam, Origin, online storefronts distributing games

and digital content for Xbox, PlayStation, and Nintendo, and websites that offer APPS.
                                             1
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 334 of 525




        6.      “COALITION” shall mean the Coalition for App Fairness in which YOU are a

member or founder.

        7.      “COMMUNICATION” shall include, without limitation, any transmission or

transfer of information of any kind, whether orally, electronically, in writing, or in any other

manner, at any time or place, and under any circumstances whatsoever.

        8.      “CONCERNING” a given subject shall mean: directly or indirectly comprising,

concerning, constituting, containing, discussing, embodying, evidencing, exhibiting, identifying,

mentioning, negating, pertaining to, recording, regarding, reflecting, relating to, showing, or

supporting a given subject matter.

        9.      “DEFENDANT” shall mean Apple Inc.

        10.     “DEVICE” shall mean any HANDHELD DEVICE or NON-HANDHELD

DEVICE.

        11.     “DOCUMENT” and “DOCUMENTS” shall have the full meaning ascribed to

those terms under Rule 34 of the Federal Rules of Civil Procedure and shall include, without

limitation, any and all drafts; COMMUNICATIONS; memoranda; records; REPORTS; books;

records, REPORTS, and/or summaries of personal conversations or interviews; diaries;

presentations; slide decks; graphs; charts; spreadsheets; diagrams; tables; photographs; recordings;
tapes; microfilms; minutes; records, REPORTS, and/or summaries of meetings or conferences;
press releases; blog posts; stenographic handwritten or any other notes; work papers; checks, front

and back; check vouchers, check stubs, or receipts; tape data sheets or data processing cards or

discs or any other written, recorded, transcribed, punched, taped, filmed, or graphic matter,

however produced or reproduced; and any paper or writing of whatever description, INCLUDING

information contained in any computer although not yet printed out. Any production of

electronically stored information shall include the information needed to understand such

information. The term “DOCUMENT” or “DOCUMENTS” further includes all copies where the

copy is not identical to the original.


                                             2
       Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 335 of 525




        12.       “EPIC” shall mean Epic Games, Inc., its officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, or any other person or entity

acting on its behalf, or any PERSON or entity that served in any such role at any time, as well as

its predecessors, successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates,

(including but not limited to Epic Games International S.à r.l and Life on Air, Inc.), and any

PERSON that Epic Games, Inc., manages or controls.

        13.       “EXTERNAL PRODUCTS” shall mean digital products and services purchased

outside of an APP (such as through an APP DEVELOPER’s website) that one may use within an

APP.

        14.       “HANDHELD DEVICE” shall mean any smartphone, tablet, or portable MP3

music player.

        15.       “INCLUDING” shall not be construed as limiting any request, and shall mean the

same as “including, but not limited to.”

        16.       “IN-APP PRODUCT” shall mean any feature, service, or functionality that can be

enabled or unlocked within an APP in exchange for a fee, INCLUDING subscriptions, access to

premium content, unlocking a full version of an APP, or paying to eliminate advertisements within

an application.
        17.       “MALWARE” shall mean APPS and other software that could put users, user
data, or devices at risk, INCLUDING computer viruses, worms, trojans, ransomware, scareware,

spyware, phishing apps, backdoors, hostile downloaders, mobile billing fraud apps (including

SMS fraud, call fraud, and toll fraud), and click fraud apps.

        18.       “NAMED CONSUMER PLAINTIFF” shall mean a named plaintiff in Pepper v.

Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.), and Lawrence v. Apple Inc., Case No. 4:19-

cv-02852-YGR (N.D. Cal.), INCLUDING:

                  a. Edward W. Hayter, of Brooklyn, NY;

                  b. Edward Lawrence, of California;

                  c. Robert Pepper, of Chicago, IL; and
                                            3
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 336 of 525




               d. Stephen H. Schwartz, of Ardsley, NY.

       19.     “NAMED DEVELOPER PLAINTIFF” shall mean a named plaintiff in Cameron

v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.), and Sermons v. Apple Inc., Case No. 4:19-

cv-03796-YGR (N.D. Cal.), INCLUDING:

               a. Donald R. Cameron, of California;

               b. Barry Sermons, of Georgia; and

               c. Pure Sweat Basketball, Inc., an Illinois corporation.

       20.     “NON-HANDHELD DEVICE” shall mean laptop computers, desktop computers,

or video game consoles.

       21.     “PERSON” shall include, without limitation, natural persons, corporations,

partnerships, business trusts, associations, and business or other entities, and any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or

principal thereof.

       22.     “REPORTS” shall mean any final reports, research, papers, memoranda,

presentations, reviews, statistical compilations, or other analyses.

       23.     “THE” shall not be construed as limiting the scope of any topic.

       24.     “YOU” or “YOUR” shall refer to Yoga Buddhi Co. or any of its predecessor or
successor companies, subsidiaries, corporate affiliates, officers, directors, employees,
representatives, consultants, agents, servants, attorneys, accountants, and any other PERSON or

entity acting on its behalf, or any PERSON or entity that served in any such role at any time.

                                         INSTRUCTIONS
       1.      All DOCUMENTS requested herein must be produced in their entirety, with all

attachments and enclosures, regardless of whether YOU consider the attachments and enclosures

to be relevant or responsive to the Request.

       2.      In responding to these Requests, YOU shall produce all DOCUMENTS and

information in YOUR possession, custody, or control, and all DOCUMENTS reasonably available

to YOU, INCLUDING those in the possession, custody, or control of YOUR present and former
                                       4
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 337 of 525




attorneys, investigators, accountants, agents, representatives, or other PERSONS acting on YOUR

behalf.

          3.    These Requests shall not be deemed to call for identical copies of DOCUMENTS.

“Identical” means precisely the same in all respects; for example, a DOCUMENT with

handwritten notes or editing marks shall not be deemed identical to one without such notes or

marks.

          4.    In the event YOU are able to produce only some of the DOCUMENTS called for

in a particular Request, YOU shall produce all the DOCUMENTS available and state the reason(s)

for YOUR inability to produce the remainder.

          5.    If there are no DOCUMENTS responsive to a category in these Requests, YOU

shall so state in writing. If a DOCUMENT requested is no longer existing or available, YOU shall

so state in writing.

          6.    If YOU object to a portion of any Request, YOU shall produce all DOCUMENTS

called for by that portion of the Request to which YOU do not object.

          7.    In producing DOCUMENTS responsive to these requests, YOU must Bates stamp

them in a manner that clearly identifies the party that is producing each such DOCUMENT, and

in whose possession the DOCUMENT was found.
          8.    If any requested DOCUMENT is withheld on the basis of any claim of privilege,
YOU must set forth the information necessary for DEFENDANT to ascertain whether the privilege

properly applies, INCLUDING describing the DOCUMENT withheld, stating the privilege being

relied upon, identifying all PERSONS (by name) who have had access to such DOCUMENT

(INCLUDING all the identity(ies) of the author(s) or maker(s), recipient(s), carbon copy

recipient(s), blind carbon copy recipient(s)), the number of attachments (if any), the Bates or

production number of any attachments not withheld on the basis of privilege, the applicable

date(s), and the subject matter(s) in a privilege log.

          9.    If any portion of any DOCUMENT responsive to these Requests is withheld under

claim of privilege, all non-privileged portions must be produced with the portion(s) claimed to be
                                              5
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 338 of 525




privileged redacted and logged in a privilege log pursuant to the preceding instructions.

       10.     If YOU cannot answer all parts of a Request, but can answer some parts, YOU must

answer those parts to which YOU can reply, and specify “unknown,” or some other response, as

appropriate, for any part to which YOU cannot reply.

       11.     Unless otherwise stated, the time period for which the Requests seek

DOCUMENTS is 2015 to the present.

       12.     References to any natural PERSON shall include, in addition to the natural

PERSON, any agent, employee, representative, attorney, superior, or principal thereof.

       13.     Specified date ranges are inclusive. Unless otherwise stated, a year includes all days

of that year from January 1 to December 31.

       14.     These Requests are to be regarded as continuing pursuant to Rule 26(e) of the

Federal Rules of Civil Procedure. YOU are required to provide, by way of supplementary

responses hereto, such additional information as may be obtained by YOU or any PERSON acting

on YOUR behalf that will augment or modify YOUR answers initially given to the following

Requests. Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, YOU are required to

supplement these responses and provide additional DOCUMENTS without a specific request from

DEFENDANT.
       15.     DEFENDANT serves these Requests without prejudice to its right to serve
additional requests for production of DOCUMENTS.

                              REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

       DOCUMENTS sufficient to show the name of each APP, that YOU have published in any

APP MARKETPLACE and for each such APP:

       a.      the dates during which the APP was available for download by U.S. consumers

from each APP MARKETPLACE;



                                              6
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 339 of 525




       b.      for each year that the APP was available, the number of times that the APP was

downloaded by U.S. consumers from each APP MARKETPLACE;

       c.      for each APP MARKETPLACE, the method(s) used (if any) to monetize the APP,

INCLUDING, but not limited to, whether the APP charges for APP downloads, sells IN-APP

PRODUCTS, permits use of EXTERNAL PRODUCTS, features ADVERTISING, whether the

APP is available as a subscription, or uses any other method(s) or some combination of the above;

       d.      YOUR decision to monetize the APP, INCLUDING why YOU chose the

monetization strategy YOU did, and whether that strategy changed over time;

       e.      the amount charged for APP downloads, subscriptions, and IN-APP PRODUCTS,

by APP MARKETPLACE;

       f.      YOUR annual revenues from APP downloads, subscriptions, and IN-APP

PRODUCTS attributable to such distribution (by APP and by type of monetization, if available);

and

       g.      the number of minutes of usage of such APP.

REQUEST FOR PRODUCTION NO. 2:
       DOCUMENTS sufficient to show, with respect to any APP MARKETPLACE:

       a.      the total yearly amount remitted to YOU by each APP MARKETPLACE from sales

of APPS, subscriptions, and IN-APP PRODUCTS (by APP and method of monetization, if

available);

       b.      any estimates of or accounting for annual ADVERTISING revenue attributable to

each APP MARKETPLACE (by APP, if available);

       c.      any estimates of or accounting for YOUR annual revenues from sales of

EXTERNAL PRODUCTS attributable to each APP MARKETPLACE (by APP and method of

monetization, if available);

       d.      any estimates of or accounting for annual revenues (other than the foregoing)

attributable to each APP MARKETPLACE (by APP and method of monetization, if available);


                                            7
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 340 of 525




       e.         any estimates of or accounting for annual earnings, income, or profit (whether gross

or net) attributable to each APP MARKETPLACE (by APP and method of monetization, if

available); and

       f.         any comparisons of monetization rates across each APP MARKETPLACE for

YOUR APPS distributed through each APP MARKETPLACE.

REQUEST FOR PRODUCTION NO. 3:
       DOCUMENTS sufficient to show the name of each APP (if any) that YOU have made

available for direct distribution (i.e., not through an APP MARKETPLACE) to HANDHELD

DEVICE users, and for each such APP:

       a.         the dates during which the APP was available for direct download to such U.S.

consumers;

       b.         for each year that the APP was available, the number of times that the APP was

downloaded by U.S. consumers;

       c.         the method(s) used (if any) to monetize the APP, INCLUDING, but not limited to,

whether the APP charges for APP downloads, sells IN-APP PRODUCTS, permits use of

EXTERNAL PRODUCTS, features ADVERTISING, whether the APP is available as a

subscription, or uses any other method(s) or some combination of the above;

       d.         YOUR decision to monetize the APP, INCLUDING why YOU chose the revenue

model YOU did, and whether that strategy changed over time;

       e.         the amount charged for APP downloads and IN-APP PRODUCTS; and

       f.         YOUR annual revenues from APP downloads, subscriptions, and IN-APP

PRODUCTS attributable to such distribution (by APP and by type of monetization, if available).

REQUEST FOR PRODUCTION NO. 4:

       DOCUMENTS sufficient to show the name of each APP (if any) that YOU have made

available for direct distribution (i.e., not through an APP MARKETPLACE) to NON-

HANDHELD DEVICE users, and for each such APP:


                                               8
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 341 of 525




       a.     the dates during which the APP was available for direct download to such U.S.

consumers;

       b.     for each year that the APP was available, the number of times that the APP was

downloaded by U.S. consumers;

       c.     the method(s) used (if any) to monetize the APP, INCLUDING, but not limited to,

whether the APP charges for APP downloads, sells IN-APP PRODUCTS, permits use of

EXTERNAL PRODUCTS, features ADVERTISING, whether the APP is available as a

subscription, or uses any other method(s) or some combination of the above;

       d.     YOUR decision to monetize the APP, INCLUDING why YOU chose the revenue

model YOU did, and whether that strategy changed over time;

       e.     the amount charged for APP downloads and IN-APP PRODUCTS; and

       f.     YOUR annual revenues from APP downloads, subscriptions, and IN-APP

PRODUCTS attributable to such distribution (by APP and by type of monetization, if available).

REQUEST FOR PRODUCTION NO. 5:
       REPORTS comparing the distribution of YOUR APPS through different APP

MARKETPLACES INCLUDING:

       a.     the past or present benefits or costs of distribution in each APP MARKETPLACE;

       b.     past or present fees and commission rates charged by each APP MARKETPLACE,

INCLUDING how such fees and commission rates affect the attractiveness of the APP

MARKETPLACE to YOU;

       c.     past or present security or privacy protections offered in each APP

MARKETPLACE;

       d.     past or present APP REVIEW and approval procedures and practices in each APP

MARKETPLACE;

       e.     past or present tools for APP DEVELOPERS in each APP MARKETPLACE;

       f.     past or present relative ease or difficulty of updating YOUR APPS in each APP

MARKETPLACE;
                                           9
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 342 of 525




      g.      past or present decision to distribute YOUR APPS on a particular APP

MARKETPLACE;

      h.      contemplated, planned, or actual distribution of YOUR APPS directly (i.e., not

through an APP MARKETPLACE) to DEVICE users; and

      i.      past or present APP maintenance activities in each APP MARKETPLACE.

REQUEST FOR PRODUCTION NO. 6:
      REPORTS concerning competition for each of YOUR APPS, INCLUDING:

      a.      who YOU consider to be YOUR competitors for each of YOUR APPS;

      b.      whether YOU offer the products or services available in YOUR APPS to NON-

HANDHELD DEVICE users; and

      c.      comparisons of YOUR APPS to other competing products.

REQUEST FOR PRODUCTION NO. 7:

      DOCUMENTS sufficient to show YOUR processes and protocols related to security, user

data protection and protection against MALWARE, INCLUDING:

           a. amount of time allocated as part of the development of YOUR APPS to security,

              user data protection and protection against MALWARE;

           b. costs YOU incur related to your efforts to make YOUR APPS secure, protect user

              data and protect users from MALWARE;

           c. controls you have in place in relation to each of YOUR APPS that protect user data

              and protect user from MALWARE; and

           d. frequency of and results from third party security review.

REQUEST FOR PRODUCTION NO. 8:

      REPORTS AND DOCUMENTS related to the existence of MALWARE in connection

with any of YOUR APPS, INCLUDING, in relation to each MALWARE incident:

           a. description of the MALWARE and how it was used to attack the user’s DEVICE,

              INCLUDING whether the MALWARE resulted in ransomware being installed on

              the user’s DEVICE;
                                           10
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 343 of 525




           b. the number of users impacted and any financial loss incurred by the users and by

              YOU;

           c. breakdown of the DEVICES the users were using at the time the MALWARE was

              used to attack their DEVICE;

           d. any change in user DEVICE preference as a result of a MALWARE incident;

           e. breakdown of which APP MARKETPLACE(S) the users downloaded the APP

              from that was affected by the MALWARE;

           f. details of how YOU became aware of the incident, how long the MALWARE was

              active, and what actions you took to stop the incident; and

           g. security updates and measures you took to prevent future MALWARE incidents.

REQUEST FOR PRODUCTION NO. 9:
    DOCUMENTS, INCLUDING COMMUNICATIONS, CONCERNING any                          security   or

privacy concerns or incidents YOU had in relation to any APP MARKETPLACE or DEVICE.

REQUEST FOR PRODUCTION NO. 10:

       DOCUMENTS, INCLUDING COMMUNICATIONS CONCERNING the COALITION

INCLUDING its formation, documents of incorporation, bylaws, purpose, objectives, activities,

sponsorship, founders, meeting minutes, membership, and fees.

REQUEST FOR PRODUCTION NO. 11:

       DOCUMENTS CONCERNING COMMUNICATIONS with any actual or proposed

founder or member of the COALITION, INCLUDING Basecamp, Blix Inc., Blockchain.com,

Deezer, Epic Games Inc., European Publishers Council, Match Group Inc., News Media Europe,

Prepear Inc., ProtonMail, SkyDemon, and            Tile, CONCERNING the COALITION,

DEFENDANT, any APP MARKETPLACE, YOUR APP(s), and/or any allegations or suspicion

of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 12:

       For each of YOUR APPS, DOCUMENTS sufficient to show the extent to which:


                                           11
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 344 of 525




       a. IN-APP PRODUCTS or EXTERNAL PRODUCTS purchased on one DEVICE can be

applied to the same APP on another DEVICE;

       b. IN-APP PRODUCTS or EXTERNAL PRODUCTS purchased outside of a DEVICE can

be applied to YOUR APPS; and

       c. consumers use the APP on multiple DEVICES.

REQUEST FOR PRODUCTION NO. 13:
       For each of YOUR APPS, DOCUMENTS sufficient to show the prices of IN-APP

PRODUCTS or EXTERNAL PRODUCTS, whether those prices vary based on DEVICE or where

purchased, and whether APP users respond to discounts on IN-APP PRODUCTS or EXTERNAL

PRODUCTS.

REQUEST FOR PRODUCTION NO. 14:

       DOCUMENTS CONCERNING YOUR decision to sell YOUR APPS, INCLUDING

subscriptions, at a discounted or different price on YOUR website than through IN-APP purchases.

REQUEST FOR PRODUCTION NO. 15:

       REPORTS CONCERNING the habits of YOUR APP users, INCLUDING whether users

of YOUR APPS own multiple DEVICES and whether they use YOUR APPS on multiple

DEVICES.

REQUEST FOR PRODUCTION NO. 16:

       DOCUMENTS         CONCERNING         YOUR     negotiations   with   operators   of   APP

MARKETPLACES, INCLUDING YOUR negotiations CONCERNING commission rates.

REQUEST FOR PRODUCTION NO. 17:

       DOCUMENTS sufficient to show YOUR efforts to increase the ability of consumers in

the United States to find and download YOUR APPS in any APP MARKETPLACE.

REQUEST FOR PRODUCTION NO. 18:

       DOCUMENTS sufficient to show YOUR agreements or contracts with any APP

MARKETPLACE or DEVICE manufacturer, INCLUDING any guidelines or rules setting forth


                                           12
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 345 of 525




the terms and conditions under which YOU may distribute YOUR APPS through any APP

MARKETPLACE(S) or to DEVICE users.

REQUEST FOR PRODUCTION NO. 19:
       DOCUMENTS sufficient to show any marketing, services, assistance, or support provided

to YOU by any APP MARKETPLACE or DEVICE manufacturer, INCLUDING APP

development tools, application programming interfaces (“APIs”), programming tools, technical

support, opportunities for testing APPS before they are released to the consumers, marketing,

payment processing, refund processing, and security measures.

REQUEST FOR PRODUCTION NO. 20:

       DOCUMENTS relating to the interaction of YOUR APPS with APPLE’s “Health” App

and any benefits derived by users from such interactions.

REQUEST FOR PRODUCTION NO. 21:

       DOCUMENTS relating to any advantages YOU perceive from YOUR APPS not storing

user credit card information.

REQUEST FOR PRODUCTION NO. 22:

       DOCUMENTS sufficient to show YOUR marketing strategy for growing your user base

and how each strategy contributed to YOUR APPS getting downloaded millions of times.

REQUEST FOR PRODUCTION NO. 23:

       DOCUMENTS and COMMUNICATIONS, INCLUDING customer complaints and

reviews, for each of YOUR APPS relating to:

       a.      YOUR customer service and responsiveness;

       b.      YOUR APPS conducting any background activity without obtaining customer

               permission; and

       c.      Any instances where an APP MARKETPLACE helped resolve any customer

               complaints, INCLUDING any instances where the APP MARKETPLACE

               refunded a customer any money.


                                           13
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 346 of 525




REQUEST FOR PRODUCTION NO. 24:
       DOCUMENTS describing the organizational structure of, and/or listing personnel working

within, any division or unit of YOUR business that is responsible for YOUR APPS.

REQUEST FOR PRODUCTION NO. 25:

       DOCUMENTS sufficient to show what user information and data YOU collect and how

YOU collect the user information and data, INCLUDING data about each user’s activity such as

configurations and preferences chosen and classes taken and favored and/or saved.

REQUEST FOR PRODUCTION NO. 26:

       DOCUMENTS sufficient to show how YOU use user information and data, INCLUDING

all third parties with whom you share user information and data with, INCLUDING REPORTS

reflecting when and how you have shared user information and data with third parties.

REQUEST FOR PRODUCTION NO. 27:

       DOCUMENTS relating to YOUR privacy practices and concerns about user privacy,

INCLUDING any customer COMMUNICATIONS raising questions or concerns about how

YOU use and/or share customer information and data.

REQUEST FOR PRODUCTION NO. 28:

       ALL COMMUNICATIONS between YOU and any NAMED CONSUMER PLAINTIFF.

REQUEST FOR PRODUCTION NO. 29:

       ALL COMMUNICATIONS between YOU and any NAMED DEVELOPER PLAINTIFF.

REQUEST FOR PRODUCTION NO. 30:

       ALL COMMUNICATIONS between YOU and any APP DEVELOPER, INCLUDING

EPIC, or any member of the COALITION, CONCERNING:

       a.     the DEFENDANT’S iOS App Store, INCLUDING any guidelines, policies, and

procedures for the DEFENDANT’S iOS App Store;

       b.     policies, practices, and/or procedures for handling and processing payments for the

sale of IN-APP PRODUCTS;


                                           14
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 347 of 525




       c.      the following ongoing litigation, INCLUDING declarations, anticipated oral

testimony, or documentary evidence relating to the same:

              i.     Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

              ii.    Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

              iii.   Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

              iv.    Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

              v.     Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).

REQUEST FOR PRODUCTION NO. 31:
       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU and any federal,

state, or local governmental entity, either foreign or domestic, INCLUDING any U.S. or state

agency, attorney general’s office, or congressional committee, CONCERNING any APP

MARKETPLACE(S), the DEFENDANT, or YOUR privacy practices and user data.

REQUEST FOR PRODUCTION NO. 32:

       ALL DOCUMENTS provided to EPIC in relation to any of the following litigations:

              i.     Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

              ii.    Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

              iii.   Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

              iv.    Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

              v.     Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).




                                          15
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 348 of 525




                EXHIBIT 11
                  Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 349 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of California
EPIC GAMES, INC. v. APPLE INC.                                                )       Civil Action Nos.           4:20-CV-05640-YGR
CAMERON ET AL v. APPLE INC.                                                   )                                   4:19-CV-03074-YGR
IN RE APPLE IPHONE ANTITRUST LITIGATION                                       )                                   4:11-CV-06714-YGR
                                                                              )
                                                                              )
                                                                              )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To:                                                           Match Group, Inc.
                                            8750 N. Central Expressway, Suite 1400, Dallas, TX 75321
                                                       (Name of person to whom this subpoena is directed)

     Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Schedule A


  Place: Gibson, Dunn & Crutcher LLP                                                    Date and Time:
         555 Mission Street                                                             December 23, 2020
         Suite 3000
         San Francisco, CA 94105-0921

           Or as otherwise agreed.


     Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: December 9, 2020

                                  CLERK OF COURT
                                                                                           OR
                                                                                                   /s/ Jay Srinivasan
                                          Signature of Clerk or Deputy Clerk                                          Attorney’s signature
                                                                                                  Jay Srinivasan
The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Apple Inc.
                                                                        , who issues or requests this subpoena, are:
333 South Grand Avenue, Los Angeles, CA 90071-3197, jsrinivasan@gibsondunn.com, 213.229.7296

                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                  Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 350 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                   Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 351 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action Nos. 4:20-CV-05640-YGR, 4:19-CV-03074-YGR, 4:20-CV-05640-YGR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

          I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  on (date)

         I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 My fees are $                                      My fees are $



          I declare under penalty of perjury that this information is true.


Date:                                                         Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                      Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
1" = "1" "DM_US 174925824-2.061481.0035" "" DM_US 174925824-2.061481.0035
                   Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 352 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
  (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
1" = "1" "DM_US 174925824-2.061481.0035" "" DM_US 174925824-2.061481.0035
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 353 of 525




                                      SCHEDULE A
        Notwithstanding any definition set forth below, each word, term, or phrase used in this

Subpoena is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure and the Local Rules of the Northern District of California.

                                         DEFINITIONS

        1.     The following rules of construction shall apply to all discovery requests:

               a. the connectives “and” and “or” shall be construed either disjunctively or

                   conjunctively as necessary to bring within the scope of the discovery request

                   all responses that might otherwise be construed to be outside of its scope;

               b. the use of the present or past tense shall be construed to include both the

                   present and past tenses as necessary to bring within the scope of the discovery

                   request all responses that might otherwise be construed to be outside of its

                   scope;

               c. “any” and “each” shall be construed to include and encompass “all”; and

               d. the use of the singular form of any word includes the plural and vice versa.

        2.     “ADVERTISING” shall mean the in-APP presentation of third-party

promotional content in exchange for payment.

        3.     “APP” shall mean a software application for a HANDHELD DEVICE or NON-

HANDHELD DEVICE. For the avoidance of doubt, the phrase “YOUR APP” shall mean any

APP developed and/or published by YOU, INCLUDING Tinder, Pairs, Hinge, Match, Plenty of

Fish, and OK Cupid.

        4.     “APP DEVELOPER” shall mean any PERSON who developed one or more

APPS.

        5.     “APP MARKETPLACE” shall mean any online storefront where APPS are

offered for download and/or purchase. This term shall include, without limitation, Google Play,

the Samsung Galaxy Store, Android Market, DEFENDANT’S iOS and Mac App Stores, the

Amazon Appstore, Amazon Underground, the Microsoft Store for Xbox, the Windows Store, the

                                             1
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 354 of 525




Windows Phone Store, the Epic Games Store, Steam, Origin, online storefronts distributing

games and digital content for Xbox, PlayStation, and Nintendo, and websites that offer APPS.

       6.       “COALITION” shall mean the Coalition for App Fairness in which YOU are a

member or founder.

       7.      “COMMUNICATION” shall include, without limitation, any transmission or

transfer of information of any kind, whether orally, electronically, in writing, or in any other

manner, at any time or place, and under any circumstances whatsoever.

       8.      “CONCERNING” a given subject shall mean: directly or indirectly comprising,

concerning, constituting, containing, discussing, embodying, evidencing, exhibiting, identifying,

mentioning, negating, pertaining to, recording, regarding, reflecting, relating to, showing, or

supporting a given subject matter.

       9.      “DEFENDANT” shall mean Apple Inc.

       10.     “DEVICE” shall mean any HANDHELD DEVICE or NON-HANDHELD

DEVICE.

       11.     “DOCUMENT” and “DOCUMENTS” shall have the full meaning ascribed to

those terms under Rule 34 of the Federal Rules of Civil Procedure and shall include, without

limitation, any and all drafts; COMMUNICATIONS; memoranda; records; REPORTS; books;

records, REPORTS, and/or summaries of personal conversations or interviews; diaries;
presentations; slide decks; graphs; charts; spreadsheets; diagrams; tables; photographs;

recordings; tapes; microfilms; minutes; records, REPORTS, and/or summaries of meetings or

conferences; press releases; blog posts; stenographic handwritten or any other notes; work

papers; checks, front and back; check vouchers, check stubs, or receipts; tape data sheets or data

processing cards or discs or any other written, recorded, transcribed, punched, taped, filmed, or

graphic matter, however produced or reproduced; and any paper or writing of whatever

description, INCLUDING information contained in any computer although not yet printed out.

Any production of electronically stored information shall include the information needed to



                                              2
       Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 355 of 525




understand such information. The term “DOCUMENT” or “DOCUMENTS” further includes all

copies where the copy is not identical to the original.

        12.     “EPIC” shall mean Epic Games, Inc., its officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, or any other person or

entity acting on its behalf, or any PERSON or entity that served in any such role at any time, as

well as its predecessors, successors, subsidiaries, departments, divisions, joint ventures, and/or

affiliates, (including but not limited to Epic Games International S.à r.l and Life on Air, Inc.),

and any PERSON that Epic Games, Inc., manages or controls.

        13.     “EXTERNAL PRODUCTS” shall mean digital products and services purchased

outside of an APP (such as through an APP DEVELOPER’s website) that one may use within an

APP.

        14.     “HANDHELD DEVICE” shall mean any smartphone, tablet, or portable MP3

music player.

        15.     “INCLUDING” shall not be construed as limiting any request, and shall mean

the same as “including, but not limited to.”

        16.     “IN-APP PRODUCT” shall mean any feature, service, or functionality that can

be enabled or unlocked within an APP in exchange for a fee, INCLUDING subscriptions, access

to premium content, unlocking a full version of an APP, or paying to eliminate advertisements
within an application.

        17.     “MALWARE” shall mean APPS and other software that could put users, user

data, or devices at risk, INCLUDING computer viruses, worms, trojans, ransomware, scareware,

spyware, phishing apps, backdoors, hostile downloaders, mobile billing fraud apps (including

SMS fraud, call fraud, and toll fraud), and click fraud apps.

        18.     “NAMED CONSUMER PLAINTIFF” shall mean a named plaintiff in Pepper

v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.), and Lawrence v. Apple Inc., Case No.

4:19-cv-02852-YGR (N.D. Cal.), INCLUDING:

                a. Edward W. Hayter, of Brooklyn, NY;

                                               3
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 356 of 525




               b. Edward Lawrence, of California;

               c. Robert Pepper, of Chicago, IL; and

               d. Stephen H. Schwartz, of Ardsley, NY.

       19.     “NAMED DEVELOPER PLAINTIFF” shall mean a named plaintiff in

Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.), and Sermons v. Apple Inc.,

Case No. 4:19-cv-03796-YGR (N.D. Cal.), INCLUDING:

               a. Donald R. Cameron, of California;

               b. Barry Sermons, of Georgia; and

               c. Pure Sweat Basketball, Inc., an Illinois corporation.

       20.     “NON-HANDHELD DEVICE” shall mean laptop computers, desktop

computers, or video game consoles.

       21.     “PERSON” shall include, without limitation, natural persons, corporations,

partnerships, business trusts, associations, and business or other entities, and any officer,

director, employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney,

or principal thereof.

       22.     “REPORTS” shall mean any final reports, research, papers, memoranda,

presentations, reviews, statistical compilations, or other analyses.

       23.      “THE” shall not be construed as limiting the scope of any topic.
       24.     “YOU” or “YOUR” refers to Match Group, Inc. and any of its subsidiaries,

predecessor or successor companies, departments, divisions, joint ventures, INCLUDING any

other organization or entity which YOU manage or control, officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants and any other person or

entity acting on its behalf, or any person or entity that served in any such role at any time.

                                         INSTRUCTIONS
       1.      All DOCUMENTS requested herein must be produced in their entirety, with all

attachments and enclosures, regardless of whether YOU consider the attachments and enclosures

to be relevant or responsive to the Request.

                                               4
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 357 of 525




         2.     In responding to these Requests, YOU shall produce all DOCUMENTS and

information in YOUR possession, custody, or control, and all DOCUMENTS reasonably

available to YOU, INCLUDING those in the possession, custody, or control of YOUR present

and former attorneys, investigators, accountants, agents, representatives, or other PERSONS

acting on YOUR behalf.

         3.     These Requests shall not be deemed to call for identical copies of DOCUMENTS.

“Identical” means precisely the same in all respects; for example, a DOCUMENT with

handwritten notes or editing marks shall not be deemed identical to one without such notes or

marks.

         4.     In the event YOU are able to produce only some of the DOCUMENTS called for

in a particular Request, YOU shall produce all the DOCUMENTS available and state the

reason(s) for YOUR inability to produce the remainder.

         5.     If there are no DOCUMENTS responsive to a category in these Requests, YOU

shall so state in writing. If a DOCUMENT requested is no longer existing or available, YOU

shall so state in writing.

         6.     If YOU object to a portion of any Request, YOU shall produce all DOCUMENTS

called for by that portion of the Request to which YOU do not object.

         7.     In producing DOCUMENTS responsive to these requests, YOU must Bates stamp
them in a manner that clearly identifies the party that is producing each such DOCUMENT, and

in whose possession the DOCUMENT was found.

         8.     If any requested DOCUMENT is withheld on the basis of any claim of privilege,

YOU must set forth the information necessary for DEFENDANT to ascertain whether the

privilege properly applies, INCLUDING describing the DOCUMENT withheld, stating the

privilege being relied upon, identifying all PERSONS (by name) who have had access to such

DOCUMENT (INCLUDING all the identity(ies) of the author(s) or maker(s), recipient(s),

carbon copy recipient(s), blind carbon copy recipient(s)), the number of attachments (if any), the

Bates or production number of any attachments not withheld on the basis of privilege, the

                                             5
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 358 of 525




applicable date(s), and the subject matter(s) in a privilege log.

       9.       If any portion of any DOCUMENT responsive to these Requests is withheld

under claim of privilege, all non-privileged portions must be produced with the portion(s)

claimed to be privileged redacted and logged in a privilege log pursuant to the preceding

instructions.

       10.      If YOU cannot answer all parts of a Request, but can answer some parts, YOU

must answer those parts to which YOU can reply, and specify “unknown,” or some other

response, as appropriate, for any part to which YOU cannot reply.

       11.      Unless otherwise stated, the time period for which the Requests seek

DOCUMENTS is 2010 to the present.

       12.      References to any natural PERSON shall include, in addition to the natural

PERSON, any agent, employee, representative, attorney, superior, or principal thereof.

       13.      Specified date ranges are inclusive. Unless otherwise stated, a year includes all

days of that year from January 1 to December 31.

       14.      These Requests are to be regarded as continuing pursuant to Rule 26(e) of the

Federal Rules of Civil Procedure. YOU are required to provide, by way of supplementary

responses hereto, such additional information as may be obtained by YOU or any PERSON

acting on YOUR behalf that will augment or modify YOUR answers initially given to the
following Requests. Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, YOU are

required to supplement these responses and provide additional DOCUMENTS without a specific

request from DEFENDANT.

       15.      DEFENDANT serves these Requests without prejudice to its right to serve

additional requests for production of DOCUMENTS.

                               REQUESTS FOR PRODUCTION
REQUEST FOR PRODUCTION NO. 1:

       DOCUMENTS sufficient to show the name of each APP, that YOU have published in

any APP MARKETPLACE and for each such APP:

                                              6
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 359 of 525




         a.    the dates during which the APP was available for download by U.S. consumers

from each APP MARKETPLACE;

         b.    for each year that the APP was available, the number of times that the APP was

downloaded by U.S. consumers from each APP MARKETPLACE;

         c.    for each APP MARKETPLACE, the method(s) used (if any) to monetize the

APP, INCLUDING, but not limited to, whether the APP charges for APP downloads, sells IN-

APP PRODUCTS, permits use of EXTERNAL PRODUCTS, features ADVERTISING, whether

the APP is available as a subscription, or uses any other method(s) or some combination of the

above;

         d.    YOUR decision to monetize the APP, INCLUDING why YOU chose the

monetization strategy YOU did, and whether that strategy changed over time;

         e.    the amount charged for APP downloads, subscriptions and IN-APP PRODUCTS,

by APP MARKETPLACE;

         f.    YOUR annual revenues from APP downloads, subscriptions, IN-APP

PRODUCTS, attributable to such distribution (by APP and by type of monetization, if available);

and

         g.    the number of minutes of usage of such APP.

REQUEST FOR PRODUCTION NO. 2:
         DOCUMENTS sufficient to show, with respect to any APP MARKETPLACE:

         a.    the total yearly amount remitted to YOU by each APP MARKETPLACE from

sales of APPS, subscriptions, and IN-APP PRODUCTS (by APP and method of monetization, if

available);

         b.    any estimates of or accounting for annual ADVERTISING revenue attributable to

each APP MARKETPLACE (by APP, if available);

         c.    any estimates of or accounting for YOUR annual revenues from sales of

EXTERNAL PRODUCTS attributable to each APP MARKETPLACE (by APP and method of

monetization, if available);

                                            7
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 360 of 525




       d.         any estimates of or accounting for annual revenues (other than the foregoing)

attributable to each APP MARKETPLACE (by APP and method of monetization, if available);

       e.         any estimates of or accounting for annual earnings, income, or profit (whether

gross or net) attributable to each APP MARKETPLACE (by APP and method of monetization, if

available); and

       f.         any comparisons of monetization rates across each APP MARKETPLACE for

YOUR APPS distributed through each APP MARKETPLACE.

REQUEST FOR PRODUCTION NO. 3:
       DOCUMENTS sufficient to show the name of each APP (if any) that YOU have made

available for direct distribution (i.e., not through an APP MARKETPLACE) to HANDHELD

DEVICE users, and for each such APP:

       a.         the dates during which the APP was available for direct download to such U.S.

consumers;

       b.         for each year that the APP was available, the number of times that the APP was

downloaded by U.S. consumers;

       c.         the method(s) used (if any) to monetize the APP, INCLUDING, but not limited

to, whether the APP charges for APP downloads, sells IN-APP PRODUCTS, permits use of

EXTERNAL PRODUCTS, features ADVERTISING, whether the APP is available as a

subscription, or uses any other method(s) or some combination of the above;

       d.         YOUR decision to monetize the APP, INCLUDING why YOU chose the revenue

model YOU did, and whether that strategy changed over time;

       e.         the amount charged for APP downloads and IN-APP PRODUCTS;

       f.         the percentage of the subscription costs paid to YOU that YOU retain for yourself

versus pass through to the websites that you partner with; and

       g.         YOUR annual revenues from APP downloads, subscriptions and IN-APP

PRODUCTS attributable to such distribution (by APP and by type of monetization, if available).



                                               8
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 361 of 525




REQUEST FOR PRODUCTION NO. 4:
       DOCUMENTS sufficient to show the name of each APP (if any) that YOU have made

available for direct distribution (i.e., not through an APP MARKETPLACE) to NON-

HANDHELD DEVICE users, and for each such APP:

       a.      the dates during which the APP was available for direct download to such U.S.

consumers;

       b.      for each year that the APP was available, the number of times that the APP was

downloaded by U.S. consumers;

       c.      the method(s) used (if any) to monetize the APP, INCLUDING, but not limited

to, whether the APP charges for APP downloads, sells IN-APP PRODUCTS, permits use of

EXTERNAL PRODUCTS, features ADVERTISING, whether the APP is available as a

subscription, or uses any other method(s) or some combination of the above;

       d.      YOUR decision to monetize the APP, INCLUDING why YOU chose the revenue

model YOU did, and whether that strategy changed over time;

       e.      the amount charged for APP downloads and IN-APP PRODUCTS;

       f.      the percentage of the subscription costs paid to YOU that YOU retain for yourself

versus pass through to the websites that you partner with; and

       g.      YOUR annual revenues from APP downloads, subscriptions, and IN-APP

PRODUCTS attributable to such distribution (by APP and by type of monetization, if available).

REQUEST FOR PRODUCTION NO. 5:

       REPORTS comparing the distribution of YOUR APPS through different APP

MARKETPLACES INCLUDING:

       a.      the past or present benefits or costs of distribution in each APP

MARKETPLACE;

       b.      past or present fees and commission rates charged by each APP

MARKETPLACE, INCLUDING how such fees and commission rates affect the attractiveness

of the APP MARKETPLACE to YOU;

                                             9
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 362 of 525




       c.     past or present security or privacy protections offered in each APP

MARKETPLACE;

       d.     past or present APP REVIEW and approval procedures and practices in each APP

MARKETPLACE;

       e.     past or present tools for APP DEVELOPERS in each APP MARKETPLACE;

       f.     past or present relative ease or difficulty of updating YOUR APPS in each APP

MARKETPLACE;

       g.     past or present decision to distribute YOUR APPS on a particular APP

MARKETPLACE;

       h.     contemplated, planned, or actual distribution of YOUR APPS directly (i.e., not

through an APP MARKETPLACE) to DEVICE users; and

       i.     past or present APP maintenance activities in each APP MARKETPLACE.

REQUEST FOR PRODUCTION NO. 6:
       DOCUMENTS, INCLUDING COMMUNICATIONS, CONCERNING any security or

privacy concerns or incidents YOU had in relation to any APP MARKETPLACE or DEVICE

REQUEST FOR PRODUCTION NO. 7:

       DOCUMENTS sufficient to show, for each of YOUR APPS available in the

DEFENDANT’S APP MARKETPLACE, whether and to what extent users of YOUR APP may

purchase EXTERNAL PRODUCTS (including premium memberships or subscriptions to

YOUR dating services) on YOUR WEBSITE and use those EXTERNAL PRODUCTS within

YOUR APP.

REQUEST FOR PRODUCTION NO. 8:

       REPORTS RELATING TO all benefits YOU receive from the ability to distribute APPS

to iOS users without paying any commission, transaction fee, and/or royalty to DEFENDANT,

INCLUDING any REPORTS CONCERNING the role of iOS distribution in maximizing the

user base for YOUR APPS, and any accounting for revenues and/or profits associated with or

derived from iOS users who do not purchase IN-APP PRODUCTS.

                                          10
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 363 of 525




REQUEST FOR PRODUCTION NO. 9:
       For each of YOUR APPS, DOCUMENTS sufficient to show the prices of IN-APP

PRODUCTS or EXTERNAL PRODUCTS, whether those prices vary based on DEVICE or

where purchased, and whether APP users respond to discounts on IN-APP PRODUCTS or

EXTERNAL PRODUCTS.

REQUEST FOR PRODUCTION NO. 10:

       DOCUMENTS sufficient to show the price of all IN-APP PRODUCTS available in

YOUR iOS APPS, the extent to which you charge different iOS users different prices for IN-

APP PRODUCTS, and YOUR reasons for engaging in differential pricing.

REQUEST FOR PRODUCTION NO. 11:

       DOCUMENTS sufficient to show, for each of YOUR dating services (INCLUDING

Tinder, Pairs, Hinge, Match, Plenty of Fish, and OK Cupid):

   a. the number of unique user accounts that have accessed each service per year;

   b. the number of unique user accounts that have accessed each service only through YOUR

       website;

   c. the number of unique user accounts that have accessed each service only through YOUR

       APP; and

   d. the number of unique user accounts that have accessed each service through both YOUR

       website and YOUR APP.

REQUEST FOR PRODUCTION NO. 12:

       DOCUMENTS sufficient to show, for each of YOUR APPS available in

DEFENDANT’S APP MARKETPLACE, and for each year such APP has been available in

DEFENDANT’S APP MARKETPLACE:

   a. the number of unique user accounts that have accessed the APP; and

   b. the number of unique user accounts that have accessed each APP and:

         i.   have never purchased any of your digital products (INCLUDING premium

              memberships and subscriptions) from any source;

                                          11
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 364 of 525




         ii.   have purchased your digital products (INCLUDING premium memberships and

               subscriptions) only through YOUR website;

        iii.   have purchased your digital products (INCLUDING premium memberships and

               subscriptions) as IN-APP PRODUCTS.

REQUEST FOR PRODUCTION NO. 13:
       REPORTS CONCERNING any comparisons between websites, web APPS (i.e., APPS

run on a web server through a user’s web browser), and native APPS, INCLUDING any

comparisons of the extent to which APP DEVELOPERS use these different channels for

distribution of services, the type of services APP DEVELOPERS offer through these different

distribution channels, and the extent to which APP DEVELOPERS consider these distribution

channels to be substitutes.

REQUEST FOR PRODUCTION NO. 14:

       REPORTS describing, setting forth, estimating, forecasting, or calculating the market

share of each APP that YOU offer in DEFENDANT’S APP MARKETPLACE, INCLUDING

any such REPORTS that discuss the market share of YOUR APPS with respect to particular

demographics (such as users’ location, age, gender, sexual orientation, or income level).

REQUEST FOR PRODUCTION NO. 15:

       REPORTS RELATING TO how YOU set the price of YOUR IN-APP PRODUCTS,

INCLUDING REPORTS describing, contemplating, or modelling the outcome of any strategy to

raise the price of YOUR IN-APP PRODUCTS or charge different users or user demographics

different prices for YOUR IN-APP PRODUCTS.

REQUEST FOR PRODUCTION NO. 16:

       REPORTS comparing the price of YOUR IN-APP PRODUCTS to the prices charged for

IN-APP PRODUCTS by any competing dating APP, such as Bumble or eHarmony.

REQUEST FOR PRODUCTION NO. 17:

       DOCUMENTS CONCERNING YOUR negotiations with operators of APP

MARKETPLACES, INCLUDING YOUR negotiations CONCERNING commission rates.

                                            12
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 365 of 525




REQUEST FOR PRODUCTION NO. 18:
       REPORTS RELATING TO YOUR decision to “launch[] a new default payment process

that skips Google Play and forces users to enter their credit card details straight into” YOUR

Tinder APP, as reported in a July 19, 2019, article in Bloomberg (https://tinyurl.com/y6mr6fa3),

INCLUDING REPORTS RELATING to the actual or potential impact of this decision on the

price of IN-APP PRODUCTS in YOUR Tinder APP.

REQUEST FOR PRODUCTION NO. 19:

       DOCUMENTS sufficient to show the price of all IN-APP PRODUCTS available in

YOUR Tinder APP on Google Play before and after YOU “launched a new default payment

process that skips Google Play and forces users to enter their credit card details straight into”

YOUR Tinder APP, as described in Request for Production No. 12.

REQUEST FOR PRODUCTION NO. 20:

       DOCUMENTS sufficient to show YOUR efforts to increase the ability of consumers in

the United States to find and download YOUR APPS in any APP MARKETPLACE.

REQUEST FOR PRODUCTION NO. 21:

       DOCUMENTS sufficient to show YOUR agreements or contracts with any APP

MARKETPLACE or DEVICE manufacturer, INCLUDING any guidelines or rules setting forth

the terms and conditions under which YOU may distribute YOUR APPS through any APP

MARKETPLACE(S) or to DEVICE users.

REQUEST FOR PRODUCTION NO. 22:

       DOCUMENTS sufficient to show any marketing, services, assistance, or support

provided to YOU by any APP MARKETPLACE or DEVICE manufacturer, INCLUDING APP

development tools, application programming interfaces (“APIs”), programming tools, technical

support, opportunities for testing APPS before they are released to the consumers, marketing,

payment processing, refund processing, and security measures.




                                             13
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 366 of 525




REQUEST FOR PRODUCTION NO. 23:
       DOCUMENTS sufficient to show YOUR marketing strategies for growing YOUR user

and subscriber base and how each strategy contributed to the growth of YOUR user and

subscriber base.

REQUEST FOR PRODUCTION NO. 24:

       DOCUMENTS describing the organizational structure of, and/or listing personnel

working within, any division or unit of YOUR business that is responsible for YOUR APPS.

REQUEST FOR PRODUCTION NO. 25:

       DOCUMENTS sufficient to show what user information and data YOU collect and how

YOU use user information and data, INCLUDING all third parties with whom you share user

information and data with, INCLUDING REPORTS reflecting when and how you have shared

user information and data with third parties.

REQUEST FOR PRODUCTION NO. 26:

       DOCUMENTS relating to YOUR privacy practices and concerns about user privacy,

INCLUDING any customer COMMUNICATIONS raising questions or concerns about how

YOU use and/or share customer information and data.

REQUEST FOR PRODUCTION NO. 27:

       DOCUMENTS supporting or refuting the allegation that you “used fake love interest

advertisements to trick hundreds of thousands of consumers into purchasing paid subscriptions

on Match.com,” as alleged by the Federal Trade Commission in a September 25, 2019, blog post

(https://www.ftc.gov/news-events/press-releases/2019/09/ftc-sues-owner-online-dating-service-

matchcom-using-fake-love), INCLUDING all consumer complaints RELATING TO such

alleged practices.

REQUEST FOR PRODUCTION NO. 28:

       DOCUMENTS concerning reports that “[m]ore than 70,000 photos of Tinder users

[were] shared by members of an online cyber-crime forum,” as reported in a January 16, 2020

article in Gizmodo (https://gizmodo.com/70-000-tinder-photos-of-women-just-got-dumped-on-a-

                                            14
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 367 of 525




cybe-1841043456), INCLUDING DOCUMENTS sufficient to show how these photos were

obtained from YOU.

REQUEST FOR PRODUCTION NO. 29:
       DOCUMENTS, INCLUDING COMMUNICATIONS CONCERNING the COALITION

INCLUDING its formation, documents of incorporation, bylaws, purpose, objectives, activities,

sponsorship, founders, meeting minutes, membership, and fees.

REQUEST FOR PRODUCTION NO. 30:

       DOCUMENTS CONCERNING COMMUNICATIONS with any actual or proposed

founder or member of the COALITION, INCLUDING Basecamp, Blix Inc., Blockchain.com,

Deezer, Epic Games Inc., European Publishers Council, News Media Europe, Prepear Inc.,

ProtonMail, SkyDemon, and Tile, CONCERNING the COALITION, DEFENDANT, any APP

MARKETPLACE, YOUR APP(s), and/or any allegations or suspicion of any anti-competitive

conduct or behavior.

REQUEST FOR PRODUCTION NO. 31:

       ALL COMMUNICATIONS between YOU and any NAMED CONSUMER PLAINTIFF

or NAMED DEVELOPER PLAINTIFF.

REQUEST FOR PRODUCTION NO. 32:

       ALL COMMUNICATIONS between YOU and any APP DEVELOPER, INCLUDING

EPIC, or any member of the COALITION, CONCERNING:

       a.     the DEFENDANT’S iOS App Store, INCLUDING any guidelines, policies, and

procedures for the DEFENDANT’S iOS App Store;

       b.     policies, practices, and/or procedures for handling and processing payments for

the sale of IN-APP PRODUCTS;

       c.      the following ongoing litigation, INCLUDING declarations, anticipated oral

testimony, or documentary evidence relating to the same:

              i.       In re Apple iPhone Antitrust Litigation., Case No. 4:11-cv-06714-YGR

                       (N.D. Cal.);

                                           15
    Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 368 of 525




           ii.     Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

           iii.    Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

           iv.     Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

           v.      Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).

REQUEST FOR PRODUCTION NO. 33:
     ALL DOCUMENTS produced by YOU in relation to any of the following litigations:

           vi.     Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

           vii.    Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

           viii.   Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

           ix.     Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

           x.      Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).




                                       16
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 369 of 525




                EXHIBIT 12
    Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 370 of 525



                    "#"!""!!" "# "
                   " " !" " 

                                             
                                
                                                8E8;2C8>=$> +  .'
                                    
                                             
                                             
                                 
                                                8E8;2C8>=$> + .'
                                    
                                             
                                             
              8E8;2C8>=$> +  .'
                                             


     "$!%!"!""%!
   !#" ##"! " "! "
                           "!" !!


)% 454=30=C1H0=3C7A>D678CB0CC>A=4H#8274;;4">F4AH>5#24A<>CC,8;;<4AH
       ""&

       &DABD0=CC>'D;4>5C74434A0;'D;4B>58E8;&A>243DA40B420<?""
J'4B?>=34=CKBC0C4B8CB>1942C8>=BC>454=30=CLB(D1?>4=0C>&A>3D24>2D<4=CB
=5>A<0C8>=>A%1942CB>A)>&4A<8C=B?42C8>=>5&A4<8B4B8=08E8;2C8>=J(D1?>4=0K0B
5>;;>FB

                                   "!

         '4B?>=34=C>1942CBC>C78B(D1?>4=0>=C746A>D=3BC70CC74?A>3D2C8>=3403;8=4B4C
           5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC74
           834=C85820C8>=2>;;42C8>=A4E84F0=3?A>3D2C8>=>5A4B?>=B8E4<0C4A80;BF7827
           0BBD<8=60=H4E4=4G8BCF8;;A4@D8A4BD1BC0=C80;C8<40=3455>ACC>?A>3D24)74
           BD1?>4=0F0BB4AE43>=424<14A           0=3C7430C45>A2><?;80=248B424<14A
                   22>A38=6;HC743403;8=4B4C5>AC78=C74(D1?>4=0?;024B0=D=3D41DA34=
           >=0B420<?0B420<?F8;;?A>3D240=HA4B?>=B8E4=>=?A8E8;46433>2D<4=CB0C0
           C8<40=330C4C>1406A443C>1HC74?0AC84B

         '4B?>=34=C>1942CBC>C74(D1?>4=0C>C744GC4=CC70C8CB44:B8=5>A<0C8>=C70C<0H
           14?A>C42C431HC740CC>A=4H2;84=C?A8E8;464C74F>A:?A>3D2C3>2CA8=4C749>8=C
           3454=B4?A8E8;4642><<>=8=C4A4BC?A8E8;464>A0=H>C74A?A8E8;464(7>D;30=HBD27
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 371 of 525



     38B2;>BDA41H'4B?>=34=C>22DA8C8B8=03E4AC4=C0=3B70;;=>C2>=BC8CDC40F08E4A>5
     0=H?A8E8;464

    '4B?>=34=C>1942CBC>C74(D1?>4=00=30=H8<?;843>A4G?A4BB8=BCAD2C8>=>A
      38A42C8>=8=C74(D1?>4=0C70C8<?>B4B>AB44:BC>8<?>B41DA34=B6A40C4AC70=C7>B4
      8<?>B431HC74434A0;'D;4B>58E8;&A>243DA4

   '4B?>=34=C>1942CBC>C74(D1?>4=0C>C744GC4=C8C?DA?>ACBC>A4@D8A40B420<?C>
      2>=3D2C0B40A27>50;;58;4B8=8CB?>BB4BB8>=2DBC>3H>A2>=CA>;8=0=0CC4<?CC>
      ;>20C4J;;K>AJ=HK3>2D<4=CBC70C<867C14A4B?>=B8E40B420<?>1942CB>=C74
      6A>D=3BC70CC74(D1?>4=08B>E4A;H1A>030=3D=3D;H1DA34=B><40=3B44:B
      38B2>E4AHC70C8B=>C?A>?>AC8>=0;C>C74=443B>5C7420B40B420<?3>4B=>C
      64=4A0;;H<08=C08=4=C4A?A8B4F834BD1942C<0CC4A58;4B

   '4B?>=34=C>1942CBC>C74(D1?>4=0C>C744GC4=CC70C8CB44:B8=5>A<0C8>=0=3
      <0C4A80;B>E4A0=D=A40B>=01;H;>=6C8<4?4A8>3)74(D1?>4=0A4@D4BCB3>2D<4=CB
      2A40C431H0B420<?B8=24 0=D0AH      0=40A;H4;4E4=H40AC8<4?4A8>3

   '4B?>=34=C>1942CBC>C74(D1?>4=0C>C744GC4=CC70C8C<0H=>CA40B>=01;H14
      4G?42C43C>H84;38=5>A<0C8>=A4;4E0=CC>C740;;460C8>=B>5C742><?;08=CBC>C74
      ?A>?>B43A4;845>AC>C743454=B4B>50=HA4B?>=34=C

   '4B?>=34=C>1942CBC>C74(D1?>4=0C>C744GC4=C8CB44:B38B2;>BDA4>5?A>?A84C0AH
      0=3 >A2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74(D1?>4=0
      3>4BB44:BD278=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4
      %A34A?DABD0=CC>43'8E& 2

   '4B?>=34=C>1942CBC>C74(D1?>4=0C>C744GC4=CC70C8C8BD=3D;H1DA34=B><4
      8<?4A<8BB81;HE06D4>A0<186D>DB>AA4@D8A4BD=A40B>=01;4455>ACB>A4G?4=B4>=C74
      ?0AC>5'4B?>=34=C

   '4B?>=34=CA4B4AE4B0;;>1942C8>=B0BC>C742><?4C4=24A4;4E0=24<0C4A80;8CH
      03<8BB818;8CH>A?A8E8;4643BC0CDB>50=H8=5>A<0C8>=?A>E83438=A4B?>=B4C>C74
      (D1?>4=0D=;4BB'4B?>=34=CB?4285820;;HBC0C4B>C74AF8B4

    '4B?>=34=C>1942CBC>C74(D1?>4=0C>C744GC4=C8CA4@D8A4B?A>3D2C8>=>53>2D<4=CB
      8=C74?>BB4BB8>=2DBC>3H>A2>=CA>;>55>A<4A38A42C>AB>55824AB4<?;>H44B064=CB
      ?0AC=4ABA4?A4B4=C0C8E4B0=30CC>A=4HB>5'4B?>=34=C>A8CBBD1B8380A84B>2D<4=CB
      BD27?4AB>=B<867C?>BB4BB0A4=>CF8C78=C74?>BB4BB8>=2DBC>3H>A2>=CA>;>5
      '4B?>=34=C

    '4B?>=34=C>1942CBC>C74(D1?>4=0C>C744GC4=C8C20;;B5>A8=5>A<0C8>=
      J2>=24A=8=6K0?0AC82D;0AC>?82>=C746A>D=3C70C60C74A8=60;;3>2D<4=CB2>=C08=8=6
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 372 of 525



              0=HA454A4=24>AA4;0C8>=B78?C>0?0AC82D;0AC>?828BD=3D;H1DA34=B><40=3>DC>5
              ?A>?>AC8>=C>C743>2D<4=CBL?>C4=C80;A4;4E0=24

             '4B?>=34=C>1942CBC>C74(D1?>4=0C>C744GC4=C8CA4@D8A4B'4B?>=34=CC>0=BF4A
               C74(D1?>4=0>=1470;5>5C78A3?0AC84B

             '4B?>=34=CLB0=BF4ABC>C78B(D1?>4=00A468E4=F8C7>DC?A49D3824C>'4B?>=34=CLB
               A867CC>?A>3D244E834=24>50=HBD1B4@D4=C;H38B2>E4A43502CB)74508;DA4>5
               '4B?>=34=CC>>1942CC>0=H?A>3D2C8>=A4@D4BC>=0?0AC82D;0A6A>D=3<0H=>C14
               2>=BCAD430B0F08E4A>5'4B?>=34=CLBA867CC>>1942C>=0=H0338C8>=0;6A>D=3B


                                   #!"!  #"


 #!"  #"
%*#$)(BD558284=CC>B7>FC74=0<4>54027&&C70C.%*70E4?D1;8B7438=0=H&&
#'!)&"0=35>A4027BD27&&

       0       C7430C4B3DA8=6F7827C74&&F0B0E08;01;45>A3>F=;>031H*(2>=BD<4AB
                 5A><4027&&#'!)&"

       1       5>A4027H40AC70CC74&&F0B0E08;01;4C74=D<14A>5C8<4BC70CC74&&F0B
                 3>F=;>03431H*(2>=BD<4AB5A><4027&&#'!)&"

       2       5>A4027&&#'!)&"C74<4C7>3BDB43850=HC><>=4C8I4C74
                 &&$"*$1DC=>C;8<8C43C>F74C74AC74&&270A64B5>A&&
                 3>F=;>03BB4;;B$&&&'%*)(?4A<8CBDB4>5-)'$"&'%*)(
                 540CDA4B+')($F74C74AC74&&8B0E08;01;40B0BD1B2A8?C8>=>ADB4B
                 0=H>C74A<4C7>3B>AB><42><18=0C8>=>5C7401>E4

       3       .%*'3428B8>=C><>=4C8I4C74&&$"*$F7H.%*27>B4C74
                 <>=4C8I0C8>=BCA0C46H.%*3830=3F74C74AC70CBCA0C46H270=643>E4AC8<4

       4       C740<>D=C270A6435>A&&3>F=;>03BBD1B2A8?C8>=B0=3$&&&'%*)(
                 1H&&#'!)&"

       5       .%*'0==D0;A4E4=D4B5A><&&3>F=;>03BBD1B2A8?C8>=B0=3$&&
                 &'%*)(0CCA81DC01;4C>BD2738BCA81DC8>=1H&&0=31HCH?4>5
                 <>=4C8I0C8>=850E08;01;40=3

       6       C74=D<14A>5<8=DC4B>5DB064>5BD27&&

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 373 of 525



A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B48CB44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>30=38CB44:B8=5>A<0C8>=
C70C454=30=CB7>D;3A40B>=01;H1401;4C>>1C08=5A><?0ACH>A?D1;82B>DA24B
$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4
B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C
8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4
?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


 #!"  #"
%*#$)(BD558284=CC>B7>FF8C7A4B?42CC>0=H&&#'!)&"

         0      C74C>C0;H40A;H0<>D=CA4<8CC43C>.%*1H4027&&#'!)&"5A><
                  B0;4B>5&&(BD1B2A8?C8>=B0=3$&&&'%*)(1H&&0=3<4C7>3>5
                  <>=4C8I0C8>=850E08;01;4

         1      0=H4BC8<0C4B>5>A022>D=C8=65>A0==D0;+')($A4E4=D40CCA81DC01;4C>
                  4027&&#'!)&"1H&&850E08;01;4

         2      0=H4BC8<0C4B>5>A022>D=C8=65>A.%*'0==D0;A4E4=D4B5A><B0;4B>5
                  -)'$"&'%*)(0CCA81DC01;4C>4027&&#'!)&"1H&&
                  0=3<4C7>3>5<>=4C8I0C8>=850E08;01;4

         3      0=H4BC8<0C4B>5>A022>D=C8=65>A0==D0;A4E4=D4B>C74AC70=C745>A46>8=6
                  0CCA81DC01;4C>4027&&#'!)&"1H&&0=3<4C7>3>5<>=4C8I0C8>=
                  850E08;01;4

         4      0=H4BC8<0C4B>5>A022>D=C8=65>A0==D0;40A=8=6B8=2><4>A?A>58CF74C74A
                  6A>BB>A=4C0CCA81DC01;4C>4027&&#'!)&"1H&&0=3<4C7>3>5
                  <>=4C8I0C8>=850E08;01;40=3

         5      0=H2><?0A8B>=B>5<>=4C8I0C8>=A0C4B02A>BB4027&&#'!)&"5>A
                  .%*'&&(38BCA81DC43C7A>D674027&&#'!)&"


                                    

         "!
       #  "" 
                 
   
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 374 of 525



        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B48CB44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>30=38CB44:B8=5>A<0C8>=
C70C454=30=CB7>D;3A40B>=01;H1401;4C>>1C08=5A><?0ACH>A?D1;82B>DA24B
$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4
B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C
8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4
?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #"
%*#$)(BD558284=CC>B7>FC74=0<4>54027&&850=HC70C.%*70E4<0340E08;01;4
5>A38A42C38BCA81DC8>=84=>CC7A>D670=&&#'!)&"C>$"+
DB4AB0=35>A4027BD27&&

       0     C7430C4B3DA8=6F7827C74&&F0B0E08;01;45>A38A42C3>F=;>03C>BD27*(
               2>=BD<4AB

       1     5>A4027H40AC70CC74&&F0B0E08;01;4C74=D<14A>5C8<4BC70CC74&&F0B
               3>F=;>03431H*(2>=BD<4AB

       2     C74<4C7>3BDB43850=HC><>=4C8I4C74&&$"*$1DC=>C;8<8C43
               C>F74C74AC74&&270A64B5>A&&3>F=;>03BB4;;B$&&&'%*)(
               ?4A<8CBDB4>5-)'$"&'%*)(540CDA4B+')($F74C74AC74
               &&8B0E08;01;40B0BD1B2A8?C8>=>ADB4B0=H>C74A<4C7>3B>AB><4
               2><18=0C8>=>5C7401>E4

       3     .%*'3428B8>=C><>=4C8I4C74&&$"*$F7H.%*27>B4C74A4E4=D4
               <>34;.%*3830=3F74C74AC70CBCA0C46H270=643>E4AC8<4

       4     C740<>D=C270A6435>A&&3>F=;>03B0=3$&&&'%*)(

       5     C74?4A24=C064>5C74BD1B2A8?C8>=2>BCB?083C>.%*C70C.%*A4C08=5>AH>DAB4;5
               E4ABDB?0BBC7A>D67C>C74F41B8C4BC70CH>D?0AC=4AF8C70=3
    Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 375 of 525



       6     .%*'0==D0;A4E4=D4B5A><&&3>F=;>03BBD1B2A8?C8>=B0=3$&&
               &'%*)(0CCA81DC01;4C>BD2738BCA81DC8>=1H&&0=31HCH?4>5
               <>=4C8I0C8>=850E08;01;4

         "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A40302A>BBB4E4A0;38554A4=C1DB8=4BB
D=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A2>=5834=C80;1DB8=4BB8=5>A<0C8>=
>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD278=5>A<0C8>='4B?>=34=CF8;;A4B?>=3
>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'8E& 2)78B'4@D4BC0;B>B44:B
8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=C78B20B48CB44:B8=5>A<0C8>=>E4A0=
D=A40B>=01;H;>=6C8<4?4A8>30=38CB44:B8=5>A<0C8>=C70C454=30=CB7>D;3A40B>=01;H14
01;4C>>1C08=5A><?0ACH>A?D1;82B>DA24B$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6
'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C
0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C
3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AH
C70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #" 
%*#$)(BD558284=CC>B7>FC74=0<4>54027&&850=HC70C.%*70E4<0340E08;01;4
5>A38A42C38BCA81DC8>=84=>CC7A>D670=&&#'!)&"C>$%$$"
+DB4AB0=35>A4027BD27&&

       0     C7430C4B3DA8=6F7827C74&&F0B0E08;01;45>A38A42C3>F=;>03C>BD27*(
               2>=BD<4AB

       1     5>A4027H40AC70CC74&&F0B0E08;01;4C74=D<14A>5C8<4BC70CC74&&F0B
               3>F=;>03431H*(2>=BD<4AB

       2     C74<4C7>3BDB43850=HC><>=4C8I4C74&&$"*$1DC=>C;8<8C43
               C>F74C74AC74&&270A64B5>A&&3>F=;>03BB4;;B$&&&'%*)(
               ?4A<8CBDB4>5-)'$"&'%*)(540CDA4B+')($F74C74AC74
               &&8B0E08;01;40B0BD1B2A8?C8>=>ADB4B0=H>C74A<4C7>3B>AB><4
               2><18=0C8>=>5C7401>E4

       3     .%*'3428B8>=C><>=4C8I4C74&&$"*$F7H.%*27>B4C74A4E4=D4
               <>34;.%*3830=3F74C74AC70CBCA0C46H270=643>E4AC8<4

       4     C740<>D=C270A6435>A&&3>F=;>03B0=3$&&&'%*)(
    Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 376 of 525



       5     C74?4A24=C064>5C74BD1B2A8?C8>=2>BCB?083C>.%*C70C.%*A4C08=5>AH>DAB4;5
               E4ABDB?0BBC7A>D67C>C74F41B8C4BC70CH>D?0AC=4AF8C70=3

       6     .%*'0==D0;A4E4=D4B5A><&&3>F=;>03BBD1B2A8?C8>=B0=3$&&
               &'%*)(0CCA81DC01;4C>BD2738BCA81DC8>=1H&&0=31HCH?4>5
               <>=4C8I0C8>=850E08;01;4

         "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A40302A>BBB4E4A0;38554A4=C1DB8=4BB
D=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A2>=5834=C80;1DB8=4BB8=5>A<0C8>=
>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD278=5>A<0C8>='4B?>=34=CF8;;A4B?>=3
>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'8E& 2)78B'4@D4BC0;B>B44:B
8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=C78B20B48CB44:B8=5>A<0C8>=>E4A0=
D=A40B>=01;H;>=6C8<4?4A8>30=38CB44:B8=5>A<0C8>=C70C454=30=CB7>D;3A40B>=01;H14
01;4C>>1C08=5A><?0ACH>A?D1;82B>DA24B$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6
'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C
0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C
3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AH
C70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


 #!"  #" 
'&%')(2><?0A8=6C7438BCA81DC8>=>5.%*'&&(C7A>D6738554A4=C&&
#'!)&"($"*$

       0     C74?0BC>A?A4B4=C14=458CB>A2>BCB>538BCA81DC8>=8=4027&&
               #'!)&"

       1     ?0BC>A?A4B4=C544B0=32><<8BB8>=A0C4B270A6431H4027&&
               #'!)&"$"*$7>FBD27544B0=32><<8BB8>=A0C4B05542CC74
               0CCA02C8E4=4BB>5C74&&#'!)&"C>.%*

       2     ?0BC>A?A4B4=CB42DA8CH>A?A8E02H?A>C42C8>=B>554A438=4027&&
               #'!)&"

       3     ?0BC>A?A4B4=C&&'+,0=30??A>E0;?A>243DA4B0=3?A02C824B8=4027&&
               #'!)&"

       4     ?0BC>A?A4B4=CC>>;B5>A&&+"%&'(8=4027&&#'!)&"
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 377 of 525



       5     ?0BC>A?A4B4=CA4;0C8E440B4>A385582D;CH>5D?30C8=6.%*'&&(8=4027&&
               #'!)&"

       6     ?0BC>A?A4B4=C3428B8>=C>38BCA81DC4.%*'&&(>=0?0AC82D;0A&&
               #'!)&"

       7     2>=C4<?;0C43?;0==43>A02CD0;38BCA81DC8>=>5.%*'&&(38A42C;H=>C
               C7A>D670=&&#'!)&"C>+DB4AB0=3

       8     ?0BC>A?A4B4=C&&<08=C4=0=2402C8E8C84B8=4027&&#'!)&"

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B48CB44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>30=38CB44:B8=5>A<0C8>=
C70C454=30=CB7>D;3A40B>=01;H1401;4C>>1C08=5A><?0ACH>A?D1;82B>DA24B
$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4
B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C
8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4
?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


 #!"  #" 
'&%')(2>=24A=8=62><?4C8C8>=5>A4027>5.%*'&&($"*$

       0     F7>.%*2>=B834AC>14.%*'2><?4C8C>AB5>A4027>5.%*'&&(

       1     F74C74A.%*>554AC74?A>3D2CB>AB4AE824B0E08;01;48=.%*'&&(C>$%$
               $"+DB4AB0=3

       2     2><?0A8B>=B>5.%*'&&(C>>C74A2><?4C8=6?A>3D2CB

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 378 of 525



2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B40=38CB44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>3$>CF8C7BC0=38=6C74
5>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC
'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3
D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A
?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #" 
%*#$)(BD558284=CC>B7>F.%*'?A>24BB4B0=3?A>C>2>;BA4;0C43C>B42DA8CHDB4A30C0
?A>C42C8>=0=3?A>C42C8>=0608=BC#",'$"*$

       0     0<>D=C>5C8<40;;>20C430B?0AC>5C7434E4;>?<4=C>5.%*'&&(C>B42DA8CH
               DB4A30C0?A>C42C8>=0=3?A>C42C8>=0608=BC#",'

       1     2>BCB.%*8=2DAA4;0C43C>H>DA455>ACBC><0:4.%*'&&(B42DA4?A>C42CDB4A
               30C00=3?A>C42CDB4AB5A><#",'

       2     2>=CA>;BH>D70E48=?;0248=A4;0C8>=C>4027>5.%*'&&(C70C?A>C42CDB4A
               30C00=3?A>C42CDB4A5A><#",'0=3

       3     5A4@D4=2H>50=3A4BD;CB5A><C78A3?0ACHB42DA8CHA4E84F

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B40=38CB44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>3$>CF8C7BC0=38=6C74
5>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC
'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3
D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A
?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #" 
'&%')($%*#$)(A4;0C43C>C744G8BC4=24>5#",'8=2>==42C8>=F8C70=H
>5.%*'&&($"*$8=A4;0C8>=C>4027#",'8=2834=C
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 379 of 525



       0     34B2A8?C8>=>5C74#",'0=37>F8CF0BDB43C>0CC02:C74DB4ALB+
               $"*$F74C74AC74#",'A4BD;C438=A0=B><F0A4148=68=BC0;;43>=
               C74DB4ALB+

       1     C74=D<14A>5DB4AB8<?02C430=30=H58=0=280;;>BB8=2DAA431HC74DB4AB0=31H
               .%*

       2     1A40:3>F=>5C74+(C74DB4ABF4A4DB8=60CC74C8<4C74#",'
               F0BDB43C>0CC02:C748A+

       3     0=H270=648=DB4A+?A454A4=240B0A4BD;C>50#",'8=2834=C

       4     1A40:3>F=>5F7827&&#'!)&"(C74DB4AB3>F=;>0343C74&&
               5A><C70CF0B05542C431HC74#",'

       5     34C08;B>57>F.%*1420<40F0A4>5C748=2834=C7>F;>=6C74#",'F0B
               02C8E40=3F70C02C8>=BH>DC>>:C>BC>?C748=2834=C0=3

       6     B42DA8CHD?30C4B0=3<40BDA4BH>DC>>:C>?A4E4=C5DCDA4#",'8=2834=CB

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B40=38CB44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>3$>CF8C7BC0=38=6C74
5>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC
'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3
D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A
?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #"
%*#$)($"*$%##*$)%$(%$'$$0=HB42DA8CH>A?A8E02H
2>=24A=B>A8=2834=CB.%*7038=A4;0C8>=C>0=H&&#'!)&">A+

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 380 of 525



38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B40=38CB44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>3$>CF8C7BC0=38=6C74
5>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC
'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3
D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A
?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #"
%*#$)($"*$%##*$)%$(%$'$$C74%")%$
$"*$8CB5>A<0C8>=3>2D<4=CB>58=2>A?>A0C8>=1H;0FB?DA?>B4>1942C8E4B02C8E8C84B
B?>=B>AB78?5>D=34AB<44C8=6<8=DC4B<4<14AB78?0=3544B

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH
0=3 >A2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:
BD278=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43
'8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B4$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C
<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4
B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B
0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5
C7420B4


  #!"  #"
%*#$)(%$'$$%##*$)%$(F8C70=H02CD0;>A?A>?>B435>D=34A>A
<4<14A>5C74%")%$$"*$0B420<?;8G=2;>2:2708=2><44I4A?82
0<4B=2DA>?40=&D1;8B74AB>D=28;#0C27A>D?=2$4FB#4380DA>?4&A4?40A=2
&A>C>=#08;(:H4<>=0=3)8;4%$'$$C74%")%$$$)0=H&&
#'!)&".%*'&&B0=3 >A0=H0;;460C8>=B>ABDB?828>=>50=H0=C82><?4C8C8E4
2>=3D2C>A1470E8>A

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH
0=3 >A2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:
BD278=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43
'8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 381 of 525



C78B20B4$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C
<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4
B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B
0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5
C7420B4


 #!"  #"
>A4027>5.%*'&&(%*#$)(BD558284=CC>B7>FC744GC4=CC>F7827

       0     $&&&'%*)(>A-)'$"&'%*)(?DA270B43>=>=4+
               20=140??;843C>C74B0<4&&>=0=>C74A+

       1     ?A>3D2CB?DA270B43>DCB834>50=&&BD270A4C7A>D670=&&+"%&'LB
               F41B8C420=140??;843C>.%*'&&(0=3

       2     DB4AB20=0224BB02C8E8C84BB4CC8=6B20;4=30AB3>2D<4=CB0=3<4BB064B8=C74
               &&02A>BBC748A38554A4=C+(

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A40302A>BBB4E4A0;38554A4=C1DB8=4BB
D=8CB)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=C78B20B4
0=38CB44:B8=5>A<0C8>=C70C454=30=CB7>D;3A40B>=01;H1401;4C>>1C08=5A><?0ACH>A?D1;82
B>DA24B$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C
<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4
B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B
0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5
C7420B4


  #!"  #"
>A4027>5.%*'&&(%*#$)(BD558284=CC>B7>FC74?A824B>5$&&&'%*)(
>A-)'$"&'%*)(F74C74AC7>B4?A824BE0AH10B43>=+>AF74A4?DA270B43
0=3F74C74A&&DB4ABA4B?>=3C>38B2>D=CB>=$&&&'%*)(>A-)'$"
&'%*)(

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 382 of 525



02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>8=5>A<0C8>=C70C454=30=CB7>D;3A40B>=01;H1401;4C>>1C08=
5A><?0ACH>A?D1;82B>DA24B$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB
018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0
A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=
C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74
=443B>5C7420B4


  #!"  #" 
%*#$)(%$'$$.%*'3428B8>=C>B4;;.%*'&&($"*$
BD1B2A8?C8>=B0C038B2>D=C43>A38554A4=C?A824>=.%*'F41B8C4C70=C7A>D67$&&
?DA270B4B

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH
0=3 >A2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:
BD278=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43
'8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>3
$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4
B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C
8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4
?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


 #!"  #" 
'&%')(%$'$$C747018CB>5.%*'&&DB4AB$"*$F74C74ADB4AB>5
.%*'&&(>F=<D;C8?;4+(0=3F74C74AC74HDB4.%*'&&(>=<D;C8?;4
+(

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB#>A4>E4AC78B'4@D4BC0B:B5>A0;;A4B?>=B8E4'4?>ACB
F782768E4=C741A403C7>5C78B'4@D4BCF7827C>D274B>=0;;0??B8=0;;0??<0A:4C?;024B8B
4GCA4<4;H>?4=4=343)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A2>=5834=C80;
1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD278=5>A<0C8>=
'4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'8E& 2
)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=C78B20B40=38C
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 383 of 525



B44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>3$>CF8C7BC0=38=6C745>A46>8=60=3
F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8B
F8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H
1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3
B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #" 
%*#$)(%$'$$.%*'=46>C80C8>=BF8C7>?4A0C>AB>5&&#'!)&"(
$"*$.%*'=46>C80C8>=B%$'$$2><<8BB8>=A0C4B

         "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C454=30=CB7>D;3A40B>=01;H1401;4C>
>1C08=5A><?0ACH>A?D1;82B>DA24B$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6
'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C
0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C
3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AH
C70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


 #!"  #" 
%*#$)(BD558284=CC>B7>F.%*'455>ACBC>8=2A40B4C74018;8CH>52>=BD<4AB8=C74
*=8C43(C0C4BC>58=30=33>F=;>03.%*'&&(8=0=H&&#'!)&"

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C454=30=CB7>D;3A40B>=01;H1401;4C>
>1C08=5A><?0ACH>A?D1;82B>DA24B$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6
'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C
0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 384 of 525



3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AH
C70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #" 
%*#$)(BD558284=CC>B7>F.%*'06A44<4=CB>A2>=CA02CBF8C70=H&&
#'!)&">A+<0=D502CDA4A$"*$0=H6D834;8=4B>AAD;4BB4CC8=65>AC7
C74C4A<B0=32>=38C8>=BD=34AF7827.%*<0H38BCA81DC4.%*'&&(C7A>D670=H&&
#'!)&"(>AC>+DB4AB

         "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C454=30=CB7>D;3A40B>=01;H1401;4C>
>1C08=5A><?0ACH>A?D1;82B>DA24B$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6
'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C
0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C
3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AH
C70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #"
%*#$)(BD558284=CC>B7>F0=H<0A:4C8=6B4AE824B0BB8BC0=24>ABD??>AC?A>E8343C>
.%*1H0=H&&#'!)&">A+<0=D502CDA4A$"*$&&34E4;>?<4=C
C>>;B0??;820C8>=?A>6A0<<8=68=C4A5024BJ&BK?A>6A0<<8=6C>>;BC427=820;BD??>AC
>??>ACD=8C84B5>AC4BC8=6&&(145>A4C74H0A4A4;40B43C>C742>=BD<4AB<0A:4C8=6?0H<4=C
?A>24BB8=6A45D=3?A>24BB8=60=3B42DA8CH<40BDA4B

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B40=38CB44:B8=5>A<0C8>=C70C454=30=CB7>D;3A40B>=01;H1401;4C>>1C08=5A><?0ACH
>A?D1;82B>DA24B$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 385 of 525



>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0
A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=
C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74
=443B>5C7420B4


  #!"  #"
%*#$)(BD558284=CC>B7>F.%*'<0A:4C8=6BCA0C4684B5>A6A>F8=6.%*'DB4A0=3
BD1B2A814A10B40=37>F4027BCA0C46H2>=CA81DC43C>C746A>FC7>5.%*'DB4A0=3BD1B2A814A
10B4

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B4$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C
<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4
B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B
0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5
C7420B4


 #!"  #"
%*#$)(34B2A818=6C74>A60=8I0C8>=0;BCAD2CDA4>50=3 >A;8BC8=6?4AB>==4;F>A:8=6
F8C78=0=H38E8B8>=>AD=8C>5.%*'1DB8=4BBC70C8BA4B?>=B81;45>A.%*'&&(

         "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>C
A4;4E0=CC>C74<0CC4AB0C8BBD48=C78B20B4$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6
'4B?>=34=CLB018;8CHC>>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C
0=32>=54A>=0A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C
3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AH
C70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #"
%*#$)(BD558284=CC>B7>FF70CDB4A8=5>A<0C8>=0=330C0.%*2>;;42C0=37>F.%*
DB4DB4A8=5>A<0C8>=0=330C0$"*$0;;C78A3?0AC84BF8C7F7><H>DB70A4DB4A
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 386 of 525



8=5>A<0C8>=0=330C0F8C7$"*$'&%')(A45;42C8=6F74=0=37>FH>D70E4B70A43
DB4A8=5>A<0C8>=0=330C0F8C7C78A3?0AC84B

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB#>A4>E4AC78B'4@D4BC0B:B5>A0;;A4B?>=B8E4'4?>ACB
F782768E4=C741A403C7>5C78B'4@D4BCF7827C>D274B>=0;;0??B8=0;;0??<0A:4C?;024B8B
4GCA4<4;H>?4=4=343)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A2>=5834=C80;
1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD278=5>A<0C8>=
'4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'8E& 2
)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=C78B20B4
$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4
B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C
8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4
?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #"
%*#$)(A4;0C8=6C>.%*'?A8E02H?A02C824B0=32>=24A=B01>DCDB4A?A8E02H
$"*$0=H2DBC><4A%##*$)%$(A08B8=6@D4BC8>=B>A2>=24A=B01>DC7>F
.%*DB40=3 >AB70A42DBC><4A8=5>A<0C8>=0=330C0

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?41420DB4'4B?>=34=C70B<D;C8?;4
38554A4=C0??B02A>BB<D;C8?;4<0A:4C?;024B0=38=5>A<0C8>=?4AC08=8=6C>C7>B40??B8BB?A403
02A>BBB4E4A0;38554A4=C1DB8=4BBD=8CB)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH0=3 >A
2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:BD27
8=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43'
8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B4$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C
<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4
B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B
0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5
C7420B4


 #!"  #" 
""%##*$)%$(14CF44=.%*0=30=H$#%$(*#'&"$)>A
$#+"%&'&"$)
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 387 of 525



         "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH
0=3 >A2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:
BD278=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43
'8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B40=38CB44:B8=5>A<0C8>=C70C454=30=CB7>D;3A40B>=01;H1401;4C>>1C08=5A><?0ACH
>A?D1;82B>DA24B$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>
>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0
A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=
C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74
=443B>5C7420B4


  #!"  #" 
""%##*$)%$(14CF44=.%*0=30=H&&+"%&'$"*$&>A
0=H<4<14A>5C74%")%$%$'$$

       0     C74$$)L(8%(??(C>A4$"*$0=H6D834;8=4B?>;8284B0=3
               ?A>243DA4B5>AC74$$)L(8%(??(C>A4

       1     ?>;8284B?A02C824B0=3 >A?A>243DA4B5>A70=3;8=60=3?A>24BB8=6?0H<4=CB5>A
               C74B0;4>5$&&&'%*)(

       2     C745>;;>F8=6>=6>8=6;8C860C8>=$"*$342;0A0C8>=B0=C828?0C43>A0;
               C4BC8<>=H>A3>2D<4=C0AH4E834=24A4;0C8=6C>C74B0<4

                    8    0B4$>   2E  .'$0;

                   88      0B4$> 2E     .'$0;

                  888   0B4$> 2E       .'$0;

                  8E  0B4$> 2E       .'$0;0=3

                   E     0B4$>     2E  .'$0;

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH
0=3 >A2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:
BD278=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43
'8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B48CB44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>30=38CB44:B8=5>A<0C8>=
C70C454=30=CB7>D;3A40B>=01;H1401;4C>>1C08=5A><?0ACH>A?D1;82B>DA24B
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 388 of 525



$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4
B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C
8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4
?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


  #!"  #" 
""%##*$)%$(>A%*#$)(4G270=64314CF44=.%*0=30=H5434A0;BC0C4
>A;>20;6>E4A=<4=C0;4=C8CH48C74A5>A486=>A3><4BC82$"*$0=H*(>ABC0C4064=2H
0CC>A=4H64=4A0;LB>55824>A2>=6A4BB8>=0;2><<8CC44%$'$$0=H&&
#'!)&"(C74$$)>A.%*'?A8E02H?A02C824B0=3DB4A30C0

        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0'4B?>=34=C0;B>>1942CBC>C744GC4=CC70CC74
'4@D4BC8B>E4A1A>030=3D=3D;H1DA34=B><48=B2>?4)78B'4@D4BC0;B>B44:B38B2;>BDA4>5
?A>?A84C0AH0=3 >A2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC
3>4BB44:BD278=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A
?DABD0=CC>43'8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74
<0CC4AB0C8BBD48=C78B20B48CB44:B8=5>A<0C8>=>E4A0=D=A40B>=01;H;>=6C8<4?4A8>3
$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>>1942C<>A4
B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0A40B>=01;4B2>?4C70C
8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=C70C8B0E08;01;4
?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74=443B>5C7420B4


 #!"  #" 
""%*#$)(?A>E8343C>&8=A4;0C8>=C>0=H>5C745>;;>F8=6;8C860C8>=B

                    8    0B4$>   2E  .'$0;

                   88      0B4$> 2E     .'$0;

                  888   0B4$> 2E       .'$0;

                  8E  0B4$> 2E       .'$0;0=3

                   E     0B4$>     2E  .'$0;


        "'4B?>=34=C>1942CBC>C78B'4@D4BC>=C746A>D=3BC70CC74?A>3D2C8>=
30C4B4C5>AC78=C74(D1?>4=08B8=BD558284=C0=3508;BC>0;;>FA40B>=01;4C8<45>AC742>;;42C8>=
A4E84F0=3?A>3D2C8>=>53>2D<4=CB0=330C0)78B'4@D4BC0;B>B44:B38B2;>BDA4>5?A>?A84C0AH
0=3 >A2>=5834=C80;1DB8=4BB8=5>A<0C8>=>5'4B?>=34=C)>C744GC4=CC74'4@D4BC3>4BB44:
BD278=5>A<0C8>='4B?>=34=CF8;;A4B?>=3>=;H?DABD0=CC>0&A>C42C8E4%A34A?DABD0=CC>43
    Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 389 of 525



'8E& 2)78B'4@D4BC0;B>B44:B8=5>A<0C8>=C70C8B=>CA4;4E0=CC>C74<0CC4AB0C8BBD48=
C78B20B40=38CB44:B8=5>A<0C8>=C70C454=30=CB7>D;3A40B>=01;H1401;4C>>1C08=5A><?0ACH
>A?D1;82B>DA24B$>CF8C7BC0=38=6C745>A46>8=60=3F8C7>DCF08E8=6'4B?>=34=CLB018;8CHC>
>1942C<>A4B?4285820;;HC>C78B'4@D4BC'4B?>=34=C8BF8;;8=6C><44C0=32>=54A>=0
A40B>=01;4B2>?4C70C8B=>C>E4A;H1A>030=3D=3D;H1DA34=B><4=>C3D?;820C8E4>58=5>A<0C8>=
C70C8B0E08;01;4?D1;82;H>A5A><>C74A?0AC84B0=3B44:B38B2>E4AHC70C8B?A>?>AC8>=0;C>C74
=443B>5C7420B4

                                                             

       0B420<?LB>1942C8>=B0=3A4B?>=B4B0A410B43>=8CB8=E4BC860C8>=C>30C40B420<?
4G?A4BB;HA4B4AE4BC74A867CC><>385H0=3BD??;4<4=CC74B4>1942C8>=B0=3A4B?>=B4B85
0338C8>=0;8=5>A<0C8>=>A3>2D<4=CB0A4;>20C431H0B420<?0B420<?0BBD<4B=>>1;860C8>=
C>BD??;4<4=C8CBA4B?>=B4B14H>=3C7>B4?4A<8CC431H0??;8201;42>DACAD;4B850=H

0C43424<14A         

                                          '4B?42C5D;;HBD1<8CC43

                                                  

                                             /
                                             ///////////
                                                       /////
                                         H///////////////////////////////

                                         A0=3>=!A4BB8=
                                         &0AC=4A!0=C4A"0FA>D?&""
                                         CC>A=4H5>A'4B?>=34=C0B420<?""
                                         1A0=3>=:0=C4A;0F6A>D?2><
                                           !(CA44C$,
                                         (D8C4 
                                         ,0B78=6C>=     
                                              

Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 390 of 525




                EXHIBIT 13
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 391 of 525


From:               Srinivasan, Jay P.
To:                 Castle, Nicole; Calandra, John; Huttenlocher, Michael; Rodd, Elizabeth
Cc:                 Yang, Betty X.; Cornillie, Henry H.; Phillips, Harry
Subject:            FW: Apple App Store Cases: CAF/CAF member discovery
Date:               Thursday, July 8, 2021 2:32:10 PM
Attachments:        image002.png



[ External Email ]


Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com



From: Brandon Kressin <brandon@kanterlawgroup.com>
Sent: Thursday, July 8, 2021 11:30 AM
To: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Cc: Cornillie, Henry H. <HCornillie@gibsondunn.com>; Phillips, Harry <HPhillips2@gibsondunn.com>;
Yang, Betty X. <BYang@gibsondunn.com>; Douglas J. Dixon <ddixon@hueston.com>; William Larsen
<wlarsen@hueston.com>; Torborg, David S. <dstorborg@JonesDay.com>; Kenny, Stephen J.
<skenny@jonesday.com>; Jonathan Kanter <jonathan@kanterlawgroup.com>; Catherine Larsen
<catherine@kanterlawgroup.com>
Subject: RE: Apple App Store Cases: CAF/CAF member discovery

[External Email]
Jay:

First, please note that under the Federal Rules, a motion to compel must be filed in the
district where compliance is required, which is not the N.D. Cal. for any of the non-parties
except for Yoga Buddhi (which I will discuss below). Rule 45(d)(2)(B)(i). Neither the
Coalition for App Fairness, Basecamp, nor Match consent to transferring any motion to
compel to the N.D. Cal.

Second, we also object to resolving these discovery disputes through a joint motion. While
there are some overlapping issues, there are also different arguments regarding the
relevance the information sought from the different non-parties. Trying to cram each non-
party’s different relevance arguments into a 2.5 page letter brief would unduly prejudice our
clients.

Third, your request regarding timing is unreasonable. Even if the N.D. Cal. was the
appropriate forum, and even if a joint letter brief was the appropriate method for resolving
this discovery dispute, it would be unreasonable to expect us to draft a response and obtain
sign-off from four separate clients within less than 48 hours of receiving your letter brief.

Finally, with respect to Yoga Buddhi in particular, we have conducted a review and
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 392 of 525


identified the Coalition communications in Yoga Buddhi’s possession, which include the
communications and newsletters referenced in Mr. Simon’s testimony. We have also
searched, but have not found any other responsive communications with non-member
developers. Yoga Buddhi has agreed to produce these documents, and we are preparing
them for production.

- Brandon



                    Brandon Kressin
                    202.455.4244
                    brandon@kanterlawgroup.com




From: Srinivasan, Jay P. <JSrinivasan@gibsondunn.com>
Sent: Wednesday, July 7, 2021 11:37 PM
To: Brandon Kressin <brandon@kanterlawgroup.com>; Jonathan Kanter
<jonathan@kanterlawgroup.com>
Cc: Cornillie, Henry H. <HCornillie@gibsondunn.com>; Phillips, Harry <hphillips2@gibsondunn.com>;
Yang, Betty X. <BYang@gibsondunn.com>
Subject: Apple App Store Cases: CAF/CAF member discovery

Brandon,

Following up on our meet and confers regarding Match and your meet and confers with my co-
counsel at McDermott regarding the Coalition for App Fairness, Basecamp, and Yoga Buddhi, Apple
intends to move to compel these parties to produce: (1) the CAF related documents and (2)
communications with named plaintiffs and Epic. We understand from McDermott that Yoga Buddhi
may agree to produce these documents (and if this issue is able to be resolved with respect to Yoga
Buddhi then we would not move as to that party). As you are aware, Judge Hixson is the Magistrate
Judge handling this matter. His standing order requires us to provide a joint letter brief not to
exceed 5 pages. To that end, attached is Apple’s proposed insert to the letter brief. To facilitate the
process, we request that you provide your proposed insert by end of the day on Friday. The parties
can then make final edits to their sections, with the goal of filing by the end of the day on Monday
July 12.

If your clients wish to reconsider their position on these matters or to further discuss the motion to
compel process, please let me know.

Thanks,
Jay
Jay P. Srinivasan
GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 393 of 525


Tel +1 213.229.7296 • Fax +1 213.229.6296
JSrinivasan@gibsondunn.com • www.gibsondunn.com




This message may contain confidential and privileged information for the sole use of the intended
recipient. Any review, disclosure, distribution by others or forwarding without express permission is
strictly prohibited. If it has been sent to you in error, please reply to advise the sender of the error
and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm and/or
our privacy policy.


This message may contain confidential and privileged information for the sole use of the
intended recipient. Any review, disclosure, distribution by others or forwarding without
express permission is strictly prohibited. If it has been sent to you in error, please reply to
advise the sender of the error and then immediately delete this message.

Please see our website at https://www.gibsondunn.com/ for information regarding the firm
and/or our privacy policy.
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 394 of 525




                EXHIBIT 14
                  Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 395 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of California
CAMERON ET AL v. APPLE INC.                                                   )       Civil Action Nos.             4:19-CV-03074-YGR
                                                                              )
IN RE APPLE IPHONE ANTITRUST LITIGATION                                       )                                    4:11-CV-06714-YGR
                                                                              )
                                                                              )
                                                                              )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To:                                            Coalition for App Fairness
       (c/o Harmon, Curran, Spielberg & Eisenberg, LLP, 1725 DeSales Street NW, Suite 500, Washington, D.C., 20036)
                                                       (Name of person to whom this subpoena is directed)

    6 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Schedule A


  Place: McDermott Will & Emery LLP                                                     Date and Time:
         500 North Capitol Street, NW                                                   June 21, 2021
         Washington, D.C. 20001-1531

           Or as otherwise agreed.


       Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: June 7, 2021

                                  CLERK OF COURT
                                                                                           OR
                                                                                                   /s/ Nicole Castle
                                          Signature of Clerk or Deputy Clerk                                          Attorney’s signature
                                                                                                  Nicole Castle
The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Apple Inc.
                                                                        , who issues or requests this subpoena, are:
Nicole L. Castle, 340 Madison Avenue, New York, NY 10173-1922, ncastle@mwe.com , (212) 547-5480


                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                  Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 396 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                   Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 397 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action Nos. 4:19-CV-03074-YGR, 4:11-CV-06714-YGR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  on (date)

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 My fees are $                                      My fees are $



          I declare under penalty of perjury that this information is true.


Date:                                                         Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                   Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 398 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 399 of 525




                                      SCHEDULE A
       Notwithstanding any definition set forth below, each word, term, or phrase used in this

Subpoena is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure and the Local Rules of the Northern District of California.

                                         DEFINITIONS

       1.      The following rules of construction shall apply to all discovery requests:

               a. the connectives “and” and “or” shall be construed either disjunctively or

                  conjunctively as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               b. the use of the present or past tense shall be construed to include both the present

                  and past tenses as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               c. “any” and “each” shall be construed to include and encompass “all”; and

               d. the use of the singular form of any word includes the plural and vice versa.

       2.      “APP” shall mean a software application for a HANDHELD DEVICE or NON-

HANDHELD DEVICE INCLUDING PAID APPS.

       3.      “APP DEVELOPER” shall mean any PERSON who developed or otherwise

makes available one or more APPS or other software.

       4.      “APP MARKETPLACE” shall mean any online storefront where APPS are

offered for download and/or purchase. This term shall include, without limitation, Google Play,

the Samsung Galaxy Store, Android Market, DEFENDANT’S iOS and Mac App Stores, the

Amazon Appstore, Amazon Underground, the Microsoft Store for Xbox, the Windows Store, the

Windows Phone Store, the Epic Games Store, Steam, Origin, and online storefronts distributing

games and digital content for Xbox, PlayStation, and Nintendo.

       5.      “APP STORE” shall mean the APP MARKETPLACE operated by

DEFENDANT.


                                             1
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 400 of 525




        6.      “COMMUNICATION” shall include, without limitation, any transmission or

transfer of information of any kind, whether orally, electronically, in writing, or in any other

manner, at any time or place, and under any circumstances whatsoever.

        7.      “CONCERNING” a given subject shall mean: directly or indirectly comprising,

concerning, constituting, containing, discussing, embodying, evidencing, exhibiting, identifying,

mentioning, negating, pertaining to, recording, regarding, reflecting, relating to, showing, or

supporting a given subject matter.

        8.      “DEFENDANT” shall mean Apple Inc.

        9.      “DOCUMENT” and “DOCUMENTS” shall have the full meaning ascribed to

those terms under Rule 34 of the Federal Rules of Civil Procedure and shall include, without

limitation, any and all drafts; COMMUNICATIONS; memoranda; records; REPORTS; books;

records, REPORTS, and/or summaries of personal conversations or interviews; diaries;

presentations; slide decks; graphs; charts; spreadsheets; diagrams; tables; photographs; recordings;

tapes; microfilms; minutes; records, REPORTS, and/or summaries of meetings or conferences;

press releases; blog posts; stenographic handwritten or any other notes; work papers; checks, front

and back; check vouchers, check stubs, or receipts; tape data sheets or data processing cards or

discs or any other written, recorded, transcribed, punched, taped, filmed, or graphic matter,
however produced or reproduced; and any paper or writing of whatever description, INCLUDING

information contained in any computer although not yet printed out. Any production of

electronically stored information shall include the information needed to understand such

information. The term “DOCUMENT” or “DOCUMENTS” further includes all copies where the

copy is not identical to the original.

        10.     “EPIC” shall mean Epic Games, Inc., its officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, or any other person or entity

acting on its behalf, or any PERSON or entity that served in any such role at any time, as well as

its predecessors, successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates,


                                              2
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 401 of 525




(including but not limited to Epic Games International S.à r.l and Life on Air, Inc.), and any

PERSON that Epic Games, Inc., manages or controls.

          11.   “INCLUDING” shall not be construed as limiting any request, and shall mean the

same as “including, but not limited to.”

          12.   “MICROSOFT” shall mean Microsoft Corporation or any of its predecessor or

successor companies,       subsidiaries (INCLUDING LinkedIn Corporation and Mojang AB),

corporate affiliates, officers, directors, employees, representatives, consultants, agents, servants,

attorneys, accountants, and any other PERSON or entity acting on its behalf, or any PERSON or

entity that served in any such role at any time.

          13.   “NAMED CONSUMER PLAINTIFF” shall mean a named plaintiff in Pepper v.

Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.), and Lawrence v. Apple Inc., Case No. 4:19-

cv-02852-YGR (N.D. Cal.), INCLUDING: Edward W. Hayter, of Brooklyn, NY; Edward

Lawrence, of California; Robert Pepper, of Chicago, IL; and Stephen H. Schwartz, of Ardsley,

NY, and any representatives, consultants, agents, servants, attorneys, accountants, or any other

person or entity acting on their behalf.

          14.   “NAMED DEVELOPER PLAINTIFF” shall mean a named plaintiff in Cameron

v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.), and Sermons v. Apple Inc., Case No. 4:19-
cv-03796-YGR (N.D. Cal.), INCLUDING: Donald R. Cameron, of California; Barry Sermons,

of Georgia; and Pure Sweat Basketball, Inc., an Illinois corporation, and any representatives,

consultants, agents, servants, attorneys, accountants, or any other person or entity acting on their

behalf.

          15.   “PERSON” shall include, without limitation, natural persons, corporations,

partnerships, business trusts, associations, and business or other entities, and any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or

principal thereof.




                                              3
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 402 of 525




          16.   “PLAINTIFFS” shall mean any NAMED CONSUMER PLAINTIFF and/or any

NAMED DEVELOPER PLAINTIFF and any representatives, consultants, agents, servants,

attorneys, accountants, or any other person or entity acting on their behalf.

          17.   “THE” shall not be construed as limiting the scope of any topic.

          18.   “YOU” or “YOUR” shall refer to Coalition for App Fairness (INCLUDING Open

Mobile Platforms Coalition), or any of its predecessor or successor companies, members,

subsidiaries, corporate affiliates, officers, directors, employees, representatives, consultants,

agents, servants, attorneys, accountants, and any other PERSON or entity acting on its behalf, or

any PERSON or entity that served in any such role at any time.

                                        INSTRUCTIONS
          1.    All DOCUMENTS requested herein must be produced in their entirety, with all

attachments and enclosures, regardless of whether YOU consider the attachments and enclosures

to be relevant or responsive to the Request.

          2.    In responding to these Requests, YOU shall produce all DOCUMENTS and

information in YOUR possession, custody, or control, and all DOCUMENTS reasonably available

to YOU, INCLUDING those in the possession, custody, or control of YOUR present and former

attorneys, investigators, accountants, agents, representatives, or other PERSONS acting on YOUR

behalf.

          3.    These Requests shall not be deemed to call for identical copies of DOCUMENTS.

“Identical” means precisely the same in all respects; for example, a DOCUMENT with

handwritten notes or editing marks shall not be deemed identical to one without such notes or

marks.

          4.    In the event YOU are able to produce only some of the DOCUMENTS called for

in a particular Request, YOU shall produce all the DOCUMENTS available and state the reason(s)

for YOUR inability to produce the remainder.

          5.    If there are no DOCUMENTS responsive to a category in these Requests, YOU

shall so state in writing. If a DOCUMENT requested is no longer existing or available, YOU shall
                                           4
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 403 of 525




so state in writing.

        6.      If YOU object to a portion of any Request, YOU shall produce all DOCUMENTS

called for by that portion of the Request to which YOU do not object.

        7.      In producing DOCUMENTS responsive to these requests, YOU must Bates stamp

them in a manner that clearly identifies the party that is producing each such DOCUMENT, and

in whose possession the DOCUMENT was found.

        8.      If any requested DOCUMENT is withheld on the basis of any claim of privilege,

YOU must set forth the information necessary for DEFENDANT to ascertain whether the privilege

properly applies, INCLUDING describing the DOCUMENT withheld, stating the privilege being

relied upon, identifying all PERSONS (by name) who have had access to such DOCUMENT

(INCLUDING all the identity(ies) of the author(s) or maker(s), recipient(s), carbon copy

recipient(s), blind carbon copy recipient(s)), the number of attachments (if any), the Bates or

production number of any attachments not withheld on the basis of privilege, the applicable

date(s), and the subject matter(s) in a privilege log.

        9.      If any portion of any DOCUMENT responsive to these Requests is withheld under

claim of privilege, all non-privileged portions must be produced with the portion(s) claimed to be

privileged redacted and logged in a privilege log pursuant to the preceding instructions.
        10.     If YOU cannot answer all parts of a Request, but can answer some parts, YOU must

answer those parts to which YOU can reply, and specify “unknown,” or some other response, as

appropriate, for any part to which YOU cannot reply.

        11.     Unless otherwise stated, the time period for which the Requests seek

DOCUMENTS is August 1, 2019 to the present.

        12.     References to any natural PERSON shall include, in addition to the natural

PERSON, any agent, employee, representative, attorney, superior, or principal thereof.

        13.     Specified date ranges are inclusive. Unless otherwise stated, a year includes all days

of that year from January 1 to December 31.

        14.     These Requests are to be regarded as continuing pursuant to Rule 26(e) of the
                                           5
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 404 of 525




Federal Rules of Civil Procedure. YOU are required to provide, by way of supplementary

responses hereto, such additional information as may be obtained by YOU or any PERSON acting

on YOUR behalf that will augment or modify YOUR answers initially given to the following

Requests. Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, YOU are required to

supplement these responses and provide additional DOCUMENTS without a specific request from

DEFENDANT.

       15.    DEFENDANT serves these Requests without prejudice to its right to serve

additional requests for production of DOCUMENTS.

                            REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and any NAMED CONSUMER PLAINTIFF (and/or their

counsel).

REQUEST FOR PRODUCTION NO. 2:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and any NAMED DEVELOPER PLAINTIFF (and/or their

counsel).

REQUEST FOR PRODUCTION NO. 3:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and any APP DEVELOPER (and/or their counsel),

INCLUDING EPIC (and/or their counsel), and INCLUDING MICROSOFT (and/or their

counsel), CONCERNING:

       a.     the APP STORE, INCLUDING any guidelines, policies, and procedures for the

APP STORE;

       b.     the distribution of APPS on any APP MARKETPLACE(S);



                                          6
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 405 of 525




       c.      any of the following litigations, INCLUDING declarations, anticipated oral

testimony, or documentary evidence relating to the same:

               i.     Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii.    Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii.   Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv.    Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v.     Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.);

                      and

       d.      any allegations or suspicion of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 4:
       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR

counsel) and any federal, state, or local governmental entity, either foreign or domestic,

INCLUDING any U.S. or state agency, attorney general’s office, or congressional committee,

CONCERNING any APP MARKETPLACE, the DEFENDANT, and/or any allegations or

suspicion of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 5:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and any actual or proposed founder or member of YOUR

organization (and/or their counsel), INCLUDING Basecamp, Blix Inc., Blockchain.com, Deezer,

EPIC, Match Group Inc., News Media Europe, Prepear Inc., ProtonMail, SkyDemon, Spotify, Tile

and Yoga Buddhi, CONCERNING the DEFENDANT, any APP MARKETPLACE(S), and/or any

allegations or suspicion of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 6:

       DOCUMENTS,           INCLUDING        COMMUNICATIONS,            CONCERNING         YOUR

formation, documents of incorporation, bylaws, purpose and objectives, activities, sponsorship,

founders, board members, meeting minutes, membership list, fees, publications, press releases,

letters to members or government agencies.
                                             7
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 406 of 525




REQUEST FOR PRODUCTION NO. 7:
       ALL COMMUNICATIONS or DOCUMENTS CONCERNING YOUR website

appfairness.org INCLUDING its formation, documents of incorporation, bylaws, purpose,

objectives, activities, sponsorship, founders, meeting minutes, membership, fees, and any

allegations YOU published on appfairness.org of anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 8:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the subject matter of the
following litigations:

               i.        Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii.       Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii.      Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv.       Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v.        Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).

REQUEST FOR PRODUCTION NO. 9:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and:

       a.      Athey, Susan;

       b.      Barnes, Ned;

       c.      Cragg, Michael;

       d.      Evans, David;

       e.      Lee, Wenke;

       f.      Mathiowetz, Nancy;

       g.      Mickens, James; and

       h.      Rossi, Peter.




                                             8
         Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 407 of 525




REQUEST FOR PRODUCTION NO. 10:
          DOCUMENTS sufficient to show YOUR efforts to solicit or increase membership in

YOUR organization, INCLUDING any strategy and/or public relations DOCUMENTS, whether

developed and drafted directly by YOUR organization or any other PERSON.

REQUEST FOR PRODUCTION NO. 11:

          ALL COMMUNICATIONS AND DOCUMENTS exchanged between YOU (and/or

YOUR counsel) or any of YOUR members (and/or their counsel) and Lane Kasselman (and/or his

counsel), Greenbrier (and/or their counsel), The Messina Group (and/or their counsel), and/or

Matthew Weissinger (and/or his counsel) CONCERNING:

             a. Project Liberty;

             b. the DEFENDANT; and

             c. any actual or potential litigation against the DEFENDANT.

REQUEST FOR PRODUCTION NO. 12:

          ALL COMMUNICATIONS or DOCUMENTS CONCERNING:

             a. Lane Kasselman;

             b. Greenbrier;

             c. The Messina Group; and

             d. Matthew Weissinger.

REQUEST FOR PRODUCTION NO. 13:

          ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR

counsel) and any consultants, consulting firms, political strategist, advisors and/or public relations

firms.

REQUEST FOR PRODUCTION NO. 14:

          DOCUMENTS sufficient to show YOUR agreements or contracts with any APP

DEVELOPER, INCLUDING any guidelines, rules, or principals related to membership in YOUR

organization.


                                              9
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 408 of 525




REQUEST FOR PRODUCTION NO. 15:
       DOCUMENTS AND COMMUNICATIONS CONCERNING any financial relationship

between YOU and any APP DEVELOPER, INCLUDING EPIC, INCLUDING any payments or

monies paid by any APP DEVELOPER, INCLUDING EPIC, to YOUR organization,

INCLUDING to any PERSON acting on behalf of YOUR organization.

REQUEST FOR PRODUCTION NO. 16:

       DOCUMENTS sufficient to show all financial contributions that YOU have received of

any kind (INCLUDING in kind or pro bono services), INCLUDING, the identity of the

PERSON(s) or entities from whom such contributions were received, the date(s), type(s),

amount(s) and value(s) for each.

REQUEST FOR PRODUCTION NO. 17:

       DOCUMENTS sufficient to show the organizational structure of, and/or listing personnel

working for YOUR organization, INCLUDING any PERSON that does any work on behalf of

YOUR organization, INCLUDING work done on a volunteer or non-paid basis.

REQUEST FOR PRODUCTION NO. 18

       ALL DOCUMENTS produced to PLAINTIFFS in this litigation.

REQUEST FOR PRODUCTION NO. 19

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS

between YOU (and/or YOUR counsel) and any of the following law firms:

           a. Cravath Swaine & Moore LLP;

           b. Faegre Drinker Biddle & Reath LLP;

           c. Wiggin and Dana LLP;

           d. Hagens Berman Sobol Shapiro LLP;

           e. Wolf Haldenstein Adler Freeman & Herz LLP;

           f. Alioto Law Firm;

           g. Kellogg, Hansen, Todd, Figel & Frederick, PLLC;

           h. Calcaterra Pollack LLP;
                                         10
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 409 of 525




   i. Nedeau Law PC;

   j. Law Offices of Lawrence G. Papale;

   k. Law Offices of Jeffery Kenneth Perkins;

   l. Alexander H. Schmidt, Esq.;

   m. Berman Tabacco;

   n. Thomas C. Willcox;

   o. Freed Kanner London Millen LLC;

   p. Sperling & Slater P.C.; and

   q. Saveri & Saveri, Inc.




                                    11
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 410 of 525




                EXHIBIT 15
                  Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 411 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of California
CAMERON ET AL v. APPLE INC.                                                   )       Civil Action Nos.             4:19-CV-03074-YGR
                                                                              )
IN RE APPLE IPHONE ANTITRUST LITIGATION                                       )                                    4:11-CV-06714-YGR
                                                                              )
                                                                              )
                                                                              )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To:                                                 Forbes Tate Partners LLC
                         (c/o Corporation Service Company, 1090 Vermont Ave, NW, Washington, D.C. 20005)
                                                       (Name of person to whom this subpoena is directed)

    6 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Schedule A


  Place: McDermott Will & Emery LLP                                                     Date and Time:
         500 North Capitol Street, NW                                                   June 25, 2021
         Washington, D.C. 20001-1531

           Or as otherwise agreed.


       Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: June 11, 2021

                                  CLERK OF COURT
                                                                                           OR
                                                                                                   /s/ Nicole Castle
                                          Signature of Clerk or Deputy Clerk                                          Attorney’s signature
                                                                                                  Nicole Castle
The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Apple Inc.
                                                                        , who issues or requests this subpoena, are:
Nicole L. Castle, 340 Madison Avenue, New York, NY 10173-1922, ncastle@mwe.com , (212) 547-5480


                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                  Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 412 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                   Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 413 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action Nos. 4:19-CV-03074-YGR, 4:11-CV-06714-YGR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  on (date)

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 My fees are $                                      My fees are $



          I declare under penalty of perjury that this information is true.


Date:                                                         Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                   Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 414 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 415 of 525




                                      SCHEDULE A
       Notwithstanding any definition set forth below, each word, term, or phrase used in this

Subpoena is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure and the Local Rules of the Northern District of California.

                                         DEFINITIONS

       1.      The following rules of construction shall apply to all discovery requests:

               a. the connectives “and” and “or” shall be construed either disjunctively or

                  conjunctively as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               b. the use of the present or past tense shall be construed to include both the present

                  and past tenses as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               c. “any” and “each” shall be construed to include and encompass “all”; and

               d. the use of the singular form of any word includes the plural and vice versa.

       2.      “APP” shall mean a software application for a HANDHELD DEVICE or NON-

HANDHELD DEVICE INCLUDING PAID APPS.

       3.      “APP DEVELOPER” shall mean any PERSON who developed or otherwise

makes available one or more APPS or other software.

       4.      “APP MARKETPLACE” shall mean any online storefront where APPS are

offered for download and/or purchase. This term shall include, without limitation, Google Play,

the Samsung Galaxy Store, Android Market, DEFENDANT’S iOS and Mac App Stores, the

Amazon Appstore, Amazon Underground, the Microsoft Store for Xbox, the Windows Store, the

Windows Phone Store, the Epic Games Store, Steam, Origin, and online storefronts distributing

games and digital content for Xbox, PlayStation, and Nintendo.

       5.      “APP STORE” shall mean the APP MARKETPLACE operated by

DEFENDANT.


                                             1
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 416 of 525




        6.      “COALITION FOR APP FAIRNESS” shall mean the Coalition for App Fairness

(INCLUDING Open Mobile Platforms Coalition), or any of its predecessor or successor

companies, members, subsidiaries, corporate affiliates, officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, and any other PERSON or

entity acting on its behalf, or any PERSON or entity that served in any such role at any time.

        7.      “COMMUNICATION” shall include, without limitation, any transmission or

transfer of information of any kind, whether orally, electronically, in writing, or in any other

manner, at any time or place, and under any circumstances whatsoever.

        8.      “CONCERNING” a given subject shall mean: directly or indirectly comprising,

concerning, constituting, containing, discussing, embodying, evidencing, exhibiting, identifying,

mentioning, negating, pertaining to, recording, regarding, reflecting, relating to, showing, or

supporting a given subject matter.

        9.      “DEFENDANT” shall mean Apple Inc.

        10.     “DOCUMENT” and “DOCUMENTS” shall have the full meaning ascribed to

those terms under Rule 34 of the Federal Rules of Civil Procedure and shall include, without

limitation, any and all drafts; COMMUNICATIONS; memoranda; records; REPORTS; books;

records, REPORTS, and/or summaries of personal conversations or interviews; diaries;
presentations; slide decks; graphs; charts; spreadsheets; diagrams; tables; photographs; recordings;

tapes; microfilms; minutes; records, REPORTS, and/or summaries of meetings or conferences;

press releases; blog posts; stenographic handwritten or any other notes; work papers; checks, front

and back; check vouchers, check stubs, or receipts; tape data sheets or data processing cards or

discs or any other written, recorded, transcribed, punched, taped, filmed, or graphic matter,

however produced or reproduced; and any paper or writing of whatever description, INCLUDING

information contained in any computer although not yet printed out. Any production of

electronically stored information shall include the information needed to understand such

information. The term “DOCUMENT” or “DOCUMENTS” further includes all copies where the

copy is not identical to the original.
                                             2
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 417 of 525




       11.     “EPIC” shall mean Epic Games, Inc., its officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, or any other person or entity

acting on its behalf, or any PERSON or entity that served in any such role at any time, as well as

its predecessors, successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates,

(including but not limited to Epic Games International S.à r.l and Life on Air, Inc.), and any

PERSON that Epic Games, Inc., manages or controls.

       12.      “GREENBRIER PARTNERS” shall mean Greenbrier Partners, its officers,

directors, employees, representatives, consultants, agents, servants, attorneys, accountants, or any

other PERSON or entity acting on its behalf, or any PERSON or entity that served in any such role

at any time, as well as its predecessors, successors, subsidiaries, departments, divisions, joint

ventures, and/or affiliates, and any PERSON that Greenbrier Partners manages or controls.

       13.     “INCLUDING” shall not be construed as limiting any request, and shall mean the

same as “including, but not limited to.”

       14.     “LANE KASSELMAN” shall mean Lane Kasselman, and any representatives,

consultants, agents, servants, attorneys, accountants, or any other PERSON or entity acting on his

behalf, or any PERSON or entity that served in any such role at any time.

       15.     “MEGHAN DIMUZIO” shall mean Meghan DiMuzio, and any representatives,
consultants, agents, servants, attorneys, accountants, or any other PERSON or entity acting on her

behalf, or any PERSON or entity that served in any such role at any time.

       16.     “THE MESSINA GROUP” shall mean The Messina Group, its officers, directors,

employees, representatives, consultants, agents, servants, attorneys, accountants, or any other

PERSON or entity acting on its behalf, or any PERSON or entity that served in any such role at

any time, as well as its predecessors, successors, subsidiaries, departments, divisions, joint

ventures, and/or affiliates, and any PERSON that The Messina Group manages or controls.

       17.     “MICROSOFT” shall mean Microsoft Corporation or any of its predecessor or

successor companies,       subsidiaries (INCLUDING LinkedIn Corporation and Mojang AB),

corporate affiliates, officers, directors, employees, representatives, consultants, agents, servants,
                                               3
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 418 of 525




attorneys, accountants, and any other PERSON or entity acting on its behalf, or any PERSON or

entity that served in any such role at any time.

          18.   “NAMED CONSUMER PLAINTIFF” shall mean a named plaintiff in Pepper v.

Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.), and Lawrence v. Apple Inc., Case No. 4:19-

cv-02852-YGR (N.D. Cal.), INCLUDING: Edward W. Hayter, of Brooklyn, NY; Edward

Lawrence, of California; Robert Pepper, of Chicago, IL; and Stephen H. Schwartz, of Ardsley,

NY, and any representatives, consultants, agents, servants, attorneys, accountants, or any other

person or entity acting on their behalf.

          19.   “NAMED DEVELOPER PLAINTIFF” shall mean a named plaintiff in Cameron

v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.), and Sermons v. Apple Inc., Case No. 4:19-

cv-03796-YGR (N.D. Cal.), INCLUDING: Donald R. Cameron, of California; Barry Sermons,

of Georgia; and Pure Sweat Basketball, Inc., an Illinois corporation, and any representatives,

consultants, agents, servants, attorneys, accountants, or any other person or entity acting on their

behalf.

          20.   “PERSON” shall include, without limitation, natural persons, corporations,

partnerships, business trusts, associations, and business or other entities, and any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or
principal thereof.

          21.   “PLAINTIFFS” shall mean any NAMED CONSUMER PLAINTIFF and/or any

NAMED DEVELOPER PLAINTIFF and any representatives, consultants, agents, servants,

attorneys, accountants, or any other person or entity acting on their behalf.

          22.   “THE” shall not be construed as limiting the scope of any topic.

          23.   “YOU” or “YOUR” shall refer to Forbes Tate Partners LLC, its officers, directors,

employees, representatives, consultants, agents, servants, attorneys, accountants, or any other

PERSON or entity acting on its behalf, or any PERSON or entity that served in any such role at

any time, as well as its predecessors, successors, subsidiaries, departments, divisions, joint

ventures, and/or affiliates, and any PERSON that Forces Tate Partners LLC manages or controls.
                                           4
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 419 of 525




                                       INSTRUCTIONS
          1.    All DOCUMENTS requested herein must be produced in their entirety, with all

attachments and enclosures, regardless of whether YOU consider the attachments and enclosures

to be relevant or responsive to the Request.

          2.    In responding to these Requests, YOU shall produce all DOCUMENTS and

information in YOUR possession, custody, or control, and all DOCUMENTS reasonably available

to YOU, INCLUDING those in the possession, custody, or control of YOUR present and former

attorneys, investigators, accountants, agents, representatives, or other PERSONS acting on YOUR

behalf.

          3.    These Requests shall not be deemed to call for identical copies of DOCUMENTS.

“Identical” means precisely the same in all respects; for example, a DOCUMENT with

handwritten notes or editing marks shall not be deemed identical to one without such notes or

marks.

          4.    In the event YOU are able to produce only some of the DOCUMENTS called for

in a particular Request, YOU shall produce all the DOCUMENTS available and state the reason(s)

for YOUR inability to produce the remainder.

          5.    If there are no DOCUMENTS responsive to a category in these Requests, YOU

shall so state in writing. If a DOCUMENT requested is no longer existing or available, YOU shall

so state in writing.

          6.    If YOU object to a portion of any Request, YOU shall produce all DOCUMENTS

called for by that portion of the Request to which YOU do not object.

          7.    In producing DOCUMENTS responsive to these requests, YOU must Bates stamp

them in a manner that clearly identifies the party that is producing each such DOCUMENT, and

in whose possession the DOCUMENT was found.

          8.    If any requested DOCUMENT is withheld on the basis of any claim of privilege,

YOU must set forth the information necessary for DEFENDANT to ascertain whether the privilege

properly applies, INCLUDING describing the DOCUMENT withheld, stating the privilege being
                                         5
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 420 of 525




relied upon, identifying all PERSONS (by name) who have had access to such DOCUMENT

(INCLUDING all the identity(ies) of the author(s) or maker(s), recipient(s), carbon copy

recipient(s), blind carbon copy recipient(s)), the number of attachments (if any), the Bates or

production number of any attachments not withheld on the basis of privilege, the applicable

date(s), and the subject matter(s) in a privilege log.

       9.      If any portion of any DOCUMENT responsive to these Requests is withheld under

claim of privilege, all non-privileged portions must be produced with the portion(s) claimed to be

privileged redacted and logged in a privilege log pursuant to the preceding instructions.

       10.     If YOU cannot answer all parts of a Request, but can answer some parts, YOU must

answer those parts to which YOU can reply, and specify “unknown,” or some other response, as

appropriate, for any part to which YOU cannot reply.

       11.     Unless otherwise stated, the time period for which the Requests seek

DOCUMENTS is August 1, 2019 to the present.

       12.     Unless otherwise stated, the geographical scope of the Requests for DOCUMENTS

and COMMUNICATIONS is worldwide.

       13.     References to any natural PERSON shall include, in addition to the natural

PERSON, any agent, employee, representative, attorney, superior, or principal thereof.
       14.     Specified date ranges are inclusive. Unless otherwise stated, a year includes all days

of that year from January 1 to December 31.

       15.     These Requests are to be regarded as continuing pursuant to Rule 26(e) of the

Federal Rules of Civil Procedure. YOU are required to provide, by way of supplementary

responses hereto, such additional information as may be obtained by YOU or any PERSON acting

on YOUR behalf that will augment or modify YOUR answers initially given to the following

Requests. Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, YOU are required to

supplement these responses and provide additional DOCUMENTS without a specific request from

DEFENDANT.

       16.     DEFENDANT serves these Requests without prejudice to its right to serve
                                     6
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 421 of 525




additional requests for production of DOCUMENTS.

                             REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

       All    COMMUNICATIONS             and/or     DOCUMENTS       CONCERNING            any

COMMUNICATIONS between YOU (and/or YOUR counsel) and any NAMED CONSUMER

PLAINTIFF (and/or their counsel).

REQUEST FOR PRODUCTION NO. 2:

       All    COMMUNICATIONS             and/or     DOCUMENTS       CONCERNING            any

COMMUNICATIONS between YOU (and/or YOUR counsel) and any NAMED DEVELOPER

PLAINTIFF (and/or their counsel).

REQUEST FOR PRODUCTION NO. 3:

       All    COMMUNICATIONS             and/or     DOCUMENTS       CONCERNING            any

COMMUNICATIONS between YOU (and/or YOUR counsel) and any APP DEVELOPER

(and/or their counsel), INCLUDING EPIC (and/or their counsel), and INCLUDING

MICROSOFT (and/or their counsel), CONCERNING:

       a.     the APP STORE, INCLUDING any guidelines, policies, and procedures for the

APP STORE;

       b.     the distribution of APPS on any APP MARKETPLACE(S);

       c.     any of the following litigations, INCLUDING declarations, anticipated oral

testimony, or documentary evidence relating to the same:

              i.     Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

              ii.    Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

              iii.   Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

              iv.    Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

              v.     Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.);

                     and

                                           7
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 422 of 525




       d.       any allegations or suspicion of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 4:
       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR

counsel) and any federal, state, or local governmental entity, either foreign or domestic,

INCLUDING any U.S. or state agency, attorney general’s office, or congressional committee,

CONCERNING any APP MARKETPLACE, the DEFENDANT, and/or any allegations or

suspicion of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 5:

       All      COMMUNICATIONS              and/or       DOCUMENTS          CONCERNING          any

COMMUNICATIONS between YOU (and/or YOUR counsel) and any actual or proposed member

of the COALITION FOR APP FAIRNESS (and/or their counsel), INCLUDING Basecamp, Blix

Inc., Blockchain.com, Deezer, EPIC, Match Group Inc., News Media Europe, Prepear Inc.,

ProtonMail, SkyDemon, Spotify, Tile and Yoga Buddhi, CONCERNING the DEFENDANT, any

APP MARKETPLACE(S), and/or any allegations or suspicion of any anti-competitive conduct or

behavior.

REQUEST FOR PRODUCTION NO. 6:

       DOCUMENTS,           INCLUDING           COMMUNICATIONS           and/or     DOCUMENTS

CONCERNING any COMMUNICATIONS, CONCERNING:

             a. the COALITION FOR APP FAIRNESS, INCLUDING its formation, documents

                of incorporation, bylaws, purpose and objectives, activities, sponsorship, founders,

                board members, meeting minutes, membership list, fees, publications, press

                releases, letters to members or government agencies;

             b. YOUR     advice,   strategies   and/or    recommendations    CONCERNING         the

                DEFENDANT;

             c. YOUR advice and/or recommendations CONCERNING the strategy of building a

                coalition of app developers;

             d. the solicitation of members to join the COALITION FOR APP FAIRNESS;
                                              8
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 423 of 525




             e. MEGHAN DIMUZIO’s role as Executive Director of the COALITION FOR APP

                FAIRNESS; and

             f. YOUR relationship with the COALITION FOR APP FAIRNESS.

REQUEST FOR PRODUCTION NO. 7:
       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the COALITION FOR

APP FAIRNESS’ website appfairness.org, INCLUDING its formation, documents of

incorporation, bylaws, purpose, objectives, activities, sponsorship, founders, meeting minutes,

membership, fees, and any allegations published on appfairness.org of anti-competitive conduct.

REQUEST FOR PRODUCTION NO. 8:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the subject matter of the
following litigations:

                i.       Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

                ii.      Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

                iii.     Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

                iv.      Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

                v.       Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).

REQUEST FOR PRODUCTION NO. 9:

       All      COMMUNICATIONS              and/or    DOCUMENTS          CONCERNING           any

COMMUNICATIONS between YOU (and/or YOUR counsel) and:

       a.       Athey, Susan;

       b.       Barnes, Ned;

       c.       Cragg, Michael;

       d.       Evans, David;

       e.       Lee, Wenke;

       f.       Mathiowetz, Nancy;

       g.       Mickens, James; and

                                             9
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 424 of 525




      h.       Rossi, Peter.

REQUEST FOR PRODUCTION NO. 10:
      DOCUMENTS CONCERNING efforts to solicit or increase membership in the

COALITION FOR APP FAIRNESS, INCLUDING any strategy and/or public relations

DOCUMENTS, whether developed and drafted directly by YOU or any other PERSON.

REQUEST FOR PRODUCTION NO. 11:

      ALL COMMUNICATIONS AND DOCUMENTS exchanged between YOU (and/or

YOUR counsel) and LANE KASSELMAN (and/or his counsel), GREENBRIER PARTNERS

(and/or their counsel), THE MESSINA GROUP (and/or their counsel), and/or Matthew

Weissinger (and/or his counsel) CONCERNING:

            a. Project Liberty;

            b. the DEFENDANT; and

            c. any actual or potential litigation against the DEFENDANT.

REQUEST FOR PRODUCTION NO. 12:

      ALL COMMUNICATIONS or DOCUMENTS CONCERNING:

            a. LANE KASSELMAN;

            b. GREENBRIER PARTNERS;

            c. THE MESSINA GROUP; and

            d. Matthew Weissinger.

REQUEST FOR PRODUCTION NO. 13:

      All      COMMUNICATIONS            and/or    DOCUMENTS          CONCERNING   any

COMMUNICATIONS between YOU (and/or YOUR counsel) and:

      a.       any EPIC employee;

      b.       any EPIC lawyer; and

      c.       any PERSON representing EPIC in any capacity.




                                          10
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 425 of 525




REQUEST FOR PRODUCTION NO. 14:
       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR

counsel) and any consultants, consulting firms, political strategist, advisors and/or public relations

firms, CONCERNING the DEFENDANT, the APP STORE, and any actual or potential litigation

against the DEFENDANT.

REQUEST FOR PRODUCTION NO. 15:

       DOCUMENTS CONCERNING any guidelines, rules, or principals related to membership

in the COALITION FOR APP FAIRNESS.

REQUEST FOR PRODUCTION NO. 16:

       DOCUMENTS AND COMMUNICATIONS CONCERNING any financial relationship

between YOU and any APP DEVELOPER, INCLUDING EPIC, INCLUDING any payments or

monies paid by any APP DEVELOPER, INCLUDING EPIC, to YOU, INCLUDING to any

PERSON acting on YOUR behalf.

REQUEST FOR PRODUCTION NO. 17

       DOCUMENTS sufficient to show the organizational structure of, and/or listing personnel

working for YOU that did any work related to EPIC, the DEFENDANT, and/ or the COALITION

FOR APP FAIRNESS.

REQUEST FOR PRODUCTION NO. 18

       ALL DOCUMENTS produced to PLAINTIFFS in this litigation.

REQUEST FOR PRODUCTION NO. 19

       All      COMMUNICATIONS              and/or     DOCUMENTS            CONCERNING            any

COMMUNICATIONS between YOU (and/or YOUR counsel) and any of the following law firms:

             a. Cravath Swaine & Moore LLP;

             b. Faegre Drinker Biddle & Reath LLP;

             c. Wiggin and Dana LLP;

             d. Hagens Berman Sobol Shapiro LLP;

             e. Wolf Haldenstein Adler Freeman & Herz LLP;
                                           11
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 426 of 525




   f. Alioto Law Firm;

   g. Kellogg, Hansen, Todd, Figel & Frederick, PLLC;

   h. Calcaterra Pollack LLP;

   i. Nedeau Law PC;

   j. Law Offices of Lawrence G. Papale;

   k. Law Offices of Jeffery Kenneth Perkins;

   l. Alexander H. Schmidt, Esq.;

   m. Berman Tabacco;

   n. Thomas C. Willcox;

   o. Freed Kanner London Millen LLC;

   p. Sperling & Slater P.C.; and

   q. Saveri & Saveri, Inc.




                                    12
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 427 of 525




                EXHIBIT 16
                  Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 428 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of California
CAMERON ET AL v. APPLE INC.                                                   )       Civil Action Nos.             4:19-CV-03074-YGR
                                                                              )
IN RE APPLE IPHONE ANTITRUST LITIGATION                                       )                                    4:11-CV-06714-YGR
                                                                              )
                                                                              )
                                                                              )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
 To:                                                           Meghan DiMuzio
                                                  7237 Woodley Pl., Falls Church, VA 22046-2714
                                                       (Name of person to whom this subpoena is directed)

    6 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Schedule A


  Place: McDermott Will & Emery LLP                                                     Date and Time:
         500 North Capitol Street, NW                                                   June 25, 2021
         Washington, D.C. 20001-1531

           Or as otherwise agreed.


       Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: June 11, 2021

                                  CLERK OF COURT
                                                                                           OR
                                                                                                   /s/ Nicole Castle
                                          Signature of Clerk or Deputy Clerk                                          Attorney’s signature
                                                                                                  Nicole Castle
The name, address, e-mail address, and telephone number of the attorney representing (name of party)     Apple Inc.
                                                                        , who issues or requests this subpoena, are:
Nicole L. Castle, 340 Madison Avenue, New York, NY 10173-1922, ncastle@mwe.com , (212) 547-5480


                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                  Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 429 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).




                                                                                                                                   American LegalNet, Inc.
                                                                                                                                   www.FormsWorkFlow.com
                   Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 430 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action Nos. 4:19-CV-03074-YGR, 4:11-CV-06714-YGR

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

               I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                  on (date)

               I returned the subpoena unexecuted because:


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $

My fees are $                                 My fees are $                                      My fees are $



          I declare under penalty of perjury that this information is true.


Date:                                                         Date:
                                                                                                     Server’s signature



                                                                                                   Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                                     American LegalNet, Inc.
                                                                                                                                     www.FormsWorkFlow.com
                   Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 431 of 525
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
  (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to            (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                        American LegalNet, Inc.
                                                                                                                                        www.FormsWorkFlow.com
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 432 of 525




                                      SCHEDULE A
       Notwithstanding any definition set forth below, each word, term, or phrase used in this

Subpoena is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure and the Local Rules of the Northern District of California.

                                         DEFINITIONS

       1.      The following rules of construction shall apply to all discovery requests:

               a. the connectives “and” and “or” shall be construed either disjunctively or

                  conjunctively as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               b. the use of the present or past tense shall be construed to include both the present

                  and past tenses as necessary to bring within the scope of the discovery request

                  all responses that might otherwise be construed to be outside of its scope;

               c. “any” and “each” shall be construed to include and encompass “all”; and

               d. the use of the singular form of any word includes the plural and vice versa.

       2.      “APP” shall mean a software application for a HANDHELD DEVICE or NON-

HANDHELD DEVICE INCLUDING PAID APPS.

       3.      “APP DEVELOPER” shall mean any PERSON who developed or otherwise

makes available one or more APPS or other software.

       4.      “APP MARKETPLACE” shall mean any online storefront where APPS are

offered for download and/or purchase. This term shall include, without limitation, Google Play,

the Samsung Galaxy Store, Android Market, DEFENDANT’S iOS and Mac App Stores, the

Amazon Appstore, Amazon Underground, the Microsoft Store for Xbox, the Windows Store, the

Windows Phone Store, the Epic Games Store, Steam, Origin, and online storefronts distributing

games and digital content for Xbox, PlayStation, and Nintendo.

       5.      “APP STORE” shall mean the APP MARKETPLACE operated by

DEFENDANT.


                                             1
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 433 of 525




        6.      “COALITION FOR APP FAIRNESS” shall mean the Coalition for App Fairness

(INCLUDING Open Mobile Platforms Coalition), or any of its predecessor or successor

companies, members, subsidiaries, corporate affiliates, officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, and any other PERSON or

entity acting on its behalf, or any PERSON or entity that served in any such role at any time.

        7.      “COMMUNICATION” shall include, without limitation, any transmission or

transfer of information of any kind, whether orally, electronically, in writing, or in any other

manner, at any time or place, and under any circumstances whatsoever.

        8.      “CONCERNING” a given subject shall mean: directly or indirectly comprising,

concerning, constituting, containing, discussing, embodying, evidencing, exhibiting, identifying,

mentioning, negating, pertaining to, recording, regarding, reflecting, relating to, showing, or

supporting a given subject matter.

        9.      “DEFENDANT” shall mean Apple Inc.

        10.     “DOCUMENT” and “DOCUMENTS” shall have the full meaning ascribed to

those terms under Rule 34 of the Federal Rules of Civil Procedure and shall include, without

limitation, any and all drafts; COMMUNICATIONS; memoranda; records; REPORTS; books;

records, REPORTS, and/or summaries of personal conversations or interviews; diaries;
presentations; slide decks; graphs; charts; spreadsheets; diagrams; tables; photographs; recordings;

tapes; microfilms; minutes; records, REPORTS, and/or summaries of meetings or conferences;

press releases; blog posts; stenographic handwritten or any other notes; work papers; checks, front

and back; check vouchers, check stubs, or receipts; tape data sheets or data processing cards or

discs or any other written, recorded, transcribed, punched, taped, filmed, or graphic matter,

however produced or reproduced; and any paper or writing of whatever description, INCLUDING

information contained in any computer although not yet printed out. Any production of

electronically stored information shall include the information needed to understand such

information. The term “DOCUMENT” or “DOCUMENTS” further includes all copies where the

copy is not identical to the original.
                                             2
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 434 of 525




       11.     “EPIC” shall mean Epic Games, Inc., its officers, directors, employees,

representatives, consultants, agents, servants, attorneys, accountants, or any other person or entity

acting on its behalf, or any PERSON or entity that served in any such role at any time, as well as

its predecessors, successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates,

(including but not limited to Epic Games International S.à r.l and Life on Air, Inc.), and any

PERSON that Epic Games, Inc., manages or controls.

       12.     “FORBES TATE PARTNERS” shall mean Forbes Tate Partners, its officers,

directors, employees, representatives, consultants, agents, servants, attorneys, accountants, or any

other PERSON or entity acting on its behalf, or any PERSON or entity that served in any such role

at any time, as well as its predecessors, successors, subsidiaries, departments, divisions, joint

ventures, and/or affiliates, and any PERSON that Forbes Tate Partners manages or controls.

       13.     “GREENBRIER PARTNERS” shall mean Greenbrier Partners, its officers,

directors, employees, representatives, consultants, agents, servants, attorneys, accountants, or any

other PERSON or entity acting on its behalf, or any PERSON or entity that served in any such role

at any time, as well as its predecessors, successors, subsidiaries, departments, divisions, joint

ventures, and/or affiliates, and any PERSON that Greenbrier Partners manages or controls.

       14.     “INCLUDING” shall not be construed as limiting any request, and shall mean the
same as “including, but not limited to.”

       15.     “LANE KASSELMAN” shall mean Lane Kasselman, and any representatives,

consultants, agents, servants, attorneys, accountants, or any other PERSON or entity acting on his

behalf, or any PERSON or entity that served in any such role at any time.

       16.     “THE MESSINA GROUP” shall mean The Messina Group, its officers, directors,

employees, representatives, consultants, agents, servants, attorneys, accountants, or any other

PERSON or entity acting on its behalf, or any PERSON or entity that served in any such role at

any time, as well as its predecessors, successors, subsidiaries, departments, divisions, joint

ventures, and/or affiliates, and any PERSON that The Messina Group manages or controls.


                                              3
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 435 of 525




          17.   “MICROSOFT” shall mean Microsoft Corporation or any of its predecessor or

successor companies,       subsidiaries (INCLUDING LinkedIn Corporation and Mojang AB),

corporate affiliates, officers, directors, employees, representatives, consultants, agents, servants,

attorneys, accountants, and any other PERSON or entity acting on its behalf, or any PERSON or

entity that served in any such role at any time.

          18.   “NAMED CONSUMER PLAINTIFF” shall mean a named plaintiff in Pepper v.

Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.), and Lawrence v. Apple Inc., Case No. 4:19-

cv-02852-YGR (N.D. Cal.), INCLUDING: Edward W. Hayter, of Brooklyn, NY; Edward

Lawrence, of California; Robert Pepper, of Chicago, IL; and Stephen H. Schwartz, of Ardsley,

NY, and any representatives, consultants, agents, servants, attorneys, accountants, or any other

person or entity acting on their behalf.

          19.   “NAMED DEVELOPER PLAINTIFF” shall mean a named plaintiff in Cameron

v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.), and Sermons v. Apple Inc., Case No. 4:19-

cv-03796-YGR (N.D. Cal.), INCLUDING: Donald R. Cameron, of California; Barry Sermons,

of Georgia; and Pure Sweat Basketball, Inc., an Illinois corporation, and any representatives,

consultants, agents, servants, attorneys, accountants, or any other person or entity acting on their

behalf.
          20.   “PERSON” shall include, without limitation, natural persons, corporations,

partnerships, business trusts, associations, and business or other entities, and any officer, director,

employee, partner, corporate parent, subsidiary, affiliate, agent, representative, attorney, or

principal thereof.

          21.   “PLAINTIFFS” shall mean any NAMED CONSUMER PLAINTIFF and/or any

NAMED DEVELOPER PLAINTIFF and any representatives, consultants, agents, servants,

attorneys, accountants, or any other person or entity acting on their behalf.

          22.   “THE” shall not be construed as limiting the scope of any topic.




                                              4
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 436 of 525




          23.   “YOU” or “YOUR” shall refer to Meghan DiMuzio, and any representatives,

consultants, agents, servants, attorneys, accountants, or any other PERSON or entity acting on her

behalf, or any PERSON or entity that served in any such role at any time.

                                       INSTRUCTIONS
          1.    All DOCUMENTS requested herein must be produced in their entirety, with all

attachments and enclosures, regardless of whether YOU consider the attachments and enclosures

to be relevant or responsive to the Request.

          2.    In responding to these Requests, YOU shall produce all DOCUMENTS and

information in YOUR possession, custody, or control, and all DOCUMENTS reasonably available

to YOU, INCLUDING those in the possession, custody, or control of YOUR present and former

attorneys, investigators, accountants, agents, representatives, or other PERSONS acting on YOUR

behalf.

          3.    These Requests shall not be deemed to call for identical copies of DOCUMENTS.

“Identical” means precisely the same in all respects; for example, a DOCUMENT with

handwritten notes or editing marks shall not be deemed identical to one without such notes or

marks.

          4.    In the event YOU are able to produce only some of the DOCUMENTS called for

in a particular Request, YOU shall produce all the DOCUMENTS available and state the reason(s)

for YOUR inability to produce the remainder.

          5.    If there are no DOCUMENTS responsive to a category in these Requests, YOU

shall so state in writing. If a DOCUMENT requested is no longer existing or available, YOU shall

so state in writing.

          6.    If YOU object to a portion of any Request, YOU shall produce all DOCUMENTS

called for by that portion of the Request to which YOU do not object.

          7.    In producing DOCUMENTS responsive to these requests, YOU must Bates stamp

them in a manner that clearly identifies the party that is producing each such DOCUMENT, and

in whose possession the DOCUMENT was found.
                                      5
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 437 of 525




       8.      If any requested DOCUMENT is withheld on the basis of any claim of privilege,

YOU must set forth the information necessary for DEFENDANT to ascertain whether the privilege

properly applies, INCLUDING describing the DOCUMENT withheld, stating the privilege being

relied upon, identifying all PERSONS (by name) who have had access to such DOCUMENT

(INCLUDING all the identity(ies) of the author(s) or maker(s), recipient(s), carbon copy

recipient(s), blind carbon copy recipient(s)), the number of attachments (if any), the Bates or

production number of any attachments not withheld on the basis of privilege, the applicable

date(s), and the subject matter(s) in a privilege log.

       9.      If any portion of any DOCUMENT responsive to these Requests is withheld under

claim of privilege, all non-privileged portions must be produced with the portion(s) claimed to be

privileged redacted and logged in a privilege log pursuant to the preceding instructions.

       10.     If YOU cannot answer all parts of a Request, but can answer some parts, YOU must

answer those parts to which YOU can reply, and specify “unknown,” or some other response, as

appropriate, for any part to which YOU cannot reply.

       11.     Unless otherwise stated, the time period for which the Requests seek

DOCUMENTS is August 1, 2019 to the present.

       12.     Unless otherwise stated, the geographical scope of the Requests for DOCUMENTS
and COMMUNICATIONS is worldwide.

       13.     References to any natural PERSON shall include, in addition to the natural

PERSON, any agent, employee, representative, attorney, superior, or principal thereof.

       14.     Specified date ranges are inclusive. Unless otherwise stated, a year includes all days

of that year from January 1 to December 31.

       15.     These Requests are to be regarded as continuing pursuant to Rule 26(e) of the

Federal Rules of Civil Procedure. YOU are required to provide, by way of supplementary

responses hereto, such additional information as may be obtained by YOU or any PERSON acting

on YOUR behalf that will augment or modify YOUR answers initially given to the following

Requests. Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, YOU are required to
                                           6
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 438 of 525




supplement these responses and provide additional DOCUMENTS without a specific request from

DEFENDANT.

       16.    DEFENDANT serves these Requests without prejudice to its right to serve

additional requests for production of DOCUMENTS.

                             REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:

       All    COMMUNICATIONS             and/or     DOCUMENTS       CONCERNING         any

COMMUNICATIONS between YOU (and/or YOUR counsel) and any NAMED CONSUMER

PLAINTIFF (and/or their counsel).

REQUEST FOR PRODUCTION NO. 2:

       All    COMMUNICATIONS             and/or     DOCUMENTS       CONCERNING         any

COMMUNICATIONS between YOU (and/or YOUR counsel) and any NAMED DEVELOPER

PLAINTIFF (and/or their counsel).

REQUEST FOR PRODUCTION NO. 3:

       All    COMMUNICATIONS             and/or     DOCUMENTS       CONCERNING         any

COMMUNICATIONS between YOU (and/or YOUR counsel) and any APP DEVELOPER

(and/or their counsel), INCLUDING EPIC (and/or their counsel), and INCLUDING

MICROSOFT (and/or their counsel), CONCERNING:

       a.     the APP STORE, INCLUDING any guidelines, policies, and procedures for the

APP STORE;

       b.     the distribution of APPS on any APP MARKETPLACE(S);

       c.     any of the following litigations, INCLUDING declarations, anticipated oral

testimony, or documentary evidence relating to the same:

              i.     Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

              ii.    Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

              iii.   Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

                                           7
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 439 of 525




               iv.       Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v.        Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.);

                         and

       d.      any allegations or suspicion of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 4:
       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR

counsel) and any federal, state, or local governmental entity, either foreign or domestic,

INCLUDING any U.S. or state agency, attorney general’s office, or congressional committee,

CONCERNING any APP MARKETPLACE, the DEFENDANT, and/or any allegations or

suspicion of any anti-competitive conduct or behavior.

REQUEST FOR PRODUCTION NO. 5:

       All     COMMUNICATIONS              and/or     DOCUMENTS          CONCERNING           any

COMMUNICATIONS between YOU (and/or YOUR counsel) and any actual or proposed member

of the COALITION FOR APP FAIRNESS (and/or their counsel), INCLUDING Basecamp, Blix

Inc., Blockchain.com, Deezer, EPIC, Match Group Inc., News Media Europe, Prepear Inc.,

ProtonMail, SkyDemon, Spotify, Tile and Yoga Buddhi, CONCERNING the DEFENDANT, any

APP MARKETPLACE(S), and/or any allegations or suspicion of any anti-competitive conduct or

behavior.

REQUEST FOR PRODUCTION NO. 6:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the COALITION FOR

APP FAIRNESS’ website appfairness.org, INCLUDING its formation, documents of

incorporation, bylaws, purpose, objectives, activities, sponsorship, founders, meeting minutes,

membership, fees, and any allegations published on appfairness.org of anti-competitive conduct.

REQUEST FOR PRODUCTION NO. 7:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the subject matter of the
following litigations:


                                             8
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 440 of 525




               i.     Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii.    Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii.   Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv.    Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v.     Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).

REQUEST FOR PRODUCTION NO. 8:
      All      COMMUNICATIONS            and/or    DOCUMENTS          CONCERNING           any

COMMUNICATIONS between YOU (and/or YOUR counsel) and:

      a.       Athey, Susan;

      b.       Barnes, Ned;

      c.       Cragg, Michael;

      d.       Evans, David;

      e.       Lee, Wenke;

      f.       Mathiowetz, Nancy;

      g.       Mickens, James; and

      h.       Rossi, Peter.

REQUEST FOR PRODUCTION NO. 9:

      DOCUMENTS sufficient to show YOUR efforts to solicit or increase membership in the

COALITION FOR APP FAIRNESS, INCLUDING any strategy and/or public relations

DOCUMENTS, whether developed and drafted directly by YOU or any other PERSON.

REQUEST FOR PRODUCTION NO. 10:

      ALL COMMUNICATIONS AND DOCUMENTS exchanged between YOU (and/or

YOUR counsel) and LANE KASSELMAN (and/or his counsel), GREENBRIER PARTNERS

(and/or their counsel), THE MESSINA GROUP (and/or their counsel), and/or Matthew

Weissinger (and/or his counsel) CONCERNING:

            a. Project Liberty;

            b. the DEFENDANT; and
                                          9
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 441 of 525




             c. any actual or potential litigation against the DEFENDANT.

REQUEST FOR PRODUCTION NO. 11:
       ALL COMMUNICATIONS or DOCUMENTS CONCERNING:

             a. LANE KASSELMAN;

             b. GREENBRIER PARTNERS;

             c. THE MESSINA GROUP; and

             d. Matthew Weissinger.

REQUEST FOR PRODUCTION NO. 12:

       All      COMMUNICATIONS              and/or     DOCUMENTS            CONCERNING            any

COMMUNICATIONS between YOU (and/or YOUR counsel) and:

       a.       any EPIC employee;

       b.       any EPIC lawyer; and

       c.       any PERSON representing EPIC in any capacity.

REQUEST FOR PRODUCTION NO. 13:

       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR

counsel) and any consultants, consulting firms, political strategist, advisors and/or public relations

firms, INCLUDING FORBES TATE PARTNERS, CONCERNING the DEFENDANT, the APP

STORE, and any actual or potential litigation against the DEFENDANT.

REQUEST FOR PRODUCTION NO. 14:

       DOCUMENTS CONCERNING any guidelines, rules, or principals related to membership

in the COALITION FOR APP FAIRNESS.

REQUEST FOR PRODUCTION NO. 15:

       DOCUMENTS AND COMMUNICATIONS CONCERNING any financial relationship

between YOU and any APP DEVELOPER, INCLUDING EPIC, INCLUDING any payments or

monies paid by any APP DEVELOPER, INCLUDING EPIC, to YOU, INCLUDING to any

PERSON acting on YOUR behalf.


                                             10
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 442 of 525




REQUEST FOR PRODUCTION NO. 16
      ALL DOCUMENTS produced to PLAINTIFFS in this litigation.

REQUEST FOR PRODUCTION NO. 17

      All      COMMUNICATIONS                and/or   DOCUMENTS   CONCERNING    any

COMMUNICATIONS between YOU (and/or YOUR counsel) and any of the following law firms:

            a. Cravath Swaine & Moore LLP;

            b. Faegre Drinker Biddle & Reath LLP;

            c. Wiggin and Dana LLP;

            d. Hagens Berman Sobol Shapiro LLP;

            e. Wolf Haldenstein Adler Freeman & Herz LLP;

            f. Alioto Law Firm;

            g. Kellogg, Hansen, Todd, Figel & Frederick, PLLC;

            h. Calcaterra Pollack LLP;

            i. Nedeau Law PC;

            j. Law Offices of Lawrence G. Papale;

            k. Law Offices of Jeffery Kenneth Perkins;

            l. Alexander H. Schmidt, Esq.;

            m. Berman Tabacco;

            n. Thomas C. Willcox;

            o. Freed Kanner London Millen LLC;

            p. Sperling & Slater P.C.; and

            q. Saveri & Saveri, Inc.




                                              11
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 443 of 525




                EXHIBIT 17
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 444 of 525




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


Cameron et al.
v.                                                      Case No. 4:19-cv-03074-YGR
Apple, Inc.


In re Apple iPhone Antitrust Litigation                 Case No. 4:11-cv-06714-YGR



 COALITION FOR APP FAIRNESS’S OBJECTIONS TO DEFENDANT’S SUBPOENA
   TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
             INSPECTION OF PREMISES IN A CIVIL ACTION

       Pursuant to Rule 45(d)(2)(B) of the Federal Rules of Civil Procedure (the “Federal Rules”),

the Coalition for App Fairness (the “Coalition”), by and through its attorneys, hereby submits its

Objections to Defendant’s Subpoena to Produce Documents, Information, or Objects or To Permit

Inspection of Premises in a Civil Action (the “Subpoena”), dated June 7, 2021.

                                   GENERAL OBJECTIONS

       In addition to the objections separately set forth in response to individual requests for

production, responses are provided subject to the following General Objections to which reference

is hereby made with respect to each such response, whether or not specifically referred to therein.

Each response herein is qualified by and incorporates the following General Objections and is

limited to the matters not covered thereby.

       1.      The Coalition objects to each and every request for production to the extent that it

seeks documents protected by the attorney-client privilege, the work-product doctrine, or any other

applicable privilege or immunity. Any production of protected material is inadvertent and shall

not constitute a waiver of any privilege.
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 445 of 525




       2.      The Coalition objects to each and every request for production to the extent that it

seeks documents protected from disclosure by the First Amendment, including but not limited to

communications between and among Coalition members, personnel, advisors, vendors, and other

persons regarding the Coalition’s advocacy efforts, as well as communications to governmental

entities related to the Coalition’s political activities. The Supreme Court has recognized that the

forced disclosure of political associations and communications raises First Amendment concerns,

because the “[i]nviolability of privacy in group association may in many circumstances be

indispensable to preservation of freedom of association.” NAACP v. State of Ala. ex rel. Patterson,

357 U.S. 449, 462 (1958). Compelled disclosure of private communications in discovery can deter

activities protected under the First Amendment “by chilling participation and by muting the

internal exchange of ideas.” Perry v. Schwarzenegger, 591 F.3d 1147, 1163 (9th Cir. 2010); see

also Am. Fed’n of Lab. & Cong. of Indus. Organizations v. Fed. Election Comm’n, 333 F.3d 168,

175-80 (D.C. Cir. 2003); Wyoming v. U.S. Dep’t of Agriculture, 208 F.R.D. 449, 454-55 (D.D.C.

202); Int’l Union v. Nat’l Right to Work Legal Defense and Ed. Found., Inc., 590 F.2d 1139, 1147

(D.C. Cir. 1978). Thus, courts “have repeatedly found that compelled disclosure, in itself, can

seriously infringe on privacy of association and belief guaranteed by the First Amendment.”

Perry, 591 F.3d at 1160.

       3.      The Coalition objects to each and every request for production to the extent that it

seeks documents that are not relevant to any claims or defenses in the above-captioned cases. Fed.

R. Civ. P. 26(b)(1). These cases concern whether Defendant’s policies and practices regarding

purchase of applications on iOS devices violate the Sherman Act and California’s Unfair

Competition Law. Through the Subpoena, Defendant seeks documents and communications




                                               -2-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 446 of 525




regarding the Coalition’s advocacy efforts, which are entirely irrelevant to whether the Defendant

violated antitrust laws and are thus irrelevant to the claims and defenses in this case.

       4.      The Coalition objects to each and every request for production to the extent that it

is not “proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

               a.      The requests for production are not proportional to the needs of the case

       because the Coalition’s communications and documents are of no importance to “resolving

       the issues” in this case for the reasons explained in the third General Objection. Fed. R.

       Civ. P. 26(b)(1).

               b.      The production requests are not proportional to the needs of the case

       because “the burden or expense of the proposed discovery outweighs its likely benefit.”

       Fed. R. Civ. P. 26(b)(1). Many of the document requests are exceptionally broad and would

       require substantial resources to collect, review, and produce. Moreover, they intrude on

       the Coalition’s First Amendment associational rights. The burdens on the Coalition thus

       clearly outweigh any benefit of the proposed discovery.

       5.      The Coalition objects to each and every request for production to the extent that it

(a) is vague and ambiguous; (b) is overly broad or unduly burdensome; (c) seeks documents that

are not within the possession, custody, or control of the Coalition (including materials in the

possession of third parties); or (d) seeks documents that are equally available, or more available,

to Defendant through party discovery or other means. The Coalition objects to requests for “all”

documents or communications “concerning” a particular topic, because identifying and collecting

all documents containing any reference or relationship to a particular topic is unduly burdensome

and disproportionate to the needs of the case.




                                                 -3-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 447 of 525




       6.      The Coalition objects to each and every request for production to the extent that it

purports to impose obligations beyond those required by the Federal Rules or to the extent that it

seeks information beyond that permitted by the Federal Rules.

       7.      The Coalition objects to each and every request for production to the extent that it

seeks to require the Coalition to search for and produce electronic media or any form of electronic

media that is currently inaccessible, not reasonably accessible, stored in a form in which it is not

ordinarily maintained or reasonably usable, unreasonably voluminous, or otherwise would be

burdensome to search or review.

       8.      The Coalition objects to each and every request for production to the extent that it

calls for the production of internal proprietary business information or other private or confidential

information of the Coalition without the adoption of an appropriate protective order guaranteeing

the confidentiality of the Coalition’s materials.

       9.      The Coalition objects to each and every request for production to the extent that it

seeks production of documents or information subject to confidentiality or nondisclosure

agreements with third parties (or other agreements governing the sharing of information).

       10.     The Coalition objects to each and every request for production to the extent that it

is unreasonably cumulative and duplicative and seeks documents that can more readily be obtained

from parties to the case and other sources. Fed. R. Civ. P. 26(b)(2)(C)(i).

       11.     The Coalition objects to the requests on the ground that the production deadline set

forth in the Subpoena is insufficient and fails to allow reasonable time for the identification,

collection, review, and production of responsive materials, which (assuming any responsive

materials exist) will require substantial time to identify, review for privilege, and produce. The

Subpoena was served on our around June 7, 2021, and the date for compliance is June 21, 2021.



                                                -4-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 448 of 525




       12.     The Coalition reserves all objections to the competence, relevance, materiality,

admissibility, or privileged status of any information provided in response to the Subpoena.

       13.     The Coalition objects to the Subpoena to the extent Defendant did not provide

notice of Subpoena as required by Rule 45(a)(4).

                 OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       1.      The definition of “EPIC” (Definition 10) is vague and ambiguous, and, as a result,

requests that rely on it violate the requirement to “describe with reasonable particularity” each item

requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to include Epic Games, Inc.’s

“officers, directors, employees, representatives, consultants, agents, servants, attorneys,

accountants, or any other person or entity acting on its behalf, or any PERSON or entity that served

in any such role at any time, as well as its predecessors, successors, subsidiaries, departments,

divisions, joint ventures, and/or affiliates, . . . and any PERSON that Epic Games, Inc., manages

or controls.” Because the Coalition is not necessarily in a position to know whether a particular

person meets this definition, the Coalition objects to this definition to the extent it applies to any

person the Coalition does not know to be affiliated with Epic Games, Inc.

       2.      The definition of “MICROSOFT” (Definition 12) is vague and ambiguous, and, as

a result, requests that rely on it violate the requirement to “describe with reasonable particularity”

each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to include Microsoft

Corporation’s “predecessor or successor companies, subsidiaries . . ., corporate affiliates, officers,

directors, employees, representatives, consultants, agents, servants, attorneys, accountants, and

any other PERSON or entity acting on its behalf, or any PERSON or entity that served in any such

role at any time.” Because the Coalition is not necessarily in a position to know whether a




                                                -5-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 449 of 525




particular person meets this definition, the Coalition objects to this definition to the extent it applies

to any person the Coalition does not know to be affiliated with Microsoft Corporation.

        3.      The definition of “NAMED CONSUMER PLAINTIFF” (Definition 13) is vague

and ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include “any representatives, consultants, agents, servants, attorneys, accountants, or any

other person or entity acting on their behalf.” Because the Coalition is not necessarily in a position

to know whether a particular person meets this definition, the Coalition objects to this definition

to the extent it applies to any person the Coalition does not know to be affiliated with a Named

Consumer Plaintiff.

        4.      The definition of “NAMED DEVELOPER PLAINTIFF” (Definition 14) is vague

and ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include “any representatives, consultants, agents, servants, attorneys, accountants, or any

other person or entity acting on their behalf.” Because the Coalition is not necessarily in a position

to know whether a particular person meets this definition, the Coalition objects to this definition

to the extent it applies to any person the Coalition does not know to be affiliated with a Named

Developer Plaintiff.

        5.      The definition of “PERSON” (Definition 15) is vague and ambiguous, and, as a

result, requests and other definitions that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include “any officer, director, employee, partner, corporate parent, subsidiary, affiliate,

agent, representative, attorney, or principal” of an entity. Because the Coalition is not necessarily



                                                  -6-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 450 of 525




in a position to know whether a particular person meets this definition, the Coalition objects to this

definition to the extent it applies to any person the Coalition does not know to be affiliated with a

specific PERSON.

        6.      The definition of “PLAINTIFFS” (Definition 16) is vague and ambiguous, and, as

a result, requests that rely on it violate the requirement to “describe with reasonable particularity”

each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to include “any

representatives, consultants, agents, servants, attorneys, accountants, or any other person or entity

acting on their behalf.” Because the Coalition is not necessarily in a position to know whether a

particular person meets this definition, the Coalition objects to this definition to the extent it applies

to any person the Coalition does not know to be affiliated with a Plaintiff.

        7.      The definition of “YOU” and “YOUR” (Definition 18) is vague and ambiguous,

and, as a result, requests that rely on it violate the requirement to “describe with reasonable

particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). The definition is overly broad,

and applying the definition would be unduly burdensome, because it purports to encompass a vast

range of persons and entities, including members and potentially numerous unaffiliated grassroots

supporters who engage in advocacy.          Applying the definition could potentially require the

Coalition to disclose the identities of the persons covered by the definition in violation of the First

Amendment right to keep such identities private. See NAACP v. Patterson, 357 U.S. 449, 463

(1958); Buckley v. Valeo, 424 U.S. 1, 74 (1976).

        8.      The Coalition objects to the request in Instruction 8 that the Coalition produce a

privilege log. Producing a privilege log would be unduly burdensome because it would divert the

Coalition’s limited resources and members’ contributions away from its advocacy efforts and

toward compiling a privilege log in connection with responding to overly broad discovery requests,



                                                  -7-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 451 of 525




practically all of which implicate the Coalition’s First Amendment privilege. The Coalition also

objects to this instruction to the extent producing a privilege log would itself reveal privileged

information.

       9.      The Coalition objects to Instruction 12 that “[r]eferences to any natural PERSON

shall include, in addition to the natural PERSON, any agent, employee, representative, attorney,

superior, or principal thereof.” This instruction is vague and ambiguous, and, as a result, requests

that rely on it violate the requirement to “describe with reasonable particularity” each item

requested. Fed. R. Civ. P. 34(b)(1)(A). Because the Coalition is not necessarily in a position to

know whether a particular person is an “agent, employee, representative, attorney, superior, or

principal” of another person, the Coalition objects to this instruction to the extent it applies to any

person the Coalition does not know to meet that definition.

                                    SPECIFIC OBJECTIONS

REQUEST NO. 1:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS
       between YOU (and/or YOUR counsel) and any NAMED CONSUMER PLAINTIFF
       (and/or their counsel).

OBJECTIONS:

       This Request is unduly burdensome because it seeks documents that are not relevant to any

claims or defenses in this case, as stated in the Coalition’s third General Objection, and not

“proportional to the needs of the case,” as stated in the Coalition’s fourth General Objection. The

Request is also overly broad and unduly burdensome because it seeks “all” communications

regardless of subject matter. Moreover, this Request is unreasonably cumulative and duplicative

and seeks documents that can more readily be obtained from and through the Named Consumer

Plaintiffs in this case. Fed. R. Civ. P. 26(b)(2)(C)(i). This Request is also overly broad, unduly

burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its use of the

                                                 -8-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 452 of 525




terms “YOU,” “YOUR,” and “NAMED CONSUMER PLAINTIFF,” for the reasons stated in the

Objections to Defendant’s Definitions and Instructions. Finally, the Coalition objects to this

Request to the extent it seeks documents that are protected from disclosure by the First

Amendment, the attorney-client privilege, attorney work-product doctrine, and/or related

privileges.

REQUEST NO. 2:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS
       between YOU (and/or YOUR counsel) and any NAMED DEVELOPER PLAINTIFF
       (and/or their counsel).

OBJECTIONS:

       This Request is unduly burdensome, because it seeks documents that are not relevant to

any claims or defenses in this case, as stated in the Coalition’s third General Objection, and not

“proportional to the needs of the case,” as stated in the Coalition’s fourth General Objection. The

Request is also overly broad and unduly burdensome because it seeks “all” communications

regardless of subject matter. Moreover, this Request is unreasonably cumulative and duplicative

and seeks documents that can more readily be obtained from and through the Named Developer

Plaintiffs in this case. Fed. R. Civ. P. 26(b)(2)(C)(i). This Request is also overly broad, unduly

burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its use of the

terms “YOU”, “YOUR”, and “NAMED DEVELOPER PLAINTIFF,” for the reasons stated in the

Objections to Defendant’s Definitions and Instructions. Finally, the Coalition objects to this

Request to the extent it seeks documents that are protected from disclosure by the First

Amendment, the attorney-client privilege, attorney work-product doctrine, and/or related

privileges.



REQUEST NO. 3:

                                               -9-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 453 of 525




       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS
       between YOU (and/or YOUR counsel) and any APP DEVELOPER (and/or their counsel),
       INCLUDING EPIC (and/or their counsel), and INCLUDING MICROSOFT (and/or their
       counsel), CONCERNING:

       a.    the APP STORE, INCLUDING any guidelines, policies, and procedures for the
       APP STORE;

       b.      the distribution of APPS on any APP MARKETPLACE(S);

       c.     any of the following litigations, INCLUDING declarations, anticipated oral
       testimony, or documentary evidence relating to the same:

               i. Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii. Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii. Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv. Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v. Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.);

               and

       d. any allegations or suspicion of any anti-competitive conduct or behavior.



OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. Any communications between

the Coalition and other non-parties are irrelevant to the antitrust claims and defenses in these cases.

With respect to an “App Developer” that is a party to these or other cases involving Defendant,

this Request is unreasonably cumulative and duplicative and seeks documents that can more

readily be obtained from and through the parties in these and other cases. Fed. R. Civ. P.

                                                - 10 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 454 of 525




26(b)(2)(C)(i). This Request is also overly broad, unduly burdensome, vague, ambiguous, and

lacking in reasonable particularity, as a result of its use of the terms “YOU,” “YOUR,” “APP

DEVELOPER,” “EPIC,” and “MICROSOFT” for the reasons stated in the Objections to

Defendant’s Definitions and Instructions. This request is also overly broad, vague, and ambiguous

with respect to its request for documents regarding “any allegations or suspicion of any anti-

competitive conduct or behavior.” Finally, the Coalition objects to this Request to the extent it

seeks documents that are subject to protection by the attorney-client privilege, attorney work-

product doctrine, and/or related privileges.

REQUEST NO. 4:

       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR
       counsel) and any federal, state, or local governmental entity, either foreign or domestic,
       INCLUDING any U.S. or state agency, attorney general’s office, or congressional
       committee, CONCERNING any APP MARKETPLACE, the DEFENDANT, and/or any
       allegations or suspicion of any anti-competitive conduct or behavior.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection and based on the

Coalition’s right to petition the government. See Perry, 591 F.3d at 1165 n.12. The Request is

also unduly burdensome, because it seeks documents that are not relevant to any claims or defenses

in this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. Any communications between

the Coalition and the government are irrelevant to the antitrust claims and defenses in these cases.

This Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in

reasonable particularity, as a result of its use of the terms “YOU,” and “YOUR,” for the reasons

stated in the Objections to Defendant’s Definitions and Instructions. This request is also overly



                                                - 11 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 455 of 525




broad, vague, and ambiguous with respect to its request for documents and communications

regarding “any allegations or suspicion of any anti-competitive conduct or behavior.”

REQUEST NO. 5:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS
       between YOU (and/or YOUR counsel) and any actual or proposed founder or member of
       YOUR organization (and/or their counsel), INCLUDING Basecamp, Blix Inc.,
       Blockchain.com, Deezer, EPIC, Match Group Inc., News Media Europe, Prepear Inc.,
       ProtonMail, SkyDemon, Spotify, Tile and Yoga Buddhi, CONCERNING the
       DEFENDANT, any APP MARKETPLACE(S), and/or any allegations or suspicion of any
       anti-competitive conduct or behavior.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. Any communications between

the Coalition and other non-parties are irrelevant to the antitrust claims and defenses in these cases.

This Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in

reasonable particularity, as a result of its use of the terms “YOU” and “YOUR,” for the reasons

stated in the Objections to Defendant’s Definitions and Instructions. This request is also overly

broad, vague, and ambiguous with respect to its request for documents and communications

regarding “any allegations or suspicion of any anti-competitive conduct or behavior.” Finally, the

Coalition objects to this Request to the extent it seeks documents that are subject to protection by

the attorney-client privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 6:

       DOCUMENTS, INCLUDING COMMUNICATIONS, CONCERNING YOUR formation,
       documents of incorporation, bylaws, purpose and objectives, activities, sponsorship,
       founders, board members, meeting minutes, membership list, fees, publications, press

                                                - 12 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 456 of 525




       releases, letters to members or government agencies.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. Documents related to the

Coalition’s governance and activities are irrelevant to the antitrust claims and defenses in these

cases. The Request is also overly broad and unduly burdensome because it seeks documents

concerning, for example, the Coalition’s “objectives,” “meeting minutes,” “publications,” “press

releases,” and “letters to members or government agencies” without any limitation with respect to

subject matter. This Request is also overly broad, unduly burdensome, vague, ambiguous, and

lacking in reasonable particularity, as a result of its use of the terms “YOUR,” for the reasons

stated in the Objections to Defendant’s Definitions and Instructions. Finally, the Coalition objects

to this Request to the extent it seeks documents that are subject to protection by the attorney-client

privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 7:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING YOUR website
       appfairness.org INCLUDING its formation, documents of incorporation, bylaws,
       purpose, objectives, activities, sponsorship, founders, meeting minutes, membership, fees,
       and any allegations YOU published on appfairness.org of anti-competitive conduct or
       behavior.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

                                                - 13 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 457 of 525




this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. Documents related to the

Coalition’s website are irrelevant to the antitrust claims and defenses in these cases. The Request

is also overly broad and unduly burdensome because it seeks documents concerning, for example,

the website’s “formation,” “objectives,” and “meeting minutes” without any limitation with

respect to subject matter.     This Request is also overly broad, unduly burdensome, vague,

ambiguous, and lacking in reasonable particularity, as a result of its use of the terms “YOU” and

“YOUR,” for the reasons stated in the Objections to Defendant’s Definitions and Instructions.

Finally, this Request seeks documents that are subject to protection by the attorney-client privilege,

attorney work-product doctrine, and/or related privileges.

REQUEST NO. 8:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the subject matter of the
       following litigations:

               i. Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii. Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii. Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv. Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v. Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).

OBJECTIONS:

       The Request is unduly burdensome, because it seeks documents that are not relevant to any

claims or defenses in this case, as stated in the Coalition’s third General Objection, and not

“proportional to the needs of the case,” as stated in the Coalition’s fourth General Objection. The

Coalition’s documents and communications concerning litigation involving the Defendant are

irrelevant to the antitrust claims and defenses in these cases. This Request for documents



                                                - 14 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 458 of 525




concerning the “subject matter” of the litigation is also overly broad, unduly burdensome, vague,

ambiguous, and lacking in reasonable particularity. Finally, the Coalition objects to this Request

to the extent it seeks documents that are protected from disclosure by the First Amendment, the

attorney-client privilege, attorney work-product doctrine, and/or related privileges.



REQUEST NO. 9:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS
       between YOU (and/or YOUR counsel) and:

               a. Athey, Susan;

               b. Barnes, Ned;

               c. Cragg, Michael;

               d. Evans, David;

               e. Lee, Wenke;

               f. Mathiowetz, Nancy;

               g. Mickens, James; and

               h. Rossi, Peter.

OBJECTIONS:

       The Request is burdensome, because it seeks documents that are not relevant to any claims

or defenses in this case, as stated in the Coalition’s third General Objection, and not “proportional

to the needs of the case,” as stated in the Coalition’s fourth General Objection. Communications

with individuals who served as expert witnesses in a separate case not involving the Coalition are

irrelevant to the antitrust claims and defenses in these cases. The Request is also overly broad and

unduly burdensome because it seeks “all” documents and communications without regard to

subject matter. This Request is also overly broad, unduly burdensome, vague, ambiguous, and

lacking in reasonable particularity, as a result of its use of the terms “YOU” and “YOUR,” for the

                                               - 15 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 459 of 525




reasons stated in the Objections to Defendant’s Definitions and Instructions. Finally, the Coalition

objects to this Request to the extent it seeks documents that are protected from disclosure by the

First Amendment, the attorney-client privilege, attorney work-product doctrine, and/or related

privileges.

REQUEST NO. 10:

       DOCUMENTS sufficient to show YOUR efforts to solicit or increase membership in
       YOUR organization, INCLUDING any strategy and/or public relations DOCUMENTS,
       whether developed and drafted directly by YOUR organization or any other PERSON.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. The Coalition’s efforts to solicit

or increase its membership are irrelevant to the antitrust claims and defenses in these cases. This

Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable

particularity, as a result of its use of the terms “YOU,” “YOUR,” and “PERSON,” for the reasons

stated in the Objections to Defendant’s Definitions and Instructions. Finally, the Coalition objects

to this Request to the extent it seeks documents that are subject to protection by the attorney-client

privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 11:

       ALL COMMUNICATIONS AND DOCUMENTS exchanged between YOU (and/or YOUR
       counsel) or any of YOUR members (and/or their counsel) and Lane Kasselman (and/or
       his counsel), Greenbrier (and/or their counsel), The Messina Group (and/or their
       counsel), and/or Matthew Weissinger (and/or his counsel) CONCERNING:

               a. Project Liberty;


                                                - 16 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 460 of 525




               b. the DEFENDANT; and

               c. any actual or potential litigation against the DEFENDANT.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. Any communications between

the Coalition and other non-parties are irrelevant to the antitrust claims and defenses in these cases.

The Request also seeks documents and communications that are not in the possession, custody, or

control of the Coalition.     This Request is also overly broad, unduly burdensome, vague,

ambiguous, and lacking in reasonable particularity, as a result of its use of the terms “YOU” and

“YOUR,” for the reasons stated in the Objections to Defendant’s Definitions and Instructions.

Finally, the Coalition objects to this Request to the extent it seeks documents that are subject to

protection by the attorney-client privilege, attorney work-product doctrine, and/or related

privileges.

REQUEST NO. 12:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING:

               a. Lane Kasselman;

               b. Greenbrier;

               c. The Messina Group; and

               d. Matthew Weissinger.

OBJECTIONS:




                                                - 17 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 461 of 525




       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. Documents “concerning” these

other non-parties are irrelevant to the antitrust claims and defenses in these cases. This Request is

also overly broad and unduly burdensome because it is not limited to the subject matter of this

litigation. Finally, the Coalition objects to this Request to the extent it seeks documents that are

subject to protection by the attorney-client privilege, attorney work-product doctrine, and/or

related privileges.

REQUEST NO. 13:

       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR
       counsel) and any consultants, consulting firms, political strategist, advisors and/or public
       relations firms.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. This Request is overly broad

and unduly burdensome because it is not limited to the subject matter of this litigation. This

Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable

particularity, as a result of its use of the terms “YOU” and “YOUR,” for the reasons stated in the

Objections to Defendant’s Definitions and Instructions. Finally, the Coalition objects to this



                                               - 18 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 462 of 525




Request to the extent it seeks documents that are subject to protection by the attorney-client

privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 14:

       DOCUMENTS sufficient to show YOUR agreements or contracts with any APP
       DEVELOPER, INCLUDING any guidelines, rules, or principals [sic] related to
       membership in YOUR organization.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. The Coalition’s agreements

with App Developers and documents governing membership in the Coalition are irrelevant to the

antitrust claims and defenses in these cases.       This Request is also overly broad, unduly

burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its use of the

terms “YOUR” and “APP DEVELOPER” for the reasons stated in the Objections to Defendant’s

Definitions and Instructions. Finally, the Coalition objects to this Request to the extent it seeks

documents that are subject to protection by the attorney-client privilege, attorney work-product

doctrine, and/or related privileges.

REQUEST NO. 15:

       DOCUMENTS AND COMMUNICATIONS CONCERNING any financial relationship
       between YOU and any APP DEVELOPER, INCLUDING EPIC, INCLUDING any
       payments or monies paid by any APP DEVELOPER, INCLUDING EPIC, to YOUR
       organization, INCLUDING to any PERSON acting on behalf of YOUR organization..

OBJECTIONS:




                                               - 19 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 463 of 525




       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. The Coalition’s financial

relationships with non-parties are irrelevant to the antitrust claims and defenses in these cases.

This Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in

reasonable particularity, as a result of its use of the terms “YOU,” “YOUR,” “APP

DEVELOPER,” “EPIC,” and “PERSON,” for the reasons stated in the Objections to Defendant’s

Definitions and Instructions. Finally, the Coalition objects to this Request to the extent it seeks

documents that are subject to protection by the attorney-client privilege, attorney work-product

doctrine, and/or related privileges.

REQUEST NO. 16:

       DOCUMENTS sufficient to show all financial contributions that YOU have received of
       any kind (INCLUDING in kind or pro bono services), INCLUDING, the identity of the
       PERSON(s) or entities from whom such contributions were received, the date(s), type(s),
       amount(s) and value(s) for each.




OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. The sources and amounts of


                                              - 20 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 464 of 525




financial contributions to the Coalition are irrelevant to the antitrust claims and defenses in these

cases. This Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in

reasonable particularity, as a result of its use of the term “YOU,” for the reasons stated in the

Objections to Defendant’s Definitions and Instructions. Finally, the Coalition objects to this

Request to the extent it seeks documents that are subject to protection by the attorney-client

privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 17:

       DOCUMENTS sufficient to show the organizational structure of, and/or listing personnel
       working for YOUR organization, INCLUDING any PERSON that does any work on
       behalf of YOUR organization, INCLUDING work done on a volunteer or non-paid basis.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in the Coalition’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in the Coalition’s third General Objection, and not “proportional to the needs

of the case,” as stated in the Coalition’s fourth General Objection. The Coalition’s organizational

structure and identities of all persons, including volunteers, working for the Coalition are irrelevant

to the antitrust claims and defenses in these cases. This Request is also overly broad, unduly

burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its use of the

term “YOUR” and “PERSON,” for the reasons stated in the Objections to Defendant’s Definitions

and Instructions. Finally, the Coalition objects to this Request to the extent it seeks documents

that are subject to protection by the attorney-client privilege, attorney work-product doctrine,

and/or related privileges.

REQUEST NO. 18:

       ALL DOCUMENTS produced to PLAINTIFFS in this litigation.

                                                - 21 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 465 of 525




OBJECTIONS:

       This Request is unreasonably cumulative and duplicative and seeks documents that can

more readily be obtained from and through the parties in these cases.               Fed. R. Civ. P.

26(b)(2)(C)(i). The Coalition objects to this Request because the term “produced . . . in this

litigation” is vague, ambiguous, and lacking in reasonable particularity. This Request may seek

documents and communications that are protected from disclosure by the First Amendment as

stated in the Coalition’s second General Objection. The Request may also be unduly burdensome,

because it may seek documents that are not relevant to any claims or defenses in this case, as stated

in the Coalition’s third General Objection, and not “proportional to the needs of the case,” as stated

in the Coalition’s fourth General Objection. The Request may also seek documents that are subject

to protection by the First Amendment, attorney-client privilege, attorney work-product doctrine,

and/or related privileges. The Request is also overly broad, unduly burdensome, vague,

ambiguous, and lacking in reasonable particularity, as a result of its use of the term

“PLAINTIFFS,” for the reasons stated in the Objections to Defendant’s Definitions and

Instructions.

REQUEST NO. 19:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS
       between YOU (and/or YOUR counsel) and any of the following law firms:

                a. Cravath Swaine & Moore LLP;

                b. Faegre Drinker Biddle & Reath LLP;

                c. Wiggin and Dana LLP;

                d. Hagens Berman Sobol Shapiro LLP;

                e. Wolf Haldenstein Adler Freeman & Herz LLP;

                f. Alioto Law Firm;

                g. Kellogg, Hansen, Todd, Figel & Frederick, PLLC;
                                                - 22 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 466 of 525




               h. Calcaterra Pollack LLP;

               i. Nedeau Law PC;

               j. Law Offices of Lawrence G. Papale;

               k. Law Offices of Jeffery Kenneth Perkins;

               l. Alexander H. Schmidt, Esq.;

               m. Berman Tabacco;

               n. Thomas C. Willcox;

               o. Freed Kanner London Millen LLC;

               p. Sperling & Slater P.C.; and

               q. Saveri & Saveri, Inc.

OBJECTIONS:

       The Request is also unduly burdensome, because it seeks documents that are not relevant

to any claims or defenses in this case, as stated in the Coalition’s third General Objection, and not

“proportional to the needs of the case,” as stated in the Coalition’s fourth General Objection. Any

communications between the Coalition and the listed law firms are irrelevant to the antitrust claims

and defenses in these cases. The Request is also overly broad and unduly burdensome because it

seeks documents and communications without regard to subject matter. This Request is also

overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a

result of its use of the terms “YOU” and “YOUR,” for the reasons stated in the Objections to

Defendant’s Definitions and Instructions. Finally, the Coalition objects to this Request to the

extent it seeks documents that are protected from disclosure by the First Amendment, the attorney-

client privilege, attorney work-product doctrine, and/or related privileges.




                                                - 23 -
    Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 467 of 525




Dated: June 21, 2021                   Respectfully submitted,
                                                    sub
       Washington, DC

                                       Brandon Kressin

                                       Partner, The Kanter Law Group PLLC
                                       1717 K St. NW, Suite 900
                                       Washington, DC 20006
                                       brandon@kanterlawgroup.com

                                       Counsel for the Coalition for App Fairness




                                  - 24 -
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 468 of 525




                               AFFIRMATION OF SERVICE

       I, Brandon Kressin, hereby certify that on June 21, 2021, I caused the foregoing

COALITION FOR APP FAIRNESS’S RESPONSES AND OBJECTIONS TO DEFENDANT’S

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT

INSPECTION OF PREMISES IN A CIVIL ACTION to be served by U.S. mail and email upon

counsel for the Defendant:

                                            Nicole L. Castle,
                                            McDermott Will & Emery
                                            340 Madison Avenue
                                            New York, NY 10173-1922
                                            ncastle@mwe.com
                                            (212) 547-5480



Dated: June 21, 2021
                                                __________________________
                                                ______________
                                                Brandon Kressin

                                                Partner, The Kanter Law Group PLLC
                                                1717 K St. NW, Suite 900
                                                Washington, DC 20006
                                                brandon@kanterlawgroup.com

                                                Counsel for the Coalition for App Fairness




                                             - 25 -
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 469 of 525




                EXHIBIT 18
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 470 of 525




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


Cameron et al.
v.                                                      Case No. 4:19-cv-03074-YGR
Apple, Inc.


In re Apple iPhone Antitrust Litigation                 Case No. 4:11-cv-06714-YGR



    FORBES TATE PARTNERS’ OBJECTIONS TO DEFENDANT’S SUBPOENA TO
      PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
               INSPECTION OF PREMISES IN A CIVIL ACTION

       Pursuant to Rule 45(d)(2)(B) of the Federal Rules of Civil Procedure (the “Federal Rules”),

Forbes Tate Partners (“FTP”), by and through its attorneys, hereby submits its Objections to

Defendant’s Subpoena to Produce Documents, Information, or Objects or To Permit Inspection of

Premises in a Civil Action (the “Subpoena”), dated June 11, 2021.

                                   GENERAL OBJECTIONS

       In addition to the objections separately set forth in response to individual requests for

production, responses are provided subject to the following General Objections to which reference

is hereby made with respect to each such response, whether or not specifically referred to therein.

Each response herein is qualified by and incorporates the following General Objections and is

limited to the matters not covered thereby.

       1.      FTP objects to each and every request for production to the extent that it seeks

documents protected by the attorney-client privilege, the work-product doctrine, or any other

applicable privilege or immunity. Any production of protected material is inadvertent and shall

not constitute a waiver of any privilege.
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 471 of 525




       2.     FTP objects to each and every request for production to the extent that it seeks

documents protected from disclosure by the First Amendment, including but not limited to

communications between and among FTP, the Coalition for App Fairness (the “Coalition”) or its

members, personnel, advisors, vendors, and other persons regarding FTP’s or the Coalition’s

advocacy and associational efforts, as well as communications to governmental entities related to

FTP’s or the Coalition’s political and associational activities. The Supreme Court has recognized

that the forced disclosure of political associations and communications raises First Amendment

concerns, because the “[i]nviolability of privacy in group association may in many circumstances

be indispensable to preservation of freedom of association.” NAACP v. State of Ala. ex rel.

Patterson, 357 U.S. 449, 462 (1958).      Compelled disclosure of private communications in

discovery can deter activities protected under the First Amendment “by chilling participation and

by muting the internal exchange of ideas.” Perry v. Schwarzenegger, 591 F.3d 1147, 1163 (9th

Cir. 2010); see also Am. Fed’n of Lab. & Cong. of Indus. Organizations v. Fed. Election Comm’n,

333 F.3d 168, 175-80 (D.C. Cir. 2003); Wyoming v. U.S. Dep’t of Agriculture, 208 F.R.D. 449,

454-55 (D.D.C. 2002); Int’l Union v. Nat’l Right to Work Legal Defense and Ed. Found., Inc., 590

F.2d 1139, 1147 (D.C. Cir. 1978). Thus, courts “have repeatedly found that compelled disclosure,

in itself, can seriously infringe on privacy of association and belief guaranteed by the First

Amendment.” Perry, 591 F.3d at 1160.

       3.     FTP objects to each and every request for production to the extent that it seeks

documents that are not relevant to any claims or defenses in the above-captioned cases. Fed. R.

Civ. P. 26(b)(1). These cases concern whether Defendant’s policies and practices regarding

purchase of applications on iOS devices violate the Sherman Act and California’s Unfair

Competition Law. Through the Subpoena, Defendant seeks documents and communications



                                              -2-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 472 of 525




regarding FTP’s and the Coalition’s advocacy and associational efforts, which are entirely

irrelevant to whether the Defendant violated antitrust laws and are thus irrelevant to the claims and

defenses in this case.

       4.      FTP objects to each and every request for production to the extent that it is not

“proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

               a.        The requests for production are not proportional to the needs of the case

       because FTP’s communications and documents are of no importance to “resolving the

       issues” in this case for the reasons explained in the third General Objection. Fed. R. Civ.

       P. 26(b)(1).

               b.        The production requests are not proportional to the needs of the case

       because “the burden or expense of the proposed discovery outweighs its likely benefit.”

       Fed. R. Civ. P. 26(b)(1). Many of the document requests are exceptionally broad and would

       require substantial resources to collect, review, and produce. Moreover, they intrude on

       FTP’s, the Coalition’s, its members’, and other persons’ First Amendment rights. The

       burdens of the proposed discovery thus clearly outweigh any benefit.

       5.      FTP objects to each and every request for production to the extent that it (a) is vague

and ambiguous; (b) is overly broad or unduly burdensome; (c) seeks documents that are not within

the possession, custody, or control of FTP (including materials in the possession of third parties);

or (d) seeks documents that are equally available, or more available, to Defendant through party

discovery or other means. FTP objects to requests for “all” documents or communications

“concerning” a particular topic, because identifying and collecting all documents containing any

reference or relationship to a particular topic is unduly burdensome and disproportionate to the

needs of the case.



                                                -3-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 473 of 525




       6.      FTP objects to each and every request for production to the extent that it purports

to impose obligations beyond those required by the Federal Rules or to the extent that it seeks

information beyond that permitted by the Federal Rules.

       7.      FTP objects to each and every request for production to the extent that it seeks to

require FTP to search for and produce electronic media or any form of electronic media that is

currently inaccessible, not reasonably accessible, stored in a form in which it is not ordinarily

maintained or reasonably usable, unreasonably voluminous, or otherwise would be burdensome to

search or review.

       8.      FTP objects to each and every request for production to the extent that it calls for

the production of internal proprietary business information or other private or confidential

information of FTP or the Coalition without the adoption of an appropriate protective order

guaranteeing the confidentiality of FTP’s or the Coalition’s materials.

       9.      FTP objects to each and every request for production to the extent that it seeks

production of documents or information subject to confidentiality or nondisclosure agreements

with third parties (or other agreements governing the sharing of information).

       10.     FTP objects to each and every request for production to the extent that it is

unreasonably cumulative and duplicative and seeks documents that can more readily be obtained

from parties to the case and other sources. Fed. R. Civ. P. 26(b)(2)(C)(i).

       11.     FTP objects to the requests on the ground that the production deadline set forth in

the Subpoena is insufficient and fails to allow reasonable time for the identification, collection,

review, and production of responsive materials, which (assuming any responsive materials exist)

will require substantial time to identify, review for privilege, and produce. The Subpoena is dated

June 11, 2021, and the date for compliance is June 25, 2021.



                                               -4-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 474 of 525




       12.     FTP reserves all objections to the competence, relevance, materiality, admissibility,

or privileged status of any information provided in response to the Subpoena.

       13.     FTP objects to the Subpoena to the extent Defendant did not provide notice of

Subpoena as required by Rule 45(a)(4).

                 OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       1.      The definition of “COALITION FOR APP FAIRNESS” (Definition 6) is vague

and ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include the Coalition’s “predecessor or successor companies, members, subsidiaries,

corporate affiliates, officers, directors, employees, representatives, consultants, agents, servants,

attorneys, accountants, and any other PERSON or entity acting on its behalf, or any PERSON or

entity that served in any such role at any time.” Because FTP is not necessarily in a position to

know whether a particular person meets this definition, FTP objects to this definition to the extent

it applies to any person FTP does not know to be affiliated with the Coalition.

       2.      The definition of “EPIC” (Definition 11) is vague and ambiguous, and, as a result,

requests that rely on it violate the requirement to “describe with reasonable particularity” each item

requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to include Epic Games, Inc.’s

“officers, directors, employees, representatives, consultants, agents, servants, attorneys,

accountants, or any other person or entity acting on its behalf, or any PERSON or entity that served

in any such role at any time, as well as its predecessors, successors, subsidiaries, departments,

divisions, joint ventures, and/or affiliates, . . . and any PERSON that Epic Games, Inc., manages

or controls.” Because FTP is not necessarily in a position to know whether a particular person




                                                -5-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 475 of 525




meets this definition, FTP objects to this definition to the extent it applies to any person FTP does

not know to be affiliated with Epic Games, Inc.

       3.      The definition of “GREENBRIER PARTNERS” (Definition 12) is vague and

ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include Greenbrier Partners’ “officers, directors, employees, representatives, consultants,

agents, servants, attorneys, accountants, or any other PERSON or entity acting on its behalf, or

any PERSON or entity that served in any such role at any time, as well as its predecessors,

successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates, and any PERSON

that Greenbrier Partners manages or controls.” Because FTP is not necessarily in a position to

know whether a particular person meets this definition, FTP objects to this definition to the extent

it applies to any person FTP does not know to be affiliated with Greenbrier Partners.

       4.      The definition of “LANE KASSELMAN” (Definition 14) is vague and ambiguous,

and, as a result, requests that rely on it violate the requirement to “describe with reasonable

particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to

include Lane Kasselman’s “representatives, consultants, agents, servants, attorneys, accountants,

or any other PERSON or entity acting on his behalf, or any PERSON or entity that served in any

such role at any time.” Because FTP is not necessarily in a position to know whether a particular

person meets this definition, FTP objects to this definition to the extent it applies to any person

FTP does not know to be affiliated with Lane Kasselman.

       5.      The definition of “THE MESSINA GROUP” (Definition 16) is vague and

ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this



                                                -6-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 476 of 525




term to include The Messina Group’s “officers, directors, employees, representatives, consultants,

agents, servants, attorneys, accountants, or any other PERSON or entity acting on its behalf, or

any PERSON or entity that served in any such role at any time, as well as its predecessors,

successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates, and any PERSON

that The Messina Group manages or controls.” Because FTP is not necessarily in a position to

know whether a particular person meets this definition, FTP objects to this definition to the extent

it applies to any person FTP does not know to be affiliated with The Messina Group.

       6.      The definition of “MICROSOFT” (Definition 17) is vague and ambiguous, and, as

a result, requests that rely on it violate the requirement to “describe with reasonable particularity”

each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to include Microsoft

Corporation’s “predecessor or successor companies, subsidiaries . . ., corporate affiliates, officers,

directors, employees, representatives, consultants, agents, servants, attorneys, accountants, and

any other PERSON or entity acting on its behalf, or any PERSON or entity that served in any such

role at any time.” Because FTP is not necessarily in a position to know whether a particular person

meets this definition, FTP objects to this definition to the extent it applies to any person FTP does

not know to be affiliated with Microsoft Corporation.

       7.      The definition of “NAMED CONSUMER PLAINTIFF” (Definition 18) is vague

and ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include “any representatives, consultants, agents, servants, attorneys, accountants, or any

other person or entity acting on their behalf.” Because FTP is not necessarily in a position to know

whether a particular person meets this definition, FTP objects to this definition to the extent it

applies to any person FTP does not know to be affiliated with a Named Consumer Plaintiff.



                                                -7-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 477 of 525




       8.      The definition of “NAMED DEVELOPER PLAINTIFF” (Definition 19) is vague

and ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include “any representatives, consultants, agents, servants, attorneys, accountants, or any

other person or entity acting on their behalf.” Because FTP is not necessarily in a position to know

whether a particular person meets this definition, FTP objects to this definition to the extent it

applies to any person FTP does not know to be affiliated with a Named Developer Plaintiff.

       9.      The definition of “PERSON” (Definition 20) is vague and ambiguous, and, as a

result, requests and other definitions that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include “any officer, director, employee, partner, corporate parent, subsidiary, affiliate,

agent, representative, attorney, or principal” of an entity. Because FTP is not necessarily in a

position to know whether a particular person meets this definition, FTP objects to this definition

to the extent it applies to any person FTP does not know to be affiliated with a specific PERSON.

       10.     The definition of “PLAINTIFFS” (Definition 21) is vague and ambiguous, and, as

a result, requests that rely on it violate the requirement to “describe with reasonable particularity”

each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to include “any

representatives, consultants, agents, servants, attorneys, accountants, or any other person or entity

acting on their behalf.” Because FTP is not necessarily in a position to know whether a particular

person meets this definition, FTP objects to this definition to the extent it applies to any person

FTP does not know to be affiliated with a Plaintiff.

       11.     FTP objects to the request in Instruction 8 that FTP produce a privilege log.

Producing a privilege log would be unduly burdensome because it would divert FTP’s resources



                                                -8-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 478 of 525




away from its advocacy efforts and toward compiling a privilege log in connection with responding

to overly broad discovery requests, practically all of which implicate the First Amendment

privilege. FTP also objects to this instruction to the extent producing a privilege log would itself

reveal privileged information.

       12.     FTP objects to Instruction 13 that “[r]eferences to any natural PERSON shall

include, in addition to the natural PERSON, any agent, employee, representative, attorney,

superior, or principal thereof.” This instruction is vague and ambiguous, and, as a result, requests

that rely on it violate the requirement to “describe with reasonable particularity” each item

requested. Fed. R. Civ. P. 34(b)(1)(A). Because FTP is not necessarily in a position to know

whether a particular person is an “agent, employee, representative, attorney, superior, or principal”

of another person, FTP objects to this instruction to the extent it applies to any person FTP does

not know to meet that definition.

                                    SPECIFIC OBJECTIONS

REQUEST NO. 1:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and any NAMED
       CONSUMER PLAINTIFF (and/or their counsel).

OBJECTIONS:

       This Request is unduly burdensome because it seeks documents that are not relevant to any

claims or defenses in this case, as stated in FTP’s third General Objection, and not “proportional

to the needs of the case,” as stated in FTP’s fourth General Objection. The Request is also overly

broad and unduly burdensome because it seeks “all” communications regardless of subject matter.

Moreover, this Request is unreasonably cumulative and duplicative and seeks documents that can

more readily be obtained from and through the Named Consumer Plaintiffs in this case. Fed. R.

Civ. P. 26(b)(2)(C)(i). This Request is also overly broad, unduly burdensome, vague, ambiguous,

                                                -9-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 479 of 525




and lacking in reasonable particularity, as a result of its use of the term “NAMED CONSUMER

PLAINTIFF” for the reasons stated in the Objections to Defendant’s Definitions and Instructions.

Finally, FTP objects to this Request to the extent it seeks documents that are protected from

disclosure by the First Amendment, the attorney-client privilege, attorney work-product doctrine,

and/or related privileges.

REQUEST NO. 2:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and any NAMED
       DEVELOPER PLAINTIFF (and/or their counsel).

OBJECTIONS:

       This Request is unduly burdensome, because it seeks documents that are not relevant to

any claims or defenses in this case, as stated in FTP’s third General Objection, and not

“proportional to the needs of the case,” as stated in FTP’s fourth General Objection. The Request

is also overly broad and unduly burdensome because it seeks “all” communications regardless of

subject matter. Moreover, this Request is unreasonably cumulative and duplicative and seeks

documents that can more readily be obtained from and through the Named Developer Plaintiffs in

this case. Fed. R. Civ. P. 26(b)(2)(C)(i). This Request is also overly broad, unduly burdensome,

vague, ambiguous, and lacking in reasonable particularity, as a result of its use of the term

“NAMED DEVELOPER PLAINTIFF” for the reasons stated in the Objections to Defendant’s

Definitions and Instructions. Finally, FTP objects to this Request to the extent it seeks documents

that are protected from disclosure by the First Amendment, the attorney-client privilege, attorney

work-product doctrine, and/or related privileges.

REQUEST NO. 3:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and any APP DEVELOPER


                                              - 10 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 480 of 525




       (and/or their counsel), INCLUDING EPIC (and/or their counsel), and INCLUDING
       MICROSOFT (and/or their counsel), CONCERNING:

       a.    the APP STORE, INCLUDING any guidelines, policies, and procedures for the
       APP STORE;

       b.      the distribution of APPS on any APP MARKETPLACE(S);

       c.     any of the following litigations, INCLUDING declarations, anticipated oral
       testimony, or documentary evidence relating to the same:

               i. Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii. Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii. Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv. Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v. Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.);

               and

       d. any allegations or suspicion of any anti-competitive conduct or behavior.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

as stated in FTP’s fourth General Objection. Any communications between FTP and other non-

parties are irrelevant to the antitrust claims and defenses in these cases. With respect to an “App

Developer” that is a party to these or other cases involving Defendant, this Request is unreasonably

cumulative and duplicative and seeks documents that can more readily be obtained from and

through the parties in these and other cases. Fed. R. Civ. P. 26(b)(2)(C)(i). This Request is also

overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a

result of its use of the terms “APP DEVELOPER,” “EPIC,” and “MICROSOFT” for the reasons

                                               - 11 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 481 of 525




stated in the Objections to Defendant’s Definitions and Instructions. This request is also overly

broad, vague, and ambiguous with respect to its request for documents regarding “any allegations

or suspicion of any anti-competitive conduct or behavior.” Finally, FTP objects to this Request to

the extent it seeks documents that are subject to protection by the attorney-client privilege, attorney

work-product doctrine, and/or related privileges.

REQUEST NO. 4:

       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR
       counsel) and any federal, state, or local governmental entity, either foreign or domestic,
       INCLUDING any U.S. or state agency, attorney general’s office, or congressional
       committee, CONCERNING any APP MARKETPLACE, the DEFENDANT, and/or any
       allegations or suspicion of any anti-competitive conduct or behavior.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this case,

as stated in FTP’s third General Objection, and not “proportional to the needs of the case,” as

stated in FTP’s fourth General Objection. Any communications between FTP and the government

are irrelevant to the antitrust claims and defenses in these cases. This request is also overly broad,

vague, and ambiguous with respect to its request for documents and communications regarding

“any allegations or suspicion of any anti-competitive conduct or behavior.”

REQUEST NO. 5:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and any actual or proposed
       member of the COALITION FOR APP FAIRNESS (and/or their counsel), INCLUDING
       Basecamp, Blix Inc., Blockchain.com, Deezer, EPIC, Match Group Inc., News Media
       Europe, Prepear Inc., ProtonMail, SkyDemon, Spotify, Tile and Yoga Buddhi,
       CONCERNING the DEFENDANT, any APP MARKETPLACE(S), and/or any allegations
       or suspicion of any anti-competitive conduct or behavior.

OBJECTIONS:

                                                - 12 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 482 of 525




       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

as stated in FTP’s fourth General Objection. Any communications between FTP and other non-

parties are irrelevant to the antitrust claims and defenses in these cases. This Request is also overly

broad, unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result

of its use of the terms “EPIC” and “COALITION FOR APP FAIRNESS” for the reasons stated in

the Objections to Defendant’s Definitions and Instructions. This request is also overly broad,

vague, and ambiguous with respect to its request for documents and communications regarding

“any allegations or suspicion of any anti-competitive conduct or behavior.” Finally, FTP objects

to this Request to the extent it seeks documents that are subject to protection by the attorney-client

privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 6:

       DOCUMENTS, INCLUDING COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS, CONCERNING:

       a.     the COALITION FOR APP FAIRNESS, INCLUDING its formation, documents of
       incorporation, bylaws, purpose and objectives, activities, sponsorship, founders, board members,
       meeting minutes, membership list, fees, publications, press releases, letters to members or
       government agencies;

       b.      YOUR advice, strategies and/or recommendations CONCERNING the DEFENDANT;

       c.      YOUR advice and/or recommendations CONCERNING the strategy of building a
       coalition of app developers;

       d.      the solicitation of members to join the COALITION FOR APP FAIRNESS;

       e.   MEGHAN DIMUZIO's role as Executive Director of the COALITION FOR APP
       FAIRNESS; and

       f.      YOUR relationship with the COALITION FOR APP FAIRNESS.



                                                - 13 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 483 of 525




OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

as stated in FTP’s fourth General Objection. Documents related to the Coalition’s governance and

activities, and any relationship between FTP and the Coalition, are irrelevant to the antitrust claims

and defenses in these cases. The Request is also overly broad and unduly burdensome because it

seeks documents concerning, for example, the Coalition’s “objectives,” “meeting minutes,”

“publications,” “press releases,” and “letters to members or government agencies” without any

limitation with respect to subject matter. This Request is also overly broad, unduly burdensome,

vague, ambiguous, and lacking in reasonable particularity, as a result of its use of the term

“COALITION FOR APP FAIRNESS” for the reasons stated in the Objections to Defendant’s

Definitions and Instructions. Finally, FTP objects to this Request to the extent it seeks documents

that are subject to protection by the attorney-client privilege, attorney work-product doctrine,

and/or related privileges.

REQUEST NO. 7:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the COALITION FOR APP
       FAIRNESS’ website appfairness.org, INCLUDING its formation, documents of
       incorporation, bylaws, purpose, objectives, activities, sponsorship, founders, meeting
       minutes, membership, fees, and any allegations published on appfairness.org of anti-
       competitive conduct.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this case,

                                                - 14 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 484 of 525




as stated in FTP’s third General Objection, and not “proportional to the needs of the case,” as

stated in FTP’s fourth General Objection. Documents related to appfairness.org are irrelevant to

the antitrust claims and defenses in these cases. The Request is also overly broad and unduly

burdensome because it seeks documents concerning, for example, the website’s “formation,”

“objectives,” and “meeting minutes” without any limitation with respect to subject matter. This

Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable

particularity, as a result of its use of the term “COALITION FOR APP FAIRNESS” for the reasons

stated in the Objections to Defendant’s Definitions and Instructions. Finally, this Request seeks

documents that are subject to protection by the attorney-client privilege, attorney work-product

doctrine, and/or related privileges.

REQUEST NO. 8:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the subject matter of the
       following litigations:

               i. Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii. Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii. Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv. Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v. Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).

OBJECTIONS:

       The Request is unduly burdensome, because it seeks documents that are not relevant to any

claims or defenses in this case, as stated in FTP’s third General Objection, and not “proportional

to the needs of the case,” as stated in FTP’s fourth General Objection. FTP’s documents and

communications concerning litigation involving the Defendant are irrelevant to the antitrust claims

and defenses in these cases. This Request for documents concerning the “subject matter” of the



                                              - 15 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 485 of 525




litigation is also overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable

particularity. Finally, FTP objects to this Request to the extent it seeks documents that are

protected from disclosure by the First Amendment, the attorney-client privilege, attorney work-

product doctrine, and/or related privileges.

REQUEST NO. 9:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and:

               a. Athey, Susan;

               b. Barnes, Ned;

               c. Cragg, Michael;

               d. Evans, David;

               e. Lee, Wenke;

               f. Mathiowetz, Nancy;

               g. Mickens, James; and

               h. Rossi, Peter.

OBJECTIONS:

       The Request is burdensome, because it seeks documents that are not relevant to any claims

or defenses in this case, as stated in FTP’s third General Objection, and not “proportional to the

needs of the case,” as stated in FTP’s fourth General Objection. Communications with individuals

who served as expert witnesses in a separate case are irrelevant to the antitrust claims and defenses

in these cases. The Request is also overly broad and unduly burdensome because it seeks “all”

documents and communications without regard to subject matter. Finally, FTP objects to this

Request to the extent it seeks documents that are protected from disclosure by the First

Amendment, the attorney-client privilege, attorney work-product doctrine, and/or related

privileges.

                                               - 16 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 486 of 525




REQUEST NO. 10:

       DOCUMENTS CONCERNING efforts to solicit or increase membership in the
       COALITION FOR APP FAIRNESS, INCLUDING any strategy and/or public relations
       DOCUMENTS, whether developed and drafted directly by YOU or any other PERSON.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

as stated in FTP’s fourth General Objection.       Efforts to solicit or increase the Coalition’s

membership are irrelevant to the antitrust claims and defenses in these cases. This Request is also

overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a

result of its use of the terms “COALITION FOR APP FAIRNESS” and “PERSON” for the reasons

stated in the Objections to Defendant’s Definitions and Instructions. Finally, FTP objects to this

Request to the extent it seeks documents that are subject to protection by the attorney-client

privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 11:

       ALL COMMUNICATIONS AND DOCUMENTS exchanged between YOU (and/or YOUR
       counsel) and LANE KASSELMAN (and/or his counsel), GREENBRIER PARTNERS
       (and/or their counsel), THE MESSINA GROUP (and/or their counsel), and/or Matthew
       Weissinger (and/or his counsel) CONCERNING:

               a. Project Liberty;

               b. the DEFENDANT; and

               c. any actual or potential litigation against the DEFENDANT.

OBJECTIONS:




                                               - 17 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 487 of 525




       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

as stated in FTP’s fourth General Objection. Any communications between FTP and other non-

parties are irrelevant to the antitrust claims and defenses in these cases. The Request also seeks

documents and communications that are not in the possession, custody, or control of FTP. This

Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable

particularity, as a result of its use of the terms “LANE KASSELMAN,” “GREENBRIER

PARTNERS,” and “THE MESSINA GROUP” for the reasons stated in the Objections to

Defendant’s Definitions and Instructions. Finally, FTP objects to this Request to the extent it seeks

documents that are subject to protection by the attorney-client privilege, attorney work-product

doctrine, and/or related privileges.

REQUEST NO. 12:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING:

               a. LANE KASSELMAN;

               b. GREENBRIER PARTNERS;

               c. THE MESSINA GROUP; and

               d. Matthew Weissinger.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

                                               - 18 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 488 of 525




as stated in FTP’s fourth General Objection. Documents “concerning” these other non-parties are

irrelevant to the antitrust claims and defenses in these cases. This Request is also overly broad,

unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its

use of the terms “LANE KASSELMAN,” “GREENBRIER PARTNERS,” and “THE MESSINA

GROUP” for the reasons stated in the Objections to Defendant’s Definitions and Instructions. This

Request is also overly broad and unduly burdensome because it is not limited to the subject matter

of this litigation. Finally, FTP objects to this Request to the extent it seeks documents that are

subject to protection by the attorney-client privilege, attorney work-product doctrine, and/or

related privileges.

REQUEST NO. 13:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and:

               a. any EPIC employee;

               b. any EPIC lawyer; and

               c. any PERSON representing EPIC in any capacity.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

as stated in FTP’s fourth General Objection.       Communications with another non-party are

irrelevant to the antitrust claims and defenses in these cases. This Request is also overly broad,

unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its

use of the terms “EPIC” and “PERSON” for the reasons stated in the Objections to Defendant’s


                                              - 19 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 489 of 525




Definitions and Instructions. This Request is also overly broad and unduly burdensome because

it is not limited to the subject matter of this litigation. Finally, FTP objects to this Request to the

extent it seeks documents that are subject to protection by the attorney-client privilege, attorney

work-product doctrine, and/or related privileges.

REQUEST NO. 14:

        ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR
        counsel) and any consultants, consulting firms, political strategist, advisors and/or public
        relations firms, CONCERNING the DEFENDANT, the APP STORE, and any actual or
        potential litigation against the DEFENDANT.

OBJECTIONS:

        This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

as stated in FTP’s fourth General Objection. This Request is overly broad and unduly burdensome

because it is not limited to the subject matter of this litigation. Finally, FTP objects to this Request

to the extent it seeks documents that are subject to protection by the attorney-client privilege,

attorney work-product doctrine, and/or related privileges.

REQUEST NO. 15:

        DOCUMENTS CONCERNING any guidelines, rules, or principals [sic] related to
        membership in the COALITION FOR APP FAIRNESS.

OBJECTIONS:

        This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

                                                 - 20 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 490 of 525




as stated in FTP’s fourth General Objection. Documents relating to membership in the Coalition

are irrelevant to the antitrust claims and defenses in these cases. This Request is also overly broad,

unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its

use of the term “COALITION FOR APP FAIRNESS” for the reasons stated in the Objections to

Defendant’s Definitions and Instructions. Finally, FTP objects to this Request to the extent it seeks

documents that are subject to protection by the attorney-client privilege, attorney work-product

doctrine, and/or related privileges.

REQUEST NO. 16:

       DOCUMENTS AND COMMUNICATIONS CONCERNING any financial relationship
       between YOU and any APP DEVELOPER, INCLUDING EPIC, INCLUDING any
       payments or monies paid by any APP DEVELOPER, INCLUDING EPIC, to YOU,
       INCLUDING to any PERSON acting on YOUR behalf.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

as stated in FTP’s fourth General Objection. FTP’s financial relationships with non-parties are

irrelevant to the antitrust claims and defenses in these cases. This Request is also overly broad,

unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its

use of the terms “APP DEVELOPER,” “EPIC,” and “PERSON” for the reasons stated in the

Objections to Defendant’s Definitions and Instructions. Finally, FTP objects to this Request to the

extent it seeks documents that are subject to protection by the attorney-client privilege, attorney

work-product doctrine, and/or related privileges.

REQUEST NO. 17:


                                                - 21 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 491 of 525




       DOCUMENTS sufficient to show the organizational structure of, and/or listing personnel
       working for YOU that did any work related to EPIC, the DEFENDANT, and/ or the
       COALITION FOR APP FAIRNESS.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in FTP’s second General Objection. The Request is also unduly

burdensome, because it seeks documents that are not relevant to any claims or defenses in this

case, as stated in FTP’s third General Objection, and not “proportional to the needs of the case,”

as stated in FTP’s fourth General Objection. FTP’s organizational structure and identities of

persons working for FTP are irrelevant to the antitrust claims and defenses in these cases. This

Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable

particularity, as a result of its use of the terms “EPIC” and “COALITION FOR APP FAIRNESS”

for the reasons stated in the Objections to Defendant’s Definitions and Instructions. Finally, FTP

objects to this Request to the extent it seeks documents that are subject to protection by the

attorney-client privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 18:

       ALL DOCUMENTS produced to PLAINTIFFS in this litigation.

OBJECTIONS:

       This Request is unreasonably cumulative and duplicative and seeks documents that can

more readily be obtained from and through the parties in these cases.             Fed. R. Civ. P.

26(b)(2)(C)(i). FTP objects to this Request because the term “produced . . . in this litigation” is

vague, ambiguous, and lacking in reasonable particularity. This Request may seek documents and

communications that are protected from disclosure by the First Amendment as stated in FTP’s

second General Objection. The Request may also be unduly burdensome, because it may seek

documents that are not relevant to any claims or defenses in this case, as stated in FTP’s third

                                               - 22 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 492 of 525




General Objection, and not “proportional to the needs of the case,” as stated in FTP’s fourth

General Objection. The Request may also seek documents that are subject to protection by the

First Amendment, attorney-client privilege, attorney work-product doctrine, and/or related

privileges. The Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking

in reasonable particularity, as a result of its use of the term “PLAINTIFFS” for the reasons stated

in the Objections to Defendant’s Definitions and Instructions.

REQUEST NO. 19:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS
       between YOU (and/or YOUR counsel) and any of the following law firms:

               a. Cravath Swaine & Moore LLP;

               b. Faegre Drinker Biddle & Reath LLP;

               c. Wiggin and Dana LLP;

               d. Hagens Berman Sobol Shapiro LLP;

               e. Wolf Haldenstein Adler Freeman & Herz LLP;

               f. Alioto Law Firm;

               g. Kellogg, Hansen, Todd, Figel & Frederick, PLLC;

               h. Calcaterra Pollack LLP;

               i. Nedeau Law PC;

               j. Law Offices of Lawrence G. Papale;

               k. Law Offices of Jeffery Kenneth Perkins;

               l. Alexander H. Schmidt, Esq.;

               m. Berman Tabacco;

               n. Thomas C. Willcox;

               o. Freed Kanner London Millen LLC;

               p. Sperling & Slater P.C.; and


                                                - 23 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 493 of 525




              q. Saveri & Saveri, Inc.

OBJECTIONS:

       The Request is also unduly burdensome, because it seeks documents that are not relevant

to any claims or defenses in this case, as stated in FTP’s third General Objection, and not

“proportional to the needs of the case,” as stated in FTP’s fourth General Objection. Any

communications between FTP and the listed law firms are irrelevant to the antitrust claims and

defenses in these cases. The Request is also overly broad and unduly burdensome because it seeks

documents and communications without regard to subject matter. Finally, FTP objects to this

Request to the extent it seeks documents that are protected from disclosure by the First

Amendment, the attorney-client privilege, attorney work-product doctrine, and/or related

privileges.



 Dated: June 25, 2021                             Respectfully submitted,
        Washington, DC

                                                  /s/ David S. Torborg
                                                  David S. Torborg
                                                  Megan S. Newton
                                                  Stephen J. Kenny
                                                  JONES DAY
                                                  51 Louisiana Ave., NW
                                                  Washington, DC 20001
                                                  Telephone: (202) 879-3939
                                                  Facsimile: (202) 626-1700

                                                  Counsel for Forbes Tate Partners




                                             - 24 -
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 494 of 525




                              AFFIRMATION OF SERVICE

       I, David S. Torborg, hereby certify that on June 25, 2021, I caused the foregoing FORBES

TATE PARTNERS’ OBJECTIONS TO DEFENDANT’S SUBPOENA TO PRODUCE

DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES

IN A CIVIL ACTION to be served by U.S. mail and email upon counsel for the Defendant:

                                           Nicole L. Castle,
                                           McDermott Will & Emery
                                           340 Madison Avenue
                                           New York, NY 10173-1922
                                           ncastle@mwe.com
                                           (212) 547-5480



Dated: June 25, 2021
                                               /s David S. Torborg




                                            - 25 -
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 495 of 525




                EXHIBIT 19
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 496 of 525




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA


Cameron et al.
v.                                                       Case No. 4:19-cv-03074-YGR
Apple, Inc.


In re Apple iPhone Antitrust Litigation                  Case No. 4:11-cv-06714-YGR



MEGHAN DIMUZIO’S OBJECTIONS TO DEFENDANT’S SUBPOENA TO PRODUCE
  DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF
                   PREMISES IN A CIVIL ACTION

       Pursuant to Rule 45(d)(2)(B) of the Federal Rules of Civil Procedure (the “Federal Rules”),

Meghan DiMuzio (“DiMuzio”), by and through her attorneys, hereby submits her Objections to

Defendant’s Subpoena to Produce Documents, Information, or Objects or To Permit Inspection of

Premises in a Civil Action (the “Subpoena”), dated June 11, 2021.

                                    GENERAL OBJECTIONS

       In addition to the objections separately set forth in response to individual requests for

production, responses are provided subject to the following General Objections to which reference

is hereby made with respect to each such response, whether or not specifically referred to therein.

Each response herein is qualified by and incorporates the following General Objections and is

limited to the matters not covered thereby.

       1.        DiMuzio objects to each and every request for production to the extent that it seeks

documents protected by the attorney-client privilege, the work-product doctrine, or any other

applicable privilege or immunity. Any production of protected material is inadvertent and shall

not constitute a waiver of any privilege.
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 497 of 525




       2.      DiMuzio objects to each and every request for production to the extent that it seeks

documents protected from disclosure by the First Amendment, including but not limited to

communications between and among DiMuzio, the Coalition for App Fairness (the “Coalition”)

and/or its members, personnel, advisors, vendors, and other persons regarding DiMuzio’s or the

Coalition’s advocacy and associational efforts, as well as communications to governmental entities

related to DiMuzio’s or the Coalition’s political and associational activities. The Supreme Court

has recognized that the forced disclosure of political associations and communications raises First

Amendment concerns, because the “[i]nviolability of privacy in group association may in many

circumstances be indispensable to preservation of freedom of association.” NAACP v. State of

Ala. ex rel. Patterson, 357 U.S. 449, 462 (1958). Compelled disclosure of private communications

in discovery can deter activities protected under the First Amendment “by chilling participation

and by muting the internal exchange of ideas.” Perry v. Schwarzenegger, 591 F.3d 1147, 1163

(9th Cir. 2010); see also Am. Fed’n of Lab. & Cong. of Indus. Organizations v. Fed. Election

Comm’n, 333 F.3d 168, 175-80 (D.C. Cir. 2003); Wyoming v. U.S. Dep’t of Agriculture, 208

F.R.D. 449, 454-55 (D.D.C. 2002); Int’l Union v. Nat’l Right to Work Legal Defense and Ed.

Found., Inc., 590 F.2d 1139, 1147 (D.C. Cir. 1978). Thus, courts “have repeatedly found that

compelled disclosure, in itself, can seriously infringe on privacy of association and belief

guaranteed by the First Amendment.” Perry, 591 F.3d at 1160.

       3.      DiMuzio objects to each and every request for production to the extent that it seeks

documents that are not relevant to any claims or defenses in the above-captioned cases. Fed. R.

Civ. P. 26(b)(1). These cases concern whether Defendant’s policies and practices regarding

purchase of applications on iOS devices violate the Sherman Act and California’s Unfair

Competition Law. Through the Subpoena, Defendant seeks documents and communications



                                               -2-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 498 of 525




regarding DiMuzio’s and the Coalition’s advocacy and associational efforts, which are entirely

irrelevant to whether the Defendant violated antitrust laws and are thus irrelevant to the claims and

defenses in this case.

       4.      DiMuzio objects to each and every request for production to the extent that it is not

“proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

               a.        The requests for production are not proportional to the needs of the case

       because DiMuzio’s communications and documents are of no importance to “resolving the

       issues” in this case for the reasons explained in the third General Objection. Fed. R. Civ.

       P. 26(b)(1).

               b.        The production requests are not proportional to the needs of the case

       because “the burden or expense of the proposed discovery outweighs its likely benefit.”

       Fed. R. Civ. P. 26(b)(1). Many of the document requests are exceptionally broad and would

       require substantial resources to collect, review, and produce. Moreover, they intrude on

       DiMuzio’s, the Coalition’s, its members’, and other persons’ First Amendment rights. The

       burdens of the proposed discovery thus clearly outweigh any benefit.

       5.      DiMuzio objects to each and every request for production to the extent that it (a) is

vague and ambiguous; (b) is overly broad or unduly burdensome; (c) seeks documents that are not

within her possession, custody, or control (including materials in the possession of third parties);

or (d) seeks documents that are equally available, or more available, to Defendant through party

discovery or other means. DiMuzio objects to requests for “all” documents or communications

“concerning” a particular topic, because identifying and collecting all documents containing any

reference or relationship to a particular topic is unduly burdensome and disproportionate to the

needs of the case.



                                                -3-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 499 of 525




       6.       DiMuzio objects to each and every request for production to the extent that it

purports to impose obligations beyond those required by the Federal Rules or to the extent that it

seeks information beyond that permitted by the Federal Rules.

       7.       DiMuzio objects to each and every request for production to the extent that it seeks

to require DiMuzio to search for and produce electronic media or any form of electronic media

that is currently inaccessible, not reasonably accessible, stored in a form in which it is not

ordinarily maintained or reasonably usable, unreasonably voluminous, or otherwise would be

burdensome to search or review.

       8.       DiMuzio objects to each and every request for production to the extent that it calls

for the production of proprietary business information or other private or confidential information

of DiMuzio, Forbes Tate Partners (“FTP”), or the Coalition without the adoption of an appropriate

protective order guaranteeing the confidentiality of DiMuzio’s, FTP’s, or the Coalition’s materials.

       9.       DiMuzio objects to each and every request for production to the extent that it seeks

production of documents or information subject to confidentiality or nondisclosure agreements

with third parties (or other agreements governing the sharing of information).

       10.      DiMuzio objects to each and every request for production to the extent that it is

unreasonably cumulative and duplicative and seeks documents that can more readily be obtained

from parties to the case and other sources. Fed. R. Civ. P. 26(b)(2)(C)(i).

       11.      DiMuzio objects to the requests on the ground that the production deadline set forth

in the Subpoena is insufficient and fails to allow reasonable time for the identification, collection,

review, and production of responsive materials, which (assuming any responsive materials exist)

will require substantial time to identify, review for privilege, and produce. The Subpoena was

served on or around June 11, 2021, and the date for compliance is June 25, 2021.



                                                -4-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 500 of 525




       12.      DiMuzio reserves all objections to the competence, relevance, materiality,

admissibility, or privileged status of any information provided in response to the Subpoena.

       13.      DiMuzio objects to the Subpoena to the extent Defendant did not provide notice of

Subpoena as required by Rule 45(a)(4).

                 OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

       1.      The definition of “COALITION FOR APP FAIRNESS” (Definition 6) is vague

and ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include the Coalition’s “predecessor or successor companies, members, subsidiaries,

corporate affiliates, officers, directors, employees, representatives, consultants, agents, servants,

attorneys, accountants, and any other PERSON or entity acting on its behalf, or any PERSON or

entity that served in any such role at any time.” Because DiMuzio is not necessarily in a position

to know whether a particular person meets this definition, DiMuzio objects to this definition to the

extent it applies to any person DiMuzio does not know to be affiliated with the Coalition.

       2.      The definition of “EPIC” (Definition 11) is vague and ambiguous, and, as a result,

requests that rely on it violate the requirement to “describe with reasonable particularity” each item

requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to include Epic Games, Inc.’s

“officers, directors, employees, representatives, consultants, agents, servants, attorneys,

accountants, or any other person or entity acting on its behalf, or any PERSON or entity that served

in any such role at any time, as well as its predecessors, successors, subsidiaries, departments,

divisions, joint ventures, and/or affiliates, . . . and any PERSON that Epic Games, Inc., manages

or controls.” Because DiMuzio is not necessarily in a position to know whether a particular person




                                                -5-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 501 of 525




meets this definition, DiMuzio objects to this definition to the extent it applies to any person

DiMuzio does not know to be affiliated with Epic Games, Inc.

       3.      The definition of “GREENBRIER PARTNERS” (Definition 13) is vague and

ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include Greenbrier Partners’ “officers, directors, employees, representatives, consultants,

agents, servants, attorneys, accountants, or any other PERSON or entity acting on its behalf, or

any PERSON or entity that served in any such role at any time, as well as its predecessors,

successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates, and any PERSON

that Greenbrier Partners manages or controls.” Because DiMuzio is not necessarily in a position

to know whether a particular person meets this definition, DiMuzio objects to this definition to the

extent it applies to any person DiMuzio does not know to be affiliated with Greenbrier Partners.

       4.      The definition of “LANE KASSELMAN” (Definition 15) is vague and ambiguous,

and, as a result, requests that rely on it violate the requirement to “describe with reasonable

particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to

include Lane Kasselman’s “representatives, consultants, agents, servants, attorneys, accountants,

or any other PERSON or entity acting on his behalf, or any PERSON or entity that served in any

such role at any time.” Because DiMuzio is not necessarily in a position to know whether a

particular person meets this definition, DiMuzio objects to this definition to the extent it applies to

any person DiMuzio does not know to be affiliated with Lane Kasselman.

       5.      The definition of “THE MESSINA GROUP” (Definition 16) is vague and

ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this



                                                 -6-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 502 of 525




term to include The Messina Group’s “officers, directors, employees, representatives, consultants,

agents, servants, attorneys, accountants, or any other PERSON or entity acting on its behalf, or

any PERSON or entity that served in any such role at any time, as well as its predecessors,

successors, subsidiaries, departments, divisions, joint ventures, and/or affiliates, and any PERSON

that The Messina Group manages or controls.” Because DiMuzio is not necessarily in a position

to know whether a particular person meets this definition, DiMuzio objects to this definition to the

extent it applies to any person DiMuzio does not know to be affiliated with The Messina Group.

       6.      The definition of “MICROSOFT” (Definition 17) is vague and ambiguous, and, as

a result, requests that rely on it violate the requirement to “describe with reasonable particularity”

each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to include Microsoft

Corporation’s “predecessor or successor companies, subsidiaries . . ., corporate affiliates, officers,

directors, employees, representatives, consultants, agents, servants, attorneys, accountants, and

any other PERSON or entity acting on its behalf, or any PERSON or entity that served in any such

role at any time.” Because DiMuzio is not necessarily in a position to know whether a particular

person meets this definition, DiMuzio objects to this definition to the extent it applies to any person

DiMuzio does not know to be affiliated with Microsoft Corporation.

       7.      The definition of “NAMED CONSUMER PLAINTIFF” (Definition 18) is vague

and ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include “any representatives, consultants, agents, servants, attorneys, accountants, or any

other person or entity acting on their behalf.” Because DiMuzio is not necessarily in a position to

know whether a particular person meets this definition, DiMuzio objects to this definition to the




                                                 -7-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 503 of 525




extent it applies to any person DiMuzio does not know to be affiliated with a Named Consumer

Plaintiff.

        8.     The definition of “NAMED DEVELOPER PLAINTIFF” (Definition 19) is vague

and ambiguous, and, as a result, requests that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include “any representatives, consultants, agents, servants, attorneys, accountants, or any

other person or entity acting on their behalf.” Because DiMuzio is not necessarily in a position to

know whether a particular person meets this definition, DiMuzio objects to this definition to the

extent it applies to any person DiMuzio does not know to be affiliated with a Named Developer

Plaintiff.

        9.     The definition of “PERSON” (Definition 20) is vague and ambiguous, and, as a

result, requests and other definitions that rely on it violate the requirement to “describe with

reasonable particularity” each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this

term to include “any officer, director, employee, partner, corporate parent, subsidiary, affiliate,

agent, representative, attorney, or principal” of an entity. Because DiMuzio is not necessarily in a

position to know whether a particular person meets this definition, DiMuzio objects to this

definition to the extent it applies to any person DiMuzio does not know to be affiliated with a

specific PERSON.

        10.    The definition of “PLAINTIFFS” (Definition 21) is vague and ambiguous, and, as

a result, requests that rely on it violate the requirement to “describe with reasonable particularity”

each item requested. Fed. R. Civ. P. 34(b)(1)(A). Defendant defines this term to include “any

representatives, consultants, agents, servants, attorneys, accountants, or any other person or entity

acting on their behalf.” Because DiMuzio is not necessarily in a position to know whether a



                                                -8-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 504 of 525




particular person meets this definition, DiMuzio objects to this definition to the extent it applies to

any person DiMuzio does not know to be affiliated with a Plaintiff.

       11.     DiMuzio objects to the request in Instruction 8 that she produce a privilege log.

Producing a privilege log would be unduly burdensome because it would divert resources away

from advocacy efforts and toward compiling a privilege log in connection with responding to

overly broad discovery requests, practically all of which implicate the First Amendment privilege.

DiMuzio also objects to this instruction to the extent producing a privilege log would itself reveal

privileged information.

       12.     DiMuzio objects to Instruction 13 that “[r]eferences to any natural PERSON shall

include, in addition to the natural PERSON, any agent, employee, representative, attorney,

superior, or principal thereof.” This instruction is vague and ambiguous, and, as a result, requests

that rely on it violate the requirement to “describe with reasonable particularity” each item

requested. Fed. R. Civ. P. 34(b)(1)(A). Because DiMuzio is not necessarily in a position to know

whether a particular person is an “agent, employee, representative, attorney, superior, or principal”

of another person, DiMuzio objects to this instruction to the extent it applies to any person

DiMuzio does not know to meet that definition.

                                    SPECIFIC OBJECTIONS

REQUEST NO. 1:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and any NAMED
       CONSUMER PLAINTIFF (and/or their counsel).

OBJECTIONS:

       This Request is unduly burdensome because it seeks documents that are not relevant to any

claims or defenses in this case, as stated in DiMuzio’s third General Objection, and not

“proportional to the needs of the case,” as stated in DiMuzio’s fourth General Objection. The

                                                 -9-
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 505 of 525




Request is also overly broad and unduly burdensome because it seeks “all” communications

regardless of subject matter. Moreover, this Request is unreasonably cumulative and duplicative

and seeks documents that can more readily be obtained from and through the Named Consumer

Plaintiffs in this case. Fed. R. Civ. P. 26(b)(2)(C)(i). This Request is also overly broad, unduly

burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its use of the

term “NAMED CONSUMER PLAINTIFF” for the reasons stated in the Objections to Defendant’s

Definitions and Instructions. Finally, DiMuzio objects to this Request to the extent it seeks

documents that are protected from disclosure by the First Amendment, the attorney-client

privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 2:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and any NAMED
       DEVELOPER PLAINTIFF (and/or their counsel).

OBJECTIONS:

       This Request is unduly burdensome, because it seeks documents that are not relevant to

any claims or defenses in this case, as stated in DiMuzio’s third General Objection, and not

“proportional to the needs of the case,” as stated in DiMuzio’s fourth General Objection. The

Request is also overly broad and unduly burdensome because it seeks “all” communications

regardless of subject matter. Moreover, this Request is unreasonably cumulative and duplicative

and seeks documents that can more readily be obtained from and through the Named Developer

Plaintiffs in this case. Fed. R. Civ. P. 26(b)(2)(C)(i). This Request is also overly broad, unduly

burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its use of the

term “NAMED DEVELOPER PLAINTIFF” for the reasons stated in the Objections to

Defendant’s Definitions and Instructions. Finally, DiMuzio objects to this Request to the extent it



                                               - 10 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 506 of 525




seeks documents that are protected from disclosure by the First Amendment, the attorney-client

privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 3:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and any APP DEVELOPER
       (and/or their counsel), INCLUDING EPIC (and/or their counsel), and INCLUDING
       MICROSOFT (and/or their counsel), CONCERNING:

       a.    the APP STORE, INCLUDING any guidelines, policies, and procedures for the
       APP STORE;

       b.      the distribution of APPS on any APP MARKETPLACE(S);

       c.     any of the following litigations, INCLUDING declarations, anticipated oral
       testimony, or documentary evidence relating to the same:

               i. Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii. Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii. Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv. Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v. Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.);

               and

       d. any allegations or suspicion of any anti-competitive conduct or behavior.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the

case,” as stated in DiMuzio’s fourth General Objection. Any communications between DiMuzio

and other non-parties are irrelevant to the antitrust claims and defenses in these cases. With respect

to an “App Developer” that is a party to these or other cases involving Defendant, this Request is

                                                - 11 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 507 of 525




unreasonably cumulative and duplicative and seeks documents that can more readily be obtained

from and through the parties in these and other cases. Fed. R. Civ. P. 26(b)(2)(C)(i). This Request

is also overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable

particularity, as a result of its use of the terms “APP DEVELOPER,” “EPIC,” and “MICROSOFT”

for the reasons stated in the Objections to Defendant’s Definitions and Instructions. This request

is also overly broad, vague, and ambiguous with respect to its request for documents regarding

“any allegations or suspicion of any anti-competitive conduct or behavior.” Finally, DiMuzio

objects to this Request to the extent it seeks documents that are subject to protection by the

attorney-client privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 4:

       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR
       counsel) and any federal, state, or local governmental entity, either foreign or domestic,
       INCLUDING any U.S. or state agency, attorney general’s office, or congressional
       committee, CONCERNING any APP MARKETPLACE, the DEFENDANT, and/or any
       allegations or suspicion of any anti-competitive conduct or behavior.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the

case,” as stated in DiMuzio’s fourth General Objection. Any communications between DiMuzio

and the government are irrelevant to the antitrust claims and defenses in these cases. This request

is also overly broad, vague, and ambiguous with respect to its request for documents and

communications regarding “any allegations or suspicion of any anti-competitive conduct or

behavior.”

REQUEST NO. 5:

                                               - 12 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 508 of 525




       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and any actual or proposed
       member of the COALITION FOR APP FAIRNESS (and/or their counsel), INCLUDING
       Basecamp, Blix Inc., Blockchain.com, Deezer, EPIC, Match Group Inc., News Media
       Europe, Prepear Inc., ProtonMail, SkyDemon, Spotify, Tile and Yoga Buddhi,
       CONCERNING the DEFENDANT, any APP MARKETPLACE(S), and/or any allegations
       or suspicion of any anti-competitive conduct or behavior.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the

case,” as stated in DiMuzio’s fourth General Objection. Any communications between DiMuzio

and other non-parties are irrelevant to the antitrust claims and defenses in these cases. This

Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable

particularity, as a result of its use of the terms “EPIC” and “COALITION FOR APP FAIRNESS”

for the reasons stated in the Objections to Defendant’s Definitions and Instructions. This request

is also overly broad, vague, and ambiguous with respect to its request for documents and

communications regarding “any allegations or suspicion of any anti-competitive conduct or

behavior.” Finally, DiMuzio objects to this Request to the extent it seeks documents that are

subject to protection by the attorney-client privilege, attorney work-product doctrine, and/or

related privileges.

REQUEST NO. 6:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the COALITION FOR APP
       FAIRNESS’ website appfairness.org, INCLUDING its formation, documents of
       incorporation, bylaws, purpose, objectives, activities, sponsorship, founders, meeting
       minutes, membership, fees, and any allegations published on appfairness.org of anti-
       competitive conduct.

OBJECTIONS:

                                               - 13 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 509 of 525




       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the

case,” as stated in DiMuzio’s fourth General Objection. Documents related to appfairness.org are

irrelevant to the antitrust claims and defenses in these cases. The Request is also overly broad and

unduly burdensome because it seeks documents concerning, for example, the website’s

“formation,” “objectives,” and “meeting minutes” without any limitation with respect to subject

matter. This Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in

reasonable particularity, as a result of its use of the term “COALITION FOR APP FAIRNESS”

for the reasons stated in the Objections to Defendant’s Definitions and Instructions. Finally, this

Request seeks documents that are subject to protection by the attorney-client privilege, attorney

work-product doctrine, and/or related privileges.

REQUEST NO. 7:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING the subject matter of the
       following litigations:

               i. Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D. Cal.);

               ii. Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D. Cal.);

               iii. Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D. Cal.);

               iv. Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D. Cal.); and

               v. Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-YGR (N.D. Cal.).

OBJECTIONS:

       The Request is unduly burdensome, because it seeks documents that are not relevant to any

claims or defenses in this case, as stated in DiMuzio’s third General Objection, and not



                                               - 14 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 510 of 525




“proportional to the needs of the case,” as stated in DiMuzio’s fourth General Objection.

DiMuzio’s documents and communications concerning litigation involving the Defendant are

irrelevant to the antitrust claims and defenses in these cases. This Request for documents

concerning the “subject matter” of the litigation is also overly broad, unduly burdensome, vague,

ambiguous, and lacking in reasonable particularity. Finally, DiMuzio objects to this Request to

the extent it seeks documents that are protected from disclosure by the First Amendment, the

attorney-client privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 8:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and:

               a. Athey, Susan;

               b. Barnes, Ned;

               c. Cragg, Michael;

               d. Evans, David;

               e. Lee, Wenke;

               f. Mathiowetz, Nancy;

               g. Mickens, James; and

               h. Rossi, Peter.

OBJECTIONS:

       The Request is burdensome, because it seeks documents that are not relevant to any claims

or defenses in this case, as stated in DiMuzio’s third General Objection, and not “proportional to

the needs of the case,” as stated in DiMuzio’s fourth General Objection. Communications with

individuals who served as expert witnesses in a separate case are irrelevant to the antitrust claims

and defenses in these cases. The Request is also overly broad and unduly burdensome because it

seeks “all” documents and communications without regard to subject matter. Finally, DiMuzio

                                               - 15 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 511 of 525




objects to this Request to the extent it seeks documents that are protected from disclosure by the

First Amendment, the attorney-client privilege, attorney work-product doctrine, and/or related

privileges.

REQUEST NO. 9:

       DOCUMENTS sufficient to show YOUR efforts to solicit or increase membership in the
       COALITION FOR APP FAIRNESS, INCLUDING any strategy and/or public relations
       DOCUMENTS, whether developed and drafted directly by YOU or any other PERSON.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the

case,” as stated in DiMuzio’s fourth General Objection.         Efforts to solicit or increase the

Coalition’s membership are irrelevant to the antitrust claims and defenses in these cases. This

Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable

particularity, as a result of its use of the terms “COALITION FOR APP FAIRNESS” and

“PERSON” for the reasons stated in the Objections to Defendant’s Definitions and Instructions.

Finally, DiMuzio objects to this Request to the extent it seeks documents that are subject to

protection by the attorney-client privilege, attorney work-product doctrine, and/or related

privileges.

REQUEST NO. 10:

       ALL COMMUNICATIONS AND DOCUMENTS exchanged between YOU (and/or YOUR
       counsel) and LANE KASSELMAN (and/or his counsel), GREENBRIER PARTNERS
       (and/or their counsel), THE MESSINA GROUP (and/or their counsel), and/or Matthew
       Weissinger (and/or his counsel) CONCERNING:

               a. Project Liberty;


                                               - 16 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 512 of 525




               b. the DEFENDANT; and

               c. any actual or potential litigation against the DEFENDANT.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the

case,” as stated in DiMuzio’s fourth General Objection. Any communications between DiMuzio

and other non-parties are irrelevant to the antitrust claims and defenses in these cases. The Request

also seeks documents and communications that are not in the possession, custody, or control of

DiMuzio. This Request is also overly broad, unduly burdensome, vague, ambiguous, and lacking

in reasonable particularity, as a result of its use of the terms “LANE KASSELMAN,”

“GREENBRIER PARTNERS,” and “THE MESSINA GROUP” for the reasons stated in the

Objections to Defendant’s Definitions and Instructions. Finally, DiMuzio objects to this Request

to the extent it seeks documents that are subject to protection by the attorney-client privilege,

attorney work-product doctrine, and/or related privileges.

REQUEST NO. 11:

       ALL COMMUNICATIONS or DOCUMENTS CONCERNING:

               a. LANE KASSELMAN;

               b. GREENBRIER PARTNERS;

               c. THE MESSINA GROUP; and

               d. Matthew Weissinger.

OBJECTIONS:




                                               - 17 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 513 of 525




       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the

case,” as stated in DiMuzio’s fourth General Objection. Documents “concerning” these other non-

parties are irrelevant to the antitrust claims and defenses in these cases. This Request is also overly

broad, unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result

of its use of the terms “LANE KASSELMAN,” “GREENBRIER PARTNERS,” and “THE

MESSINA GROUP” for the reasons stated in the Objections to Defendant’s Definitions and

Instructions. This Request is also overly broad and unduly burdensome because it is not limited

to the subject matter of this litigation. Finally, DiMuzio objects to this Request to the extent it

seeks documents that are subject to protection by the attorney-client privilege, attorney work-

product doctrine, and/or related privileges.

REQUEST NO. 12:

       ALL COMMUNICATIONS and/or DOCUMENTS CONCERNING any
       COMMUNICATIONS between YOU (and/or YOUR counsel) and:

               a. any EPIC employee;

               b. any EPIC lawyer; and

               c. any PERSON representing EPIC in any capacity.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the


                                                - 18 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 514 of 525




case,” as stated in DiMuzio’s fourth General Objection. Communications with another non-party

are irrelevant to the antitrust claims and defenses in these cases. This Request is also overly broad,

unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a result of its

use of the terms “EPIC” and “PERSON” for the reasons stated in the Objections to Defendant’s

Definitions and Instructions. This Request is also overly broad and unduly burdensome because

it is not limited to the subject matter of this litigation. Finally, DiMuzio objects to this Request to

the extent it seeks documents that are subject to protection by the attorney-client privilege, attorney

work-product doctrine, and/or related privileges.

REQUEST NO. 13:

       ALL COMMUNICATIONS or DOCUMENTS exchanged between YOU (and/or YOUR
       counsel) and any consultants, consulting firms, political strategist, advisors and/or public
       relations firms, INCLUDING FORBES TATE PARTNERS, CONCERNING the
       DEFENDANT, the APP STORE, and any actual or potential litigation against the
       DEFENDANT.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the

case,” as stated in DiMuzio’s fourth General Objection. This Request is overly broad and unduly

burdensome because it is not limited to the subject matter of this litigation. Finally, DiMuzio

objects to this Request to the extent it seeks documents that are subject to protection by the

attorney-client privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 14:

       DOCUMENTS CONCERNING any guidelines, rules, or principals [sic] related to
       membership in the COALITION FOR APP FAIRNESS.


                                                - 19 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 515 of 525




OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the

case,” as stated in DiMuzio’s fourth General Objection. Documents relating to membership in the

Coalition are irrelevant to the antitrust claims and defenses in these cases. This Request is also

overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a

result of its use of the term “COALITION FOR APP FAIRNESS” for the reasons stated in the

Objections to Defendant’s Definitions and Instructions. Finally, DiMuzio objects to this Request

to the extent it seeks documents that are subject to protection by the attorney-client privilege,

attorney work-product doctrine, and/or related privileges.

REQUEST NO. 15:

       DOCUMENTS AND COMMUNICATIONS CONCERNING any financial relationship
       between YOU and any APP DEVELOPER, INCLUDING EPIC, INCLUDING any
       payments or monies paid by any APP DEVELOPER, INCLUDING EPIC, to YOU,
       INCLUDING to any PERSON acting on YOUR behalf.

OBJECTIONS:

       This Request seeks documents and communications that are protected from disclosure by

the First Amendment as stated in DiMuzio’s second General Objection. The Request is also

unduly burdensome, because it seeks documents that are not relevant to any claims or defenses in

this case, as stated in DiMuzio’s third General Objection, and not “proportional to the needs of the

case,” as stated in DiMuzio’s fourth General Objection. DiMuzio’s financial relationships with

non-parties are irrelevant to the antitrust claims and defenses in these cases. This Request is also

overly broad, unduly burdensome, vague, ambiguous, and lacking in reasonable particularity, as a


                                               - 20 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 516 of 525




result of its use of the terms “APP DEVELOPER,” “EPIC,” and “PERSON” for the reasons stated

in the Objections to Defendant’s Definitions and Instructions. Finally, DiMuzio objects to this

Request to the extent it seeks documents that are subject to protection by the attorney-client

privilege, attorney work-product doctrine, and/or related privileges.

REQUEST NO. 16:

       ALL DOCUMENTS produced to PLAINTIFFS in this litigation.

OBJECTIONS:

       This Request is unreasonably cumulative and duplicative and seeks documents that can

more readily be obtained from and through the parties in these cases.             Fed. R. Civ. P.

26(b)(2)(C)(i). DiMuzio objects to this Request because the term “produced . . . in this litigation”

is vague, ambiguous, and lacking in reasonable particularity. This Request may seek documents

and communications that are protected from disclosure by the First Amendment as stated in

DiMuzio’s second General Objection. The Request may also be unduly burdensome, because it

may seek documents that are not relevant to any claims or defenses in this case, as stated in

DiMuzio’s third General Objection, and not “proportional to the needs of the case,” as stated in

DiMuzio’s fourth General Objection. The Request may also seek documents that are subject to

protection by the First Amendment, attorney-client privilege, attorney work-product doctrine,

and/or related privileges.    The Request is also overly broad, unduly burdensome, vague,

ambiguous, and lacking in reasonable particularity, as a result of its use of the term “PLAINTIFFS”

for the reasons stated in the Objections to Defendant’s Definitions and Instructions.

REQUEST NO. 17:

       ALL COMMUNICATIONS and DOCUMENTS reflecting any COMMUNICATIONS
       between YOU (and/or YOUR counsel) and any of the following law firms:

               a. Cravath Swaine & Moore LLP;


                                               - 21 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 517 of 525




              b. Faegre Drinker Biddle & Reath LLP;

              c. Wiggin and Dana LLP;

              d. Hagens Berman Sobol Shapiro LLP;

              e. Wolf Haldenstein Adler Freeman & Herz LLP;

              f. Alioto Law Firm;

              g. Kellogg, Hansen, Todd, Figel & Frederick, PLLC;

              h. Calcaterra Pollack LLP;

              i. Nedeau Law PC;

              j. Law Offices of Lawrence G. Papale;

              k. Law Offices of Jeffery Kenneth Perkins;

              l. Alexander H. Schmidt, Esq.;

              m. Berman Tabacco;

              n. Thomas C. Willcox;

              o. Freed Kanner London Millen LLC;

              p. Sperling & Slater P.C.; and

              q. Saveri & Saveri, Inc.

OBJECTIONS:

       The Request is also unduly burdensome, because it seeks documents that are not relevant

to any claims or defenses in this case, as stated in DiMuzio’s third General Objection, and not

“proportional to the needs of the case,” as stated in DiMuzio’s fourth General Objection. Any

communications between DiMuzio and the listed law firms are irrelevant to the antitrust claims

and defenses in these cases. The Request is also overly broad and unduly burdensome because it

seeks documents and communications without regard to subject matter. Finally, DiMuzio objects

to this Request to the extent it seeks documents that are protected from disclosure by the First



                                               - 22 -
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 518 of 525




Amendment, the attorney-client privilege, attorney work-product doctrine, and/or related

privileges.



 Dated: June 25, 2021                         Respectfully submitted,
        Washington, DC

                                              /s/ David S. Torborg
                                              David S. Torborg
                                              Megan S. Newton
                                              Stephen J. Kenny
                                              JONES DAY
                                              51 Louisiana Ave., NW
                                              Washington, DC 20001
                                              Telephone: (202) 879-3939
                                              Facsimile: (202) 626-1700

                                              Counsel for Meghan DiMuzio




                                         - 23 -
     Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 519 of 525




                              AFFIRMATION OF SERVICE

       I, David S. Torborg, hereby certify that on June 25, 2021, I caused the foregoing MEGHAN

DIMUZIO’S OBJECTIONS TO DEFENDANT’S SUBPOENA TO PRODUCE DOCUMENTS,

INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL

ACTION to be served by U.S. mail and email upon counsel for the Defendant:

                                           Nicole L. Castle,
                                           McDermott Will & Emery
                                           340 Madison Avenue
                                           New York, NY 10173-1922
                                           ncastle@mwe.com
                                           (212) 547-5480



Dated: June 25, 2021
                                               /s David S. Torborg




                                            - 24 -
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 520 of 525




                EXHIBIT 20
Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 521 of 525




          Exhibit E
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 522 of 525




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                                     Misc. Case No. _______________
 THE COALITION FOR APP FAIRNESS;
 FORBES TATE PARTNERS LLC; AND
 MEGHAN DIMUZIO,                                     Underlying Litigation:

                Non-Party Movants                    Cameron v. Apple, Inc.,
                                                        No. 4:19-cv-3074
 v.                                                  In re Apple iPhone Antitrust Litigation,
                                                        No. 4:11-cv-6714
 APPLE INC.
                                                     U.S. District Court for the Northern
                Defendant                            District of California


                 DECLARATION OF DAVID HEINEMEIER HANSSON

I, David Heinemeier Hansson, swear of affirm as follows:

       1.     I am the co-founder and Chief Technology Officer of Basecamp, LLC

(“Basecamp”), a non-party to this action.

       2.     I make this affidavit based on personal knowledge and am competent to do so.

       3.     Basecamp is a software development company that creates and distributes

software-as-a-service applications. Our apps include Basecamp, a project management tool

launched in 2004, and Hey, an integrated email client and service launched in 2020.

       4.     In September 2020, Basecamp became a member of the Coalition for App

Fairness (“CAF” or the “Coalition”). I currently serve on CAF’s Board of Directors.

       5.     CAF is an independent nonprofit organization founded by app development

companies to advocate for freedom of choice and fair competition across the app ecosystem. The

Coalition opposes Apple Inc.’s (“Apple”) anticompetitive practices with respect to its mobile

operating system, iOS, and its App Store. For example, the Coalition opposes App Store policies



                                                1
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 523 of 525




imposed by the platforms that restrict app developers’ ability to choose payment processors for

in-app payments. The Coalition’s positions on these and other issues are published on its

website, https://appfairness.org/.

       6.      The Coalition’s activities include campaigning and lobbying for legislation that

aims to address the power imbalance between the Apple and app developers and to prohibit

Apple’s anticompetitive practices. The Coalition’s positions and activities on these matters are

informed by meetings, conferences, and other communications between Coalition members and

other entities, including email communications, concerned about the anticompetitive practices

that currently exist in the app marketplace.

       7.      On December 8, 2020, Basecamp received a subpoena (the “Basecamp

Subpoena”) from Apple LLC (“Apple”), which is the defendant in three antitrust cases currently

pending in the United States District Court for the Northern District of California. The Basecamp

Subpoena includes several requests demanding that Basecamp produce communications with

other non-party Coalition members and non-party developers. Specifically:

               x       Request 10 demands: “DOCUMENTS, INCLUDING
                       COMMUNICATIONS CONCERNING the COALITION INCLUDING
                       its formation, documents of incorporation, bylaws, purpose, objectives,
                       activities, sponsorship, founders, meeting minutes, membership, and fees.”

               x       Request 11 demands: “DOCUMENTS CONCERNING
                       COMMUNICATIONS with any actual or proposed founder or member of
                       the COALITION, INCLUDING Basecamp, Blix Inc., Blockchain.com,
                       Deezer, Epic Games Inc., European Publishers Council, Match Group
                       Inc., News Media Europe, Prepear Inc., ProtonMail, SkyDemon, and Tile,
                       CONCERNING the COALITION, DEFENDANT, any APP
                       MARKETPLACE, YOUR APP(s), and/or any allegations or suspicion of
                       any anti-competitive conduct or behavior.”

               x       Request 25 demands: “ALL COMMUNICATIONS between YOU and
                       any APP DEVELOPER, INCLUDING EPIC, or any member of the
                       COALITION, CONCERNING: a. the DEFENDANT’S iOS App Store,
                       INCLUDING any guidelines, policies, and procedures for the
                       DEFENDANT’S iOS App Store; b. policies, practices, and/or procedures
                                                2
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 524 of 525




                       for handling and processing payments for the sale of IN-APP
                       PRODUCTS; c. the following ongoing litigation, INCLUDING
                       declarations, anticipated oral testimony, or documentary evidence relating
                       to the same: i. Pepper v. Apple Inc., Case No. 4:11-cv-06714-YGR (N.D.
                       Cal.); ii. Lawrence v. Apple Inc., Case No. 4:19-cv-02852-YGR (N.D.
                       Cal.); iii. Cameron v. Apple Inc., Case No. 419-cv-03074-YGR (N.D.
                       Cal.); iv. Sermons v. Apple Inc., Case No. 4:19-cv-03796-YGR (N.D.
                       Cal.); and v. Epic Games, Inc. v. Apple Inc., Case No. 4:20-cv-05640-
                       YGR (N.D. Cal.).”

       8.      On June 7, 2021, the Coalition also received a subpoena (the “CAF Subpoena”)

from Apple. The CAF Subpoena similarly requests communications involving non-party

Coalition members, including Basecamp.

       9.      Enforcing any of the above-listed subpoena requests would have a chilling effect

on the Coalition’s activities and on app developers’ willingness either to participate in the

Coalition or to advocate in advance of its interests. Disclosure of the Coalition’s internal

communications, or communications between app developers regarding advocacy against

Apple’s practices, will the affect the willingness of the Coalition, its individual members, and

potential members to participate in such advocacy, which will undermine the Coalition’s First

Amendment associational rights to influence the legislative process through its communications

regarding legislative policy, and its campaign communications, activities, or solicitations.

       10.    Basecamp, like PRVWVRIWZDUHFompanies, is heavily dependent on access to

Apple’s iOS mobile operating system. $SSUR[LPDWHO\SHUFHQWRIFXVWRPHUVRI%DVHFDPS V

+(<VHUYLFHUHO\RQWKHL26DSS

       11.     Basecamp’s dependence on Apple creates many opportunities for Apple to

retaliate against us. For example, if Apple decided to expel our apps from the iOS App Store, the

effect on our business would be devastating. It would also substantially harm our business if

Apple began to reject our app updates or to demote our apps in the App Store. We are therefore

extremely sensitive to the potential for retaliatory attacks by Apple.
                                                  3
      Case 3:21-mc-80187-TSH Document 1-5 Filed 07/20/21 Page 525 of 525




       12.     We decided to participate in the Coalition despite the threat of retaliation because

we believe strongly in the Coalition’s mission of opposing abusive and anticompetitive

restrictions that mobile operating system platforms impose on app developers. If we had known

at the time, however, that joining could result in us being forced to turn over to Apple our

communications with other Coalition members and other developers regarding Apple’s abusive

conduct, then we would have been far less likely to join.

       13.     Moreover, enforcing the subpoena requests will discourage Basecamp from

communicating openly with other members of the Coalition and otherwise participating in its

activities going forward. Even if Basecamp continues to participate as a member in the Coalition,

I, as an officer of Basecamp and a member of the Coalition’s Board, would be less willing to

freely share my thoughts and opinions on various issues, such as legislation, legislators,

campaigns, and the mobile platforms with the other Coalition members and potential members if

I believed that information would be subject to disclosure.

       14.     Finally, I have spoken with the CEOs of several other app companies who have

told me that they support the Coalition’s efforts, but who are unwilling to join the Coalition

publicly due to fears of retaliation by Apple. Enforcing Apple’s subpoena requests will further

dissuade them from participating in advocacy against Apple’s App Store policies.

I declare under penalty of perjury that the foregoing is true and correct.




Executed: July __,
                8 2021
                                                      David Heinemeier Hansson




                                                  4
